Name: COMMISSION REGULATION (EEC) No 2551/93 of 10 August 1993 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  economic analysis
 Date Published: nan

 27 . 9 . 93 Official Journal of the European Communities 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 2551/93 of 10 August 1993 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Common Customs Tariff, as it results from measures adopted by the Council or by the Commission (2); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomencla ­ ture Committee, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statisti ­ cal nomenclature and on the Common Customs Tariff (*), and in particular Articles 9 and 12 thereof, HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 2658/87 is hereby replaced by the Annex to this Regulation. Whereas Regulation (EEC) No 2658/87 established a goods nomenclature, hereinafter called the 'combined nomenclature', to meet, at one and the same time, the requirements both of the Common Customs Tariff and of the external trade statistics of the Community; Article 2 This Regulation shall enter into force on 1 January 1994 .Whereas it is necessary to amend the combined nomenclature to take account of :  changes in requirements relating to statistics or commercial policy,  changes in the harmonized system nomenclature,  the need to align or clarify texts ; (2) Incorporated in the Annex to this Regulation are amend ­ ments resulting from the adoption of the following meas ­ ures :  Commission Regulation (EEC) No 3800/92 of 23 December 1992 (OJ No L 384, 30. 12. 1992, p. 8),  Commission Regulation (EEC) No 183/93 of 29 January 1993 (OJ No L 22, 30. 1 . 1993 , p. 58),  Commission Regulation (EEC) No 558/93 of 10 March 1993 (OJ No L 58 , 11 . 3 . 1993 , p. 50),  Council Regulation (EEC) No 697/93 of 17 March 1993 (OJ No L 76, 30. 3 . 1993 , p. 12),  Council Regulation (EEC) No 1574/93 of 14 June 1993 (OJ No L 152, 24. 6 . 1993 , p. 1 ),  Commission Regulation (EEC) No 1667/93 of 29 June 1993 (OJ No L 158 , 30 . 6 . 1993 , p. 25), Whereas Article 12 of Regulation (EEC) No 2658/87 provides for the Commission to adopt each year by means of a Regulation, to apply from 1 January of the following year, a complete version of the com ­ bined nomenclature together with the corresponding autonomous and conventional rates of duty of the  Council Regulation (EEC) No 1891 /93 of 12 July 1993 (OJ No L 172, 15 . 7 . 1993 , p. 1 ),  Commission Regulation (EEC) No 1959/93 of 19 July 1993 (OJ No L 177, 21 . 7 . 1993 , p. 12).( ») OJ No L 256, 7.9 . 1987, p. 1 . 2 Official Journal of the European Communities 27 . 9 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 August 1993 . For the Commission Christiane SCRIVENER Member of the Commission 27. 9 . 93 Official Journal of the European Communities 3 ANNEX I COMBINED NOMENCLATURE class="page"> 27 . 9 . 93 Official Journal of the European Communities 5 SUMMARY Page Chapter Page PART ONE  PRELIMINARY PROVISIONS 11 Products of the milling industry; malt ; starches ; inulin ; wheat gluten 98 12 Oil seeds and oleaginous fruits ; miscellaneous grains, seeds and fruit; industrial or medicinal plants ; straw and fodder 104 13 Lac; gums, resins and other vegetable saps and extracts 109 14 Vegetable plaiting materials ; vegetable products not elsewhere specified or included Ill Section /  General rules A. General rules for the interpretation of the combined nomenclature 11 B. General rules concerning duties 12 C. General rules applicable both to nomenclature and to duties 13 Section II  Special provisions A. Goods for certain categories of ships, boats and other vessels and for drilling or production plat ­ forms 13 B. Civil aircraft and goods for use in civil aircraft 15 C. Standard rate of duty 16 D. Containers and packing materials 17 Signs, abbreviations and symbols 18 Supplementary units 19 Section III Animal or vegetable fats and oils and their cleavage products ; prepared edible fats ; animal or vegetable waxes 15 Animal or vegetable fats and oils and their cleavage products; prepared edible fats; animal or vegetable waxes 113 Section IV PART TWO  SCHEDULE OF CUSTOMS DUTIES Section I Live animals ; animal products Prepared foodstuffs ; beverages, spirits and vinegar ; tobacco and manufactured tobacco substitutes 16 Preparations of meat, of fish or of crustaceans, molluscs or other aquatic invertebrates 125 17 Sugars and sugar confectionery 131 18 Cocoa and cocoa preparations 135 19 Preparations of cereals, flour, starch or milk ; pastry ­ cooks' products 138 20 Preparations of vegetables, fruit, nuts or other parts of plants 142 21 Miscellaneous edible preparations 159 22 Beverages, spirits and vinegar 163 23 Residues and waste from the food industries; prepared animal fodder 174 24 Tobacco and manufactured tobacco substitutes 179 Chapter 1 Live animals 23 2 Meat and edible meat offal 27 3 Fish and crustaceans, molluscs and other aquatic invertebrates 42 4 Dairy produce; birds' eggs; natural honey; edible products of animal origin, not elsewhere specified or included 58 5 Products of animal origin, not elsewhere specified or included 68 Section II Vegetable products 6 Live trees and other plants ; bulbs, roots and the like; cut flowers and ornamental foliage 70 7 Edible vegetables and certain roots and tubers 73 8 Edible fruit and nuts ; peel of citrus fruits or melons 80 9 Coffee, tea, mate and spices 89 10 Cereals 93 Section V Mineral products 25 Salt ; sulphur; earths and stone ; plastering materials, lime and cement 182 26 Ores, slag and ash 189 27 Mineral fuels, mineral oils and products of their distillation ; bituminous substances ; mineral waxes . . 192 Official Journal of the European Communities 27 . 9 . 936 Chapter Page Chapter Page Section VI Section X Pulp of wood or of other fibrous cellulosic material ; waste and scrap of paper or paperboard ; paper and paperboard and articles thereof 47 Pulp of wood or of other fibrous cellulosic material ; waste and scrap of paper or paperboard 318 48 Paper and paperboard ; articles of paper pulp, of paper or of paperboard 320 49 Printed books, newspapers, pictures and other pro ­ ducts of the printing industry ; manuscripts, type ­ scripts and plans 336 Products of the chemical or allied industries 28 Inorganic chemicals; organic or inorganic com ­ pounds of precious metals, of rare-earth metals, of radioactive elements or of isotopes 202 29 Organic chemicals 216 30 Pharmaceutical products 238 31 Fertilisers 242 32 Tanning or dyeing extracts ; tannins and their deriva ­ tives; dyes, pigments and other colouring matter; paints and varnishes ; putty and other mastics ; inks . . 246 33 Essential oils and resinoids ; perfumery, cosmetic or toilet preparations 251 34 Soap, organic surface-active agents, washing prepa ­ rations, lubricating preparations, artificial waxes, prepared waxes, polishing or scouring preparations, candles and similar articles, modelling pastes, 'den ­ tal waxes' and dental preparations with a basis of plaster 254 Section XI 35 Albuminoidal substances; modified starches; glues ; enzymes 257 36 Explosives ; pyrotechnic products ; matches ; pyro ­ phoric alloys ; certain combustible preparations .... 260 37 Photographic or cinematographic goods 261 38 Miscellaneous chemical products 265 Textiles and textile articles 50 Silk 344 51 Wool, fine or coarse animal hair; horsehair yarn and woven fabric 347 52 Cotton 351 53 Other vegetable textile fibres ; paper yarn and woven fabrics of paper yarn 360 54 Man-made filaments 364 55 Man-made staple fibres 370 56 Wadding, felt and nonwovens; special yarns ; twine, cordage, ropes and cables and articles thereof 378 57 Carpets and other textile floor coverings 382 58 Special woven fabrics ; tufted textile fabrics ; lace ; tapestries ; trimmings ; embroidery 385 59 Impregnated, coated, covered or laminated textile fabrics; textile articles of a kind suitable for indus ­ trial use 389 60 Knitted or crocheted fabrics 394 61 Articles of apparel and clothing accessories, knitted or crocheted 397 62 Articles of apparel and clothing accessories, not knitted or crocheted 407 63 Other made-up textile articles; sets ; worn clothing and worn textile articles ; rags 418 Section VII Plastics and articles thereof ; rubber and articles thereof 39 Plastics and articles thereof 272 40 Rubber and articles thereof 286 Section VIII Raw hides and skins, leather, furskins and articles thereof ; saddlery and harness ; travel goods, handbags and similar containers ; articles of animal gut (other than silkworm gut) 41 Raw hides and skins (other than furskins) and leather 294 42 Articles of leather; saddlery and harness ; travel goods, handbags and similar containers ; articles of animal gut (other than silkworm gut) 298 43 Furskins and artificial fur; manufactures thereof . ... 301 Section XII Footwear, headgear, umbrellas, sun umbrellas, walking-sticks, seat-sticks, whips, riding-crops and parts thereof ; prepared feathers and articles made therewith ; artificial flowers ; articles of human hair 64 Footwear, gaiters and the like ; parts of such articles 423 65 Headgear and parts thereof 429 66 Umbrellas, sun umbrellas, walking-sticks, seat ­ sticks, whips, riding-crops and parts thereof 43 1 67 Prepared feathers and down and articles made of feathers or of down; artificial flowers; articles of human hair 432 Section IX Wood and articles of wood ; wood charcoal ; cork and articles of cork ; manufactures of straw, of esparto or of other plaiting materials ; basketware and wickerwork 44 Wood and articles of wood ; wood charcoal 304 45 Cork and articles of cork 314 46 Manufactures of straw, of esparto or of other plaiting materials ; basketware and wickerwork 316 Official Journal of the European Communities27 . 9 . 93 7 Page Chapter PageChapter Section XIII Section XVII Articles of stone, plaster, cement, asbestos, mica or similar materials ; ceramic products ; glass and glassware 68 Articles of stone, plaster, cement, asbestos, mica or similar materials 434 69 Ceramic products 440 70 Glass and glassware 445 Vehicles, aircraft, vessels and associated transport equipment 86 Railway or tramway locomotives, rolling-stock and parts thereof; railway or tramway track fixtures and parts thereof; mechanical (including electro ­ mechanical) traffic signalling equipment of all kinds 632 87 Vehicles other than railway or tramway rolling ­ stock, and parts and accessories thereof 636 88 Aircraft, spacecraft, and parts thereof 648 89 Ships, boats and floating structures 650Section XIV Section XVIII Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal and articles thereof; imitation jewellery ; coins 7 1 Natural or cultured pearls, precious or semi-precious stones, precious metals, metals clad with precious metal, and articles thereof; imitation jewellery ; coins 455 Section XV Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus ; clocks and watches ; musical instruments ; parts and accessories thereof 90 Optical, photographic, cinematographic, measuring, checking, precision, medical or surgical instruments and apparatus ; parts and accessories thereof 653 91 Clocks and watches and parts thereof 669 92 Musical instruments; parts and accessories of such articles 675 Base metals and articles of base metal Section XIX 72 Iron and steel 462 73 Articles of iron or steel 492 74 Copper and articles thereof 506 75 Nickel and articles thereof 513 76 Aluminium and articles thereof 516 77 (Reserved for possible future use in the harmonized system) 78 Lead and articles thereof 522 79 Zinc and articles thereof 525 80 Tin and articles thereof 528 8 1 Other base metals ; cermets; articles thereof 53 1 82 Tools, implements, cutlery, spoons and forks, of base metal ; parts thereof of base metal 535 Arms and ammunition ; parts and accessories thereof 93 Arms and ammunition ; parts and accessories thereof 678 83 Miscellaneous articles of base metal 542 Section XX Section XVI Machinery and mechanical appliances ; electrical equipment ; parts thereof ; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles 84 Nuclear reactors, boilers, machinery and mechanical appliances; parts thereof 547 85 Electrical machinery and equipment and parts thereof; sound recorders and reproducers, television image and sound recorders and reproducers, and parts and accessories of such articles 598 Miscellaneous manufactured articles 94 Furniture; bedding, mattresses, mattress supports, cushions and similar stuffed furnishings; lamps and lighting fittings, not elsewhere specified or included ; illuminated signs, illuminated name-plates and the like; prefabricated buildings 681 95 Toys, games, and sports requisites ; parts and ac ­ cessories thereof 687 96 Miscellaneous manufactured articles 692 8 Official Journal of the European Communities 27 . 9 . 93 Chapter PageChapter Page 99 (Reserved for special uses determined by the com ­ petent Community authorities) Section XXI Works of art, collectors' pieces and antiques 97 Works of art, collectors' pieces and antiques 698 98 Complete industrial plant exported in accordance with Commission Regulation (EEC) No 518/79 700 ANNEX Headings or subheadings of which only part is covered by a GATT concession or in which different concessions have been granted 703 27 . 9 . 93 Official Journal of the European Communities 9 PART ONE PRELIMINARY PROVISIONS class="page"> 27 . 9 . 93 Official Journal of the European Communities 1 SECTION I GENERAL RULES A. General rules for the interpretation of the combined nomenclature Classification of goods in the combined nomenclature shall be governed by the following principles : 1 . The titles of sections, chapters and sub-chapters are provided for ease of reference only; for legal purposes, classification shall be determined according to the terms of the headings and any relative section or chapter notes and, provided such headings or notes do not otherwise require, according to the following provisions . 2 . (a) Any reference in a heading to an article shall be taken to include a reference to that article incomplete or unfinished, provided that, as presented, the incomplete or unfinished article has the essential character of the complete or finished article . It shall also be taken to include a reference to that article complete or finished (or falling to be classified as complete or finished by virtue of this rule), presented unassembled or disassembled. (b) Any reference in a heading to a material or substance shall be taken to include a reference to mixtures or combinations of that material or substance with other materials or substances . Any reference to goods of a given material or substance shall be taken to include a reference to goods consisting wholly or partly of such material or substance. The classification of goods consisting of more than one material or substance shall be according to the principles of rule 3 . 3 . When by application of rule 2 (b) or for any other reason, goods are prima facie classifiable under two or more headings, classification shall be effected as follows : (a) The heading which provides the most specific description shall be preferred to headings providing a more general description . However, when two or more headings each refer to part only of the materials or substances contained in mixed or composite goods or to part only of the items in a set put up for retail sale, those headings are to be regarded as equally specific in relation to those goods, even if one of them gives a more complete or precise description of the goods. (b) Mixtures, composite goods consisting of different materials or made up of different components, and goods put up in sets for retail sale, which cannot be classified by reference to 3 (a), shall be classified as if they consisted of the material or component which gives them their essential character in so far as this criterion is applicable. (c) When goods cannot be classified by reference to 3 (a) or (b), they shall be classified under the heading which occurs last in numerical order among those which equally merit consideration. 4. Goods which cannot be classified in accordance with the above rules shall be classified under the heading appropriate to the goods to which they are most akin . 5 . In addition to the foregoing provisions, the following rules shall apply in respect of the goods referred to therein : (a) Camera cases, musical instrument cases, gun cases, drawing-instrument cases, necklace cases and similar containers, specially shaped or fitted to contain a specific article or set of articles, suitable for long-term use and presented with the articles for which they are intended, shall be classified with such articles when of a kind normally sold therewith. This rule does not, however, apply to containers which give the whole its essential character. 12 Official Journal of the European Communities 27 . 9 . 93 (b) Subject to the provisions of rule 5 (a) above, packing materials and packing containers ( ») presented with the goods therein shall be classified with the goods if they are of a kind normally used for packing such goods . However, this provision is not binding when such packing materials or packing containers are clearly suitable for repetitive use. 6. For legal purposes, the classification of goods in the subheadings of a heading shall be determined according to the terms of those subheadings and any related subheading notes and mutatis mutandis to the above rules, on the understanding that only subheadings at the same level are comparable . For the purposes of this rule the relative section and chapter notes also apply, unless the context otherwise requires . B. General rules concerning duties 1 . The customs duties applicable to imported goods originating in countries which are Contracting Parties to the General Agreement on Tariffs and Trade or with which the European Economic Community has concluded agreements containing the most-favoured-nation tariff clause shall be the conventional duties shown in column 4 of the schedule of duties. Unless the context otherwise requires, these conventional duties are applicable to goods, other than those referred to above, imported from any third country . The autonomous duties shown in column 3 are applicable :  when they are less than the conventional duties, or  when no conventional duty exists, in which case a dash is shown in column 4. 2 . Paragraph 1 shall not apply where special autonomous customs duties are provided for in respect of goods originating in certain countries or where preferential customs duties are applicable in pursuance of agreements. 3 . Paragraphs 1 and 2 shall not preclude the Member States from applying customs duties other than those of the Common Customs Tariff where the application of such other duties is justified by Community law. 4. The duties expressed as percentage rates in columns 3 and 4 are ad valorem duties. 5 . The symbol 'AGR' appearing in column 3 opposite certain headings or subheadings denotes that the goods concerned are subject to levies. When the customs duty is followed by the sign ' + ' and the symbol 'AGR' for example ' 16 + AGR', the goods are subject to both duty and levy. When the customs duty is followed by the symbol '(AGR)', for example '20 (AGR)', the figure 20 refers to a rate of duty made obsolete by the introduction of the levy system . 6 . The symbol 'MOB' in columns 3 and 4 denotes that the goods concerned are chargeable with a 'variable component' determined under the regulations relating to trade in certain goods processed from agricultu ­ ral products. 7 . The symbol 'AD S/Z' or 'AD F/M' in column 4 in Chapters 17 to 19 and 21 indicates that the maximum rate of duty consists of an ad valorem duty plus an additional duty for certain forms of sugar or for flour. This additional duty is fixed in accordance with the rules concerning trade in certain processed agricultural products . 8 . The symbol 'AD S/Z' in column 4 in Chapters 8 and 20 indicates that the Community reserves the right to charge, over and above the bound duty, an additional duty on sugar corresponding to the duty payable on imported sugar and applicable to the quantity of various sugars contained in this product in excess of the percentage by weight laid down in the additional note to Chapter 8 and in additional notes 3 and 5 to (') The terms 'packing materials' and 'packing containers' mean any external or internal containers, holders, wrappings or supports other than transport devices (e.g. transport containers), tarpaulins, tackle or ancillary transport equipment. The term 'packing containers' does not cover the containers referred to in general rule 5 (a). 27 . 9 . 93 Official Journal of the European Communities 13 Chapter 20, or, in respect of products falling within heading Nos 0811 and 2006 to 2008 which exceed 13 % by weight . 9 . In heading No 2008, columns 3 and 4, the symbol '2 AD S/Z' indicates that the applicable rate of the additional duty on sugar is fixed at a standard rate of 2 % of the customs value of the goods . 10 . In Chapter 22 the symbol 'Ecu/% vol/hl' in columns 3 and 4 means that a specific duty, expressed in Ecus, is to be calculated for each percentage volume of alcohol per hectolitre . Thus a beverage having an alcohol content by volume of 40 % is to be charged as follows :  '1 Ecu/% vol/hl' = ECU 1 x 40, giving a duty of ECU 40 per hectolitre, or  '1 Ecu/% vol/hl + 5 Ecu/hi' = ECU 1 x 40 plus ECU 5, giving a duty of ECU 45 per hectolitre. Where, in addition, a minimum (MIN) value is shown, for example ' 1,6 Ecu/% vol/hl MIN 9 Ecu/hi', it means that the duty, calculated on the basis of the abovementioned rule, is to be compared with the minimum duty, for example '9 Ecu/hi', and the higher of the two is to be applied. C. General rules applicable both to nomenclature and to duties 1 . Unless provided otherwise, the provisions relating to customs value shall be applied to determine, in addition to the value for the assessment of ad valorem customs duties, the values by reference to which the scope of certain headings or subheadings is defined. 2 . The dutiable weight, in the case of goods chargeable by weight, and the weights by reference to which the scope of certain headings or subheadings is defined, shall be taken to be : (a) in the case of a reference to 'gross weight', the aggregate weight of the goods and of all the packing materials and packing containers ; (b) in the case of a reference to 'net weight' or simply to 'weight' without qualification, the weight of the goods themselves without packing materials and packing containers of any kind. 3 . Pursuant to the first subparagraph of Article 2 (2) of Regulation (EEC) No 2779/78 0), the equivalent in national currencies of the ecu by reference to which certain specific customs duties are expressed, or which is used as a criterion limiting the scope of certain subheadings, shall be that obtaining on the first working day of October 1993 to be published in the 'C' series of the Official Journal of the European Communities. However, where a change in the bilateral central rate of one or more national currencies occurs the provisions of Article 2 (3) of the abovementioned Regulation shall apply. SECTION II SPECIAL PROVISIONS A. Goods for certain categories of ships, boats and other vessels and for drilling or production platforms 1 . Customs duties shall be suspended in respect of goods intended for incorporation in the ships, boats or other vessels listed in the following schedule, for the purposes of their construction, repair, maintenance or conversion, and in respect of goods intended for fitting to or equipping such ships, boats or other vessels. 2 . Customs duties shall be suspended in respect of : (a) goods intended for incorporation in drilling or production platforms : ( 1 ) fixed, subheading ex 8430 49 operating in the territorial sea of Member States, 0) OJ No L 333, 30. 11 . 1978, p. 5 . 14 Official Journal of the European Communities 27 . 9 . 93 (2) or floating or submersible, subheading 8905 20, for the purposes of their construction, repair, maintenance or conversion, and in respect of goods intended for equipping the said platforms. Those goods such as motor fuel, lubricants and gas, which are necessary for the operation of machines and apparatus which do not affect permanently, and are not integral parts of the platforms and which are used on board for the construction, repair, maintenance, conversion or equipping of these platforms are regarded also as being used for incorporation in drilling or production platforms ; (b) tubes, pipes, cables and their connection pieces, linking these drilling or production platforms to the mainland. Code number Description 8901 Cruise ships, excursion boats, ferry-boats, cargo ships, barges and similar vessels for the transport of persons or goods : 8901 10  Cruise ships, excursion boats and similar vessels principally designed for the transport of persons ; ferry-boats of all kinds : 8901 10 10   Sea-going 8901 20 - Tankers : 8901 20 10 - - Sea-going 8901 30  Refrigerated vessels, other than those of subheading 8901 20 : 8901 30 10 Sea-going 8901 90  Other vessels for the transport of goods and other vessels for the transport of both persons and goods : 8901 90 10 - - Sea-going 8902 00 Fishing vessels ; factory ships and other vessels for processing or preserving fishery products :  Sea-going : 8902 00 11   Of a gross tonnage exceeding 250 tons (GRT) 8902 00 19   Of a gross tonnage not exceeding 250 tons (GRT) 8903 Yachts and other vessels for pleasure or sports ; rowing boats and canoes :  Other 8903 91   Sailboats, with or without auxiliary motor : 8903 91 10    Sea-going 8903 92   Motorboats, other than outboard motorboats : 8903 92 10    Sea-going 8904 00 Tugs and pusher craft : 8904 00 10 - Tugs  Pusher craft : 8904 00 91   Sea-going 8905 Light-vessels, fire-floats, dredgers, floating cranes, and other vessels the navigability of which is subsidiary to their main function ; floating docks ; floating or submersible drilling or production platforms : 8905 10  Dredgers : 8905 10 10 Sea-going Official Journal of the European Communities27 . 9 . 93 15 Code number Description 8905 90 - Other : 8905 90 10 - - Sea-going 8906 00 Other vessels, including warships and lifeboats other than rowing boats : 8906 00 10  Warships  Other : 8906 00 91 - - Sea-going 3 . The suspensions shall be subject to conditions laid down in the relevant Community provisions with a view to customs control of the use of such goods. B. Civil aircraft and goods for use in civil aircraft 1 . Relief from customs duty is provided for :  civil aircraft,  certain goods for use in civil aircraft and for incorporation therein in the course of their manufacture, repair, maintenance, rebuilding, modification or conversion,  ground flying-trainers and their parts, for civil use . These goods are covered by subheading (') with a footnote reference in the following terms : Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the Preliminary Provisions. 2 . For the purposes of paragraph 1 , 'civil aircraft' means aircraft other than aircraft used in military or similar services in the Member States which carry a military or non-civil registration. 3 . For the application of pargraph 1 , second indent, the expression 'for use in civil aircraft' in all relevant subheadings (*) shall include goods for use in ground flying trainers for civil use. (!) The subheadings concerned are within the following headings : 3917 21 , 3917 22, 3917 23, 3917 29, 3917 31 , 3917 33 , 3917 39, 3917 40, 3926 90, 4008 29, 4009 50, 4011 30, 4012 10, 4012 20, 4016 10, 4016 93, 4016 99, 4017 00, 4504 90, 4823 90, 6812 90, 6813 10, 6813 90, 7007 21 , 7304 31 , 7304 39, 7304 41 , 730449, 7304 51 , 7304 59, 730490, 7306 30, 7306 40, 7306 50, 7306 60, 7312 10, 7312 90, 7322 90, 7324 10, 7324 90, 7326 20, 7413 00, 7608 10, 7608 20, 8108 90, 8302 10, 8302 20, 8302 42, 8302 49, 8302 60, 8307 10, 8307 90, 8407 10, 8408 90, 8409 10, 8411 11 , 8411 12, 8411 21 , 8411 22, 8411 81 , 8411 82, 8411 91 , 8411 99, 8412 10, 841221 , 8412 29, 841231 , 841239, 841280, 841290, 8413 19, 8413 20, 8413 30, 8413 50, 8413 60, 8413 70, 8413 81 , 8413 91 , 8414 10, 8414 20, 8414 30, 8414 51 , 8414 59, 8414 80, 841490, 841581 , 8415 82, 841583 , 841590, 8418 10, 8418 30, 8418 40, 8418 61 , 841869, 8419 50, 841981 , 841990, 8421 19, 8421 21 , 8421 23 , 8421 29, 8421 31 , 8421 39, 8424 10, 8425 11 , 8425 19, 8425 31 , 8425 39, 8425 42, 8425 49, 8426 99, 8428 10, 8428 20, 8428 33 , 8428 39, 8428 90, 8471 10, 8471 20, 8471 91 , 8471 92, 847193, 8479 89, 8479 90, 8483 10, 8483 30, 8483 40, 8483 50, 8483 60, 8483 90, 8484 10, 8484 90, 8501 20, 8501 31 , 8501 32, 8501 33, 8501 34, 8501 40, 8501 51 , 8501 52, 8501 53 , 8501 61 , 8501 62, 8501 63, 8502 11 , 8502 12, 8502 13 , 8502 20, 8502 30, 8502 40, 8504 10, 8504 31 , 8504 32, 8504 33, 8504 40, 8504 50, 8507 10, 8507 20, 8507 30, 8507 40, 8507 80, 8507 90, 8511 10, 8511 20, 8511 30, 8511 40, 8511 50, 8511 80, 8516 80, 8518 10, 8518 21 , 8518 22, 8518 29, 8518 30, 8518 40, 8518 50, 8520 90, 8521 10, 8522 90, 8525 10, 8525 20, 8526 10, 8526 91 , 8526 92, 8527 90, 8529 10, 8529 90, 8531 10, 8531 20, 8531 80, 8539 10, 8543 80, 8543 90, 8544 30, 8801 10, 8801 90, 8802 11 , 8802 12, 8802 20, 8802 30, 8802 40, 8803 10, 8803 20, 8803 30, 8803 90, 8805 20, 9001 90, 9002 90, 9014 10, 9014 20, 9014 90, 9020 00, 9025 11 , 9025 19, 9025 20, 9025 80, 9025 90, 9026 10, 9026 20, 9026 80, 9026 90, 9029 10, 9029 20, 9029 90, 9030 10, 9030 20, 9030 31 , 9030 39, 9030 40, 9030 81 , 9030 89, 9030 90, 9031 80, 9031 90, 9032 10, 9032 20, 9032 81 , 9032 89, 9032 90, 9104 00, 9109 19, 9109 90, 9401 10, 9403 20, 9403 70, 9405 10, 9405 60, 9405 92 and 9405 99 . 16 Official Journal of the European Communities 27 . 9 . 93 C. Standard rate of duty 1 . Customs duty shall be charged at the flat rate of 10 % ad valorem on goods :  contained in consignments sent by one private individual to another, or  contained in travellers' personal luggage, provided that such importations are not of a commercial nature. This flat rate 10 % customs duty shall apply provided that the value of the goods subject to import duty does not exceed ECU 200 per consignment or per traveller. Such flat rate assessment shall not apply to goods falling within Chapter 24 which are contained in a consignment or in travellers' personal luggage in amounts exceeding those laid down in Article 31 or in Article 46 of Regulation (EEC) No 918/83 (1 ), as last amended by Regulation (EEC) No 1315/88 (2). 2 . Importations shall be treated as not being of a commercial nature if : (a) in the case of goods contained in consignments sent by one private individual to another, such consignments :  are of an occasional nature,  contain goods exclusively for the personal use of the consignee or his family ; which do not by their nature or quantity reflect any commercial interest,  are sent to the consignee by the consignor free of payment of any kind ; (b) in the case of goods contained in travellers' personal luggage, they :  are of an occasional nature, and  consist exclusively of goods for the personal use of the travellers or their families, or of goods intended as presents ; the nature and quantity of such goods must not be such as might indicate that they are being imported for commercial reasons . 3 . The flat rate of customs duty shall not apply to goods imported under the conditions set out in paragraphs 1 and 2 if the person entitled has, before the said flat rate is applied to them, requested that they be subject to the customs duties appropriate to them . All the goods making up the consignment shall then be subject to the import duties which are appropriate to them, without prejudice to the duty-free admission provided for pursuant to Articles 29 to 31 and 45 to 49 of Regulation (EEC) No 918/83 . For the purposes of the first subparagraph, import duties shall mean both customs duties and charges having equivalent effect and agricultural levies and other import charges provided for under the common agricultural policy or under specific arrangements applicable to certain goods resulting from the processing of agricultural products. 4. Member States may round off the amount in national currencies resulting from the conversion of the sum of ECU 200. 5 . Member States may maintain unchanged the equivalent in national currency of the sum of ECU 200 if, at the time of the annual adjustment provided for in the first paragraph of Article 2 (2) of Regulation (EEC) No 2779/78, as last amended by Regulation (EEC) No 289/84 (3), the conversion of this amount, before the rounding off provided for in paragraph 4, results in a change of less than 5 % in the equivalent in national currency, or in a reduction thereof. (!) OJ No L 105, 23 . 4 . 1983 , p. 1 . (2) OJ No L 123, 17 . 5 . 1988, p. 2 . (3) OJ No L 33, 4. 2 . 1984, p. 2. 27 . 9 . 93 Official Journal of the European Communities 17 D. Containers and packing materials The following provisions are applicable to the containers and packing materials referred to in general interpretative rule 5 (a) and (b) and put into free circulation at the same time as the goods which they contain or with which they are presented. 1 . When the containers and packing materials are classified with the goods in accordance with the provisions of general interpretative rule 5 , they shall be : (a) chargeable at the same rate of customs duty as the goods :  where such goods are subject to an ad valorem customs duty, or  where they are to be included in the dutiable weight of the goods ; (b) admitted free of customs duties :  where the goods are free of customs duty, or  where the goods are dutiable otherwise than by reference to weight or value, or  where the weight of the containers and packing materials is not to be included in the dutiable weight of the goods . 2 . Where containers and packing materials covered by the provisions of paragraphs 1 (a) and (b) above contain or are presented with goods of several different tariff descriptions, the weight and value of the containers and packing materials shall , for the purpose of determining their dutiable weight or value, be apportioned between all the goods contained, in proportion to the weight or value of those goods . 18 Official Journal of the European Communities 27 . 9 . 93 SIGNS, ABBREVIATIONS AND SYMBOLS Refers to new code numbers  Refers to code numbers used the previous year but with differing coverage AD F/M Additional duty on flour AD S/Z Additional duty on sugar AGR Levy b/f Bottle flask Kbit 1 024 bits kg/br Kilogram, gross kg/net Kilogram, net MAX Maximum Mbit 1 048 576 bits MIN Minimum MOB Variable component 27. 9 . 93 Official Journal of the European Communities 19 SUPPLEMENTARY UNITS BRT Gross registered tonne (2 8316 m3) c/k Carats (1 metric carat =2 x 10~4 kg) ce/el Number of cells ct/1 Carrying capacity in tonnes (') g Gram gi F/S Gram of fissile isotopes kg H2O2 Kilogram of hydrogen peroxide kg K2O Kilogram of potassium oxide kg KOH Kilogram of potassium hydroxide (caustic potash) kg met.am . Kilogram of methylamines kg N Kilogram of nitrogen kg NaOH Kilogram of sodium hydroxide (caustic soda) kg P2O5 Kilogram of diphosphorus pentaoxide kg 90 % sdt Kilogram of substance 90 % dry kg U Kilogram of uranium 1 000 kWh 1 000 kilowatt hours 1 Litre 1 000 1 1 000 litres 1 ale. 100 % Litre pure (100 %) alcohol m Metre m2 Square metre m3 Cubic metre 1 000 m3 1 000 cubic metres pa Number of pairs p/st Number of items 100 p/st Hundred items 1 000 p/st Thousand items TJ Terajoule (gross calorific value) (') 'Carrying capacity in tonnes' (ct/1) means the carrying capacity of a vessel expressed in tonnes, not including ships' stores (fuel, equipment, food supplies, etc.). Persons carried on board (crew and passengers), and their baggage, are also excluded. class="page"> 27 . 9 . 93 Official Journal of the European Communities 21 PART TWO SCHEDULE OF CUSTOMS DUTIES class="page"> Official Journal of the European Communities27 . 9 . 93 23 SECTION I LIVE ANIMALS ; ANIMAL PRODUCTS Notes 1 . Any reference in this section to a particular genus or species of an animal, except where the context otherwise requires, includes a reference to the young of that genus or species . 2 . Except where the context otherwise requires, throughout the nomenclature any reference to 'dried' products also covers products which have been dehydrated, evaporated or freeze-dried. CHAPTER 1 LIVE ANIMALS Note 1 . This chapter covers all live animals except : (a) fish and crustaceans, molluscs and other aquatic invertebrates, of heading No 0301 , 0306 or 0307 ; (b) cultures of micro-organisms and other products of heading No 3002; and (c) animals of heading No 9508 . ||I Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0101 Live horses, asses, mules and hinnies :  Horses : 0101 11 00 Pure-bred breeding animals (&gt;) Free Free p/st 0101 19 Other : 0101 19 10 For slaughter Q) 11 4 p/st 010119 90 Other 23 18 p/st 0101 20  Asses, mules and hinnies : 0101 20 10 Asses 12  p/st 01012090 Mules and hinnies 17  p/st 0102 Live bovine animals : 0102 10  Pure-bred breeding animals (') : 0102 10 10 Heifers (female bovines that have never calved) Free Free p/st 0102 10 30   Cows Free Free p/st 0102 10 90   Other Free Free p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 24 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0102 90 - Other :   Domestic species : 0102 90 05 Of a weight not exceeding 80 kg 16 + AGR (3) (4) p/st 0 (2)    Of a weight exceeding 80 kg but not exceeding 160 kg : 0102 90 21 For slaughter 16 + AGR  p/st (2) 0102 90 29 Other 16 + AGR (3) (4) p/st 0 (2) Of a weight exceeding 160 kg but not exceeding 300 kg : 0102 90 41 For slaughter 16 + AGR  p/st (2) 0102 90 49 Other 16 + AGR (3) (4) p/st 0 (2)    Of a weight exceeding 300 kg : Heifers (female bovines that have never calved) : 0102 90 51 For slaughter 16 + AGR  p/st (2) 0102 90 59 Other 16 + AGR (3) (4) p/st (2) Cows : 0102 90 61 For slaughter 16 + AGR  p/st (2) 0102 90 69 Other 16 + AGR (3) (4) p/st 0 Other : 0102 90 71    For slaughter 16 + AGR  p/st 0 0102 90 79 Other 16 + AGR (4) p/st 0 0102 90 90 Other Free  p/st 0103 Live swine : 0103 10 00  Pure-bred breeding animals (s) Free Free p/st  Other : 0103 91 Weighing less than 50 kg : 0103 91 10 Domestic species 16 (AGR)  p/st (') Subject to certain conditions laid down in Article 13 of Council Regulation (EEC) No 805/68 of 27 June 1968, the levy which was to be applied to young male bovine animals intended for fattening, of a live weight of 300 kg or less, may be totally or partially suspended. (2) Under certain conditions a levy is applicable in addition to the customs duty . (3) A rate of 6 % is applicable within the limits of an annual tariff quota, to be granted by the competent Community authorities, of 20 000 heifers and cows (other than for slaughter) of the following mountain breeds : grey, brown, yellow, spotted Simmental and Pinzgau. Qualification for the quota is subject to conditions determined by the competent authorities of the Member State of destination . (4) A rate of 4 % is applicable within the limits of an annual tariff quota, to be granted by the competent Community authorities, of 5 000 bulls,cows and heifers (other than for slaughter) of the following breeds : spotted Simmental , Schwyz and Fribourg. To qualify for the quota, animals of the breeds specified must be covered by the following documents :  bulls : pedigree certificate;  cows and heifers : pedigree certificate or herd book entry certificate attesting to the purity of the breed. (s) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 27 . 9 . 93 Official Journal of the European Communities 25 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0103 91 90 Other Free  p/st 0103 92 Weighing 50 kg or more : Domestic species : 0103 92 11   Sows having farrowed at least once, of a weight of not less than 160 kg 16 (AGR)  p/st 0103 92 19 Other 16 (AGR)  p/st 0103 92 90 Other Free  p/st 0104 Live sheep and goats : 0104 10 - Sheep : 0104 10 10 Pure-bred breeding animals ( ¢) Free Free p/st Other : 0104 10 30 Lambs (up to a year old) 15 (AGR)  p/st 010410 80 Other 15 (AGR)  p/st 0104 20  Goats : 0104 20 10 Pure-bred breeding animals (!) 5  p/st 0104 20 90 Other 5 (AGR)  p/st 0105 Live poultry, that is to say, fowls of the species Gallus domesticus, ducks, geese, turkeys and guinea fowls :  Weighing not more than 185 g : 0105 11 Fowls of the species Gallus domesticus :    Grandparent and parent female chicks : 0105 11 11 Laying stocks 12 (AGR)  p/st 0105 11 19 Other 12 (AGR)  p/st Other : 01051191 Laying stocks 12 (AGR)  p/st 0105 11 99 Other 12 (AGR)  p/st 0105 19 Other : 0105 19 10    Geese and turkeys 12 (AGR)  p/st 0105 1990 Ducks and guinea fowls 12 (AGR)  p/st  Other : 0105 91 00 Fowls of the species Gallus domesticus 12 (AGR)  p/st 0105 99 Other : 0105 99 10 Ducks 12 (AGR)  p/st 0105 99 20 Geese 12 (AGR)  p/st 0105 99 30 Turkeys 12 (AGR)  p/st 0105 99 50 Guinea fowls 12 (AGR)  p/st 0106 00 Other live animals : 0106 00 10  Domestic rabbits 10 6  0106 00 20  Pigeons 12 10  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 26 Official Journal of the European Communities 27 . 9 . 93 Il Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 010600 90 - Other Free Free  Official Journal of the European Communities 2727 . 9 . 93 CHAPTER 2 MEAT AND EDIBLE MEAT OFFAL Note 1 . This chapter does not cover : (a) products of the kinds described in heading Nos 0201 to 0208 or 0210, unfit or unsuitable for human consumption; (b) guts, bladders or stomachs of animals (heading No 0504) or animal blood (heading No 0511 or 3002); or (c) animal fat, other than products of heading No 0209 (Chapter 15). Additional notes l.A. The following expressions shall have the meanings hereunder assigned to them : (a) 'Carcases of bovine animals ', for the purposes of subheadings 0201 10 and 0202 10, whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metatarsal joints; 'carcase ' shall include the front part of the carcase comprising all the bones and the scrag, neck and shoulder having more than 10 pairs of ribs. (b) 'Half-carcases of bovine animals ', for the purposes of subheadings 0201 10 and 0202 10, the product resulting from the symmetrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubeic symphysis; 'half-carcase ' shall include the front part of the half-carcase comprising all the bones and the scrag, neck and shoulder having more than 10 ribs. (c) 'Compensated quarters ', for the purposes of subheadings 0201 20 20 and 0202 20 10 : portions composed of either :  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the tenth rib; and hindquarters comprising all the bones and the thigh and sirloin , and cut at the third rib, or  forequarters comprising all the bones and the scrag, neck and shoulder, and cut at the fifth rib, with the whole of the flank and breast attached; and hindquarters comprising all the bones and the thigh and sirloin, and cut at the eighth cut rib. The forequarters and the hindquarters constituting 'compensated quarters ' must be imported at the same time and in equal numbers, and the total weight of the forequarters must be the same as that of the hindquarters; however, a difference between the weights of the two parts of the consignment is allowed provided that this does not exceed 5 % of the weight of the heavier part (forequarters or hindquarters). (d) 'Unseparated forequarters ', for the purposes of subheadings 0201 20 30 and 0202 20 30 ; the front part of a carcase comprising all the bones and the scrag, neck and shoulder, with a minimum offour pairs of ribs and a maximum of 10 pairs of ribs (the first four pairs of ribs must be whole, the others may be cut) with or without the thin flank. (e) 'Separated forequarters ', for the purposes of subheadings 0201 20 30 and 0202 20 30 : the front part of a half-carcase comprising all the bones and the scrag, neck and shoulder, with a minimum offour ribs and a maximum of 10 ribs (the first four ribs must be whole, the others may be cut) with or without the thin flank. (f) 'Unseparated hindquarters ', for the purposes of subheadings 0201 20 50 and 0202 20 50 ; the rear part of a carcase comprising all the bones and the thigh and sirloin, including the fillet, with a minimum of three pairs of whole or cut ribs, with or without the shank and with or without the thin flank. 28 Official Journal of the European Communities 27 . 9 . 93 (g) 'Separated hindquarters ', for the purposes of subheadings 0201 20 50 and 0202 20 50 : the rear part of a half-carcase comprising all the bones and the thigh and sirloin, including the fillet, with a minimum of three whole or cut ribs, with or without the shank and with or without the thin flank. (h) 11 . 'Crop ' and 'chuck and blade' cuts, for the purposes of subheading 0202 30 50 : the dorsal part of the forequarter, including the upper part of the shoulder, obtained from a forequarter with a minimum offour ribs and a maximum of 10 ribs by a cut along a straight line through the point where the first rib joins the first sternal segment to the point of reflection of the diaphragm on the tenth rib. 22. 'Brisket ' cut, for the purposes of subheading 0202 30 50 : the lower part of the forequarter comprising the brisket navel end and the brisket point end. B. In determining the number of whole or cut ribs referred to in paragraph 1 A , only those attached to the backbone shall be taken into consideration. 2. A. The following expressions shall have the meanings hereunder assigned to them : (a) 'Carcases or half-carcases ', for the purposes of subheadings 0203 11 10 and 0203 21 10 : slaughtered pigs in the form of carcases of domestic swine which have been bled and eviscerated and from which the bristles and hooves have been removed. Half-carcases are derived from whole carcases by division through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and the ischio-pubic symphysis. These carcases and half-carcases may be with or without head, feet, flare fat, kidneys, tail or diaphragm. Half-carcases may be with or without spinal cord, brain or tongue. Carcases and half-carcases of sows may be with or without udders (mammary glands). (b) 'Hams ' (legs), for the purposes of subheadings 0203 12 11, 0203 22 11, 0210 11 11 and 0210 11 31 : the posterior (caudal) part of the half-carcase including bones, with or without foot, shank, rind or subcutaneous fat. The ham (leg) is separatedfrom the rest of the half-carcase so that it includes, at most, the last lumbar vertebra. (c) 'Fore-ends ', for the purposes of subheadings 0203 19 11, 0203 29 11 , 0210 19 30 and 0210 19 60 : the anterior (cranial) part of the half-carcase without the head, including bones, with or without foot, shank, rind or subcutaneous fat. The fore-end is separatedfrom the rest of the half-carcase so that it includes, at most, the fifth dorsal vertebra. The upper (dorsal) part of the fore-end, whether or not containing the blade-bone and attached muscles, (neck-end in fresh or collar in salted condition), is considered a cut of the loin, when it is separated from the lower (ventral) part of the fore-end, at most by a cut just below the vertebral column. (d) 'Shoulders ', for the purposes of subheadings 0203 12 19, 0203 22 19, 0210 11 19 and 0210 11 39 : the lower part of the fore-end whether or not containing the blade-bone and attached muscles, including bones, with or without foot, shank, rind or subcutaneous fat. The blade-bone and attached muscles presented separately shall remain classified in this subheading as a part of the shoulder. (e) 'Loins ', for the purposes of subheadings 0203 19 13, 0203 29 13, 0210 19 40 and 0210 19 70 : the upper part of the half-carcase, extending from the first cervical vertebra to the caudal vertebrae, including bones, with or without the tenderloin, blade-bone, subcutaneous fat or rind. The loin is separatedfrom the lower part of the half-carcase by a cut just below the vertebral column. (f) 'Bellies ', for the purposes of subheadings 0203 19 15, 0203 29 15, 0210 12 11 and 0210 12 19 : the lower part of the half-carcase situated between the ham (leg) and the shoulder, commonly known as 'streaky ', with or without bones, but with the rind and the subcutaneous fat. (g) 'Bacon sides ', for the purposes of subheading 0210 19 10 : the pig half-carcase without the head, cheek, chap, feet, tail, flare fat, kidney, tenderloin, blade bone, sternum, vertebral column, pelvic bone and diaphragm . (h) 'Spencers ', for the purposes of subheading 0210 19 10 : the bacon side without the ham, whether or not boned. (ij) 'Three-quarter sides ', for the purposes of subheading 0210 19 20 : the bacon side without the fore-end, whether or not boned. 27. 9 . 93 Official Journal of the European Communities 29 (k) 'Middles ', for the purposes of subheading 0210 19 20 : the bacon side without the ham and the fore-end, whether or not boned. The subheading also includes cuts of middles containing tissue of loin and belly in natural proportion to the entire middles. B. The parts of the cuts defined in paragraph 2 A (f) fall within the same subheadings only if they contain rind and subcutaneous fat. If the cuts falling within subheadings 0210 11 11 and 0210 11 19 as well as 0210 11 31, 0210 11 39, 0210 19 30 and 0210 19 60 are derived from a bacon side from which the bones indicated under paragraph 2 A (g) have already been removed, the lines of cutting shall follow those defined under paragraph 2 A (b), (c) and (d) accordingly; in any case, these cuts or parts thereofshall contain bones. C. Subheadings 0206 30 31, 0206 49 91 and 0210 90 39, shall include, in particular, heads or halves of heads ofdomestic swine, with or without the brains, cheeks or tongues, and parts thereof The head is separatedfrom the rest of the half-carcase by a straight cut parallel to the cranium. The cheeks, snouts and ears as well as the meat attached to the head, particularly to the rear part (including the chaps), are considered parts of heads. The boneless meat of the fore-end (including the jowl) fall within subheading 0203 19 55, 0203 29 55, 0210 19 51 or 0210 19 81 as the case may be. D. For the purposes of subheadings 0209 00 11 and 0209 00 19, 'subcutaneous pig fat ' shall have the meaning of the fatty tissue which accumulates under the rind of the pig and adheres to it, irrespective of the part of the pig from which it comes; in any case, the weight of the fatty tissue shall exceed the weight of the rind. Those subheadings also include subcutaneous pig fat from which the rind has been removed. E. For the purposes of subheadings 0210 11 31, 0210 11 39, 0210 12 19 and 0210 19 60 to 0210 19 89, products in which the water/protein ratio in the meat (nitrogen content x 6,25) is 2,8 or less shall be considered as 'dried or smoked'. The nitrogen content shall be determined according to ISO method 937-1978. 3. A. For the purposes ofheading No 0204, the following expressions shall have the meanings hereunder assigned to them : (a) 'Carcases ', for the purposes of subheadings 0204 10, 0204 21, 0204 30, 0204 41, 0204 50 11 and 0204 50 51 : whole carcases of the slaughtered animals after having been bled, eviscerated and skinned, imported with or without the heads, with or without the feet and with or without the other offals attached. Where carcases are imported without the heads, the latter must have been separated from the carcase at the atloido-occipital joint. When imported without the feet, the latter must have been cut off at the carpo-metacarpal or tarso-metatarsaljoints. (b) 'Half-carcases ', for the purposes of subheadings 0204 10, 0204 21, 0204 30, 0204 41 , 0204 50 11 and 0204 50 51 : the product resulting from the symmetrical division of the whole carcase through the centre of each cervical, dorsal, lumbar and sacral vertebra and through the centre of the sternum and of the ischio-pubic symphysis. (c) 'Short-forequarters ', for the purposes of the subheadings 0204 22 10, 0204 42 10, 0204 50 13 and 0204 50 53 : the anterior part of the carcase with or without the breast including all the bones and the shoulders, scrag and middle neck, cut at right angles to the backbone with a minimum offive and a maximum ofseven pairs of whole or cut ribs. (d) 'Short-forequarters ', for the purposes of subheadings 0204 22 10, 0204 42 10, 0204 50 13 ans 0204 50 53 : the anterior part of the half-carcase with or without the breast including all the bones and the shoulder, scrag and middle neck, cut at right-angles to the backbone with a minimum offive and a maximum ofseven whole or cut ribs. (e) 'Chines and/or best ends ', for the purposes of subheadings 0204 22 30, 0204 42 30, 0204 50 15 and 0204 50 55 : the remaining part of the carcase after the legs and short forequarters have been removed with or without the kidneys; the chines when separated from the best ends must include a minimum of five lumbar vertebrae; the best ends when separatedfrom the chines must include a minimum offive pairs of whole or cut ribs. (f) 'Chine and/or best end', for the purposes of subheadings 0204 22 30, 0204 42 30, 0204 50 15 and 0204 50 55 : the remaining part of the half-carcase after the legs and short forequarters have been removed with or without the kidney; the chine when separated from the best end must include a minimum of five lumbar vertebrae; the best end when separatedfrom the chine must include a minimum offive whole or cut ribs. 30 Official Journal of the European Communities 27 . 9 . 93 (g) 'Legs ', for the purposes of subheadings 0204 22 50, 0204 42 50, 0204 50 19 and 0204 50 59 : the rear part of the carcase comprising all the bones and the legs and cut at right-angles to the backbone at the sixth lumbar vertebra just under the ilium or at the fourth sacral vertebra through the ilium anterior to the ischio-pubic symphysis. (h) 'Legs ', for the purposes of subheadings 0204 22 50, 0204 42 50, 0204 50 19 and 0204 50 59 : the rear part of the half-carcase comprising all the bones and the leg cut at right-angles to the backbone at the sixth lumbar vertebra just under the ilium or at the fourth sacral vertebra through the ilium anterior to the ischio-pubic symphysis . B. In determining the number of whole or cut ribs referred to in paragraph 3 A, only those attached to the backbone shall be taken into consideration. 4. For the purposes of subheadings 0207 39 81 and 0207 43 71, 'goose or duck paletots ' shall be taken to mean geese or ducks plucked and completely drawn, without heads or feet, with carcase bones (breastbone, ribs, backbone and sacrum) removed but with the femurs, tibias and humeri. 5. In accordance with Regulation (EEC) No 3324/80, the import duty applicable to mixtures falling within this chapter shall be calculated as follows : (a) In mixtures where one of the components represents at least 90 % by weight, the rate applicable to that component applies. (b) In other mixtures, the rate applicable shall be that of the component which results in the highest amount of import duty. 6. (a) Uncooked seasoned meats fall within Chapter 16. 'Seasoned meat ' shall be uncooked meat that has been seasoned either in depth or over the whole surface of the product with seasoning either visible to the naked eye or clearly distinguishable by taste. (b) Products falling within heading No 0210 to which seasoning has been added during the process of preparation remain classified therein provided that the addition ofseasoning has not changed their character. 7. (a) For the purposes of subheadings 020739 13 to 020739 23, 020739 33 to 0207 39 45, 0207 39 57 to 0207 39 77, 0207 41 11 to 0207 41 51, 0207 42 11 to 0207 42 59 and 0207 43 21 to 0207 43 63, 'poultry cuts, unboned (bone-in)', shall be taken to mean the cuts specified therein, including all bones. (b) Poultry cuts as referred to in (a) which have been partly boned shall fall within subheading 0207 39 25, 0207 39 47, 0207 39 83, 0207 41 71, 0207 42 71 or 0207 43 81 . Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0201 Meat of bovine animals, fresh or chilled : 0201 10 00 - Carcases and half-carcases 20 + AGR (2)  ( ») 0201 20  Other cuts with bone in : 0201 20 20   'Compensated' quarters 20 + AGR (2)  ( ») (') Under certain conditions a levy is applicable in addition to the customs duty. (2) A rate of 20% shall be applicable for 'high quality' meat, with or without bone, falling within heading Nos or subheadings 0201 , 0202, 0206 10 95 and 0206 29 91 , within the limits of a global annual tariff quota of 34 300 tonnes, without prejudice to the tariff quota for heading No 0202 and subheading 0206 29 91 . Qualification for the quota is subject to conditions laid down in the relevant Community provisions. 27. 9 . 93 Official Journal of the European Communities 31 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0201 20 30 Unseparated or separated forequarters 20 + AGR (2)  0 0201 20 50 Unseparated or separated hindquarters 20 + AGR (2)  0 0201 20 90 Other 20 + AGR (2)  0 02013000 - Boneless 20 + AGR (2)  0 0202 Meat of bovine animals, frozen : 0202 10 00  Carcases and half-carcases 20 + AGR (2) (3)  0 0202 20  Other cuts with bone in : 0202 20 10 'Compensated' quarters 20 + AGR (2) (3)  0 0202 20 30 Unseparated or separated forequarters 20 + AGR (2) (3)  ( ! ) (4) 0202 20 50 Unseparated or separated hindquarters 20 + AGR (2) (3)  0 0202 2090 Other 20 + AGR (2) (3)  0 0202 30  Boneless : 0202 30 10 Forequarters, whole or cut into a maximum of five pieces, each quarter being in a single block; 'compensated' quarters in two blocks, one of which contains the forequarter, whole or cut into a maximum of five pieces, and the other, the hindquarter, excluding the tenderloin, in one piece 20 + AGR (2) (3)  0 (4) 0202 30 50   Crop, chuck and blade and brisket cuts (5) 20 + AGR (2) (3)  0 (4) 0202 30 90 Other 20 + AGR (2) (3) (*)  ( 1 ) (4) 0203 Meat of swine, fresh, chilled or frozen :  Fresh or chilled : 0203 11   Carcases and half-carcases : 0203 11 10  Of domestic swine 20 (AGR)   (') Under certain conditions a levy is applicable in addition to the customs duty. (2) A rate of 20% shall be applicable for 'high quality' meat, with or without bone, falling within heading Nos or subheadings 0201 , 0202, 0206 10 95 and 0206 29 91 , within the limits of a global annual tariff quota of 34 300 tonnes, without prejudice to the tariff quota for heading No 0202 and subheading 0206 29 91 . Qualification for the quota is subject to conditions laid down in the relevant Community provisions. (3) A rate of 20 % shall be applicable within the limits of a global annual tariff quota of 53 000 tonnes (without bone), of which 16 500 tonnes may be subject to the application of monetary compensatory amounts. (4) Subject to certain conditions provided for in Article 14 of Council Regulation (EEC) No 805/68 of 27 June 1968, the levy on frozen meat intended for processing may be totally or partially suspended . (5) Entry under this subheading is subject to the production of a certificate issued in accordance with the conditions laid down by relevant Community provisions. (6) A rate of 20% for buffalo meat shall be applicable within the limits of an annual tariff quota of 2 250 tonnes (without bone), without prejudice to the tariff quota for heading No 0202 and subheading 0206 29 91 . Qualification for the quota is subject to conditions laid down in the relevant Community provisions . 32 Official Journal of the European Communities 27 . 9 . 93 I Rate of duty I CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 02031190 Other 7 3  0203 12   Hams, shoulders and cuts thereof, with bone in :    Of domestic swine : 02031211 Hams and cuts thereof . 20 (AGR)   0203 12 19 Shoulders and cuts thereof 20 (AGR)   0203 12 90 Other 7 3  0203 19 Other :  Of domestic swine : 0203 19 11     Fore-ends and cuts thereof 20 (AGR)   0203 19 13 Loins and cuts thereof, with bone in 20 (AGR)   0203 19 15   Bellies (streaky) and cuts thereof 20 (AGR)   Other : 0203 19 55 Boneless 20 (AGR)   0203 19 59 Other 20 (AGR)   02031990 Other 7 3   Frozen : 0203 21 Carcases and half-carcases : 0203 21 10 Of domestic swine 20 (AGR)   0203 21 90 Other 7 3  0203 22   Hams, shoulders and cuts thereof, with bone in :    Of domestic swine : 0203 22 11     Hams and cuts thereof 20 (AGR)   0203 22 19 Shoulders and cuts thereof 20 (AGR)   0203 22 90 Other 7 3  0203 29 Other :    Of domestic swine : 0203 29 11     Fore-ends and cuts thereof 20 (AGR)   0203 29 13     Loins and cuts thereof, with bone in 20 (AGR)   0203 29 15     Bellies (streaky) and cuts thereof 20 (AGR)       Other : 0203 29 55 Boneless 20 (AGR)   0203 29 59 Other 20 (AGR)   0203 29 90 Other 7 3  0204 Meat of sheep or goats, fresh, chilled or frozen : 0204 10 00  Carcases and half-carcases of lamb, fresh or chilled 20 (AGR) 20   Other meat of sheep, fresh or chilled : 0204 21 00   Carcases and half-carcases 20 (AGR) 20  0204 22   Other cuts with bone in : 0204 22 10 Short forequarters 20 (AGR) 20  0204 22 30    Chines and/or best ends 20 (AGR) 20  27. 9 . 93 Official Journal of the European Communities 33 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional ('/ «) Supplementary unit 1 2 3 4 5 0204 225 « Legs 20 (AGR) 20  0204 22 90 Other 20 (AGR) 20  0204 2300 Boneless 20 (AGR) 20  0204 30 00  Carcases and half-carcases of lamb, frozen 20 (AGR) 20   Other meat of sheep, frozen : 02044100 Carcases and half-carcases 20 (AGR) 20  0204 42 Other cuts with bone in : 0204 42 10 Short forequarters 20 (AGR) 20  0204 42 30 Chines and/or best ends 20 (AGR) 20  0204 42 50 Legs 20 (AGR) 20  02044290 Other 20 (AGR) 20  0204 43 Boneless : 0204 43 10 Of lamb 20 (AGR) 20  0204 43 90 Other 20 (AGR) 20  0204 50  Meat of goats : Fresh or chilled : 02045011 Carcases and half-carcases 20 (AGR) 20  0204 50 13 Short forequarters 20 (AGR) 20  0204 50 15 Chines and/or best ends 20 (AGR) 20  0204 50 19 Legs 20 (AGR) 20  Other : 0204 50 31   Cuts with bone in 20 (AGR) 20  0204 50 39  Boneless cuts 20 (AGR) 20  Frozen : 0204 50 51 Carcases and half-carcases 20 (AGR) 20  0204 50 53 Short forequarters 20 (AGR) 20  0204 50 55 Chines and/or best ends 20 (AGR) 20  0204 50 59 Legs 20 (AGR) 20  Other : 0204 50 71 Cuts with bone in 20 (AGR) 20  0204 50 79 Boneless cuts 20 (AGR) 20  0205 00 Meat of horses, asses, mules or hinnies, fresh, chilled or frozen :  Of horses : 0205 0011   Fresh or chilled 16 8  0205 00 19   Frozen 16 8  0205 00 90  Of asses, mules or hinnies 16 8  34 Official Journal of the European Communities 27 . 9 . 93 II\ Rate of duty I CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0206 Edible offal of bovine animals, swine, sheep, goats, horses, asses, mules or hinnies, fresh, chilled or frozen : 0206 10  Of bovine animals, fresh or chilled : 0206 10 10 For the manufacture of pharmaceutical products (') Free Free  Other : 02061091 Livers 20 7  02061095 Thick skirt and thin skirt 20 + AGR (3)  (2) 02061099 Other 20 4   Of bovine animals, frozen : 0206 21 00 Tongues 20 4  0206 22 Livers : 0206 22 10 For the manufacture of pharmaceutical products (') Free Free  02062290 Other 20 7  0206 29 Other : 0206 29 10 For the manufacture of pharmaceutical products (') Free Free  Other : 0206 29 91 Thick skirt and thin skirt 20 + AGR (3) (&lt;)  (2) 02062999 - Other 20 4  0206 30  Of swine, fresh or chilled : 0206 30 10   For the manufacture of pharmaceutical products (*) Free Free  Other :  Of domestic swine : 0206 30 21 Livers 20 (AGR) 7  020630 31 Other 20 (AGR) 4  02063090 Other 12 3   Of swine, frozen : 0206 41   Livers : 0206 41 10 For the manufacture of pharmaceutical products (') Free Free  Other : 0206 41 91 Of domestic swine 20 (AGR) 7  02064199 Other 12 3  020649 Other : 0206 49 10 For the manufacture of pharmaceutical products (') Free Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) Under certain conditions a levy is applicable in addition to the customs duty. (3) A rate of 20% shall be applicable for 'high quality* meat, with or without bone, falling within heading Nos or subheadings 0201 , 0202, 0206 10 95 and 0206 29 91 , within the limits of a global annual tariff quota of 34 300 tonnes, without prejudice to the tariff quota for heading No 0202 and subheading 0206 29 91 . Qualification for the quota is subject to conditions laid down in the relevant Community provisions . (4) A rate of 20% shall be applicable within the limits of a global annual tariff quota of 53 000 tonnes (without bone), of which 16 500 tonnes may be subject to the application of monetary compensatory amounts. 27 . 9. 93 Official Journal of the European Communities 35 ll Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Other : 0206 49 91   Of domestic swine 20 (AGR) 4  02064999 Other 12 3  0206 80  Other, fresh or chilled : 0206 80 10 For the manufacture of pharmaceutical products (') Free Free  Other : 0206 80 91 Of horses, asses, mules and hinnies 16 10  0206 80 99 Of sheep and goats 12 3  0206 90  Other, frozen : 0206 90 10 For the manufacture of pharmaceutical products ( l) Free Free  Other : 0206 90 91 Of horses, asses, mules and hinnies 16 10  020690 99 Of sheep and goats 12 3  0207 Meat and edible offal, of the poultry of heading No 0105, fresh, chilled or frozen : 0207 10  Poultry not cut in pieces, fresh or chilled : Fowls of the species Gallus domesticus : 0207 10 11 Plucked and gutted, with heads and feet, known as '83 % chickens' . 18 (AGR)   0207 10 15 Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as *70 % chickens' 18 (AGR)   0207 10 19 Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '65 % chickens', or otherwise presented 18 (AGR)   Turkeys : 0207 10 31  Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as *80 % turkeys' 18 (AGR)   0207 10 39 Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '73 % turkeys', or otherwise presented 18 (AGR)   Ducks : 0207 10 51 Plucked, bled, gutted but not drawn, with heads and feet, known as *85% ducks' 18 (AGR)   0207 10 55 Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '70 % ducks' 18 (AGR)   0207 10 59 Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '63 % ducks', or otherwise presented 18 (AGR)   Geese : 0207 10 71 Plucked, bled, not drawn, with heads and feet, known as '82 % geese' 18 (AGR)   ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 36 Official Journal of the European Communities 27 . 9 . 93 \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 | 4 5 0207 10 79 Plucked and drawn, without heads and feet, with or without hearts and gizzards, known as '75 % geese', or otherwise presented 18 (AGR)   02071090 Guinea fowls 18 (AGR)    Poultry not cut in pieces, frozen : 0207 21 Fowls of the species Gallus domesticus : 0207 21 10 Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '70 % chickens' 18 (AGR)   0207 2190 Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '65 % chickens', or otherwise presented 18 (AGR)   0207 22   Turkeys : 0207 22 10 Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '80 % turkeys' 18 (AGR)   0207 22 90 Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '73 % turkeys', or otherwise presented 18 (AGR)   0207 23 Ducks, geese and guinea fowls : Ducks : 0207 23 11 Plucked and drawn, without heads and feet but with necks, hearts, livers and gizzards, known as '70 % ducks' 18 (AGR)   0207 23 19 Plucked and drawn, without heads and feet and without necks, hearts, livers and gizzards, known as '63 % ducks', or otherwise presented 18 (AGR)   Geese : 0207 23 51 Plucked, bled, not drawn, with heads and feet, known as '82 % geese' 18 (AGR)   0207 23 59   Plucked and drawn, without heads and feet, with or without hearts and gizzards, known as '75 % geese', or otherwise pre ­ sented 18 (AGR)   0207 23 90 Guinea fowls 18 (AGR)    Poultry cuts and offal (including livers), fresh or chilled : 0207 31 Fatty livers of geese or ducks : 0207 31 10 Of geese 5 (AGR) 3  0207 31 90 Of ducks 5 (AGR) 3  0207 39 Other : Of fowls of the species Gallus domesticus : Cuts : 9207 39 11 Boneless 18 (AGR)   With bone in : 92073913 Halves or quarters 18 (AGR)   9207 39 15 Whole wings, with or without tips 18 (AGR)   9207 39 17 Backs, necks, backs with necks attached, rumps and wing tips 18 (AGR)   9207 39 21 Breasts and cuts thereof 18 (AGR)   9207 39 23 Legs and cuts thereof 18 (AGR)   3727. 9 . 93 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0207 39 25 Other 18 (AGR)   0207 39 27 Offal , other than livers 18 (AGR)   Of turkeys : Cuts : 0207 39 31 Boneless 18 (AGR)   With bone in : 0207 39 33 Halves or quarters 18 (AGR)   0207 39 35 Whole wings, with or without tips 18 (AGR)   0207 39 37 Backs, necks, backs with necks attached, rumps and wing tips 18 (AGR)   0207 3941 Breasts and cuts thereof 18 (AGR)   Legs and cuts thereof : 0207 39 43 Drumsticks and cuts of drumsticks 18 (AGR)   0207 39 45 Other 18 (AGR)   0207 3947 Other 18 (AGR)   0207 39 51 Offal , other than livers 18 (AGR)   Of ducks, geese and guinea fowls : Cuts : Boneless : 0207 3953 Of geese 18 (AGR)   0207 3955 Of ducks and guinea fowls 18 (AGR)   With bone in :     Halves or quarters : 0207 39 57 Of ducks 18 (AGR)   0207 39 61 Of geese 18 (AGR)   0207 39 63   Of guinea fowls 18 (AGR)   0207 39 65 Whole wings, with or without tips 18 (AGR)   0207 39 67 Backs, necks, backs with necks attached, rumps and wing tips 18 (AGR)   Breasts and cuts thereof : 0207 39 71 Of geese 18 (AGR)   0207 39 73 Of ducks and guinea fowls 18 (AGR)   Legs and cuts thereof : 0207 39 75 Of geese 18 (AGR)   0207 39 77 Of ducks and guinea fowls 18 (AGR)   0207 39 81 Goose or duck paletots 18 (AGR)   0207 39 83 Other 18 (AGR)   0207 39 85 Offal , other than livers 18 (AGR)   0207 39 90 Poultry livers, other than fatty livers of geese or ducks 16 (AGR) 10  38 Official Journal of the European Communities 27 . 9 . 93 Rate of duty I CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5  Poultry cuts and offal other than livers, frozen : 0207 41 Of fowls of the species Gallus domesticus : Cuts : 02074110 Boneless 18 (AGR)   With bone in : 0207 4111 Halves or quarters 18 (AGR)   0207 41 21 Whole wings, with or without tips 18 (AGR)   0207 41 31 Backs, necks, backs with necks attached, rumps and wing tips 18 (AGR)   020741 41 Breasts and cuts thereof 18 (AGR)   0207 41 51   Legs and cuts thereof 18 (AGR)   0207 41 71 Other 18 (AGR)   0207 41 90 Offal, other than livers 18 (AGR)   0207 42 Of turkeys : Cuts : 0207 42 10 Boneless 18 (AGR)   With bone in : 0207 42 11 Halves or quarters 18 (AGR)   0207 42 21 Whole wings, with or without tips 18 (AGR)   0207 42 31 Backs, necks, backs with necks attached, rumps and wing tips 18 (AGR)   02074241 Breasts and cuts thereof 18 (AGR)   Legs and cuts thereof : 0207 42 51 Drumsticks and cuts thereof 18 (AGR)   0207 42 59 Other 18 (AGR)   0207 42 71 Other 18 (AGR)   0207 42 90 Offal, other than livers 18 (AGR)   0207 43   Of ducks, geese or guinea fowls :  Cuts :   Boneless : 0207 4311 Of geese 18 (AGR)   0207 43 15 Of ducks and guinea fowls 18 (AGR)   With bone in : Halves or quarters : 0207 43 21 Of ducks 18 (AGR)   0207 43 23 Of geese 18 (AGR)   0207 43 25 Of guinea fowls 18 (AGR)   0207 43 31 Whole wings, with or without tips 18 (AGR)   0207 4341  Backs, necks, backs with necks attached, rumps and wing tips 18 (AGR)   Breasts and cuts thereof : 0207 43 51 Of geese 18 (AGR)   0207 43 53 Of ducks and guinea fowls 18 (AGR)   27 . 9 . 93 Official Journal of the European Communities 39 ll Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5  Legs and cuts thereof : 0207 43 61 Of geese 18 (AGR)   0207 43 63 Of ducks and guinea fowls 18 (AGR)   0207 43 71   Goose or duck paletots 18 (AGR)   0207 43 81 Other 18 (AGR)   0207 43 90 Offal, other than livers 18 (AGR)   0207 50  Poultry livers, frozen : 0207 50 10 Fatty livers of geese or ducks 5 (AGR) 3  0207 50 90 Other 16 (AGR) 10  0208 Other meat and edible meat offal, fresh, chilled or frozen : 0208 10  Of rabbits or hares : Of domestic rabbits : 0208 10 11 Fresh or chilled 13 10  0208 10 19 Frozen 13 10  0208 10 90 Other 7 3  0208 20 00 - Frogs' legs 19 10  020890 - Other : 0208 90 10 Of domestic pigeons 13 10  Of game, other than of rabbits or hares : 020890 20 Of quails 7 3  020890 40 Other 7 3  0208 90 50   Whale and seal meat 19 10  0208 90 90 Other 19 14  020900 Pig fat free of lean meat and poultry fat (not rendered), fresh, chilled, frozen, salted, in brine, dried or smoked :  Subcutaneous pig fat : 02090011 Fresh, chilled, frozen, salted or in brine 22 (AGR)   0209 00 19 Dried or smoked 22 (AGR)   0209 00 30  Pig fat, other than that falling within subheading 0209 00 1 1 or 0209 00 19 22 (AGR)   0209 00 90 - Poultry fat 22 (AGR)   0210 Meat and edible meat offal, salted, in brine, dried or smoked ; edible flours and meals of meat or meat offal :  Meat of swine : 0210 11 Hams, shoulders and cuts thereof, with bone in : Of domestic swine : Salted or in brine : 0210 11 11 Hams and cuts thereof 25 (AGR)   0210 11 19 Shoulders and cuts thereof 25 (AGR)   40 Official Journal of the European Communities 27. 9 . 93 \ Rate of duty CN code Description autonomous &lt;%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Dried or smoked : 0210 11 31 Hams and cuts thereof 25 (AGR)   0210 11 39 Shoulders and cuts thereof 25 (AGR)   0210 11 90 Other 24   0210 12 Bellies (streaky) and cuts thereof : Of domestic swine : 0210 12 11 Salted or in brine 25 (AGR)   0210 12 19 Dried or smoked 25 (AGR)   0210 12 90 Other 24   0210 19 Other : Of domestic swine : Salted or in brine : 0210 19 10 Bacon sides or spencers 25 (AGR)   0210 19 20 Three-quarter sides or middles 25 (AGR)   0210 19 30 Fore-ends and cuts thereof 25 (AGR)   0210 19 40 Loins and cuts thereof 25 (AGR)   Other : 02101951 Boneless 25 (AGR)   0210 19 59 Other 25 (AGR)     Dried or smoked : 0210 19 60 Fore-ends and cuts thereof 25 (AGR)   0210 19 70 Loins and cuts thereof 25 (AGR)   Other : 02101981 Boneless 25 (AGR)   0210 19 89 Other 25 (AGR)   0210 19 90 Other 24   0210 20  Meat of bovine animals : 0210 20 10 With bone in ; 24 + AGR   ( »&gt; 0210 2090 Boneless 24 + AGR   0 0210 90  Other, including edible flours and meals of meat or meat offal : Meat : 021090 10  Horsemeat, salted, in brine or dried 16 10  Of sheep and goats : 02109011 With bone in 24 (AGR)   0210 90 19 Boneless 24 (AGR)   0210 90 20 Other 24   (') Under certain conditions a levy is applicable in addition to the customs duty . 27 . 9 . 93 41Official Journal of the European Communities Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Offal : Of domestic swine : 02109031 Livers 25 (AGR)   02109039 Other 25 (AGR)   Of bovine animals : 0210 90 41 Thick skirt and thin skirt 24 + AGR   ( ») 02109049 Other 24 20  0210 90 60 Of sheep and goats 24   Other : Poultry liver : 0210 90 71 Fatty livers of geese or ducks, salted or in brine 5 (AGR) 3  0210 90 79 Other 16 (AGR) 10  02109080 Other 24   0210 90 90 Edible flours and meals of meat or meat offal 24 + AGR   0) (') Under certain conditions a levy is applicable in addition to the customs duty. 42 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 3 FISH AND CRUSTACEANS, MOLLUSCS AND OTHER AQUATIC INVERTEBRATES Notes 1 . This chapter does not cover : (a) marine mammals (heading No 0106) or meat thereof (heading No 0208 or 0210); (b) fish (including livers and roes thereof) or crustaceans, molluscs or other aquatic invertebrates, dead and unfit or unsuitable for human consumption by reason of either their species or their condition (Chapter 5); flours, meals or pellets of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption (heading No 2301); or (c) caviar or caviar substitutes prepared from fish eggs (heading No 1604). 2 . In this chapter the term 'pellets' means products which have been agglomerated either directly by compression or by the addition of a small quantity of binder. II\ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional &lt;%) Supplementary unit 1 2 3 4 5 0301 Live fish : 0301 10  Ornamental fish : 0301 10 10 Freshwater fish 10 Free  03011090 Saltwater fish 15 15   Other live fish : 0301 91 00 Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) ( i ) 16 12  0301 92 00 Eels (Anguilla spp.) 10 3  0301 93 00 Carp 10 8  0301 99 Other : Freshwater fish : 0301 99 11 Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) (2) 16 2  0301 99 19 Other 10 8  0301 99 90 Saltwater fish 17 16  (!) Change of scientific names : Obsolete scientific name Replaced by Salmo gairdneri Oncorhynchus mykiss Salmo clarki Oncorhynchus clarki Salmo aguabonita Oncorhynchus aguabonita Salmo gilae Oncorhynchus gilae (2) Oncorhynchus spp. : with the exception of the species listed in footnote 1 as well as Oncorhynchus apache and Oncorhynchus chrysogaster. 27 . 9 . 93 Official Journal of the European Communities 43 \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0302 Fish, fresh or chilled, excluding fish fillets and other fish meat of heading No 0304 :  Salmonidae, excluding livers and roes : 0302 11 00 Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) (') 16 12  0302 12 00 Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) (2) 16 2  03021900 Other 16 8   Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmi ­ dae and Citharidae), excluding livers and roes : 0302 21 Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hip ­ poglossus stenolepis) : 0302 21 10 Lesser or Greenland halibut (Reinhardtius hippoglossoides) 15 8  0302 2130 Atlantic halibut (Hippoglossus hippoglossus) 15 8  0302 2190    Pacific halibut (Hippoglossus stenolepis) 15 15  0302 22 00 Plaice (Pleuronectes platessa) 15 15  0302 23 00 Sole (Solea spp.) 15 15  0302 29 Other : 0302 2910  Megrim (Lepidorhombus spp.) 15 15  0302 29 90 Other 15 15   Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes : 0302 31 Albacore or longfinned tunas (Thunnus alalunga) : 0302 31 10 For the industrial manufacture of products falling within heading No 1604 0 25 (&lt;) (5) 22 (')(*)  030231 90 Other 25 ( «) 22 (&lt;)( «)  0302 32   Yellowfin tunas (Thunnus albacares) : 0302 32 10  For the industrial manufacture of products falling within heading No 1604 0 25 (&lt;)(5) 22 (&lt;)( «)  0302 3290 Other 25 (*) 22 (&lt;)(*)  (&gt;) Change of scientific names : Obsolete scientific name Replaced by Salmo gairdneri Oncorhynchus mykiss Salmo clarki Oncorhynchus clarki Salmo aguabonita Oncorhynchus aguabonita Salmo gilae Oncorhynchus gilae (2) Oncorhynchus spp. : with the exception of the species listed in footnote 1 as well as Oncorhynchus apache and Oncorhynchus chrysogaster. (3) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (4) Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price . (5) Total suspension for an indefinite period. (6) Duty exemption for tuna and fish of the genus Euthynnus falling within headings Nos 0302 and 0303, intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. Qualification for this quota is subject to conditions laid down in the relevant Community provisions. 44 Official Journal of the European Communities 27 . 9 . 93 Il Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0302 33 Skipjack or stripe-bellied bonito : 0302 33 10 For the industrial manufacture of products falling within heading No 1604 0 25 00 22 0(4)  0302 3390 Other 25 (2) 22 00  0302 39 Other : For the industrial manufacture of products falling within heading No 1604 0 : 0302 39 11 Bluefin tunas (Thunnus thynnus) 25 (2) (3) 22 (2) (4)  0302 3919 Other 25 (2) (3) 22 0 (4)  Other : 0302 39 91 Bluefin tunas (Thunnus thynnus) 25 0 22 0 (4)  0302 3999 Other 25 0 22 0 (4)  0302 40 - Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes : 0302 40 10 From 15 February to 15 June Free Free  0302 40 90 From 16 June to 14 February 20 0 15 00  0302 50 - Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes : 0302 50 10 Of the species Gadus morhua 15 12  0302 50 90 Other 15 15   Other fish, excluding livers and roes : 0302 61 Sardines (Sardina pilchardus, Sardinops spp.), sardinella (Sardinella spp.), brisling or sprats (Sprattus sprattus) : 0302 61 10 Sardines of the species Sardina pilchardus 25 23  0302 61 30 Sardines of the genus Sardinops ; sardinella (Sardinella spp.) .... 15 15  Brisling or sprats (Sprattus sprattus) : 0302 61 91 From 15 February to 15 June Free Free  0302 61 99 From 16 June to 14 February 20 13  0302 62 00 Haddock (Melanogrammns aeglefinus) 15 15  0302 63 00 Coalfish (Pollachius virens) 15 15  0302 64 Mackerel (Scomber scombrus, Scomber australasicns, Scomber japon ­ icus) : 0302 64 10 From 15 February to 15 June Free Free  03026490 From 16 June to 14 February 20 20  0302 65 Dogfish and other sharks : 0302 65 20 Dogfish of the species Squalus acanthias 15 8 0  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) Subject to compliance with the reference price. A countervailing tax is provided for in the case of non-compliance with the reference price. (3) Total suspension for an indefinite period. (4) Duty exemption for tuna and fish of the genus Euthynnus falling within headings Nos 0302 and 0303, intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. Qualification for this quota is subject to conditions laid down in the relevant Community provisions . (s) Duty exemption for herring falling within subheadings 0302 40 90, 0303 50 90, 0304 10 93, 0304 10 98 and 0304 90 25 within the limits of a global annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. (6) Duty rate reduced to 6 % for piked dogfish (Squalus acanthias) falling within subheadings 0302 65 20 and 0303 75 20 within the limits of a global annual tariff quota of 5 000 tonnes to be granted by the competent Community authorities . Official Journal of the European Communities 4527 . 9 . 93 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0302 65 50 Dogfish of the species Scyliorhinus spp 15 8  0302 65 90 Other 15 8  0302 66 00 Eels (Aoguilla spp.) 10 3  0302 69 Other : Freshwater fish : 0302 6911 Carp 10 8  0302 69 19 Other 10 8  Saltwater fish : Fish of the genus Euthynnus, other than the skipjack or stripe ­ bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in subheading 0302 33 : 0302 69 21 For the industrial manufacture of products falling within heading No 1604 (i) 25 00 22 00  030269 25 Other 25 0 22 00  Redfish (Sebastes spp.) : 0302 69 31 Of the species Sebastes marinus 15 8  0302 69 33 Other 15 15  0302 69 35  Fish of the species Boreogadus saida 15 12  0302 6941 Whiting (Merlangus merlangus) 15 15  0302 6945 Ling (Molva spp.) 15 15  0302 69 51 Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 15 15  0302 69 55 Anchovies (Engraulis spp.) 15 15  0302 69 61 Sea bream (Dentex dentex and Pagellus spp.) 15 15  0302 69 65 Hake (Merluccius spp., Urophycis spp.) 15 15 0  0302 69 75 Ray's bream (Brama spp.) 15 15  0302 6981 Monkfish (Lophius spp.) 15 15  0302 69 85 Blue whiting (Micromesistius poutassou or Gadus poutassou) . . 15 15  0302 69 87 Swordfish (Xiphias gladius) 15 15  0302 69 91 Horse mackerel (scad) (Caranx trachurus, Trachurus trachurus) .15 15  0302 69 97 Other 15 15  0302 70 00  Livers and roes 14 10  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) Subject to compliance with the reference price. A countervailing tax is provided for in the case of non-compliance with the reference price. (3) Total suspension for an indefinite period . (4) Duty exemption for tuna and fish of the genus Euthynnus falling within headings Nos 0302 and 0303, intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. Qualification for this quota is subject to conditions laid down in the relevant Community provisions . (s) Duty rate reduced to 8 % for silver hake (Merluccius bilinearis) falling within subheadings 0302 69 65, 0303 78 10 and 0304 90 47, within the limits of a global annual tariff quota of 2 000 tonnes to be granted by the competent Community authorities. 46 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous &lt;%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0303 Fish, frozen, excluding fish fillets and other fish meat of heading No 0304 : 0303 10 00  Pacific salmon (Oncorhynchus spp.), excluding livers aad roes (') 16 2   Other salmonidae, excluding livers and roes : 0303 21 00 Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) (2) 16 12  0303 22 00 Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) .... 16 2  0303 29 00 Other 16 9   Flat fish (Pleuronectidae, Bothidae, Cynoglossidae, Soleidae, Scophthalmi ­ dae and Citharidae), excluding livers and roes : 0303 31 Halibut (Reinhardtius hippoglossoides, Hippoglossus hippoglossus, Hip ­ poglossus stenolepis) : 03033110 Lesser or Greenland halibut (Reinhardtius hippoglossoides) 15 8  03033130 Atlantic halibut (Hippoglossus hippoglossus) 15 8  03033190 Pacific halibut (Hippoglossus stenolepis) 15 15  03033200 Plaice (Pleuronectes platessa) 15 15  0303 33 00 Sole (Solea spp.) 15 15  0303 39 Other : 0303 39 10 Flounder (Platichthys flesus) 15 15  0303 39 20 Megrim (Lepidorhombus spp.) 15 15  0303 3990 Other 15 15   Tunas (of the genus Thunnus), skipjack or stripe-bellied bonito (Euthynnus (Katsuwonus) pelamis), excluding livers and roes : 0303 41 Albacore or longfinned tunas (Thunnus alalunga) : For the industrial manufacture of products falling within heading No 1604 (3): 03034111 Whole 25 ( «)(*) 22 ( «)( «)  03034113 Gilled and gutted 25 ( «)(*) 22 (- »)( «)  03034119 Other (for example 'heads off) 25 ( «)(*) 22 (4) (6)  03034190 Other 25 (4) 22 ( «)( «)  (') Oncorhynchus spp. : with the exception of the species listed in footnote 2 as well as Oncorhynchus apache and Oncorhynchus chrysogaster. (2) Change of scientific names : Obsolete scientific name Replaced by Salmo gairdneri Oncorhynchus mykiss Salmo clarki Oncorhynchus clarki Salmo aguabonita Oncorhynchus aguabonita Salmo gilae Oncorhynchus gilae (3) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (4) Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price . (5) Total suspension for an indefinite period. (6) Duty exemption for tuna and fish of the genus Euthynnus falling within headings Nos 0302 and 0303, intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. Qualification for this quota is subject to conditions laid down in the relevant Community provisions . 27 9 . 93 Official Journal of the European Communities 47 \ Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0303 42 Yellowfin tunas (Thunnus albacares) :    For the industrial manufacture of products falling within heading No 1604 (i ) : Whole : 0303 42 12 Weighing more than 10 kg each 25 (2) (3) 20 (2) (4)  03034218 Other 25 (2) (3) 20 (2)(4)  Gilled and gutted : 0303 42 32 Weighing more than 10 kg each 25 (2) (3) 22 (2) (4)  0303 42 38 Other 25 (2)(3) 22 (2)(4)  Other (for example 'heads off) : 030342 52 Weighing more than 10 kg each 25 (2)(3) 22 (2)(4)  0303 42 58 Other 25 (2)(3) 22 (2)(4) - 030342 90 Other 25 (2) 22 (2)(4)  0303 43 Skipjack or stripe-bellied bonito : For the industrial manufacture of products falling within heading No 1604 ( i): 03034311 Whole 25 (2)(3) 22 (2)(4)  0303 43 13 Gilled and gutted 25 (2)(3) 22 (2)(4)  03034319 Other (for example 'heads off) 25 (2)(3) 22 (2) (4)  0303 43 90 Other 25 (2) 22 (2)(4)  0303 49 Other : For the industrial manufacture of products falling within heading No 1604 ( i) : Bluefin tunas (Thunnus thynnus) : 0303 49 21 Whole 25 (2)(3) 22 (2)(4)  0303 49 23 Gilled and gutted 25 (2)(3) 22 (2)(4)  0303 49 29 Other (for example 'heads off) 25 (2) (3) 22 (2) (4)   Other : 03034941 Whole 25 (2)(3) 22 (2)(4)  0303 49 43 Gilled and gutted 25 (2)(3) 22 (2)(4)  0303 49 49 Other (for example 'heads off) 25 (2) (3) 22 (2) (4)  0303 49 90 Other 25 (2) 22 (2)(4)  0303 50  Herrings (Clupea harengus, Clupea pallasii), excluding livers and roes : 0303 5010 From 15 February to 15 June Free Free  (  ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) Subject to compliance with the reference price. A countervailing tax is provided for in the case of non-compliance with the reference price. (3) Total suspension for an indefinite period . (4) Duty exemption for tuna and flsh of the genus Euthynnus falling within headings Nos 0302 and 0303, intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . Qualification for this quota is subject to conditions laid down in the relevant Community provisions. 48 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 03035090 From 16 June to 14 February 20 0 15 (')(*)  0303 60 - Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus), excluding livers and roes : 03036011 Of the species Gadus morhua 15 12 (3)  0303 60 19 Of the species Gadus ogac 15 15 (3)  0303 60 90 Of the species Gadus macrocephalus 15 15   Other fish, excluding livers and roes : 0303 71 Sardines (Sardina pilchardus, Sardinops spp.), sardinella (Sardinella spp.), brisling or sprats (Sprattus sprattus) : 0303 71 10 Sardines of the species Sardina pilchardus 25 23  0303 71 30 Sardines of the genus Sardinops ; sardinella (Sardinella spp.) .... 15 15  Brisling or sprats (Sprattus sprattus) : 0303 7191 From 15 February to 15 June Free Free  0303 71 99 From 16 June to 14 February 20 13  0303 7200 Haddock (Melanogrammus aeglefinus) 15 15  0303 7300 Coalfish (Pollachius virens) 15 15  0303 74 Mackerel (Scomber scombrus, Scomber australasicus, Scomber japon ­ icus) : Of the species Scomber scombrus and Scomber japonicus : 0303 7411 From 15 February to 15 June Free Free  0303 74 19 From 16 June to 14 February 20 20  0303 74 90  Of the species Scomber australasicus 15 15  « 0303 75 Dogfish and other sharks : 0303 75 20 Dogfish of the species Squalus acanthias 15 8 (4)  0303 75 50  Dogfish of the species Scyliorhinus spp 15 8  0303 75 90 Other 15 8  03037600 Eels (Anguilla spp.) 10 3  0303 77 00 Sea bass (Dicentrarchus labrax, Dicentrarchus punctatus) 15 15  0303 78 Hake (Merluccius spp., Urophycis spp.) : 0303 7810 Hake of the genus Merluccius 15 15 (5)  0303 78 90  Hake of the genus Urophycis 15 15  0303 79 Other :  Freshwater fish : 0303 7911 Carp 10 8  0303 79 19 Other 10 8  (!) Subject to compliance with the reference price. A countervailing tax is provided for in the case of non-compliance with the reference price. (2) Duty exemption for herring falling within subheadings 0302 40 90, 0303 50 90, 0304 10 93, 0304 10 98 and 0304 90 25 within the limits of a global annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. (3) Subject to limits and conditions to be determined by the competent authorities. (4) Duty rate reduced to 6 % for piked dogfish (Squalus acanthias) falling within subheadings 0302 65 20 and 0303 75 20 within the limits of a global annual tariff quota of 5 000 tonnes to be granted by the competent Community authorities. (5) Duty rate reduced to 8 % for silver hake (Merluccius bilinearis) falling within subheadings 0302 69 65, 0303 78 10 and 0304 90 47, within the limits of a global annual tariff quota of 2 000 tonnes to be granted by the competent Community authorities. 27 . 9 . 93 Official Journal of the European Communities 49 I Rate of duty ll CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Saltwater fish : Fish of the genus Euthynnus, other than the skipjack or stripe ­ bellied bonitos (Euthynnus (Katsuwonus) pelamis) mentioned in subheading 0303 43 : For the industrial manufacture of products falling within heading No 1604 (!) : 030379 21 Whole 25 (2)(3) 22 (2) (4)  0303 79 23 Gilled and gutted 25 (2)(3) 22 (2) (4)  0303 79 29 Other (for example 'heads off) 25 (2) (3) 22 (2) (4)  0303 7931 Other 25 (2) 22 (2) (4)  Redfish (Sebastes spp.) : 0303 79 35 Of the species Sebastes marinus 15 8  0303 79 37 Other 15 15  0303 7941 Fish of the species Boreogadus saida 15 12 (5)  0303 79 45 Whiting (Merlangus merlangus) 15 15  0303 7951 Ling (Molva spp.) 15 15  0303 79 55 Alaska pollack (Theragra chalcogramma) and pollack (Pollachius pollachius) 15 15  Fish of the species Orcynopsis unicolor : 0303 79 61 From 15 February to 15 June Free Free  0303 79 63 From 16 June to 14 February 20 20  0303 79 65 Anchovies (Engraulis spp.) 15 15  03037971  Sea bream (Dentex dentex and Pagellus spp.) 15 15  0303 79 75 Ray's bream (Brama spp.) 15 15  0303 7981   Monkfish (Lophius spp.) 15 15  0303 79 83 Blue whiting (Micromesistius poutassou or Gadus poutassou) . . 15 15  0303 79 87 Swordfish (Xiphias gladius) 15 15  0303 79 91 Horse mackerel (scad) (Caranx trachurus, Trachurus trachurus) . 15 15  0303 79 97 Other 15 15  0303 80 00  Livers and roes 14 10  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) Subject to compliance with the reference price . A countervailing tax is provided for in the case of non-compliance with the reference price. (3) Total suspension for an indefinite period. (4) Duty exemption for tuna and fish of the genus Euthynnus falling within headings Nos 0302 and 0303 , intended for the canning industry, within the limits of a global annual tariff quota of 17 250 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . Qualification for this quota is subject to conditions laid down in the relevant Community provisions. (5) Subject to limits and conditions to be determined by the competent authorities. 50 Official Journal of the European Communities 27 . 9 . 93 Il Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%&gt; Supplementary unit 1 2 3 4 5 0304 Fish fillets and other fish meat (whether or not minced), fresh, chilled or frozen : 0304 10 - Fresh or chilled : Fillets : Of freshwater fish : 0304 10 il Of trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) ( ¢) 16 12  0304 10 13 Of Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) (2) 16 2  0304 10 19 Of other freshwater fish 13 9  Other : 0304 10 31 Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida 18 18  0304 10 33 Of coalfish (Pollachius virens) 18 18  0304 10 35 Of redfish (Sebastes spp.) 18 18  0304 10 38 Other 18 18  Other fish meat (whether or not minced) : 0304 10 91 Of freshwater fish 8 8  Other :   Flaps of herring : 0304 10 92  From 15 February to 15 June Free Free  0304 10 93 From 16 June to 14 February 20 15 (3)  0304 10 98 Other 18 15 (3)  0304 20 - Frozen fillets : Of freshwater fish : 0304 20 11 Of trout (Salmo trutta, Salmo gairdneri , Salmo clarki, Salmo aguabonita, Salmo gilae) (*) 16 12  0304 20 13 Of Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) (2) 16 2  0304 2019 Of other freshwater fish 13 9  Of cod (Gadus morhua, Gadus macrocephalus, Gadus ogac) and of fish of the species Boreogadus saida : 0304 20 21  Of cod of the species Gadus macrocephalus 18 15  (') Change of scientific names : Obsolete scientific name Replaced by Salmo gairdneri Oncorhynchus mykiss Salmo clarki Oncorhynchus clarki Salmo aguabonita Oncorhynchus aguabonita Salmo gilae Oncorhynchus gilae (2) Oncorhynchus spp. : with the exception of the species listed in footnote 1 as well as Oncorhynchus apache and Oncorhynchus chrysogaster. (3) Duty exemption for herring falling within subheadings 0302 40 90, 0303 50 90, 0304 10 93, 0304 10 98 and 0304 90 25 within the limits of a global annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price. 27 . 9 . 93 Official Journal of the European Communities 51 ||l Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0304 20 29 Other 18 15 (*) (2)  0304 2031 Of coalfish (Pollachius virens) 18 15  0304 20 33 Of haddock (Melanogrammus aeglefinus) 18 15  Of redfish (Sebastes spp.) : 0304 20 35 Of the species Sebastes marinus 18 12  0304 20 37 Other 18 15  0304 2041 Of whiting (Merlangus merlangus) 18 15  0304 2043 Of ling (Molva spp.) 18 15  0304 2045 Of tuna (of the genus Thunnus) and of fish of the genus Euthynnus . . 18 18  Of mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) and of fish of the species Orcynopsis unicolor : 0304 2051 Of mackerel of the species Scomber australasicus 18 15  0304 2053 Other 18 15  Of hake (Merluccius spp., Urophycis spp.) : 0304 20 57 Of hake of the genus Merluccius 18 15 (3)(4)  0304 2059 Of hake of the genus Urophycis 18 15  Of dogfish and other sharks : 0304 2061 Of dogfish (Squalus acanthias and Scyliorhinus spp.) 18 15  0304 20 69 Of other sharks 18 15  0304 20 71 Of plaice (Pleuronectes platessa) 18 15  0304 20 73 Of flounder (Platichthys flesus) 18 15  0304 20 75 Of herring (Clupea harengus, Clupea pallasii) 18 15  0304 20 79 Of megrim (Lepidorhombus spp.) 18 15  0304 2081 Of Ray's bream (Brama spp.) 18 15  0304 20 83 Of monkfish (Lophius spp.) 18 15  0304 20 85 Of Alaska pollack (Theragra chalcogramma) 18 15  0304 20 87 Of swordfish (Xiphias gladius) 18 15  0304 20 97 Other 18 15  0304 90 - Other : 0304 90 05 Surimi 15 15  Other : 0304 90 10 Of freshwater fish 8 8  Other : Of herring (Clupea harengus, Clupea pallasii) : 0304 90 21 From 15 February to 15 June Free Free  (1 ) Duty rate reduced to 8 % for cod of the species Gadus morhua within the limits of a global annual tariff quota of 10 000 tonnes to be granted by the competent Community authorities. (2) Subject to limits and conditions to be determined by the competent authorities . (3) Subject to compliance with the reference price . (4) Duty rate reduced to 10 % and subject to compliance with the reference price for frozen fillets presented as industrial blocks, with bones (standard)within the limits of a global annual tariff quota of 5 000 tonnes, for the period 1 July to 31 December, to be granted by the competent Community authorities 52 Official Journal of the European Communities 27 . 9 . 93 l Rate of duty CN code Description autonomous &lt;%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0304 90 25 From 16 June to 14 February 20 (!) 15 0)(2)  0304 9031 Of redfish (Sebastes spp.) 15 8    Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida : 0304 90 35 Of cod of the species Gadus macrocephalus 15 15  0304 90 38 Of cod of the species Gadus morhua 15 12 (3)  0304 90 39 Other 15 15 (3)  0304 9041 Of coalfish (Pollachius virens) 15 15  0304 90 45 Of haddock (Melanogrammus aeglefinus) 15 15  Of hake (Merluccius spp., Urophycis spp.) : 0304 90 47 Of hake of the genus Merluccius 15 15 (4)  0304 90 49 Of hake of the genus Urophycis 15 15  0304 90 51 Of megrim (Lepidorhombus spp.) 15 15  0304 90 55 Of Ray's bream (Brama spp.) 15 15  0304 90 57 Of monkfish (Lophius spp.) 15 15  0304 90 59 Of blue whiting (Micromesistius poutassou or Gadus poutassou) . 15 15  0304 90 61 Of Alaska pollack (Theragra chalcogramma) 15 15  0304 90 65 Of swordfish (Xiphias gladius) 15 15  0304 90 97 Other 15 15  0305 Fish, dried, salted or in brine ; smoked fish, whether or not cooked before or during the smoking process ; flours, meals and pellets of fish, fit for human consumption : 0305 10 00  Flours, meals and pellets of fish, fit for human consumption 15 13  0305 20 00  Livers and roes, dried, smoked, salted or in brine 15 11  0305 30  Fish fillets, dried, salted or in brine, but not smoked : Of cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) and of fish of the species Boreogadus saida : 0305 30 11 Of cod of the species Gadus macrocephalus 18 16  0305 30 19 Other 20 20  0305 30 30 Of Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar), and Danube salmon (Hucho hucho), salted or in brine (5) 18 15  0305 30 50 Of lesser or Greenland halibut (Reinhardtius hippoglossoides), salted or in brine 18 15  0305 30 90 Other 18 16  ( ¢) Subject to compliance with the reference price. A countervailing tax is provided for in the case of non-compliance with the reference price. (2) Duty exemption for herring falling within subheadings 0302 40 90, 0303 50 90, 0304 10 93, 0304 10 98 and 0304 90 25 within the limits of a global annual tariff quota of 34 000 tonnes to be granted by the competent Community authorities and subject to compliance with the reference price . (3) Subject to limits and conditions to be determined by the competent authorities. (4) Duty rate reduced to 8 % for silver hake (Merluccius bilinearis) falling within subheadings 0302 69 65, 0303 78 10 and 0304 90 47, within the limits of a global annual tariff quota of 2 000 tonnes to be granted by the competent Community authorities. (s) Oncorhynchus spp. : with the exception of the species listed in footnote 2 on page 53 as well as Oncorhynchus apache and Oncorhynchus chrysogaster. Official Journal of the European Communities 5327 . 9 . 93 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5  Smoked fish, including fillets : 0305 41 00 Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) (') 16 13  0305 42 00 Herrings (Clupea harengus, Clupea pallasii) 16 10  030549 Other : 0305 4910 Lesser or Greenland halibut (Reinhardtius hippoglossoides) 16 15  0305 49 20  Atlantic halibut (Hippoglossus hippoglossus) 16 16  0305 4930 Mackerel (Scomber scombrus, Scomber australasicus, Scomber japonicus) 16 14  0305 49 40 Trout (Salmo trutta, Salmo gairdneri, Salmo clarki, Salmo aguabonita, Salmo gilae) (2) 16 14  0305 4950    Eels (Anguilla spp.) 16 14  0305 4990 Other 16 14   Dried fish, whether or not salted but not smoked : 0305 51 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) : 0305 5110 Dried, unsalted 13 13 (3)  0305 5190 Dried, salted 13 13 0  0305 59 Other :    Fish of the species Boreogadus saida : 0305 59 11 Dried, unsalted 13 13 (3)  0305 59 19 Dried, salted 13 13 (*)  03055930 Herrings (Clupea harengus, Clupea pallasii) 12 12  0305 59 50 Anchovies (Engraulis spp.) 15 10  0305 5960 Lesser or Greenland Halibut (Reinhardtius hippoglossoides), and Pacific Halibut (Hippoglossus stenolepis) 15 12  0305 59 70 Atlantic Halibut (Hippoglossus hippoglossus) 15   0305 59 90 Other 15 12   Fish, salted but not dried or smoked and fish in brine : 0305 6100 Herrings (Clupea harengus, Clupea pallasii) 12 12  0305 62 00   Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) 13 13 (3)  0305 63 00 Anchovies (Engraulis spp.) 15 10  0305 69 Other : 0305 69 10 Fish of the species Boreogadus saida 13 13 (3)  (') Oncorhynchus spp. : with the exception of the species listed in footnote 2 as well as Oncorhynchus apache and Oncorhynchus chrysogaster. (2) Change of scientific names : Obsolete scientific name Replaced by Salmo gairdneri Oncorhynchus mykiss Salmo clarki Oncorhynchus clarki Salmo aguabonita Oncorhynchus aguabonita Salmo gilae Oncorhynchus gilae (3) Duty exemption for cod of the species Gadus morhua and Gadus ogac falling within subheadings 0305 51 10, 0305 51 90 and 0305 62, and for fish of the species Boreogadus saida falling within subheadings 0305 59 11 , 0305 59 19 and 0305 69 10 within the limits of a global annual tariff quota of 25 000 tonnes to be granted by the competent authorities . Official Journal of the European Communities 27 . 9 . 9354 \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0305 69 20 Lesser or Greenland Halibut (Reinhardtius hippoglossoides), and Pacific Halibut (Hippoglossus stenolepis) 15 12  0305 6930 Atlantic Halibut (Hippoglossus hippoglossus) 15   0305 69 50 Pacific salmon (Oncorhynchus spp.), Atlantic salmon (Salmo salar) and Danube salmon (Hucho hucho) (') 15 11  0305 69 90 Other 15 12  0306 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine ; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine ; flours, meals and pellets of crustaceans, fit for human con ­ sumption : - Frozen : 0306 11 00 Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.) ( 25 (2)  0306 12 Lobsters (Homarus spp.) : 0306 12 10 Whole 25 8 0  030612 90 Other 25 16  0306 13 Shrimps and prawns : 03061310 Of the family pandalidae 18 12  03061330 Shrimps of the genus Crangon 18 18  03061390 Other 18 18  0306 14 Crabs : 0306 14 10 Crabs of the species Paralithodes camchaticus, Chionoecetes spp. and Callinectes sapidus 18 8  0306 14 30 Crabs of the species Cancer pagurus 18 15  03061490 Other 18 15  0306 19 Other, including flours, meals and pellets of crustaceans, fit for hnman consumption : 0306 19 10 Freshwater crayfish 18 15  0306 19 30 Norway lobsters (Nephrops norvegicus) 14 12  0306 19 90 Other 14 12   Not frozen : 0306 21 00 Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.) 25 (2)  0306 22 Lobsters (Homarus spp.) : 03062210 Live 25 8 (3)  Other : 0306 2291 Whole 25 8 0  (') Oncorhynchus spp . with the exception of the species listed below :  Oncorhynchus mykiss (obsolete scientific name : Salmo gairdneri)  Oncorhynchus clarki (obsolete scientific name : Salmo clarki)  Oncorhynchus aguabonita (obsolete scientific name : Salmo aguabonita)  Oncorhynchus gilae (obsolete scientific name : Salmo gilae)  Oncorhynchus apache (obsolete scientific name : Salmo apache)  Oncorhynchus chrysogaster (obsolete scientific name : Salmo chrysogaster). (2) See Annex. (3) Subject to limits and conditions to be determined by the competent authorities. 27 . 9 . 93 Official Journal of the European Communities 55 li Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0306 22 99 Other 25 20  0306 23   Shrimps and prawns : 0306 23 10 Of the family Pandalidae 18 12  Shrimps of the genus Crangon : 0306 23 31 Fresh, chilled or cooked by steaming or by boiling in water ... 18 18  0306 23 39 Other 18 18  0306 23 90 Other 18 18  0306 24 Crabs : 0306 24 10 Crabs of the species Paralithodes camchaticus, Chionoecetes spp. and Callinectes sapidus 18 8  0306 24 30 Crabs of the species Cancer pagurus 18 15  0306 24 90 Other 18 15  0306 29   Other, including flours, meals and pellets of crustaceans, fit for human consumption : 0306 29 10 Freshwater crayfish 18 15  0306 29 30 Norway lobsters (Nephrops norvegicus) 14 12  0306 29 90 Other 14 12  0307 Molluscs, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine ; aquatic invertebrates other than crustaceans and molluscs, live, fresh, chilled, frozen, dried, salted or in brine ; flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption : 0307 10  Oysters : 0307 10 10 Flat oysters (of the genus Ostrea), live and weighing (shell included) not more than 40 g each Free Free  0307 10 90 Other 18 18   Scallops, including queen scallops, of the genera Pecten, Chlamys or Placopecten : 0307 21 00 Live, fresh or chilled 8 8  0307 29 Other : 0307 29 10 Coquilles St Jacques (Pecten maximus), frozen 8 8  0307 29 90 Other 8 8   Mussels (Mytilus spp., Perna spp.) : 0307 31 Live, fresh or chilled : 0307 31 10 Mytilus spp 10 10  0307 31 90 Perna spp 8 8  0307 39 Other : 0307 39 10  Mytilus spp 10 10  0307 39 90    Perna spp 8 8  27 . 9 . 9356 Official Journal of the European Communities ll Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5  Cuttle fish (Sepia officinalis, Rossia macrosoma, Sepiola spp.) and squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Sepioteuthis spp.) : 0307 41 Live, fresh or chilled : 0307 41 10 Cuttle fish (Sepia officinalis,Rossia macrosoma, Sepiola spp.) ... 8 8  Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Se ­ pioteuthis spp.) : 0307 41 91 Loligo spp., Ommastrephes sagittatus 8 6  0307 41 99 Other 8 8  030749 Other : Frozen : Cuttle fish (Sepia officinalis,Rossia macrosoma, Sepiola spp.) : 0307 49 11   Of the genus Sepiola other than Sepiola rondeleti 8 8  0307 49 19 Other 8 8  Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Se ­ pioteuthis spp.) : Loligo spp. : 0307 49 31 Loligo vulgaris 8 6  03074933 Loligo pealei 8 6  0307 49 35 Loligo patagonica 8 6  03074938 Other 8 6  0307 49 51 Ommastrephes sagittatus 8 6  0307 49 59 Other 8 8  Other : 0307 49 71 Cuttle fish (Sepia officinalis,Rossia macrosoma, Sepiola spp.) . . 8 8  Squid (Ommastrephes spp., Loligo spp., Nototodarus spp., Se ­ pioteuthis spp.) : 0307 49 91 Loligo spp., Ommastrephes sagittatus 8 6  0307 49 99 Other 8 8   Octopus (Octopus spp.) : 0307 51 00 Live, fresh or chilled 8 8  0307 59 Other : 0307 59 10 Frozen 8 8  0307 59 90 Other 8 8  0307 60 00  Snails, other than sea snails 6 Free   Other, including flours, meals and pellets of aquatic invertebrates other than crustaceans, fit for human consumption : 0307 91 00 Live, fresh or chilled 11 11  0307 99 Other :  Frozen : 03079911 Illex spp 8 8  0307 99 13 Striped venus and other species of the family Veneridae 8 8  27 . 9 . 93 Official Journal of the European Communities 57 || Rate of duty I CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0307 99 19 Other aquatic invertebrates 14 11  03079990 Other 16 11  Official Journal of the European Communities 27 . 9 . 9358 CHAPTER 4 DAIRY PRODUCE ; BIRDS' EGGS ; NATURAL HONEY ; EDIBLE PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . The expression 'milk' means full cream milk or partially or completely skimmed milk . 2 . Products obtained by the concentration of whey and with the addition of milk or milkfat are to be classified as cheese in heading No 0406 provided that they have the three following characteristics : (a) a milkfat content, by weight of the dry matter, of 5 % or more; (b) a dry matter content, by weight, of at least 70 % but not exceeding 85 %; and (c) they are moulded or capable of being moulded. 3 . This chapter does not cover : (a) products obtained from whey, containing by weight more than 95 % lactose, expressed as anhydrous lactose calculated on the dry matter (heading No 1702); or (b) albumins (including concentrates of two or more whey proteins, containing by weight more than 80 % whey proteins, calculated on the dry matter) (heading No 3502) or globulins (heading No 3504). Subheading note 1 . For the purposes of subheading 0404 10, the expression 'modified whey' means products consisting of whey constituents, i.e., whey from which all or part of the lactose, proteins or minerals have been removed, whey to which natural whey constituents have been added, and products obtained by mixing natural whey constituents. Additional note 1 . The levy applicable to mixtures falling within this chapter and composed of products classified within subheading 0401 30, heading No 0402, subheading 0403 1002 to 0403 10 36, 0403 9011 to 0403 90 69, heading No 0404, 0405, 0406, subheading 1702 10 or 2106 90 51 shall be that applicable to the ingredient which involves the higher or highest levy and which also forms at least 10% by weight of the mixture concerned. Where this method of assessing the levy cannot be applied, the levy to be applied to such mixtures shall be that determined by the tariff classification of the mixtures. Rate of duty CN code Description autonomous (%) or levy (AGR) conventional &lt;%) Supplementary unit 1 2 3 4 5 0401 Milk and cream, not concentrated nor containing added sugar or other sweetening matter : 9401 10  Of a fat content, by weight, not exceeding 1 % : 9401 10 10 In immediate packings of a net content not exceeding two litres .... 16 (AGR)   27 . 9 . 93 Official Journal of the European Communities 59 ll\ Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 04011090 Other 16 (AGR)   0401 20  Of a fat content, by weight, exceeding 1 % but not exceeding 6 % : Not exceeding 3 % : 0401 20 11 In immediate packings of a net content not exceeding two litres ... 16 (AGR)   0401 20 19 Other 16 (AGR)     Exceeding 3 % : 0401 20 91 In immediate packings of a net content not exceeding two litres . . . 16 (AGR)   0401 20 99 Other 16 (AGR)   0401 30  Of a fat content, by weight, exceeding 6 % : Not exceeding 21 % : 0401 30 11    In immediate packings of a net content not exceeding two litres ... 16 (AGR)   0401 3019 Other 16 (AGR)   Exceeding 21 % but not exceeding 45 % : 0401 30 31  In immediate packings of a net content not exceeding two litres ... 16 (AGR)   0401 30 39 Other 16 (AGR)   Exceeding 45 % : 0401 3091 In immediate packings of a net content not exceeding two litres ... 16 (AGR)   0401 30 99 Other 16 (AGR)   0402 Milk and cream, concentrated or containing added sugar or other sweetening matter : 0402 10  In powder, granules or other solid forms, of a fat content, by weight, not exceeding 1,5 % : Not containing added sugar or other sweetening matter : 0402 10 11  In immediate packings of a net content not exceeding 2,5 kg .... 18 (AGR)   0402 10 19 Other 18 (AGR)   Other : 0402 10 91 In immediate packings of a net content not exceeding 2,5 kg .... 23 (AGR)   0402 10 99 Other 23 (AGR)    In powder, granules or other solid forms, of a fat content, by weight, exceeding 1,5 % : 0402 21 Not containing added sugar or other sweetening matter : Of a fat content, by weight, not exceeding 27 % : 0402 21 11     In immediate packings of a net content not exceeding 2,5 kg . . . 18 (AGR)   Other : 0402 21 17 Of a fat content, by weight, not exceeding 11 % 18 (AGR)   0402 21 19 Of a fat content, by weight, exceeding 1 1 % but not ex ­ ceeding 27 % 18 (AGR)   60 Official Journal of the European Communities 27 . 9 . 93 Il Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Of a fat content, by weight, exceeding 27 % : 0402 21 91 In immediate packings of a net content not exceeding 2,5 kg . . . 18 (AGR)   0402 2199 Other 18 (AGR)   0402 29 Other : Of a fat content, by weight, not exceeding 27 % : 0402 29 11 Special milk, for infants, in hermetically sealed containers of a net content not exceeding 500 g of a fat content, by weight, exceeding 10 % 23 (AGR) (!)   Other : 0402 29 15 In immediate packings of a net content not exceeding 2,5 kg . 23 (AGR)   0402 29 19 Other 23 (AGR)   Of a fat content, by weight, exceeding 27 % : 0402 29 91 In immediate packings of a net content not exceeding 2,5 kg . . . 23 (AGR)   0402 29 99 Other 23 (AGR)    Other : 0402 91 Not containing added sugar or other sweetening matter :    Of a fat content, by weight, not exceeding 8 % : 0402 91 11 In immediate packings of a net content not exceeding 2,5 kg . . . 18 (AGR)   0402 9119 Other 18 (AGR)   Of a fat content, by weight, exceeding 8 % but not exceeding 10 % : 040291 31 In immediate packings of a net content not exceeding 2,5 kg . . . 18 (AGR)   04029139 Other 18 (AGR)    Of a fat content, by weight, exceeding 10 % but not exceeding 45 % : 0402 91 51 In immediate packings of a net content not exceeding 2,5 kg . . . 18 (AGR)   0402 9159 Other 18 (AGR)   Of a fat content, by weight, exceeding 45 % : 0402 91 91 In immediate packings of a net content not exceeding 2,5 kg . . . 18 (AGR)   0402 91 99 Other 18 (AGR)   0402 99 Other :  Of a fat content, by weight, not exceeding 9,5 % : 0402 99 11 In immediate packings of a net content not exceeding 2,5 kg . . . 23 (AGR)   0402 99 19 Other 23 (AGR)   (') Milk, imported from a third country in the framework of a special arrangement concluded between that country and the Community subject to the production of an IMA 1 certificate delivered in accordance with the conditions laid down in the relevant Community provisions, is subject to a reduced levy. 27 . 9. 93 Official Journal of the European Communities 61 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Of a fat content, by weight, exceeding 9,5 % but not exceeding 45 % : 0402 99 31 In immediate packings of a net content not exceeding 2,5 kg . . . 23 (AGR)   040299 39 Other 23 (AGR)   Of a fat content, by weight, exceeding 45 % : 0402 99 91 In immediate packings of a net content not exceeding 2,5 kg . . . 23 (AGR)   0402 99 99 Other 23 (AGR)   0403 Buttermilk, curdled milk and cream, yogurt, kephir and other fermen ­ ted or acidified milk and cream, whether or not concentrated or containing added sugar or other sweetening matter or flavoured or containing added fruit, nuts or cocoa : 0403 10 - Yogurt : Not flavoured nor containing added fruit, nuts or cocoa : In powder, granules or other solid forms :   Not containing added sugar or other sweetening matter, of a fat content, by weight : 0403 10 02 Not exceeding 1,5 % 18 (AGR)   0403 10 04 Exceeding 1,5 % but not exceeding 27 % 18 (AGR)   0403 10 06 Exceeding 27 % 18 (AGR)   Other, of a fat content, by weight : 0403 10 12 Not exceeding 1,5 % 23 (AGR)   0403 10 14 Exceeding 1,5 % but not exceeding 27 % 23 (AGR)   0403 10 16 Exceeding 27 % 23 (AGR)   Other :   Not containing added sugar or other sweetening matter, of a fat content, by weight : 0403 10 22 Not exceeding 3 % 18 (AGR)   0403 10 24 Exceeding 3 % but not exceeding 6 % 18 (AGR)   0403 10 26 Exceeding 6 % 18 (AGR)    Other, of a fat content, by weight : 0403 10 32 Not exceeding 3 % 23 (AGR)   0403 10 34  Exceeding 3 % but not exceeding 6 % 23 (AGR)   0403 10 36 Exceeding 6 % 23 (AGR)   Flavoured or containing added fruit, nuts or cocoa : In powder, granules or other solid forms, of a milkfat content, by weight : 0403 1051 Not exceeding 1,5% 20,8 + MOB 13 + MOB  0403 10 53 Exceeding 1,5 % but not exceeding 27 % 20,8 + MOB 13 + MOB  0403 10 59 Exceeding 27 % 20,8 + MOB 13 + MOB  Other, of a milkfat content, by weight : 0403 10 91 Not exceeding 3 % 20,8 + MOB 13 + MOB  0403 10 93 Exceeding 3 % but not exceeding 6 % 20,8 + MOB 13 + MOB  Official Journal of the European Communities 27 . 9 . 9362 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0403 10 99 Exceeding 6% 20,8 + MOB 13 + MOB  0403 90 - Other : Not flavoured nor containing added fruit, nuts or cocoa : In powder, granules or other solid forms : Not containing added sugar or other sweetening matter, of a fat content, by weight : 0403 9011 Not exceeding 1,5 % 18 (AGR)   0403 90 13 Exceeding 1,5 % but not exceeding 27 % 18 (AGR)   0403 90 19 Exceeding 27% 18 (AGR)   Other, of a fat content, by weight : 04039031 Not exceeding 1,5 % 23 (AGR)   0403 90 33 Exceeding 1,5 % but not exceeding 27 % 23 (AGR)   0403 90 39 Exceeding 27% 23 (AGR)   Other : Not containing added sugar or other sweetening matter, of a fat content, by weight : 0403 90 51 Not exceeding 3 % 18 (AGR)   0403 90 53   Exceeding 3 % but not exceeding 6 % 18 (AGR)   0403 90 59 Exceeding 6 % 18 (AGR)   Other, of a fat content, by weight : 0403 90 61 Not exceeding 3 % 23 (AGR)   0403 90 63 Exceeding 3 % but not exceeding 6 % 23 (AGR)   0403 90 69 Exceeding 6 % 23 (AGR)   Flavoured or containing added fruit, nuts or cocoa :  In powder, granules or other solid forms, of a milkfat content, by weight : 0403 90 71 Not exceeding 1,5% 20,8 + MOB 13 + MOB  0403 90 73  Exceeding 1,5 % but not exceeding 27 % 20,8 + MOB 13 + MOB  0403 90 79 Exceeding 27 % 20,8 + MOB 13 + MOB  Other, of a milkfat content, by weight : 0403 90 91 Not exceeding 3 % 20,8 + MOB 13 + MOB  0403 90 93 Exceeding 3 % but not exceeding 6 % 20,8 + MOB 13 + MOB  0403 90 99 Exceeding 6% 20,8 + MOB 13 + MOB  27 . 9 . 93 Official Journal of the European Communities 63 \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0404 Whey, whether or not concentrated or containing added sugar or other sweetening matter ; products consisting of natural milk constituents, whether or not containing added sugar or other sweetening matter, not elsewhere specified or included : 0404 10  Whey and modified whey, whether or not concentrated or containing added sugar or other sweetening matter :   In powder, granules or other solid forms :    Not containing added sugar or other sweetening matter, of a protein content (nitrogen content x 6,38), by weight : Not exceeding 15 %, and of a fat content, by weight : 0404 1002  Not exceeding 1,5 % 18 (AGR)   0404 10 04 Exceeding 1,5 % but not exceeding 27 % 18 (AGR)   0404 10 06 Exceeding 27% 18 (AGR)     Exceeding 15 %, and of a fat content, by weight : 0404 1012 Not exceeding 1,5 % 18 (AGR)   0404 10 14   Exceeding 1,5 % but not exceeding 27 % 18 (AGR)   0404 1016   Exceeding 27% 18 (AGR)    Other, of a protein content (nitrogen content x 6,38), by weight : Not exceeding 15 %, and of a fat content, by weight : 040410 26   Not exceeding 1,5% 23 (AGR)   0404 10 28   Exceeding 1,5 % but not exceeding 27 % 23 (AGR)   04041032 Exceeding 27% 23 (AGR)       Exceeding 15 %, and of a fat content, by weight : 04041034 Not exceeding 1,5 % 23 (AGR)   0404 10 36 Exceeding 1,5 % but not exceeding 27 % 23 (AGR)   0404 10 38   Exceeding 27 % 23 (AGR)   Other : Not containing added sugar or other sweetening matter, of a protein content (nitrogen content x 6,38), by weight :     Not exceeding 15 %, and of a fat content, by weight : 040410 48    Not exceeding 1,5% 18 (AGR) 0404 10 52 Exceeding 1,5 % but not exceeding 27 % 18 (AGR)   040410 54 Exceeding 27% 18 (AGR)      Exceeding 15 %, and of a fat content, by weight : 040410 56 Not exceeding 1,5 % 18 (AGR)  0404 10 58  Exceeding 1,5 % but not exceeding 27 % 18 (AGR)   040410 62 Exceeding 27% 18 (AGR) 64 Official Journal of the European Communities 27 . 9 . 93 | Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Other, of a protein content (nitrogen content x 6,38), by weight : Not exceeding 15 %, and of a fat content, by weight : 0404 10 72 Not exceeding 1,5 % 23 (AGR)   0404 10 74 Exceeding 1,5 % but not exceeding 27 % 23 (AGR)   0404 10 76 Exceeding 27 % 23 (AGR)   Exceeding 15 %, and of a fat content, by weight : 0404 10 78 Not exceeding 1,5 % 23 (AGR)   0404 10 82 Exceeding 1,5 % but not exceeding 27 % 23 (AGR)   0404 10 84 Exceeding 27 % 23 (AGR)   0404 90 - Other : Not containing added sugar or other sweetening matter, of a protein content (nitrogen content x 6,38), by weight : Not exceeding 42 %, and of a fat content, by weight : 0404 9011 Not exceeding 1,5 % 18 (AGR)   0404 90 13 Exceeding 1,5 % but not exceeding 27 % 18 (AGR)   0404 90 19 Exceeding 27 % 18 (AGR)   Exceeding 42 %, and of a fat content, by weight : 0404 90 31 Not exceeding 1,5 % 18 (AGR)   0404 90 33 Exceeding 1,5 % but not exceeding 27 % 18 (AGR)   0404 90 39 Exceeding 27% 18 (AGR)   Other, of a protein content (nitrogen content x 6,38), by weight : Not exceeding 42 %, and of a fat content, by weight : 0404 9051 Not exceeding 1,5 % 23 (AGR)   0404 90 53 Exceeding 1,5 % but not exceeding 27 % 23 (AGR)   0404 90 59 Exceeding 27 % 23 (AGR)   Exceeding 42 %, and of a fat content, by weight : 0404 9091 Not exceeding 1,5 % 23 (AGR)   0404 90 93 Exceeding 1,5 % but not exceeding 27 % 23 (AGR)   0404 90 99 Exceeding 27 % 23 (AGR)   0405 00 Butter and other fats and oils derived from milk :  Of a fat content, by weight, not exceeding 85 % : 0405 00 11   In immediate packings of a net content not exceeding 1 kg 24 (AGR)   0405 00 19 Other 24 (AGR)   0405 00 90 - Other 24 (AGR)   0406 Cheese and curd : 0406 10  Fresh (unrfpened or uncured) cheese, including whey cheese, and curd : 0406 10 20 Of a fat content, by weight, not exceeding 40 % 23 (AGR)   Official Journal of the European Communities27 . 9 . 93 65 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0406 10 80 Other 23 (AGR)   0406 20  Grated or powdered cheese, of all kinds : 0406 20 10 Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs 23 (AGR) ( ¢) (*)  0406 20 90 Other 23 (AGR)   0406 30  Processed cheese, not grated or powdered : 0406 30 10 In the manufacture of which no cheeses other than Emmentaler, Gruyere and Appenzell have been used and which may contain, as an addition, Glarus herb cheese (known as Schabziger); put up for retail sale, of a fat content by weight in the dry matter, not exceeding 56 % . 23 (AGR) (2)   Other :  Of a fat content, by weight, not exceeding 36 % and of a fat content, by weight, in the dry matter : 0406 30 31 Not exceeding 48 % 23 (AGR)   0406 30 39 Exceeding 48% 23 (AGR)   0406 30 90  Of a fat content, by weight, exceeding 36 % 23 (AGR)   0406 40  Blue-veined cheese : 0406 40 10 Roquefort 23 (AGR) (2)   0406 40 50 Gorgonzola 23 (AGR) (2)   0406 40 90 Other 23 (AGR) (2)   0406 90  Other cheese : 0406 9011 For processing (3) 23 (AGR) (2) (4)  Other : 04069013 Emmentaler 23 (AGR) (2) (*)  0406 90 15 Gruyere, Sbrinz 23 (AGR) (2) (5)  0406 90 17 Bergkase, Appenzell , Fromage fribourgeois, Vacherin Mont d'Or and TSte de Moine 23 (AGR) (2) (5)  0406 90 19 Glarus herb cheese (known as Schabziger) made from skimmed milk and mixed with finely ground herbs 23 (AGR) (') (')  0406 90 21 Cheddar 23 (AGR) (2) (4)  0406 90 23 ¢ - Edam 23 (AGR) (2)   0406 90 25 Tilsit 23 (AGR) (2)   0406 90 27 ButterkSse 23 (AGR) (2)   0406 90 29 Kashkaval 23 (AGR) (2)   (') For cheese, imported from a third country in the framework of a special arrangement concluded between that country and the Community subject to the production of an IMA 1 certificate delivered in accordance with the conditions laid down in the relevant Community provisions , the levy foreseen in the autonomous rate of duty column cannot exceed 6 % of the customs value and the conventional duty rate is fixed at 12 %. (2) Cheese, imported from a third country in the framework of a special arrangement concluded between that country and the Community subject to the production of an IMA 1 certificate delivered in accordance with the conditions laid down in the relevant Community provisions, is subject to a reduced levy. (3) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (4) See Annex. (s) For cheeses, imported from a third country in the framework of a special arrangement concluded between that country and the Community, and for which an IMA 1 certificate is presented, delivered in accordance with the conditions laid down in the relevant Community provisions, see Annex . 66 Official Journal of the European Communities 27. 9 . 93 II Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Feta : 0406 90 31 Of sheep's milk or buffalo milk in containers containing brine, or in sheep or goatskin bottles 23 (AGR) (')   0406 90 33 Other 23 (AGR) ( »)   0406 90 35 Kefalo-Tyri 23 (AGR) 0   0406 90 37 Finlandia 23 (AGR) 0   0406 90 39 Jarlsberg 23 (AGR) ( »)   Other : 0406 90 50 Cheese of sheep's milk or buffalo milk in containers containing brine, or in sheep or goatskin bottles 23 (AGR) ( ¢)   Other : Of a fat content, by weight, not exceeding 40 % and a water content, by weight, in the non-fatty matter : Not exceeding 47 % : 0406 90 61 Grana Padano, Parmigiano Reggiano 23 (AGR)   0406 90 63 Fiore Sardo, Pecorino 23 (AGR)   0406 90 69 Other 23 (AGR)   Exceeding 47 % but not exceeding 72 % : 0406 90 73 Provolone 23 (AGR)   0406 90 75 Asiago, Caciocavallo, Montasio, Ragusano 23 (AGR)   0406 90 76 Danbo, Fontal, Fontina, Fynbo, Havarti , Maribo, Samso 23 (AGR)   0406 90 78 Gouda 23 (AGR)   0406 90 79 Esrom, Italico, Kernhem, Saint-Nectaire, Saint-Paulin, Taleggio 23 (AGR)   0406 90 81 Cantal, Cheshire, Wensleydale, Lancashire, Double Gloucester, Blarney, Colby, Monterey 23 (AGR)   0406 90 82 Camembert 23 (AGR)   0406 90 84 Brie 23 (AGR)   0406 90 85 Kefalograviera, Kasseri 23 (AGR)   Other cheese, of a water content calculated, by weight, in the non-fatty matter : 0406 90 86 Exceeding 47 % but not exceeding 52 % 23 (AGR)   0406 90 87 Exceeding 52 % but not exceeding 62 % 23 (AGR)   0406 90 88 Exceeding 62 % but not exceeding 72 % 23 (AGR)   0406 90 93 Exceeding 72 % 23 (AGR)   0406 90 99 Other 23 (AGR)   (') Cheese, imported from a third country in the framework of a special arrangement concluded between that country and the Community subject to the production of an IMA 1 certificate delivered in accordance with the conditions laid down in the relevant Community provisions, is subject to a reduced levy. 27 . 9 . 93 Official Journal of the European Communities 67 \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0407 00 Birds' eggs, in shell, fresh, preserved or cooked :  Of poultry : For hatching ( ! ) : 0407 00 11 Of turkeys or geese 12 (AGR)  1 000 p/st 0407 00 19 Other 12 (AGR)  1 000 p/st 0407 00 30 Other 12 (AGR)  1 000 p/st 0407 00 90 - Other 12  1 000 p/st 0408 Birds' eggs, not in shell, and egg yolks, fresh, dried, cooked by steaming or by boiling in water, moulded, frozen or otherwise pre ­ served, whether or not containing added sugar or other sweetening matter :  Egg yolks : 0408 11 Dried : 0408 11 20 Unfit for human consumption (2) Free Free  04081180 Other 22 (AGR)   0408 19 Other : 0408 19 20 Unfit for human consumption (2) Free Free  Other : 04081981 Liquid 22 (AGR)   0408 19 89 Other, including frozen 22 (AGR)    Other : 0408 91   Dried : 0408 91 20 Unfit for human consumption (2) Free Free  0408 91 80 Other 22 (AGR)   0408 99 Other : 0408 99 20  Unfit for human consumption (2) Free Free  0408 99 80 Other 22 (AGR)   0409 00 00 Natural honey 30 27  0410 00 00 Edible products of animal origin, not elsewhere specified or included .12   IC) Only poultry eggs which fulfil the conditions laid down in the relevant Community provisions are eligible for entry under this subheading .(2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 68 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 5 PRODUCTS OF ANIMAL ORIGIN, NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . This chapter does not cover : (a) edible products (other than guts, bladders and stomachs of animals, whole and pieces thereof, and animal blood, liquid or dried); (b) hides or skins (including furskins) other than goods of heading No 0505 and parings and similar waste of raw hides or skins of heading No 0511 (Chapter 41 or 43); (c) animal textile materials, other than horsehair and horsehair waste (Section XI); or (d) prepared knots or tufts for broom or brush making (heading No 9603). 2 . For the purposes of heading No 0501 , the sorting of hair by length (provided the root ends and tip ends respectively are not arranged together) shall be deemed not to constitute working. 3 . Throughout the nomenclature, elephant, walrus, narwhal and wild boar tusks, rhinoceros horns and the teeth of all animals are regarded as 'ivory'. 4. Throughout the nomenclature, the expression 'horsehair' means hair of the manes or tails of equine or bovine animals . \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0501 0000 Human hair, unworked, whether or not washed or scoured ; waste of human hair Free Free  0502 Pigs', hogs' or boars' bristles and hair ; badger hair and other brush making hair ; waste of such bristles or hair : 0502 10 00  Pigs', hogs' or boars' bristles and hair and waste thereof Free Free  0502 90 00 - Other Free Free  0503 00 00 Horsehair and horsehair waste, whether or not put up as a layer with or without supporting material Free Free  0504 00 00 Guts, bladders and stomachs of animals (other than fish), whole and pieces thereof Free Free  0505 Skins and other parts of birds, with their feathers or down, feathers and parts of feathers (whether or not with trimmed edges) and down, not further worked than cleaned, disinfected or treated for preserva ­ tion ; powder and waste of feathers or parts of feathers : 0505 10  Feathers of a kind used for stuffing ; down : 0505 10 10   Raw Free Free  27 . 9 . 93 Official Journal of the European Communities 69 Rate of duty CN code Description autonomous &lt;%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0505 10 90 Other 4 3,5  0505 90 00 - Other 3 2  0506 Bones and horn-cores, unworked, defatted, simply prepared (but not cut to shape), treated with acid or degelatinised ; powder and waste of these products : 0506 10 00  Ossein and bones treated with acid Free Free  0506 90 00 - Other Free Free  0507 Ivory, tortoise-shell, whalebone and whalebone hair, horns, antlers, hooves, nails, claws and beaks, unworked or simply prepared but not cut to shape ; powder and waste of these products : 0507 10 00  Ivory ; ivory powder and waste Free   0507 90 00  Other Free Free  0508 00 00 Coral and similar materials, unworked or simply prepared but not otherwise worked ; shells of molluscs, crustaceans or echinoderms and cuttle-bone, unworked or simply prepared but not cut to shape, powder and waste thereof Free Free  0509 00 Natural sponges of animal origin : 0509 00 10 - Raw Free   0509 00 90 - Other 8   0510 00 Ambergris, castoreum, civet and musk ; cantharides ; bile, whether or not dried ; glands and other animal products used in the preparation of pharmaceutical products, fresh, chilled, frozen or otherwise provi ­ sionally preserved : 0510 00 10  Glands and other organs for organo-therapeutic uses Free Free  0510 00 90  Other Free Free  0511 Animal products not elsewhere specified or included ; dead animals of Chapter 1 or 3, unfit for human consumption : 051110 00  Bovine semen Free Free   Other : 051191   Products of fish or crustaceans, molluscs or other aquatic invertebrates ; dead animals of Chapter 3 : 0511 91 10  Fish waste Free Free 0511 91 90 Other Free ( »)  0511 99 Other : 0511 99 10    Sinews or tendons ; parings and similar waste of raw hides or skins . Free Free  0511 99 50 Embryos of bovine animals Free Free  051199 80    Other Free Free  j ( ¢) See Annex. 70 Official Journal of the European Communities 27 . 9 . 93 SECTION II VEGETABLE PRODUCTS Note 4 1 . In this section the term 'pellets' means products which have been agglomerated either directly by compression or by the addition of a binder in a proportion not exceeding 3 % by weight. CHAPTER 6 LIVE TREES AND OTHER PLANTS ; BULBS, ROOTS AND THE LIKE ; CUT FLOWERS AND ORNAMENTAL FOLIAGE Notes 1 . Subject to the second part of heading No 0601 , this chapter covers only live trees and goods (including seedling vegetables) of a kind commonly supplied by nursery gardeners or florists for planting or for ornamental use ; nevertheless it does not include potatoes, onions, shallots, garlic or other products of Chapter 7 . 2 . Any reference in heading No 0603 or 0604 to goods of any kind shall be construed as including a reference to bouquets, floral baskets, wreaths and similar articles made wholly or partly of goods of that kind, account not being taken of accessories of other materials . However, these headings do not include collages or similar decorative plaques of heading No 9701 . I Rate of duty I CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0601 Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant, in growth or in flower ; chicory plants and roots other than roots of heading No 1212 : 0601 10  Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, dormant : 0601 10 10   Hyacinths 10 8 p/st 0601 10 20 Narcissi 10 8 p/st 0601 10 30   Tulips 10 8 p/st 060110 40 Gladioli 10 8 p/st 06011090 Other 10 8  0601 20  Bulbs, tubers, tuberous roots, corms, crowns and rhizomes, in growth or in flower ; chicory plants and roots : 0601 20 10   Chicory plants and roots 2 2  0601 20 30   Orchids, hyacinths, narcissi and tulips 18 15  0601 20 90 Other 15 10  0602 Other live plants (including their roots), cuttings and slips ; mushroom spawn : 0602 10  Unrooted cuttings and slips : 0602 10 10   Of vines Free   27 . 9 . 93 Official Journal of the European Communities 71 \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0602 10 90 Other 12 8  0602 20  Trees, shrubs and bushes, grafted or not, of kinds which bear edible fruit or nuts : 0602 20 10 Vine slips, grafted or rooted 3   0602 2090 Other 15 13  0602 30 00  Rhododendrons and azaleas, grafted or not IS 13  0602 40  Roses, grafted or not : 0602 40 10 Neither budded nor grafted 15 13 p/st 0602 40 90 Budded or grafted 15 13 p/st  Other : 0602 9100 Mushroom spawn 15 13  0602 99 Other : 0602 99 10 Pineapple plants Free Free     Other : 0602 99 30 Vegetable and strawberry plants 15 13  Other :  Outdoor plants :    Trees, shrubs and bushes : 0602 99 41   Forest trees 15 13  Other : 0602 99 45 Rooted cuttings and young plants 15 13  0602 99 49 Other 15 13  Other outdoor plants : 0602 9951    Perennial plants 15 13  0602 99 59 Other 15 13  Indoor plants : 0602 99 70 Rooted cuttings and young plants, excluding cacti 15 13  Other : 0602 9991        Flowering plants with buds or flowers, excluding cacti .15 13  0602 99 99 Other 15 13  0603 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : 0603 10 - Fresh : From 1 June to 31 October : 0603 10 11 Roses 20 24 p/st 0603 10 13 Carnations 20 24 p/st 0603 10 15 Orchids 20 24 p/st 0603 10 21 Gladioli 20 24 p/st 0603 10 25 Chrysanthemums 20 24 p/st 0603 10 2?  Other 20 24  27 . 9 . 9372 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 From 1 November to 3 1 May : 0603 1051 Roses 15 17 p/st 060310 53 Carnations 15 17 p/st 06031055 Orchids 15 17 p/st 0603 1061 Gladioli 15 17 p/st 0603 10 65 Chrysanthemums 15 17 p/st 0603 10 69 Other 15 17  0603 90 00 - Other 20   0604 Foliage, branches and other parts of plants, without flowers or flower buds, and grasses, mosses and lichens, being goods of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared : 0604 10  Mosses and lichens : 0604 10 10   Reindeer moss 10 Free  06041090 Other 13 10   Other : 0604 91 Fresh : Christmas trees : 0604 91 21 Nordmann's firs (Abies nordmanniana (Stev.) Spach) and noble firs (Abies procera Rehd.) 12 10 p/st 0604 91 29 Other . . 12 10 p/st Conifer branches : 0604 91 41   Of Nordmann's firs (Abies nordmanniana (Stev.) Spach) and of noble firs (Abies procera Rehd.) 12 10  0604 91 49 Other 12 10  0604 91 90 Other 12 10 0604 99 Other : 0604 99 10 Not further prepared than dried 10 4  0604 99 90 Other 17   7327. 9 . 93 Official Journal of the European Communities CHAPTER 7 EDIBLE VEGETABLES AND CERTAIN ROOTS AND TUBERS Notes 1 . This chapter does not cover forage products of heading No 1214. 2 . In heading Nos 0709 to 0712 the word 'vegetables' includes edible mushrooms, truffles, olives, capers, marrows, pumpkins, aubergines, sweet corn (Zea mays var. saccharata), fruits of the genus Capsicum or of the genus Pimenta, fennel, parsley, chervil , tarragon, cress and sweet marjoram (Majorana hortensis or Origanum majorana). 3 . Heading No 0712 covers all dried vegetables of the kinds falling within heading Nos 0701 to 0711 , other than : (a) dried leguminous vegetables , shelled (heading No 0713); (b) sweet corn in the forms specified in heading Nos 1102 to 1104 ; (c) flour, meal , flakes, granules and pellets of potatoes (heading No 1105); (d) flour and meal of dried leguminous vegetables of heading No 0713 (heading No 1106). 4. However, dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta are excluded from this chapter (heading No 0904). Additional notes 1 . The expression 'cultivated mushrooms ', as used in subheading 0709 51 10 shall be taken to apply only to the following cultivated mushrooms of the Psalliota (Agaricus) species : hortensis , alba or bispora and subedulis . Other species, including those cultivated artificially, (for example Rhodopaxillus nudus and Polypurus tuberaster,), fall within subheading 0709 51 90. 2. For the purposes of subheading 0714 10 10 the expression 'pellets offlour and meal' means pellets of which, when dispersed in water, at least 95 % by weight passes through a woven metal wire cloth sieve with an aperture of 2 mm, calculated on the dry matter. \ Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0701 Potatoes, fresh or chilled : 070110 00 - Seed ( i ) 10 7  0701 90 - Other : 0701 90 10   For the manufacture of starch (!) 9   - - Other :    New : 0701 90 51     From 1 January to 15 May 15   (0 Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 74 27 . 9 . 93Official Journal of the European Communities Rate of duty II CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0701 90 59 From 16 May to 30 June 21   0701 90 90 Other 18   0702 00 Tomatoes, fresh or chilled : 0702 00 10  From 1 November to 14 May 11   MIN 2 Ecu/ 100 kg/net (') 070200 90 - From 15 May to 31 October 18   MIN 3,5 Ecu/ 100 kg/net 0) 0703 Onions, shallots, garlic, leeks and other alliaceous vegetables, fresh or chilled : 0703 10  Onions and shallots :   Onions : 0703 10 11 Sets 12 12  0703 10 19 Other 12 12  07031090 Shallots 12 12  0703 20 00 - Garlic 12 12  0703 90 00  Leeks and other alliaceous vegetables 13   0704 Cabbages, cauliflowers, kohlrabi, kale and similar edible brassicas, fresh or chilled : 0704 10  Cauliflowers and headed broccoli : 0704 10 10 From 15 April to 30 November 17   MIN 2 Ecu/ 100 kg/net 0704 10 90 From 1 December to 14 April 12   MIN 1,4 Ecu/ 100 kg/net 0704 20 00  Brussels sprouts 15   0704 90 - Other : 0704 90 10 White cabbages and red cabbages 15   MIN 0,5 Ecu/ 100 kg/net 0704 90 90 Other 15   0705 Lettuce (Lactuca sativa) and chicory (Cichorium spp.), fresh or chilled :  Lettuce : 0705 11 Cabbage lettuce (head lettuce) : 0705 11 10  From 1 April to 30 November 15   MIN 2,5 Ecu/ 100 kg/br 0) 07051190 From 1 December to 31 March 13   MIN 1,6 Ecu/ 100 kg/br C 1 ) (') In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions. 27 . 9 . 93 Official Journal of the European Communities 75 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0705 1900 Other 13    Chicory : 0705 21 00 Witloof chicory (Cichorium intybus var. foliosum) 13   070529 00 Other 13 ( »)   0706 Carrots, turnips, salad beetroot, salsify, celeriac, radishes and similar edible roots, fresh or chilled : 0706 10 00  Carrots and turnips 17   070690 - Other : Celeriac (rooted celery or German celery) : 0706 90 11  From 1 May to 30 September 13   070690 19 From 1 October to 30 April 17   0706 90 30 Horse-radish (Cochlearia armoracia) 17 15  0706 90 90 Other 17   0707 00 Cucumbers and gherkins, fresh or chilled :  Cucumbers : 0707 0011 From 1 November to 15 May 16 (*)   0707 0019 From 16 May to 31 October 20 (&gt;) 20  0707 00 90 - Gherkins 16   0708 Leguminous vegetables, shelled or unshelled, fresh or chilled : 0708 10  Peas (Pisum sativum) : 0708 1010 From 1 September to 31 May 12 10  07081090 From 1 June to 3 1 August 17   0708 20  Beans (Vigna spp., Phaseolus spp.) : 0708 20 10 From 1 October to 30 June 13   MIN 2 Ecu/ 100 kg/net 0708 20 90   From 1 July to 30 September 17   MIN 2 Ecu/ 100 kg/net 0708 90 00  Other leguminous vegetables 17 14  0709 Other vegetables, fresh or chilled : 0709 10 00  Globe artichokes 13 ( ¢)   0709 2000  Asparagus 16 16  0709 3000  Aubergines (egg-plants) 16 (')   0709 40 00  Celery other than celeriac 16    Mushrooms and truffles : 0709 51   Mushrooms : 0709 5110  Cultivated mushrooms 16   070951 30    Chantarelles 10 4  (') In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions. 76 Official Journal of the European Communities 27 . 9 . 93 I Rate of duty I CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0709 51 50 Flap mushrooms 10 7  070951 90 Other 10 8  0709 52 00 Truffles 10 8  0709 60  Fruits of the genus Capsicum or of the genus Pimenta : 0709 60 10 Sweet peppers 11 9    Other : 0709 60 91 Of the genus Capsicum, for the manufacture of capsicin or Capsi ­ cum oleoresin dyes ( 1) Free Free  0709 60 95 For the industrial manufacture of essential oils or resinoids (!) ¢ ¢ ¢ Free Free  0709 60 99 Other 20 10  0709 70 00  Spinach, New Zealand spinach and orache spinach (garden spinach) 13   070990 - Other : 0709 90 10 Salad vegetables, other than lettuce (Lactuca sativa) and chicory (Cichorium spp.) 13   0709 90 20 Chard (or white beet) and cardoons 13   Olives : 0709 90 31  For uses other than the production of oil ( J) 7   07099039 Other 7 (AGR)   0709 90 40 Capers 7   07099050 Fennel 12 10  0709 90 60 Sweet corn 9 (AGR)   0709 90 70 Courgettes 16 (2)   0709 90 90 Other 16   0710 Vegetables (uncooked or cooked by steaming or boiling in water), frozen : 0710 10 00 - Potatoes 19 18   Leguminous vegetables, shelled or unshelled : 0710 21 00 Peas (Pisum sativum) 19 18  0710 22 00   Beans (Vigna spp., Phaseolus spp.) 19 18  0710 29 00 Other 19 18  0710 30 00  Spinach, New Zealand spinach and orache spinach (garden spinach) 19 18  0710 40 00 - Sweet corn 20,8 + MOB 8 + MOB  0710 80  Other vegetables : 07108010 Olives 19 19  Fruits of the genus Capsicum or of the genus Pimenta : 0710 80 51 Sweet peppers 19 18  07108059 Other 20 10  0710 80 60 Mushrooms 19 18  0710 80 70   Tomatoes 19 18  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions. Official Journal of the European Communities 7727 . 9 . 93 \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 071080 80   Globe artichokes 19 18  07108085 Asparagus 19 18  0710 8095 Other 19 18  07109000  Mixtures of vegetables 19 18  0711 Vegetables provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : 0711 10 00 - Onions 9 9  0711 20 - Olives : 0711 20 10   For uses other than the production of oil (!) 8   07112090 Other 8 (AGR)   07113000 - Capers 8 6  07114000  Cucumbers and gherkins 15 15  0711 90  Other vegetables ; mixtures of vegetables : Vegetables : 0711 90 10 Fruits of the genus Capsicum or of the genus Pimenta, excluding sweet peppers 20 10  0711 90 30 Sweet corn 20,8 + MOB 8 + MOB     Mushrooms : 071190 40   Of the species Agaricus 12   071190 60 Other 12   0711 90 70 Other 12   071190 90   Mixtures of vegetables 15   0712 Dried vegetables, whole, cut, sliced, broken or in powder, but not further prepared : 0712 10 00  Potatoes whether or not cut or sliced but not further prepared 16 16  0712 20 00  Onions 20 16  0712 30 00  Mushrooms and truffles 16 16  0712 90  Other vegetables ; mixtures of vegetables : Sweet corn (Zea mays var. saccharata) : 0712 90 11  Hybrids for sowing (! ) Free (2) 4  0712 90 19 Other 9 (AGR)   0712 9030 Tomatoes 16 16  071290 50 Carrots 16 16  0712 90 90 Other 16 16  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions. 27 . 9 . 9378 Official Journal of the European Communities \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0713 Dried leguminous vegetables, shelled, whether or not skinned or split : 0713 10  Peas (Pisum sativum) : 0713 10 10 For sowing 10 3  07131090 Other 10 3  0713 20  Chickpeas (garbanzos) : 0713 20 10 For sowing 10 3  0713 20 90 Other 10 3   Beans (Vigna spp., Phaseolus spp.) : 0713 31 Beans of the species Vigna mungo (L.) Hepper or Vigna radiata (L.) Wilczek : 0713 31 10 For sowing 10 3  0713 31 90 Other 10 3  0713 32 Small red (Adzuki) beans (Phaseolus or Vigna angularis) : 0713 32 10 For sowing 10 3  0713 32 90 Other 10 3  0713 33 Kidney beans, including white pea beans (Phaseolus vulgaris) : 0713 33 10 For sowing 10 3  0713 3390 Other 10 3  0713 39 Other : 0713 39 10 For sowing 10 3  0713 39 90 Other 10 3  071340 - Lentils : 0713 40 10 For sowing 7 2  071340 90 Other 7 2  0713 50  Broad beans (Vicia faba var. major) and horse beans (Vicia faba var. equina, Vicia faba var. minor) : 0713 50 10 For sowing 7 5  0713 50 90 Other 7 5  0713 90 - Other : 0713 90 10 For sowing 7 5  0713 90 90 Other 7 5  0714 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh or dried, whether or not sliced or in the form of pellets ; sago pith : 0714 10  Manioc (cassava) : 0714 10 10 Pellets of flour and meal : 28 (AGR)   27. 9 . 93 Official Journal of the European Communities 79 || Rate of duty I CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Other : 0714 10 91 Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced 6 (AGR) 0  07141099 Other 6 (AGR) 0  0714 20 - Sweet potatoes : 0714 20 10 Fresh, whole, intended for human consumption (2) 6 (3) 6  0714 20 90 Other 10 Ecu/ 0  100 kg/net ( «) 0714 90 - Other : Arrowroot, salep and similar roots and tubers with high starch con ­ tent : 0714 9011 Of a kind used for human consumption, in immediate packings of a net content not exceeding 28 kg, either fresh and whole or without skin and frozen, whether or not sliced 6 (AGR) 0  0714 90 19 Other 6 (AGR) 0  0714 90 90 Other 6 0 6  (t ) 6 % ad valorem, subject to certain conditions . (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (3) Duty rate reduced to 3 % (suspension) for an indefinite period. (4) Duty exemption within the limit of an annual tariff quota of 600 000 tonnes, originating in the People's Republic of China. Qualification for this quota is subject to conditions laid down in the relevant Community provisions (5) Duty exemption within the limit of an annual tariff quota of 5 000 tonnes, originating in third countries other than the People's Republic of China . Qualification for this quota is subject to conditions laid down in the relevant Community provisions. 80 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 8 EDIBLE FRUIT AND NUTS ; PEEL OF CITRUS FRUITS OR MELONS Notes 1 . This chapter does not cover inedible nuts or fruits . 2 . Chilled fruits and nuts are to be classified under the same headings as the corresponding fresh fruits and nuts . 3 . Dried fruit or dried nuts of this chapter may be partially rehydrated, or treated for the following purposes : (a) for additional preservation or stabilisation (e.g. , by moderate heat treatment, sulphuring, the addition of sorbic acid or potassium sorbate), (b) to improve or maintain their appearance (e.g. , by the addition of vegetable oil or small quantities of glucose syrup), provided that they retain the character of dried fruit or dried nuts . Additional note I. The content of various sugars expressed as sucrose (sugar content) of the products classified within this chapter corresponds to the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 558/93) at a temperature of20 °C and multiplied by the factor 0,95. Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0801 Coconuts, Brazil nuts and cashew nuts, fresh or dried, whether or not shelled or peeled : 0801 10  Coconuts : 0801 10 10 Desiccated coconut Free 2  0801 10 90 Other Free 2  0801 20 00 - Brazil nuts 5 Free  0801 30 00  Cashew nuts S Free  0802 Other nuts, fresh or dried, whether or not shelled or peeled :  Almonds : 0802 11 In shell : 0802 11 10    Bitter Free Free  0802 11 90 Other 7 7 ( »)  (') Duty rate of 2 % within the limits of a global annual tariff quota of 45 000 tonnes to be granted by the competent Community authorities . Official Journal of the European Communities 8127 . 9 . 93 \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0802 12 Shelled : 0802 12 10 Bitter Free Free  08021290 Other 7 7 0   Hazelnuts or filberts (Corylus spp.) : 0802 21 00 In shell 4   0802 22 00 Shelled 4    Walnuts : 0802 31 00 In shell 8 8  0802 32 00 Shelled 8 8  0802 40 00  Chestnuts (Castanea spp.) 7   0802 50 00  Pistachios 2   080290 - Other : 0802 90 10 Pecans 4 Free  08029030 Areca (or betel) and cola Free 1,5  0802 90 50 Pine nuts 2   08029080 Other 2   0803 00 Bananas, including plantains, fresh or dried :  Fresh : 0803 00 11 Plantains 20 20  0803 00 19 Other 850 Ecu/   1 000 kg/net &lt;2&gt; 08030090 - Dried 20 20  0804 Dates, figs, pineapples, avocados, guavas, mangoes and mangosteens, fresh or dried : 0804 10 00 - Dates 12   0804 20 - Figs : 0804 2010 Fresh 7   0804 20 90 Dried 10   08043000 - Pineapples 9 9  0804 40  Avocados : 080440 10 From 1 December to 31 May 12 8  08044090   From 1 June to 30 November 12 8  0804 50 00  Guavas, mangoes and mangosteens 4 6  (') Duty rate of 2 % within the limits of a global annual tariff quota of 45 000 tonnes to be granted by the competent Community authorities . (2) The exchange rate to be applied for converting the ecu in which the customs duty is expressed into national currency shall, by derogation from Part I , Section I, general rule C (3), of the combined nomenclature, be the agricultural conversion rate as laid down in Council Regulation (EEC) No 3813/92 . 82 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0805 Citrus fruit, fresh or dried : 0805 10 - Oranges : Sweet oranges, fresh : From 1 to 30 April : 08051011 Sanguines and semi-sanguines 15 (!) 13 (2)   Other : 0805 10 15 Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins .... 15 (') 13 (2)  0805 10 19 Other 15 ( «) 13 (2)  From 1 to 15 May : 080510 21 Sanguines and semi-sanguines 15 0) 6  Other : 0805 10 25 Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins .... 15 (*) 6  0805 10 29 Other 15 ( ») 6  From 16 May to 15 October : 0805 10 31 Sanguines and semi-sanguines 15 (! ) 4  Other : 0805 10 35 Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins .... 15 (*) 4  0805 1039 Other 15 ( ») 4  From 16 October to 31 March : 0805 10 41 Sanguines and semi-sanguines 20 (!) (2)  Other : 0805 10 45 Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins .... 20 (l) (2)  0805 1049 Other 20 ( ») (2)  Other : 0805 10 70 From 1 April to 15 October 15 15  0805 1090 From 16 October to 31 March 20   0805 20  Mandarins (including tangerines and satsumas); Clementines, wilkings and similar citrus hybrids : 0805 20 10 Clementines 20 ( »)   0805 20 30 Monreales and satsumas 20 (')   0805 20 50 Mandarins and wilkings 20 (!)   0805 20 70 Tangerines 20 ( ¢)   0805 2090 Other 20 ( ») (3)  (') In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions. (2) Duty rate of 10 % for high-quality sweet oranges during the period 1 February to 30 April, within the limits of a tariff quota of 20 000 tonnes to be granted by the competent Community authorities . Qualification for this quota is governed by conditions laid down in the relevant Community provisions. (3) Duty rate of 2 % for citrus hybrids known as 'minneolas* during the period 1 February to 30 April, within the limits of a tariff quota of 15 000 tonnes to be granted by the competent Community authorities. Qualification for this quota is governed by conditions laid down in the relevant Community provisions. 27 . 9 . 93 Official Journal of the European Communities 83 Rate of duty I CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0805 30 - Lemons (Citrus limon, Citrus limonum) and limes (Citrus aurantifolia) : 0805 30 10 Lemons (Citrus limon, Citrus limonum) 8 0) (2)  0805 30 90 Limes (Citrus aurantifolia) 16   0805 40 00 - Grapefruit 12 3 (3)  08059000 - Other 16   0806 Grapes, fresh or dried : 0806 10 - Fresh : Table grapes : From 1 November to 14 July : 0806 10 11 Of the variety Emperor (Vitis vinifera cv.) from 1 December to 31 January ( «) 18 ( ») 10  0806 10 15 Other 18 ( »)   08061019 From 15 July to 31 October 22 0)   Other : 0806 10 91 From 1 November to 14 July 18 (*)   0806 10 99 From 15 July to 31 October 22 ( «)   0806 20 - Dried :   In immediate containers of a net capacity not exceeding 2 kg : 0806 20 11 Currants 9 ( ») 3  0806 20 12 Sultanas 9 (!) 3  0806 20 18 Other 9 (&gt;) 3    Other : 0806 20 91 Currants 9 0 3  0806 20 92 Sultanas 9 (&gt;) 3  0806 20 98 Other 9 0 3  0807 Melons (including watermelons) and papaws (papayas), fresh : 0807 10  Melons (including watermelons) : 0807 10 10   Watermelons 11   08071090 Other 11   0807 20 00  Papaws (papayas) 2 6  (') In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions. (2) Duty rate of 6% during the period 15 January to 14 June, within the limits of a tariff quota of 10 000 tonnes to be granted by the competent Community authorities . (3) Duty rate of 1,5 % during the period 1 November to 30 April . (4) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 84 Official Journal of the European Communities 27 . 9 . 93 ll Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0808 Apples, pears and quinces, fresh : 0808 10 - Apples : 0808 10 10   Cider apples, in bulk, from 16 September to 15 December 10 9  MIN 0,5 Ecu/ MIN 0,45 100 kg/net Ecu/ 100 kg/net Other : From 1 August to 31 December : 0808 10 31   Of the variety Golden Delicious 14 14  MIN 2,4 Ecu/ MIN 2,4 Ecu/ 100 kg/net (*) 100 kg/net 0808 10 33 Of the variety Granny Smith 14 14  MIN 2,4 Ecu/ MIN 2,4 Ecu/ 100 kg/net (!) 100 kg/net 0808 10 39 Other 14 14  MIN 2,4 Ecu/ MIN 2,4 Ecu/ 100 kg/net ( ¢) 100 kg/net From 1 January to 3 1 March : 0808 10 51 Of the variety Golden Delicious 10 8  MIN 2,3 Ecu/ MIN 2,3 Ecu/ 100 kg/net 0 100 kg/net 0808 10 53     Of the variety Granny Smith 10 8  MIN 2,3 Ecu/ MIN 2,3 Ecu/ 100 kg/net 0) 100 kg/net 0808 10 59 Other 10 8  MIN 2,3 Ecu/ MIN 2,3 Ecu/ 100 kg/net ( ¢) 100 kg/net From 1 April to 3 1 July : 0808 10 81 Of the variety Golden Delicious 8 6  MIN 1,4 Ecu/ MIN 1,4 Ecu/ 100 kg/net (') 100 kg/net 0808 10 83   Of the variety Granny Smith 8 6  MIN 1,4 Ecu/ MIN 1,4 Ecu/ 100 kg/net (') 100 kg/net 0808 10 89 Other 8 6  MIN 1,4 Ecu/ MIN 1,4 Ecu/ 100 kg/net (*) 100 kg/net 0808 20  Pears and quinces : Pears : 0808 20 10    Perry pears, in bulk, from 1 August to 31 December 13 9  MIN 2 Ecu/ MIN 0,45 100 kg/net Ecu/ 100 kg/net Other : 0808 20 31   From 1 January to 31 March 10 10  MIN 1,5 Ecu/ MIN 1,5 Ecu/ 100 kg/net (!) 100 kg/net (') In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . 8527 . 9 . 93 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) or levy (AGR) conventional &lt;%) Supplementary unit 1 2 3 4 5 0808 20 33 From 1 April to 15 July 10 5  MIN 2 Ecu/ MIN 2 Ecu/ 100 kg/net (!) 100 kg/net 0808 20 35 From 16 July to 31 July 10 10  MIN 1,5 Ecu/ MIN 1,5 Ecu/ 100 kg/net (') 100 kg/net 0808 20 39     From 1 August to 31 December 13 13  MIN 2 Ecu/ MIN 2 Ecu/ 100 kg/net (l ) 100 kg/net 0808 20 90 Quinces 9   0809 Apricots, cherries, peaches (including nectarines), plums and sloes, fresh : 0809 10 00 - Apricots 25   0809 20  Cherries : From 1 May to 15 July : 0809 20 20 Sour cherries (Prunus cerasus) 15   MIN 3 Ecu/ 100 kg/net 0 ) 0809 20 40 Other 15   MIN 3 Ecu/ 100 kg/net 0 From 16 July to 30 April : 0809 2060 Sour cherries (Prunus cerasus) 15 (l) 15  0809 20 80 Other 15 (&gt;) 15  0809 30  Peaches, including nectarines : 0809 30 10 Nectarines 22 (*)   0809 30 90 Other 22 ( »)   0809 40  Plums and sloes :   Plums : 08094011 From 1 July to 30 September 15   MIN 3 Ecu/ 100 kg/net (i ) 0809 40 19 From 1 October to 30 June 10 (*) 8  0809 40 90 Sloes 15   0810 Other fruit, fresh : 0810 10  Strawberries : 0810 10 10 From 1 May to 3 1 July 16   MIN 3 Ecu/ 100 kg/net 08101090   From 1 August to 30 April 16 14  0810 20  Raspberries, blackberries, mulberries and loganberries : 0810 20 10 Raspberries 12 11  0810 20 90 Other 12   (') In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions. 86 Official Journal of the European Communities 27 . 9 . 93 II Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0810 30 - Black-, white- or red-currants and gooseberries : 0810 30 10 Black-currants 12 11  0810 30 30 Red-currants 12 11  0810 30 90 Other 12   0810 40 - Cranberries, bilberries and other fruits of the genus Vaccinium : 0810 40 10   Cowberries, foxberries or mountain cranberries (fruit of the species Vaccinium vitis idaea) 9 Free  0810 40 30 Fruit of the species Vaccinium myrtillus 9 4  0810 40 50 Fruit of the species Vaccinium macrocarpon and Vaccinium corymbo ­ sum 12 4  08104090 Other 12   0810 90 - Other : 0810 90 10 Kiwifruit (Actinidia chinensis Planch.) 11   0810 90 30 Tamarinds, cashew apples, lychees, jackfruit, sapodillo plums 7,5   0810 90 80 Other 11   0811 Fruit and nuts, uncooked or cooked by steaming or boiling in water, frozen, whether or not containing added sugar or other sweetening matter : 0811 10  Strawberries : Containing added sugar or other sweetening matter : 0811 10 11 With a sugar content exceeding 13 % by weight 26 + AGR 26 -I- AD S/Z  0811 10 19 Other 26 26  081110 90 Other 20 18  0811 20  Raspberries, blackberries, mulberries, loganberries, black-, white- or red ­ currants and gooseberries : Containing added sugar or other sweetening matter : 0811 20 11 With a sugar content exceeding 13 % by weight 26 4- AGR 26 + AD S/Z  0811 20 19 Other 26 26  Other : 081120 31    Raspberries 20 18  081120 39    Black-currants 20 18  081120 51    Red-currants 20 15  081120 59    Blackberries and mulberries 20 15  081120 90 Other 20 18  0811 90 - Other : Containing added sugar or other sweetening matter : 0811 90 10  With a sugar content exceeding 13 % by weight 26 + AGR 26 + AD S/Z  081190 30 Other 26 26    Other : 08119050    Fruit of the species Vaccinium myrtillus 20 15  0811 90 70    Fruit of the species Vaccinium myrtilloides and Vaccinium angus ­ tifolium 20 4  27 . 9 . 93 Official Journal of the European Communities 87 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5  Cherries : 081190 75     Sour cheries (Prunus cerasus) 20 18  081190 80 Other 20 18  081190 99 Other 20 18  0812 Fruit and nuts, provisionally preserved (for example, by sulphur dioxide gas, in brine, in sulphur water or in other preservative solutions), but unsuitable in that state for immediate consumption : 0812 10 00 - Cherries 11   0812 20 00  Strawberries II   0812 90 - Other : 0812 90 10 Apricots 16   0812 90 20 Oranges 16   0812 90 30 Papaws (papayas) 3 5,5  0812 90 40 Fruit of the species Vaccinium myrtillus 11 8  081290 50 Black-currants 11   0812 90 60   Raspberries 11   08129090 Other 11   0813 Fruit, dried, other than that of heading Nos 0801 to 0806 ; mixtures of nuts or dried fruits of this chapter : 0813 10 00 - Apricots 9 7  0813 20 00 - Prunes 18 12  0813 30 00 - Apples 10 8  0813 40  Other fruit : 0813 40 10 Peaches, including nectarines 9 7  081340 30 Pears 10 8  0813 40 50 Papaws (papayas) 2 4  081340 60 Tamarinds Free 6  0813 40 80 Other 8 6  0813 50  Mixtures of nuts or dried fruits of this chapter : Fruit salads of dried fruit, other than that of heading Nos 0801 to 0806 : 0813 50 11    Not containing prunes 9 8  0813 50 19 Containing prunes 12 12  0813 50 30 Mixtures exclusively of dried nuts of heading Nos 0801 and 0802 ... 8 8  Other mixtures : 0813 5091 Not containing prunes or figs 10 10  08135099 Other 12 12  88 Official Journal of the European Communities 27 . 9 . 93 Rate of duty I CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0814 00 00 Peel of citrus fruit or melons (including watermelons), fresh, frozen, dried or provisionally preserved in brine, in sulphur water or in other preservative solutions 2 2  27 . 9 . 93 Official Journal of the European Communities 89 CHAPTER 9 COFFEE, TEA, MATE AND SPICES Notes 1 . Mixtures of the products of heading Nos 0904 to 0910 are to be classified as follows : (a) mixtures of two or more of the products of the same heading are to be classified within that heading; (b) mixtures of two or more of the products of different headings are to be classified within heading No 0910. The addition of other substances to the products of heading Nos 0904 to 0910 (or to the mixtures referred to in paragraph (a) or (b) above) shall not affect their classification provided the resulting mixtures retain the essential character of the goods of those headings . Otherwise such mixtures are not classified within this chapter; those constituting mixed condiments or mixed seasonings are classified within heading No 2103 . 2 . This chapter does not cover cubeb pepper (Piper cubeba) or other products of heading No 1211 . Additional note 1 . The rate of duty applicable to mixtures referred to in note 1 (a) above shall be the one applicable to the component having the highest rate. \ Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0901 Coffee, whether or not roasted or decaffeinated ; coffee husks and skins ; coffee substitutes containing coffee in any proportion :  Coffee, not roasted : 0901 11 00   Not decaffeinated 4 5  0901 12 00 Decaffeinated 10 13   Coffee, roasted : 0901 21 00   Not decaffeinated 12 15  0901 22 00 Decaffeinated 15 18  0901 30 00  Coffee husks and skins 7 13  0901 40 00 - Coffee substitutes containing coffee 30 18  0902 Tea, whether or not flavoured : 0902 10 00  Green tea (not fermented) in immediate packings of a content not ex ­ ceeding 3 kg 23 5  0902 20 00  Other green tea (not fermented) 10,8 Free  0902 30 00  Black tea (fermented) and partly fermented tea, in immediate packings of a content not exceeding 3 kg Free 5  0902 40 00  Other black tea (fermented) and other partly fermented tea 10,8 Free  Official Journal of the European Communities 27 . 9 . 9390 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 090300 00 Mate 25 Free  0904 Pepper of the genus Piper ; dried or crushed or ground fruits of the genus Capsicum or of the genus Pimenta :  Pepper : 0904 11 Neither crushed nor ground : 0904 11 10 For the industrial manufacture of essential oils or resinoids 0 ) ¢ ¢ ¢ Free Free  0904 11 90 Other Free 10  0904 12 00 Crushed or ground 4 12,5  0904 20  Fruits of the genus Capsicum or of the genus Pimenta, dried or crushed or ground : Neither crushed nor ground : 0904 20 10 Sweet peppers 16 12  Other : 0904 20 31 Of the genus Capsicum, for the manufacture of capsicin or Capsicum oleoresin dyes ( ¢) Free Free  0904 20 35 For the industrial manufacture of essential oils or resinoids 0) . Free Free  0904 20 39 Other 5 10  0904 20 90 Crushed or ground 5 12  0905 00 00 Vanilla 11,5 11,5  0906 Cinnamon and cinnamon-tree flowers : 0906 10 00  Neither crushed nor ground Free 8  0906 20 00  Crushed or ground Free 8  0907 0000 Cloves (whole fruit, cloves and stems) 10 15  0908 Nutmeg, mace and cardamoms : 0908 10  Nutmeg : 0908 10 10 Neither crushed nor ground, for the industrial manufacture of essential oils or resinoids (*) Free Free  09081090 Other 5 10  0908 20 - Mace : 0908 20 10 Neither crushed nor ground 20 Free  0908 20 90   Crushed or ground 4 8  0908 30 00 - Cardamoms 20 Free  0909 Seeds of anise, badian, fennel, coriander, cumin or caraway ; juniper berries : 0909 10  Seeds of anise or badian : 0909 10 10 Seeds of anise Free 10  0909 10 90 Seeds of badian 10   (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 27 . 9 . 93 Official Journal of the European Communities 91 | Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 0909 20 00  Seeds of coriander 5 Free  0909 30  Seeds of cumin : Neither crushed nor ground : 0909 30 11  For the industrial manufacture of essential oils or resinoids (*) . . . Free   0909 30 19 Other Free   0909 30 90 Crushed or ground Free 10  0909 40  Seeds of caraway : Neither crushed nor ground : 0909 40 11 For the industrial manufacture of essential oils or resinoids ( ! ) . . . Free   09094019 Other Free   0909 40 90 Crushed or ground Free 10  0909 50  Seeds of fennel ; juniper berries : Neither crushed nor ground : 0909 50 11 For the industrial manufacture of essential oils or resinoids (!) . . . Free   0909 50 19 Other Free   0909 50 90 Crushed or ground Free 10  0910 Ginger, saffron, turmeric (curcuma), thyme, bay leaves, curry and other spices : 0910 10 00  Ginger Free (2)  0910 20 - Saffron : 0910 20 10 Neither crushed nor ground 10   0910 20 90 Crushed or ground 10   0910 30 00  Turmeric (curcuma) Free Free  091040  Thyme ; bay leaves : Thyme :    Neither crushed nor ground : 09104011  Wild thyme (Thymus serpyllum) Free   091040 13 Other 7   0910 40 19 Crushed or ground 8,5   0910 40 90 Bay leaves 7   0910 50 00 - Curry 25 Free   Other spices : 0910 91 Mixtures referred to in note 1 (b) to this chapter : 0910 9110  Neither crushed nor ground 12,5 20  0910 91 90  Crushed or ground 12,5 25  091099 Other : 0910 99 10 Fenugreek seed Free Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) See Annex. 92 Official Journal of the European Communities 27 . 9 . 93 \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Other : 0910 99 91 Neither crushed nor ground 12,5 20  0910 99 99 Crushed or ground 12,5 25  27. 9 . 93 Official Journal of the European Communities 93 CHAPTER 10 CEREALS Notes 1 . (a) The products specified in the headings of this chapter are to be classified within those headings only if grains are present, whether or not in the ear or on the stalk. (b) The chapter does not cover grains which have been hulled or otherwise worked. However, rice, husked, milled, polished, glazed, parboiled or broken remains classified within heading No 1006 . 2 . Heading No 1005 does not cover sweet corn (Chapter 7). Subheading note 1 . The term 'durum wheat' means wheat of the species Triticum durum and the hybrids derived from the inter-specific crossing of Triticum durum which have the same number (28) of chromosomes as that species. Additional notes 1 . The following terms shall have the meanings hereunder assigned to them : (a) 'round grain rice ' (subheadings 1006 10 21, 1006 10 92, 1006 20 11, 1006 20 92, 1006 30 21 , 1006 30 42, 1006 30 61 and 1006 30 92) : rice, the grains of which are of a length not exceeding 5,2 mm and of a length/width ratio of less than 2; (b) 'medium grain rice ' (subheadings 1006 10 23, 1006 10 94, 1006 20 13, 1006 20 94, 1006 30 23, 1006 30 44, 1006 30 63 and 1006 30 94) : rice, the grains of which are of a length exceeding 5,2 mm but not exceeding 6,0 mm and of a length/width ratio of less than 3; (c) 'long grain rice ' (subheadings 1006 10 25, 1006 10 27, 1006 10 96, 1006 10 98, 1006 20 15, 1006 20 1 7, 1006 20 96, 1006 20 98, 1006 30 25, 1006 30 27, 1006 30 46, 1006 30 48, 1006 30 65, 1006 30 67, 1006 30 96 and 1006 30 98) : rice, the grains of which are of a length exceeding 6,0 mm; (d) 'paddy rice ' (subheadings 1006 10 21, 1006 10 23, 1006 10 25, 1006 10 27, 1006 10 92, 1006 10 94, 1006 10 96, 1006 10 98) : rice which has retained its husk after threshing; (e) 'husked rice ' (subheadings 1006 2011, 10062013, 1006 2015, 1006 20 17, 100620 92, 1006 20 94, 1006 20 96 and 1006 20 98) : rice from which only the husk has been removed. Examples of rice falling within this definition are those with the commercial descriptions 'brown rice ', 'cargo rice ', 'loonzain ' and 'riso sbramato '; (f) 'semi-milled rice ' (subheadings 1006 30 21, 1006 30 23, 1006 30 25, 1006 30 27, 1006 30 42, 1006 30 44, 1006 30 46 and 1006 30 48) : rice from which the husk, part of the germ and the whole or part of the outer layers of the pericarp, but not the inner layers, have been removed; (g) 'wholly milled rice ' (subheadings 1006 30 61 , 1006 30 63, 1006 30 65, 1006 30 67, 1006 30 92, 1006 30 94, 1006 30 96 and 1006 30 98) : rice from which the husk, the whole of the outer and inner layers of the pericarp, the whole of the germ in the case of long or medium grain rice, and at least part thereof in the case of round grain rice, have been removed, but in which longitudinal white striations may remain on not more than 10 % of the grains; (h) 'broken rice ' (subheading 1006 40) : grain fragments the length of which does not exceed three-quarters of the average length of the whole grain . 94 Official Journal of the European Communities 27 . 9 . 93 2. Levies applicable to mixtures of cereals : A. The levy applicable to mixtures composed of two of the cereals falling within heading Nos 1001 to 1005 and 1007 and 1008 shall be that applicable : (a) to the component cereal predominating by weight, when that cereal represents at least 90 % of the weight of the mixture; (b) to the component cereal liable to the higher levy, when neither of the two component cereals represents at least 90 % of the weight of the mixture. B. Where a mixture is composed of more than two of the cereals falling within heading Nos 1001 to 1005 and 1007 and 1008, and where several cereals each represent more than 10 % of the weight of the mixture, the levy applicable to the mixture shall be the highest of the levies applicable to such cereals, even when the amount of the levy is the same for two or more of the cereals. Where a single cereal represents more than 10 % of the weight of the mixture, the levy to be applied shall be that applicable to such cereal. C. The levy applicable to mixtures composed of the cereals falling within heading Nos 1001 to 1005, 1007 and 1008 and not governed by the above rules shall be the higher or highest of the levies applicable to the cereals composing the mixture concerned, even when the amount of the levy is the same for two or more of the cereals. D. The levy applicable to mixtures composed of one or more of the cereals falling within heading Nos 1001 to 1005, 1007 and 1008 and of one or more of the products falling within subheadings 10061021, 10061023, 10061025, 100610 27, 100610 92, 100610 94, 100610 96, 100610 98, 100620, 1006 30 and 100640 shall be that applicable to the component cereal or product liable to the higher or highest levy. E. The levy applicable to mixtures composed of rice of subheadings 1006 10 21, 1006 10 23, 1006 10 25, 1006 10 27, 1006 10 92, 1006 10 94, 1006 10 96, 1006 10 98, 1006 20 and 1006 30, classifiable under several different processing groups or stages, or of rice classifiable under one or more different processing groups or stages and of broken rice, shall be that applicable : (a) to the component predominating by weight, when that component represents at least 90 % of the weight of the mixture; (b) to the component liable to the higher or highest levy, when no component represents at least 90 % of the weight of the mixture. F. Where this method of assessing the levy cannot be applied, the levy to be applied to such mixtures shall be that determined by the tariff classification of the mixtures. l Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1001 Wheat and meslin : 1001 10 00  Durum wheat 20 (AGR)   1001 90 - Other : 1001 90 10 Spelt for sowing (!) 20   Other spelt, common wheat and meslin : 1001 90 9t  Common wheat and meslin seed 20 (AGR)   1001 90 99 Other 20 (AGR)   1002 00 00 Rye 16 (AGR)   (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 27. 9 . 93 Official Journal of the European Communities 95 \\ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 100300 Barley : 1003 00 10 - Seed 13 (AGR)   10030090 - Other 13 (AGR)   10040000 Oats 13 (AGR)   1005 Maize (corn) : 1005 10 - Seed : Hybrid (') : 1005 10 11  Double hybrids and top cross hybrids Free (2) 4  1005 10 13  Three-cross hybrids Free (2) 4  1005 10 15    Simple hybrids Free (2) 4  1005 10 19 Other Free (2) 4  10051090 Other 9 (AGR)   1005 90 00 - Other 9 (AGR)   1006 Rice : 1006 10  Rice in the husk (paddy or rough) : 1006 10 10 For sowing ( ¢) 12   Other : Parboiled : 1006 10 21 Round grain 12 (AGR)   100610 23 Medium grain 12 (AGR)     Long grain : 1006 10 25 Of a length/width ratio greater than 2 but less than 3 12 (AGR)   1006 10 27  Of a length/width ratio equal to or greater than 3 12 (AGR)   Other : 10061092 Round grain 12 (AGR)   1006 10 94   Medium grain 12 (AGR)   Long grain : 1006 10 96 Of a length/width ratio greater than 2 but less than 3 12 (AGR)   1006 10 98 Of a length/width ratio equal to or greater than 3 12 (AGR)   1006 20  Husked (brown) rice : Parboiled : 1006 20 11 - Round grain 12 (AGR)   1006 20 13 Medium grain 12 (AGR)   (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . 96 Official Journal of the European Communities 27 . 9 . 93 ll Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Long grain : 1006 20 15 Of a length/width ratio greater than 2 but less than 3 12 (AGR)   1006 20 17 Of a length/width ratio equal to or greater than 3 12 (AGR)   Other : 1006 20 92 Round grain 12 (AGR)   1006 20 94 Medium grain 12 (AGR)   Long grain : 1006 20 96 Of a length/width ratio greater than 2 but less than 3 12 (AGR)   1006 20 98 Of a length/width ratio equal to or greater than 3 12 (AGR)  1006 30  Semi-milled or wholly milled rice, whether or not polished or glazed : Semi-milled rice :    Parboiled : 1006 30 21 Round grain 16 (AGR)   1006 30 23 Medium grain 16 (AGR)   Long grain : 1006 30 25 Of a length/width ratio greater than 2 but less than 3 16 (AGR)   1006 30 27 Of a length/width ratio equal to or greater than 3 16 (AGR)   Other : 1006 30 42 Round grain 16 (AGR)   1006 30 44 Medium grain 16 (AGR)    Long grain : 1006 30 46  Of a length/width ratio greater than 2 but less than 3 16 (AGR)   1006 30 48 Of a length/width ratio equal to or greater than 3 16 (AGR)   Wholly milled rice :  Parboiled : 1006 30 61  Round grain 16 (AGR)   1006 30 63 Medium grain 16 (AGR)   Long grain : 1006 30 65 Of a length/width ratio greater than 2 but less than 3 16 (AGR)   1006 30 67 Of a length/width ratio equal to or greater than 3 16 (AGR)    Other : 1006 30 92 Round grain 16 (AGR)   1006 30 94 Medium grain 16 (AGR)    Long grain : 1006 30 96 Of a length/width ratio greater than 2 but less than 3 16 (AGR)   9727 . 9 . 93 Official Journal of the European Communities \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1006 3098   Of a length/width ratio equal to or greater than 3 16 (AGR)   1006 40 00  Broken rice 16 (AGR)   1007 00 Grain sorghum : 1007 00 10  Hybrids for sowing (') 10   1007 00 90 - Other 8 (AGR)   1008 Buckwheat, millet and canary seed ; other cereals : 10081000 - Buckwheat 10 (AGR)   1008 20 00 - Millet 8 (AGR)   1008 30 00  Canary seed 8 (AGR)   1008 90 - Other cereals : 1008 90 10 Triticale 8 (AGR)   1008 90 90 Other 8 (AGR)   (&gt;) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 98 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 11 PRODUCTS OF THE MILLING INDUSTRY ; MALT; STARCHES ; INULIN ; WHEAT GLUTEN Notes 1 . This chapter does not cover : (a) roasted malt put up as coffee substitutes (heading No 0901 or 2101); (b) prepared flours, meals or starches of heading No 1901 ; (c) corn flakes and other products of heading No 1904; (d) vegetables, prepared or preserved, of heading No 2001 , 2004 or 2005 ; (e) pharmaceutical products (Chapter 30); or (0 starches having the character of perfumery, cosmetic or toilet preparations (Chapter 33). 2 . (A) Products from the milling of the cereals listed in the table below fall within this chapter if they have, by weight on the dry product : (a) a starch content (determined by the modified Ewers polarimetric method) exceeding that indicated in column (2); and (b) an ash content (after deduction of any added minerals) not exceeding that indicated in column (3). Otherwise, they fall within heading No 2302. However, germ ofcereals, whole, rolled, flaked or ground, falls in all cases within heading No 1104. (B) Products falling within this chapter under the above provisions shall be classified within heading No 1101 or 1102 if the percentage passing through a woven metal wire cloth sieve with the aperture indicated in column (4) or (5) is not less, by weight, than that shown against the cereal concerned. Otherwise, they fall within heading No 1103 or 1104. Official Journal of the European Communities 9927 . 9 . 93 Cereal Starch content Ash content Rate of passage through a sieve with an aperture of 315 micrometres (microns) 500 micrometres (microns) ( 1 ) (2) (3) (4) (5) Wheat and rye 45 % 2,5 % 80 %  Barley 45 % 3 % 80 %  Oats 45% 5 % 80%  Maize (corn) and grain 45 % 2 %  90 % sorghum Rice 45% 1,6% 80%  Buckwheat 45 % 4 % 80 %  Other cereals 45% 2 % 50%  3 . For the purposes of heading No 1103, the terms 'groats' and 'meal' mean products obtained by the fragmentation of cereal grains, of which : (a) in the case of maize (corn) products, at least 95 % by weight passes through a woven metal wire cloth sieve with an aperture of 2 mm; (b) in the case of other cereal products, at least 95 % by weight passes through a woven metal wire cloth sieve with an aperture of 1,25 mm. Additional note 1 . In accordance with Regulation (EEC) No 3324/80, the import duty applicable to mixtures falling within this chapter shall be calculated as follows : (a) In mixtures where one of the components represents at least 90 % by weight, the rate applicable to that component applies. (b) In other mixtures, the rate applicable shall be that of the component which results in the highest amount of import duty. \ Rate of duty ll CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1101 00 00 Wheat or meslin flour 30 (AGR) (&gt;)   1102 Cereal flours other than of wheat or meslin : 11021000 - Rye flour 8 (AGR)   (') The autonomous duty for flour of meslin (mixed wheat and rye) is 13 %. 100 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1102 20 - Maize (corn) flour : 1102 20 10 Of a fat content not exceeding 1,5 % by weight 8 (AGR)  1102 20 90 Other 8 (AGR)   1102 3000 - Rice flour 14 (AGR)   1102 90 - Other : 11029010 Barley flour 8 (AGR)   110290 30 Oat flour 8 (AGR)   1102 90 90 Other 8 (AGR)   1103 Cereal groats, meal and pellets :  Groats and meal : 1103 11 Of wheat : 1103 11 10 Durum wheat 30 (AGR)   1103 11 90 Common wheat and spelt 30 (AGR)   11031200 Of oats 23 (AGR)   1103 13 Of maize (corn) : 1103 13 10 Of a fat content not exceeding 1,5 % by weight 23 (AGR)   11031390 Other 23 (AGR)   11031400 Of rice 23 (AGR)   1103 19 Of other cereals : 11031910 Of rye 25 (AGR)   1103 19 30 Of barley 23 (AGR)   1103 19 90 Other 23 (AGR)    Pellets : 1103 21 00 Of wheat 30 (AGR)   1103 29 Of other cereals : 1103 29 10  Of rye 25 (AGR)   1103 29 20 Of barley 23 (AGR)   1103 2930 Of oats 23 (AGR)   1103 2940 Of maize 23 (AGR)   1103 29 50 Of rice 23 (AGR)   1103 29 90 Other 23 (AGR)   1104 Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading No 1006 ; germ of cereals, whole, rolled, flaked or ground :  Rolled or flaked grains : 1104 11 Of barley : 1104 11 10 Rolled 23 (AGR)   1104 11 90 Flaked 28 (AGR)   27 . 9 . 93 Official Journal of the European Communities 101 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1104 12 Of oats : 1104 12 10 Rolled 23 (AGR)   11041290 Flaked 28 (AGR)   1104 19 Of other cereals : 1104 19 10 Of wheat 30 (AGR)   1104 19 30 Of rye 25 (AGR)   1104 19 50 Of maize 23 (AGR)   Other : 11041991 Flaked rice 23 (AGR)   11041999 Other 23 (AGR)   - Other worked grains (for example, hulled, pearled, sliced or kibbled) : 1104 21 Of barley : 1104 21 10 Hulled (shelled or husked) 23 (AGR)   1104 21 30 Hulled and sliced or kibbled ('Grtttze' or 'grutten') 23 (AGR)   1104 2150 Pearled 23 (AGR)   1104 21 90 Not otherwise worked than kibbled 23 (AGR)   1104 22 Of oats : 1104 22 10 Hulled (shelled or husked) 23 (AGR)   1104 22 30 Hulled and sliced or kibbled ('Grutze' or 'grutten') 23 (AGR)   1104 2250 Pearled 23 (AGR)   1104 22 90 Not otherwise worked than kibbled 23 (AGR)   1104 23 Of maize (corn) : 1104 23 10 Hulled (shelled or husked), whether or not sliced or kibbled 23 (AGR)   1104 23 30 Pearled 23 (AGR)   1104 23 90 Not otherwise worked than kibbled 23 (AGR)   1104 29 Of other cereals : Hulled (shelled or husked), whether or not sliced or kibbled : 1104 2911 Of wheat 25 (AGR)   1104 29 15 Of rye 25 (AGR)   1104 29 19 Other 25 (AGR)   Pearled : 1104 29 31 Of wheat 25 (AGR)   1104 29 35 Of rye 25 (AGR)   1104 29 39 Other 25 (AGR)    Not otherwise worked than kibbled : 1104 29 91 Of wheat 30 (AGR)   102 Official Journal of the European Communities 27 . 9 . 93 l Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1104 2995 Of rye 25 (AGR)   1104 29 99 Other 23 (AGR)   1104 30  Germ of cereals, whole, rolled, flaked or ground : 1104 30 10 Of wheat 30 (AGR)   1104 30 90 Of other cereals 30 (AGR)   1105 Flour, meal, flakes, granules and pellets of potatoes : 1105 10 00  Flour and meal 19   1105 20 00  Flakes, granules and pellets 19   1106 Flour and meal of the dried leguminous vegetables of heading No 0713, of sago or of roots or tubers of heading No 0714 ; flour, meal and powder of the products of Chapter 8 : 1106 1000  Flour and meal of the dried leguminous vegetables of heading No 0713 ... 12 (')  1106 20  Flour and meal of sago, roots or tubers of heading No 0714 : 1106 20 10 Denatured (2) 28 (AGR)   1106 20 90 Other 28 (AGR)   1106 30  Flour, meal and powder of the products of Chapter 8 : 11063010 Of bananas 17 17  11063090 Other 13   1107 Malt, whether or not roasted : 1107 10  Not roasted : Of wheat : 1107 10 11  In the form of flour 20 (AGR)   1107 10 19 Other 20 (AGR)   Other : 110710 91 In the form of flour 20 (AGR)   1107 10 99 Other 20 (AGR)   1107 20 00 - Roasted 20 (AGR)   1108 Starches ; inulin :  Starches : 1108 11 00 Wheat starch 28 (AGR)   1108 12 00 Maize (corn) starch 27 (AGR)   1108 13 00 Potato starch 25 (AGR)   (') See Annex. (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 27 . 9 . 93 Official Journal of the European Communities 103 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1108 14 00 Manioc (cassava) starch 28 (AGR) (') (2)  1108 19 Other starches : 1108 19 10 Rice starch 25 (AGR)   110819 90 Other 28 (AGR)   1108 20 00 - Inulin 30   11090000 Wheat gluten, whether or not dried 27 (AGR)   (') Duty of ECU 150 per tonne within the limits of an annual tariff quota of 8 000 tonnes for manioc (cassava) starch intended for the manufacture of :  food preparations put up for retail sale and falling within heading No 1901 , or  tapioca in the form of grains or pearls put up for retail sale and falling within heading No 1903 . Qualification for this quota is subject to conditions laid down in the relevant Community provisions . (2) Duty of ECU 150 per tonne within the limits of an annual tariff quota of 2 000 tonnes for manioc (cassava) starch intended for the manufacture of medicaments falling within heading No 3003 or 3004. Qualification for this quota is subject to conditions laid down in the relevant Community provisions. 104 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 12 OIL SEEDS AND OLEAGINOUS FRUITS ; MISCELLANEOUS GRAINS, SEEDS AND FRUIT; INDUSTRIAL OR MEDICINAL PLANTS ; STRAW AND FODDER Notes 1 . Heading No 1207 applies inter alia to palm nuts and kernels, cotton seeds, castor oil seeds, sesamum seeds, mustard seeds, safflower seeds, poppy seeds and shea nuts (karite nuts). It does not apply to products of heading No 0801 or 0802 or to olives (Chapter 7 or 20). 2 . Heading No 1208 applies not only to non-defatted flours and meals but also to flours and meals which have been partially defatted or defatted and wholly or partially refatted with their original oils. It does not, however, apply to residues of heading Nos 2304 to 2306. 3 . For the purposes of heading No 1209, beet seeds, grass and other herbage seeds, seeds of ornamental flowers, vegetable seeds, seeds of forest trees, seeds of fruit trees, seeds of vetches (other than those of the species Vicia faba) or of lupines are to be regarded as 'seeds of a kind used for sowing'. Heading No 1209 does not, however, apply to the following even if for sowing : (a) leguminous vegetables or sweet corn (Chapter 7); (b) spices or other products of Chapter 9 ; (c) cereals (Chapter 10); or (d) products of heading Nos 1201 to 1207 or 1211 . 4. Heading No 1211 applies inter alia to the following plants or parts thereof : basil, borage, ginseng, hyssop, liquorice, all species of mint, rosemary, rue, sage and wormwood. Heading No 1211 does not, however, apply to : (a) medicaments of Chapter 30; (b) perfumery, cosmetic or toilet preparations of Chapter 33 ; or (c) insecticides, fungicides, herbicides, disinfectants or similar products of heading No 3808 . 5 . For the purposes of heading No 1212, the term 'seaweeds and other algae' does not include : (a) dead single-cell micro-organisms of heading No 2102; (b) cultures of micro-organisms of heading No 3002 ; or55 (c) fertilizers of heading No 3101 or 3105 . 27 . 9 . 93 Official Journal of the European Communities 105 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1201 00 Soya beans, whether or not broken : 1201 00 10  For sowing (! ) Free Free 1201 00 90 - Other Free (2) Free  1202 Ground-nuts, not roasted or otherwise cooked, whether or not shelled or broken : 1202 10 - In shell : 1202 10 10 For sowing (i ) Free Free  1202 1090 Other Free (2) Free  1202 20 00  Shelled, whether or not broken Free (2) Free  120300 00 Copra Free (2) Free  1204 00 Linseed, whether or not broken : 1204 00 10 - For sowing (&gt;) Free Free  1204 00 90 - Other Free (2) Free  1205 00 Rape or colza seeds, whether or not broken : 1205 00 10  For sowing (&gt;) Free Free  1205 00 90 - Other Free (2) Free  1206 00 Sunflower seeds, whether or not broken : 1206 00 10  For sowing (') Free Free  - Other : 1206 00 91 Shelled; in grey and white striped shell Free (2) Free  1206 00 99 Other Free (2) Free  1207 Other oil seeds and oleaginous fruits, whether or not broken : 1207 10  Palm nuts and kernels : 1207 10 10 For sowing 0) Free Free  1207 10 90 Other Free (2) Free  1207 20  Cotton seeds : 1207 20 10 For sowing (*) Free Free  1207 20 90 Other Free (2) Free  1207 30  Castor oil seeds : 1207 30 10 For sowing ( «) Free   1207 30 90 Other Free (2)   1207 40  Sesamum seeds : 1207 40 10 For sowing (!) Free Free  1207 40 90 Other Free (2) Free  1207 50  Mustard seeds : 1207 50 10 For sowing (&gt;) Free Free  ( ») (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty. 106 Official Journal of the European Communities 27 . 9 . 93 \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1207 50 90 Other Free ( i) Free  1207 60  Safflower seeds : 1207 60 10 For sowing (2) Free Free  1207 60 90 Other Free (&gt;) Free   Other : 1207 91 Poppy seeds : 1207 9110 For sowing (2) Free Free  1207 91 90 Other Free ( ») Free  1207 92 Shea nuts (karite nuts) : 1207 92 10 For sowing (2) Free Free  1207 92 90 Other Free 0 Free  1207 99 Other : 1207 99 10 For sowing (2) Free Free  Other : 1207 99 91 Hemp seeds Free ( !) Free  1207 99 99 Other Free ( ») Free  1208 Flours and meals of oil seeds or oleaginous fruits, other than those of mustard : 12081000 - Of soya beans 10 (!) 7  1208 90 00 - Other Free 0)   1209 Seeds, fruit and spores, of a kind used for sowing :  Beet seed : 12091100 Sugar beet seed 15 13  1209 19 00 Other 15 13   Seeds of forage plants, other than beet seed : 1209 21 00 Lucerne (alfalfa) seed 10 5  1209 22 Clover (Trifolium spp.) seed : 1209 22 10 Red clover (Trifolium pratense L.) 10 4  1209 22 80 Other 10 4  1209 23 Fescue seed : 1209 23 11 Meadow fescue (Festuca pratensis Huds.) seed 10 4  1209 23 15 Red fescue (Festuca rubra L.) seed 10 4  1209 23 80 Other 10 5  1209 24 00 Kentucky blue grass (Poa pratensis L.) seed 10 4  1209 25   Rye grass (Lolium multiflorum Lam., Lolium perenne L.) seed : 1209 25 10 Italian ryegrass (including westerwolds) (Lolium multiflorum Lam.) 10 4  1209 25 90 Perennial ryegrass (Lolium perenne L.) 10 4  1209 26 00   Timothy grass seed 10 4  (&gt;) In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty. (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 10727 . 9 . 93 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 | 5 1209 29 Other : 1209 29 10 Vetch seed; seeds of the genus Poa (Poa palustris L., Poa trivialis L.); cocksfoot grass (Dactylis glomerata L.); bent grass (Agrostis) . . 10 4  1209 29 50 Lupine seed 10 5  1209 29 80 Other 10 5  1209 30 00 - Seeds of herbaceous plants cultivated principally for their flowers 10 6   Other : 1209 91 Vegetable seeds : 1209 91 10 Kohlrabi seeds (Brassica oleracea L. var . caulorapa and gongylodes L.) 10 6  12099190 Other 10 7  1209 99 Other : 1209 99 10 Forest-tree seeds 10 Free  Other : 1209 99 91 Seeds of plants cultivated principally for their flowers, other than those of subheading No 1209 30 10 6  1209 99 99 Other 10 7  1210 Hop cones, fresh or dried, whether or not ground, powdered or in the form of pellets ; lupulin : 1210 10 00  Hop cones, neither ground nor powdered nor in the form of pellets 12 9  1210 20 - Hop cones, ground, powdered or in the form of pellets ; lupulin : 1210 20 10 Hop cones, ground, powdered or in the form of pellets, with higher lupulin content ; lupulin 12 9  1210 20 90 Other 12 9  1211 Plants and parts of plants (including seeds and fruits), of a kind used primarily in perfumery, in pharmacy or for insecticidal, fungicidal or similar purposes, fresh or dried, whether or not cut, crushed or powdered : 121110 00  Liquorice roots 2   121120 00  Ginseng roots Free Free  1211 90 - Other : 1211 90 10 Pyrethrum (flowers, leaves, stems, peel and roots) Free 3  1211 90 30 Tonquin beans 3 8  1211 90 40 Mint (stems and leaves) *..... Free Free  1211 90 60 Linden (flowers and leaves) Free Free  12119065 Verbena (leaves and tops) Free Free  1211 90 70 Wild marjoram (Origanum vulgare) (branches, stems and leaves) .... Free Free  1211 90 75   Sage (Salvia officinalis)(leaves and flowers) Free Free  1211 90 80 Other Free Free  108 Official Journal of the European Communities 27 . 9 . 93 Rate of duty I CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1212 Locust beans, seaweeds and other algae, sugar beet and sugar cane, fresh or dried, whether or not ground ; fruit stones and kernels and other vegetable products (including unroasted chicory roots of the variety Cichorium intybus sativum) of a kind used primarily for human consumption, not elsewhere specified or included : 1212 10  Locust beans, including locust bean seeds : 1212 10 10 Locust beans 8   Locust bean seeds : 1212 10 91 Not decorticated, crushed or ground 2   12121099 Other 9   1212 20 00 - Seaweeds and other algae Free 2  1212 30 00  Apricot, peach or plum stones and kernels 5 4  - Other : 1212 91 Sugar beet : 1212 9110 Fresh 12 (AGR)   1212 91 90 Dried or powdered 12 (AGR)   1212 92 00 Sugar cane Free (AGR)   1212 99 Other : 1212 99 10 Chicory roots 2 2  1212 99 90 Other Free Free  1213 00 00 Cereal straw and husks, unprepared, whether or not chopped, ground, pressed or in the form of pellets Free Free  1214 Swedes, mangolds, fodder roots, hay, lucerne (alfalfa), clover, sain ­ foin, forage kale, lupines, vetches and similar forage products, whether or not in the form of pellets : 1214 10 00  Lucerne (alfalfa) meal and pellets Free Free  1214 90 - Other : 1214 90 10 Mangolds, swedes and other fodder roots 9   Other : 1214 90 91 In the form of pellets Free Free  1214 90 99 Other Free Free  27. 9 . 93 Official Journal of the European Communities 109 CHAPTER 13 LAC ; GUMS, RESINS AND OTHER VEGETABLE SAPS AND EXTRACTS Note 1 . Heading No 1302 applies inter alia to liquorice extract and extract of pyrethrum, extract of hops, extract of aloes and opium. The heading does not apply to : (a) liquorice extract containing more than 10 % by weight of sucrose or put up as confectionery (heading No 1704); (b) malt extract (heading No 1901); (c) extracts of coffee, tea or mat6 (heading No 2101); (d) vegetable saps or extracts constituting alcoholic beverages or compound alcoholic preparations of a kind used for the manufacture of beverages (Chapter 22); (e) camphor, glycyrrhizin or other products of heading No 2914 or 2938; (f) medicaments of heading No 3003 or 3004 or blood-grouping reagents (heading No 3006); (g) tanning or dyeing extracts (heading No 3201 or 3203); (h) essential oils, concretes, absolutes resinoids or aqueous distillates or aqueous solutions of essential oils (Chapter 33); or (ij) natural rubber, balata, gutta-percha, guayule, chicle or similar natural gums (heading No 4001). Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1301 Lac ; natural gums, resins, gum-resins and balsams : 1301 10 00  Lac Free Free  1301 20 00  Gum arable Free Free  1301 90 - Other : 1301 90 10   Chios mastic (mastic of the tree of the species Pistacia lentiscus) .... Free Free  1301 90 90 -- Other Free Free  1302 Vegetable saps and extracts ; pectic substances, pectinates and pec ­ tates ; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products :  Vegetable saps and extracts : 1302 11 00   Opium Free Free  1302 12 00 Of liquorice 10 5  1302 13 00 Of hops 6 5  110 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit l 2 3 4 5 1302 14 00 Of pyrethrum or of the roots of plants containing rotenone Free 5  1302 19 Other : 1302 19 10  Of Quassia amara; aloes and manna Free Free  1302 19 30 Intermixtures of vegetable extracts, for the manufacture of bev ­ erages or of food preparations Free 5  Other : 1302 1991 Medicinal Free 2,5  1302 19 99 Other Free Free  1302 20  Pectic substances, pectinates and pectates : 1302 20 10 Dry 24 0  1302 20 90 Other 14    Mucilages and thickeners, whether or not modified, derived from vegetable products : 1302 31 00 Agar-agar 4 2,5  1302 32 Mucilages and thickeners, whether or not modified, derived from locust beans, locust bean seeds or guar seeds : 1302 32 10 Of locust beans or locust bean seeds 6 3  1302 32 90 Of guar seeds Free Free  1302 39 00 Other Free Free  (!) See Annex. \ 27 . 9 . 93 Official Journal of the European Communities 111 CHAPTER 14 VEGETABLE PLAITING MATERIALS ; VEGETABLE PRODUCTS NOT ELSEWHERE SPECIFIED OR INCLUDED Notes 1 . This chapter does not cover the following products which are to be classified within Section XI : vegetable materials or fibres of vegetable materials of a kind used primarily in the manufacture of textiles, however prepared, or other vegetable materials which have undergone treatment so as to render them suitable for use only as textile materials . 2. Heading No 1401 applies inter alia to bamboos (whether or not split, sawn lengthwise, cut to length, rounded at the ends, bleached, rendered non-inflammable, polished or dyed), split osier, reeds and the like, to rattan cores and to drawn or split rattans . The heading does not apply to chipwood (heading No 4404). 3 . Heading No 1402 does not apply to wood wool (heading No 4405). 4. Heading No 1403 does not apply to prepared knots or tufts for broom or brush making (heading No 9603). Il Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1401 Vegetable materials of a kind used primarily for plaiting (for ex ­ ample, bamboos, rattans, reeds, rashes, osier, raffia, cleaned, bleached or dyed cereal straw, and lime bark) : 1401 10 00  Bamboos Free Free  1401 20 00  Rattans Free Free  1401 90 00  Other Free Free  1402 Vegetable materials of a kind used primarily as stuffing or as padding (for example, kapok, vegetable hair and eel-grass), whether or not put up as a layer with or without supporting material : 1402 10 00 - Kapok Free ( »)   Other : 1402 91 00 Vegetable hair Free Free  1402 9900   Other Free Free  1403 Vegetable materials of a kind used primarily in brooms or in brushes (for example, broomcorn, piassava, couch-grass and istle), whether or not in hanks or bundles : 1403 10 00  Broomcorn (Sorghum vulgare var. technicum) . Free Free  1403 90 00 - Other Free Free  (') See Annex. 112 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1404 Vegetable products not elsewhere specified or included : 1404 10 00  Raw vegetable materials of a kind used primarily in dyeing or tanning . . . Free Free  1404 20 00  Cotton linters Free Free  1404 9000 - Other  Free  27 . 9 . 93 Official Journal of the European Communities 113 SECTION III ANIMAL OR VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS ; PREPARED EDIBLE FATS ; ANIMAL OR VEGETABLE WAXES CHAPTER 15 ANIMAL OR VEGETABLE FATS AND OILS AND THEIR CLEAVAGE PRODUCTS ; PREPARED EDIBLE FATS ; ANIMAL OR VEGETABLE WAXES Notes 1 . This chapter does not cover : (a) pig fat or poultry fat of heading No 0209; (b) cocoa butter, fat and oil (heading No 1804); (c) edible preparations containing by weight more than 15 % of the products of heading No 0405 (generally Chapter 21 ); (d) greaves (heading No 2301) and residues of heading Nos 2304 to 2306; (e) fatty acids in an isolated state, prepared waxes, medicaments, paints, varnishes, soap, perfumery, cosmetic or toilet preparations, sulphonated oils or other goods of Section VI; or (f) factice derived from oils (heading No 4002). 2 . Heading No 1509 does not apply to oils obtained from olives by solvent extraction (heading No 1510). 3 . Heading No 1518 does not cover fats or oils or their fractions, merely denatured, which are to be classified in the heading appropriate to the corresponding undenatured fats and oils and their fractions. 4 . Soap-stocks, oil foots and dregs, stearin pitch, glycerol pitch and wool grease residues fall within heading No 1522. Additional notes 1 . For the purposes of subheadings 150710, 1508 10, 151000 10, 1511 10, 151211 , 1512 21, 151311 , 1513 21, 1514 10, 151511, 1515 21, 1515 50 11 , 1515 50 19, 1515 60 10, 1515 90 21, 1515 90 29, 1515 90 40 to 1515 90 59 and 1518 00 31 : (a) Fixed vegetable oils, fluid or solid, obtained by pressure, shall be considered as 'crude ' if they have undergone no other processing than :  decantation within the normal time limits;  centrifugation or filtration, provided that, in order to separate the oils from their solid constituents, only mechanical force, such as gravity, pressure or centrifugal force, has been employed (excluding any adsorption filtering process or any other physical or chemical process). (b) Fixed vegetable oils, fluid or solid, obtained by extraction shall continue to be considered as 'crude ' when they cannot be distinguished, by their colour, odour or taste, nor by recognized special analytical properties, from vegetable oils and fats obtained by pressure. (c) The expression 'crude oils ' shall be taken to extend to de-gummed soya bean oil and to cotton seed oil from which the gossypol has been removed. 114 Official Journal of the European Communities 27 . 9 . 93 2. A. Heading Nos 1509 and 1510 cover only oils derived solely from the treatment of olives the analytical characteristics of the acidic and sterol composition of which are as follows : Table I Fatty acid composition as percentage of totalfatty acids Fatty acids Percentages Myristic acid M 0,1 Linolenic acid M 0,9 Arachidic acid M 0,7 Eicosenoic acid M0,5 Behenic acid M 0,3 Lignoceric acid M 0,5 M = maximum. Table II Sterol composition as percentage oftotal sterols Sterols Percentages Cholesterol M 0,5 Brassicasterol M 0,2 Campesterol M 4,0 Stigmasterol (]) &lt; Campesterol Betasitosterol (2) m 93,0 Delta-7-Stigmasterol M 0,5 m  minimum . M = maximum. (') Condition not valid for virgin lampante oil (subheading 1509 10 10) and for olive-residue oil (subheading 1510 00 10). (2) Delta-5,23-stigmastadienol + chlerosterol + betasitosterol + sitostanol + delta-5-avenasterol + delta-5,24-stigmastadienol. Heading Nos 1509 and 1510 do not cover chemically altered olive oil (in particular re-esterijied olive oil) and mixtures of olive oil with other oils. The presence of re-esterified olive oil or other oils is ascertained using the methods set out in Annexes V, VIII, X A and X B to Regulation (EEC) No 2568/91 . B. Subheading 1509 10 covers only olive oils defined in Sections I and II below obtained solely using mechanical or other physical means under conditions, and particularly thermal conditions, that do not lead to deterioration of the oil, and which have undergone no treatment other than washing, decantation, centrifugation or filtration. Oils derived from olives using solvents fall un der heading 1510. I. For the purposes of subheading 1509 10 10, 'virgin lampante olive oil ' whatever its acidity, means olive oil with : (a) an aliphatic alcohols content not exceeding 400 mg/kg; (b) an erythrodiol and uvaol content not exceeding 4,5 %; (c) a content in saturatedfatty acids at the 2-position in the triglycerides not exceeding 1,3 %; 27 . 9 . 93 Official Journal of the European Communities 115 (d) the sum of transoleic isomers lower than 0,10% and the sum of translinoleic + translinolenic isomers lower than 0.10.96, and (e) one of the following characteristics : 1 . a periode number exceeding 20 meq 02/kg; 2. a content in volatile halogenated solvents exceeding 0,1 mg/kg for any one solvent; 3. a K270 extinction coefficient higher than 0,250 and, after treatment of the oil with activated alumina, not higher than 0,11 . In point offact some oils having a free fatty acid content, expressed as oleic acid, of more than 3,3 g per 100 g may, after passage through activated alumina, in accordance with the method set out in Annex IX to Regulation (EEC) No 2568/91 , may have a K270 extinction coefficient higher than 0,10. If so, after neutralization and decolorization in the laboratory, in accordance with the method set out in Annex XIII to the aforementioned Regulation, they must have the following characteristics :  a K.270 extinction coefficient not higher than 1,20;  an extinction coefficient variation (delta K) in the 270 nm region, higher than 0,01 but not higher than 0,16, i.e.; AK =Km - 0,5 (Km -4 + Ka+4) Km  is the extinction coefficient at the wavelength of the maximum of the absorption curve in the 270 nm region, and Km-4 and Km+4  are the extinction coefficients at wavelengths 4 nm lower and higher than the Km wavelength; 4. organoleptic characteristics which include detectable defects exceeding the limits of acceptability and a panel test score lower than 3,5 in accordance with Annex XII to Regulation (EEC) No 2568/91 . II. For the purposes of subheading 1509 10 90, 'virgin oil' means olive oil having the following characteristics : (a) an acid content, expressed as oleic acid, not exceeding 3,3 g per 100 g; (b) a peroxide number not exceeding 20 meq 02/kg; (c) an aliphatic alcohols content not exceeding 300 mg/kg; (d) a content in volatile halogenated solvents not exceeding 0,2 mg/kg overall and not exceeding 0,1 mg/kg for each solvent; (e) a K270 extinction coefficient not higher than 0,250 and, after treatment of the oil with activated alumina, not higher than 0,10; (f) an extinction coefficient variation (delta K), in the 270 nm region, not higher than 0,01; (g) organoleptic characteristics which may include detectable defects within the limits of acceptability and a panel test score higher than 3,5 in accordance with Annex XII to Regulation (EEC) No 2568/91; (h) an erythrodiol and uvaol content not exceeding 4,5 Ho; (ij) a content in saturated fatty acids at the 2-position in the triglycerides not exceeding; (k) the sum of transoleic isomers lower than 0,03 % and the sum of translinoleic + translinolenic isomers lower than 0,03 %. C. Subheading 1509 90 covers olive oil obtained by the treatment of olive oils falling within subheading 1509 10 10 or 1509 10 90, whether or not blended with virgin olive oil, having the following characteristics : (a) an acid content, expressed as oleic acid, not exceeding 3,3 g per 100 g; (b) an aliphatic alcohols content not exceeding 350 mg/kg; 116 Official Journal of the European Communities 27 . 9. 93 (c) a K.270 extinction coefficient higher than 0,250 and not higher than 1,20 and, after treatment of the sample with activated alumina, higher than 0,10; (d) an extinction coefficient variation (delta K), in the 270 nm region, higher than 0,01 and not higher than 0,16; (e) an erythrodiol and uvaol content not exceeding 4,5 Ho; (f) a content in saturatedfatty acids at the 2-position in the triglycerides not exceeding 1,5 %; (g) the sum of transoleic isomers lower than 0,20 % and the sum of translinoleic + translinolenic isomers lower than 0,30 % . D. For the purposes of subheading 15100010, 'crude oils ' means oils, particularly olive residue oils, with the following characteristics : (a) an acid content, expressed as oleic acid, greater than 2 g per 100 g; (b) an erythrodiol and uvaol content exceeding 12 %; (c) a content in saturatedfatty acids at the 2-position in the triglycerides not exceeding 1,8 %; (d) the sum of transoleic isomers lower than 0,20 % and the sum of translinoleic + translinolenic isomers lower than 0,10%. E. Subheading 1510 00 90 covers oils obtained by the treatment of oils falling within subheading 1510 00 10, whether or not blended with virgin olive oil, and oils not having the characteristics of the oils referred to in additional notes 2B, 2C and 2D. The oils falling within this subheading must have a content in saturated fatty acids at the 2-position in the triglycerides not exceeding 2 %, the sum of transoleic isomers lower than 0,4% and the sum of translinoleic + translinolenic isomers lower than 0,35 %. 3. Subheadings 1522 00 31 and 1522 00 39 do not cover : (a) residues resulting from the treatment offatty substances containing oil having an iodine index, determined in accordance with the method laid down in Annex XVI to Regulation (EEC) No 2568/91, lower than 70 or higher than 100; (b) residues resulting from the treatment offatty substances containing oil having an iodine index lower than 70 or higher than 100, of which the peak area representing the retention volume of betasitosterol (*), determined in accordance with Annex V to Regulation (EEC) No 2568/91, is less than 93 % of the total sterol peak areas. 4. The analytical methods for the determination of the characteristics of the products referred to above are those laid down in the Annexes to Regulation (EEC) No 2568/91 . (') Delta-5,23-stigmastadienol + chlerosterol + betasitosterol + sitostanol + delta-5-avenasteroi + delta-5,24-stigmastadienol. 27 . 9 . 93 Official Journal of the European Communities 117 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1501 00 Lard ; other pig fat and poultry fat, rendered, whether or not pressed or solvent-extracted :  Lard and other pig fat : 1501 00 11 For industrial uses other than the manufacture of foodstuffs for human consumption (!) 4 (AGR) 3  1501 00 19 Other 20 (AGR)   15010090 - Poultry fat 18 (AGR) 18  1502 00 Fats of bovine animals, sheep or goats, raw or rendered, whether or not pressed or solvent-extracted : 1502 00 10  For industrial uses other than the manufacture of foodstuffs for human consumption (!) 2 Free  15020090 - Other 10 5  1503 00 Lard stearin, lard oil, oleostearin, oleo-oil and tallow oil, not emulsi ­ fied or mixed or otherwise prepared :  Lard stearin and oleostearin : 15030011 For industrial uses (!) Free Free  1503 00 19 Other 8 8  1503 00 30 - Tallow oil for industrial uses other than the manufacture of foodstuffs for human consumption (&lt;) 12 4  15030090 - Other 12 10  1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified : 1504 10  Fish-liver oils and their fractions : 1504 10 10 Of a vitamin A content not exceeding 2 500 IU/g 6 (2) 6  1504 10 90 Other Free (2) (3)  1504 20 - Fats and oils and their fractions, of fish, other than liver oils : 1504 20 10 Solid fractions 17 (2)   1504 20 90 Other Free (2) Free  1504 30  Fats and oils and their fractions, of marine mammals : Solid fractions : 1504 30 11 Whale oil and sperm oil 17 (2)   1504 30 19 Other 17 (2)   150430 90 Other 2 (2) Free  1505 Wool grease and fatty substances derived therefrom (including lano ­ lin) : 1505 10 00  Wool grease, crude 6 5  1505 90 00 - Other 10 4  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty. (3) See Annex. 118 Official Journal of the European Communities 27 . 9 . 93 || Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1506 00 00 Other animal fats and oils and their fractions, whether or not refined, but not chemically modified 4 2  1507 Soya-bean oil and its fractions, whether or not refined, but not chemically modified : 1507 10  Crude oil, whether or not degummed : 1507 10 10 For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption 0 5 (2)   150710 90 Other 10 (2) 10  1507 90 - Other : 1507 90 10 For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption ( l) 8 (2)   1507 90 90 Other 15 (2) 15  1508 Ground-nut oil and its fractions, whether or not refined, but not chemically modified : 1508 10 - Crude oil : 1508 10 10 For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption ( l ) 5 (2) 5  150810 90 Other 10 (2) 10  1508 90 - Other : 1508 90 10 For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption (') 8 (2)   1508 90 90 -- Other 15 (2) 15  1509 Olive oil and its fractions, whether or not refined, but not chemically modified : 1509 10 - Virgin : 1509 10 10 Lampante virgin olive oil 20 (AGR)   1509 10 90 Other 20 (AGR)   1509 90 00 - Other 20 (AGR)   1510 00 Other oils and their fractions, obtained solely from olives, whether or not refined, but not chemically modified, including blends of these oils or fractions with oils or fractions of heading No 1509 : 1510 00 10 - Crude oils 20 (AGR)   1510 00 90 - Other 20 (AGR)   1511 Palm oil and its fractions, whether or not refined, but not chemically modified : 1511 10  Crude oil : 1511 10 10 For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption (!) 5 (2) 4  151110 90 Other 9 (2) 6  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty. 27 . 9. 93 Official Journal of the European Communities 119 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1511 90 - Other : Solid fractions : 1511 90 11 In immediate packings of a net content of 1 kg or less 20 0   1511 90 19 Other 17 (&gt;)   Other : 151190 91 For technical or industrial uses other than the manufacture of foodstuffs for human consumption (2) 8 (!)   15119099 Other 14 ( ») 14  1512 Sunflower-seed, safflower or cotton-seed oil and fractions thereof, whether or not refined, but not chemically modified :  Sunflower-seed or safflower oil and fractions thereof : 1512 11 Crude oil : 1512 11 10 For technical or industrial uses other than the manufacture of foodstuffs for human consumption (2) 5 (!) (3)  Other : 15121191 Sunflower-seed oil 10 C 1 ) 10  1512 11 99 Safflower oil 10 C 1)   1512 19 Other : 1512 19 10 For technical or industrial uses other than the manufacture of foodstuffs for human consumption (2) 8 ( J ) (3)  Other : 15121991 Sunflower-seed oil 15 C 1) 15  1512 19 99 Safflower oil 15 0) (3)   Cotton-seed oil and its fractions : 1512 21 Crude oil, whether or not gossypol has been removed : 1512 21 10 For technical or industrial uses other than the manufacture of foodstuffs for human consumption (2) 5 ( ¢)   1512 21 90 Other 10 (*) 10  1512 29 Other : 1512 29 10  For technical or industrial uses other than the manufacture of foodstuffs for human consumption (2) 8 ( ¢)   1512 29 90 Other 15 ( ») 15  1513 Coconut (copra), palm kernel or babassu oil and fractions thereof, whether or not refined, but not chemically modified :  Coconut (copra) oil and its fractions : 1513 11 Crude oil : 1513 11 10  For technical or industrial uses other than the manufacture of foodstuffs for human consumption (2) 4 5  ( ») (2) (3) In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty. Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See Annex. 120 Official Journal of the European Communities 27 . 9 . 93 l Rate of duty I CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5    Other : 1513 11 91 In immediate packings of a net content of 1 kg or less 20 ( ¢)   1513 11 99 Other 10 ( ») 10  1513 19 Other : Solid fractions : 1513 19 11 In immediate packings of a net content of 1 kg or less 20 (J)   15131919 Other 17 0      Other : 1513 19 30 For technical or industrial uses other than the manufacture of foodstuffs for human consumption (2) 8 (')   Other : 1513 19 91 In immediate packings of a net content of 1 kg or less 20 (!)   1513 19 99 Other 15 ( »)    Palm kernel or babassu oil and fractions thereof : 1513 21 Crude oil : For technical or industrial uses other than the manufacture of foodstuffs for human consumption (2) : 1513 21 11   Palm kernel oil 5 ( ¢)   1513 21 19 Babassu oil 5 ( i) 5  Other : 1513 21 30   In immediate packings of a net content of 1 kg or less 20 (!)   1513 21 90 Other 10 ( »)   1513 29 Other :    Solid fractions : 1513 29 11 In immediate packings of a net content of 1 kg or less 20 ( ¢)   1513 29 19 Other 17 (&gt;)   Other : 1513 29 30 For technical or industrial uses other than the manufacture of foodstuffs for human consumption (2) 8 (!) (3)  Other : 1513 29 50 In immediate packings of a net content of 1 kg or less 20 (!)   Other : 1513 29 91 Palm kernel oil 15 ( »)   1513 29 99 Babassu oil 15 (*) (3)  (') In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty. (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (3) See Annex. 27 . 9 . 93 Official Journal of the European Communities 121 Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1514 Rape, colza or mustard oil and fractions thereof, whether or not refined, but not chemically modified : 1514 10 - Crude oil : 1514 10 10 For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption 0 5 (2) (3)  1514 10 90 Other 10 (2) 10  1514 90 - Other : 1514 90 10 For technical or industrial uses other than the manufacture of food ­ stuffs for human consumption 0 8 (2) (3)  1514 90 90 Other 15 0 (3)  1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified :  Linseed oil and its fractions : 1515 11 00 Crude oil 5 (2) 5  1515 19 Other : 1515 19 10 For technical or industrial uses other than the manufacture of foodstuffs for human consumption 0 8 (2) 8  1515 19 90 Other 15 (2) (3)   Maize (corn) oil and its fractions : 1515 21 Crude oil : 1515 21 10 For technical or industrial uses other than the manufacture of foodstuffs for human consumption 0 5 (2)   1515 21 90 Other 10 (2)   1515 29 Other : 1515 29 10 For technical or industrial uses other than the manufacture of foodstuffs for human consumption 0 8 (2)   1515 29 90 Other 15 (2) (3)  1515 30  Castor oil and its fractions : 1515 30 10   For the production of aminoundecanoic acid for use in the manufac ­ ture of synthetic textile fibres or of artificial plastic materials 0 ... Free 0 Free  1515 30 90 Other 8 (2) 8  1515 40 00  Tung oil and its fractions 3 0 3  1515 50  Sesame oil and its fractions : Crude oil : 1515 50 11 For technical or industrial uses other than the manufacture of foodstuffs for human consumption 0 5 0   1515 50 19 Other 10 (2)     Other : 1515 50 91 For technical or industrial uses other than the manufacture of foodstuffs for human consumption 0 8 0   (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (2) In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty. (3) See Annex. 122 Official Journal of the European Communities 27 . 9 . 93 \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 | 5 1515 50 99 Other 15 0) (2)  1515 60  Jojoba oil and Its fractions : 1515 60 10 Raw oil Free Free  1515 60 90 Other 8 4  1515 90 - Other : 1515 90 10 Oiticica oils ; myrtle wax and Japan wax; their fractions 3 ( !) (2)  Tobacco - seed oil and its fractions : Crude oil : 1515 90 21   For technical or industrial uses other than the manufacture of foodstuffs for human consumption (3) 5 (*) Free  1515 90 29 Other 10 (*)   Other : 1515 90 31 For technical or industrial uses other than the manufacture of foodstuffs for human consumption (3) 8 ( ! ) Free  1515 90 39 Other 15 ( ») (2)  ¢ Other oils and their fractions : Crude oils : 1515 90 40 For technical or industrial uses other than the manufacture of foodstuffs for human consumption (3) 5 ( ¢) (2)   Other : 1515 90 51 Solid, in immediate packings of a net content of 1 kg or less . 20 (l )   1515 90 59 Solid, other; fluid 10 ( »)   Other : 1515 90 60 For technical or industrial uses other than the manufacture of foodstuffs for human consumption (3) 8 ( l) (2)  Other : 1515 90 91 Solid, in immediate packings of a net content of 1 kg or less . 20 (')   1515 90 99    Solid, other; fluid 15 (*) (2)  1516 Animal or vegetable fats and oils and their fractions, partly or wholly hydrogenated, inter-esterified, re-esterified or elaidinized, whether or not refined, but not further prepared : 1516 10  Animal fats and oils and their fractions : 1516 10 10   In immediate packings of a net content of 1 kg or less 20 (!)   151610 90 Other 17 ( ») (2)  1516 20  Vegetable fats and oils and their fractions : 1516 20 10 Hydrogenated castor oil , so called 'opal-wax' 12 5,3  (') (2) (3) In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty. See Annex. Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 27 . 9 . 93 Official Journal of the European Communities 123 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5   Other : 1516 20 91 In immediate packings of a net content of 1 kg or less 20 ( ¢)   1516 20 99 Other 17 ( ») (2)  1517 Margarine ; edible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this Chapter, other than edible fats or oils or their fractions of heading No 1516 : 1517 10  Margarine, excluding liquid margarine : 1517 10 10 Containing more than 10 % but not more than 15 % by weight of milkfats 20,8 + MOB 13 + MOB  151710 90 Other 25 (*) 25  1517 90 - Other : 1517 90 10   Containing more than 10 % but not more than 15 % by weight of milkfats 20,8 4- MOB 13 + MOB  Other : 1517 90 91  Fixed vegetable oils, fluid, mixed 15 (*) 15  15179093 Edible mixtures or preparations of a kind used as mould release preparations 10 4,6  1517 90 99 Other 25 ( l) 25  1518 00 Animal or vegetable fats and oils and their fractions, boiled, oxidized, dehydrated, sulphurized, blown, polymerized by heat in vacuum or in inert gas or otherwise chemically modified, excluding those of heading No 1516 ; inedible mixtures or preparations of animal or vegetable fats or oils or of fractions of different fats or oils of this chapter, not elsewhere specified or included : 1518 0010  Linoxyn 20 12   Fixed vegetable oils, fluid, mixed, for technical or industrial uses other than the manufacture of foodstuffs for human consumption (3) : 1518 00 31 Crude 5 (') 5  1518 00 39 Other 8 0 8   Other : 1518 00 91   Animal or vegetable fats and oils and their fractions, boiled, oxidized, dehydrated, sulphurized, blown, polymerized by heat in vaccum or in inert gas or otherwise chemically modified, excluding those of heading No 1516 15 12  Other : 1518 00 95  Inedible mixtures or preparations of animal or of animal and vegetable fats and oils and their fractions 2 12  151800 99 Other 15 12  (') In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty. (2) See Annex. (3) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 124 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1519 Industrial monocarboxylic fatty acids ; acid oils from refining ; indus ­ trial fatty alcohols :  Industrial monocarboxylic fatty acids ; acid oils from refining : 1519 11 00 Stearic acid 12 8  1519 12 00 Oleic acid 10 7  1519 13 00 Tall oil fatty acids 8 4,5  1519 19 Other : 1519 19 10 Distilled fatty acids 8 4,5  1519 19 30 Fatty acid distillate 8 4,5  1519 19 90 Other 8 4,5  1519 20 00  Industrial fatty alcohols 13 6  1520 Glycerol (glycerine), whether or not pure ; glycerol waters and glycerol lyes : 1520 1000 - Glycerol (glycerine), crude ; glycerol waters and glycerol lyes 3 1,5  152090 00  Other, including synthetic glycerol 10 6  1521 Vegetable waxes (other than triglycerides), beeswax, other insect waxes and spermaceti, whether or not refined or coloured : 1521 10  Vegetable waxes : 1521 10 10 Raw Free Free  15211090 Other 3 4  1521 90 - Other : 1521 90 10 Spermaceti, whether or not refined or coloured Free 3,5  Beeswax and other insect waxes, whether or not refined or coloured : 1521 90 91 Raw Free Free  152190 99 Other 2,5 5  152200 Degras ; residues resulting from the treatment of fatty substances or animal or vegetable waxes : 1522 00 10 - Degras 9 6   Residues resulting from the treatment of fatty substances or animal or vegetable waxes : Containing oil having the characteristics of olive oil : 1522 00 31 Soapstocks 7 (AGR)   152200 39 Other 2 (AGR)   Other : 1522 00 91 Oil foots and dregs; soapstocks 7 (! ) 5  1522 00 99 Other 2 ( ») 2  (&gt;) In certain conditions, the collection of a compensatory amount is provided for in addition to customs duty . 27 . 9 . 93 Official Journal of the European Communities 125 SECTION IV PREPARED FOODSTUFFS ; BEVERAGES, SPIRITS AND VINEGAR ; TOBACCO AND MANUFACTURED TOBACCO SUBSTITUTES Note 1 . In this section the term 'pellets' means products which have been agglomerated either directly by compression or by the addition of a binder in a proportion not exceeding 3 % by weight. CHAPTER 16 PREPARATIONS OF MEAT, OF FISH OR OF CRUSTACEANS, MOLLUSCS OR OTHER AQUATIC INVERTEBRATES Notes 1 . This chapter does not cover meat, meat offal, fish, crustaceans, molluscs or other aquatic invertebrates, prepared or preserved by the processes specified in Chapter 2 or 3 . 2 . Food preparations fall in this chapter provided that they contain more than 20 % by weight of sausage, meat, meat offal, blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof. In cases where the preparation contains two or more of the products mentioned above, it is classified within the heading of Chapter 16 corresponding to the component or components which predominate by weight. These provisions do not apply to the stuffed products of heading No 1902 or to the preparations of heading No 2103 or 2104. For preparations containing liver, the provisions of the second sentence shall not apply in determining the subheadings within heading No 1601 or 1602. Subheading notes 1 . For the purposes of subheading 1602 10, the expression 'homogenized preparations' means preparations of meat, meat offal or blood, finely homogenized, put up for retail sale as infant food or for dietetic purposes, in containers of a net weight content not exceeding 250 g . For the application of this definition no account is to be taken of small quantities of any ingredients which may have been added to the preparation for seasoning, preservation or other purposes. These preparations may contain a small quantity of visible pieces of meat or meat offal . This subheading takes precedence over all other subheadings of heading No 1602. 2. The fish and crustaceans specified in the subheadings of heading No 1604 or 1605 under their common names only, are of the same species as those mentioned in Chapter 3 under the same name. Additional notes 1 . For the purposes of subheadings 1602 31 11 , 1602 39 11 , 1602 50 10, 1602 90 61 and 1602 90 71 the term 'uncooked' shall apply to products which have not been subjected to any heat treatment or which have been subjected to a heat treatment insufficient to ensure the coagulation of meat proteins in the whole of the product and which therefore, in the case of subheadings 1602 50 10, 1602 90 61 and 1602 90 71 show traces of a pinkish liquid on the cut surface when the product is cut along a line passing through its thickest part. 2. For the purposes of subheadings 1602 41 10, 1602 42 10 and 1602 49 11 to 1602 49 15 the expression 'parts thereof applies only to prepared or preserved meat which, due to the size and the characteristics of the coherent muscle tissue, is identifiable as having been obtained from hams, shoulders, loins, or collars of domestic swine, as the case may be. 126 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1601 00 Sausages and similar products, of meat, meat offal or blood ; food preparations based on these products : 1601 00 10 - Of liver 24 (AGR) 24   Other ( ¢) : 1601 00 91 Sausages, dry or for spreading, uncooked 21 (AGR)   1601 00 99 Other 21 (AGR)   1602 Other prepared or preserved meat, meat offal or blood : 1602 10 00  Homogenized preparations 26 (AGR) 26  1602 20  Of liver of any animal : Goose or duck liver : 1602 20 11 Containing 75 % or more by weight of fatty livers 20 16  1602 20 19 Other 20 16  1602 20 90 Other 25 (AGR) 25   Of poultry of heading No 0105 : 1602 31 Of turkeys :  Containing 57 % or more by weight of meat or offal (2) : 1602 3111   Containing exclusively uncooked turkey meat 21 (AGR) 17  160231 19 Other 21 (AGR) 17  1602 31 30 Containing 25 % or more but less than 57 % by weight of meat or offal (2) 21 (AGR) 17  1602 31 90 Other 21 (AGR) 17  1602 39 Other : Containing 57 % or more by weight of poultry meat or offal (2) : 1602 3911 Uncooked 21 (AGR)   1602 39 19 Other 21 (AGR) 17  1602 39 30 Containing 25 % or more but less than 57 % by weight of poultry meat or offal (2) 21 (AGR) 17  1602 39 90 Other 21 (AGR) 17   Of swine : 1602 41 Hams and cuts thereof : 1602 41 10  Of domestic swine 26 (AGR)   1602 41 90 Other 21 17  1602 42 Shoulders and cuts thereof : 1602 42 10  Of domestic swine 26 (AGR)   1602 42 90 Other 21 17  ( ») The levy applicable to sausages imported in containers which also contain preservative liquid is collected on the net weight, i.e. after deduction of the weight of the liquid. (2) For the purposes of determining the percentage of poultrymeat, the weight of any bones is to be disregarded. 27 . 9 . 93 Official Journal of the European Communities 27 I Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1602 49   Other, including mixtures : Of domestic swine : Containing by weight 80 % or more of meat or meat offal , of any kind, including fats of any kind or origin : 160249 11 Loins (excluding collars) and parts thereof, including mixtures of loins or hams 26 (AGR)   1602 49 13 Collars and parts thereof, including mixtures of collars and shoulders 26 (AGR)   1602 49 15 Other mixtures containing hams (legs), shoulders, loins or collars, and parts thereof 26 (AGR)   1602 49 19 Other 26 (AGR)   1602 49 30 Containing by weight 40 % or more but less than 80 % of meat or meat offal, of any kind, including fats of any kind or origin . 26 (AGR)   160249 50 Containing by weight less than 40 % of meat or meat offal, of any kind, including fats of any kind or origin 26 (AGR)   160249 90 Other 21 17  1602 50  Of bovine animals : 1602 50 10 Uncooked; mixtures of cooked meat or offal and uncooked meat or offal 20 + AGR   0) Other : In airtight containers : 1602 50 31   Corned beef 26 26  1602 50 39 Other 26 26  1602 50 80 Other 26 26  1602 90  Other, including preparations of blood of any animal : 1602 90 10 Preparations of blood of any animal 26 (AGR) 26  Other : 1602 90 31  Of game or rabbit 21 17   Other : 1602 90 51     Containing meat or meat offal of domestic swine 26 (AGR)   Other :    Containing bovine meat or offal : 1602 90 61     Uncooked; mixtures of cooked meat or offal and uncooked meat or offal 20 + AGR   0) 1602 90 69 ______ Other 26 26  (') Under certain conditions a levy is applicable in addition to the customs duty . Official Journal of the European Communities 27 . 9 . 93128 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Other : Of sheep or goats : 1602 90 71 Uncooked; mixtures of cooked meat or offal and un ­ cooked meat or offal 20 (')  1602 90 79 Other 20 ( »)  1602 90 99 Other 26 26  160300 Extracts and juices of meat, fish or crustaceans, molluscs or other aquatic invertebrates : 1603 00 10  In immediate packings of a net content of 1 kg or less 24 20  1603 00 30 - In immediate packings of a net content of more than 1 kg but less than 20 kg 9 4  1603 00 90 - Other Free Free  1604 Prepared or preserved fish ; caviar and caviar substitutes prepared from fish eggs :  Fish, whole or in pieces, but not minced : 1604 11 00 Salmon 20 5,5  1604 12 Herrings : 1604 12 10 Fillets, raw, merely coated with batter or breadcrumbs, whether or not prefried in oil, deep frozen 18 15  Other : 1604 12 91 In airtight containers 23 20  1604 12 99 Other 23 20  1604 13 Sardines, sardinella and brisling or sprats : Sardines : 1604 13 11 In olive oil 25 25  1604 13 19 Other 25 25  1604 13 90 Other 25 20  1604 14 Tunas, skipjack and bonito (Sarda spp.) :    Tunas and skipjack :   In vegetable oil : 1604 14 12 Loins 25 24  1604 14 14 Other 25 24  Other : 1604 14 16 Loins 25 24  1604 14 18 Other 25 24  1604 14 90 Bonito (Sarda spp.) 25 25  1604 15 Mackerel : Of the species Scomber scombrus and Scomber japonicus : 1604 15 11 Fillets 25 25  (') See Annex . Official Journal of the European Communities 12927 . 9 . 93 ll Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 J 1604 15 19 Other 25 25  1604 15 90 Of the species Scomber australasicus 25 20  1604 16 00 Anchovies 25   1604 19 Other : 1604 19 10 Salmonidae, other than salmon 20 7  Fish of the genus Euthynnus, other than skipjack (Euthynnus (Katsuwonus) pelamis) : 1604 1931 Loins 25 24  1604 1939 Other 25 24  1604 19 50 Fish of the species Orcynopsis unicolor 25 25  Other : 1604 19 91 Fillets, raw, merely coated with batter or breadcrumbs, whether or not prefried in oil, deep frozen 18 15  Other : 1604 19 92 Cod (Gadus morhua, Gadus ogac, Gadus macrocephalus) ... 25 20  1604 19 93 Coalfish (Pollachius virens) 25 20  1604 19 94 Hake (Merluccius spp., Urophycis spp.) 25 20  1604 19 95 Alaska pollack (Theragra chalcogramma) and pollack (Polla ­ chius pollachius) 25 20  16041998 Other 25 20  1604 20 - Other prepared or preserved fish : 1604 20 05 Preparations of surimi 25 20  Other : 1604 20 10 Of salmon 20 5,5  1604 20 30  Of salmonidae, other than salmon 20 7  1604 20 40 Of anchovies 25   1604 20 50 Of sardines, bonito, mackerel of the species Scomber scombrus and Scomber japonicus, fish of the species Orcynopsis unicolor 25 25  1604 20 70 Of tunas, skipjack or other fish of the genus Euthynnus 25 24  1604 20 90 Of other fish 25 20  1604 30  Caviar and caviar substitutes : 1604 30 10 Caviar (sturgeon roe) 30 30  1604 30 90 Caviar substitutes 30 30  1605 Crustaceans, molluscs and other aquatic invertebrates, prepared or preserved : 1605 10 00 - Crab 20 16  1605 20  Shrimps and prawns : 1605 20 10 In airtight containers 20 20  Other : 1605 20 91 In immediate packings of a net content not exceeding 2 kg 20 20  1605 20 99 Other 20 20  130 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1605 30 00 - Lobster 20 20  1605 40 00 - Other crustaceans 20 20  160590 - Other : Molluscs : Mussels (Mytilus spp., Perna spp.) : 1605 90 11 In airtight containers 20 20  16059019 Other 20 20  1605 90 30 Other 20 20  1605 90 90 Other aquatic invertebrates 26 26  13127 . 9 . 93 Official Journal of the European Communities CHAPTER 17 SUGARS AND SUGAR CONFECTIONERY Note 1 . This chapter does not cover : (a) sugar confectionery containing cocoa (heading No 1806); (b) chemically pure sugars (other than sucrose, lactose, maltose, glucose and fructose) or other products of heading No 2940; or (c) medicaments or other products of Chapter 30. Subheading note 1 . For the purposes of subheadings 1701 11 and 1701 12, 'raw sugar' means sugar whose content of sucrose by weight, in the dry state, corresponds to a polarimeter reading of less than 99,5 ° . Additional notes 1 . For the purposes of subheadings 1701 11 10, 1701 11 90, 1701 12 10 and 1701 12 90 'raw sugar' means sugar, not flavoured or coloured or containing any other added substances, containing, in the dry state, less than 99,5 % by weight of sucrose determined by the polarimetric method. 2. For the purposes of subheading 1 701 99 10, 'white sugar' means sugar, not flavoured or coloured or containing any other added substances, containing, in the dry state, 99,5 % or more by weight of sucrose, determined by the polarimetric method. 3. For the purposes of subheadings 1702 3010, 1702 40 10, 1702 60 10 and 1702 90 30, 'isoglucose ' means the product obtained from glucose or its polymers with a content by weight in the dry state of at least 10 % fructose. 4. When imported in the form of an assortment, goods falling within subheading 1704 90 are subject to a variable component (MOB) fixed according to the average content in milkfats, milk proteins, sucrose, isoglucose, glucose and starch of the assortment as a whole. II Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1701 Cane or beet sugar and chemically pure sucrose, in solid form :  Raw sugar not containing added flavouring or colouring matter : 1701 11   Cane sugar : 1701 11 10 For refining (!) 80 (AGR)   1701 11 90 Other 80 (AGR)   ( i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. Official Journal of the European Communities 27 . 9 . 93132 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 L701 12 Beet sugar : 1701 12 10 For refining ( ¢) 80 (AGR)   1701 12 90 Other 80 (AGR)    Other : 1701 91 00 Containing added flavouring or colouring matter 80 (AGR)   1701 99 Other : 1701 99 10 White sugar 80 (AGR)   1701 99 90 Other 80 (AGR)   1702 Other sugars, including chemically pure lactose, maltose, glucose and fructose, in solid form ; sugar syrups not containing added flavouring or colouring matter ; artificial honey, whether or not mixed with natural honey ; caramel : 1702 10 - Lactose and lactose syrup : 1702 10 10 Containing, in the dry state, 99 % or more by weight of the pure product (2) 24 (AGR)   1702 10 90 Other 24 (AGR)   1702 20  Maple sugar and maple syrup : 1702 20 10 Maple sugar in solid form, containing added flavouring or colouring matter 67 (AGR)   1702 2090 Other 42 (AGR) 10  1702 30 - Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose : 1702 30 10 Isoglucose 80 (AGR)   Other : Containing in the dry state, 99 % or more by weight of glucose (3) : 1702 30 51 In the form of white crystalline powder, whether or not agglo ­ merated 25 (AGR)   1702 30 59 Other 25 (AGR)    Other : 1702 30 91 In the form of white crystalline powder, whether or not agglo ­ merated 50 (AGR)   1702 30 99 Other 50 (AGR)   1702 40  Glucose and glucose syrup, containing in the dry state at least 20 % but less than 50 % by weight of fructose : 1702 40 10   Isoglucose 80 (AGR)   17024090 Other 50 (AGR)   1702 50 00  Chemically pure fructose 20 + MOB   1702 60  Other fructose and fructose syrup, containing in the dry state more than 50 % by weight of fructose : 1702 60 10 Isoglucose 80 (AGR)   (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) The customs treatment in respect of lactose and lactose syrup of subheading 1702 10 90 shall also apply to lactose and lactose syrup of subheading 1702 10 10. (3) The customs treatment in respect of glucose and glucose syrup of subheadings 1702 30 91 , 1702 30 99 and 1702 40 90 shall also apply to glucose and glucose syrup of subheadings 1702 30 51 and 1702 30 59 . 13327 . 9 . 93 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1702 60 90 Other 80 (AGR)   1702 90  Other, including invert sugar : 1702 90 10 Chemically pure maltose 20   1702 90 30 Isoglucose 80 (AGR)   1702 90 50 Maltodextrine and maltodextrine syrup 50 (AGR)   1702 90 60 Artificial honey, whether or not mixed with natural honey 50 (AGR)     Caramel : 1702 90 71 Containing 50 % or more by weight of sucrose in the dry matter . . 47 (AGR)    Other : 1702 90 75 In the form of powder, whether or not agglomerated 47 (AGR)   1702 90 79 Other 47 (AGR)   1702 90 90 Other 80 (AGR)   1703 Molasses resulting from the extraction or refining of sugar : 1703 10 00  Cane molasses 65 (AGR) (! )   170390 00 - Other 65 (AGR) ( »)   1704 Sugar confectionery (including white chocolate), not containing cocoa : 1704 10  Chewing gum, whether or not sugar-coated :   Containing less than 60 % by weight of sucrose (including invert sugar expressed as sucrose) : 1704 10 11    Gum in strips 16,5 + MOB 8 + MOB  MAX 23 1704 10 19 Other 16,5 + MOB 8 + MOB  MAX 23 Containing 60 % or more by weight of sucrose (including invert sugar expressed as sucrose) : 1704 10 91  Gum in strips 16,5 + MOB 8 + MOB  MAX 23 1704 10 99 Other 16,5 + MOB 8 + MOB  MAX 23 1704 90 - Other : 1704 90 10 Liquorice extract containing more than 10 % by weight of sucrose but not containing other added substances 21   1704 90 30 White chocolate 20,7 + MOB 13 + MOB  MAX 27 + AD S/Z (') The autonomous duty is :  free for non-decolorized molasses for the manufacture of forage containing molasses,  9 % for non-decolorized sugar cane molasses containing less than 63 % by weight of sucrose in the dry matter, for the manufacture of coffee subsitutes,  19 % for non-decolorized molasses for the manufacture of citric acid,  67 % for flavoured or coloured molasses . Official Journal of the European Communities 27 . 9 . 93134 Rate of duty CN code Description autonomous &lt;%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Other : 1704 90 51 Pastes, including marzipan, in immediate packings of a net content of 1 kg or more 20,7 + MOB 13 + MOB  MAX 27 + AD S/Z 170490 55 Throat pastilles and cough drops 20,7 + MOB 13 + MOB  MAX 27 + AD S/Z 170490 61 Sugar coated (panned) goods 20,7 + MOB 13 + MOB  MAX 27 + AD S/Z Other : 1704 90 65 Gum confectionery and jelly confectionery including fruit pastes in the form of sugar confectionery 20,7 + MOB 13 + MOB  MAX 27 + AD S/Z 170490 71 Boiled sweets whether or not filled 20,7 + MOB 13 + MOB  MAX 27 + 1704 90 75 Toffees, caramels and similar sweets 20,7 + MOB 13 + MOB  MAX 27 + AD S/Z Other : 170490 81 Compressed tablets 20,7 4- MOB 13 + MOB  MAX 27 + AD S/Z 170490 99 Other 20,7 + MOB 13 + MOB  MAX 27 + AD S/Z 13527. 9 . 93 Official Journal of the European Communities CHAPTER 18 COCOA AND COCOA PREPARATIONS Notes 1 . This chapter does not cover the preparations of heading No 0403, 1901 , 1904, 1905, 2105, 2202, 2208, 3003 or 3004. 2. Heading No 1806 includes sugar confectionery containing cocoa and, subject to note 1 to this chapter, other food preparations containing cocoa. Additional notes 1 . When imported in the form of an assortment, goods falling within subheadings 1806 20, 1806 31, 1806 32 and 1806 90 are subject to a variable component (MOB) fixed according to the average content in milhfats, milk proteins, sucrose, isoglucose, glucose and starch of the assortment as a whole. 2. Subheadings 1806 90 11 and 1806 90 19 do not cover chocolates made entirely of one type of chocolate. \ Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional &lt;%) Supplementary unit 1 2 3 4 5 1801 00 00 Cocoa beans, whole or broken, raw or roasted 6,7 3  1802 00 00 Cocoa shells, husks, skins and other cocoa waste Free 3  1803 Cocoa paste, whether or not defatted : 1803 10 00 - Not defatted 12 15  1803 20 00  Wholly or partly defatted 12 15  1804 00 00 Cocoa butter, fat and oil 9 12  1805 00 00 Cocoa powder, not containing added sugar or other sweetening matter 12 16  1806 Chocolate and other food preparations containing cocoa : 1806 10  Cocoa powder, containing added sugar or other sweetening matter : 1806 10 10 Containing no sucrose or containing less than 65 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 29,6 + MOB 10 + MOB  (') ( ») 1806 10 30   Containing 65 % or more but less than 80 % by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 29,6 + MOB 10 + MOB  (') The variable component (MOB) is not chargeable on the importation of products not containing or containing less than 5 % by weight of sucrose (including invert sugar calculated as sucrose) or isoglucose expressed as sucrose. Official Journal of the European Communities 27. 9 . 93136 \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1806 10 90 Containing 80 % or more by weight of sucrose (including invert sugar expressed as sucrose) or isoglucose expressed as sucrose 29,6 + MOB 10 4- MOB  1806 20  Other preparations in blocks, slabs or bars weighing more than 2 kg or in liquid, paste, powder, granular or other bulk form in containers or imme ­ diate packings, of a content exceeding 2 kg : 1806 2010 Containing 31 % or more by weight of cocoa butter or containing a combined weight of 31 % or more of cocoa butter and milk fat 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z 1806 20 30   Containing a combined weight of 25 % or more, but less than 31 % of cocoa butter and milk fat 22,3 + MOB 12 4- MOB  MAX 27 + AD S/Z Other : 1806 20 50 Containing 18 % or more by weight of cocoa butter 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z 1806 20 70 Chocolate milk crumb 22,3 + MOB   0) 1806 20 80 Chocolate flavour coating 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z 1806 20 95 Other 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z  Other, in blocks, slabs or bars : 18063100 Filled 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z 180632 Not filled : 1806 32 10 With added cereal, fruit or nuts 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z 18063290 Other 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z 180690 - Other :   Chocolate and chocolate products : Chocolates, whether or not filled : 1806 9011     Containing alcohol 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z 1806 90 19 Other 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z (') Duty suspended to 19 % for an indefinite period . 13727 . 9 . 93 Official Journal of the European Communities Rate c&gt;f duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Other : 18069031 Filled 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z 1806 90 39 Not filled 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z 1806 90 50 Sugar confectionery and substitutes therefor made from sugar substitu ­ tion products, containing cocoa 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z 18069060 Spreads containing cocoa 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z 1806 90 70 Preparations containing cocoa for making beverages 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z 18069090 Other 22,3 + MOB 12 + MOB  MAX 27 + AD S/Z 138 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 19 PREPARATIONS OF CEREALS, FLOUR, STARCH OR MILK ; PASTRYCOOKS* PRODUCTS Notes 1 . This chapter does not cover : (a) except in the case of stuffed products of heading No 1902, food preparations containing more than 20 % by weight of sausage, meat, meat offal, blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof (Chapter 16); (b) biscuits or other articles made from flour or from starch, specially prepared for use in animal feeding (heading No 2309); or (c) medicaments or other products of Chapter 30. 2. For the purposes of heading No 1901 , the terms 'flour' and 'meal' mean: (a) cereal flour and meal of Chapter 1 1 , and (b) flour, meal and powder of vegetable origin of any chapter, other than flour, meal or powder of dried vegetables (heading No 0712), of potatoes (heading No 1105) or of dried leguminous vegetables (heading No 1106). 3 . Heading No 1904 does not cover preparations containing more than 8% by weight of cocoa powder or coated with chocolate or other food preparations containing cocoa of heading No 1806. 4. For the purposes of heading No 1904 the expression 'otherwise prepared' means prepared or processed to an extent beyond that provided for in the headings of or notes to Chapter 10 or 11 . Additional notes /. Goods of subheadings 1905 30, 1905 40 and 1905 90, presented in the form of an assortment, are subject to a variable component (MOB) fixed according to the average content in milkfats, milk proteins, sucrose, isoglucose, glucose and starch of the assortment as a whole. 2. The expression 'sweet biscuits ' in subheading 1905 30 applies only to products having a water content of not more than 12 % by weight and a fat content of not more than 35 % by weight (fillings and coatings are not to be taken into consideration in determining these contents). 3. Subheading 1905 30 does not cover waffles and wafers with a water content of more than 10 % by weight (subheading 1905 9040). 13927 . 9 . 93 Official Journal of the European Communities Rate of duty \\ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1901 Malt extract ; food preparations of flour, meal, starch or malt extract, not containing cocoa powder or containing cocoa powder in a proportion by weight of less than 50 %, not elsewhere specified or included ; food preparations of goods of headings Nos 0401 to 0404, not containing cocoa powder or containing cocoa powder in a propor- , tion by weight of less than 10 %, not elsewhere specified or included : 1901 10 00  Preparations for infant use, put up for retail sale . . 19,6 + MOB 1 1 + MOB  1901 20 00  Mixes and doughs for the preparation of bakers' wares of heading No 1905 19,6 + MOB 1 1 + MOB  1901 90 - Other : Malt extract : 1901 90 11 With a dry extract content of 90 % or more by weight 16,3 + MOB 8 + MOB  19019019 Other 16,3 + MOB 8 + MOB  1901 90 90 Other 19,6 + MOB 11 + MOB  1902 Pasta, whether or not cooked or stuffed (with meat or other sub ­ stances) or otherwise prepared, such as spaghetti, macaroni, noodles, lasagne, gnocchi, ravioli, cannelloni ; couscous, whether or not prepared :  Uncooked pasta, not stuffed or otherwise prepared : 1902 11 00 Containing eggs 17,3 + MOB 12 + MOB  19021900 Other 17,3 + MOB 12 + MOB  1902 20  Stuffed pasta, whether or not cooked or otherwise prepared : 1902 20 10 Containing more than 20 % by weight of fish, crustaceans, molluscs or other aquatic invertebrates 17 17  1902 20 30 Containing more than 20 % by weight of sausages and the like, of meat and meat offal of any kind, including fats of any kind or origin . 26 (AGR)   Other : 1902 20 91 Cooked 20,8 + MOB 13 + MOB  1902 20 99 Other 20,8 + MOB 13 + MOB  1902 30  Other pasta : 1902 30 10 Dried 20,8 + MOB 10 + MOB  1902 30 90 Other 20,8 + MOB 10 + MOB  1902 40  Couscous : 19024010 Unprepared 17,3 + MOB 12 + MOB  190240 90 Other 20,8 + MOB 10 + MOB  1903 00 00 Tapioca and substitutes therefor prepared from starch, in the form of flakes, grains, pearls, siftings or similar forms 15,4 + MOB 10 + MOB  140 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 1904 Prepared foods obtained by the swelling or roasting of cereals or cereal products (for example, corn flakes); cereals, other than maize (corn), in grain form, pre-cooked or otherwise prepared : 1904 10  Prepared foods obtained by the swelling or roasting of cereals or cereal products : 1904 10 10 Obtained from maize 14,3 + MOB 6 + MOB  1904 10 30 Obtained from rice 14,3 + MOB 8 + MOB  19041090 Other 14,3 + MOB 8 + MOB  190490 - Other : 1904 9010 Rice 20,8 + MOB 13 + MOB  190490 90 Other 20,8 + MOB 13 + MOB  1905 Bread, pastry, cakes, biscuits and other bakers' wares, whether or not containing cocoa ; communion wafers, empty cachets of a kind suitable for pharmaceutical use, sealing wafers, rice paper and similar prod ­ ucts : 1905 10 00 - Crispbread 24 + MOB 9 + MOB  MAX 24 + AD F/M 1905 20 - Gingerbread and the like : 1905 20 10 Containing by weight of sucrose less than 30 % (including invert sugar expressed as sucrose) 29,2 + MOB 13 + MOB  1905 20 30 Containing by weight of sucrose 30 % or more but less than 50 % (including invert sugar expessed as sucrose 29,2 + MOB 13 + MOB  1905 20 90 Containing by weight of sucrose 50 % or more (including invert sugar expressed as sucrose) 29,2 4- MOB 13 + MOB  1905 30  Sweet biscuits ; waffles and wafers : Completely or partially coated or covered with chocolate or other preparations containing cocoa : 1905 30 11 In immediate packings of a net content not exceeding 85 g 28,5 + MOB 13 + MOB  MAX 35 + AD S/Z 1905 30 19 Other 28,5 + MOB 13 + MOB  MAX 35 + AD S/Z Other : Sweet biscuits : 1905 30 30 Containing 8 % or more by weight of milkfats 28,5 + MOB 13 + MOB  MAX 35 + AD S/Z Other : 1905 30 51  Sandwich biscuits 28,5 + MOB 13 + MOB  MAX 35 + AD S/Z 1905 30 59 Other 28,5 + MOB 13 + MOB  MAX 35 + AD S/Z Official Journal of the European Communities 14127 . 9 . 93 I Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Waffles and wafers : 1905 30 91 Salted, whether or not filled 28,5 + MOB 13 + MOB  MAX 30 + AD F/M 1905 30 99 Other 28,5 + MOB 13 + MOB  MAX 35 + AD S/Z 1905 40  Rusks, toasted bread and similar toasted products : 19054010 Rusks 28,5 + MOB 14 + MOB  1905 40 90 Other 28,5 + MOB 14 + MOB  1905 90 - Other : 1905 9010 Matzos 20 + MOB 6 + MOB  MAX 20 + AD F/M 1905 90 20 Communion wafers, empty cachets of a kind suitable for pharmaceuti ­ cal use, sealing wafers, rice paper and similar products 19,5 + MOB 7 + MOB  Other : 1905 90 30 Bread, not containing added honey, eggs, cheese or fruit, and containing by weight in the dry matter state not more than 5 % of sugars and not more than 5 % of fat 28,5 + MOB 14 + MOB  1905 9040 Waffles and wafers with a water content exceeding 10 % by weight . 28,5 -f MOB 13 + MOB  MAX 30 + AD F/M 19059045 Biscuits 28,5 + MOB 13 + MOB  MAX 30 + AD F/M 1905 90 55 Extruded or expanded products, savoury or salted 28,5 + MOB 13 + MOB  MAX 30 + AD F/M Other : 1905 90 60  With added sweetening matter 28,5 + MOB 13 + MOB  MAX 35 + AD S/Z 1905 90 90 Other 28,5 + MOB 13 + MOB  MAX 30 + AD F/M 142 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 20 PREPARATIONS OF VEGETABLES, FRUIT, NUTS OR OTHER PARTS OF PLANTS Notes 1 . This chapter does not cover : (a) vegetables, fruit or nuts, prepared or preserved by the processes specified in Chapter 7, 8 or 1 1 ; (b) food preparations containing more than 20% by weight of sausage, meat, meat offal, blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof (Chapter 16); or (c) homogenized composite food preparations of heading No 2104. 2. Heading Nos 2007 and 2008 do not apply to fruit jellies, fruit pastes, sugar-coated almonds or the like in the form of sugar confectionery (heading No 1704) or chocolate confectionery (heading No 1806). 3 . Heading Nos 2001 , 2004 and 2005 cover, as the case may be, only those products of Chapter 7 or of heading No 1105 or 1 106 (other than flour, meal and powder of the products of Chapter 8), which have been prepared or preserved by processes other than those referred to in note 1 (a). 4. Tomato juice the dry weight content of which is 7 % or more is to be classified within heading No 2002. 5 . For the purposes of heading No 2009, the expression 'juices, unfermented and not containing added spirit* means juices of an alcoholic strength by volume (see note 2 to Chapter 22) not exceeding 0,5 % vol. Subheading notes 1 . For the purposes of subheading 2005 10, the expression 'homogenized vegetables' means preparations of vegetables, finely homogenized, put up for retail sale as infant food or for dietetic purposes, in containers of a net weight content not exceeding 250 g. For the application of this definition no account is to be taken of small quantities of any ingredients which may have been added to the preparation for seasoning, preservation or other purposes . These preparations may contain a small quantity of visible pieces of vegetables. Subheading 2005 10 takes precedence over all other subheadings of heading No 2005 . 2 . For the purposes of subheading 2007 10, the expression 'homogenized preparations' means preparations of fruit, finely homogenized, put up for retail sale as infant food or for dietetic purposes, in containers of a net weight content not exceeding 250 g. For the application of this definition no account is to be taken of small quantities of any ingredients which may have been added to the preparation for seasoning, preservation or other purposes. These preparations may contain a small quantity of visible pieces of fruit. Subheading 2007 10 takes precedence over all other subheadings of heading No 2007 . Additional notes 1 . For the purposes of heading No 2001 vegetables, fruit, nuts and other edible parts ofplants prepared or preserved by vinegar or acetic acid must have a content offree, volatile acid of 0,5 % by weight or more, expressed as acetic acid. 2. The content of various sugars expressed as sucrose (sugar content) of the products classified within this chapter corresponds to the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 558/93 at a temperature of 20 °C and multiplied by the factor :  0,93 in respect ofproducts of subheadings 2008 20 to 2008 80, 2008 92 and 2008 99, or 14327 . 9 . 93 Official Journal of the European Communities  0,95 in respect ofproducts of the other headings. 3. The products classified under subheadings 2008 20 to 2008 80, 2008 92 and 2008 99 shall be considered as containing added sugar when the 'sugar content' thereof exceeds by weight the percentages given hereunder, according to the kind offruit or edible part ofplant concerned :  pineapples and grapes : 13 %,  otherfruits, including mixtures offruit, and other edible parts ofplants : 9 %. 4. For the purposes of subheadings 2008 30 11 to 2008 30 39, 2008 40 11 to 2008 40 39, 2008 50 11 to 2008 50 59, 2008 60 11 to 2008 60 39, 2008 70 11 to 2008 70 59, 2008 80 11 to 2008 80 39, 2008 92 11 to 2008 92 39 and 2008 99 11 to 2008 99 39, the following expressions shall have the meanings hereby assigned to them :  'actual alcoholic strength by mass ' : the number ofkilograms ofpure alcohol contained in 100 kg of the product;  '%&gt; mas ' : the symbolfor alcoholic strength by mass. 5. The added sugar content ofproducts classified under heading No 2009 corresponds to the 'sugar content ' less the figures given hereunder, according to the kind ofjuice concerned :  lemon or tomato juice : 3,  apple juice : 11,  grape juice : 15,  otherfruit or vegetable juices, including mixtures ofjuices : 13. 6. For the purposes of subheadings 2009 60 51 and 2009 60 71 'concentrated grape juice (including grape must)' means grape juice (including grape must) for which the figure indicated by a refractometer (used in accordance with the method prescribed in the Annex to Regulation (EEC) No 558/93) at a temperature of20 °C is not less than 50,9 %. ll\ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2001 Vegetables, fruit, nuts and other edible parts of plants, prepared or preserved by vinegar or acetic acid : 2001 10 00  Cucumbers and gherkins 22 22  2001 20 00 - Onions 22 20  2001 90 - Other : 2001 90 10 Mango chutney 22 Free  2001 90 20 Fruit of the genus Capsicum other than sweet peppers or pimentos . . 7,5 10  2001 90 30 Sweet corn (Zea mays var. saccharata) 20,8 + MOB 8 + MOB  2001 90 40 Yams, sweet potatoes and similar edible parts of plants containing 5 % or more by weight of starch 20,8 + MOB 13 + MOB  2001 90 50 Mushrooms 22 20  200190 60 Palm hearts 15 20  2001 9065 Olives 22 20  144 Official Journal of the European Communities 27 . 9 . 93 \\I Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2001 90 70 Sweet peppers 22 20  2001 90 75 Salad beetroot (Beta vulgaris var. conditiva) 22 20  20019085 Red cabbages 22 20  20019095 - - Other 22 20  2002 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid : 2002 10  Tomatoes, whole or in pieces : 2002 10 10 Peeled 18 18  20021090 -- Other 18 18  200290  Other : With a dry matter content of less than 12 % by weight : 2002 90 11 In immediate packings of a net content exceeding 1 kg 18 18  200290 19 In immediate packings of a net content not exceeding 1 kg 18 18  With a dry matter content of not less than 12 % but not more than 30 % by weight : 2002 90 31 In immediate packings of a net content exceeding 1 kg 18 18  20029039 In immediate packings of a net content not exceeding 1 kg 18 18  With a dry matter content of more than 30 % by weight : 2002 90 91 In immediate packings of a net content exceeding 1 kg 18 18  20029099 In immediate packings of a net content not exceeding 1 kg 18 18  2003 Mushrooms and truffles,prepared or preserved otherwise than by vinegar or acetic add : 2003 10 - Mushrooms : Of the species Agaricus : 2003 10 20 Provisionally preserved, completely cooked 23 (')   20031030 Other 23 ( »)   20031080 Other 23   20032000 - Truffles 20 18  2004 Other vegetables prepared or preserved otherwise than by vinegar or acetic add, frozen : 2004 10  Potatoes : 2004 10 10 Cooked, not otherwise prepared 19 18  Other : 2004 10 91 In the form of flour, meal or flakes 19,6 + MOB 1 1 + MOB  20041099 Other 24 22  (&gt;) In certain conditions an additional amount is provided for in addition to the customs duty. 27 . 9 . 93 Official Journal of the European Communities 145 ll Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2004 90  Other vegetables and mixtures of vegetables : 2004 90 10 Sweet corn (Zea mays var. saccharata) 20,8 + MOB 8 4- MOB  2004 90 30 Sauerkraut, capers and olives 20   20049050 Peas (Pisum sativum) and immature beans of the species Phaseolus spp., in pod 24 24  Other, including mixtures : 200490 91 Onions, cooked, not otherwise prepared 19 18  200490 95 Artichokes 24 22  2004 90 99 Other 24 22  2005 Other vegetables prepared or preserved otherwise than by vinegar or acetic add, not frozen : 2005 10 00 - Homogenized vegetables 24 22  2005 20  Potatoes : 2005 20 10 In the form of flour, meal or flakes 19,6 + MOB 11 + MOB  Other : 2005 20 20 Thinly sliced, fried or baked, whether or not salted or flavoured, in airtight packings, suitable for immediate consumption 24 22  2005 20 80 Other 24 22  20053000 - Sauerkraut 20   2005 40 00 - Peas (Pisum sativum) 24 24  - Beans (Vigna spp., Phaseolus spp.) : 2005 51 00 Beans, shelled 24 22  2005 59 00 Other 24 24  2005 60 00 - Asparagus 22 22  2005 70  Olives : 2005 70 10 In immediate packings of a net content not exceeding 5 kg 20   2005 70 90 Other 20   2005 80 00 - Sweet corn (Zea mays var. saccharata) 20,8 + MOB 8 4- MOB  2005 90  Other vegetables and mixtures of vegetables : 2005 90 10 Fruit of the genus Capsicum other than sweet peppers or pimentos . . 20 10  200590 30 Capers 20   2005 90 50 Globe artichokes 24 22  2005 90 60 Carrots 24 22  2005 90 70 Mixtures of vegetables 24 22  2005 90 80 Other 24 22  200600 Frnit, nuts, fruit-peel and other parts of plants, preserved by sugar (drained, glace or crystallized) : 2006 00 10  Ginger 25 Free   Other : With a sugar content exceeding 13 % by weight : 200600 31 Cherries 25 + AGR 25 + AD S/Z  146 Official Journal of the European Communities 27 . 9. 93 li Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit l 2 3 4 5 20060039 Other 25 + AGR 25 + AD S/Z  20060090 Other 25 25  2007 Jams, fruit jellies, marmalades, fruit or nut puree and fruit or nut pastes, being cooked preparations, whether or not containing added sugar or other sweetening matter : 2007 10  Homogenized preparations : 2007 10 10 With a sugar content exceeding 13 % by weight 30 + AGR 30 + AD S/Z  2007 10 90 Other 30 30   Other : 200791 Citrus fruit : 2007 91 10 With a sugar content exceeding 30 % by weight 30 + AGR 25 + AD S/Z  2007 91 30 With a sugar content exceeding 13 % but not exceeding 30 % by weight 30 + AGR 25 + AD S/Z  2007 91 90 Other 30 27  2007 99 -- Other : With a sugar content exceeding 30 % by weight : 2007 99 10 Plum puree and paste and prune puree and paste, in immediate packings of a net content exceeding 100 kg, for industrial processing (1) 30 28 + AD S/Z  2007 99 20 Chestnut purfee and paste 30 + AGR 30 + AD S/Z  Other : 200799 31 Of cherries 30 + AGR 30 + AD S/Z  200799 33 Of strawberries 30 + AGR 30 + AD S/Z  2007 99 35  Of raspberries 30 + AGR 30 + AD S/Z  2007 99 39 Other 30 + AGR 30 + AD S/Z  With a sugar content exceeding 13 % but not exceeding 30 % : 2007 99 51 Chestnut pur&amp;e and paste 30 + AGR 30 + AD S/Z  2007 99 55 Apple pur6e, including compotes 30 + AGR 30 + AD S/Z  2007 99 58 Other 30 + AGR 30 + AD S/Z  Other : 2007 99 91 Apple purfee,including compotes 30 30  20079999 Other 30 30  2008 Fruit, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included :  Nuts, ground-nuts and other seeds, whether or not mixed together : 2008 11 Ground-nuts : 2008 11 10 Peanut butter 25 20  ( ») Entry under this subheading is subject to oonditions laid down in the relevant Community provisions. 27. 9 . 93 Official Journal of the European Communities 147 ll Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5  Other, in immediate packings of a net content : 2008 1191 Exceeding lkg 17 14 ( »)  2008 11 99 Not exceeding 1 kg 22 16 (2)  2008 19 Other, including mixtures : 2008 19 10 In immediate packings of a net content exceeding 1 kg 17 14  2008 19 90 In immediate packings of a net content not exceeding 1 kg 22 16  2008 20 - Pineapples : Containing added spirit : In immediate packings of a net content exceeding 1 kg : 2008 20 11 With a sugar content exceeding 17 % by weight 32 + AGR   20082019 Other 32   In immediate packings of a net content not exceeding 1 kg : 2008 20 31 With a sugar content exceeding 19 % by weight 32 + AGR   20082039 Other 32   Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 20 51 With a sugar content exceeding 17 % by weight 23 + AGR 22 + 2  ADS/Z 20082059 Other 23 22  Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 20 71 With a sugar content exceeding 19 % by weight 27 + AGR 24 + 2  AD S/Z 2008 20 79 Other 27 24  Not containing added sugar, in immediate packings of a net content : 2008 2091 Of 4,5 kg or more 23 (3)  20082099 Of less than 4,5 kg 25 23  2008 30  Citrus fruit : Containing added spirit : With a sugar content exceeding 9 % by weight : 2008 30 11 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 + AGR 30 + 2  AD S/Z 2008 30 19 Other 32 + AGR   Other : 2008 30 31 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 30  (') Duty rate of 12 % for roasted ground-nuts. (2) Duty rate of 14 % for roasted ground-nuts. (3) See Annex. 148 Official Journal of the European Communities 27 . 9 . 93 \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2008 30 39 Other 32   Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 30 51 Grapefruit segments 23 + AGR 17 + 2  AD S/Z 2008 30 55 Mandarins (including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids 23 + AGR 21+2  AD S/Z 200830 59 Other 23 + AGR 20 + 2  AD S/Z Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 30 71 Grapefruit segments 27 + AGR 17 + 2  AD S/Z 2008 30 75 Mandarins (including tangerines and satsumas); Clementines, wilkings and other similar citrus hybrids 27 + AGR 20 + 2  AD S/Z 200830 79 Other 27 + AGR 24 + 2  AD S/Z Not containing added sugar, in immediate packings of a net content : 2008 30 91 Of 4,5 kg or more 23 ( »)  2008 30 99 Of less than 4,5 kg 25 23  2008 40 - Pears : Containing added spirit : In immediate packings of a net content exceeding 1 kg : With a sugar content exceeding 13 % by weight : 200840 11 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 + AGR 30 + 2  AD S/Z 2008 40 19 Other 32 + AGR   Other : 2008 40 21 Of an actual alcoholic strength by mass not exceeding 1 1,85 % mas 32 30  200840 29 Other 32   In immediate packings of a net content not exceeding 1 kg : 2008 40 31 With a sugar content exceeding 15 % by weight 32 + AGR   20084039 Other 32   Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg : 200840 51 With a sugar content exceeding 13 % by weight 23 + AGR 20 + 2  AD S/Z ( l) See Annex. 14927 . 9 . 93 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2008 40 59 Other 23 20  Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 200840 71 With a sugar content exceeding 15 % by weight 27 + AGR 22 + 2  AD S/Z 2008 40 79 Other 27 22     Not containing added sugar, in immediate packings of a net content : 2008 40 91 Of 4,5 kg or more 23 21  2008 40 99 Of less than 4,5 kg 25 21  2008 50 - Apricots : Containing added spirit : In immediate packings of a net content exceeding 1 kg : With a sugar content exceeding 13 % by weight : 2008 50 11 Of an actual alcoholic strength by mass not exceeding 1 1,85 % mas 32 + AGR 30 + 2  AD S/Z 2008 50 19 Other 32 + AGR     Other : 2008 5031 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 30  2008 50 39 Other 32   In immediate packings of a net content not exceeding 1 kg : 2008 50 51 With a sugar content exceeding 15 % by weight 32 + AGR   2008 50 59 Other 32   Not containing added spirit :    Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 50 61 With a sugar content exceeding 13 % by weight 23 + AGR 22 + 2  AD S/Z 2008 50 69 Other 23 22  Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 5071 With a sugar content exceeding 15 % by weight 27 + AGR 24 + 2  AD S/Z 2008 50 79 Other 27 24     Not containing added sugar, in immediate packings of a net content : 2008 5091 Of 4,5 kg or more 17 ( »)  2008 50 99 Of less than 4,5 kg 25 23  (') See Annex . 150 Official Journal of the European Communities 27 . 9. 93 \ Rate of duty l CN code Description autonomous (%) conventional Supplementary unit \ levy(AGR) (%) \ 1 2 3 4 5 2008 60  Cherries : Containing added spirit : With a sugar content exceeding 9 % by weight : 2008 60 11 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 + AGR 30 + 2  AD S/Z 2008 60 19 Other 32 + AGR   Other : 2008 60 31 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 30  2008 60 39 Other 32   Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 60 51 Sour cherries (Prunus cerasus) 23 + AGR 20 + 2  AD S/Z 2008 60 59 Other 23 + AGR 20 + 2  AD S/Z Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 60 61 Sour cherries (Prunus cerasus) 27 + AGR 24 + 2  AD S/Z 2008 60 69 Other 27 + AGR 24 + 2  AD S/Z Not containing added sugar, in immediate packings of a net content : Of 4,5 kg or more : 2008 60 71   Sour cherries (Prunus cerasus) 23 (')  2008 60 79 Other 23 ( «)   Of less than 4,5 kg : 2008 60 91 Sour cherries (Prunus cerasus) 25 23  2008 60 99 Other 25 23  2008 70 - Peaches : Containing added spirit : In immediate packings of a net content exceeding 1 kg : With a sugar content exceeding 13 % by weight : 2008 70 11 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 + AGR 30 + 2  AD S/Z 2008 70 19 , Other 32 + AGR   Other : 2008 70 31 Of an actual alcoholic strength by mass not exceeding 1 1,85 % mas 32 30  2008 70 39 Other 32   (') See Annex. 27. 9 . 93 Official Journal of the European Communities 151 Rate of duty l CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 In immediate packings of a net content not exceeding 1 kg : 2008 70 51 With a sugar content exceeding 15 % by weight 32 + AGR   2008 70 59 Other 32   Not containing added spirit : Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 70 61 With a sugar content exceeding 13 % by weight 23 + AGR 22 + 2  AD S/Z 2008 70 69 Other 23 22  Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 70 71 With a sugar content exceeding 15 % by weight 27 + AGR 22 + 2  AD S/Z 2008 70 79 Other 27 22  Not containing added sugar, in immediate packings of a net content : 2008 70 91 Of 4,5 kg or more 19 (! )  2008 70 99 Of less than 4,5 kg 25 23  2008 80  Strawberries : Containing added spirit : With a sugar content exceeding 9 % by weight : 2008 80 11 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 + AGR 30 + 2  AD S/Z 2008 80 19 Other 32 + AGR   Other : 2008 80 31 Of an actual alcoholic strength by mass not exceeding 11,85 % mas 32 30  2008 80 39 Other 32   Not containing added spirit : 2008 80 50 Containing added sugar, in immediate packings of a net content exceeding 1 kg 23 + AGR 20 + 2  AD S/Z 2008 80 70 Containing added sugar, in immediate packings of a net content not exceeding 1 kg 27 + AGR 24 + 2  AD S/Z Not containing added sugar, in immediate packings of a net content : 2008 80 91 Of 4,5 kg or more 23 (')  200880 99 Of less than 4,5 kg 25 23   Other, including mixtures other than those of subheading 2008 19 : 2008 91 00 Palm hearts 16 20  (') See Annex. 152 Official Journal of the European Communities 27 . 9 . 93 \ Rate of duty I CN code Description autonomous (%) or levy (AGR) conventional &lt;%) Supplementary unit 1 2 3 4 5 200892 Mixtures : Containing added spirit :     With a sugar content exceeding 9 % by weight : 2008 92 li Of an actual alcoholic strength by mass not exceeding 1 1,85 % mas 32 + AGR 30 + 2  AD S/Z 20089219 Other 32 + AGR   Other : 2008 92 31 Of an actual alcoholic strength by mass not exceeding 1 1,85 % mas 32 30  2008 92 39 Other 32   Not containing added spirit : 2008 92 45  Preparation of the Musli type based on unroasted cereal flakes . 20,8 + MOB 13 + MOB  Other :  Containing added sugar : 2008 92 50 In immediate packings of a net content exceeding 1 kg . . . 23 + AGR 20 + 2  AD S/Z   Other : 2008 92 71 Mixtures of fruit in which no single fruit exceeds 50 % of the total weight of the fruits 27 + AGR 15 + 2  AD S/Z 2008 92 79 Other 27 + AGR 22 + 2  AD S/Z Not containing added sugar, in immediate packings of a net content : 20089291 Of 4,5 kg or more 23 0  2008 92 99 Of less than 4,5 kg 25 23  200899 Other : Containing added spirit : Ginger : 2008 99 11 Of an actual alcoholic strength by mass not exceeding 1 1,85 % mas 16 20  2008 99 19 Other 24    Grapes : 200899 21 With a sugar content exceeding 13 % by weight 32 + AGR   2008 99 23 Other 32   Other : With a sugar content exceeding 9 % by weight : Of an actual alcoholic strength by mass not exceeding 11,85 %mas : 2008 99 25 Passionfruit and guavas 20 + 2 30 + 2  AD S/Z AD S/Z (') See Annex. 27 . 9 . 93 Official Journal of the European Communities 153 \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2008 99 27 Other 32 + AGR 30 + 2  AD S/Z       Other : 2008 99 32 Passionfruit and guavas 20 + AGR   2008 99 34 Other 32 + AGR   Other : 2008 99 35 Of an actual alcoholic strength by mass not ex ­ ceeding 11,85 % mas 32 30  2008 99 39 Other 32   Not containing added spirit :     Containing added sugar, in immediate packings of a net content exceeding 1 kg : 2008 99 41 Ginger 23 Free  2008 99 43 Grapes 23 + AGR 22 + 2  AD S/Z 2008 99 45 Plums and prunes 23 + AGR 20 + 2  AD S/Z Other : 2008 99 46       Passionfruit, guavas and tamarinds 10 + 2 20 + 2  AD S/Z AD S/Z 2008 99 48 Other 23 + AGR 20 + 2  AD S/Z   Containing added sugar, in immediate packings of a net content not exceeding 1 kg : 2008 99 51 Ginger 27 Free  2008 99 53 Grapes 27 + AGR 24 + 2  AD S/Z 2008 99 55    Plums and prunes 27 + AGR 24 + 2  AD S/Z   Other : 2008 99 61       Passionfruit and guavas 12 + 2 24 + 2  AD S/Z AD S/Z 2008 99 69 Other 27 + AGR 24 + 2  AD S/Z Not containing added sugar : Plums and prunes, in immediate packings of a net content : 2008 99 71 Of 4,5 kg or more 19 (J)  2008 99 79 Of less than 4,5 kg 25 23  2008 99 85 Maize (corn), other than sweet corn (Zea mays var. saccha ­ rata) 20,8 + MOB 8 + MOB  2008 99 91 Yams, sweet potatoes and similar edible parts of plants, containing 5 % or more by weight of starch 20,8 + MOB 13 + MOB  2008 99 99 Other 23 ( »)  (') See Annex. 154 Official Journal of the European Communities 27 . 9 . 93 ll Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2009 Fruit juices (including grape must) and vegetable juices, unfermented and not containing added spirit, whether or not containing added sugar or other sweetening matter :  Orange juice : 2009 11 Frozen :  Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 11 11 Of a value not exceeding ECU 30 per 100 kg net weight 42 + AGR   2009 11 19 Other 42   Of a density not exceeding 1,33 g/cm3 at 20 °C : 2009 11 91 Of a value not exceeding ECU 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 21 + AGR 19 + AD S/Z  20091199 Other 21 19 + AD S/Z  0) 2009 19 Other : Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 19 11 Of a value not exceeding ECU 30 per 100 kg net weight 42 + AGR   2009 19 19 Other 42   Of a density not exceeding 1,33 g/cm3 at 20 °C : 2009 19 91 Of a value not exceeding ECU 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 21 + AGR 19 + AD S/Z  2009 19 99 Other 21 19 + AD S/Z  2009 20  Grapefruit juice : Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 20 11  Of a value not exceeding ECU 30 per 100 kg net weight 42 + AGR   2009 20 19 Other 42   Of a density not exceeding 1,33 g/cm3 at 20 °C : 2009 20 91 Of a value not exceeding ECU 30 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 21 + AGR 15 + AD S/Z  2009 20 99 Other 21 15 + AD S/Z  2009 30  Juice of any other single citrus fruit : Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 30 11 Of a value not exceeding ECU 30 per 100 kg net weight 42 + AGR   2009 3019 Other 42   Of a density not exceeding 1,33 g/cm3 at 20 °C : Of a value exceeding ECU 30 per 100 kg net weight : 2009 30 31 Containing added sugar 21 18 + AD S/Z  200930 39 Other 21 19  (') Duty rate of 13 % for frozen concentrated orange juice, without added sugar, having a degree of concentration of up to 50 ° Brix, in containers of two litres or less, not containing blood orange concentrate, within the limits of an annual tariff quota of 1 500 tonnes to be granted by the competent authorities. Qualification for this, is governed by, conditions laid down in the relevant Community provisions. 27 . 9 . 93 Official Journal of the European Communities 155 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit l 2 3 4 5 Of a value not exceeding ECU 30 per 100 kg net weight : Lemon juice : 2009 30 51 With an added sugar content exceeding 30 % by weight .... 21 + AGR 18 + AD S/Z  2009 30 55 With an added sugar content not exceeding 30 % by weight . . 21 18 + AD S/Z  2009 30 59 Not containing added sugar 21 19  Other citrus fruit juices : 2009 3091 With an added sugar content exceeding 30 % by weight .... 21 + AGR 18 + AD S/Z  2009 30 95 With an added sugar content not exceeding 30 % by weight . . 21 18 + AD S/Z  2009 30 99 Not containing added sugar 21 19  2009 40  Pineapple juice : Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 40 11 Of a value not exceeding ECU 30 per 100 kg net weight 42 + AGR  20094019 Other 42   Of a density not exceeding 1,33 g/cm3 at 20 °C : 2009 40 30 Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar 22 19 + AD S/Z  Other : 2009 40 91 With an added sugar content exceeding 30 % by weight 22 + AGR 19 + AD S/Z  2009 40 93 With an added sugar content not exceeding 30 % by weight ... 22 19 + AD S/Z  2009 40 99 Not containing added sugar 22 20  2009 50  Tomato juice : 2009 50 10 Containing added sugar 21 20 + AD S/Z  2009 50 90 Other 21 21  2009 60  Grape juice (including grape must) : Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 60 11 Of a value not exceeding ECU 22 per 100 kg net weight 50 + AGR   2009 60 19 Other 50 C 1 )   Of a density not exceeding 1,33 g/cm3 at 20 °C : Of a value exceeding ECU 18 per 100 kg net weight : 2009 60 51 Concentrated 28 (i ) 28 + AD S/Z  2009 60 59 Other 28 0 28 + AD S/Z  Of a value not exceeding ECU 18 per 100 kg net weight : With an added sugar content exceeding 30 % by weight : 2009 60 71 Concentrated 28 + AGR 28 + AD S/Z  0) 2009 60 79 Other 28 + AGR 28 + AD S/Z  C 1) (') In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions. 156 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2009 60 90 Other 28 ( ») 28 + AD S/Z  2009 70 - Apple juice : Of a density exceeding 1,33 g/cm3 at 20 °C : 2009 70 11 Of a value not exceeding ECU 22 per 100 kg net weight 42 + AGR   2009 70 19 Other 42   Of a density not exceeding 1,33 g/cm3 at 20 °C : 2009 70 30 Of a value exceeding ECU 18 per 100 kg net weight, containing added sugar 25 24 + AD S/Z  Other : 2009 70 91 With an added sugar content exceeding 30 % by weight 25 + AGR 24 + AD S/Z  2009 70 93 With an added sugar content not exceeding 30 % by weight ... 25 24 + AD S/Z  2009 70 99 Not containing added sugar 25 25  2009 80  Juice of any other single fruit or vegetable : Of a density exceeding 1,33 g/cm3 at 20 °C : Pear juice : 2009 80 11 Of a value not exceeding ECU 22 per 100 kg net weight 42 + AGR   2009 80 19 Other 42   Other : Of a value not exceeding ECU 30 per 100 kg net weight : 2009 80 32 Juices of passionfruit and guavas 21 + AGR   2009 80 34 Other 42 + AGR   2009 80 39 Other 42   Of a density not exceeding 1,33 g/cm3 at 20 °C : Pear juice : 2009 80 50 Of a value exceeding ECU 18 per 100 kg net weight, containing added sugar 25 24 + AD S/Z  Other : 2009 80 61   With an added sugar content exceeding 30 % by weight .... 25 + AGR 24 + AD S/Z  2009 80 63 With an added sugar content not exceeding 30 % by weight . . 25 24 + AD S/Z  2009 80 69 Not containing added sugar 25 25  Other : Of a value exceeding ECU 30 per 100 kg net weight, containing added sugar : 2009 80 81 Cherry juice 24 21 + AD S/Z  2009 80 82 Other 24 21 + AD S/Z  (&gt;) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions. 15727. 9 . 93 Official Journal of the European Communities Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 I 3 1 4 5 Other : With an added sugar content exceeding 30 % by weight : 2009 8083 Juices of passionfruit and guavas 15 + AGR 21 + AD S/Z  20098085 Other 24 + AGR 21 + AD S/Z  2009 80 93 With an added sugar content not exceeding 30 % by weight . . 24 21 + AD S/Z  Not containing added sugar : 2009 8095 Juice of fruit of the species Vaccinium macrocarpon .... 24 22  2009 8096 Cherry juice 24 22  2009 80 98 Other 24 22  2009 90  Mixtures of juices : Of a density exceeding 1,33 g/cm3 at 20 °C : Mixtures of apple and pear juice : 200990 11 Of a value not exceeding ECU 22 per 100 kg net weight 42 + AGR   2009 90 19 Other 42   Other : 2009 90 21 Of a value not exceeding ECU 30 per 100 kg net weight ..... 42 + AGR   200990 29 Other 42   Of a density not exceeding 1,33 g/cm3 at 20 °C : Mixtures of apple and pear juice : 2009 90 31 Of a value not exceeding ECU 18 per 100 kg net weight and with an added sugar content exceeding 30 % by weight 25 + AGR   2009 90 39 Other 25   Other : Of a value exceeding ECU 30 per 100 kg net weight : Mixtures of citrus fruit juices and pineapple juice : 2009 9041 Containing added sugar 22 19 + AD S/Z  20099049 Other 22 20  Other : 2009 90 51 Containing added sugar 24 21 + AD S/Z  2009 90 59 Other 24 22  Of a value not exceeding ECU 30 per 100 kg net weight : Mixtures of citrus fruit juices and pineapple juice : 2009 90 71 With an added sugar content exceeding 30 % by weight 22 + AGR 19 + AD S/Z  2009 90 73 With an added sugar content not exceeding 30 % by weight 22 19 + AD S/Z  2009 90 79  Not containing added sugar 22 20  158 Official Journal of the European Communities 27. 9 . 93 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit l 2 3 4 5 Other : 2009 90 91 With an added sugar content exceeding 30 % by weight .. 24 + AGR 21 + AD S/Z  2009 90 93 With an added sugar content not exceeding 30 % by weight 24 21 + AD S/Z  2009 9099 Not containing added sugar 24 22  27. 9 . 93 Official Journal of the European Communities 159 CHAPTER 21 MISCELLANEOUS EDIBLE PREPARATIONS Notes 1 . This chapter does not cover : (a) mixed vegetables of heading No 0712; (b) roasted coffee substitutes containing coffee in any proportion (heading No 0901 ); (c) flavoured tea (heading No 0902); (d) spices or other products of heading Nos 0904 to 0910; (e) food preparations, other than the products described in heading No 2103 or 2104, containing more than 20% by weight of sausage, meat, meat offal, blood, fish or crustaceans, molluscs or other aquatic invertebrates, or any combination thereof (Chapter 16); (f) compound alcoholic preparations of a kind used for the manufacture of beverages, of an alcoholic strength by volume (see note 2 to Chapter 22) exceeding 0,5 % vol (heading No 2208); (g) yeast put up as a medicament or other products of heading No 3003 or 3004; or (h) prepared enzymes of heading No 3507 . 2. Extracts of the substitutes referred to in note 1 (b) above are to be classified within heading No 2101 . 3 . For the purposes of heading No 2104, the expression 'homogenized composite food preparations' means preparations consisting of a finely homogenized mixture of two or more basic ingredients such as meat, fish , vegetables or fruit, put up for retail sale as infant food or for dietetic purposes, in containers of a net weight content not exceeding 250 grams. For the application of this definition, no account is to be taken of small quantities of any ingredients which may be added to the mixture for seasoning, preservation or other purposes. Such preparations may contain a small quantity of visible pieces of ingredients. Additional notes 1 . For the purposes of subheadings 2101 10 91 , 210120 10, 2106 10 10 and 2106 90 91 the term 'starch ' also covers starch breakdown products. 2. For the purposes of subheading 2106 90 10, the term 'cheese fondues' shall be taken to mean preparations containing 12 % or more but less than 18 % of milkfats and made from melted cheese (Emmentaler and Gruyere exclusively) with the addition of white wine, kirsch, starch and spices and put up in immediate packings of a net capacity of 1 kg or less. Entry under the aforementioned subheading is furthermore subject to the production of a certificate issued in accordance with the conditions laid down in the relevant Community provisions. 3. For the purposes of subheading 2106 90 30, 'isoglucose ' means the product obtained from glucose or its polymers with a content by weight in the dry state of at least 10 % fructose. 160 Official Journal of the European Communities 27 . 9 . 93 \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2101 Extracts, essences and concentrates, of coffee, tea or mate and preparations with a basis of these products or with a basis of coffee, tea or mate ; roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof : 2101 10  Extracts, essences and concentrates, of coffee, and preparations with a basis of these extracts, essences or concentrates or with a basis of coffee : Extracts, essences or concentrates : 21011011 With a coffee-based dry matter content of 95 % or more by weight .30 18  21011019 Other 30 18  Preparations : 2101 10 91 Containing no milkfats, milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch 30 18  21011099 Other 20,8 13 + MOB  2101 20  Extracts, essences and concentrates, of tea or mate, and preparations with a basis of these extracts, essences or concentrates, or with a basis of tea or mate : 2101 20 10 Containing no milkfats, milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch 6 12  2101 20 90 Other 20,8 13 + MOB  2101 30  Roasted chicory and other roasted coffee substitutes, and extracts, essences and concentrates thereof : Roasted chicory and other roasted coffee substitutes : 2101 30 11 Roasted chicory 18   2101 30 19 Other 16,9 + MOB 8 + MOB  Extracts, essences and concentrates of roasted chicory and other roasted coffee substitutes : 2101 30 91 Of roasted chicory 22   2101 30 99 Other 16,9 + MOB   0) 2102 Yeasts (active or inactive); other single-cell micro-organisms, dead (but not including vaccines of heading No 3002); prepared baking powders : 2102 10  Active yeasts : 21021010 Culture yeast 23 17  Bakers' yeast : 210210 31 Dried 22,1 + MOB 15 + MOB  21021039 Other 22,1 + MOB 15 + MOB  (') Duty suspended to 14 % for an indefinite period . 27 . 9 . 93 161Official Journal of the European Communities \ Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 21021090 Other 31 23  2102 20  Inactive yeasts ; other single-cell micro-organisms, dead : Inactive yeasts : 2102 20 11 In tablet, cube or similar form, or in immediate packings of a net content not exceeding 1 kg 17 13  2102 2019 Other 10 8  2102 20 90 Other 4 2  2102 30 00  Prepared baking powders 19 9,5  2103 Sauces and preparations therefor ; mixed condiments and mixed seaso ­ nings ; mustard flour and meal and prepared mustard : 2103 10 00 - Soya sauce 20 12  2103 20 00 - Tomato ketchup and other tomato sauces 20 16  2103 30  Mustard flour and meal and prepared mustard : 2103 30 10 Mustard flour 5 4  2103 30 90 Prepared mustard 17 14  2103 90 - Other : 2103 90 10 Mango chutney, liquid 20 Free  2103 90 30 Aromatic bitters of an alcoholic strength by volume of 44,2 to 49,2 % vol containing from 1,5 to 6 % by weight of gentian, spices and various ingredients and from 4 to 10% of sugar, in containers holding 0,5 litre or less 30 Free 1 ale. 100 % MIN 1,6 Ecu/ % vol/hl 2103 90 90 Other 20 12  2104 Soups and broths and preparations therefor ; homogenized composite food preparations : 2104 10  Soups and broths and preparations therefor : 2104 10 10 Dried 22 18  2104 10 90 Other 22 18  2104 20 00  Homogenized composite food preparations 24 22  2105 00 Ice cream and other edible ice, whether or not containing cocoa : 2105 00 10  Containing no milkfats or containing less than .* % by weight of such fats 22 + MOB 12 + MOB  MAX 27 + AD S/Z  Containing by weight of milkfats : 2105 00 91 3 % or more but less than 7 % 22 + MOB 12 4- MOB  MAX 27 + AD S/Z 2105 00 99 7 % or more 22 + MOB 12 + MOB  MAX 27 + AD S/Z Official Journal of the European Communities 27 . 9 . 93162 \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2106 Food preparations not elsewhere specified or included : 2106 10  Protein concentrates and textured protein substances : 2106 10 10 Containing no milkfats, milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch 25 20  2106 10 90 Other 20,8 + MOB 13 + MOB  210690 - Other : 2106 90 10 Cheese fondues 20,8 + MOB 13 + MOB  MAX 35 Ecu/ 100 kg/net Flavoured or coloured sugar syrups : 2106 90 30 Isoglucose syrups 67 (AGR)   Other : 2106 90 51 Lactose syrup 67 (AGR)   2106 90 55 Glucose syrup and maltodextrine syrup 67 (AGR)   210690 59 Other 67 (AGR)     Other : 2106 90 91 Containing no milkfats, milk proteins, sucrose, isoglucose, glucose or starch or containing less than 1,5 % milkfat, 2,5 % milk proteins, 5 % sucrose or isoglucose, 5 % glucose or starch 25 20  210690 99 Other 20,8 + MOB 13 + MOB  27 . 9 . 93 Official Journal of the European Communities 163 CHAPTER 22 BEVERAGES, SPIRITS AND VINEGAR Notes 1 . This chapter does not cover : (a) products of this chapter (other than those of heading No 2209) prepared for culinary purposes and thereby rendered unsuitable for consumption as beverages (generally heading No 2103); (b) sea water (heading No 2501); (c) distilled or conductivity water or water of similar purity (heading No 2851 ); (d) acetic acid of a concentration exceeding 10 % by weight of acetic acid (heading No 2915); (e) medicaments of heading No 3003 or 3004; or (f) perfumery or toilet preparations (Chapter 33). 2 . For the purposes of this chapter and of Chapters 20 and 21 , the alcoholic strength by volume shall be determined at a temperature of 20 °C. 3 . For the purposes of heading No 2202, the term 'non-alcoholic beverages' means beverages of an alcoholic strength by volume not exceeding 0,5 % vol . Alcoholic beverages are classified within heading Nos 2203 to 2206 or heading No 2208 as appropriate. Subheading note 1 . For the purposes of subheading 2204 10, the expression 'sparkling wine' means wine which, when kept at a temperature of 20 °C in closed containers, has an excess pressure of not less than 3 bar. Additional notes 1 . For the purposes of heading Nos 2204 and 2205 and subheading 2206 00 10 : (a) 'actual alcoholic strength by volume' means the number of volumes ofpure alcohol contained at a temperature of 20 °C in 100 volumes of the product at that temperature; (b) 'potential alcoholic strength by volume ' means the number of volumes ofpure alcohol at a temperature of 20 °C capable of being produced by total fermentation of the sugars contained in 100 volumes of the product at that temperature; (c) 'total alcoholic strength by volume ' means the sum of the actual and potential alcoholic strengths; (d) 'natural alcoholic strength by volume ' means the total alcoholic strength by volume ofa product before any enrichment; (e) 'Ho vol' is the symbolfor alcoholic strength by volume. 2. For the purposes of subheading 2204 30 10, 'grape must in fermentation ' means the product derived from the fermentation of grape must, having an actual alcoholic strength by volume of more than 1 % vol and less than three-fifths of its total alcoholic strength by volume. 27 . 9 . 93164 Official Journal of the European Communities 3. For the purposes of subheadings 2204 21 and 2204 29 : A. 'Total dry extract ' means the content in grams per litre of all the substances in a product which, under given physical conditions, do not volatilize. The total dry extract must be determined with the densimeter at 20 °C. B. (a) The presence in the products falling within subheadings 2204 21 11 to 2204 21 90 and 2204 29 11 to 2204 29 90 of the quantities of total dry extract per litre indicated in I, II, III and IV below does not affect their classification : I. Products of an actual alcoholic strength by volume of not more than 13% vol : 90 g or less of total extract per litre; II. Products of an actual alcoholic strength by volume of more than 13 % vol but not more than 15 % vol : 130 g or less of total dry extract per litre; III. Products of an actual alcoholic strength by volume of more than 15 % vol but not more than 18 % vol : 130 g or less of total dry extract per litre; IV. Products of an actual alcoholic strength by volume of more than 18 % vol but not more than 22 % vol : 330 g or less of total dry extract per litre. Products with a total dry extract exceeding the maximum quantity shown above in each category are to be classified in the next following category, except that if the total dry extract exceeds 330 g/l the products are to be classified in subheadings 2204 21 90 and 2204 29 90. (b) The above rules do not apply to products falling within subheadings 2204 21 41 , 2204 21 51 , 2204 29 41 , 2204 29 45, 2204 29 51 and 2204 29 55. 4. Subheadings 2204 21 21 to 2204 21 90 and 2204 29 21 to 2204 29 90 shall be taken to include : (a) grape must with fermentation arrested by the addition of alcohol, that is to say a product :  having an actual alcoholic strength by volume of not less than 12 % vol but less than 15 % vol, and  obtained by the addition to unfermented grape must having a natural alcoholic strength by volume of not less than 8,5 % vol of a product derivedfrom the distillation of wine; (b) wine fortifiedfor distillation, that is to say a product :  having an actual alcoholic strength by volume of not less than 18 % vol but not more than 24 % vol,  obtained exclusively by the addition to wine containing no residual sugar of an unrectified product derived from the distillation of wine and having a maximum actual alcoholic strength by volume of 86 % vol, and  having a maximum volatile acidity of 1,5 g/l, expressed as acetic acid; (c) liqueur wine, that is to say a product :  having a total alcoholic strength by volume of not less than 1 7,5 % vol and an actual alcoholic strength by volume of not less than 15 % vol but not more than 22 % vol, and  obtained from grape must or wine, which must come from vine varieties approved in the third country of origin for the production of liqueur wine and have a minimum natural alcoholic strength by volume of 12% vol,  by freezing, or  by the addition during or after fermentation :  of a product derivedfrom the distillation of wine, or  of concentrated grape must or, in the case of certain quality liqueur wines appearing on a list to be adopted of wines for which such practice is traditional, of grape must concentrated by direct heat, which , apart from this operation, corresponds to the definition of concentrated grape must, or 16527 . 9 . 93 Official Journal of the European Communities  of a mixture of these products. However, certain quality liqueur wines appearing on a list to he adopted may be obtained from unfermented fresh grape must which does not need to have a minimum natural alcoholic strength by volume of 12 % vol. 5. For the purposes of subheading 2206 00 10, the expression 'piquette ' means the product obtained by the fermentation of untreated grape marc macerated in water or by the extraction offermented grape marc with water. 6. For the purposes of subheadings 2206 00 31 and 2206 00 39, the following are regarded as 'sparkling ' :  fermented beverages in bottles with 'mushroom ' stoppers held in place by ties orfastenings,  fermented beverages otherwise put up, with an excess pressure of not less than 1,5 bar, measured at a temperature of 20 °C. 7. For the purposes of subheadings 2209 00 11 and 2209 00 19, the expression 'wine vinegar' means vinegar obtained exclusively by acetous fermentation of wine and having a total acidity of not less than 60 g/l, expressed as acetic acid. 8. For the purposes of subheadings 2204 21 11 to 2204 21 58 and 2204 29 11 to 2204 29 48, 'quality wines produced in specified regions ' are wines produced in the European Economic Community which comply with the provisions of Council Regulation (EEC) No 823/87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions (OJ No L 84, 27. 3. 1987, p. 59) and the provisions adopted in implementation of the aforesaid Regulation and defined in national regulations. ||\ Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2201 Waters, including natural or artificial mineral waters and aerated waters, not containing added sugar or other sweetening matter nor flavoured ; ice and snow : 2201 10  Mineral waters and aerated waters : Natural mineral waters : 2201 10 11  Not carbonated 8 4  2201 10 19 Other 8 4    Other : 2201 10 91  Not carbonated 8 4  2201 10 99 Other 8 4  2201 90 00  Other Free Free  2202 Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured, and other non-alcoholic beverages, not including fruit or vegetable juices of heading No 2009 : 2202 10 00  Waters, including mineral waters and aerated waters, containing added sugar or other sweetening matter or flavoured 20 15 1 2202 90 - Other : 2202 90 10 Not containing products of heading Nos 0401 to 0404 or fat obtained from products of heading Nos 0401 to 0404 20 15 1 27 . 9 . 93166 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5   Other, containing by weight of fat obtained from the products of heading Nos 0401 to 0404 : 2202 90 91 Less than 0,2% 12,7 + MOB 8 + MOB 1 2202 90 95 0,2 % or more but less than 2 % 12,7 + MOB 8 + MOB 1 2202 90 99 2 % or more 12,7 + MOB 8 + MOB 1 2203 00 Beer made from malt :  In containers holding 10 litres or less : 2203 00 01 In bottles 30 24 1 220300 09 Other 30 24 1 2203 00 10  In containers holding more than 10 litres 30 24 1 2204 Wine of fresh grapes, including fortified wines ; grape must other than that of heading No 2009 : 2204 10  Sparkling wine : Of an actual alcoholic strength by volume of not less than 8,5 % vol : 2204 10 11    Champagne 40 Ecu/hi  1 2204 10 19 Other 40 Ecu/hi  1 Other : 2204 10 91  Asti spumante 40 Ecu/hi  1 2204 10 99 Other 40 Ecu/hi  1  Other wine ; grape must with fermentation prevented or arrested by the addition of alcohol : 2204 21   In containers holding 2 litres or less : 2204 21 10  Wine other than that referred to in subheading 2204 10 in bottles with 'mushroom' stoppers held in place by ties or fastenings; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C 40 Ecu/hi  1    Other : Of an actual alcoholic strength by volume not exceeding 13 % vol :  Quality wines produced in specified regions : 2204 21 21 White 14,5  1 Ecu/hi 0) (2) 2204 21 23 Other 14,5  1 Ecu/hi ( i ) (2) Other : 2204 21 25 White 14,5  1 Ecu/hi ( ») (2) 2204 21 29 Other 14,5  1 Ecu/hi ( ») (2) (') The exchange rate to be applied for converting the ecu in which the customs duty is expressed into national currency shall, by derogation from Part I, Section I, general rule C (3), of the combined nomenclature, be the agricultural conversion rate as laid down in Council Regulation (EEC) No 3813/92. (2) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . 27 . 9 . 93 Official Journal of the European Communities 167 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding 15 % vol : Quality wines produced in specified regions : 2204 21 31 White 16,9  1 Ecu/hi ( i) (2) 2204 21 33 Other 16,9  1 Ecu/hi (i) (2) Other : 2204 21 35 White 16,9  1 Ecu/hi ( i) (2) 2204 21 39 Other 16,9  1 Ecu/hi ( i) (2) Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol : 2204 21 41 Port, Madeira, sherry, Tokay (Aszu and Szamorodni) and Setubal muscatel (3) 18,1 16,3 1 Ecu/hi ( i) Ecu/hi ( i) 2204 21 49 Other 20,6  1 Ecu/hi ( i) (2) Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol : 2204 2151 Port, Madeira, sherry, Tokay (Aszu and Szamorodni) and Setubal muscatel (3) 19,3 17,5 1 Ecu/hi ( i) Ecu/hi ( ») 2204 21 59 Other 23 23 Ecu/hi (*) 1 Ecu/hi ( i ) (2) 2204 21 90 Of an actual alcoholic strength by volume exceeding 22 % vol . . 1,93 Ecu/  1 % vol/hl + 12,1 Ecu/hi ( i) (2) 2204 29 Other : 2204 29 10 Wine other than that referred to in subheading 2204 10 in bottles with 'mushroom' stoppers held in place by ties or fastenings; wine otherwise put up with an excess pressure due to carbon dioxide in solution of not less than 1 bar but less than 3 bar, measured at a temperature of 20 °C 40 Ecu/hi  1 Other :     Of an actual alcoholic strength by volume not exceeding 13 % vol : Quality wines produced in specified regions : 2204 29 21 White 10,9 10,9 1 Ecu/hi ( i) (2) Ecu/hi ( i) 2204 29 23 Other 10,9 10,9 1 Ecu/hi ( i) (2) Ecu/hi ( ») (') The exchange rate to be applied for converting the ecu in which the customs duty is expressed into national currency shall, by derogation from Part I, Section I, general rule C (3), of the combined nomenclature, be the agricultural conversion rate as laid down in Council Regulation (EEC) No 3813/92 . (2) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions. (3) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. Official Journal of the European Communities 27 . 9 . 93168 \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Other : 2204 29 25 White 10,9 10,9 1 Ecu/hi ( i) (2) Ecu/hi ( i ) 2204 29 29 Other 10,9 10,9 1 Ecu/hi ( i) (2) Ecu/hi ( i ) Of an actual alcoholic strength by volume exceeding 13 % vol but not exceeding IS % vol : Quality wines produced in specified regions : 2204 29 31 White 13,3 13,3 1 Ecu/hi ( i ) (2) Ecu/hi ( i ) 2204 29 33 Other 13,3 13,3 1 Ecu/hi ( i ) (2) Ecu/hi ( i ) Other : 2204 29 35 White 13,3 13,3 1 Ecu/hi ( l) (2) Ecu/hi C 1 ) 2204 29 39 Other 13,3 13,3 1 Ecu/hi ( i ) (2) Ecu/hi ( i ) Of an actual alcoholic strength by volume exceeding 15 % vol but not exceeding 18 % vol : 2204 29 41 Port, Madeira, sherry and Setubal muscatel (3) 14,5 13,3 1 Ecu/hi ( i ) Ecu/hi ( i ) 2204 29 45 Tokay (Aszu and Szamorodni) (3) 14,5  1 Ecu/hi ( i) 2204 2949 Other 16,9  1 Ecu/hi ( ») (2) Of an actual alcoholic strength by volume exceeding 18 % vol but not exceeding 22 % vol : 2204 29 51 Port, Madeira, sherry and Setubal muscatel (3) 15,7 14,5 1 Ecu/hi ( i ) Ecu/hi ( i ) 2204 29 55 Tokay (Aszu and Szamorodni) (3) 15,7  1 Ecu/hi ( i ) 2204 29 59 Other 23 23 Ecu/hi ( i ) 1 Ecu/hi ( i ) (2) 2204 29 90 Of an actual alcoholic strength by volume exceeding 22 % vol . . 1,93 Ecu/  1 % vol/hl ( i ) (2) 2204 30 - Other grape must : 2204 30 10 In fermentation or with fermentation arrested otherwise than by the addition of alcohol 40 (2)  1 Other : 220430 91 Of a density of 1,33 g/cm3 or less at 20 °C and of an actual alcoholic strength by volume not exceeding 1 % vol 28 (2) 28 -f AD S/Z 1 220430 99 Other 50 + AGR  1 (2) (') The exchange rate to be applied for converting the ecu in which the customs duty is expressed into national currency shall , by derogation from Part I , Section I, general rule C (3), of the combined nomenclature, be the agricultural conversion rate as laid down in Council Regulation (EEC) No 3813/92 . 0 In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . (3) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 27 . 9 . 93 Official Journal of the European Communities 169 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2205 Vermouth and other wine of fresh grapes flavoured with plants or aromatic substances : 2205 10  In containers holding 2 litres or less : 2205 10 10 Of an actual alcoholic strength by volume of 18 % vol or less 17 Ecu/hi  1 2205 10 90 Of an actual alcoholic strength by volume exceeding 18 % vol 1,4 Ecu/  1 %vol/hl + 10 Ecu/hi 2205 90 - Other : 2205 90 10 Of an actual alcoholic strength by volume of 18 % vol or less 14 Ecu/hi  1 2205 90 90 Of an actual alcoholic strength by volume exceeding 18 % vol 1,4 Ecu/  1 % vol/hl 2206 00 Other fermented beverages (for example, cider, perry, mead); mix ­ tures of fermented beverages and mixtures of fermented beverages and non-alcoholic beverages, not elsewhere specified or included : 22060010 - Piquette 1,6 Ecu/  1 % vol/hl MIN 9 Ecu/hi ( »)  Other : Sparkling : 2206 00 31 Cider and perry 30 Ecu/hi  1 2206 00 39 Other 30 Ecu/hi  1   Still , in containers holding :    2 litres or less : 2206 00 51 Cider and perry 12 Ecu/hi  1 220600 59 Other 12 Ecu/hi  1    More than 2 litres : 2206 00 81   Cider and perry 9 Ecu/hi  1 220600 89 Other 9 Ecu/hi  1 | 2207 Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher ; ethyl alcohol and other spirits, denatured, of any strength : 2207 10 00  Undenatured ethyl alcohol of an alcoholic strength by volume of 80 % vol or higher 30 Ecu/hi  1 2207 20 00  Ethyl alcohol and other spirits, denatured, of any strength 16 Ecu/hi  1 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol ; spirits, liqueurs and other spirituous beverages ; compound alcoholic preparations of a kind used for the manufacture of beverages : 2208 10 00  Compound alcoholic preparations of a kind used for the manufacture of beverages 30 27 1 ale. 100 % MIN 1,6 Ecu/ MIN 1,6 Ecu/ % vol/hl % vol/hl (') In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions. Official Journal of the European Communities 27 . 9 . 93170 \ Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2208 20  Spirits obtained by distilling grape wine or grape marc : In containers holding 2 litres or less : 2208 20 12 Cognac 1,6 Ecu/  laic. 100% % vol/hl + 10 Ecu/hi 2208 20 14 Armagnac 1,6 Ecu/  1 ale. 100 % % vol/hl + 10 Ecu/hi 2208 20 26 Grappa 1,6 Ecu/  laic. 100% % vol/hl + 10 Ecu/hi 2208 20 28 Other 1,6 Ecu/  laic. 100% % vol/hl + 10 Ecu/hi In containers holding more than 2 litres : 2208 20 40 Raw distillate 1,6 Ecu/  laic. 100% % vol/hl Other : 2208 20 62 Cognac 1,6 Ecu/  laic. 100% % vol/hl 2208 20 64 Armagnac 1,6 Ecu/  laic. 100% % vol/hl 2208 20 86 Grappa 1,6 Ecu/  laic. 100% % vol/hl 2208 20 88 Other 1,6 Ecu/  1 ale. 100 % % vol/hl 2208 30 - Whiskies : Bourbon whiskey, in containers holding : 2208 3011 2 litres or less f 1) 1,2 Ecu/ 0,4 Ecu/ 1 ale. 100% % vol/hl + 10 % vol/hl +3 Ecu/hi Ecu/hi 2208 30 19 More than 2 litres 0 1,2 Ecu/ 0,4 Ecu/ 1 ale. 100% % vol/hl % vol/hl Pure malt whisky, in containers holding : 2208 30 31 2 litres or less 1,2 Ecu/ 0,4 Ecu/ 1 ale. 100 % % vol/hl + 10 % vol/hl + 3 Ecu/hi Ecu/hi 2208 30 39 More than 2 litres 1,2 Ecu/ 0,4 Ecu/ laic. 100% % vol/hl % vol/hl   Blended whisky, in containers holding : 2208 30 51 2 litres or less 1,2 Ecu/ 0,4 Ecu/ 1 ale. 100 % % vol/hl + 10 % vol/hl + 3 Ecu/hi Ecu/hi 2208 30 59 More than 2 litres 1,2 Ecu/ 0,4 Ecu/ laic. 100% % vol/hl % vol/hl Other, in containers holding : 2208 30 81    2 litres or less 1,2 Ecu/ 0,4 Ecu/ 1 ale. 100 % % vol/hl + 10 % vol/hl + 3 Ecu/hi Ecu/hi (&gt;) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 17127 . 9 . 93 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2208 30 89 More than 2 litres 1,2 Ecu/ 0,4 Ecu/ 1 ale. 100 % % vol/hl % vol/hl 2208 40  Rum and taffia : 2208 40 10 In containers holding 2 litres or less 1,1 Ecu/ 1 Ecu/ 1 ale. 100% % vol/hl + 10 % vol/hl + 5 Ecu/hi Ecu/hi 2208 40 90   In containers holding more than 2 litres 1,1 Ecu/ 1 Ecu/ laic. 100% % vol/hl % vol/hl 2208 50  Gin and Geneva : Gin, in containers holding : 2208 50 11 2 litres or less 1,2 Ecu/ 1 Ecu/ 1 ale. 100 % % vol/hl + 10 % vol/hl + 5 Ecu/hi Ecu/hi 2208 50 19 More than 2 litres 1,2 Ecu/ 1 Ecu/ laic. 100% % vol/hl % vol/hl Geneva, in containers holding : 2208 50 91 2 litres or less 1,6 Ecu/ 0 1 ale. 100 % % vol/hl + 10 Ecu/hi 2208 50 99 More than 2 litres 1,6 Ecu/ 0 laic. 100% % vol/hl 2208 90 - Other : Arrack, in containers holding : 2208 90 11 2 litres or less 1,1 Ecu/ 1 Ecu/ 1 ale. 100% % vol/hl + 10 % vol/hl + 5 Ecu/hi Ecu/hi 2208 90 19 More than 2 litres 1,1 Ecu/ 1 Ecu/ laic. 100% % vol/hl % vol/hl Vodka of an alcoholic strength by volume of 45,4 % vol or less and plum, pear or cherry spirit (excluding liqueurs), in containers holding : 2 litres or less : 2208 90 31 Vodka 1,6 Ecu/ 1,3 Ecu/ laic. 100% % vol/hl + 10 % vol/hl + 5 Ecu/hi Ecu/hi 2208 90 33 Plum, pear or cherry spirit (excluding liqueurs) 1,6 Ecu/ 1,3 Ecu/ laic. 100% % vol/hl + 10 % vol/hl + 5 Ecu/hi Ecu/hi More than 2 litres : 2208 90 35 Vodka 1,6 Ecu/ 1,3 Ecu/ laic. 100% % vol/hl % vol/hl 2208 90 38 Plum, pear or cherry spirit (excluding liqueurs) 1,6 Ecu/ 1,3 Ecu/ laic. 100% % vol/hl % vol/hl (') See Annex. 172 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5   Other spirits, liqueurs and other spirituous beverages, in containers holding :    2 litres or less : 2208 90 41 Ouzo 1,6 Ecu/  1 aic. 100% % vol/hl + 10 Ecu/bl     Other : Spirits (excluding liqueurs) :     Distilled from fruit : 2208 90 45 Calvados 1,6 Ecu/ ( ») 1 aic. 100% % vol/hl + 10 Ecu/hi 2208 90 48 Other 1,6 Ecu/ (&gt;) 1 aic . 100% % vol/hl + 10 Ecu/hi     Other : 2208 90 52 Korn 1,6 Ecu/ (&gt;) 1 aic. 100% % vol/hl + 10 Ecu/hi 2208 90 58 Other 1,6 Ecu/ (i ) 1 aic. 100% % vol/hl + 10 Ecu/hi 2208 90 65 Liqueurs 1,6 Ecu/ (&gt;) 1 aic . 100% %vol/hl + 10 Ecu/hi 2208 90 69    Other spirituous beverages 1,6 Ecu/  1 aic. 100% % vol/hl + 10 Ecu/hi    More than 2 litres :     Spirits (excluding liqueurs) : 2208 90 71 Distilled from fruit 1,6 Ecu/ ( ») 1 aic . 100% % vol/hl 2208 90 73 Other 1,6 Ecu/ ( ») 1 aic. 100% % vol/hl 2208 90 79   Liqueurs and other spirituous beverages 1,6 Ecu/ ( ¢) 1 aic. 100% % vol/hl   Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol, in containers holding : 2208 90 91 2 litres or less 1,6 Ecu/ (&gt;) 1 ale. 100 % % vol/hl + 10 Ecu/hi 2208 90 99 More than 2 litres 1,6 Ecu/ (*) 1 ale . 100% % vol/hl 2209 00 Vinegar and substitutes for vinegar obtained from acetic acid :  Wine vinegar, in containers holding : 2209 00 11 2 litres or less 8 Ecu/hi (2)  1 (') See Annex . (2) In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions . 27 . 9 . 93 Official Journal of the European Communities 173 || Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2209 00 19 More than 2 litres 6 Ecu/hi ( i )  1  Other, in containers holding : 2209 00 91 2 litres or less 8 Ecu/hi  1 2209 00 99   More than 2 litres 6 Ecu/hi  1 (') In addition to the customs duty, the application of a countervailing charge is provided for under certain conditions. 27 . 9 . 93174 Official Journal of the European Communities CHAPTER 23 RESIDUES AND WASTE FROM THE FOOD INDUSTRIES ; PREPARED ANIMAL FODDER Note 1 . Heading No 2309 includes products of a kind used in animal feeding, not elsewhere specified or included, obtained by processing vegetable or animal materials to such an extent that they have lost the essential characteristics of the original material, other than vegetable waste, vegetable residues and by-products of such processing. Additional notes 1 . Subheadings 2303 1011 and 2303 10 19 include only residues from the manufacture of starch from maize and do not cover blends of such residues with products derived from other plants or products derived from maize otherwise than in the course of production of starch by the wet process. These products may, however, contain residues from the extraction of maize germ oil by the wet process. Their starch content may not exceed 28 % by weight on the dry product in accordance with the method contained in Annex I . I to Directive 72/199/EEC of the Commission and their fat content may not exceed 4,5 % by weight on the dry product determined in accordance with method A contained in Annex I to Directive 84/4/EEC of the Commission . 2. Subheading 2306 90 91 includes only residues from the extraction of oil from the germs of maize, excluding products containing components from parts of maize grains which have been added after processing and have not been subjected to the oil extraction process. 3. For the purposes of subheadings 2307 00 11 , 2307 00 19, 2308 90 11 and 2308 90 19, the following expressions shall have the meanings hereby assigned to them :  'actual alcoholic strength by mass ' : the number ofkilograms ofpure alcohol contained in 100 kg of the product,  'potential alcoholic strength by mass ': the number of kilograms of pure alcohol capable of being produced by total fermentation of the sugars contained in 100 kg of the product,  'total alcoholic strength by mass ' : the sum of the actual and potential alcoholic strengths by mass,  % mas ' : the symbolfor alcoholic strength by mass. 4. For the purposes of subheadings 2309 10 11 to 2309 10 70 and 2309 90 31 to 2309 90 70, the expression 'milk products ' means the products falling within heading Nos 0401 , 0402, 0404, 0405, 0406 and within subheadings 0403 10 02 to 0403 10 36, 0403 9011 to 0403 90 69, 1 702 10 and 2106 90 51 . 17527 . 9 . 93 Official Journal of the European Communities li Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2301 Flours, meals and pellets, of meat or meat offal, of fish or of crustaceans, molluscs or other aquatic invertebrates, unfit for human consumption ; greaves : 230110 00  Flours, meals and pellets, of meat or meat offal ; greaves 4 Free  2301 20 00 - Flours, meals and pellets, of fish or of crustaceans, molluscs or other aquatic invertebrates 5 2  2302 Bran, sharps and other residues, whether or not in the form of pellets derived from the sifting, milling or other working of cereals or of leguminous plants : 2302 10  Of maize (corn) : 2302 10 10 With a starch content not exceeding 35 % by weight 21 (AGR)   23021090 Other 21 (AGR)   2302 20 - Of rice : 2302 20 10 With a starch content not exceeding 35 % by weight 21 (AGR)   2302 20 90 Other 21 (AGR)   2302 30 - Of wheat : 2302 30 10 Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight 21 (AGR) (*)  2302 30 90 Other 21 (AGR) 0  2302 40  Of other cereals : 2302 40 10   Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight 21 (AGR) 0  2302 40 90 Other 21 (AGR) ( »)  2302 50 00  Of leguminous plants 8   2303 Residues of starch manufacture and similar residues, beet-pulp, ba ­ gasse and other waste of sugar manufacture, brewing or distilling dregs and waste, whether or not in the form of pellets : 2303 10  Residues of starch manufacture and similar residues : Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product : 2303 10 11 Exceeding 40 % by weight 27 (AGR)   2303 10 19 Not exceeding 40 % by weight Free Free  2303 10 90   Other Free Free ( ) A reduced levy shall be applicable within the limits of an annual tariff quota of 550 000 tonnes, the conditions for the grant of which are laid down in the relevant Community provisions. 176 Official Journal of the European Communities 27. 9 . 93 \\I Rate of duty I CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit l 2 3 4 5 2303 20 - Beet-pulp, bagasse and other waste of sugar manufacture : Beet-pulp having a dry matter content of : 2303 20 11 Not less than 87 % by weight Free Free  2303 20 18 Less than 87 % by weight Free Free  2303 20 90 Other Free Free  2303 30 00  Brewing or distilling dregs and waste Free Free  23040000 Oil-cake aid other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of soya-bean oil Free Free  2305 00 00 Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of ground-nut oil ... . Free Free  2306 Oil-cake and other solid residues, whether or not ground or in the form of pellets, resulting from the extraction of vegetable fats or oils, other than those of heading No 2304 or 2305 : 2306 10 00  Of cotton seeds Free Free  23062000 - Of linseed Free Free  23063000 - Of saaflower seeds Free Free  23064000 - Of rape or colza seeds Free Free  2306 50 00  Of coconut or copra Free Free  2306 60 00  Of palm nuts or kernels Free Free  230690  Other : Oil-cake and other residues resulting from the extraction of olive oil : 2306 90 11 Containing 3 % or less by weight of olive oil Free   2306 90 19 Containing more than 3 % by weight of olive oil Free (AGR)   Other : 23069091 Of germ of maize Free Free  2306 90 93 Of sesame seeds Free Free  23069099 Other Free Free  2307 00 Wine lees; argol :  Wine lees : 2307 00 11 Having a total alcoholic strength by mass not exceeding 7,9 % mas and a dry matter content not less than 25 % by weight Free   23070019 Other 2,03 Ecu/   kg/tot/alc. 23070090 - Argol Free   2308 Vegetable materials and vegetable waste, vegetable residues and by ­ products, whether or not in the form of pellets, of a kind used in animal feeding, not elsewhere specified or included : 23081000  Acorns and horse-chestnuts Free Free  27 . 9 . 93 Official Journal of the European Communities 77 lll Rate of duty \ CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2308 90 - Other : Grape marc : 2308 90 11 Having a total alcoholic strength by mass not exceeding 4,3 % mas and a dry matter content not less than 40 % by weight Free Free  2308 90 19 Other 2,03 Ecu/   kg/tot/alc. 2308 90 30 Pomace or marc of fruit, other than grapes Free Free  2308 90 90 Other 4 2  2309 Preparations of a kind used in animal feeding : 2309 10  Dog or cat food, put up for retail sale :   Containing starch, glucose, glucose syrup, maltodextrine or maltodex ­ trine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products : Containing starch, glucose, glucose syrup, maltodextrine or malto ­ dextrine syrup : Containing no starch or containing 10 % or less by weight of starch : 2309 10 11 Containing no milk products or containing less than 10 % by weight of such products 15 (AGR)   2309 10 13 Containing not less than 10 % but less than 50 % by weight of milk products 15 (AGR)   2309 10 15 Containing not less than 50 % but less than 75 % by weight of milk products 15 (AGR)   2309 10 19  Containing not less than 75 % by weight of milk products ... 15 (AGR)    Containing more than 10 % but not more than 30 % by weight of starch : 2309 10 31   Containing no milk products or containing less than 10 % by weight of such products 15 (AGR)   2309 10 33   Containing not less than 10 % but less than 50 % by weight of milk products 15 (AGR)   2309 10 39 Containing not less than 50 % by weight of milk products ... 15 (AGR)   Containing more than 30 % by weight of starch : 2309 10 51 Containing no milk products or containing less than 10 % by weight of such products 15 (AGR)   2309 10 53 _____ Containing not less than 10 % but less than 50 % by weight of milk products 15 (AGR)   2309 10 59    Containing not less than 50 % by weight of milk products ... 15 (AGR)   2309 10 70 Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products 15 (AGR)   2309 10 90 -- Other 15   2309 90 - Other : 2309 90 10 Fish or marine mammal solubles 9 6  178 Official Journal of the European Communities 27 . 9 . 93 I Rate of duty I CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 Other : Containing starch, glucose, glucose syrup, maltodextrine or malto ­ dextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :     Containing starch, glucose, glucose syrup, maltodextrine or mal ­ todextrin syrup : Containing no starch or containing 10 % or less by weight of starch : 2309 90 31 Containing no milk products or containing less than 10 % by weight of such products 15 (AGR)   2309 90 33 Containing not less than 10 % but less than 50 % by weight of milk products 15 (AGR)   2309 90 35 Containing not less than 50 % but less than 75 % by weight of milk products 15 (AGR)   230990 39   Containing not less than 75 % by weight of milk products . 15 (AGR)   Containing more than 10 % but not more than 30 % by weight of starch : 2309 90 41 Containing no milk products or containing less than 10 % by weight of such products 15 (AGR)   2309 90 43 Containing not less than 10 % but less than 50 % by weight of milk products 15 (AGR)   2309 90 49 Containing not less than 50 % by weight of milk products . 15 (AGR)   Containing more than 30 % by weight of starch : 2309 90 51 Containing no milk products or containing less than 10 % by weight of such products 15 (AGR)   2309 90 53 Containing not less than 10 % but less than 50 % by weight of milk products 15 (AGR)   2309 90 59 Containing not less than 50 % by weight of milk products . 15 (AGR)   2309 90 70 Containing no starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup but containing milk products 15 (AGR)   Other : 23099091 Beet-pulp with added molasses 15   2309 90 93 Premixtures 15   2309 90 98 Other 15   27 . 9 . 93 Official Journal of the European Communities 179 CHAPTER 24 TOBACCO AND MANUFACTURED TOBACCO SUBSTITUTES Note 1 . This chapter does not cover medicinal cigarettes (Chapter 30). Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2401 Unmanufactured tobacco ; tobacco refuse : 2401 10  Tobacco, not stemmed/stripped : Flue-cured Virginia type and light air-cured Burley type tobacco (including Burley hybrids); light air-cured Maryland type and fire ­ cured tobacco (') : 2401 10 10 Flue-cured Virginia type 30 23  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 30 Ecu/ 100 kg/net 100 kg/net 2401 10 20 Light air-cured Burley type (including Burley hybrids) 30 23  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 30 Ecu/ 100 kg/net 100 kg/net 2401 10 30  Light air-cured Maryland type 30 23  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 30 Ecu/ 100 kg/net 100 kg/net Fire-cured tobacco : 2401 10 41     Kentucky type 30 23  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 30 Ecu/ 100 kg/net 100 kg/net 2401 10 49 Other 30 23  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 30 Ecu/ 100 kg/net 100 kg/net Other : 2401 1050    Light air-cured tobacco 30 14  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 70 Ecu/ 100 kg/net 100 kg/net 2401 10 60    Sun-cured Oriental type tobacco 30 14  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 70 Ecu/ 100 kg/net 100 kg/net 2401 10 70    Dark air-cured tobacco 30 14  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 70 Ecu/ 100 kg/net 100 kg/net (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 180 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2401 10 80    Flue-cured tobacco 30 14  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 70 Ecu/ 100 kg/net 100 kg/net 2401 10 90 Other tobacco 30 14  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 70 Ecu/ 100 kg/net 100 kg/net 2401 20  Tobacco, partly or wholly stemmed/stripped : Flue-cured Virginia type and light air-cured Burley type tobacco (including Burley hybrids); light air-cured Maryland type and fire ­ cured tobacco 0 : 2401 20 10    Flue-cured Virginia type 30 23  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 30 Ecu/ 100 kg/net 100 kg/net 2401 20 20 Light air-cured Burley type (including Burley hybrids) 30 23  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 30 Ecu/ 100 kg/net 100 kg/net 2401 20 30    Light air-cured Maryland type 30 23  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 30 Ecu/ 100 kg/net 100 kg/net    Fire-cured tobacco : 2401 20 41     Kentucky type 30 23  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 30 Ecu/ 100 kg/net 100 kg/net 24012049 Other 30 23  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 30 Ecu/ 100 kg/net 100 kg/net   Other : 2401 20 50    Light air-cured tobacco 30 14  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 70 Ecu/ 100 kg/net 100 kg/net 2401 20 60    Sun-cured Oriental type tobacco 30 14  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 70 Ecu/ 100 kg/net 100 kg/net 2401 20 70    Dark air-cured tobacco 30 14  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 70 Ecu/ 100 kg/net 100 kg/net 2401 20 80  -  Flue-cured tobacco 30 14  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 70 Ecu/ 100 kg/net 100 kg/net 2401 20 90    Other tobacco 30 14  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 70 Ecu/ 100 kg/net 100 kg/net (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 27 . 9 . 93 Official Journal of the European Communities 181 Rate of duty CN code Description autonomous (%) or levy (AGR) conventional (%) Supplementary unit 1 2 3 4 5 2401 30 00 - Tobacco refuse 30 14  MIN 29 Ecu MIN 28 Ecu MAX 70 Ecu/ MAX 70 Ecu/ 100 kg/net 100 kg/net 2402 Cigars, cheroots, cigarillos and cigarettes, of tobacco or of tobacco substitutes : 2402 10 00  Cigars, cheroots and cigarillos, containing tobacco 80 52 1 000 p/st 2402 20 00  Cigarettes containing tobacco 180 90 1 000 p/st 2402 90 00 - Other 180 90  2403 Other manufactured tobacco and manufactured tobacco substitutes ; 'homogenized' or 'reconstituted' tobacco ; tobacco extracts and essen ­ ces : 2403 10  Smoking tobacco, whether or not containing tobacco substitutes in any proportion : 2403 10 10   In immediate packings of a net content not exceeding 500 g 180 1 17  2403 10 90 Other 180 117   Other : 2403 91 00 'Homogenized' or 'reconstituted ' tobacco 40 26  2403 99 Other : 2403 99 10 Chewing tobacco and snuff 100 65  2403 99 90    Other 40 26  182 Official Journal of the European Communities 27 . 9 . 93 SECTION V MINERAL PRODUCTS CHAPTER 25 SALT ; SULPHUR ; EARTHS AND STONE ; PLASTERING MATERIALS, LIME AND CEMENT Notes 1 . Except where their context or note 4 to this chapter otherwise requires, the headings of this chapter cover only products which are in the crude state or which have been washed (even with chemical substances eliminating the impurities without changing the structure of the product), crushed, ground, powdered, levigated, sifted, screened, concentrated by flotation, magnetic separation or other mechanical or physical processes (except crystallization), but not products which have been roasted, calcined, obtained by mixing or subjected to processing beyond that mentioned in each heading . The products of this chapter may contain an added anti-dusting agent, provided that such addition does not render the product particularly suitable for specific use rather than for general use. 2 . This chapter does not cover : (a) sublimed sulphur, precipitated sulphur or colloidal sulphur (heading No 2802); (b) earth colours containing 70 % or more by weight of combined iron evaluated as Fe203 (heading No 2821 ); (c) medicaments or other products of Chapter 30; (d) perfumery, cosmetic or toilet preparations (Chapter 33); (e) setts, curbstones or flagstones (heading No 6801); mosaic cubes or the like (heading No 6802); roofing, facing or damp course slates (heading No 6803); (f) precious or semi-precious stones (heading No 7102 or 7103); (g) cultured crystals (other than optical elements) weighing not less than 2,5 g each, of sodium chloride or of magnesium oxide, of heading No 3823 ; optical elements of sodium chloride or of magnesium oxide (heading No 9001 ); (h) billiard chalks (heading No 9504); or (ij) writing or drawing chalks or tailors' chalks (heading No 9609). 3 . Any products classifiable within heading No 2517 and any other heading of the chapter are to be classified within heading No 2517 . 4 . Heading No 2530 applies inter alia to : vermiculite, perlite and chlorites, unexpanded; earth colours, whether or not calcined or mixed together; natural micaceous iron oxides ; meerschaum (whether or not in polished pieces); amber ; agglomerated meerschaum and agglomerated amber, in plates, rods, sticks or similar forms, not worked after moulding ; jet; strontianite (whether or not calcined), other than strontium oxide; broken pottery. 27 . 9 . 93 Official Journal of the European Communities 183 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2501 00 Salt (includiog table salt and denatured salt) and pure sodium chloride, whether or not in aqueous solution or containing added anti-caking or free-flowing agents ; sea water : 2501 00 10  Sea water and salt liquors Free Free   Common salt (including table salt and denatured salt) and pure sodium chloride, whether or not in aqueous solution or containing added anti-ca ­ king or free-flowing agents : 2501 00 31 For chemical transformation (separation of Na from CI) for the manufacture of other products 0) 1 Ecu/   1 000 kg/net Other : 2501 00 51  Denatured or for industrial uses (including refining) other than the preservation or preparation of foodstuffs for human or animal consumption (l) 5 Ecu/ 2,5 Ecu/  1 000 kg/net 1 000 kg/net Other : 2501 00 91 Salt suitable for human consumption 16 Ecu/ 5,2 Ecu/  1 000 kg/net 1 000 kg/net 2501 00 99 Other 16 Ecu/ 5,2 Ecu/  1 000 kg/net 1 000 kg/net 2502 00 00 Unroasted iron pyrites Free Free  2503 Sulphur of all kinds, other than sublimed sulphur, precipitated sulphur and colloidal sulphur : 2503 10 00  Crude or unrefined sulphur Free Free  2503 90 00 - Other 10 3,2  2504 Natural graphite : 2504 10 00  In powder or in flakes Free Free  2504 90 00 - Other Free Free  2505 Natural sands of all kinds, whether or not coloured, other than metal-bearing sands of Chapter 26 : 2505 10 00  Silica sands and quartz sands Free Free  2505 90 00 - Other Free Free  2506 Quartz (other than natural sands); quartzite, whether or not roughly ^ trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape : 2506 10 00  Quartz 1 Free   Quartzite : 2506 21 00 Crude or roughly trimmed 1 Free  2506 29 00 Other 1 Free  (*) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 184 Official Journal of the European Communities 27 . 9 . 93 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2507 00 Kaolin and other kaolinic clays, whether or not calcined : 2507 00 10 - Crude Free Free  2507 00 90 - Other Free Free  2508 Other clays (not including expanded clays of heading No 6806), andalusite, kyanite and sillimanite, whether or not calcined ; mullite ; chamotte or dinas earths : 2508 10 00 - Bentonite Free Free  2508 20 00  Decolourizing earths and fuller's earth Free Free  2508 30 00 - Fire-clay Free Free  2508 40 00  Other clays Free Free  2508 50 00  Andalusite, kyanite and sillimanite Free Free  2508 60 00 - Mullite Free Free  2508 70  Chamotte or dinas earths : 2508 70 10 Chamotte earth Free Free  2508 70 90 Dinas earth Free Free  2509 00 00 Chalk Free Free  2510 Natural calcium phosphates, natural aluminium calcium phosphates and phosphatic chalk : 2510 10 00  Unground Free Free  2510 20 00 - Ground Free Free  2511 Natural barium sulphate (barytes); natural barium carbonate (with ­ erite), whether or not calcined, other than barium oxide of heading No 2816 : 2511 10 00  Natural barium sulphate (barytes) . Free Free  251120 00  Natural barium carbonate (witherite) . 3 1  2512 00 00 Siliceous fossil meals (for example, kieselguhr, tripolite and dia ­ tomite) and similar siliceous earths, whether or not calcined, of an apparent specific gravity of 1 or less Free 0,5  2513 Pumice stone ; emery ; natural corundum, natural garnet and other natural abrasives, whether or not heat-treated :  Pumice stone : 2513 11 00   Crude or in irregular pieces, including crushed pumice ('bimskies') .... Free Free  2513 19 00 Other 3 0,9  27 . 9 . 93 Official Journal of the European Communities 185 Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Emery, natural corundum, natural garnet and other natural abrasives : 2513 21 00 Crude or in irregular pieces Free Free  2513 29 00 Other 3 0,9  2514 00 00 Slate, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape Free Free  2515 Marble, travertine, ecaussine and other calcareous monumental or building stone of an apparent specific gravity of 2,5 or more, and alabaster, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape :  Marble and travertine : 2515 11 00   Crude or roughly trimmed Free Free  2515 12   Merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape : 2515 12 20 Of a thickness not exceeding 4 cm Free Free  2515 12 50 Of a thickness exceeding 4 cm but not exceeding 25 cm Free Free  2515 12 90    Other Free Free  2515 20 00  Ecaussine and other calcareous monumental or building stone ; alabaster . . Free Free  2516 Granite, porphyry, basalt, sandstone and other monumental or build ­ ing stone, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape :  Granite : 2516 11 00 Crude or roughly trimmed Free Free  2516 12 Merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape : 2516 12 10 Of a thickness not exceeding 25 cm 7 3,5  2516 12 90    Other Free Free   Sandstone : 2516 21 00   Crude or roughly trimmed Free Free  2516 22 Merely cut, by sawing or otherwise, into blocks or slate of a rectangular (including square) shape : 2516 22 10 Of a thickness not exceeding 25 cm 7 3,5  2516 22 90 Other Free Free  2516 90  Other monumental or building stone : 2516 90 10 Porphyry, syenite, lava, basalt, gneiss, trachyte and other similar hard rocks, merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape, of a thickness not exceeding 25 cm 7 3,5  251690 90 Other Free Free  186 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2517 Pebbles, gravel, broken or crushed stone, of a kind commonly used for concrete aggregates, for road metalling or for railway or other ballast, shingle and flint, whether or not heat-treated ; macadam of slag, dross or similar industrial waste, whether or not incorporating the materials cited in the first part of the heading ; tarred macadam ; granules, chippings and powder, of stones of heading No 2515 or 2516, whether or not heat-treated : 2517 10  Pebbles, gravel, broken or crushed stone, of a kind commonly used for concrete aggregates, for road metalling or for railway or other ballast, shingle and flint, whether or not heat-treated : 2517 10 10   Pebbles, gravel , shingle and flint Free Free  2517 10 90 Other Free Free  2517 20 00  Macadam of slag, dross or similar industrial waste, whether or not incorporating the materials cited in subheading 2517 10 Free Free  2517 30 00  Tarred macadam Free Free   Granules, chippings and powder, of stones of heading No 2515 or 2516, whether or not heat-treated : 25174100 Of marble Free Free  2517 49 00 Other Free Free  2518 Dolomite, whether or not calcined ; dolomite, roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape ; agglomerated dolomite (includ ­ ing tarred dolomite) : 2518 10 00  Dolomite not calcined Free Free  2518 20 00  Calcined dolomite 4 1,8  2518 30 00  Agglomerated dolomite (including tarred dolomite) 5 2,2  2519 Natural magnesium carbonate (magnesite); fused magnesia ; dead ­ burned (sintered) magnesia, whether or not containing small quantities of other oxides added before sintering ; other magnesium oxide, whether or not pure : 2519 10 00  Natural magnesium carbonate (magnesite) Free Free  2519 90 - Other : 2519 90 10   Magnesium oxide, other than calcined natural magnesium carbonate .9 4,1  2519 90 30   Dead-burned (sintered) magnesia Free Free  2519 90 90 Other Free Free  2520 Gypsum ; anhydrite ; plasters (consisting of calcined gypsum or cal ­ cium sulphate) whether or not coloured, with or without small quanti ­ ties of accelerators or retarders : 252010 00  Gypsum ; anhydrite Free Free  2520 20  Plasters : 2520 20 10   Building Free Free  2520 20 90   Other Free Free  27 . 9 . 93 Official Journal of the European Communities 87 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2521 00 00 Limestone flux ; limestone and other calcareous stone, of a kind used for the manufacture of lime or cement Free Free  2522 Quicklime, slaked lime and hydraulic lime, other than calcium oxide and hydroxide of heading No 2825 : 25221000  Quicklime 4 3,5  2522 20 00 - Slaked lime 4 3,5  2522 30 00 - Hydraulic lime 4 3,5  2523 Portland cement, aluminous cement, slag cement, supersulphate ce ­ ment and similar hydraulic cements, whether or not coloured or in the form of clinkers : 2523 10 00  Cement clinkers 8 3,2   Portland cement : 2523 21 00 White cement, whether or not artificially coloured 8 3,2  2523 29 00 Other 8 3,2  2523 30 00 - Aluminous cement 8 3,2  2523 90  Other hydraulic cements : 2523 90 10 Blast furnace cement 8 3,2  2523 90 30 Pozzolanic cement 8 3,2  2523 90 90 Other 8 3,2  2524 00 Asbestos : 2524 00 30  Fibres, flakes or powder Free Free  2524 00 80 - Other Free Free  2525 Mica, including splittings ; mica waste : 2525 10 00  Crude mica and mica rifted into sheets or splittings Free Free  2525 20 00  Mica powder Free Free  2525 30 00  Mica waste Free Free  2526 Natural steatite, whether or not roughly trimmed or merely cut, by sawing or otherwise, into blocks or slabs of a rectangular (including square) shape ; talc : 2526 10 00  Not crushed, not powdered Free Free  2526 20 00  Crushed or powdered 3 0,9  2527 0000 Natural cryolite ; natural chiolite Free Free  2528 Natural borates and concentrates thereof (whether or not calcined), but not including borates separated from natural brine ; natural boric acid containing not more than 85 % of H3BO3 calculated on the dry weight : 2528 10 00  Natural sodium borates and concentrates thereof (whether or not calcined) . Free Free  252890 00 - Other Free Free  2529 Felspar ; leucite ; nepheline and nepheline syenite ; fluorspar : 2529 10 00  Felspar Free Free  188 Official Journal of the European Communities 27 . 9 . 93 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Fluorspar : 2529 21 00   Containing by weight 97 % or less of calcium fluoride 3 Free  2529 22 00   Containing by weight more than 97 % of calcium fluoride 3 Free  2529 3000  Leucite ; nepheline and nepheline syenite Free Free  2530 Mineral substances not elsewhere specified or included : 2530 10  Vermiculite, perlite and chlorites, unexpanded : 2530 10 10 Perlite Free Free  2530 10 90 Vermiculite and chlorites Free Free  2530 20 00 - Kieserite, epsomite (natural magnesium sulphates) Free Free  2530 30 (Ml - Earth colours Free Free  2530 40 00  Natural micaceous iron oxides 3 1,8  2530 90 - Other : 2530 90 10 Meerschaum Free Free  2530 90 90 Other Free Free  27 . 9 . 93 Official Journal of the European Communities 189 CHAPTER 26 ORES, SLAG AND ASH Notes 1 . This chapter does not cover : (a) slag or similar industrial waste prepared as macadam (heading No 2517); (b) natural magnesium carbonate (magnesite), whether or not calcined (heading No 2519); (c) basic slag of Chapter 31 ; (d) slag wool, rock wool or similar mineral wools (heading No 6806); (e) waste or scrap of precious metal or of metal clad with precious metal (heading No 7112); or (f) copper, nickel or cobalt mattes produced by any process of smelting (Section XV). 2 . For the purposes of heading Nos 2601 to 2617, the term 'ores' means minerals of mineralogical species actually used in the metallurgical industry for the extraction of mercury, of the metals of heading No 2844 or of the metals of Section XIV or XV, even if the are intended for non-metallurgical purposes. Heading Nos 2601 to 2617 do not, however, include minerals which have been submitted to processes not normal to the metallurgical industry . 3 . Heading No 2620 applies only to ash and residues of a kind used in industry either for the extraction of metals or as a basis for the manufacture of chemical compounds of metals . \ 1 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2601 Iron ores and concentrates, including roasted iron pyrites :  Iron ores and concentrates, other than roasted iron pyrites : 2601 11 00   Non-agglomerated (ECSC) Free  2601 12 00   Agglomerated (ECSC) Free  2601 20 00  Roasted Iron pyrites Free Free  2602 00 00 Manganese ores and concentrates, including manganiferous iron ores and concentrates with a manganese content of 20 % or more, calcu ­ lated on the dry weight (ECSC) Free  2603 00 00 Copper ores and concentrates Free Free  2604 00 00 Nickel ores and concentrates Free Free  2605 00 00 Cobalt ores and concentrates Free Free  2606 00 00 Aluminium ores and concentrates Free Free  Official Journal of the European Communities 27 . 9 . 93190 ' Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2607 00 00 Lead ores and concentrates Free Free  2608 00 00 Zinc ores and concentrates Free Free  2609 00 00 Tin ores and concentrates Free Free  2610 00 00 Chromium ores and concentrates Free Free  2611 00 00 Tungsten ores and concentrates . Free Free  2612 Uranium or thorium ores and concentrates : 2612 10 - Uranium ores and concentrates : 2612 10 10   Uranium ores and pitchblende, and concentrates thereof, with a uranium content of more than 5 % by weight (Euratom) Free Free  2612 10 90 Other Free Free  2612 20 - Thorium ores and concentrates : 2612 20 10   Monazite; urano-thorianite and other thorium ores and concentrates, with a thorium content of more than 20 % by weight (Euratom) .... Free Free  2612 20 90 Other Free Free  2613 Molybdenum ores and concentrates : 2613 10 00 - Roasted Free Free  2613 90 00 - Other Free Free  2614 00 Titanium ores and concentrates : 2614 00 10  Ilmenite and concentrates thereof Free Free  2614 00 90 - Other Free Free  2615 Niobium, tantalum, vanadium or zirconium ores and concentrates : 2615 10 00  Zirconium ores and concentrates Free Free  2615 90 - Other : 2615 90 10   Niobium and tantalum ores and concentrates Free Free  2615 90 90   Vanadium ores and concentrates Free Free  2616 Precious metal ores and concentrates : 2616 10 00  Silver ores and concentrates Free Free  261690 00 - Other Free Free  2617 Other ores and concentrates : 2617 10 00  Antimony ores and concentrates Free Free  2617 90 00 - Other Free Free  2618 00 00 Granulated slag (slag sand) from the manufacture of iron or steel . . Free Free  27 . 9. 93 Official Journal of the European Communities 191 ll Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2619 00 Slag, dross (other than granulated slag), scalings and other waste from the manufacture of iron or steel : 2619 00 10  Blast-furnace dust (ECSC) Free   Other : 2619 00 91 Waste suitable for the recovery of iron or manganese Free Free  2619 00 93 Slag suitable for the extraction of titanium oxide Free Free  2619 00 95 Waste suitable for the extraction of vanadium Free Free  26190099 Other Free Free  2620 Ash and residues (other than from the manufacture of iron or steel), containing metals or metal compounds :  Containing mainly zinc : 2620 11 00   Hard zinc spelter Free Free  2620 19 00   Other Free Free  2620 20 00  Containing mainly lead Free Free  2620 30 00  Containing mainly copper Free Free  2620 40 00  Containing mainly aluminium Free Free  2620 50 00  Containing mainly vanadium Free Free  2620 90 - Other : 2620 90 10 Containing mainly nickel Free Free  2620 90 20 Containing mainly niobium and tantalum Free Free  2620 90 30 Containing mainly tungsten Free Free  2620 90 40 Containing mainly tin Free Free  2620 90 50 Containing mainly molybdenum Free Free  2620 90 60 Containing mainly titanium Free Free  2620 90 70 Containing mainly antimony Free Free  2620 90 80 Containing mainly cobalt Free Free  2620 90 91 Containing mainly zirconium Free Free  2620 90 99   Other Free Free  2621 00 00 Other slag and ash, including seaweed ash (kelp) Free Free  192 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 27 MINERAL FUELS, MINERAL OILS AND PRODUCTS OF THEIR DISTILLATION ; BITUMINOUS SUBSTANCES ; MINERAL WAXES Notes 1 . This chapter does not cover : (a) separate chemically defined organic compounds, other than pure methane and propane which are to be classified within heading No 2711 ; (b) medicaments of heading No 3003 or 3004; or (c) mixed unsaturated hydrocarbons of heading No 3301 , 3302 or 3805 . 2 . References in heading No 2710 to 'petroleum oils and oils obtained from bituminous minerals' include not only petroleum oils and oils obtained from bituminous minerals but also similar oils, as well as those consisting mainly of mixed unsaturated hydrocarbons, obtained by any process, provided that the weight of the non-aromatic constituents exceeds that of the aromatic constituents . However, the references do not include liquid synthetic polyolefins of which less than 60 % by volume distils at 300 °C, after conversion to 1 013 mbar when a reduced-pressure distillation method is used (Chapter 39). Subheading notes 1 . For the purposes of subheading 2701 11 , 'anthracite' means coal having a volatile matter limit (on a dry, mineral ­ matter-free basis) not exceeding 14 %. 2 . For the purposes of subheading 2701 12, 'bituminous coal' means coal having a volatile matter limit (on a dry, mineral-matter-free basis) exceeding 14% and a calorific value limit (on a moist, mineral-matter-free basis) equal to or greater than 5 833 kcal/kg. 3 . For the purposes of subheadings 2707 10, 2707 20, 2707 30, 2707 40 and 2707 60, the terms 'benzole', 'toluole', 'xylole', 'naphthalene' and 'phenols' apply to products which contain more than 50% by weight of benzene, toluene, xylene, naphthalene or phenols, respectively. Additional notes (') 1 . For the purposes of heading No 2710 : (a) 'light oils ' (subheadings 2710 00 11 to 2710 00 39) means oils and preparations of which 90 % or more by volume (including losses) distils at 210 °C (ASTM D 86 method); (b) 'special spirits ' (subheadings 2710 00 21 and 2710 00 25) means light oils as defined in paragraph (a) above, not containing any anti-knock preparations, and with a difference of not more than 60 °C between the temperatures at which 5 % and 90 % by volume (including losses) distil; (c) 'white spirit ' (subheading 2710 00 21) means special spirits as defined in paragraph (b) above with a flash-point higher than 21 °C by the Abel-Pensky method (2); ( 1 ) Unless otherwise stated, the term 'ASTM method' means the methods laid down by the American Society for Testing and Materials in the 1976 edition of standard definitions and specifications for petroleum and lubricating products. (2) The term 'Abel-Pensky method' means method DIN (Deutsche Industrienorm) 51755  Marz 1974 published by the DNA (Deutsche Normenausschufi), Berlin 15. 27. 9. 93 Official Journal of the European Communities 193 (d) 'medium oils ' (subheadings 2710 00 41 to 2710 00 59) means oils and preparations of which less than 90 % by volume (including losses) distils at 210 °C and 65 % or more by volume (including losses) distils at 250 °C (ASTM D 86 method); (e) 'heavy oils ' (subheadings 2710 00 61 to 2710 00 98) means oils and preparations of which less than 65 % by volume (including losses) distils at 250 °C by the ASTM D 86 method or of which the distillation percentage at 250 °C cannot be determined by that method; (f) 'gas oils ' (subheadings 2710 00 61 to 2710 00 69) means heavy oils as defined in paragraph (e) above of which 85 % or more by volume (including losses) distils at 350 °C (ASTM D 86 method); (g) 'fuel oils ' (subheadings 2710 00 71 to 2710 00 78) means heavy oils as defined in paragraph (e) above (other than gas oils as defined in paragraph (f) above) which, for a corresponding diluted colour C, have a viscosity V :  not exceeding that shown in line I of the following table when the sulphated ashes content is less than 1 % by the ASTM D 874 method and the saponification index is less than 4 by the ASTM D 939-54 method,  exceeding that shown in line II when the pour point is not less than 10 °C by the ASTM D 97 method,  exceeding that shown in line I but not exceeding that shown in line II when 25 % or more by volume distils at 300 °C by the ASTM D 86 method or, if less than 25 % by volume distils at 300 °C, when the pour point is higher than 10 °C below zero by the ASTM D 97 method. These provisions apply only to oils having a diluted colour C of less than 2. Diluted colour C/Viscosity V concordance table Colour C 0 0,5 1 1,5 2 2,5 3 3,5 4 4,5 5 5,5 6 6,5 7 J' 5. ana above I 4 4 4 5,4 9 15,1 25,3 42,4 71,1 119 200 335 562 943 1580 2 650 Viscosity V  ----- - - | II 7 7 7 7 9 15,1 25,3 42,4 71,1 119 200 335 562 943 1 580 2 650 The term "viscosity V means the kinematic viscosity at 50 °C expressed in 10~6 m2 s~ ! by the ASTM D 445 method. The term 'diluted colour C' means the colour of a product, as determined by the ASTM D 1500 method, after one part of such product has been mixed with 99 parts by volume of carbon tetrachloride. The colour must be determined immediately after dilution. Subheadings 2710 00 71 to 2710 00 78 cover only fuel oils ofnatural colour. These subheadings do not cover heavy oils defined in paragraph (e) abovefor which it is not possible to determine :  the distillation percentage at 250 °C by the ASTM D 86 method (zero shall be deemed to be a percentage),  the kinematic viscosity at 50 °C by the ASTM D 445 method,  or the diluted colour C by the ASTM D 1500 method. Such products fall within subheadings 2710 00 81 to 2710 00 98. 2. For the purposes of heading No 2712, the expression 'crude petroleum jelly ' (subheading 2712 10 10) shall be taken to apply to petroleum jelly ofa natural colour higher than 4,5 by the ASTM D 1500 method. 194 Official Journal of the European Communities 27 . 9 . 93 3. For the purposes of subheadings 2712 90 31 to 2712 90 39), the term 'crude ' shall be taken to apply to products : (a) with an oil content of 3,5 or higher by the ASTM D 721 method, if their viscosity at 100 °C is lower than 9x 10~6 m2 s~J by the ASTM D 445 method; or (b) of a natural colour higher than 3 by the ASTM D 1500 method, if their viscosity at 100 °C is 9x 10~6 m2 s~ 1 or higher by the ASTM D 445 method. 4. For the purposes of heading Nos 2710, 2711 and 2712, the term 'specific process ' shall be taken to apply to the following operations : (a) vacuum distillation; (b) redistillation by a very thorough fractionation process; (c) cracking; (d) reforming; (e) extraction by means of selective solvents; (f) the process comprising all the following operations : processing with concentrated sulphuric acid, oleum or sulphuric anhydride; neutralization with alkaline agents; decolorization and purification with naturally active earth, activated earth, activated charcoal or bauxite; (g) polymerization; (h) alkylation; (ij) isomerization; (k) (in respect of products of subheadings 2710 00 61 to 2710 00 98 only) desulphurization with hydrogen resulting in a reduction of at least 85 % of the sulphur content of the products processed (ASTM D 1266-59 T method); (I) (in respect ofproducts ofheading No 2710 only) deparaffining by a process other than filtering; (m) (in respect ofproducts of subheadings 2710 00 61 to 2710 00 98 only) treatment with hydrogen at a pressure of more than 20 bar and a temperature of more than 250 °C with the use of a catalyst, other than to effect desulphurization, when the hydrogen constitutes an active element in a chemical reaction. The further treatment with hydrogen of lubricating oils of subheadings 2710 00 81 to 2710 00 98 (e.g. hydrofinishing or decolorization) in order, more especially, to improve colour or stability shall not, however, be deemed to be a specific process; (n) (in respect ofproducts of subheadings 2710 00 71 to 2710 00 78 only) atmospheric distillation, on condition that less than 30% of these products distils, by volume, including losses, at 300 °C by the ASTM D 86 method. If 30% or more by volume, including losses, of such products distils at 300 °C by the ASTM D 86 method, the quantities ofproducts which may be obtained during the atmospheric distillation and which fall within subheadings 2710 0011 to 2710 0039 or 2710 00 41 to 2710 00 59 shall be dutiable at the same rates as those provided for under subheadings 2710 00 74 to 2710 00 78 according to the kind and value of the products used and on the net weight of the products obtained. This rule shall not apply to products so obtained which, within a period ofsix months and subject to such other conditions as may be determined by the competent authorities, are to undergo a specific process or chemical transformation by a process not being a specific process; (o) (in respect of products of subheadings 27100081 to 27100098 only) treatment by means of a high-frequency electrical brush-discharge. Should any preparatory treatment prior to the abovementioned treatments be necessary by reason of technical requirements, the customs exemption shall apply only to the quantities of the products intendedfor and actually subjected to such abovementioned treatments; any waste products arising during preparatory treatment shall also be exempt from customs duty. 27 . 9 . 93 Official Journal of the European Communities 195 5. The quantities ofproducts which may be obtained during chemical transformation, or during preparatory treatment which may be necessary by reason of technical requirements, and which fall within heading Nos or subheadings 2707 10 10, 2707 20 10, 27073010, 27075010, 2710, 2711, 271210, 2712 20, 2712 90 31 to 2712 90 90, 2713 90, 2901 10 10, 2902 20 10, 2902 30 10 and 2902 44 10 shall be dutiable at the same rates as those providedfor in respect ofproducts for other purposes ', according to the kind and value of the products used and on the net weight of the products obtained. This rule shall not apply to such products falling within heading Nos 2710 to 2712 which, within a period of six months and subject to such other conditions as may be determined by the competent authorities, are to undergo a specific process orfurther chemical transformation. 6. Subheading 2710 00 85 covers only oils to be mixed with other oils, with the products of heading No 3811 or with thickeners in order to produce oils, greases or lubricating preparations, by enterprises which, because of the plant with which they are equipped, cannot claim exemption from customs duty under the terms of additional note 5 above relating to heading No 2710, and which process such oils for resale in plants equipped with all the following :  at least two storage tanks for the basic oils in bulk,  at least one mixing tank, with power-driven mixing equipment, with or without heating equipment, and with provision for the incorporation ofadditives, and  packaging equipment. These last three requirements concerning plant equipment are also applicable when the mixing is carried out in rented plants or by a subcontractor. Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2701 Coal ; briquettes, ovoids and similar solid fuels manufactured from coal :  Coal, whether or not pulverized, but not agglomerated : 2701 11 Anthracite (ECSC) : 2701 11 10  Having a volatile matter limit (on a dry, mineral-matter-free basis) not exceeding 10 % Federal  Republic of Germany : 6 DM/ 1 000 kg/net other : Free 2701 11 90    Other Federal  Republic of Germany : 6 DM/ 1 000 kg/net other : Free 2701 12   Bituminous coal (ECSC) : 2701 12 10 Coking coal Federal  Republic of Germany : 6 DM/ 1 000 kg/net other : Free 196 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 270112 90 Other Federal  Republic of Germany : 6 DM/ 1 000 kg/net other : Free 27011900 Other coal (ECSC) Federal  Republic of Germany : 6 DM/ 1 000 kg/net other : Free 2701 20 00  Briquettes, ovoids and similar solid fuels manufactured from coal (ECSC) . Italy : 1,8  Federal Republic of Germany : 6 DM/ 1 000 kg/net other : Free 2702 Lignite, whether or not agglomerated, excluding jet : 2702 10 00  Lignite, whether or not pulverized, but not agglomerated (ECSC) Greece : 5  France : 2,2 other : Free 2702 20 00  Agglomerated lignite (ECSC) Greece : S  Italy : 1,8 France : 2,2 other : Free 2703 00 00 Peat (including peat litter), whether or not agglomerated Free Free  2704 00 Coke and semi-coke of coal, of lignite or of peat, whether or not agglomerated ; retort carbon :  Coke and semi-coke of coal : 2704 0011 For the manufacture of electrodes 3 1,4  2704 00 19 Other (ECSC) Italy : 3,8  other : Free 2704 00 30  Coke and semi-coke of lignite (ECSC) Italy : 3,8  other : Free 2704 00 90 - Other 3 1,4  2705 00 00 Coal gas, water gas, producer gas and similar gases, other than petroleum gases and other gaseous hydrocarbons Free Free 1 000 m3 2706 00 00 Tar distilled from coal, from lignite or from peat, and other mineral tars, whether or not dehydrated or partially distilled, including recon ­ stituted tars Free Free  27. 9 . 93 Official Journal of the European Communities 197 || Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2707 Oils and other products of the distillation of high temperature coal tar ; similar products in which the weight of the aromatic constituents exceeds that of the non-aromatic constituents : 2707 10  Benzole : 2707 10 10 For use as a power or heating fuel 10 5  2707 10 90 For other purposes (*) Free Free  2707 20 - Toluole : 2707 20 10 For use as a power or heating fuel 10 5  2707 20 90 For other purposes 0 Free Free  2707 30 - Xylole : 2707 30 10 For use as a power or heating fuel 10 5  2707 30 90 For other purposes ( ! ) Free Free  2707 40 00 - Naphthalene Free 1,5  2707 50  Other aromatic hydrocarbon mixtures of which 65 % or more by volume (including losses) distils at 250 °C by the ASTM D 86 method : 2707 50 10 For use as power or heating fuels 10 5  For other purposes ( l) : 2707 50 91 Solvent naphtha Free Free  2707 50 99 Other Free Free  2707 60 00 - Phenols 3 2,5   Other : 2707 91 00 Creosote oils 5 3,5  2707 99 Other : Crude oils : 2707 99 11 Crude light oils of which 90 % or more by volume distils at temperatures of up to 200 °C 10 3,2  2707 99 19 Other 2 1  2707 99 30    Sulphuretted toppings Free Free  2707 99 50 Basic products 6 3  2707 99 70 Anthracene Free Free  Other : 2707 99 91 For the manufacture of the products of heading No 2803 (') . . Free 2,9  2707 99 99 Other 5 3,5  2708 Pitch and pitch coke, obtained from coal tar or from other mineral tars : 2708 10 00 - Pitch Free Free  2708 20 00  Pitch coke Free Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 27 . 9 . 93198 Official Journal of the European Communities ll Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2709 00 Petroleum oils and oils obtained from bituminous minerals, crude : 2709 00 10  Natural gas condensates Free Free  2709 00 90  Other Free Free  2710 00 Petroleum oils and oils obtained from bituminous minerals, other than crude ; preparations not elsewhere specified or included, containing by weight 70 % or more of petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations :  Light oils : 271000 11 For undergoing a specific process 0 14 (2) 7  2710 00 15 For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 11 (') 14 (2)(3) 7 (3)  For other purposes :    Special spirits : 271000 21 White spirit 14 (4) 7  2710 00 25 Other 14 (4) 7  Other : Motor spirit : 2710 00 26 Aviation spirit 14 (4) 7   Other, with a lead content :  Not exceeding 0,013 g per litre : 2710 00 27 With an octane number of less than 95 14 (4) 7 1 000 1 (5) 271000 29 With an octane number of 95 or more but less than 98 . 14 (4) 7 1 000 1 (5) 271000 32   With an octane number of 98 or more 14 (4) 7 1 000 1 (5) Exceeding 0,013 g per litre : 271000 34 With an octane number of less than 98 14 (4) 7 1 000 1 (5) 2710 00 36 With an octane number of 98 or more 14 (4) 7 1 000 1 (5) 2710 00 37 Spirit type jet fuel 14 (4) 7  271000 39     Other light oils 14 (4) 7   Medium oils : 271000 41 For undergoing a specific process 0 14 (2) 7  2710 00 45 For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 41 (') 14 (2) (3) 7 (3)  For other purposes :  Kerosene : 2710 00 51 Jet fuel 14 (4) 7  2710 00 55 Other 14 (4) 7  (*) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) Total suspension for an indefinite period. (3) See additional note 5 (CN). (4) Duty rate reduced to 6 % (suspension) for an indefinite period . (s) Measured at a temperature of 15 °C. 27. 9 . 93 Official Journal of the European Communities 199 ll Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2710 00 59 Other 14 0 7   Heavy oils : Gas oils : 2710 00 61 For undergoing a specific process (2) 10 (3) 5  2710 00 65 For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 61 (2) 10 (3)(4) 5 (4)  2710 00 69 For other purposes 10 (5) 5  Fuel oils : 2710 00 71 For undergoing a specific process (2) 10 (3) 5  2710 00 72 For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 71 (2) 10 (3)(4) 5 (4)  For other purposes : 2710 00 74 With a sulphur content not exceeding 1 % by weight 10 (6) 5  2710 00 76 With a sulphur content exceeding 1 % by weight but not ex ­ ceeding 2 % by weight 10 (6) 5  2710 00 77 With a sulphur content exceeding 2 % by weight but not ex ­ ceeding 2,8 % by weight 10 (6) 5  2710 00 78 With a sulphur content exceeding 2,8 % by weight 10 (6) 5  Lubricating oils; other oils : 271000 81 For undergoing a specific process (2) 12 (3) 6  2710 00 83 For undergoing chemical transformation by a process other than those specified in respect of subheading 2710 00 81 (2) 12 (3)(4) 6 (4)  27100085 To be mixed in accordance with the terms of additional note 6 to this chapter (2) 12 (7) 6  For other purposes : 271000 87 Motor oils, compressor lube oils, turbine lube oils 12 (8) 6  2710 00 88  Liquids for hydraulic purposes 12 (8) 6  2710 00 89 White oils, liquid paraffin 12 (8) 6  2710 00 92 Gear oils and reductor oils 12 (8) 6  2710 00 94 Metal-working compounds, mould release oils, anti-corrosion oils 12 ( «) 6  2710 00 96 Electrical insulating oils 12 (8) 6  2710 00 98 Other lubricating oils and other oils 12 (8) 6  (') Duty rate reduced to 6 % (suspension) for an indefinite period. (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (3) Total suspension for an indefinite period. (4) See additional note 5 (CN). (s) Duty rate suspended for an indefinite period for gas oil having a sulphur content not exceeding 0,2 % by weight. For gas oil having a sulphur content greater than 0,2 % by weight the duty rate is reduced to 3,5 % (suspension) for an indefinite period . (6) Duty rate reduced to 3,5 % (suspension) for an indefinite period. C) Duty rate reduced to 4 % (suspension) for an indefinite period. (8) Duty rate reduced to 7 % (suspension) for an indefinite period. Official Journal of the European Communities 27 . 9 . 93200 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 2711 Petroleum gases and other gaseous hydrocarbons; : - Liquefied : 27111100 -- Natural gas 3,5 ( ») 1,5 TJ 2711 12 Propane : Propane of a purity not less than 99 % : 2711 12 11 For use as a power or heating fuel 25 16  2711 12 19 For other purposes (2) Free Free  Other : 2711 1291 For undergoing a specific process (2) 3,5 (!) 1,5  2711 12 93 For undergoing chemical transformation by a process other than those specified in respect of subheading 2711 12 91 (2) 3,5 OH3) 1,5 (3)  For other purposes : 2711 12 94 Of a purity exceeding 90 % but less than 99 % 3,5 1,5  2711 12 96 Mixtures of propane and butane containing more than 50 % but not more than 70 % of propane 3,5 1,5  27111298 Other 3,5 1,5  2711 13 Butanes : 2711 13 10 For undergoing a specific process (2) 3,5 (l) 1,5  2711 13 30 For undergoing chemical transformation by a process other than those specified in respect of subheading 2711 13 10 (2) 3,5 0) (3) 1,5 (3)  For other purposes : 2711 13 91 Of a purity exceeding 90 % but less than 95 % 3,5 1,5  2711 13 93 Mixtures of butane and propane containing more than 50 % but not more than 65 % of butane 3,5 1,5  27111398 Other 3,5 1,5  27111400 Ethylene, propylene, butylene and butadiene 3,5 (&gt;) 1,5  27111900 Other 3,5 ( ») 1,5   In gaseous state : 27112100 Natural gas 3,5 ( ») 1,5 TJ 27112900 Other 3,5 ( ») 1,5  2712 Petroleum jelly ; paraffin wax, microcrystalline petroleum wax, slack wax, ozokerite, lignite wax, peat wax, other mineral waxes, and similar products obtained by synthesis or by other processes, whether or not coloured : 2712 10  Petroleum Jelly : 27121010 Crude 2,5 (3)(i) 1,8 (3)  27121090 Other 10 4,9  (0 Total suspension for an indefinite period. (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (3) See additional note 5 (CN). 20127 . 9 . 93 Official Journal of the European Communities \ Rate of duty \ CN code Description autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 5 2712 20 00  Paraffin wax containing by weight less than 0,75 % of oil 10 4,4  2712 90 - Other : Ozokerite, lignite wax or peat wax (natural products) : 27129011 Crude 3 1,5  27129019 Other 10 3,8  Other :  Crude : 27129031 For undergoing a specific process ( ¢) 2,5 (2) 1,8  2712 90 33 For undergoing chemical transformation by a process other than those specified in respect of subheading 2712 90 31 (!) 2,5 (3)(2) 1,8 (3)  2712 90 39 For other purposes 2,5 1,8  2712 9090 Other 10 4,4  2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals :  Petroleum coke : 2713 11 00 Not calcined Free Free  2713 12 00   Calcined Free Free  2713 20 00  Petroleum bitumen Free Free  2713 90  Other residues of petroleum oils or of oils obtained from bituminous minerals : 271390 10 For the manufacture of the products of heading No 2803 0) Free 1,8  27139090 -- Other 4 1,8  2714 Bitumen and asphalt, natural ; bituminous or oil shale and tar sands ; asphaltites and asphaltic rocks : 2714 10 00  Bituminous or oil shale and tar sands Free Free  2714 90 00  Other Free Free  2715 00 00 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut-backs) 0,9 (*)  2716 00 00 Electrical energy Free Free 1 000 kWh (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) Total suspension for an indefinite period . (3) See additional note 5 (CN). (4) See Annex. 202 Official Journal of the European Communities 27 . 9 . 93 SECTION VI PRODUCTS OF THE CHEMICAL OR ALLIED INDUSTRIES Notes 1 . (a) Goods (other than radioactive ores) answering to a description in heading No 2844 or 2845 are to be classified within those headings and within no other heading of the nomenclature. (b) Subject to paragraph (a) above, goods answering to a description in heading No 2843 or 2846 are to be classified within those headings and within no other heading of this section. 2. Subject to note 1 above, goods classifiable within heading No 3004, 3005, 3006, 3212, 3303, 3304, 3305, 3306, 3307, 3506, 3707 or 3808 by reason of being put up in measured doses or for retail sale are to be classified within those headings and within no other heading of the nomenclature. 3 . Goods put up in sets consisting of two or more separate constituents, some or all of which fall in this section and are intended to be mixed together to obtain a product of Section VI or VII, are to be classified within the heading appropriate to that product, provided that the constituents are : (a) having regard to the manner in which they are put up, clearly identifiable as being intended to be used together without first being repacked; (b) presented together; and (c) identifiable, whether by their nature or by the relative proportions in which they are present, as being complementary one to another. CHAPTER 28 INORGANIC CHEMICALS : ORGANIC OR INORGANIC COMPOUNDS OF PRECIOUS METALS, OF RARE-EARTH METALS, OF RADIOACTIVE ELEMENTS OR OF ISOTOPES Notes 1 . Except where the context otherwise requires, the headings of this chapter apply only to : (a) separate chemical elements and separate chemically defined compounds, whether or not containing impurities ; (b) the products mentioned in (a) above dissolved in water; (c) the products mentioned in (a) above dissolved in other solvents provided that the solution constitutes a normal and necessary method of putting up these products adopted solely for reasons of safety or for transport and that the solvent does not render the product particularly suitable for specific use rather than for general use; (d) the products mentioned in (a), (b) or (c) above with an added stabilizer necessary for their preservation or transport; (e) the products mentioned in (a), (b), (c) or (d) above with an added anti-dusting agent or a colouring substance added to facilitate their identification or for safety reasons, provided that the additions do not render the product particularly suitable for specific use rather than for general use. 2. In addition to dithionites and sulphoxylates, stabilized with organic substances (heading No 2831), carbonates and peroxocarbonates of inorganic bases (heading No 2836), cyanides, cyanide oxides and complex cyanides of inorganic bases (heading No 2837), fulminates, cyanates and thiocyanates, of inorganic bases (heading No 2838), organic products included in heading Nos 2843 to 2846 and carbides (heading No 2849), only the following compounds of carbon are to be classified 27. 9 . 93 Official Journal of the European Communities 203 in this chapter : (a) oxides of carbon, hydrogen cyanide and fulminic, isocyanic, thiocyanic and other simple or complex cyanogen acids (heading No 2811 ); (b) halide oxides of carbon (heading No 2812); (c) carbon disulphide (heading No 2813); (d) thiocarbonates, selenocarbonates, tellurocarbonates, selenocyanates, tellurocyanates, tetrathiocyanatodiamminochromates (reineckates) and other complex cyanates, of inorganic bases (heading No 2842); (e) hydrogen peroxide, solidified with urea (heading No 2847), carbon oxysulphide, thiocarbonyl halides, cyanogen, cyanogen halides and cyanamide and its metal derivatives (heading No 2851) other than calcium cyanamide, whether or not pure (Chapter 31). 3 . Subject to the provisions of note 1 to Section VI, this chapter does not cover : (a) sodium chloride or magnesium oxide, whether or not pure, or other products of Section V; (b) organo-inorganic compounds other than those mentioned in note 2 above; (c) products mentioned in note 2, 3 , 4 or 5 to Chapter 31 ; (d) inorganic products of a kind used as luminophores, of heading No 3206; (e) artificial graphite (heading No 3801); products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades, of heading No 3813 ; ink removers put up in packings for retail sale, of heading No 3823 ; cultured crystals (other than optical elements) weighing not less than 2,5 g each, of the halides of the alkali or alkaline-earth metals, of heading No 3823 ; (f) precious or semi-precious stones (natural, synthetic or reconstructed) or dust or powder of such stones (heading Nos 7102 to 7105), or precious metals or precious metal alloys of Chapter 71 ; (g) the metals, whether or not pure, or metal alloys of Section XV; or (h) optical elements, for example, of the halides of the alkali or alkaline-earth metals (heading No 9001). 4. Chemically defined complex acids consisting of a non-metal acid of sub-chapter II and a metal acid of sub-chapter IV are to be classified in heading No 2811 . 5 . Heading Nos 2826 to 2842 apply only to metal or ammonium salts or peroxysalts. Except where the context otherwise requires, double or complex salts are to be classified in heading No 2842. 6 . Heading No 2844 applies only to : (a) technetium (atomic No 43), promethium (atomic No 61 ), polonium (atomic No 84) and all elements with an atomic number greater than 84; (b) natural or artificial radioactive isotopes (including those of the precious metals or of the base metals of Sections XIV and XV), whether or not mixed together; (c) compounds, inorganic or organic, of these elements or isotopes, whether or not chemically defined, whether or not mixed together; (d) alloys, dispersions (including cermets), ceramic products and mixtures containing these elements or isotopes or inorganic or organic compounds thereof and having a specific radioactivity exceeding 74 Bq/g (0,002 nCi/g); (e) spent (irradiated) fuel elements (cartridges) of nuclear reactors ; 204 Official Journal of the European Communities 27 . 9 . 93 (f) radioactive residues whether or not usable. The term 'isotopes', for the purposes of this note and of the wording of heading Nos 2844 and 2845, refers to :  individual nuclides, excluding, however, those existing in nature in the monoisotopic state ;  mixtures of isotopes of one and the same element, enriched in one or several of the said isotopes, that is, elements of which the natural isotopic composition has been artificially modified. 7 . Heading No 2848 includes copper phosphide (phosphor copper) containing more than 15 % by weight of phosphorus . 8 . Chemical elements (for example, silicon and selenium) doped for use in electronics are to be classified within this chapter, provided that they are in forms unworked as drawn, or in the form of cylinders or rods. When cut in the form of discs, wafers or similar forms, they fall within heading No 3818. Additional note 7 . Unless provided otherwise, the salts specified in subheadings include acid salts and basic salts. Rate of duty CN Description ( , Supplementarycode r autonomous conventional unit (%) (%) 1 2 3 4 5 I. CHEMICAL ELEMENTS 2801 Fluorine, chlorine, bromine and iodine : 2801 10 00  Chlorine 14 11  2801 20 00  Iodine Free Free  2801 30  Fluorine ; bromine : 2801 30 10 Fluorine 9 5  2801 30 90   Bromine 15 9  2802 0000 Sulphur, sublimed or precipitated ; colloidal sulphur 10 4,6  2803 00 Carbon (carbon blacks and other forms of carbon not elsewhere specified or included) : 2803 00 10  Methane black 5 Free  2803 00 30  Acetylene black 5 Free  2803 00 90 - Other 5 Free  2804 Hydrogen, rare gases and other non-metals : 2804 10 00  Hydrogen 7 3,7 m3 (!)  Rare gases : 2804 21 00 Argon 11 5 m3 (!) 2804 29 00 Other 11 5 m3 (*) 2804 30 00  Nitrogen 8 6 m3 (*) (') At a pressure of 1 013 mbar and at a temperature of 15 °C. 27 . 9 . 93 Official Journal of the European Communities 205 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 4 5 2804 40 00 - Oxygen 9 5 m3 ( ») 2804 50  Boron ; tellurium : 2804 50 10 Boron 8 6  2804 5090 Tellurium 4 2,1   Silicon : 2804 61 00   Containing by weight not less than 99,99 % of silicon 8 6  2804 69 00 Other 8 6  2804 70 00 - Phosphorus 15 6  2804 80 00  Arsenic 4 2,1  2804 90 00  Selenium Free Free  2805 Alkali or alkaline-earth metals ; rare-earth metals, scandium and yttrium, whether or not intermixed or interalloyed ; mercury :  Alkali metals : 2805 11 00 Sodium 7 5  2805 19 00 Other 9 4,1   Alkaline-earth metals : 2805 21 00 Calcium 11 5,7  2805 22 00 Strontium and barium 11 5,7  2805 30  Rare-earth metals, scandium and yttrium, whether or not intermixed or interalloyed : 2805 30 10 Intermixtures or interalloys 18 12  2805 30 90 Other 5 2,7  2805 40  Mercury : 2805 40 10 In flasks of a net content of 34,5 kg (standard weight), of a fob value, per flask, not exceeding ECU 224 8,4 Ecu b/f 6,72 Ecu b/f  2805 40 90   Other " Free Free  II. INORGANIC ACIDS AND INORGANIC OXYGEN COMPOUNDS OF NON-METALS 2806 Hydrogen chloride (hydrochloric acid); chlorosulphuric acid : 280610 00  Hydrogen chloride (hydrochloric acid) 12 6  2806 20 00  Chlorosulphuric acid 12 6  2807 00 Sulphuric acid ; oleum : 2807 00 10  Sulphuric acid 4 3  2807 00 90 - Oleum 4 3  280800 00 Nitric acid ; sulphonitric acids 15 6  (') At a pressure of 1 013 mbar and at a temperature of 15 °C . 206 Official Journal of the European Communities 27 . 9 . 93 || Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2809 Diphosphorus pentaoxide ; phosphoric acid and polyphosphoric acids : 2809 10 00 - Diphosphorus pentaoxide 14 11 kg P2O5 2809 20 00  Phosphoric acid and polyphosphoric acids 14 11 kg P2O5 2810 00 00 Oxides of boron ; boric acids 8 3,7  2811 Other inorganic acids and other inorganic oxygen compounds of non-metals :  Other inorganic acids : 2811 11 00 Hydrogen fluoride (hydrofluoric acid) 13 7  281119 00 Other 12 5,3  - Other inorganic oxygen compounds of non-metals : 28112100 Carbon dioxide 15 8  281122 00 Silicon dioxide 10 4,6  281123 00 Sulphur dioxide 15 12  2811 29 Other : 2811 29 10 Sulphur trioxide (sulphuric anhydride); diarsenic trioxide 8 4,6  2811 29 30 Nitrogen oxides 11 5  281129 90 Other 12 5,3  III . HALOGEN OR SULPHUR COMPOUNDS OF NON-METALS 2812 Halides and halide oxides of non-metals : 2812 10  Chlorides and chloride oxides : Of phosphorus : 2812 10 11 Phosphorus trichloride oxide (phosphoryl trichloride) 12 6  2812 10 15 Phosphorus trichloride 12 6  2812 10 19 Other 12 6  2812 10 90 Other 12 6  2812 90 00 - Other 14 5,7  2813 Sulphides of non-metals ; commercial phosphorus trisulphide : 2813 10 00 - Carbon disulphide 8 6  2813 90 - Other : 281390 10 Phosphorus sulphides, commercial phosphorus trisulphide 13 5,3  2813 90 90 Other 8 3,7  IV. INORGANIC BASES AND OXIDES, HYDROXIDES AND PEROXIDES OF METALS 2814 Ammonia, anhydrous or in aqueous solution : 2814 10 00  Anhydrous ammonia 15 11  27. 9 . 93 Official Journal of the European Communities 207 Rate of duty CN Descriotion Supplementary code autonomous conventional unit &lt;%) (%) 1 2 3 4 5 2814 20 00 - Ammonia in aqueous solution 15 11 2815 Sodium hydroxide (caustic soda); potassium hydroxide (caustic po ­ tash); peroxides of sodium or potassium :  Sodium hydroxide (caustic soda) : 2815 11 00 Solid 14 12  2815 12 00 In aqueous solution (soda lye or liquid soda) 14 12 kg NaOH 2815 20  Potassium hydroxide (caustic potash) : 28152010 Solid 13 11  2815 20 90 In aqueous solution (potassium lye or liquid potassium) 13 11 kg KOH 2815 30 00  Peroxides of sodium or potassium 13 8  2816 Hydroxide and peroxide of magnesium ; oxides, hydroxides and per ­ oxides, of strontium or barium : 281610 00  Hydroxide and peroxide of magnesium 9 4,1  281620 00  Oxide, hydroxide and peroxide of strontium 12 6  2816 30 00  Oxide, hydroxide and peroxide of barium 11 8,8  2817 0000 Zinc oxide ; zinc peroxide 14 11  2818 Artificial corundum, whether or not chemically defined ; aluminium oxide ; aluminium hydroxide : 2818 10 00  Artificial corundum, whether or not chemically defined 10 5,2  2818 20 00  Aluminium oxide, other than artificial corundum 1 1 (*) 5,7  2818 30 00  Aluminium hydroxide 1 1 (*) 5,7  2819 Chromium oxides and hydroxides : 281910 00 - Chromium trioxide 15 13,4  281990 00 - Other 15 13,4  2820 Manganese oxides : 2820 10 00  Manganese dioxide 12 5,3  2820 90 00 - Other 15 6,9  2821 Iron oxides and hydroxides ; earth colours containing 70 % or more by weight of combined iron evaluated as Fe203 : 2821 10 00  Iron oxides and hydroxides 10 4,6  2821 20 00  Earth colours 10 4,6  2822 00 00 Cobalt oxides and hydroxides ; commercial cobalt oxides 10 4,6  2823 00 00 Titanium oxides 15 6  (') Duty rate reduced to 5,5 % (suspension) for an indefinite period. 208 Official Journal of the European Communities 27 . 9. 93 Il Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2824 Lead oxides ; red lead and orange lead : 2824 10 00  Lead monoxide (litharge, massicot) 13 10,5  2824 20 00  Red lead and orange lead 13 10,5  2824 90 00 - Other 13 10,5  2825 Hydrazine and hydroxylamine and their inorganic salts; other inorga ­ nic bases ; other metal oxides, hydroxides and peroxides : 2825 10 00  Hydrazine and hydroxylamine and their inorganic salts 15 6  28252000  Lithium oxide and hydroxide 13 5,3  2825 30 00  Vanadium oxides and hydroxides 9 5,5  2825 40 00  Nickel oxides and hydroxides Free Free  2825 50 00  Copper oxides and hydroxides 5 3,2  2825 60 00  Germanium oxides and zirconium dioxide 10 7  2825 70 00  Molybdenum oxides and hydroxides 13 5,3  2825 80 00  Antimony oxides 14 11  2825 90 - Other : 282590 10 Calcium oxide, hydroxide and peroxide 10 4,6  2825 90 20 Beryllium oxide and hydroxide 10 5,3  2825 90 30   Tin oxides 11 5,7  2825 90 40 Tungsten oxides and hydroxides 8 4,6  2825 90 50 Mercury oxides 7 4,1  2825 90 90 Other 14 11  V. SALTS AND PEROXYSALTS, OF INORGANIC ACIDS AND METALS 2826 Fluorides ; fluorosilicates, fluoroaluminates and other complex fluorine salts :  Fluorides : 2826 11 00   Of ammonium or of sodium 14 10  2826 12 00 Of aluminium 12 5,3  2826 19 00 Other 12 5,3  2826 2000  Fluorosilicates of sodium or of potassium 15 12  2826 30 00  Sodium hexafluoroaluminate (synthetic cryolite) 11 8  2826 90 - Other : 2826 90 10 Dipotassium hexafluorozirconate 9 5  28269090 Other 13 8  2827 Chlorides, chloride oxides and chloride hydroxides ; bromides and bromide oxides ; iodides and iodide oxides : 2827 10 00  Ammonium chloride 14 6,6  2827 20 00 - Calcium chloride 10 4,6   Other chlorides : 2827 31 00 Of magnesium 10 4,6 27. 9. 93 Official Journal of the European Communities 209 ll\ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2827 32 00 Of aluminium 14 6,6  28273300 -- Of iron 3 2,1  28273400 Of cobalt 13 10,4  2827 3500 Of nickel 13 10,4  28273600 Of zinc 12 6  28273700 Of tin 9 4,1  2827 3800 Of barium 11 5,7  28273900 -- Other 12 6   Chloride oxides and chloride hydroxides : 28274100 Of copper 5 3,2  282749 Other : 28274910 Of lead 5 3,2  28274990 Other 12 5,3   Bromides and bromide oxides : 28275100 Bromides of sodium or of potassium 15 6,9  28275900 Other 15 6,9  2827 6000 - Iodides and iodide oxides 15 6,9  2828 Hypochlorites ; commercial calcium hypochlorite ; chlorites ; hypobro ­ mites : 2828 1000  Commercial calcium hypochlorite and other calcium hypochlorites 15 6,9  28289000 - Other 14 6,6  2829 Chlorates and perchlorates ; bromates and perbromates ; iodates and periodates :  Chlorates : 28291100 Of sodium 10 8  28291900 Other 10 8  282990 - Other : 28299010 Perchlorates 7 4,8  28299090 Other 15 6,9  2830 Sulphides ; polysulphides : 28301000 - Sodium sulphides 15 6,9  28302000  Zinc sulphide 15 6,9  2830 30 00  Cadmium sulphide 15 6,9  283090 - Other : Sulphides : 2830 90 11 Of calcium; of antimony; of iron 8 4,6  28309019 Other 15 6,9  28309090 Polysulphides 15 6,9  2831 Dithionites and sulphoxylates : 28311000 - Of sodium 15 12  210 Official Journal of the European Communities 27 . 9. 93 Rate of duty CN Descriotion Supplementary code F autonomous conventional unit (%) (%) 1 2 3 4 5 2831 90 00 - Other 15 12  2832 Sulphites ; thiosulphates : 2832 10 00  Sodium sulphites 12 8  2832 20 00 - Other sulphites 12 8  2832 30 00 - Thiosulphates 12 8  2833 Sulphates ; alums ; peroxosulphates (persulphates) :  Sodium sulphates : 2833 11 00 Disodium sulphate 11 7,2  2833 1900 Other 11 7,2   Other sulphates : 2833 2100 Of magnesium 15 9  2833 22 00 Of aluminium 15 9  2833 2300 Of chromium 15 9  2833 24 00 Of nickel 9 5  2833 25 00 Of copper 5 3,2  2833 26 00 Of zinc 14 9  2833 27 00 Of barium 14 9  2833 29 Other : 2833 29 10 Of cadmium 11 7,2  2833 29 30 Of cobalt; of titanium 10 5,3  283329 50 Of iron 9 5  2833 29 70 Of mercury; of lead 8 4,6  2833 29 90 Other 13 5,3  2833 30  Alums : 2833 30 10 Aluminium ammonium bis(sulphate) 12 6  2833 30 90 Other 13 10  2833 40 00  Peroxosulphates (persulphates) 13 6,3  2834 Nitrites ; nitrates : 28341000 - Nitrites 12 7   Nitrates : 2834 21 00 Of potassium 10 8  2834 22 00 Of bismuth 14 3  2834 29 Other : 2834 29 10 Of barium; of beryllium ; of cadmium ; of cobalt; of nickel 11 8  2834 29 30 Of copper; of mercury 8 4,6  2834 29 50 Of lead 15 6,9  2834 29 90 Other 14 3  27 . 9 . 93 Official Journal of the European Communities 21 l Rate of duty 1 CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2835 Phosphinates (hypophosphites), phosphonates (phosphites), phosphates and polyphosphates : 2835 10 00  Phosphinates (hypophosphites) and phosphonates (phosphites) 15 6   Phosphates : 2835 21 00 Of triammonium 12 5,3  2835 2200   Of mono- or disodium 15 10  2835 23 00 Of trisodium 15 10  2835 24 00 Of potassium ... 15 10  2835 25 Calcium hydrogenorthophosphate ('dicalcium phosphate') : 2835 25 10 With a fluorine content of less than 0,005 % by weight on the dry anhydrous product 15 10  2835 25 90 With a fluorine content of 0,005 % or more but less than 0,2 % by weight on the dry anhydrous product 15 10  2835 26 Other phosphates of calcium : 2835 26 10 With a fluorine content of less than 0,005 % by weight on the dry anhydrous product 15 10  2835 26 90 With a fluorine content of 0,005 % or more by weight on the dry anhydrous product 15 10  2835 29 00 Other 15 10   Polyphosphates : 2835 31 00 Sodium triphosphate (sodium tripolyphosphate) 15 10  2835 39 Other : 2835 3910 Of ammonium 15 6,6  2835 39 30 Of sodium 15 10  2835 39 70 Other 15 10  2836 Carbonates ; peroxocarhonates (percarbonates); commercial ammon ­ ium carbonate containing ammonium carbamate : 2836 1000  Commercial ammonium carbonate and other ammonium carbonates 12 6  2836 2000  Disodium carbonate 13 10  2836 30 00  Sodium hydrogencarbonate (sodium bicarbonate) 13 10  2836 40 00  Potassium carbonates 14 8  2836 50 00 - Calcium carbonate 9 5  2836 6000  Barium carbonate 14 8  283670 00  Lead carbonate 14 8   Other : 283691 00 Lithium carbonates 14 6,2  2836 92 00 Strontium carbonate 14 8  2836 93 00   Bismuth carbonate 10 8  283699 Other : Carbonates : 2836 99 11     Of magnesium ; of copper 6 3,7  2836 99 19 Other 10 8  2836 9990 Peroxocarbonates (percarbonates) 14 6,6  212 Official Journal of the European Communities 27 . 9 . 93 || Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2837 Cyanides, cyanide oxides and complex cyanides :  Cyanides and cyanide oxides : 28371100 Of sodium 15 6,9  2837 19 00 Other 13 6,2  2837 20 00 - Complex cyanides 15 12  2838 00 00 Fulminates, cyanates and thiocyanates 12 6,3  2839 Silicates ; commercial alkali metal silicates :  Of sodium : 28391100 Sodium metasilicates 15 5  2839 19 00 Other 15 5  2839 20 00 - Of potassium 15 5  2839 90 00 - Other 15 5  2840 Borates ; peroxoborates (perborates) :  Disodium tetraborate (refined borax) : 2840 11 00 Anhydrous 7 3,7  2840 19 00 Other 12 5,3  2840 20  Other borates : 2840 20 10 Borates of sodium, anhydrous 7 3,7  2840 20 90 Other 12 5,3  2840 30 00  Peroxoborates (perborates) 15 6,9  2841 Salts of oxometallic or peroxometallic acids : 2841 1000  Aluminates 15 6,9  2841 20 00  Chromates of zinc or of lead 15 13  2841 30 00  Sodium dichromate 14 12,4  2841 40 00  Potassium dichromate . 14 12,4  2841 50 00  Other chromates and dichromates ; peroxochromates 15 13  2841 60  Manganites, manganates and permanganates : 2841 60 10 Potassium permanganate 15 6,9  2841 60 90 Other 15 6,9  2841 70 00 - Molybdates 14 6,6  2841 8000  Tungstates (wolframates) 13 6,3  2841 90 - Other : 2841 90 10   Antimonates 14 6,6  2841 90 30 Zincates and vanadates 10 4,6  2841 90 90 Other 13 6,3  2842 Other salts of inorganic acids or peroxoacids, excluding azides : 2842 10 00  Double or complex silicates 14 6  27 . 9 . 93 Official Journal of the European Communities 213 1 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2842 90 - Other : 2842 90 10 Salts, double salts or complex salts of selenium or tellurium acids ... 10 5,3  28429090 Other 12 6,2  VI . MISCELLANEOUS 2843 Colloidal precious metals ; inorganic or organic compounds of pre ­ cious metals, whether or not chemically defined ; amalgams of pre ­ cious metals : 2843 10  Colloidal precious metals : 2843 10 10 Silver 10 5,3  2843 10 90 Other 8 3,7   Silver compounds : 2843 21 00 Silver nitrate 12 6  2843 29 00 Other 12 6  2843 30 00  Gold compounds 5 3 g 2843 90  Other compounds ; amalgams : 2843 9010 Amalgams 12 5,3  2843 90 90 Other 5 3 g 2844 Radioactive chemical elements and radioactive isotopes (including the fissile or fertile chemical elements and isotopes) and their compounds ; mixtures and residues containing these products : 2844 1000  Natural uranium and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing natural uranium or natural uranium compounds (Euratom) Free ( l) kg U 2844 20 - Uranium enriched in U 235 and its compounds ; plutonium and its com ­ pounds ; alloys, dispersions (including cermets), ceramic products and mix ­ tures containing uranium enriched in U 235, plutonium or compounds of these products (Euratom) :   Uranium enriched in U 235 and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing uran ­ ium enriched in U 235 or compounds of these products, of a U 235 content of : 2844 20 11  Less than 20 % by weight Free (!) gi F/S 2844 20 19 20 % or more by weight Free (*) gi F/S   Plutonium and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing plutonium or compounds of these products : 2844 20 91    Mixtures of uranium and plutonium Free (') gi F/S 2844 20 99 Other Free ( l) gi F/S ( ») See Annex. 214 Official Journal of the European Communities 27 . 9 . 93 Il Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2844 30  Uranium depleted in U 235 and its compounds ; thorium and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium depleted in U 235, thorium or compounds of these products :   Uranium depleted in U 235 ; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium depleted in U 235 or compounds of this product : 2844 3011 Cermets 12 7,5  2844 30 19 Other 7 2,9  Thorium; alloys, dispersions (including cermets), ceramic products and mixtures containing thorium or compounds of this product : 2844 30 51 Cermets 12 7,5  2844 30 59    Other (Euratom) Free (')  2844 30 90 Compounds of uranium depleted in U 235 or of thorium, whether or not mixed together (Euratom) Free (')  2844 40 00  Radioactive elements and isotopes and compounds other than those of subheading No 2844,10, 2844,20 or 2844,30 ; alloys, dispersions (including cermets), ceramic products and mixtures containing these elements, isotopes or compounds ; radioactive residues (2) Free (')  2844 50 00  Spent (irradiated) fuel elements (cartridges) of nuclear reactors (Euratom) . Free  gi F/S 2845 Isotopes other than those of heading No 2844 ; compounds, inorganic or organic, of such isotopes, whether or not chemically defined : 28451000  Heavy water (deuterium oxide) (Euratom) 10   2845 90 - Other : 2845 90 10 Deuterium and compounds thereof; hydrogen and compounds thereof, enriched in deuterium ; mixtures and solutions containing these prod ­ ucts (Euratom) 10   2845 90 90 Other 15 6  2846 Compounds, inorganic or organic, of rare-earth metals, of yttrium or of scandium or of mixtures of these metals : 2846 10 00  Cerium compounds 6 3,2  2846 90 00 - Other 6 3,2  2847 00 00 Hydrogen peroxide, whether or not solidified with urea 15 6,9 kg H2O2 2848 Phosphides, whether or not chemically defined, excluding ferrophos ­ phorus : 2848 10 00  Of copper (phosphor copper), containing more than 15 % by weight of phosphorus 14 6,6  2848 90 00  Of other metals or of non-metals 14 6,6  (') See Annex. (2) Ex 2844 40 : Artificial radioactive isotopes and their compounds (Euratom). 27 . 9 . 93 Official Journal of the European Communities 215 Rate of duty \ CN code Description autonomous (%) conventional &lt;%) Supplementary unit 1 2 3 4 5 2849 Carbides, whether or not chemically defined : 2849 1000 - Of calcium 15 14  2849 20 00  Of silicon 9 8  284990 - Other : 2849 9010 Of boron 7 4,1  284990 30 Of tungsten 12 8  28499050   Of aluminium; of chromium; of molybdenum; of vanadium; of tanta ­ lum; of titanium 12 8  2849 90 90 Other 13 5,3  2850 00 Hydrides, nitrides, azides, silicides and borides, whether or not chem ­ ically defined, other than compounds which are also carbides of heading No 2849 : 28500010 - Hydrides 10 4,6  2850 00 30 - Nitrides 10 4,6  2850 00 50 - Azides 13 6,3  28500070 - Silicides 11 8,8  2850 00 90 - Borides 13 5,3  2851 00 Other inorganic compounds (including distilled or conductivity water and water of similar purity); liquid air (whether or not rare gases have been removed); compressed air ; amalgams, other than amalgams of precious metals : 2851 00 10  Distilled and conductivity water and water of similar purity 4 2,7  2851 00 30  Liquid air (whether or not rare gases have been removed); compressed air 7 4,1  2851 00 90 - Other 15 6  216 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 29 ORGANIC CHEMICALS Notes 1 . Except where the context otherwise requires, the headings of this chapter apply only to : (a) separate chemically defined organic compounds, whether or not containing impurities ; (b) mixtures of two or more isomers of the same organic compound (whether or not containing impurities), except mixtures of acyclic hydrocarbon isomers (other than stereoisomers), whether or not saturated (Chapter 27); (c) the products of heading Nos 2936 to 2939 or the sugar ethers and sugar esters, and their salts, of heading No 2940, or the products of heading No 2941 , whether or not chemically defined; (d) the products mentioned in (a), (b) or (c) above dissolved in water; (e) the products mentioned in (a), (b) or (c) above dissolved in other solvents provided that the solution constitutes a normal and necessary method of putting up these products adopted solely for reasons of safety or for transport and that the solvent does not render the product particularly suitable for a specific use rather than for general use; (f) the products mentioned in (a), (b), (c), (d) or (e) above with an added stabilizer necessary for their preservation or transport; (g) the products mentioned in (a), (b), (c), (d), (e) or (f) above with an added anti-dusting agent or a colouring or odoriferous substance added to facilitate their identification or for safety reasons, provided that the additions do not render the product particularly suitable for a specific use rather than for general use; (h) the following products, diluted to standard strengths, for the production of azo dyes : diazonium salts, couplers used for these salts and diazotizable amines and their salts. 2 . This chapter does not cover : (a) goods of heading No 1504 or glycerol (heading No 1520); (b) ethyl alcohol (heading No 2207 or 2208); (c) methane or-propane (heading No 2711); (d) the compounds of carbon mentioned in note 2 to Chapter 28 ; (e) urea (heading No 3102 or 3105); (f) colouring matter of vegetable or animal origin (heading No 3203), synthetic organic colouring matter, synthetic organic products of a kind used as fluorescent brightening agents or as luminophores (heading No 3204) or dyes or other colouring matter put up in forms or packings for retail sale (heading No 3212); (g) enzymes (heading No 3507); (h) metaldehyde, hexamethylenetetramine or similar substances, put up in forms (for example, tablets, sticks or similar forms) for use as fuels, or liquid or liquefied-gas fuels in containers of a kind used for filling or refilling cigarette or similar lighters and of a capacity not exceeding 300 cm3 (heading No 3606); (ij) products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades, of heading No 3813 ; ink removers put up in packings for retail sale, of heading No 3823 ; or 27 . 9. 93 Official Journal of the European Communities 2 7 (k) optical elements, for example, of ethylenediamine tartrate (heading No 9001). 3 . Goods which could be included in two or more of the headings of this chapter are to be classified in that one of those headings which occurs last in numerical order. 4. In heading Nos 2904 to 2906, 2908 to 2911 and 2913 to 2920, any reference to halogenated, sulphonated, nitrated or nitrosated derivatives includes a reference to compound derivatives, such as sulphohalogenated, nitrohalogenated, nitro ­ sulphonated or nitrosulphohalogenated derivatives. Nitro or nitroso groups are not to be taken as 'nitrogen-functions' for the purposes of heading No 2929. For the purposes of heading Nos 2911 , 2912, 2914, 2918 and 2922, 'oxygen-function' is to be restricted to the functions (the characteristic organic oxygen-containing groups) referred to in heading Nos 2905 to 2920. 5 . (a) The esters of acid-function organic compounds of sub-chapters I to VII with organic compounds of these sub-chapters are to be classified with that compound which is classified within the heading which occurs last in numerical order in these sub-chapters . (b) Esters of ethyl alcohol or glycerol with acid-function organic compounds of sub-chapters I to VII are to be classified within the same heading as the corresponding acid-function compounds. (c) Subject to note 1 to Section VI and note 2 to Chapter 28 : ( 1 ) inorganic salts of organic compounds such as acid-, phenol- or enol-function compounds or organic bases, of sub-chapters I to X or heading No 2942, are to be classified within the heading appropriate to the organic compound; and (2) salts formed between organic compounds of sub-chapters I to X or heading No 2942 are to be classified within the heading appropriate to the base or to the acid (including phenol- or enol-function compounds) from which they are formed, whichever occurs last in numerical order in the chapter. (d) Metal alcoholates are to be classified within the same heading as the corresponding alcohols except in the case of ethanol and glycerol (heading No 2905). (e) Halides of carboxylic acids are to be classified within the same heading as the corresponding acids. 6 . The compounds of heading Nos 2930 and 2931 are organic compounds the molecules of which contain, in addition to atoms of hydrogen, oxygen or nitrogen, atoms of other non-metals or of metals (such as sulphur, arsenic, mercury or lead) directly linked to carbon atoms. Heading No 2930 (organo-sulphur compounds) and heading No 2931 (other organo-inorganic compounds) do not include sulphonated or halogenated derivatives (including compound derivatives) which, apart from hydrogen, oxygen and nitrogen, only have directly linked to carbon the atoms of sulphur or of a halogen which give them their nature of sulphonated or halogenated derivatives (or compound derivatives). 7 . Heading Nos 2932, 2933 and 2934 do not include epoxides with a three-membered ring, ketone peroxides, cyclic polymers of aldehydes or of thioaldehydes, anhydrides of polybasic carboxylic acids, cyclic esters of polyhydric alcohols or phenols with polybasic acids, or imides of polybasic acids. These provisions apply only when the ring-position hetero-atoms are those resulting solely from the cyclizing function or functions here listed. Subheading note 1 . Within any one heading of this chapter, derivatives of a chemical compound (or group of chemical compounds) are to be classified in the same subheading as that compound (or group of compounds) provided that they are not more specifically covered by any other subheading and that there is no residual subheading named 'other' in the series of subheadings concerned. Official Journal of the European Communities 27 . 9 . 93218 Additional note 1 . For the purposes of subheading 293722, the expression 'adrenal cortical hormones ' means natural adrenal cortical hormones, or those reproduced by synthesis, and their derivatives, provided that the latter retain hormonal activity. Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 I. HYDROCARBONS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2901 Acyclic hydrocarbons : 2901 10  Saturated : 2901 10 10 For use as power or heating fuels 25 12  29011090 For other purposes ( ») Free Free   Unsaturated : 2901 21 00 Ethylene Free (2)  2901 22 00 Propene (propylene) Free (2)  2901 23 Butene (butylene) and isomers thereof : 2901 23 10 But-l-ene and but-2-ene Free (2)  2901 23 90 Other Free (2)  2901 24 Buta-l,3-diene and isoprene : 2901 24 10 Buta-l,3-diene . Free (2)  2901 24 90 Isoprene Free (2)  2901 29 00 Other Free (2)  2902 Cyclic hydrocarbons :  Cyclanes, cyclenes and cycloterpenes : 2902 11 00 Cydohexane Free (2)  2902 19 Other : 2902 19 10 Cycloterpenes 13 6  2902 19 30 Azulene and its alkyl derivatives 16 7,1  2902 19 90 Other Free (2)  2902 20  Benzene : 2902 20 10   For use as a power or heating fuel 25 8  2902 20 90 For other purposes (&gt;) Free Free  2902 30  Toluene : 2902 30 10 For use as a power or heating fuel 25 8  2902 30 90 For other purposes 0 Free Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) See Annex. 27 . 9 . 93 Official Journal of the European Communities 219 ll Rate of duty CN code Description autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 5  Xylenes : 2902 41 00 o-Xylene Free Free  2902 42 00 m-Xylene Free Free  2902 43 00 p-Xylene Free Free  2902 44   Mixed xylene Isomers : 2902 44 10 For use as power or heating fuels 25 8  2902 44 90 For other purposes (*) Free Free  2902 50 00 - Styrene 8 6  2902 6000  Ethylbenzene 8 4,6  2902 70 00 - Cumene 8 8  2902 90 - Other : 2902 90 10   Naphthalene and anthracene Free 2,5  2902 90 30 Biphenyl and terphenyls 15 6,9  2902 90 90 Other 16 6,3  2903 Halogenated derivatives of hydrocarbons :  Saturated chlorinated derivatives of acyclic hydrocarbons : 2903 11 00 Chloromethane (methyl chloride) and chloroethane (ethyl chloride) .... 18 12  2903 12 00 Dichloromethane (methylene chloride) 16 12  2903 1300   Chloroform (trichloromethane) 16 12  290314 00 Carbon tetrachloride 16 12  2903 15 00 1,2-Dichloroethane (ethylene dichloride) 16 12  29031600 1,2-Dichloropropane (propylene dichloride) and dichlorobutanes 16 12  2903 19 Other : 29031910 1,1,1 -Trichloroethane 16 12  2903 19 90 Other 16 12   Unsaturated chlorinated derivatives of acyclic hydrocarbons : 2903 2100 Vinyl chloride (chloroethylene) 19 12  2903 22 00 Trichloroethylene 19 12  2903 2300 Tetrachloroethylene (percbloroethylene) 19 12  2903 2900 Other 19 12  2903 30  Fluorinated, brominated or iodinated derivatives of acyclic hydrocarbons : 2903 30 10 Fluorides 18 7,6  Bromides : 2903 30 31  Dibromoethane and vinyl bromide 23 8,6  2903 30 33 Bromomethane (methyl bromide) 23 8,6  2903 3038 Other 23 8,6  2903 30 90 Iodides 25 8,4  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 220 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2903 40  Halogenated derivatives of acyclic hydrocarbons containing two or more different halogens :   Only fluorinated and chlorinated: : 29034010 Trichlorofluoromethane 17 7,4  2903 40 20  Dichlorodifluoromethane 17 7,4  2903 40 30 Trichlorotrifluoroethane 17 7,4  29034040 Dichlorotetrafluoroethane 17 7,4  29034050 Chloropentafluoroethane 17 7,4  Other : 2903 40 61 Perhalogenated 17 7,4  2903 40 69 Other 17 7,4  Other: : 2903 40 70 Bromotrifluoromethane 17 7,4  2903 40 80 Dibromotetrafluoroethane 17 7,4  2903 40 91 Bromochlorodifluoromethane 17 7,4  Other : 2903 40 92 Perhalogenated 17 7,4  2903 40 98 Other 17 7,4   Halogenated derivatives of cyclanic, cyclenic or cycloterpenic hydrocarbons : 2903 51 1 ,2,3,4,5,6-Hexachlorocyclohexane : 29035110 Lindane (ISO) 17 7,4  2903 51 90 Other 17 7,4  2903 59 00 Other 17 7,4   Halogenated derivatives of aromatic hydrocarbons : 2903 61 00 Chlorobenzene, o-dichlorobenzene and p-dichlorobenzene 18 7,6  2903 62 00 Hexachlorobenzene and DDT (1,1,1-trichloro-2,2-bis(p-chlorophenyl)et ­ hane) 18 7,6  2903 69 00 Other 18 7,6  2904 Sulphonated, nitrated or nitrosated derivatives of hydrocarbons, whether or not halogenated : 2904 10 00  Derivatives containing only sulpho groups, their salts and ethyl esters .... 16 7,1  2904 20  Derivatives containing only nitro or only nitroso groups : 2904 20 10 Trinitrotoluenes and dinitronaphthalenes 10 8  2904 20 90 Other 16 7,1  2904 90 - Other : 2904 90 10   Sulphohalogenated derivatives 14 6,6  2904 90 90 Other 16 11  27 . 9 . 93 Official Journal of the European Communities 221 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 II. ALCOHOLS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2905 Acyclic alcohols and their halogenated, sulphonated, nitrated or nitro ­ sated derivatives :  Saturated monohydric alcohols : 29051100 Methanol (methyl alcohol) 18 13  2905 12 00 Propan-1-ol (propyl alcohol) and propan-2-ol (isopropyl alcohol) 15 6,9  2905 13 00 Butan-1-ol (n-butyl alcohol) 14 6,6  2905 14 Other butanols : 2905 14 10  2-Methylpropan-2-ol (tert-butyl alcohol) 8 4,6  290514 90 Other 14 6,6  2905 15 00 Pentanol (amyl alcohol) and isomers thereof 20 8  2905 16 Octanol (octyl alcohol) and isomers thereof : 2905 1610 2-Ethylhexan- 1 -ol 18 7,9  2905 1690 Other 18 7,9  2905 17 00 Dodecan-1-ol (lauryl alcohol), hexadecan-1-ol (cetyl alcohol) and octade ­ can-1-ol (stearyl alcohol) 18 7,9  2905 19 Other : 2905 19 10 Metal alcoholates 20 10  2905 19 90 Other 18 7,9   Unsaturated monohydric alcohols : 2905 21 00 Allyl alcohol 14 6,6  2905 22 Acyclic terpene alcohols : 2905 2210  Geraniol, citronellol, linalol, rhodinol and nerol 16 6,9  2905 22 90 Other 16 6,9  2905 2900 Other 16 6,9   Diols : 2905 31 00 Ethylene glycol (ethanediol) 19 13  2905 32 00 Propylene glycol (propane- 1 ,2-diol) 19 13  2905 39 Other : 2905 39 10    2-Methylpentane-2,4-diol (hexylene glycol) 19 13  2905 3990 Other 19 13   Other polyhydric alcohols : 29054100 2-Ethy!-2-(hydroxymethyl)propane-l,3-diol (trimethylolpropane) 19 13  2905 42 00   Pentaerythritol 19 13  2905 4300 Mannitol 12 + MOB   2905 44 D-glucitol (sorbitol) :    In aqueous solution : 290544 11 Containing 2 % or less by weight of D-mannitol , calculated on the D-glucitol content 12 + MOB   222 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 2905 44 19 Other 12 + MOB   0 Other : 2905 44 91 Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 12 + MOB   2905 44 99 Other 12 + MOB   0) 2905 49 Other : 2905 49 10 Triols; tetrols 19 13  2905 49 90 Other 14 6,6  2905 50  Halogenated, sulphonated, nitrated or nitrosated derivatives of acyclic alcohols : 2905 50 10 Of saturated monohydric alcohols 18 7,9  2905 50 30 Of unsaturated monohydric alcohols 16 6,9  2905 50 90 Of polyhydric alcohols 18 7,6  2906 Cyclic alcohols and their halogenated, sulphonated, nitrated or nitro ­ sated derivatives :  Cyclanic, cyclenic or cycloterpenic : 29061100 Menthol 11 8,5  2906 12 00 Cyclohexanol, methylcyclohexanols and dimethylcyclohexanols 20 8  2906 13 00   Sterols and inositols 14 6,6  290614 00 Terpineols 16 7,1  290619 00 Other 16 7,1   Aromatic : 2906 21 00 Benzyl alcohol 17 7,4  2906 29 Other : 2906 29 10  Cinnamyl alcohol 13 6,3  2906 29 90 Other 17 7,4  III. PHENOLS, PHENOL-ALCOHOLS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2907 Phenols ; phenol-alcohols :  Monophenols : 2907 11 00 Phenol (hydroxybenzene) and its salts 4 3  2907 12 00 Cresols and their salts 3 2,1  2907 13 00 Octylphenol, nonylphenol and their isomers ; salts thereof 17 7,4  290714 00 Xylenols and their salts 3 2,1  2907 15 00 Naphthols and their salts 18 14  2907 19 Other : 2907 19 10 /^tert-Butylphenol 17 7,4  2907 19 90 Other 17 7,4  (') Duty rate reduced to 9 % (suspension) for an indefinite period. 27. 9 . 93 Official Journal of the European Communities 223 ll Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Polyphenols : 2907 21 00 Resorcinol and its salts 17 7,4  2907 22 Hydroquinone (quinol) and its salts : 2907 22 10 Hydroquinone (quinol) 18 7,6  2907 22 90 Other 15 6,9  2907 23 4,4'-Isopropylidenediphenol (bisphenol A, diphenylolpropane) and its salts : 2907 2310 4,4'-Isopropylidenediphenol (bisphenol A, diphenylolpropane) ... 15 6  2907 23 90 Other 15 6,9  2907 29 Other : 2907 29 10 Dihydroxynaphthalenes and their salts 17 7,4  2907 29 90 Other 15 6,9  2907 30 00 - Phenol-alcohols 18 7,6  2908 Halogenated, sulphonated, nitrated or nitrosated derivatives of phen ­ ols or phenol-alcohols : 2908 10  Derivatives containing only halogen substituents and their salts : 2908 10 10 Brominated derivatives 15 6,9  2908 10 90 Other 15 6,9  2908 20 00  Derivatives containing only sulpho groups, their salts and esters 18 7,6  2908 90 00 - Other 18 7,6  IV. ETHERS, ALCOHOL PEROXIDES, ETHER PEROXIDES, KETONE PEROXIDES, EPOXIDES WITH A THREE-MEMBERED RING, ACE ­ TALS AND HEMIACETALS, AND THEIR HALOGENATED, SULPH ­ ONATED, NITRATED OR NITROSATED DERIVATIVES 2909 Ethers, ether-alcohols, ether-phenols, ether-alcohol-phenols, alcohol peroxides, ether peroxides, ketone peroxides (whether or not chem ­ ically defined), and their halogenated, sulphonated, nitrated or nitro ­ sated derivatives :  Acyclic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives : 2909 11 00 Diethyl ether 25 8,4  2909 1900 Other 17 7,4  2909 20 00  Cyclanic, cyclenic or cycloterpenic ethers and their halogenated, sulph ­ onated, nitrated or nitrosated derivatives 17 7,4  2909 30  Aromatic ethers and their halogenated, sulphonated, nitrated or nitrosated derivatives : 2909 30 10 Diphenyl ether 17 12  2909 3030 Brominated derivatives 16 7,1  2909 3090 Other 16 7,1   Ether-alcohols and their halogenated, sulphonated, nitrated or nitrosated derivatives : 2909 41 00 2,2-Oxydiethanol (diethylene glycol, digol) 20 8  2909 42 00 Monomethyl ethers of ethylene glycol or of diethylene glycol 20 8  2909 43 00 Monobutyl ethers of ethylene glycol or of diethylene glycol 20 8  224 Official Journal of the European Communities 27. 9 . 93 Rate of duty CN n_ . - Supplementarycode uescnption autonomous conventional unit (%) (%) 1 2 3 4 5 2909 44 00 Other monoalkylethers of ethylene glycol or of diethylene glycol 20 8  290949 Other : 2909 49 10 Acyclic 20 8  29094990 Cyclic 14 6,6  2909 50  Ether-phenols, ether-alcohol-phenols and their halogenated, sulphonated, nitrated or nitrosated derivatives : 2909 50 10 Guaiacol and guaiacolsuphonates of potassium 19 11  2909 50 90 Other 15 6,9  2909 60 00  Alcohol peroxides, ether peroxides, ketone peroxides and their halogenated, sulphonated, nitrated or nitrosated derivatives 17 6,6  2910 Epoxides, epoxyalcohols, epoxyphenols and epoxyethers, with a three ­ membered ring, and their halogenated, sulphonated, nitrated or nitro ­ sated derivatives : 291010 00 - Oxirane (ethylene oxide) 18 7,9  2910 20 00 - Methyloxirane (propylene oxide) 18 7,9  29103000  l-Chloro-2,3-epoxypropane (epichlorohydrin) 18 12  2910 90 00 - Other 18 7,9  2911 00 00 Acetals and hemiacetals, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives .18 5  V. ALDEHYDE-FUNCTION COMPOUNDS 2912 Aldehydes, whether or not with other oxygen function ; cyclic polymers of aldehydes ; paraformaldehyde :  Acyclic aldehydes without other oxygen function : 2912 11 00 Methanal (formaldehyde) 18 7,6  2912 12 00 Ethanal (acetaldehyde) 24 19,2  2912 13 00 Butanal (butyraldehyde, normal isomer) 19 7,8  29121900 Other 16 7,1   Cyclic aldehydes without other oxygen function : 2912 2100 Benzaldehyde 16 7,1  2912 29 00 Other 16 7,1  2912 30 00 - Aldehyde-alcohols 16 7,1   Aldehyde-ethers, aldehyde-phenols and aldehydes with other oxygen func ­ tion : 2912 41 00 Vanillin (4-hydroxy-3-methoxy benzaldehyde) 20 8  2912 42 00 Ethylvanillin (3-ethoxy-4-hydroxybenzaldehyde) 20 8  2912 49 00 Other 17 6,9  2912 50 00  Cyclic polymers of aldehydes 17 7,4  2912 60 00  Paraformaldehyde 18 7,6  2913 0000 Halogenated, sulphonated, nitrated or nitrosated derivatives of prod ­ ucts of heading No 2912 16 7,1  27 . 9 . 93 Official Journal of the European Communities 225 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 VI . KETONE-FUNCTION COMPOUNDS AND QUINONE-FUNCTION COMPOUNDS 2914 Ketones and quinones, whether or not with other oxygen function, and their halogenated, sulphonated, nitrated or nitrosated derivatives :  Acyclic ketones without other oxygen function : 29141100 Acetone 15 6,6  2914 12 00   Butanone (methyl ethyl ketone) 15 6,6  2914 13 00 4-Methylpentan-2-one (methyl isobutyl ketone) 15 6,6  2914 19 00 Other 15 6,6   Cyclanic, cyclenic or cycloterpenic ketones without other oxygen function : 2914 21 00 Camphor 16 7,1  2914 22 00 Cyclohexanone and methylcyclohexanones 15 6,9  2914 23 00   Ionones and methylionones 15 6,9  2914 29 00 Other 15 6,9  2914 30  Aromatic ketones without other oxygen function : 2914 3010   Phenylacetone 18 7,6  2914 30 90 Other 18 7,6   Ketone-alcohols and ketone-aldehydes : 2914 41 00 4-Hydroxy-4-methylpentan-2-one (diacetone alcohol) 14 7  2914 49 00 Other 14 3  2914 50 00  Ketone-phenols and ketones with other oxygen function 18 7,6   Quinones : 2914 61 00 Anthraquinone 17 7,4  2914 69 00 Other 17 7,4  2914 70  Halogenated, sulphonated, nitrated or nitrosated derivatives : 2914 70 10 4'-tert-Butyl-2',6'-dimethyl-3',5'-dinitroacetophenone (musk ketone) .. . 14 11,2  2914 70 90 Other 16 7,1  VII . CARBOXYLIC ACIDS AND THEIR ANHYDRIDES, HALIDES, PEROXIDES AND PEROXYACIDS AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2915 Saturated acyclic monocarboxylic acids and their anhydrides, halides, peroxides and peroxyacids ; their halogenated, sulphonated, nitrated or nitrosated derivatives :  Formic acid, its salts and esters : 2915 11 00 Formic acid 19 7,8  2915 12 00 Salts of formic acid 19 7,8  2915 13 00 Esters of formic acid 19 7,8   Acetic acid and its salts ; acetic anhydride : 2915 2100   Acetic acid 21 16,8  2915 22 00   Sodium acetate 19 15,2  2915 23 00   Cobalt acetates 14 11  226 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN n ¢ t- Supplementarycode escnp ion autonomous conventional unit (%) &lt;%) 1 2 3 4 5 2915 24 00 Acetic anhydride 20 8  2915 29 00 Other 17 7,4  - Esters of acetic acid : 2915 3100 Ethyl acetate 20 11,5  2915 32 00 Vinyl acetate 20 11,5  2915 33 00 n-Butyl acetate 19 7,8  2915 34 00 Isobutyl acetate 19 7,8  2915 35 00 2-Ethoxyethyl acetate 17 7,4  2915 39 Other : 2915 3910 Propyl acetate and isopropyl acetate 20 11,5  2915 39 30 Methyl acetate, pentyl acetate (amyl acetate), isopentyl acetate (isoamyl acetate) and glycerol acetates 19 7,8  2915 39 50 p-Tolyl acetate, phenylpropyl acetates, benzyl acetate, rhodinyl acetate, santalyl acetate and the acetates of phenylethane-l,2-diol . . 13 10  2915 3990 Other 17 7,4  29154000  Mono-, di- or trichloroacetic acids, their salts and esters 16 7,1  29155000  Propionic acid, its salts and esters 14 4,2  2915 60  Butyric acids, valeric acids, their salts and esters : 2915 6010 Butyric acids and their salts and esters 15 6,9  2915 60 90   Valeric acids and their salts and esters 13 6,3  2915 70  Palmitic acid, stearic acid, their salts and esters : 2915 7015 Palmitic acid 13 6,5  2915 70 20 Salts and esters of palmitic acid 13 6,5  2915 70 25 Stearic acid 13 6  2915 70 30 Salts of stearic acid 13 6,5  2915 7080 Esters of stearic acid 13 6  2915 90 - Other : 2915 90 10 Laurie acid 16 7,1  2915 90 20 Chloroformates 16 7,1  2915 90 80 -- Other 16 7,1  2916 Unsaturated acyclic monocarboxylic acids, cyclic monocarboxylic acids, their anhydrides, halides, peroxides and peroxyacids ; their halogenated, sulphonated, nitrated or nitrosated derivatives :  Unsaturated acyclic monocarboxylic acids, their anhydrides, halides, per ­ oxides, peroxyacids and their derivatives : 2916 11 Acrylic acid and its salts : 2916 11 10  -  Acrylic acid 15 8  29161190 Salts of acrylic acid 15 10  2916 12 Esters of acrylic acid : 2916 12 10 Methyl acrylate 15 10  291612 20  Ethyl acrylate 15 10  2916 12 90 Other 15 10  27 . 9 . 93 Official Journal of the European Communities 227 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 291613 00 Methacrylic acid and its salts 17 7,4  2916 14 Esters of methaciylic acid : 2916 14 10 Methyl methacrylate 17 7,4  29161490 Other 17 7,4  2916 15 00 Oleic, linoleic or linolenic acids, their salts and esters IS 10  2916 19 Other : 2916 19 10 Undecenoic acids and their salts and esters 15 5,9  291619 30 Hexa-2,4-dienoic acid (sorbic acid) 15 8  291619 90 Other 15 10  2916 20 00  Cyclanic, cyclenic or cycloterpenic monocarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives 17 7,4   Aromatic monocarboxylic acids, their anhydrides, halides, peroxides, pe ­ roxyacids and their derivatives : 29163100 Benzoic acid, its salts and esters 17 7,4  2916 32 Benzoyl peroxide and benzoyl chloride : 2916 32 10  Benzoyl peroxide 16 7,1  291632 90 Benzoyl chloride 18 7,6  2916 33 Phenylacetic acid, its salts and esters : 2916 33 10 Phenylacetic acid and its salts 19 7,8  2916 33 90 Esters of phenylacetic acid 19 7,8  2916 39 00 Other 16 7,1  2917 Polycarboxylic acids, their anhydrides, halides, peroxides and peroxy ­ acids ; their halogenated, sulphonated, nitrated or nitrosated deriva ­ tives :  Acyclic polycarboxylic acids, their anhydrides, halides, peroxides, peroxy ­ acids and their derivatives : 2917 11 00   Oxalic acid, its salts and esters 19 7,8  2917 12 Adipic acid, its salts and esters : 2917 12 10 Adipic acid and its salts 17 13  291712 90 Esters of adipic acid 17 13  2917 13 00 Azelaic acid, sebacic acid, their salts and esters 14 6  291714 00   Maleic anhydride 15 6,9  2917 19 Other : 2917 19 10    Malonic acid, its salts and esters 17 13  29171990 Other 16 6,3  2917 20 00  Cyclanic, cyclenic or cycloterpenic polycarboxylic acids, their anhydrides, halides, peroxides, peroxyacids and their derivatives 17 6   Aromatic polycarboxylic acids, their anhydrides, halides, peroxides, peroxy ­ acids and their derivatives : 2917 3100   Dibutyl orthophthalates 18 13  2917 32 00   Dioctyl orthophthalates 18 13  2917 33 00   Dinonyl or didecyl orthophthalates 18 13  228 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN n ¢ t- Supplementarycode Descrip ion autonomous conventional unit (%) (%) 1 2 3 4 5 2917 34 Other esters of orthophthalic acid : 2917 34 10 Diisooctyl, diisononyl and diisodecyl orthophthalates 18 13  2917 34 90 Other 18 13  2917 35 00 Phthalic anhydride 18 13  2917 36 00 Terephthalic acid and its salts 18 10  2917 37 00 Dimethyl terephthalate 18 10  2917 39 Other : 2917 39 10 Brominated derivatives 18 13  2917 39 90 Other 18 13  2918 Carboxylic acids with additional oxygen function and their anhydrides, halides, peroxides and peroxyacids ; their halogenated, sulphonated, nitrated or nitrosated derivatives : - Carboxylic acids with alcohol function but without other oxygen function, their anhydrides, halides, peroxides, peroxyacids and their derivatives : 2918 11 00 Lactic acid, its salts and esters 17 6,5  2918 12 00 Tartaric acid 18 7,6  2918 13 00 Salts and esters of tartaric acid 18 7,6  2918 14 00 Citric acid 19 13  2918 15 00 Salts and esters of citric acid 20 8  2918 16 00 Gluconic acid, its salts and esters 23 8,6  2918 17 00 Phenylglycolic acid (mandelic acid), its salts and esters 20 8  2918 19 Other : 29181910 Malic acid, its salts and esters 15 6,5  2918 19 30 Cholic acid, 3-alpha,12-alpha-dihydroxy-5-beta-cholan-24-oic acid (deoxycholic acid), their salts and esters 13 6,3  2918 19 90 Other 15 6,9   Carboxylic acids with phenol function but without other oxygen function, their anhydrides, halides, peroxides, peroxyacids and their derivatives : 2918 21 00 Salicylic acid and its salts 21 8,2  2918 22 00 O-Acetylsalicylic acid, its salts and esters 21 12  2918 23 Other esters of salicylic acid and their salts : 2918 23 10 Methyl salicylate and phenyl salicylate (salol) 22 17,6  2918 23 90 Other 18 7,6  2918 29 Other : 2918 29 10 Sulphosalicylic acids, hydroxynaphthoic acids ; their salts and esters 18 7,6  2918 29 30 4-Hydroxybenzoic acid, its salts and esters 16 7,1  2918 29 50 Gallic acid, its salts and esters 14 6,6  2918 29 90 Other 17 7,4  2918 30 00  Carboxylic acids with aldehyde or ketone function but without other oxygen function, their anhydrides, halides, peroxides, peroxyacids and their deriva ­ tives 19 7,4  27 . 9 . 93 Official Journal of the European Communities 229 Rate of duty CN Descriotion Supplementarycode p autonomous conventional unit (%) (%) 1 2 3 4 5 29189000 - Other 17 7,4  VIII. ESTERS OF INORGANIC ACIDS AND THEIR SALTS, AND THEIR HALOGENATED, SULPHONATED, NITRATED OR NITROSATED DERIVATIVES 2919 00 Phosphoric esters and their salts, including lactophosphates ; their halogenated, sulphonated, nitrated or nitrosated derivatives : 2919 00 10  Tributyl phosphates, triphenyl phosphate, tritolyl phosphates, trixylyl phosphates, and tris(2-chloroethyl) phosphate 15 6,6  2919 00 90 - Other 17 7,4  2920 Esters of other inorganic acids (excluding esters of hydrogen halides) and their salts ; their halogenated, sulphonated, nitrated or nitrosated derivatives : 2920 10 00  Thiophosphoric esters (phosphorothioates) and their salts ; their halogenated, sulphonated, nitrated or nitrosated derivatives 17 7,4  2920 90 - Other : 2920 90 10 Sulphuric esters and carbonic esters and their salts, and their halogen ­ ated, sulphonated, nitrated or nitrosated derivatives 18 7,6  2920 90 20 Dimethyl phosphonate (dimethyl phosphite) 17 7,4  2920 90 30 Trimethyl phosphite (trimethoxyphosphine) 17 7,4  2920 90 80 Other products 17 7,4  IX. NITROGEN-FUNCTION COMPOUNDS 2921 Amine-function compounds :  Acyclic monoamines and their derivatives ; salts thereof : 2921 11 Methylamine, di- or trimethylamine and their salts : 2921 11 10 Methylamine, di- or trimethylamine 16 12 kg met.am. 2921 11 90 Salts 16 12  2921 12 00 Diethylamine and its salts 11 5,7  2921 19 Other : 2921 19 10 Triethylamine and its salts 14 6,6  2921 19 30  Isopropylamine and its salts 14 6,6  292119 90 Other 14 6,6   Acyclic polyamines and their derivatives ; salts thereof : 2921 21 00   Ethylenediamine and its salts 15 6  292122 00 Hexamethylenediamine and its salts 16 7,1  2921 2900 Other 15 6  2921 30  Cyclanic, cyclenic or cycloterpenic mono- or polyamines, and their deriva ­ tives ; salts thereof : 2921 30 10 Cyclohexylamine and cyclohexyldimethylamine, and their salts 13 6,3  2921 30 90 Other 16 7,1  230 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN Description Supplementarycode v autonomous conventional unit (%) (%) 1 2 3 4 5  Aromatic monoamines and their derivatives ; salts thereof : 292141 00   Aniline and its salts 16 12  2921 42   Aniline derivatives and their salts : 2921 42 10 Halogenated, sulphonated, nitrated and nitrosated derivatives and their salts 16 12  292142 90 Other 16 7,1  2921 43   Toluidines and their derivatives ; salts thereof : 2921 43 10 Toluidines and their salts 16 7,1  292143 90 Other 16 7,1  2921 44 00 Diphenylamine and its derivatives ; salts thereof 16 7,1  2921 45 00 1-Naphthylamine (alpha-naphthylamine), 2-naphthylamine (beta-naphthy ­ lamine) and their derivatives ; salts thereof 16 7,1  2921 49 Other : 2921 49 10 Xylidines and their derivatives ; salts thereof 15 6,9  29214990 Other 16 7,1   Aromatic polyamines and their derivatives ; salts thereof : 2921 51   o-, m-, p-Phenylenediamine, diaminotoluenes, and their derivatives ; salts thereof : 2921 51 10 o-, m-, /&gt;-Phenylenediamine, diaminotoluenes and their halogenated, sulphonated, nitrated and nitrosated derivatives; salts thereof .... 14 6,6  2921 51 90 Other 16 10  2921 59 00 Other 16 10  2922 Oxygen-function ammo-compounds :  Ammo-alcohols, their ethers and esters, other than those containing more than one kind of oxygen function ; salts thereof : 2922 11 00 Monoethanolamine and its salts 14 6,6  292212 00   Diethanolamine and its salts 16 7,1  2922 13 00   Triethanolamine and its salts 16 7,1  2922 19 00 Other 16 7,1   Amino-naphthols and other amino-phenols, their ethers and esters, other than those containing more than one kind of oxygen function ; salts thereof : 2922 21 00 Aminohydroxynaphthalenesulphonic acids and their salts 16 10  2922 22 00 Anisidines, dianisidines, phenetidines, and their salts 18 7,6  2922 29 00 Other 16 10  2922 30 00  Amino-aldehydes, amino-ketones and amino-quinones, other than those containing more than one kind of oxygen function ; salts thereof 16 7,1   Amino-acids and their esters, other than those containing more than one kind of oxygen function ; salts thereof : 2922 41 00 Lysine and its esters ; salts thereof 13 6,3  2922 42 00   Glutamic acid and its salts 19 15 27. 9 . 93 Official Journal of the European Communities 231 Rate of duty CN  . . Supplementarycode Description autonomous conventional unit (%) (%) . . ^ ^ ^ 2922 49 Other : 2922 49 10 Glycine 17 6,6  2922 49 50 Anthranilic acid (2-aminobenzoic acid) and its salts 17 7,4  2922 49 80 Other 17 7,4  2922 50 00 - Amino-alcohol-phenols, amino-acid-phenols and other amino-compounds with oxygen function 17 7,4  2923 Quaternary ammonium salts and hydroxides ; lecithins and other phosphoaminolipids : 2923 10  Choline and its salts : 2923 10 10 Choline chloride 17 7,4  2923 10 90 Other 17 7,4  2923 20 00  Lecithins and other phosphoaminolipids 14 5,7  2923 90 00 - Other 17 7,4  2924 Carboxyamide-function compounds ; amide-function compounds of carbonic acid : 2924 10 00  Acyclic amides (including acyclic carbamates) and their derivatives ; salts thereof 18 7,6   Cyclic amides (including cyclic carbamates) and their derivatives ; salts thereof : 2924 2100   Ureines and their derivatives ; salts thereof 15 6,9  2924 29 Other : 2924 29 10 Lidocaine (INN) 17 12  2924 29 30 Paracetamol (INN) 17 7,4  2924 29 40 2-Acetamidobenzoic acid (N-acetylanthranilic acid) 17 7,4  2924 29 90 Other 17 7,4  2925 Carboxyimide-function compounds (including saccharin and its salts) and imine-function compounds :  Imides and their derivatives ; salts thereof : 2925 11 00 Saccharin and its salts 15 6,9  2925 19 Other : 2925 19 10 3,3',4,4',5,5',6,6'-Octabromo-N,N'-ethylenediphthalimide 17 7  29251990 Other 17 7  2925 20 00  Imines and their derivatives ; salts thereof 17 7,4  2926 Nitrile-function compounds : 2926 1000  Acrylonitrile 17 13  2926 20 00  1-Cyanoguanidine (dicyandiamide) 17 13  2926 90 - Other : 2926 90 10 2-Hydroxy-2-methylpropiononitrile (acetone cyanohydrin) 17 13  2926 90 90 Other 17 13  2927 00 00 Diazo-, azo- or azoxy-compounds 16 7,1  232 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN n ¢ ¢ Supplementarycode Description autonomous conventional unit (%) (%) 1 2 3 4 5 2928 00 00 Organic derivatives of hydrazine or of hydroxylamine 17 7,4  2929 Compounds with other nitrogen function : 2929 10  Isocyanates : 292910 10   Methylphenylene diisocyanates (toluene diisocyanates) 17 13  2929 10 90 Other 17 13  2929 90 00 - Other 17 13  X. ORGANO-INORGANIC COMPOUNDS, HETEROCYCLIC COMPOUNDS, NUCLEIC ACIDS AND THEIR SALTS, AND SULPHONAMIDES 2930 Organo-sulphur compounds : 2930 1000  Dithiocarbonates (xanthates) 14 6,6  2930 20 00  Thiocarbamates and dithiocarbamates 18 7,6  2930 30 00  Thiuram mono-, di- or tetrasulphides 18 7,6  2930 40 00 - Methionine 18 7,6  2930 90 - Other : 293090 10 Cysteine, cystine and their derivatives 18 7,6  2930 90 20 Thiodiglycol (INN) (2,2'-thiodiethanol) 18 7,6  2930 90 80 Other 18 7,6  2931 00 Other organo-inorganic compounds : 2931 00 10 - Dimethyl methylphosphonate 18 7,6  2931 00 20  Methylphosphonoyl difluoride (methylphosphonic difluoride) 18 7,6  2931 00 30  Methylphosphonoyl dichloride (methylphosphonic dichloride) 18 7,6  2931 00 40  2-Chloroethylphosphonic acid 18 7,6  2931 00 50  Organo-silicon compounds 18 7,6  2931 00 80 - Other 18 7,6  2932 Heterocyclic compounds with oxygen hetero-atom(s) only :  Compounds containing an unfused furan ring (whether or not hydrogenated) in the structure : 2932 11 00   Tetrahydrofuran 16 8  2932 12 00   2-Furaldehyde (furfuraldehyde) 14 6,6  2932 1300   Furfuryl alcohol and tetrahydrofurfuryl alcohol 17 7,4  293219 00 Other 16 8   Lactones : 2932 21 00   Coumarin, methylcoumarins and ethylcoumarins 18 7,6  2932 29 Other lactones : 2932 2910 Phenolphthalein 18 14  2932 29 90 Other 16 8  27 . 9 . 93 Official Journal of the European Communities 233 Rate of duty CN n ¢ t - Supplementarycode escnp ion autonomous conventional unit (%) (%) 1 2 3 4 5 2932 90 - Other : 2932 90 10 Benzofuran (coumarone) 14 6,6  2932 90 30 Internal ethers 17 7,4  2932 90 50 Epoxides with a four-membered ring 18 7,9  Cyclic acetals and internal hemiacetals, whether or not with other oxygen functions, and their halogenated, sulphonated, nitrated or nitrosated derivatives : 2932 90 71 Safrole 17 6,9  2932 90 73 Isosafrole 17 6,9  2932 90 75 Piperonal 17 6,9  2932 90 77 3,4-Methylenedioxyphenylpropan-2-one 17 6,9  2932 90 79 Other 17 6,9  2932 90 90 Other 16 8  2933 Heterocyclic compounds with nitrogen hetero-atom(s) only ; nucleic acids and their salts :  Compounds containing an unfused pyrazole ring (whether or not hydro ­ genated) in the structure : 2933 11 Phenazone (antipyrin) and its derivatives : 2933 11 10 Propyphenazone (INN) 15 10  2933 11 90 Other 25 17  2933 19 Other : 2933 19 10 Phenylbutazone (INN) 16 5,5  2933 19 90 Other 16 8   Compounds containing an unfused imidazole ring (whether or not hydro ­ genated) in the structure : 2933 21 00 Hydantoin and its derivatives 17 7 ,4  2933 29 Other : 2933 29 10 Naphazoline hydrochloride (INNM) and naphazoline nitrate (INNM); phentolamine (INN); tolazoline hydrochloride (INNM) 16 5,5  2933 29 90 Other 16 8   Compounds containing an unfused pyridine ring (whether or not hydro ­ genated) in the structure : 2933 31 00 Pyridine and its salts 10 5,3  2933 39 Other : 2933 39 10 Iproniazid (INN); ketobemidone hydrochloride (INNM); pyridos ­ tigmine bromide (INN) 16 5,5  2933 39 30  Piperidine and its salts 16 8  29333980 Other 16 8  2933 40  Compounds containing a quinoline or isoquinoline ring-system (whether or not hydrogenated), not further fused : 2933 40 10   Halogen derivatives of quinoline; quinolinecarboxylic acid derivatives . 16 5,5  2933 40 90 Other 16 8  234 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN Descriotion Supplementary code autonomous conventional unit (%) (%) 1 2 3 4 5  Compounds containing a pyrimidine ring (whether or not hydrogenated) or piperazine ring in the structure; nucleic acids and their salts : 2933 51 Malonylurea (barbituric acid) and its derivatives ; salts thereof : 29335110 Phenobarbital (INN) and its salts 22 17,5  293351 30 Barbital (INN) and its salts 19 15,2  2933 51 90 Other 17 7,4  293359 Other : 2933 5910 Diazinon (ISO) 16 5,5  2933 59 90 Other 18 7,6   Compounds containing an unfused triazine ring (whether or not hydro ­ genated) in the structure : 2933 61 00 Melamine 16 8  2933 69 Other : 2933 69 10 Atrazine (ISO); propazine (ISO); simazine (ISO); hexahydro ­ l,3,5-trinitro-l,3,5-triazine (hexogen, trimethylenetrinitramine) ... 16 5,5  29336920 Methenamine (INN) (hexamethylenetetramine) 18 14  2933 6990 Other 16 8   Lactams : 2933 71 00 6-Hexanelactam (epsilon-caprolactam) 16 8  2933 7900 Other lactams 16 8  293390 - Other : 2933 90 20 Benzimidazole-2-thiol (mercaptobenzimidazole) 18 14  2933 90 30 Indole, 3-methylindole (skatole), 6-allyl-6,7-dihydro-5H-dibenz[c,eJaze ­ pine (azapetine), chlordiazepoxide (INN), dextromethorphan (INN), phenindamine (INN) and their salts ; imipramine hydrochloride (INNM) 16 5,5  2933 90 50 Monoazepines 16 8  2933 90 60 Diazepines 16 8  2933 90 80 Other 16 8  2934 Other heterocyclic compounds : 2934 10 00  Compounds containing an unfused thiazole ring (whether or not hydro ­ genated) in die structure 16 8  2934 20  Compounds containing a benzothiazole ring-system (whether or not hydro ­ genated), not further fused : 2934 20 20 Di(benzothiazoI-2-yl)disulphide; benzothiazole-2-thiol (mercaptobenzo ­ thiazole) and its salts 18 14  2934 20 50   Benzothiazole-2-thiol (mercaptobenzothiazole) derivatives (other than salts) 16 8  293420 90 Other 16 8  2934 30  Compounds containing a phenothiazine ring-system (whether or not hydro ­ genated), not further fused : 2934 30 10 Thiethylperazine (INN); thioridazine (INN) and its salts 16 5,5  2934 30 90 Other 16 8  2934 90 - Other : 2934 90 10 Thiophene 14 6,6  27 . 9 . 93 Official Journal of the European Communities 235 Rate of duty p.   Supplementarycode Description autonomous conventional unit (%) (%) 1 2 3 4 5 2934 90 30 Chlorpothixene (INN); thenalidine (INN) and its tartrates and ma ­ leates 16 5,5  2934 90 40 Furazolidone (INN) 16 8  2934 90 50 Monothiamonoazepines, whether or not hydrogenated 16 8  2934 90 60 Monothioles, whether or not hydrogenated 16 8  2934 90 70 Monooxamonoazines, whether or not hydrogenated 16 8  2934 90 80 Monothiins 16 8  2934 90 85 7-Aminocephalosporanic acid 16 8  2934 90 99 Other 16 8  2935 00(H) Sulphonamides 18 6,6  XI . PROVITAMINS, VITAMINS AND HORMONES 2936 Provitamins and vitamins, natural or reproduced by synthesis (includ ­ ing natural concentrates), derivatives thereof used primarily as vita ­ mins, and intermixtures of the foregoing, whether or not in any solvent : 2936 10 00  Provitamins, unmixed 14 4,9  - Vitamins and their derivatives, unmixed : 2936 21 00 Vitamins A and their derivatives 9 3,5  2936 22 00   Vitamin Bi and its derivatives 14 5  2936 23 00 Vitamin B2 and its derivatives 9 4,3  2936 24 00 D- or DL-Pantothenic acid (vitamin B3 or vitamin B5) and its derivatives 9 4,3  2936 25 00 Vitamin B( and its derivatives 9 4,3  2936 26 00 Vitamin B12 and its derivatives 9 4,3  2936 27 00 Vitamin C and its derivatives 12 4  2936 28 00 Vitamin E and its derivatives 14 5  2936 29   Other vitamins and their derivatives : 2936 29 10 Vitamin B9 and its derivatives 18 7,6  2936 29 30 Vitamin H and its derivatives 9 4,3  2936 2990 Other 14 5  2936 90  Other, including natural concentrates : Natural concentrates of vitamins : 2936 90 11 Natural concentrates of vitamins A + D 9 4,1  2936 90 19 Other 14 6,6  2936 90 90   Intermixtures, whether or not in any solvent 18 6,8  2937 Hormones, natural or reproduced by synthesis ; derivatives thereof, used primarily as hormones ; other steroids used primarily as hor ­ mones : 2937 10  Pituitary (anterior) or similar hormones, and their derivatives : 2937 10 10 Gonadotrophic hormones 11 5,7 g 236 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN Description Supplementary code autonomous conventional unit (%) (%) 1 2 3 4 5 293710 90 Other 15 6,9 g  Adrenal cortical hormones and their derivatives : 2937 21 00 Cortisone, hydrocortisone, prednisone (dehydrocortisone) and predni ­ solone (dehydrohydrocortisone) 11 5,7 g 2937 2200 Halogenated derivatives of adrenal cortical hormones 14 6,6 g 2937 29 Other : 2937 29 10 Acetates of cortisone or hydrocortisone 11 5,7 g 2937 29 90 Other 14 6,6 g  Other hormones and their derivatives ; other steroids used primarily as hormones : 2937 91 00 Insulin and its salts 16 6,5 g 2937 92 00 Oestrogens and progestogens 14 6,6 g 2937 99 00 Other 14 6,6 g XII . GLYCOSIDES AND VEGETABLE ALKALOIDS, NATURAL OR REPRODUCED BY SYNTHESIS, AND THEIR SALTS, ETHERS, ESTERS AND OTHER DERIVATIVES 2938 Glycosides, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives : 2938 10 00  Rutoside (rutin) and its derivatives 18 7,6  293890 - Other : 2938 90 10 Digitalis glycosides 12 6  2938 90 30   Glycyrrhizic acid and glycyrrhizates 11 5,7  2938 90 90 Other 14 6,6  2939 Vegetable alkaloids, natural or reproduced by synthesis, and their salts, ethers, esters and other derivatives : 2939 1000 - Alkaloids of opium and their derivatives ; salts thereof 17 7,4 g  Alkaloids of cinchona and their derivatives ; salts thereof : 2939 21   Quinine and its salts : 2939 21 10 Quinine and quinine sulphate 9 4  2939 2190 Other 12 9,6  2939 29 00 Other 12 9,6  293930 00  Caffeine and its salts 13 10,4  2939 40  Ephedrines and their salts : 293940 10   Ephedrine and its salts 16 7,1  293940 30 Pseudoephedrine (INN) and its salts 16 7,1  29394090 Other 16 7,1  2939 50 - Theophylline and aminophylline (theophylline-ethylenediamine) and their derivatives ; salts thereof : 2939 50 10 Theophylline and aminophylline (theophylline-ethylenediamine); salts thereof 17 13,6  2939 50 90 Other 13 8  27 . 9 . 93 Official Journal of the European Communities 237 Rate of duty CN p. ¢ ¢ Supplementarycode Description autonomous conventional unit (%) (%) 1 2 3 4 5 2939 60  Alkaloids of rye ergot and their derivatives ; salts thereof : 2939 60 10 Ergometrine (INN) and its salts 13 8  2939 60 30 Ergotamine (INN) and its salts 13 8  2939 60 50 Lysergic acid and its salts 13 8  2939 60 90 Other 13 8  2939 70 00  Nicotine and its salts 13 8  293990 - Other : Cocaine and its salts : 2939 90 11 Crude cocaine 5 Free g 2939 90 19 Other 17 6,6 g 2939 90 30 Emetine and its salts 10 5,3  2939 90 90 Other 13 8  XIII- OTHER ORGANIC COMPOUNDS 2940 00 Sugars, chemically pure, other than sucrose, lactose, maltose, glucose and fructose ; sugar ethers and sugar esters, and their salts, other than products of heading No 2937, 2938 or 2939 : 29400010 - Rhamnose, raffinose and mannose 15   2940 00 90 - Other 20   2941 Antibiotics : 2941 10  Penicillins and their derivatives with a penicillanic acid structure ; salts thereof : 2941 10 10 Amoxicillin (INN) and its salts 21 8,2  2941 10 20 Ampicillin (INN), metampicillin (INN), pivampicillin (INN), and their salts 21 8,2  294110 90 Other 21 8,2  2941 20  Streptomycins and their derivatives ; salts thereof : 2941 20 10 Dihydrostreptomycin 9 5,3  2941 20 90 Other 9 5,3  2941 30 00  Tetracyclines and their derivatives ; salts thereof 9 5,3  2941 40 00  Chloramphenicol and its derivatives ; salts thereof 13 10  2941 50 00  Erythromycin and its derivatives ; salts thereof 9 5,3  2941 90 00 - Other 9 5,3  2942 00 00 Other organic compounds 20 10  238 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 30 PHARMACEUTICAL PRODUCTS Notes 1 . This chapter does not cover : (a) foods or beverages (such as dietetic, diabetic or fortified foods, food supplements, tonic beverages and mineral waters) (Section IV); (b) plasters specially calcined or finely ground for use in dentistry (heading No 2520); (c) aqueous distillates or aqueous solutions of essential oils, suitable for medicinal uses (heading No 3301 ); (d) preparations of heading Nos 3303 to 3307, even if they have therapeutic or prophylactic properties ; (e) soap or other products of heading No 3401 containing added medicaments; (f) preparations with a basis of plaster for use in dentistry (heading No 3407); or (g) blood albumin not prepared for therapeutic or prophylactic uses (heading No 3502). 2. For the purposes of heading Nos 3003 and 3004 and of note 3 (d) to this chapter, the following are to be treated : (a) as unmixed products : ( 1 ) unmixed products dissolved in water; (2) all goods of Chapter 28 or 29 ; and (3) simple vegetable extracts of heading No 1302, merely standardized or dissolved in any solvent; (b) as products which have been mixed : ( 1 ) colloidal solutions and suspensions (other than colloidal sulphur); (2) vegetable extracts obtained by the treatment of mixtures of vegetable materials ; and (3) salts and concentrates obtained by evaporating natural mineral waters . 3 . Heading No 3006 applies only to the following, which are to be classified in that heading and in no other heading of the nomenclature : (a) sterile surgical catgut, similar sterile suture materials and sterile tissue adhesives for surgical wound closure ; (b) sterile laminana and sterile laminaria tents ; (c) sterile absorbable surgical or dentai haemostatics ; (d) opacifying preparations for X-ray examinations and diagnostic reagents designed to be administered to the patient, being unmixed products put up in measured doses or products consisting of two or more ingredients which have been mixed together for such uses ; (e) blood-grouping reagents ; (f) dental cements and other dental fillings ; bone reconstruction cements ; (g) first-aid boxes and kits ; and (h) chemical contraceptive preparations based on hormones or spermicides. 27 . 9 . 93 Official Journal of the European Communities 239 Rate of duty CN n ¢ ¢ Supplementarycode Description autonomous conventional unit (%) (%) 1 2 3 4 5 3001 Glands and other organs for organo-therapeutic uses, dried, whether or not powdered ; extracts of glands or other organs or of their secretions for organo-therapeutic uses ; heparin and its salts ; other human or animal substances prepared for therapeutic or prophylactic uses, not elsewhere specified or included : 3001 10  Glands and other organs, dried, whether or not powdered : 3001 10 10 Powdered 10 5,3  30011090 Other 8 4,6  3001 20  Extracts of glands or other organs or of their secretions : 3001 20 10 Of human origin Free 5,7  3001 20 90 Other 11 5,7  3001 90 - Other : 3001 90 10 Of human origin Free 5,7  Other : 3001 90 91 Heparin and its salts 20 12  30019099 Other 11 5,7  3002 Human blood ; animal blood prepared for therapeutic, prophylactic or diagnostic uses ; antisera and other blood fractions ; vaccines, toxins, cultures of micro-organisms (excluding yeasts) and similar products : 3002 10  Antisera and other blood fractions : 3002 10 10   Antisera 15 6  Other blood fractions : 3002 10 91  Haemoglobin, blood globulins and serum globulins 12 5,3  Other : 3002 10 95 Of human origin Free 5,7  3002 10 99 Other 11 5,7  3002 20 00 - Vaccines for human medicine 15 6   Vaccines for veterinary medicine : 3002 3100 Vaccines against foot-and-mouth disease 15 6  3002 39 00 Other 15 6  3002 90 - Other : 3002 90 10 Human blood Free 5,7  3002 90 30 Animal blood prepared for therapeutic, prophylactic or diagnostic uses 11 5,7  3002 9050 Cultures of micro-organisms 17 7  3002 90 90 Other 14 6,6  240 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN Description Supplementary code K autonomous conventional unit (%) (%) 1 2 3 4 5 3003 Medicaments (excluding goods of heading No 3002, 3005 or 3006) consisting of two or more constituents which have been mixed together for therapeutic or prophylactic uses, not put up in measured doses or in forms or packings for retail sale : 3003 10 00 - Containing penicillins or derivatives thereof, with a penicillanic acid structure, or streptomycins or their derivatives 17 6,3  3003 20 00 - Containing other antibiotics 15 5,2   Containing hormones or other products of heading No 2937 but not containing antibiotics : 3003 31 00   Containing insulin 15 5,2  3003 39 00 Other 15 5,2  3003 40 00  Containing alkaloids or derivatives thereof but not containing hormones or other products of heading No 2937 or antibiotics 15 5,2  3003 90 - Other : 3003 90 10 Containing iodine or iodine compounds 29 8,9  3003 90 90 Other 15 5,2  3004 Medicaments (excluding goods of heading No 3002, 3005 or 3006) consisting of mixed or unmixed products for therapeutic or prophy ­ lactic uses, put up in measured doses or in forms or packings for retail sale : 3004 10  Containing penicillins or derivatives thereof, with a penicillanic acid structure, or streptomycins or their derivatives : 3004 10 10   Containing, as active substances, only penicillins or derivatives thereof with a penicillanic acid structure 17 6,3  3004 10 90 Other .. 17 6,3  3004 20  Containing other antibiotics : 3004 20 10 Put up in forms or in packings of a kind sold by retail 20 6,3  3004 20 90 Other 15 5,2   Containing hormones or other products of heading No 2937 but not containing antibiotics : 3004 31   Containing insulin : 3004 31 10 Put up in forms or in packings of a kind sold by retail 20 6,3  3004 31 90 Other 15 5,2  3004 32 Containing adrenal cortical hormones : 3004 32 10 Put up in forms or in packings of a kind sold by retail 20 6,3  3004 32 90 Other 15 5,2  3004 39   Other : 3004 39 10 Put up in forms or in packings of a kind sold by retail 20 6,3  3004 39 90 Other 15 5,2  3004 40  Containing alkaloids or derivatives thereof but not containing hormones, other products of heading No 2937 or antibiotics : 3004 40 10 Put up in forms or in packings of a kind sold by retail 20 6,3  3004 40 90 Other 15 5,2  3004 50  Other medicaments containing vitamins or other products of heading No 2936 : 3004 50 10 Put up in forms or in packings of a kind sold by retail 20 6,3  27 . 9 . 93 Official Journal of the European Communities 24 Rate of duty CN n ¢ t - Supplementarycode escnp ion autonomous conventional unit (%) (%) 1 2 3 4 5 3004 50 90 Other 15 5,2  300490 - Other :   Put up in forms or in packings of a kind sold by retail : 3004 9011 Containing iodine or iodine compounds 34 9,6  3004 90 19 Other 20 6,3  Other : 3004 90 91  Containing iodine or iodine compounds 29 8,9  3004 90 99 Other 15 5,2  3005 Wadding, gauze, bandages and similar articles (for example, dress ­ ings, adhesive plasters, poultices), impregnated or coated with pharma ­ ceutical substances or put up in forms or packings for retail sale for medical, surgical, dental or veterinary purposes : 3005 10 00  Adhesive dressings and other articles having an adhesive layer 17 6,6  3005 90 - Other : 3005 90 10 Wadding and articles of wadding 17 6,6  Other : Of textile materials : 3005 90 31     Gauze and articles of gauze 17 6,6  Other : 3005 90 51    Of nonwoven fabrics 17 6,6  3005 90 55 Other 17 6,6  3005 90 99 Other 17 6,6  3006 Pharmaceutical goods specified in note 3 to this chapter : 3006 10  Sterile surgical catgut, similar sterile suture materials and sterile tissue adhesives for surgical wound closure ; sterile laminaria and sterile laminaria tents ; sterile absorbable surgical or dental haemostatics : 3006 10 10   Sterile surgical catgut 15 6,9  3006 1090 Other 15 6,9  3006 20 00  Blood-grouping reagents 15 6,9  3006 30 00  Opacifying preparations for X-ray examinations ; diagnostic reagents desig ­ ned to be administered to the patient IS 6,9  300640 00  Dental cements and other dental fillings ; bone reconstruction cements ... 15 6,9  3006 50 00  First-aid boxes and kits 15 6,9  3006 60  Chemical contraceptive preparations based on hormones or spermicides :   Based on hormones : 3006 60 11 Put up in forms or in packings of a kind sold by retail 20 6,3  3006 60 19 Other 15 5,2  3006 60 90   Based on spermicides 18 7,6  242 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 31 FERTILIZERS Notes 1 . This chapter does not cover : (a) animal blood of heading No 0511 ; (b) separate chemically defined compounds (other than those answering to the descriptions in note 2 (A), 3 (A), 4 (A) or 5 below); or (c) cultured potassium chloride crystals (other than optical elements) weighing not less than 2,5 g each, of heading No 3823 ; optical elements of potassium chloride (heading No 9001 ). 2 . Heading No 3102 applies only to the following goods, provided that they are not put up in the forms or packages described in heading No 3105 : (A) goods which answer to one or other of the descriptions given below : (i) sodium nitrate, whether or not pure ; (ii) ammonium nitrate, whether or not pure; (iii) double salts, whether or not pure, of ammonium sulphate and ammonium nitrate ; (iv) ammonium sulphate, whether or not pure; (v) double salts (whether or not pure) or mixtures of calcium nitrate and ammonium nitrate ; (vi) double salts (whether or not pure) or mixtures of calcium nitrate and magnesium nitrate ; (vii) calcium cyanamide, whether or not pure or treated with oil ; (viii) urea, whether or not pure . (B) fertilizers consisting of any of the goods described in (A) above mixed together. (C) fertilizers consisting of ammonium chloride or of any of the goods described in (A) or (B) above mixed with chalk, gypsum or other inorganic non-fertilizing substances . (D) liquid fertilizers consisting of the goods of subparagraph (A) (ii) or (viii) above, or of mixtures of those goods, in an aqueous or ammoniacal solution. 3 . Heading No 3103 applies only to the following goods, provided that they are not put up in the forms or packages described in heading No 3105 : (A) goods which answer to one or other of the descriptions given below : (i) basic slag; (ii) natural phosphates of heading No 2510, calcined or further heat-treated than for the removal of impurities ; (m) superphosphates (single, double or triple); (iv) calcium hydrogenorthophosphate containing not less than 0,2 % by weight of fluorine calculated on the dry anhydrous product. (B) fertilizers consisting of any of the goods described in (A) above mixed together, but with no account being taken of the fluorine content limit . 27 . 9 . 93 Official Journal of the European Communities 243 (C) fertilizers consisting of any of the goods described in (A) or (B) above, but with no account being taken of the fluorine content limit, mixed with chalk, gypsum or other inorganic non-fertilizing substances . 4. Heading No 3104 applies only to the following goods, provided that they are not put up in the forms or packages described in heading No 3105 : (A) goods which answer to one or other of the descriptions given below : (i) crude natural potassium salts (for example, carnallite, kainite and sylvite); (ii) potassium chloride, whether or not pure, except as provided in note 1 (c) above; (iii) potassium sulphate, whether or not pure; (iv) magnesium potassium sulphate, whether or not pure . (B) fertilizers consisting of any of the goods described in (A) above mixed together. 5 . Ammonium dihydrogenorthophosphate (monoammonium phosphate) and diammonium hydrogenorthophosphate (diammo ­ nium phosphate), whether or not pure, and intermixtures thereof, are to be classified within heading No 3105 . 6 . For the purposes of heading No 3105, the term 'other fertilizers' applies only to products of a kind used as fertilizers and containing, as an essential constituent, at least one of the fertilizing elements nitrogen, phosphorus or potassium . Rate of duty 31 Description , . , Supplementary coae r autonomous conventional unit (%) (%) 1 2 3 4 5 3101 00 00 Animal or vegetable fertilizers, whether or not mixed together or chemically treated ; fertilizers produced by the mixing or chemical treatment of animal or vegetable products Free Free  3102 Mineral or chemical fertilizers, nitrogenous : 3102 10  Urea, whether or not in aqueous solution : 3102 10 10   Urea containing more than 45 % by weight of nitrogen on the dry anhydrous product 16 11 kg N 3102 10 90 Other 10 8 kg N  Ammonium sulphate ; double salts and mixtures of ammonium sulphate and ammonium nitrate : 3102 21 00   Ammonium sulphate 10 8 kg N 3102 29 00 Other 10 8 kg N 3102 30  Ammonium nitrate, whether or not in aqueous solution : 3102 30 10 In aqueous solution 10 8 kg N 3102 30 90 Other 10 8 kg N 310240  Mixtures of ammonium nitrate with calcium carbonate or other inorganic non-fertilizing substances : 3102 40 10 With a nitrogen content not exceeding 28 % by weight 10 8 kg N 3102 40 90 With a nitrogen content exceeding 28 % by weight 10 8 kg N 3102 50  Sodium nitrate : 3102 50 10   Natural sodium nitrate ( ! ) Free Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 27 . 9 . 93244 Official Journal of the European Communities Rate of duty CN Descriotion Supplementary code autonomous conventional unit (%) (%) 1 2 3 4 5 3102 50 90 Other 10 8 kg N 3102 60 00  Double salts and mixtures of calcium nitrate and ammonium nitrate .... 10 8 kg N 3102 70 00  Calcium cyanamide 10 8 kg N 3102 80 00  Mixtures of urea and ammonium nitrate in aqueous or ammoniacal solution 10 8 kg N 3102 90 00  Other, including mixtures not specified in the foregoing subheadings .... 10 8 kg N 3103 Mineral or chemical fertilizers, phosphatic : 3103 10  Superphosphates : 3103 10 10 Containing more than 35 % by weight of diphosphorus pentaoxide ... 6 4,8 kg P2O5 3103 10 90 Other 6 4,8 kg P205 3103 20 00 - Basic slag Free Free kg P2O5 3103 90 00 - Other Free Free kg P2O5 3104 Mineral or chemical fertilizers, potassic : 3104 10 00  Carnallite, sylvite and other crude natural potassium salts Free Free kg K2O 3104 20  Potassium chloride : 3104 20 10 With a potassium content evaluated as K20, by weight, not ex ­ ceeding 40 % on the dry anhydrous product Free Free kg K2O 3104 20 50 With a potassium content evaluated as K20, by weight, exceeding 40 % but not exceeding 62 % on the dry anhydrous product . Free Free kg K2O 3104 20 90 With a potassium content evaluated as K20, by weight, exceeding 62 % on the dry anhydrous product Free Free kg K2O 3104 30 00  Potassium sulphate Free Free kg K20 3104 90 00 - Other Free Free kg K2O 3105 Mineral or chemical fertilizers containing two or three of the fertili ­ zing elements nitrogen, phosphorus and potassium ; other fertilizers ; goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg : 3105 10 00  Goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg 11 8,8  3105 20  Mineral or chemical fertilizers containing the three fertilizing elements nitrogen, phosphorus and potassium : 3105 20 10 With a nitrogen content exceeding 10 % by weight on the dry anhydrous product 7 6,6  3105 20 90 Other 7 6,6  3105 30  Diammonium hydrogenorthophosphate (diammonium phosphate) : 3105 30 10 With an iron content not exceeding 0,03 % by weight on the dry anhydrous product 7 6,6  3105 30 90 With an iron content exceeding 0,03 % by weight on the dry anhydrous product 7 6,6  3105 40  Ammonium dihydrogenorthophosphate (monoammonium phosphate) and mixtures thereof with diammonium hydrogenorthophosphate (diammonium phosphate) : 3105 40 10 With an iron content not exceeding 0,03 % by weight on the dry anhydrous product 7 6,6  24527 . 9 . 93 Official Journal of the European Communities Rate of duty C* Description . , Supplementary code autonomous conventional unit (%) (%) 1 2 3 4 5 3105 40 90 With an iron content exceeding 0,03 % by weight on the dry anhydrous product 7 6,6   Other mineral or chemical fertilizers containing the two fertilizing elements nitrogen and phosphorus : 3105 51 00 Containing nitrates and phosphates 7 6,6  3105 59 00 Other 10 8  3105 60  Mineral or chemical fertilizers containing the two fertilizing elements phosphorus and potassium : 3105 60 10 Potassic superphosphates 4 3,2  3105 60 90 Other 4 3,2  3105 90 - Other : 3105 90 10 Natural potassic sodium nitrate, consisting of a natural mixture of sodium nitrate and potassium nitrate (the proportion of potassium nitrate may be as high as 44 %), of a total nitrogen content not exceeding 16,3 % by weight on the dry anhydrous product 0 10 Free  Other : 3105 90 91 With a nitrogen content exceeding 10 % by weight on the dry anhydrous product 10 8  3105 90 99 Other 4 3,2  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 27 . 9 . 93246 Official Journal of the European Communities CHAPTER 32 TANNING OR DYEING EXTRACTS ; TANNINS AND THEIR DERIVATIVES ; DYES, PIGMENTS AND OTHER COLOURING MATTER; PAINTS AND VARNISHES ; PUTTY AND OTHER MASTICS ; INKS Notes 1 . This chapter does not cover : (a) separate chemically defined elements or compounds (except those of heading No 3203 or 3204, inorganic products of a kind used as luminophores (heading No 3206), glass obtained from fused quartz or other fused silica in the forms provided for in heading No 3207, and also dyes and other colouring matter put up in forms or packings for retail sale of heading No 3212); (b) tannates or other tannin derivatives of products of heading Nos 2936 to 2939, 2941 or 3501 to 3504; or (c) mastics of asphalt or other bituminous mastics (heading No 2715). 2 . Heading No 3204 includes mixtures of stabilised diazonium salts and couplers for the production of azo dyes . 3 . Heading Nos 3203 to 3206 apply also to preparations based on colouring matter (including, in the case of heading No 3206, colouring pigments of heading No 2530 or Chapter 28, metal flakes and metal powders), of a kind used for colouring any material or used as ingredients in the manufacture of colouring preparations . The headings do not apply, however, to pigments dispersed in non-aqueous media, in liquid or paste form, of a kind used in the manufacture of paints, including enamels (heading No 3212), or to other preparations of heading Nos 3207, 3208, 3209, 3210, 3212, 3213 and 3215 . 4. Heading No 3208 includes solutions (other than collodions) consisting of any of the products specified in heading Nos 3901 to 3913 in volatile organic solvents when the weight of the solvent exceeds 50 % of the weight of the solution. 5 . The expression 'colouring matter' in this chapter does not include products of a kind used as extenders in oil paints, whether or not they are also suitable for colouring distempers . 6 . The expression 'stamping foils' in heading No 3212 applies only to thin sheets of a kind used for printing, for example, book covers or hat bands, and consisting of : (a) metallic powder (including powder of precious metal) or pigment, agglomerated with glue, gelatin or other binder ; or (b) metal (including precious metal) or pigment, deposited on a supporting sheet of any material . Rate of duty £SL Description . . , Supplementarycode autonomous conventional unit (%) (%) 1 2 3 4 5 3201 Tanning extracts of vegetable origin ; tannins and their salts, ethers, esters and other derivatives : 3201 10 00  Quebracho extract Free Free  27 . 9 . 93 Official Journal of the European Communities 247 Rate of duty CN Descriotion Supplementary code autonomous conventional unit (%) (%) 1 2 3 4 5 3201 20 00 - Wattle extract 10 (&gt;) 9  3201 30 00 - Oak or chestnut extract 9 5,8  3201 90 - Other : 3201 90 10 Sumach extract, vallonia extract 9 5,8  320190 90 Other 9 5,3 (2)  3202 Synthetic organic tanning substances ; inorganic tanning substances ; tanning preparations, whether or not containing natural tanning sub ­ stances ; enzymatic preparations for pre-tanning : 3202 1000  Synthetic organic tanning substances 10 5,3  3202 90 00 - Other 10 5,3  3203 00 Colouring matter of vegetable or animal origin (including dyeing extracts but excluding animal black), whether or not chemically defined ; preparations as specified in note 3 to this chapter based on colouring matter of vegetable or animal origin :  Colouring matter of vegetable origin and preparations based thereon : 3203 00 11   Black cutch (Acacia catechu) Free Free  320300 19 Other Free 4,1  3203 00 90  Colouring matter of animal origin and preparations based thereon .... 2,5 5,3  3204 Synthetic organic colouring matter, whether or not chemically de ­ fined ; preparations as specified in note 3 to this chapter based on synthetic organic colouring matter ; synthetic organic products of a kind used as fluorescent brightening agents or as luminophores, whether or not chemically defined :  Synthetic organic colouring matter and preparations based thereon as specified in note 3 to this chapter : 3204 11 00 Disperse dyes and preparations based thereon 17 10  3204 12 00   Acid dyes, whether or not premetallised, and preparations based thereon ; mordant dyes and preparations based thereon 17 10  3204 13 00   Basic dyes and preparations based thereon 17 10  3204 14 00 Direct dyes and preparations based thereon 17 10  3204 15 00 Vat dyes (including those usable in that state as pigments) and prepara ­ tions based thereon 17 10  3204 1600 Reactive dyes and preparations based thereon 17 10  3204 17 00 Pigments and preparations based thereon 17 10  3204 19 00 Other, including mixtures of colouring matter of two or more of the subheadings 3204 11 to 3204 19 17 10  (') Duty rate reduced to 3 % (suspension) for an indefinite period. (2) Duty rate reduced to 3,2 % in respect of eucalyptus tanning extracts, within the limits of an annual tariff quota of 250 tonnes to be granted by the competent Community authorities . Official Journal of the European Communities 27 . 9 . 93248 Rate of duty CN n ¢ t - Supplementarycode escrip ion autonomous conventional unit (%) (%) 1 2 3 4 5 3204 20 00  Synthetic organic products of a kind used as fluorescent brightening agents .17 6  3204 90 00 - Other 19 10  3205 00 00 Colour lakes ; preparations as specified in note 3 to this chapter based on colour lakes 16 10  3206 Other colouring matter ; preparations as specified in note 3 to this chapter, other than those of heading No 3203, 3204 or 3205 ; inorganic products of a kind used as luminophores, whether or not chemically defined : 3206 10  Pigments and preparations based on titanium dioxide : 3206 10 10 Containing not less than 80 % by weight of titanium dioxide 15 6  3206 10 90 Other 16 6,9  3206 20 00  Pigments and preparations based on chromium compounds 15 6,9  32063000  Pigments and preparations based on cadmium compounds 15 6,9   Other colouring matter and other preparations : 32064100 Ultramarine and preparations based thereon 15 6,9  3206 42 00 Lithopone and other pigments and preparations based on zinc sulphide . . 15 6,9  32064300 Pigments and preparations based on hexacyanoferrates (ferrocyanides and ferricyanides) 15 6,9  320649 Other : 3206 49 10 Magnetite Free 4,9  3206 49 90 Other 15 6,9  3206 50 00  Inorganic products of a kind used as luminophores 12 5,3  3207 Prepared pigments, prepared opacifiers and prepared colours, verifi ­ able enamels and glazes, engobes (slips), liquid lustres and similar preparations, of a kind used in the ceramic, enamelling or glass industry ; glass frit and other glass, in the form of powder, granules or flakes : 3207 10 00  Prepared pigments, prepared opacifiers, prepared colours and similar prepa ­ rations 15 6,9  3207 20  Vitrifiable enamels and glazes, engobes (slips) and similar preparations : 3207 20 10 Engobes (slips) 13 5,3  3207 20 90 Other 16 6,3  3207 30 00  Liquid lustres and similar preparations 13 5,3  3207 40  Glass frit and other glass, in the form of powder, granules or flakes : 3207 40 10 Glass of the variety known as 'enamel' glass 8 3,7  3207 40 90 Other 8 3,7  27 . 9 . 93 Official Journal of the European Communities 249 Rate of duty CN Descriotion Supplementary code autonomous conventional unit (%) (%) 1 2 3 4 5 3208 Paints and varnishes (including enamels and lacquers) based on synthetic polymers or chemically modified natural polymers, dispersed or dissolved in a non-aqueous medium ; solutions as defined in note 4 to this chapter : 3208 10  Based on polyesters : 3208 10 10 Solutions as defined in note 4 to this chapter 19 10  3208 10 90 Other 19 10  3208 20  Based on acrylic or vinyl polymers : 3208 20 10 Solutions as defined in note 4 to this chapter 19 10  3208 2090 Other 19 10  3208 90 - Other : 3208 90 10 Solutions as defined in note 4 to this chapter 19 10  Other : 3208 90 91 Based on synthetic polymers 19 10  3208 90 99 Based on chemically modified natural polymers 19 10  3209 Paints and varnishes (including enamels and lacquers) based on synthetic polymers or chemically modified natural polymers, dispersed or dissolved in an aqueous medium : 3209 10 00  Based on acrylic or vinyl polymers 19 10  320990 00 - Other 19 10  321000 Other paints and varnishes (including enamels, lacquers and distem ­ pers); prepared water pigments of a kind used for finishing leather : 3210 00 10  Oil paints and varnishes (including enamels and lacquers) 19 10  3210 00 90 - Other 19 10  3211 00 00 Prepared driers 17 6,6  3212 Pigments (including metallic powders and flakes) dispersed in non ­ aqueous media, in liquid or paste form, of a kind used in the manufacture of paints (including enamels); stamping foils ; dyes and other colouring matter put up in forms or packings for retail sale : 3212 10  Stamping foils : 3212 10 10 With a basis of base metal 17 6,6  321210 90 Other 17 6,6  3212 90 - Other : Pigments (including metallic powders and flakes) dispersed in non ­ aqueous media, in liquid or paste form, of a kind used in the manufacture of paints (including enamels) : 3212 90 10    Pearl essence 16 7,1  Other : 3212 90 31 With a basis of aluminium powder 19 10  3212 90 39 Other 19 10  3212 90 90   Dyes and other colouring matter put up in forms or packings for retail sale 16 7,1  * 250 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN Descrintion Supplementary code pi u autonomous conventional unit (%) (%) 1 2 3 4 5 3213 Artists', students' or signboard painters' colours, modifying tints, amusement colours and the like, in tablets, tubes, jars, bottles, pans or in similar forms or packings : 3213 10 00  Colours in sets 22 7,6  3213 90 00 - Other 22 7,6  3214 Glaziers' putty, grafting putty, resin cements, caulking compounds and other mastics ; painters' fillings ; non-refractory surfacing prepa ­ rations for facades, indoor walls, floors, ceilings or the like : 3214 10  Mastics ; painters' fillings : 32141010 Mastics 11 5  3214 10 90 Painters' fillings 11 5  32149000 - Other 11 5  3215 Printing ink, writing or drawing ink and other inks, whether or not concentrated or solid :  Printing ink : 32151100 Black 18 6,6  3215 19 00 Other 18 6,6  3215 90 - Other : 3215 90 10 Writing or drawing ink 15 6,9  3215 90 80 Other 16 7,1  27 . 9 . 93 Official Journal of the European Communities 251 CHAPTER 33 ESSENTIAL OILS AND RESINOIDS ; PERFUMERY, COSMETIC OR TOILET PREPARATIONS Notes 1 . This chapter does not cover : (a) compound alcoholic preparations of a kind used for the manufacture of beverages, of heading No 2208 ; (b) soap or other products of heading No 3401 ; or (c) gum, wood or sulphate turpentine or other products of heading No 3805 . 2 . Heading Nos 3303 to 3307 apply inter alia to products, whether or not mixed (other than aqueous distillates and aqueous solutions of essential oils), suitable for use as goods of these headings and put up in packings of a kind sold by retail for such use. 3 . The expression 'perfumery, cosmetic or toilet preparations' in heading No 3307 applies inter alia to the following products : scented sachets ; odoriferous preparations which operate by burning; perfumed papers and papers impregnated or coated with cosmetics; contact lens or artificial eye solutions; wadding, felt and nonwovens, impregnated, coated or covered with perfume or cosmetics ; animal toilet preparations. Rate of duty Description 4 . , Supplementarycode autonomous conventional unit (%) (%) 1 2 3 4 5 3301 Essential oils (terpeneless or not), including concretes and absolutes ; resinoids ; concentrates of essential oils in fats, in fixed oils, in waxes or the like, obtained by enfleurage or maceration ; terpenic by-prod ­ ucts of the deterpenation of essential oils ; aqueous distillates and aqueous solutions of essential oils :  Essential oils of citrus fruit : 3301 11   Of bergamot : 33011110  Not deterpenated 12 11  3301 11 90  Deterpenated 12 6,9  3301 12   Of orange : 3301 12 10  Not deterpenated 12 11  3301 12 90  Deterpenated 12 6,9 3301 13 Of lemon : 3301 13 10 Not deterpenated 12 11  3301 13 90 Deterpenated 12 6,9  3301 14 Of lime : 3301 14 10    Not deterpenated 12 11  252 Official Journal of the European Communities 27 . 9 . 93 Rate of duty (-. XT . . Supplementary co&lt;je Description autonomous conventional unit (%) &lt;%) i 2 3 4 5 3301 14 90 Deterpenated 12 6,9  3301 19 Other : 3301 19 10 Not deterpenated 12 11  330119 90 Deterpenated 12 6,9   Essential oils other than those of citrus fruit : 3301 21 Of geranium : 3301 21 10 Not deterpenated Free 2,7  3301 21 90 Deterpenated 2,3 4,6  3301 22 Of jasmin : 3301 22 10 Not deterpenated Free Free  3301 22 90 Deterpenated 2,3 4,6  3301 23 Of lavender or of lavandin : 3301 23 10 Not deterpenated Free Free  3301 23 90 Deterpenated 10 4,6  3301 24 Of peppermint (Mentha piperita) : 3301 24 10 Not deterpenated Free Free  3301 24 90 Deterpenated 10 4,6  3301 25 Of other mints : 3301 25 10 Not deterpenated Free Free  3301 25 90 Deterpenated 10 4,6  3301 26 Of vetiver : 3301 26 10 Not deterpenated Free Free  3301 26 90 Deterpenated 2,3 4,6  3301 29 Other :    Of clove, niaouli and ylang-ylang : 3301 29 11 Not deterpenated Free 2,7  3301 29 31 Deterpenated 2,3 4,6  Other : 3301 29 61 Not deterpenated Free Free  3301 29 91 Deterpenated 2,3 4,6  3301 30 00 - Resinoids 2 4,1  3301 90 - Other : 3301 90 10 Terpenic by-products of the deterpenation of essential oils 2,3 4,6  3301 90 90 Other 3 6  3302 Mixtures of odoriferous substances and mixtures (including alcoholic solutions) with a basis of one or more of these substances, of a kind used as raw materials in industry : 3302 10 00  Of a kind used in the food or drink industries 10 5,3  3302 90 - Other : 3302 90 10 Alcoholic solutions 10 5,3  3302 90 90 Other 10 5,3  27 . 9 . 93 Official Journal of the European Communities 253 Rate of duty CN Descriotion Supplementary code H autonomous conventional unit (%) (%) 1 2 3 4 5 3303 00 Perfumes and toilet waters : 330300 10 - Perfumes 18 6,6  3303 00 90  Toilet waters 18 6,6  3304 Beauty or make-up preparations and preparations for the care of the skin (other than medicaments), including sunscreen or sun tan prepa ­ rations ; manicure or pedicure preparations : 3304 10 00  Lip make-up preparations 18 6,6  3304 20 00  Eye make-up preparations 18 6,6  3304 30 00  Manicure or pedicure preparations 18 6,6   Other : 3304 9100 Powders, whether or not compressed 18 6,6  3304 99 00 Other 18 6,6  3305 Preparations for use on the hair : 3305 1000  Shampoos 18 6,6  3305 2000  Preparations for permanent waving or straightening 18 6,6  3305 30 00 - Hair lacquers 18 6,6  3305 90 - Other : 3305 9010 Hair lotions 18 6,6  3305 90 90 Other 18 6,6  3306 Preparations for oral or dental hygiene, including denture fixative pastes and powders : 3306 1000  Dentifrices 18 6,6  330690 00 - Other 18 6,6  3307 Pre-shave, shaving or after-shave preparations, personal deodorants, bath preparations, depilatories and other perfumery, cosmetic or toilet preparations, not elsewhere specified or included ; prepared room deodorizers, whether or not perfumed or having disinfectant proper ­ ties : 330710 00  Pre-shave, shaving or after-shave preparations 18 6,6  3307 20 00  Personal deodorants and antiperspirants 18 6,6  3307 30 00  Perfumed bath salts and other bath preparations 18 6,6   Preparations for perfuming or deodorizing rooms, including odoriferous preparations used during religious rites : 330741 00   'Agarbatti' and other odoriferous preparations which operate by burning . 18 6,6  3307 49 00 Other 18 6,6  3307 90 00 - Other 18 6,6  254 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 34 SOAP, ORGANIC SURFACE-ACTIVE AGENTS, WASHING PREPARATIONS, LUBRICATING PREPARATIONS, ARTIFICIAL WAXES, PREPARED WAXES, POLISHING OR SCOURING PREPARATIONS, CANDLES AND SIMILAR ARTICLES, MODELLING PASTES, 'DENTAL WAXES' AND DENTAL PREPARATIONS WITH A BASIS OF PLASTER Notes 1 . This chapter does not cover : (a) edible mixtures or preparations of animal or vegetable fats or oils of a kind used as mould release preparations (heading No 1517); (b) separate chemically defined compounds ; or (c) shampoos, dentifrices, shaving creams and foams, or bath preparations, containing soap or other organic surface-active agents (heading No 3305, 3306 or 3307). 2. For the purposes of heading No 3401 , the expression 'soap' applies only to soap soluble in water. Soap and the other products of heading No 3401 may contain added substances (for example, disinfectants, abrasive powders, fillers or medicaments). Products containing abrasive powders remain classified within heading No 3401 only if in the form of bars, cakes or moulded pieces or shapes . In other forms they are to be classified within heading No 3405 as 'scouring powders and similar preparations'. 3 . For the purposes of heading No 3402, 'organic surface-active agents' are products which when mixed with water at a concentration of 0,5 % at 20 °C and left to stand for one hour at the same temperature : (a) give a transparent or translucent liquid or stable emulsion without separation of insoluble matter; and (b) reduce the surface tension of water to 4,5 x 10-2 N/m (45 dyn/cm) or less . 4. In heading No 3403 the expression 'petroleum oils and oils obtained from bituminous minerals' applies to the products defined in note 2 to Chapter 27 . 5 . In heading No 3404, subject to the exclusions provided below, the expression 'artificial waxes and prepared waxes' applies only to : (A) chemically produced organic products of a waxy character, whether or not water-soluble ; (B) products obtained by mixing different waxes ; (C) products of a waxy character with a basis of one or more waxes and containing fats, resins, mineral substances or other materials . The heading does not apply to : (a) products of heading No 1516, 1519 or 3402, even if having a waxy character; (b) unmixed animal waxes or unmixed vegetable waxes, whether or not refined or coloured, of heading No 1521 ; (c) mineral waxes or similar products of heading No 2712, whether or not intermixed or merely coloured ; or (d) waxes mixed with, dispersed in or dissolved in a liquid medium (heading Nos 3405 , 3809, etc .). 27 . 9 . 93 Official Journal of the European Communities 255 Rate of duty CN . . Supplementary code escnp ion autonomous conventional unit (%) (%) 1 2 3 4 5 3401 Soap ; organic surface-active products and preparations for use as soap, in the form of bars, cakes, moulded pieces or shapes, whether or not containing soap ; paper, wadding, felt and nonwovens, impreg ­ nated, coated or covered with soap or detergent :  Soap and organic surface-active products and preparations, in the form of bars, cakes, moulded pieces or shapes, and paper, wadding, felt and nonwovens, impregnated, coated or covered with soap or detergent : 3401 11 00 For toilet use (including medicated products) 19 6,9  34011900 Other 19 6,9  3401 20  Soap in other forms : 3401 20 10 Flakes, wafers, granules or powders 19 6,9  3401 20 90 Other 19 6,9  3402 Organic surface-active agents (other than soap); surface-active prepa ­ rations, washing preparations (including auxiliary washing prepara ­ tions) and cleaning preparations, whether or not containing soap, other than those of heading No 3401 :  Organic surface-active agents, whether or not put up for retail sale : 3402 11 00 ,   Anionic 17 6,9  3402 12 00 Cationic 17 6,9  3402 1300  - Non-ionic 17 6,9  3402 19 00 Other 17 6,9  3402 20  Preparations put up for retail sale : 3402 2010   Surface-active preparations 17 6,9  3402 20 90   Washing preparations and cleaning preparations 17 6,9  3402 90 - Other : 3402 90 10   Surface-active preparations 17 6,9  3402 90 90 Washing preparations and cleaning preparations 17 6,9  3403 Lubricating preparations (including cutting-oil preparations, bolt or nut release preparations, anti-rust or anti-corrosion preparations and mould release preparations, based on lubricants) and preparations of a kind used for the oil or grease treatment of textile materials, leather, furskins or other materials, but excluding preparations containing, as basic constituents, 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals :  Containing petroleum oils or oils obtained from bituminous minerals : 3403 11 00   Preparations for the treatment of textile materials, leather, furskins or other materials 10 4,6  3403 19 Other : 3403 19 10    Containing 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals but not as the basic constituent .18 7,6  256 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN n ¢ ¢ Supplementarycode Description autonomous conventional unit (%) &lt;%) 1 2 3 4 J Other : 3403 19 91 Preparations for lubricating machines, appliances and vehicles . . 10 4,6  3403 19 99 Other 10 4,6   Other : 3403 91 00 Preparations for the treatment of textile materials, leather, furskins or other materials 10 4,6  3403 99 Other : 3403 99 10  Preparations for lubricating machines, appliances and vehicles ... 10 4,6  3403 99 90 Other 10 4,6  3404 Artificial waxes and prepared waxes : 3404 10 00  Of chemically modified lignite 12 5,3  3404 20 00  Of polyethylene glycol 12 5,3  3404 90 - Other : 3404 90 10 Prepared waxes, including sealing waxes 12 5,3  340490 90 Other 12 5,3  3405 Polishes and creams, for footwear, furniture, floors, coachwork, glass or metal, scouring pastes and powders and similar preparations (whether or not in the form of paper, wadding, felt, nonwovens, cellular plastics or cellular rubber, impregnated, coated or covered with such preparations), excluding waxes of heading No 3404 : 3405 10 00  Polishes, creams and similar preparations, for footwear or leather 15 6  3405 20 00  Polishes, creams and similar preparations, for the maintenance of wooden furniture, floors or other woodwork 15 6  3405 30 00  Polishes and similar preparations for coachwork, other than metal polishes .15 6  3405 40 00  Scouring pastes and powders and other scouring preparations 15 6  3405 90 - Other : 3405 90 10 Metal polishes 15 6  3405 9090 Other 15 6  3406 00 Candles, tapers and the like :  Candles : 3406 0011   Plain, not perfumed 16 7,1  3406 00 19 Other 16 7,1  340600 90 - Other 16 7,1  3407 0000 Modelling pastes, including those put up for children's amusement ; preparations known as 'dental wax* or as 'dental impression com ­ pounds', put up in sets, in packings for retail sale or in plates, horseshoe shapes, sticks or similar forms ; other preparations for use in dentistry, with a basis of plaster (of calcined gypsum or calcium sulphate) 16 6,9  27. 9 . 93 Official Journal of the European Communities 257 CHAPTER 35 ALBUMINOIDAL SUBSTANCES : MODIFIED STARCHES ; GLUES ; ENZYMES Notes 1 . This chapter does not cover : (a) yeasts (heading No 2102); (b) blood fractions (other than blood albumin not prepared for therapeutic or prophylactic uses), medicaments or other products of Chapter 30; (c) enzymatic preparations for pre-tanning (heading No 3202); (d) enzymatic soaking or washing preparations and other products of Chapter 34; (e) hardened proteins (heading No 3913); or (f) gelatin products of the printing industry (Chapter 49). 2 . For the purposes of heading No 3505, the term 'dextrins' means starch degradation products with a reducing sugar content, expressed as dextrose on the dry substance, not exceeding 10 %. Such products with a reducing sugar content exceeding 10% fall within heading No 1702. Additional note 1 . Heading No 3504 includes concentrated milk proteins with a protein content of more than 85 % by weight, calculated on the dry matter. Rate of duty BL Description , . , Supplementarycode r autonomous conventional unit (%) &lt;%) 1 2 3 4 5 3501 Casein, casemates and other casein derivatives ; casein glues : 3501 10 - Casein : 3501 10 10 For the manufacture of regenerated textile fibres 0 2 2  3501 10 50   For industrial uses other than the manufacture of foodstuffs or fodder 0) 6 5 - 350110 90 Other 14   3501 90 - Other : 3501 90 10 Casein glues 13   3501 90 90 Other 10 10  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 258 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN ^ Supplementary code escrip ion autonomous conventional unit (%) (%) 1 2 3 4 5 3502 Albumins (including concentrates of two or more whey proteins, containing by weight more than 80 % whey proteins, calculated on the dry matter), albuminates and other albumin derivatives : 3502 10 - Egg albumin : 3502 10 10 Unfit, or to be rendered unfit, for human consumption ( ¢) Free Free  Other : 3502 1091 Dried (for example, in sheets, scales, flakes, powder) 10 (2)   3502 10 99 Other 10 (2)   3502 90 - Other : Albumins, other than egg albumin : 3502 90 10 Unfit, or to be rendered unfit, for human consumption (') Free Free  Other : Milk albumin (lactalbumin) : 3502 90 51 Dried (for example, in sheets, scales, flakes, powder) 10 (2)   3502 90 59 Other 10 (2)   3502 90 70 Other 10   3502 90 90 Albuminates and other albumin derivatives 12 12  3503 00 Gelatin (including gelatin in rectangular (including square) sheets, whether or not surface-worked or coloured) and gelatin derivatives ; isinglass ; other glues of animal origin, excluding casein glues of heading No 3501 : 35030010  Gelatin and derivatives thereof 15 12  3503 00 80 - Other 15 12  3504 00 00 Peptones and their derivatives ; other protein substances and their derivatives, not elsewhere specified or included ; hide powder, whether or not chromed 12 5,3  3505 Dextrins and other modified starches (for example, pregelatinized or esterifled starches); glues based on starches, or on dextrins or other modified starches : 3505 10 - Dextrins and other modified starches : 3505 10 10 Dextrins 23,9 + MOB 14 + MOB    Other modified starches : 3505 1050 Starches, esterifled or etherified 20 12  3505 1090 Other 23,9 + MOB 14 + MOB  3505 20  Glues : 3505 20 10 Containing, by weight, less than 25 % of starches or dextrins or other modified starches 16,3 + MOB 13 + MOB  MAX 18 (&gt;) Entry under this subheading of albumins to be rendered unfit for human consumption is subject to conditions laid down in the relevant Community provisions. (2) The ad valorem duty is substituted by a specific tax established in accordance with the provisions of Council Regulation (EEC) No 2783/75 . 27 . 9 . 93 Official Journal of the European Communities 259 Rate of duty CN Description Supplementary code autonomous conventional unit (%) (%) 1 2 3 4 5 3505 20 30 Containing, by weight, 25 % or more but less than 55 % of starches or dextrins or other modified starches 16,3 + MOB 13 + MOB  MAX 18 3505 20 50 Containing, by weight, 55 % or more but less than 80 % of starches or dextrins or other modified starches 16,3 + MOB 13 + MOB  MAX 18 3505 20 90 Containing by weight 80 % or more of starches or dextrins or other modified starches 16,3 + MOB 13 + MOB  MAX 18 3506 Prepared glues and other prepared adhesives, not elsewhere specified or included ; products suitable for use as glues or adhesives, put up for retail sale as glues or adhesives, not exceeding a net weight of 1 kg : 3506 10 00  Products suitable for use as glues or adhesives, put up for retail sale as glues or adhesives, not exceeding a net weight of 1 kg 19 7,8   Other : 3506 91 00 Adhesives based on rubber or plastics (including artificial resins) 16 7,1  35069900 Other 16 7  3507 Enzymes ; prepared enzymes not elsewhere specified or included : 3507 10 00  Rennet and concentrates thereof 13 6,3  3507 90 00 - Other 13 6,3  260 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 36 EXPLOSIVES ; PYROTECHNIC PRODUCTS ; MATCHES ; PYROPHORIC ALLOYS ; CERTAIN COMBUSTIBLE PREPARATIONS Notes 1 . This chapter does not cover separate chemically defined compounds other than those described in note 2 (a) or (b) below. 2 . The expression 'articles of combustible materials' in heading No 3606 applies only to : (a) metaldehyde, hexamethylenetetramine and similar substances, put up in forms (for example, tablets, sticks or similar forms) for use as fuels; fuels with a basis of alcohol, and similar prepared fuels, in solid or semi-solid form; (b) liquid or liquefied-gas fuels in containers of a kind used for filling or refilling cigarette or similar lighters and of a capacity not exceeding 300 cm3 ; and (c) resin torches, firelighters and the like. Rate of duty CN p. ¢ t - Supplementarycode scrip ion autonomous conventional unit (%) (%) 1 2 3 4 5 3601 00 00 Propellent powders 11 5,7  360200 00 Prepared explosives, other than propellent powders 16 7,1  360300 Safety fuses ; detonating fuses ; percussion or detonating caps ; igni ­ ters ; electric detonators : 3603 00 10  Safety fuses ; detonating fuses 15 6  3603 00 90 - Other 24 8,7  3604 Fireworks, signalling flares, rain rockets, fog signals and other pyrotechnic articles : 3604 10 00  Fireworks 18 6,6  3604 90 00 - Other 18 6,6  3605 00 00 Matches, other than pyrotechnic articles of heading No 3604 14 10  3606 Ferro-cerium and other pyrophoric alloys in all forms ; articles of combustible materials as specified in note 2 to this chapter : 3606 10 00  Liquid or liquefied-gas fuels in containers of a kind used for filling or refilling cigarette or similar lighters and of a capacity not exceeding 300 cm3 19 7,8  3606 90 - Other : 3606 90 10   Ferro-cerium and other pyrophoric alloys in all forms 15 6  3606 90 90 Other 19 7,8  27 . 9 . 93 Official Journal of the European Communities 261 CHAPTER 37 PHOTOGRAPHIC OR CINEMATOGRAPHIC GOODS Notes 1 . This chapter does not cover waste or scrap materials . 2 . In this chapter the word 'photographic' relates to a process which permits the formation of visible images directly or indirectly by the action of light or other forms of radiation on sensitive surfaces. Additional notes 1 . In the case of sound films imported in two bands (the band bearing only the images and the band used for recording the sound), each band is to be classified in its appropriate heading. 2. The expression 'newsreels ' (subheading 3706 90 51) shall be taken to apply to films of length of less than 330 m, and depicting current events of a political, sporting, military, scientific, literary, folkloric, touristic, society, etc., nature. Rate of duty CN Description Supplementary code F autonomous conventional unit (%) (%) 1 2 3 4 5 3701 Photographic plates and film in the flat, sensitized, unexposed, of any material other than paper, paperboard or textiles ; instant print film in the flat, sensitized, unexposed, whether or not in packs : 3701 10 - For X-ray : 3701 10 10 For medical, dental or veterinary use 21 7,4 m2 3701 10 90 Other 21 7,4 m2 3701 20 00  Instant print film 23 7,6 p/st 3701 30 00  Other plates and film, with any side exceeding 255 mm 21 7,4 m2  Other : 3701 91 00   For colour photography (polychrome) 21 7,4  3701 99 00 Other 21 7,4  3702 Photographic film in rolls, sensitized, unexposed, of any material other than paper, paperboard or textiles ; instant print film in rolls, sensitized, unexposed : 3702 10 00 - For X-ray » 20 7,1 m2 3702 20 00  Instant print film 20 7,1 p/st - Other film, without sprocket holes, of a width not exceeding 105 mm : 3702 31 For colour photography (polychrome) : 3702 31 10 Of a length not exceeding 30 m 20 7,1 p/st 3702 31 90 Of a length exceeding 30 m 20 7,1 m 262 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN n ¢ ¢ Supplementarycode Description autonomous conventional unit (%) (%) . _ ^ 3 4 5 3702 32 Other, with silver halide emulsion : Of a width not exceeding 35 mm : 37023211 Microfilm; film for the graphic arts 20 7,1  3702 32 19 Other 20 5,3  Of a width exceeding 35 mm : 3702 32 31 Microfilm 20 7,1  3702 32 51 Film for the graphic arts 20 7,1  3702 32 90 Other 20 7,1  3702 3900 -- Other 20 7,1   Other film, without sprocket holes, of a width exceeding 105 mm : 3702 41 00 Of a width exceeding 610 mm and of a length exceeding 200 m, for colour photography (polychrome) 20 7,1 m2 3702 42 00 Of a width exceeding 610 mm and of a length exceeding 200 m, other than for colour photography 20 7,1 m2 3702 43 00 Of a width exceeding 610 mm and of a length not exceeding 200 m . . . 20 7,1 m2 3702 44 00 Of a width exceeding 105 mm but not exceeding 610 mm 20 7,1 m2  Other film, for colour photography (polychrome) : 3702 51 00 Of a width not exceeding 16 mm and of a length not exceeding 14 m . . 20 5,3 p/st 3702 52 Of a width not exceeding 16 mm and of a length exceeding 14 m : 3702 52 10 Of a length not exceeding 30 m 20 5,3 p/st 3702 52 90 Of a length exceeding 30 m 20 5,3 m 3702 53 00 Of a width exceeding 16 mm but not exceeding 35 mm and of a length not exceeding 30 m, for slides 20 5,3 p/st 3702 54 00 Of a width exceeding 16 mm but not exceeding 35 mm and of a length not exceeding 30 m, other than for slides 20 5,3 p/st 3702 55 00 Of a width exceeding 16 mm but not exceeding 35 mm and of a length exceeding 30 m 20 5,3 m 3702 56 Of a width exceeding 35 mm : 370256 10 Of a length not exceeding 30 m 20 7,1 p/st 3702 5690 Of a length exceeding 30 m 20 7,1 m  Otter : 3702 91 Of a width not exceeding 16 mm and of a length not exceeding 14 m : 3702 9110 Film for the graphic arts 20 7,1  37029190 Other 20 5,3 p/st 3702 92 Of a width not exceeding 16 mm and of a length exceeding 14 m : 37029210  Film for the graphic arts 20 7,1  3702 92 90 Other 20 5,3 m 3702 93 Of a width exceeding 16 mm but not exceeding 35 mm and of a length not exceeding 30 m : 3702 9310 Microfilm; film for the graphic arts 20 7,1  3702 93 90 Other 20 5,3 p/st 27 . 9 . 93 Official Journal of the European Communities 263 Rate of duty CN Descriotion Supplementary code F autonomous conventional unit (%) (%) 1 2 3 4 5 3702 94 Of a width exceeding 16 mm but not exceeding 35 mm and of a length exceeding 30 m : 3702 9410 Microfilm; film for the graphic arts 20 7,1  3702 9490 Other 20 5,3 m 3702 95 00 Of a width exceeding 35 mm 20 7,1  3703 Photographic paper, paperboard and textiles, sensitized, unexposed : 3703 10 00  In rolls of a width exceeding 610 mm 23 7,6  3703 20  Other, for colour photography (polychrome) : 3703 20 10 For photographs obtained from reversal type film 23 7,6  3703 2090 Other 23 7,6  3703 90 - Other : 3703 90 10 Sensitized with silver or platinum salts 23 7,6  3703 90 90 -- Other 23 7,6  3704 00 Photographic plates, film, paper, paperboard and textiles, exposed but not developed : 3704 00 10 - Plates and film Free Free  3704 00 90 - Other 23 7,6  3705 Photographic plates and film, exposed and developed, other than cinematographic film : 3705 10 00  For offset reproduction 12 5,3  3705 20 00 - Microfilms 5 3,2  3705 90 - Other : 3705 90 10 For the graphic arts 12 5,3  3705 90 90 Other 12 5,3  3706 Cinematographic film, exposed and developed, whether or not incorpo ­ rating sound track or consisting only of sound track : 3706 10  Of a width of 35 mm or more : 3706 10 10 Consisting only of sound track Free (!) m Other : 3706 10 91 Negatives; intermediate positives Free Free m 3706 10 99 Other positives 5 Ecu/ 1,9 Ecu/ m 100 m 100 m 3706 90 - Other : 3706 90 10 Consisting only of sound track Free (*) m   Other : 3706 90 31 Negatives; intermediate positives Free Free m (') See Annex. 264 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN n. . . Supplementarycode Description autonomous conventional unit &lt;%) (%) 1 2 3 4 5 Other positives : 370690 51 Newsreels 2,25 Ecu/ 1,07 Ecu/ m 100 m 100 m Other, of a width of : 37069091 Less than 10 mm 0,5 Ecu/ 0,28 Ecu/ m 100 m 100 m 37069099 10 mm or more 3,5 Ecu/ 1,6 Ecu/ m 100 m 100 m 3707 Chemical preparations for photographic uses (other than varnishes, glues, adhesives and similar preparations); unmixed products for photographic uses, put up in measured portions or put up for retail sale in a form ready for use : 3707 10 00  Sensitising emulsions 15 6  3707 90 - Other :   Developers and fixers : For colour photography (polychrome) : 3707 9011 For photographic film and plates 15 6  3707 90 19 Other 15 6  37079030 Other 15 6  3707 90 90 Other 15 6  27. 9. 93 Official Journal of the European Communities 265 CHAPTER 38 MISCELLANEOUS CHEMICAL PRODUCTS Notes 1 . This chapter does not cover : (a) separate chemically defined elements or compounds with the exception of the following : ( 1 ) artificial graphite (heading No 3801); (2) insecticides, rodenticides, fungicides, herbicides, anti-sprouting products and plant-growth regulators, disinfectants and similar products, put up as described in heading No 3808 ; (3) products put up as charges for fire-extinguishers or put up in fire-extinguishing grenades (heading No 3813); (4) products specified in note 2 (a) or 2 (c) below; (b) mixtures of chemicals with foodstuffs or other substances with nutritive value, of a kind used in the preparation of human foodstuffs (generally heading No 2106); (c) medicaments (heading No 3003 or 3004). 2 . Heading No 3823 includes the following goods which are not to be classified in any other heading of the nomenclature : (a) cultured crystals (other than optical elements) weighing not less than 2,5 g each, of magnesium oxide or of the halides of the alkali or alkaline-earth metals ; (b) fusel oil; DippePs oil; (c) ink removers put up in packings for retail sale; (d) stencil correctors and other correcting fluids put up in packings for retail sale ; and (e) ceramic firing testers, fusible (for example, Seger cones). Rate of duty CN Descriotion Supplementary code F autonomous conventional unit (%) (%) 1 2 3 4 5 3801 Artificial graphite ; colloidal or semi-colloidal graphite ; preparations based on graphite or other carbon in the form of pastes, blocks, plates or other semi-manufactures : 3801 10 00  Artificial graphite 6 3,6  3801 20  Colloidal or semi-colloidal graphite : 3801 20 10 Colloidal graphite in suspension in oil ; semi-colloidal graphite 18 7,6  38012090 Other 9 4,1  3801 30 00  Carbonaceous pastes for electrodes and similar pastes for furnace linings . . 10 5,3  38019000 - Other 6 3.7  266 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN Description Supplementary code v autonomous conventional unit (%) (%) 1 2 3 4 5 3802 Activated carbon ; activated natural mineral products ; animal black, including spent animal black : 3802 10 00  Activated carbon 5 6,3  3802 90 00 - Other 14 5,7  3803 00 Tall oil, whether or not refined : 3803 00 10  Crude 4 Free  3803 00 90 - Other 7 4,1  380400 Residual lyes from the manufacture of wood pulp, whether or not concentrated, desugared or chemically treated, including lignin sulpho ­ nates, but excluding tall oil of heading No 3803 : 3804 00 10  Concentrated sulphite lye 9 5  3804 00 90 - Other 18 7,6  3805 Gum, wood or sulphate turpentine and other terpenic oils produced by the distillation or other treatment of coniferous woods ; crude dipen ­ tene ; sulphite turpentine and other crude para-cymene ; pine oil containing alpha-terpineol as the main constituent : 3805 10  Gum, wood or sulphate turpentine oils : 3805 10 10 Gum turpentine 5 4  3805 10 30 Wood turpentine 7 3,7  3805 10 90 Sulphate turpentine 7 3,2  3805 20 00 - Pine oil 7 3,7  3805 90 00 - Other 7 3,4  3806 Rosin and resin acids, and derivatives thereof ; rosin spirit and rosin oils ; run gums : 3806 10  Rosin and resin acids : 3806 10 10 Obtained from fresh oleoresins 6 5  3806 10 90 Other 6 5  3806 20 00  Salts of rosin or of resin acids 10 4,6  3806 30 00  Ester gums 17 6,6  3806 90 00 - Other 10 4,6  3807 00 Wood tar ; wood tar oils ; wood creosote ; wood naphtha ; vegetable pitch ; brewers' pitch and similar preparations based on rosin, resin acids or on vegetable pitch : »070010 - Wood tar 4 2,1  1807 00 90 - Other 6 46 27 . 9 . 93 Official Journal of the European Communities 267 Rate of duty CN n ¢ t- Supplementarycode Descrip ion autonomous conventional unit (%) (%) 1 2 3 4 5 3808 Insecticides, rodenticides, fungicides, herbicides, anti-sprouting prod ­ ucts and plant-growth regulators, disinfectants and similar products, put up in forms or packings for retail sale or as preparations or articles (for example, sulphur-treated bands, wicks and candles, and fly-papers) : 3808 10  Insecticides : 3808 10 10 Based on pyrethroids 15 6  38081020 Based on chlorinated hydrocarbons 15 6  38081030 Based on carbamates 15 6  38081040 Based on organophosphorus compounds 15 6  38081090 Other 15 6  380820 - Fungicides : Inorganic : 3808 20 10 Preparations based on copper compounds 8 4,6  3808 20 15 Other 15 6  Other : 38082030 Based on dithiocarbamates 15 6  3808 2040 Based on benzimidazoles 15 6  3808 2050 Based on diazoles or triazoles 15 6  38082060 Based on diazines or morpholines 15 6  38082080 Other 15 6  3808 30  Herbicides, anti-sprouting products and plant-growth regulators : Herbicides : 38083011 Based on phenoxy-phytohormones 15 6  3808 3013 Based on triazines 15 6  38083015 Based on amides 15 6  38083017 Based on carbamates 15 6  38083021 Based on dinitroaniline derivatives 15 6  3808 30 23 Based on derivatives of urea, of uracil or of sulphonylurea 15 6  3808 30 27 Other 15 6  38083030 Anti-sprouting products 15 6  38083090 Plant-growth regulators 18 7,6  3808 40  Disinfectants : 380840 10 Based on quaternary ammonium salts 15 6  3808 40 20   Based on halogenated compounds 15 6  38084090 Other 15 6  380890 - Other : 38089010 Rodenticides 15 6  3808 90 90 Other 15 6  268 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN Description Supplementarycode F autonomous conventional unit (%) (%) 1 2 3 4 5 3809 Finishing agents, dye carriers to accelerate the dyeing or fixing of dyestuffs and other products and preparations (for example, dressings and mordants), of a kind used in the textile, paper, leather or like industries, not elsewhere specified or included : 3809 10  With a basis of amylaceous substances : 3809 10 10 Containing by weight of such substances less than 55 % 18,8 + MOB 13 + MOB  MAX 20 3809 10 30 Containing by weight of such substances 55 % or more but less than 70% 18,8 + MOB 13 + MOB  MAX 20 3809 10 50 Containing by weight of such substances 70 % or more but less than 83 % 18,8 + MOB 13 + MOB  MAX 20 3809 10 90 Containing by weight of such substances 83 % or more 18,8 + MOB 13 + MOB  MAX 20  Other : 3809 91 00 Of a kind used in the textile or like industries 16 6,3  3809 92 00 Of a kind used in the paper or like industries 16 6,3  3809 93 00 Of a kind used in the leather or like industries 16 6,3  3810 Pickling preparations for metal surfaces ; fluxes and other auxiliary preparations for soldering, brazing or welding ; soldering, brazing or welding powders and pastes consisting of metal and other materials ; preparations of a kind used as cores or coatings for welding electrodes or rods : 3810 10 00  Pickling preparations for metal surfaces ; soldering, brazing or welding powders and pastes consisting of metal and other materials 14 6,6  3810 90 - Other : 3810 90 10   Preparations of a kind used as cores or coatings for welding electrodes ana rods 9 4,1  38109090 Other 9 5  3811 Anti-knock preparations, oxidation inhibitors, gum inhibitors, viscosity improvers, anti-corrosive preparations and other prepared additives, for mineral oils (including gasoline) or for other liquids used for the same purposes as mineral oils :  Anti-knock preparations : 3811 11 Based on lead compounds : J811 11 10 Based on tetraethyl-lead 19 7,2 5811 11 90 Other 17 5,8  J811 1900 Other 17 5 s8 27. 9 . 93 Official Journal of the European Communities 269 Rate of duty CN n ¢ t- Supplementarycode escrip ion autonomous conventional unit (%) (%) 1 2 3 4 5  Additives for lubricating oils : 38112100 'Containing petroleum oils or oils obtained from bituminous minerals .. . 13 5,3  38112900 Other 16 5,8  38119000 - Other 17 5,8  3812 Prepared rubber accelerators ; compound plasticisers for rubber or plastics, not elsewhere specified or included ; anti-oxidising prepara ­ tions and other compound stabilisers for rubber or plastics : 3812 10 00  Prepared rubber accelerators 16 6,3  3812 2000  Compound plasticisers for rubber or plastics 18 7,6  3812 30  Anti-oxidising preparations and other compound stabilisers for rubber or plastics : 3812 30 20 Anti-oxidising preparations 18 7,6  3812 30 80 Other 18 7,6  3813 00 00 Preparations and charges for fire-extinguishers ; charged fire-extin ­ guishing grenades 15 6,9  3814 00 Organic composite solvents and thinners, not elsewhere specified or included ; prepared paint or varnish removers : 38140010  Based on butyl acetate 18 6,6  38140090 - Other 18 6,6  3815 Reaction initiators, reaction accelerators and catalytic preparations, not elsewhere specified or included :  Supported catalysts : 3815 11 00 With nickel or nickel compounds as the active substance 14 6,6  3815 12 00 With precious metal or precious metal compounds as the active substance 14 6,6  38151900 Other 14 6,6  3815 90 00 - Other 14 6,6  381600 00 Refractory cements, mortars, concretes and similar compositions, other than products of heading No 3801 4 2,7  3817 Mixed alkylbenzenes and mixed alkylnaphthalenes, other than those of heading No 2707 or 2902 : 3817 10  Mixed alkylbenzenes : 3817 10 10   Dodecylbenzene 13 6,3  38171050 Linear alkylbenzene 13 6,3  38171080 Other 13 6,3  3817 20 00  Mixed alkylnaphthalenes 13 6,3  270 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN rv. ¢ f Supplementarycode uescrip on autonomous conventional unit (%) (%) 1 2 3 4 5 3818 00 Chemical elements doped for use in electronics, in the form of discs, wafers or similar forms ; chemical compounds doped for use in electronics : 3818 00 10  Doped silicon 9 7,6  3818 0090 - Other 9 7,6  38190000 Hydraulic brake fluids and other prepared liquids for hydraulic transmission, not containing or containing less than 70 % by weight of petroleum oils or oils obtained from bituminous minerals 18 7,1  3820 00 00 Anti-freezing preparations and prepared de-icing fluids 18 7,6  3821 00 00 Prepared culture media for development of micro-organisms 11 5  38220000 Composite diagnostic or laboratory reagents, other than those of heading No 3002 or 3006 18 7,6  3823 Prepared binders for foundry moulds or cores ; chemical products and preparations of the chemical or allied industries (including those consisting of mixtures of natural products), not elsewhere specified or included ; residual products of the chemical or allied industries, not elsewhere specified or included : 3823 10 00  Prepared binders for foundry moulds or cores 18 7,6  3823 20 00  Naphthenic acids, their water-insoluble salts and their esters 6 3,2  3823 30 00  Non-agglomerated metal carbides mixed together or with metallic binders .12 5,3  3823 40 00  Prepared additives for cements, mortars or concretes 18 7,6  3823 50  Non-refractory mortars and concretes : 3823 50 10 Concrete ready to pour 18 7,6  3823 50 90 Other 18 7,6  3823 60  Sorbitol other than that of subheading 2905 44 : In aqueous solution : 3823 60 11 Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 12 + MOB   3823 60 19 Other 12 + MOB   0 Other : 3823 60 91 Containing 2 % or less by weight of D-mannitol, calculated on the D-glucitol content 12 + MOB   3823 60 99 Other 12 + MOB   0 3823 90 - Other : 3823 90 10 Petroleum sulphonates, excluding petroleum sulphonates of alkali metals, of ammonium or of ethanolamines ; thiophenated sulphonic acids of oils obtained from bituminous minerals, and their salts .... 14 5,7  (') Duty rate reduced to 9 % (suspension) for an indefinite period . 27 . 9 . 93 Official Journal of the European Communities 271 Rate of duty CN  . ... Supplementarycode Descnp ion autonomous conventional unit (%) (%) . 2 3 4 5 38239020 Ion exchangers 12 6,6  3823 90 30 Getters for vacuum tubes 12 6  3823 90 40 Pyrolignites (for example, of calcium); crude calcium tartrate; crude calcium citrate 7 5,1  3823 90 50 Alkaline iron oxide for the purification of gas 9 5  3823 90 60 Anti-rust preparations containing amines as active constituents 18 7,1  3823 90 70 Inorganic composite solvents and thinners for varnishes and similar products 18 6,6  Other : 3823 90 81 Anti-scaling and similar compounds 18 7,6  3823 90 83 Preparations for electroplating 18 7,6  3823 90 85 Liquid polychlorobiphenyls, liquid chloroparaffins ; mixed polyeth ­ ylene glycols 18 7,6  3823 90 87 Mixtures of mono-, di- and tri-, fatty acid esters of glycerol (emulsifiers for fats) 18 7,6  3823 90 91 Products and preparations for pharmaceutical or surgical uses ... 18 7,6  3823 90 93 Auxiliary products for foundries (other than those falling within subheading 3823 10) 18 7,6  3823 90 95 Fire-proofing, water-proofing and similar protective preparations used in the building industry 18 7,6  Mixtures containing perhalogenated derivatives of acyclic hydrocar ­ bons containing two or more different halogens : 3823 90 96 Containing acyclic hydrocarbons perhalogenated only with fluorine and chlorine 18 7,6  3823 90 97 Other 18 7,6  3823 90 98 Other 18 7,6  272 Official Journal of the European Communities 27 . 9. 93 SECTION VII PLASTICS AND ARTICLES THEREOF; RUBBER AND ARTICLES THEREOF Notes 1 . Goods put up in sets consisting of two or more separate constituents, some or all of which fall in this section and are intended to be mixed together to obtain a product of Section VI or VII, are to be classified in the heading appropriate to that product, provided that the constituents are : (a) having regard to the manner in which they are put up, clearly identifiable as being intended to be used together without first being repacked; (b) presented together; and (c) identifiable, whether by their nature or by the relative proportions in which they are present, as being complementary one to another. 2. Except for the goods of heading No 3918 or 3919, plastics, rubber, and articles thereof, printed with motifs, characters or pictorial representations, which are not merely incidental to the primary use of the goods, fall within Chapter 49. CHAPTER 39 PLASTICS AND ARTICLES THEREOF Notes 1 . Throughout the nomenclature the expression 'plastics' means those materials of heading Nos 3901 to 3914 which are or have been capable, either at the moment of polymerization or at some subsequent stage, of being formed under external influence (usually heat and pressure, if necessary with a solvent or plasticizer) by moulding, casting, extruding, rolling or other process into shapes which are retained on the removal of the external influence . Throughout the nomenclature any reference to 'plastics' also includes vulcanized fibre. The expression, however, does not apply to materials regarded as textile materials of Section XI. 2 . This chapter does not cover : (a) waxes of heading No 2712 or 3404; (b) separate chemically defined organic compounds (Chapter 29); (c) heparin or its salts (heading No 3001); (d) stamping foils of heading No 3212; (e) organic surface-active agents or preparations of heading No 3402; (f) run gums or ester gums (heading No 3806); (g) synthetic rubber, as defined for the purposes of Chapter 40, or articles thereof; (h) saddlery or harness (heading No 4201) or trunks, suitcases, handbags or other containers of heading No 4202; (ij) plaits, wickerwork or other articles of Chapter 46; (k) wall coverings of heading No 4814; 27 . 9 . 93 Official Journal of the European Communities 273 (1) goods of Section XI (textiles and textile articles); (m) articles of Section XII (for example, footwear, headgear, umbrellas, sun umbrellas, walking-sticks, whips, riding-crops or parts thereof); (n) imitation jewellery of heading No 71 17 ; (o) articles of Section XVI (machines and mechanical or electrical appliances); (p) parts of aircraft or vehicles of Section XVII ; (q) articles of Chapter 90 (for example, optical elements, spectacle frames, drawing instruments); (r) articles of Chapter 91 (for example, clock or watch cases); (s) articles of Chapter 92 (for example, musical instruments or parts thereof); (t) articles of Chapter 94 (for example, furniture, lamps and lighting fittings, illuminated signs, prefabricated buildings); (u) articles of Chapter 95 (for example, toys, games, sports requisites); or (v) articles of Chapter 96 (for example, brushes, buttons, slide fasteners, combs, mouthpieces or stems for smoking pipes, cigarette-holders or the like, parts of vacuum flasks or the like, pens, propelling pencils). 3 . Heading Nos 3901 to 3911 apply only to goods of a kind produced by chemical synthesis, falling in the following categories : (a) liquid synthetic polyoleflns of which less than 60% by volume distils at 300 °C, after conversion to 1 013 mbar when a reduced-pressure distillation method is used (heading Nos 3901 and 3902); (b) resins, not highly polymerized, of the coumarone-indene type (heading No 3911); (c) other synthetic polymers with an average of at least five monomer units ; (d) silicones (heading No 3910); (e) resols (heading No 3909) and other prepolymers. 4. For the purposes of this chapter, except where the context otherwise requires, copolymers (including co-polycondensates, co-polyaddition products, block copolymers and graft copolymers) and polymer blends are to be classified in the heading covering polymers of that comonomer which predominates by weight over every other single comonomer, comonomers whose polymers fall in the same heading being regarded as constituting a single comonomer. If no single comonomer predominates, copolymers or polymer blends, as the case may be, are to be classified in the heading which occurs last in numerical order among those which equally merit consideration. The expression 'copolymers' covers all polymers in which no single monomer contributes 95 % or more by weight to the total polymer content. 5 . Chemically modified polymers, that is those in which only appendages to the main , polymer chain have been changed by chemical reaction, are to be classified in the heading appropriate to the unmodified polymer. This provision does not apply to graft copolymers. 6 . In heading Nos 3901 to 3914, the expression 'primary forms' applies only to the following forms : (a) liquids and pastes, including dispersions (emulsions and suspensions) and solutions ; (b) blocks of irregular shape, lumps, powders (including moulding powders), granules, flakes and similar bulk forms. 274 Official Journal of the European Communities 27 . 9 . 93 7 . Heading No 3915 does not apply to waste, parings and scrap of a single thermoplastic material, transformed into primary forms (heading Nos 3901 to 3914). 8 . For the purposes of heading No 3917, the expression 'tubes, pipes and hoses' means hollow products, whether semi-manufactured or finished products, of a kind generally used for conveying, conducting or distributing gases or liquids (for example, ribbed garden hose, perforated tubes). This expression also includes sausage casings and other lay-flat tubing. However, except for the last mentioned, those having an internal cross-section other than round, oval, rectangular (in which the length does not exceed one-and-a-half times the width) or in the shape of a regular polygon are not to be regarded as tubes, pipes and hoses but as profile shapes . 9 . For the purposes of heading No 3918, the expression 'wall or ceiling coverings of plastics' applies to products in rolls, of a width not less than 45 cm, suitable for wall or ceiling decoration, consisting of plastics fixed permanently on a backing of any material other than paper, the layer of plastics (on the face side) being grained, embossed, coloured, design-printed or otherwise decorated. 10. In heading Nos 3920 and 3921 , the expression 'plates, sheets, film, foil and strip' applies only to plates, sheets, film, foil and strip (other than those of Chapter 54) and to blocks of regular geometric shape, whether or not printed or otherwise surface-worked, uncut or cut into rectangles (including squares) but not further worked (even if when so cut they become articles ready for use). 11 . Heading No 3925 applies only to the following articles, not being products covered by any of the earlier headings of sub-chapter II : (a) reservoirs, tanks (including septic tanks), vats and similar containers, of a capacity exceeding 300 litres; (b) structural elements used, for example, in floors, walls or partitions, ceilings or roofs ; (c) gutters and fittings therefor; (d) doors, windows and their frames and thresholds for doors; (e) balconies, balustrades, fencing, gates and similar barriers ; (f) shutters, blinds (including Venetian blinds) and similar articles and parts and fittings thereof; (g) large-scale shelving for assembly and permanent installation, for example, in shops, workshops, warehouses ; (h) ornamental architectural features, for example, flutings, cupolas, dovecotes ; (ij) fittings and mountings intended for permanent installation in or on doors, windows, staircases, walls or other parts of buildings, for example, knobs, handles, hooks, brackets, towel rails, switch-plates and other protective plates . Subheading note 1 . Within any one heading of this chapter, copolymers (including co-polycondensates, co-polyaddition products, block copolymers and graft copolymers) are to be classified in the same subheading as homopolymers of the predominant comonomer and chemically modified polymers of the kind specified in chapter note 5 are to be classified in the same subheading as the unmodified polymer, provided that such copolymers or chemically modified polymers are not more specifically covered by any other subheading and that there is no residual subheading named 'Other' in the series of subheadings concerned. Polymer blends are to be classified in the same subheading as copolymers (or homopolymers, as the case may be) of the same monomers in the same proportions. 27 . 9. 93 Official Journal of the European Communities 275 Rate of duty CN . . SupplementaryCO(je Description autonomous conventional unit (%) (%) 1 2 3 4 5 I. PRIMARY FORMS 3901 Polymers of ethylene, in primary forms : 3901 10  Polyethylene having a specific gravity of less than 0,94 : 3901 10 10 Linear polyethylene 20 12,5  39011090 Other 20 12,5  3901 20 00 - Polyethylene having a specific gravity of 0,94 or more 20 12,5  3901 30 00 - Ethylene-vinyl acetate copolymers 21 12,5  3901 90 00 - Other 21 12,5  3902 Polymers of propylene or of other olefins, in primary forms : 3902 10 00  Polypropylene 23 12,5  3902 20 00 - Polyisobutylene 23 12,5  3902 30 00  Propylene copolymers 21 12,5  3902 90 00 - Other 21 12,5  3903 Polymers of styrene, in primary forms :  Polystyrene : 3903 11 00 Expansible 20 12,5  39031900 Other 20 12,5  3903 20 00 - Styrene-acrylonitrile (SAN) copolymers 20 12,5  39033000  Acrylonitrile-butadiene-styrene (ABS) copolymers 20 12,5  39039000 - Other 20 12,5  3904 Polymers of vinyl chloride or of other halogenated olefins, in primary forms : 3904 10 00  Polyvinyl chloride, not mixed with any other substances 20 12,5   Other polyvinyl chloride : 3904 21 00 Non-plasticized 20 12,5  3904 22 00 Plastidzed 20 12,5  3904 30 00 - Vinyl chloride-vinyl acetate copolymers 21 12,5  390440 00  Other vinyl chloride copolymers 20 12,5  3904 50 00 - Vinylidene chloride polymers 20 12,5   Fluoro-polymers : 3904 61 00 Polytetrafluoroethylene 23 12,5  3904 69 00 Other 22 12,5  3904 90 00 - Other 22 12,5  3905 Polymers of vinyl acetate or of other vinyl esters, in primary forms ; other vinyl polymers in primary forms :  Polymers of vinyl acetate : 3905 11 00 In aqueous dispersion 20 12  3905 1900 Other 20 12  3905 20 00  Polyvinyl alcohols, whether or not containing unhydrolyzed acetate groups . 21 12,5  276 Official Journal of the European Communities 27 . 9. 93 Rate of duty CN Descrintion Supplementary code autonomous conventional unit (%) (%) 1 2 3 4 5 3905 90 00 - Other 21 12,5  3906 Acrylic polymers in primary forms : 390610 00  Polymethylmethacrylate 21 12,5  39069000 - Other 21 12,5  3907 Polyacetals, other polyethers and epoxide resins, in primary forms ; polycarbonates, alkyd resins, polyallyl esters and other polyesters, in primary forms : 3907 10 00  Polyacetals 20 7,6  3907 20 - Other polyethers : Polyether alcohols : 3907 20 11 Polyethylene glycols 20 7,6  Other : 3907 20 21 With a hydroxyl number not exceeding 100 20 7,6  3907 20 29 Other 20 7,6  3907 20 90 Other 20 7,6  3907 30 00 - Epoxide resins 20 7,6  39074000  Polycarbonates 20 8  3907 5000 - Alkyd resins 20 8  3907 60 00  Polyethylene terephthalate 20 8   Other polyesters : 3907 91 Unsaturated : 3907 91 10 Liquid 20 8  3907 91 90 Other 20 8  3907 99 Other : 3907 99 10 With a hydroxyl number not exceeding 100 20 8  3907 99 90 Other 20 8  3908 Polyamides in primary forms : , 3908 10 00 - Polyamide -6, -11, -12, -6,6, -6,9, -6,10 or -6,12 22 8  39089000 - Other 22 8  3909 Amino-resins, phenolic resins and polyurethanes, in primary forms : 39091000  Urea resins ; thiourea resins 15 6,9  3909 20 00 - Melamine resins 15 6,9  3909 30 00  Other amino-resins 15 6,9  3909 40 00  Phenolic resins 15 6,9  3909 50 00  Polyurethanes 22 8,4  3910 00 00 Silicones in primary forms 20 8,4  27 . 9 . 93 Official Journal of the European Communities 277 Rate of duty CN  ¢ Supplementaryco&lt;je Description autonomous conventional unit (%) (%) 1 2 3 4 5 3911 Petroleum resins, coumarone-indene resins, polyterpenes, poly ­ sulphides, polysulphones and other products specified in note 3 to this chapter, not elsewhere specified or included, in primary forms : 3911 10 00  Petroleum resins, coumarone, indene or coumarone-indene resins and poly ­ terpenes 20 12,5  3911 90 - Other : 3911 90 10 Condensation or rearrangement polymerization products whether or not chemically modified 20 7,6  391190 90 Other 21 12,5  3912 Cellulose and its chemical derivatives, not elsewhere specified or included, in primary forms :  Cellulose acetates : 3912 11 00   Non-plasticized 19 7,8  3912 12 00 Plasticized 16 7  3912 20  Cellulose nitrates (including collodions) :   Non-plasticized : 3912 2011 Collodions and celloidin 20 16  3912 20 19 Other 12 6  3912 20 90 Plasticized 17 7,4   Cellulose ethers : 3912 3100 Carboxymethylcellulose and its salts 19 7,8  3912 39 Other : 3912 3910 Ethylcellulose 15 6,9  3912 39 90 Other 19 7,8  391290 - Other : 3912 90 10 Cellulose esters 16 6,4  3912 90 90 Other 19 7,8  3913 Natural polymers (for example, alginic acid) and modified natural polymers (for example, hardened proteins, chemical derivatives of natural rubber), not elsewhere specified or included, in primary forms : 3913 10 00  Alginic acid, its salts and esters 11 5  3913 90 - Other : 3913 9010 Chemical derivatives of natural rubber 17 6,6  3913 90 20 Amylopectin 20 12  3913 90 30 Amylose 20 12  3913 90 80 Other 20 12  3914 00 00 Ion-exchangers based on polymers of headings Nos 3901 to 3913, in primary forms . . . 22 7,6  278 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN Descriotion Supplementary code v autonomous conventional unit (%) (%) 1 2 3 4 5 II . WASTE, PARINGS AND SCRAP; SEMI-MANUFACTURES ; ARTICLES 3915 Waste, parings and scrap, of plastics : 39151000 - Of polymers of ethylene 23 12,5  39152000 - Of polymers of styrene 23 12,5  3915 30 00 - Of polymers of vinyl chloride 23 12,5  3915 90 - Of other plastics : Of addition polymerization products : 3915 90 11 Of polymers of propylene 23 12,5  3915 90 13 Of acrylic polymers 23 12,5  3915 90 19 Other 23 12,5  Other : 3915 90 91 Of epoxide resins 14 6,6  3915 90 93 Of cellulose and its chemical derivatives 14 6,6  3915 90 99 Other 14 6,6  3916 Monofilament of which any cross-sectional dimension exceeds 1 mm, rods, sticks and profile shapes, whether or not surface-worked but not otherwise worked, of plastics : 3916 10 00 - Of polymers of ethylene 23 12,5  3916 20  Of polymers of vinyl chloride : 39162010 Of polyvinyl chloride 23 12,5  3916 20 90 Other 23 12,5  3916 90  Of other plastics : Of condensation or rearrangement polymerization products, whether or not chemically modified : 3916 90 11 Of polyesters 20 8  3916 90 13 Of polyamides 20 8  3916 90 15 Of epoxide resins 20 8  391690 19 Other 20 8  Of addition polymerization products : 39169051 Of polymers of propylene 21 12,5  391690 59 Other 21 12,5  3916 90 90 Other 16 7  3917 Tubes, pipes and hoses, and fittings therefor (for example, joints, elbows, flanges), of plastics : 3917 10  Artificial guts (sausage casings) of hardened protein or of cellulosic materials : 39171010 Of hardened protein 10 5,3  3917 10 90 Of cellulosic materials 21 8,6  27. 9 . 93 Official Journal of the European Communities 279 Rate of duty CN Description Supplementarycode p autonomous conventional unit (%) (%) 1 2 3 4 5  Tubes, pipes and hoses, rigid : 3917 21 Of polymers of ethylene : 3917 21 10 Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise wor ­ ked 23 12,5  Other : 3917 21 91  With fittings attached, for use in civil aircraft (') 22 Free  3917 21 99 Other 22 8,4  3917 22 Of polymers of propylene : 3917 22 10 Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise wor ­ ked 23 12,5  Other : 3917 22 91 With fittings attached, for use in civil aircraft (!) 22 Free  3917 22 99 Other 22 8,4  3917 23 Of polymers of vinyl chloride : 3917 23 10 Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise wor ­ ked 23 12,5     Other : 3917 23 91 With fittings attached, for use in civil aircraft (&gt;) 22 Free  3917 23 99 Other 22 8,4  3917 29 Of other plastics : Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise wor ­ ked :     Of condensation or rearrangement polymerization products, whether or not chemically modified : 3917 29 11 Of epoxide resins 20 8  3917 29 13 Other 20 8  3917 29 15 Of addition polymerization products 21 12,5  3917 29 19 Other 16 7   Other : 3917 29 91 With fittings attached, for use in civil aircraft 0) 22 Free  3917 29 99 Other 22 8,4   Other tubes, pipes and hoses : 3917 31 Flexible tubes, pipes and hoses, having a minimum burst pressure of 27,6 MPa : 3917 31 10 With fittings attached, for use in civil aircraft C 1) 22 Free  3917 3190 Other 22 8  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 280 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN ¢ . ¢ Supplementary code escnp ion autonomous conventional unit (%) (%) 1 2 3 4 5 3917 32   Other, not reinforced or otherwise combined with other materials, with ­ out fittings : Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise wor ­ ked : Of condensation or rearrangement polymerization products, whether or not chemically modified : 3917 32 11 Of epoxide resins 20 8  3917 32 19 Other 20 8  Of addition polymerization products : 3917 32 31 Of polymers of ethylene 21 12,5  3917 32 35      Of polymers of vinyl chloride 21 12,5  3917 32 39 Other 21 12,5  3917 3251 Other 16 7  Other : 3917 32 91 Artificial sausage casings 22 8,4  3917 3299 Other 22 8,4  3917 33 Other, not reinforced or otherwise combined with other materials, with fittings : 3917 33 10 With fittings attached, for use in civil aircraft (') 22 Free  3917 33 90 Other 22 8,4  3917 39 Other : Seamless and of a length exceeding the maximum cross-sectional dimension, whether or not surface-worked, but not otherwise wor ­ ked : Of condensation or rearrangement polymerization products, whether or not chemically modified : 3917 39 11 Of epoxide resins 20 8  3917 39 13 Other 20 8  3917 39 15 Of addition polymerization products 21 12,5  3917 3919 Other 16 7  Other : 3917 39 91 With fittings attached, for use in civil aircraft 0 22 Free  3917 39 99 Other 22 8,4  3917 40 - Fittings : 3917 40 10   For use in civil aircraft (') 22 Free  3917 40 90 Other 22 8,4  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 27 . 9 . 93 Official Journal of the European Communities 281 Rate of duty CN n. . . Supplementarycode scripuon autonomous conventional unit (%) (%) 1 2 3 4 5 3918 Floor coverings of plastics, whether or not self-adhesive, in rolls or in the form of tiles ; wall or ceiling coverings of plastics, as defined in note 9 to this chapter : 3918 10  Of polymers of vinyl chloride : 3918 10 10 Consisting of a support impregnated, coated or covered with polyvinyl chloride 23 12,5 m2 3918 10 90 Other 23 12,5 m* 3918 9000 - Of other plastics 23 12,5 m* 3919 Self-adhesive plates, sheets, film, foil, tape, strip and other flat shapes, of plastics, whether or not in rolls : 3919 10  In rolls of a width not exceeding 20 cm : Strips, the coating of which consists of unvulcanized natural or synthetic rubber : 3919 10 11 Of plasticized polyvinyl chloride or of polyethylene 16 6,3  3919 10 13 Of non-plasticized polyvinyl chloride 16 6,3  3919 10 15 Of polypropylene 16 6,3  3919 10 19 Other 16 6,3    Other :  Of condensation or rearrangement polymerization products, whether or not chemically modified : 3919 1031 Of polyesters 20 13  3919 10 35 Of epoxide resins 20 8  3919 10 39 Other 20 8  Of addition polymerization products : 3919 10 61  Of plasticized polyvinyl chloride or of polyethylene 21 12,5  3919 10 69 Other 21 12,5  3919 10 90 Other 16 7  3919 90 - Other : 3919 90 10 Further worked than surface-worked, or cut to shapes other than rectangular (including square) 22 8,4  Other :  Of condensation or rearrangement polymerization products, whether or not chemically modified : 3919 90 31  Of polycarbonates, alkyd resins, polyallyl esters or other polyes ­ ters 20 13  3919 90 35 Of epoxide resins 20 8  3919 9039 Other 20 8     Of addition polymerization products : 3919 90 61 Of plasticized polyvinyl chloride or of polyethylene 21 12,5  3919 90 69 Other 21 12,5  3919 90 90 Other 16 7  282 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN  . . Supplementarycode Description autonomous conventional unit (%) (%) 1 2 3 4 5 3920 Other plates, sheets, film, foil and strip, of plastics, non-cellular and not reinforced, laminated, supported or similarly combined with other materials : 3920 10  Of polymers of ethylene : Of a thickness not exceeding 0,10 mm :  Of polyethylene having a specific gravity of : 3920 10 21 Less than 0,94 23 12,5  3920 10 29 0,94 or more 23 12,5  3920 10 50 Other 23 12,5  3920 10 90 Of a thickness exceeding 0,10 mm 23 12,5  3920 20  Of polymers of propylene : Of a thickness not exceeding 0,10 mm : 3920 20 21  Biaxially oriented 23 12,5  3920 20 29 Other 23 12,5    Of a thickness exceeding 0,10 mm :    Strip of a width exceeding 5 mm but not exceeding 20 mm of the kind used for packaging : 3920 20 71 Decorative strip 23 12,5  3920 20 79 Other 23 12,5  3920 20 90 Other 23 12,5  3920 3000  Of polymers of styrene 23 12,5   Of polymers of vinyl chloride : 3920 41 Rigid : Non-plasticized, of a thickness : 3920 4111   Not exceeding 1 mm 23 12,5  3920 4119 Exceeding 1 mm 23 12,5   Plasticized, of a thickness : 3920 41 91 Not exceeding 1 mm 23 12,5  3920 41 99   Exceeding 1 mm 23 12,5  3920 42 Flexible :    Non-plasticized, of a thickness : 39204211 Not exceeding 1 mm 23 12,5  39204219 Exceeding 1 mm 23 12,5   Plasticized, of a thickness : 3920 42 91   Not exceeding 1 mm 23 12,5  3920 42 99     Exceeding 1 mm 23 12,5   Of acrylic polymers : 3920 51 00 Of polymethyl methacrylate 21 12,5  3920 59 00 Other 21 12,5   Of polycarbonates, alkyd resins, polyallyl esters or other polyesters : 3920 61 00   Of polycarbonates 20 13  27 . 9 . 93 Official Journal of the European Communities 283 Rale of duty CN Descriotion Supplementary code autonomous conventional unit (%) (%) 1 2 3 4 5 3920 62 Of polyethylene terephthalate : 3920 62 10 Of a thickness not exceeding 0,35 mm 20 13  3920 62 90 Of a thickness exceeding 0,35 mm 20 13  3920 63 00 Of unsaturated polyesters 20 13  3920 69 00 Of other polyesters 20 13   Of cellulose or its chemical derivatives : 3920 71 Of regenerated cellulose : Sheets, film or strip, coiled or not, of a thickness of less than 0,75 mm : 3920 7111 Not printed 23 13  392071 19 Printed 23 13  3920 71 90 Other 19 6,9  3920 72 00 Of vulcanized fibre 14 5,7  3920 73 Of cellulose acetate : 39207310 Film in rolls or in strips, for cinematography or photography .... 13 6,3  3920 73 50 Sheets, film or strip, coiled or not, of a thickness of less than 0,75 mm 19 13  3920 73 90 Other 17 7,4  3920 79 00 Of other cellulose derivatives 16 7,1   Of other plastics : 3920 91 00 Of polyvinyl butyral 23 12,5  392092 00 Of polyamides 22 8  39209300 Of amino-resins 17 7,4  39209400 Of phenolic resins 17 7,1  3920 99 Of other plastics : Of condensation or rearrangement polymerization products, whether or not chemically modified : 3920 99 11 Of epoxide resins 20 8  3920 99 19 Other 20 8  3920 99 50 Of addition polymerization products 21 12,5  3920 99 90 Other 16 7  3921 Other plates, sheets, film, foil and strip, of plastics :  Cellular : 3921 11 00 Of polymers of styrene 23 12,5  3921 12 00 Of polymers of vinyl chloride 23 12,5  3921 13 Of polyurethanes : 3921 13 10 Flexible 22 8,4  392113 90 Other 22 8,4  3921 14 00 Of regenerated cellulose 22 8,4  3921 19 Of other plastics : 39211910 Of epoxide resins 21 12,5  284 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN  . . Supplementarycode Description autonomous conventional unit (%) (%) 1 2 3 4 5 39211990 Other 21 12,5  3921 90 - Other : Of condensation or rearrangement polymerization products, whether or not chemically modified : Of polyesters : 39219011 Corrugated sheet and plates 20 13  3921 90 19 Other 20 13  3921 90 20 Of epoxide resins 20 8  3921 90 30 Of phenolic resins 20 8  Of amino-resins : Laminated : 39219041    High pressure laminates with a decorative surface on one or both sides 20 8  3921 90 43 Other 20 8  3921 90 49 Other 20 8  3921 90 50 Other 20 8  3921 90 60 Of addition polymerization products 21 12,5  39219090 Other 16 7  3922 Baths, shower-baths, wash-basins, bidets, lavatory pans, seats and covers, flushing cisterns and similar sanitary ware, of plastics : 3922 10 00  Baths, shower-baths and wash-basins 22 8,4  3922 20 00  Lavatory seats and covers 22 8,4  3922 9000 - Other 22 8,4  3923 Articles for the conveyance or packing of goods, of plastics ; stoppers, lids, caps and other closures, of plastics : 3923 10 00  Boxes, cases, crates and similar articles 22 8,4   Sacks and bags (including cones) : 3923 21 00 Of polymers of ethylene 22 8,4  3923 29 Of other plastics : 3923 29 10  Of polyvinyl chloride 22 8,4  3923 29 90 Other 22 8,4  3923 30  Carboys, bottles, flasks and similar articles : 3923 30 10 Of a capacity not exceeding two litres 22 8,4  3923 30 90   Of a capacity exceeding two litres 22 8,4  3923 40  Spools, cops, bobbins and similar supports : 3923 40 10 Spools, reels and similar supports for photographic and cinemato ­ graphic film or for tapes, films and the like falling within heading Nos 8523 and 8524 16 5,3  3923 40 90 Other 22 8,4  3923 50  Stoppers, lids, caps and other closures : 3923 50 10   Caps and capsules for bottles 22 8,4  28527 . 9. 93 Official Journal of the European Communities Rate of duty CN n - t- Supplementarycode escnp ion autonomous conventional unit (%) (%) 1 2 3 4 5 39235090 Other 22 8,4  392390 - Other : 3923 90 10 Netting extruded in tubular form 22 8,4  39239090 Other 22 8,4  3924 Tableware, kitchenware, other household articles and toilet articles, of plastics : 3924 10 00  Tableware and kitchenware 22 8,4  3924 90 - Other : Of regenerated cellulose : 3924 9011 Sponges 23 8,6  39249019 Other 23 8,6  3924 90 90 Other 22 8,4  3925 Builders' ware of plastics, not elsewhere specified or included : 3925 10 00  Reservoirs, tanks, vats and similar containers, of a capacity exceeding 300 litres 22 8,4  3925 20 00  Doors, windows and their frames and thresholds for doors 22 8,4  3925 30 00  Shutters, blinds (including Venetian blinds) and similar articles and parts thereof 22 8,4  3925 90 - Other : 3925 90 10 Fittings and mountings intended for permanent installation in or on doors, windows, staircases, walls or other parts of buildings 22 8,4  3925 90 20 Trunking, ducting and cable trays for electrical circuits 22 8,4  3925 90 80 Other 22 8,4  3926 Other articles of plastics and articles of other materials of heading Nos 3901 to 3914 : 3926 10 00  Office or school supplies 22 8,4  3926 20 00  Articles of apparel and clothing accessories (including gloves) 22 8,4  3926 30 00  Fittings for furniture, coachwork or the like 22 8,4  3926 40 00  Statuettes and other ornamental articles 22 8,4  392690 - Other : 3926 90 10 For technical uses, for use in civil aircraft ( l ) 22 Free  Other : 3926 90 50 Perforated buckets and similar articles used to filter water at the entrance to drains 22 8,4  Other : 3926 90 91 Made from sheet 22 8,4  3926 90 99 Other 22 8,4  0) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions. 27. 9. 93286 Official Journal of the European Communities CHAPTER 40 RUBBER AND ARTICLES THEREOF Notes 1 . Except where the context otherwise requires, throughout the nomenclature the expression 'rubber' means the following products, whether or not vulcanized or hard : natural rubber, balata, gutta-percha, guayule, chicle and similar natural gums, synthetic rubber, factice derived from oils, and such substances reclaimed. 2 . This chapter does not cover : (a) goods of Section XI (textiles and textile articles); (b) footwear or parts thereof of Chapter 64; (c) headgear or parts thereof (including bathing caps) of Chapter 65 ; (d) mechanical or electrical appliances or parts thereof of Section XVI (including electrical goods of all kinds), of hard rubber; (e) articles of Chapter 90, 92, 94 or 96; or (f) articles of Chapter 95 (other than sports gloves and articles of heading Nos 4011 to 4013). 3 . In heading Nos 4001 to 4003 and 4005, the expression 'primary forms' applies only to the following forms : (a) liquids and pastes (including latex, whether or not pre-vulcanized, and other dispersions and solutions); (b) blocks of irregular shape, lumps, bales, powders, granules, crumbs and similar bulk forms. 4 . In note 1 to this chapter and in heading No 4002, the expression 'synthetic rubber' applies to : (a) unsaturated synthetic substances which can be irreversibly transformed by vulcanization with sulphur into non-thermo ­ plastic substances which, at a temperature between 18 and 29 °C, will not break on being extended to three times their original length and will return, after being extended to twice their original length, within a period of five minutes, to a length not greater than one-and-a-half times their original length. For the purposes of this test, substances necessary for the cross-linking, such as vulcanizing activators or accelerators, may be added; the presence of substances as provided for by note 5 (b) (ii) and (iii) is also permitted. However, the presence of any substances not necessary for the cross-linking, such as extenders, plasticizers and fillers, is not permitted; (b) thioplasts (TM); and (c) natural rubber modified by grafting or mixing with plastics, depolymerized natural rubber, mixtures of unsaturated synthetic substances with saturated synthetic high polymers provided that all the abovementioned products comply with the requirements concerning vulcanization, elongation and recovery in (a) above. 5 . (a) Heading Nos 4001 and 4002 do not apply to any rubber or mixture of rubbers which has been compounded, before or after coagulation, with : (i) vulcanizing agents, accelerators, retarders or activators (other than those added for the preparation of pre-vulcan ­ ized rubber latex); (ii) pigments or other colouring matter, other than those added solely for the purpose of identification ; 27 . 9 . 93 Official Journal of the European Communities 287 (iii) plasticizers or extenders (except mineral oil in the case of oil-extended rubber), fillers, reinforcing agents, organic solvents or any other substances, except those permitted under (b); (b) The presence of the following substances in any rubber or mixture of rubbers shall not affect its classification in heading No 4001 or 4002, as the case may be, provided that such rubber or mixture of rubbers retains its essential character as a raw material : (i) emulsifiers or anti-tack agents; (ii) small amounts of breakdown products of emulsifiers ; (iii) very small amounts of the following : heat-sensitive agents (generally for obtaining thermosensitive rubber latexes), cationic surface-active agents (generally for obtaining electro-positive rubber latexes), antioxidants, coagulants, crumbling agents, freeze-resisting agents, peptizers, preservatives, stabilizers, viscosity-control agents, or similar special-purpose additives . 6 . For the purposes of heading No 4004, the expression 'waste, parings and scrap' means rubber waste, parings and scrap from the manufacture or working of rubber and rubber goods definitely not usable as such because of cutting-up, wear or other reasons. 7 . Thread wholly of vulcanized rubber, of which any cross-sectional dimension exceeds 5 mm, is to be classified as strip, rods or profile shapes, of heading No 4008 . 8 . Heading No 4010 includes conveyor or transmission belts or belting of textile fabric impregnated, coated, covered or laminated with rubber or made from textile yarn or cord impregnated, coated, covered or sheathed with rubber. 9. In heading Nos 4001 , 4002, 4003, 4005 and 4008, the expressions 'plates', 'sheets' and 'strip' apply only to plates, sheets and strip and to blocks of regular geometric shape, uncut or simply cut to rectangular (including square) shape, whether or not having the character of articles and whether or not printed or otherwise surface-worked, but not otherwise cut to shape or further worked. In heading No 4008 the expressions 'rods' and 'profile shapes' apply only to such products, whether or not cut to length or surface-worked but not otherwise worked. Rate of duty Description t . , Supplementarycoae autonomous conventional unit (%) (%) 1 2 3 4 5 4001 Natural rubber, balata, gutta-percha, guayule, chicle and similar natural gums, in primary forms or in plates, sheets or strip : 4001 10 00  Natural rubber latex, whether or not prevulcanized Free Free   Natural rubber in other forms : 4001 21 00 Smoked sheets Free Free 4001 22 00 Technically specified natural rubber (TSNR) Free Free  4001 29 Other : 4001 29 10 Crepe Free Free  4001 29 90    Other Free Free  4001 30 00  Balata, gutta-percha, guayule, chicle and similar natural gums Free Free  288 Official Journal of the European Communities 27. 9. 93 Rate of duty CN ¢ . ¢ Supplementary code escrip ion autonomous conventional unit (%) (%) . ^ 3 4 5 4002 Synthetic rubber and factice derived from oils, in primary forms or in plates, sheets or strip ; mixtures of any product of heading No 4001 with any product of this heading, in primary forms or in plates, sheets or strip :  Styrene-butadiene rubber (SBR); carboxylated styrene-butadiene rubber (XSBR) : 4002 11 00 Latex Free Free  4002 19 00 Other Free Free  4002 20 00  Butadiene rubber (BR) Free Free   Isobutene-isoprene (butyl) rubber (I1R); halo-isobutene-isoprene rubber (CIIR or BIIR) : 4002 31 00 Isobutene-isoprene (butyl) rubber (IIR) Free Free  4002 39 00 Other Free Free   Chloroprene (chlorobutadiene) rubber (CR) : 4002 41 00 Latex Free Free  4002 49 00 Other Free Free   Acrylonitrile-butadiene rubber (NBR) : 4002 51 00 Latex Free Free  4002 59 00 Other . Free Free  4002 6000 - Isoprene rubber (IR) Free Free  4002 70 00  Ethylene-propylene-non-conjugated diene rubber (EPDM) Free Free  4002 8000  Mixtures of any product of heading No 4001 with any product of this heading Free Free   Other : 4002 91 00 Latex Free Free  4002 99 Other : 4002 99 10 Products modified by the incorporation of plastics 10 3,8  4002 99 90 Other Free Free  4003 00 00 Reclaimed rubber in primary forms or in plates, sheets or strip .... Free 1  4004 00 00 Waste, parings and scrap of rubber (other than hard rubber) and powders and granules obtained therefrom Free Free  4005 Compounded rubber, unvulcanized, in primary forms or in plates, sheets or strip : 4005 10 00  Compounded with carbon black or silica 6,5 2,5  4005 20 00  Solutions ; dispersions other than those of subheading No 4005 10 18 2,5   Other : 4005 91 00 Plates, sheets and strip 10 2,5  4005 99 00   Other Free Free  27. 9. 93 Official Journal of the European Communities 289 Rate of duty CN rw ¢ » ¢ Supplementarycode escnp ion autonomous conventional unit (%) (%) 1 2 3 4 5 4006 Other forms (for example, rods, tubes and profile shapes) and articles (for example, discs and rings), of unvulcanized rubber : 40061000  'Camel-back' strips for retreading rubber tyres 14 2,5  40069000 - Other 14 2,5  4007 00 00 Vulcanized rubber thread and cord 4 6,2  4008 Plates, sheets, strip, rods and profile shapes, of vulcanized rubber other than hard rubber :  Of cellular rubber : 4008 11 00 Plates, sheets and strip 18 5,8  4008 19 00 -- Other 15 4,4   Of non-cellular rubber : 4008 21 Plates, sheets and strip : 40082110 Floor coverings and mats 17 4,9 m2 4008 21 90 Other 17 4,9  400829 Other : 4008 29 10 Profile shapes, cut to size, for use in civil aircraft ( ¢) 15 Free  4008 29 90 Other 15 4,4  4009 Tubes, pipes and hoses, of vulcanized rubber other than hard rubber, with or without their fittings (for example, joints, elbows, flanges) : 4009 10 00  Not reinforced or otherwise combined with other materials, without fittings .18 4,9  40092000  Reinforced or otherwise combined only with metal, without fittings 18 4,9  4009 30 00  Reinforced or otherwise combined only with textile materials, without fittings 18 4,9  4009 40 00  Reinforced or otherwise combined with other materials, without fittings .. . 18 4,9  400950 - With fittings : 400950 10 Suitable for conducting gases or liquids, for use in civil aircraft (') .. 18 Free  Other : 4009 50 30 Not reinforced or otherwise combined with other materials 18 4,9  4009 50 50 Reinforced or otherwise combined only with metal 18 4,9  4009 50 70 Reinforced or otherwise combined only with textile materials .... 18 4,9  4009 50 90 Reinforced or otherwise combined with other materials 18 4,9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions. 290 Official Journal of the European Communities 27. 9 . 93 Rate of duty CN . . Supplementarycode Description autonomous conventional unit (%) (%) - 2 3 4 5 4010 Conveyor or transmission belts or belting, of vulcanized rubber : 40101000  Of trapezoidal cross-section (V-belts and V-belting) 15 10   Other : 4010 91 Of a width exceeding 20 cm : 40109110 Reinforced only with metal 15 10  40109130 Reinforced only with textile materials 15 10  4010 9160 Reinforced only with plastics 15 10  4010 9190 Other 15 10  401099 Other : 40109910 Synchronous transmission belts or belting 15 10  40109990 Other 15 10  4011 New pneumatic tyres, of rubber : 4011 1000  Of a kind used on motor cars (including station wagons and racing cars) . . 22 5,8 p/st 4011 20  Of a kind used on buses or lorries : 40112010 With a load index not exceeding 121 22 5,8 p/st 4011 2090   With a load index exceeding 121 22 5,8 p/st 4011 30  Of a kind used on aircraft : 40113010   For use on civil aircraft (!) 22 Free p/st 40113090 Other 22 5,8 p/st 4011 40  Of a kind used on motorcycles : 4011 40 10 For rims with a diameter not exceeding 30,5 cm 22 5,8 p/st Other, of a weight : 401140 91 Not exceeding 1,4 kg 22 5,8 p/st 401140 99  Exceeding 1,4 kg 22 5,8 p/st 4011 50  Of a kind used on bicycles : 4011 50 10 Tyre cases with sewn-in inner tubes 22 5,8 p/st 4011 50 90 Other 22 5,8 p/st  Other : 4011 91 Having a 'herring-bone' or similar tread : 4011 91 10 Of a kind used on agricultural and forestry vehicles 22 5,8 p/st 4011 91 30 Of a kind used on civil engineering vehicles 22 5,8 p/st 4011 91 90 Other 22 5,8 p/st 4011 99 Other : 401199 10 Of a kind used on agricultural and forestry vehicles 22 5,8 p/st 4011 99 30 Of a kind used on civil engineering vehicles 22 5,8 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions. 27 . 9 . 93 Official Journal of the European Communities 291 Rate of duty CN n ¢ t- Supplementarycode Description autonomous conventional unit (%) (%) 1 2 3 4 5 4011 99 90 Other 22 5,8 p/st 4012 Retreaded or used pneumatic tyres of rubber ; solid or cushion tyres, interchangeable tyre treads and tyre flaps, of rubber : 4012 10  Retreaded tyres : 4012 10 10 For use on civil aircraft ( ¢) 22 Free  Other : 4012 10 30 Of a kind used on motor cars (including station wagons and racing cars) 22 5,8  4012 10 50 Of a kind used on buses or lorries 22 5,8  40121080 Other 22 5,8  4012 20  Used pneumatic tyres : 4012 20 10 For use on civil aircraft (') 22 Free  4012 20 90 Other 22 5,8  4012 90 - Other : 4012 90 10 Solid or cushion tyres and interchangeable tyre treads 19 5,1  401290 90 Tyre flaps 22 5,8  4013 Inner tubes, of rubber : 4013 10  Of a kind used on motor cars (including station wagons and racing cars), buses or lorries : 4013 10 10 Of the kind used on motor cars (including station wagons and racing cars) 22 5,8 p/st 4013 10 90 Of the kind used on buses or lorries 22 5,8 p/st 4013 20 00  Of a kind used on bicycles 22 5,8 p/st 401390 - Other : 4013 90 10 Of a kind used on motorcycles 22 5,8 p/st 401390 90 Other 22 5,8 p/st 4014 Hygienic or pharmaceutical articles (including teats), of vulcanized rubber other than hard rubber, with or without fittings of hard rubber : 4014 10 00  Sheath contraceptives Free 3  401490 - Other : 4014 90 10   Teats, nipple shields, and similar articles for babies Free 3  4014 90 90 Other Free 3  4015 Articles of apparel and clothing accessories (including gloves), for all purposes, of vulcanized rubber other than hard rubber :  Gloves : 4015 11 00 Surgical 2,7 5,3 pa (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 292 Official Journal of the European Communities 27 . 9 . 93 Rate of duty /-. xi . . Supplementary code Description autonomous conventional unit (%) (%) 1 2 3 4 5 4015 19 Other : 4015 19 10 Household gloves 2,7 5,3 pa 40151990 Other 2,7 5,3 pa 40159000 - Other 5 6,2  4016 Other articles of vulcanized rubber other than hard rubber : 4016 10  Of cellular rubber : 4016 10 10 For technical uses, for use in civil aircraft ( ¢) 20 Free  40161090 Other 20 (2) 5,3   Other : 40169100 Floor coverings and mats 15 (3) 4,4  40169200 Erasers 15 (3) 4,4  4016 93 Gaskets, washers and other seals : 4016 93 10 For technical uses, for use in civil aircraft ( ¢) 20 Free  4016 93 90 Other 15 (3) 4,4  401694 00 Boat or dock fenders, whether or not inflatable 15 (3) 4,4  401695 00 Other inflatable articles 15 (3) 4,4  401699 Other : 4016 99 10 For technical uses, for use in civil aircraft (') 20 Free  Other : 401699 30 Expander sleeves 15 (3) 4,4  Other : For vehicles : 401699 51 Rubber-to-metal bonded parts 15 (3) 4,4  401699 59 Other 15 (3) 4,4  Other : 4016 99 81 Rubber-to-metal bonded parts 15 (3) 4,4  401699 89 Other 15 (3) 4,4  4017 00 Hard rubber (for example, ebonite) in all forms, including waste and scrap ; articles of hard rubber :  Hard rubber (for example, ebonite) in any form, scrap and waste included : 4017 00 11 In bulk or blocks, in plates, sheets or strip, in rods, profile shapes or tubes 10 3,2  4017 00 19 Scrap, waste and powder, of hardened rubber Free Free   Articles of hard rubber : 4017 00 91 Piping and tubing, with fittings attached, suitable for conducting gases or liquids, for use in civil aircraft (') 19 Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . (2) Duty rate of 4,5 %, subject to certain conditions. (3) Duty rate of 3,5 %, subject to certain conditions. 27 . 9 . 93 Official Journal of the European Communities 293 Rate of duty CN Description f , Supplementarycode r autonomous conventional unit (%) (%) 1 2 3 4 5 4017 00 99 Other 19 2,5  294 Official Journal of the European Communities 27 . 9. 93 SECTION VIII RAW HIDES AND SKINS, LEATHER, FURSKINS AND ARTICLES THEREOF ; SADDLERY AND HARNESS ; TRAVEL GOODS, HANDBAGS AND SIMILAR CONTAINERS ; ARTICLES OF ANIMAL GUT (OTHER THAN SILKWORM GUT) CHAPTER 41 RAW HIDES AND SKINS (OTHER THAN FURSKINS) AND LEATHER Notes 1 . This chapter does not cover : (a) parings or similar waste, of raw hides or skins (heading No 0511); (b) birdskins or parts of birdskins, with their feathers or down, of heading No 0505 or 6701 ; or (c) hides or skins, with the hair or wool on, raw, tanned or dressed (Chapter 43); the following are, however, to be classified in Chapter 41 , namely, raw hides and skins with the hair or wool on, of bovine animals (including buffalo), of equine animals, of sheep or lambs (except Astrakhan, Broadtail, Caracul, Persian or similar lambs, Indian, Chinese, Mongolian or Tibetan lambs), of goats or kids (except Yemen, Mongolian or Tibetan goats and kids), of swine (including peccary), of chamois, of gazelle, of reindeer, of elk, of deer, of roebucks or of dogs . 2 . Throughout the nomenclature the expression 'composition leather' means only substances of the kind referred to in heading No 4111 . Rate of duty CN Descriotion Supplementary code autonomous conventional unit (%) (%) 1 2 3 4 5 4101 Raw hides and skins of bovine or equine animals (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parch ­ ment-dressed or further prepared), whether or not dehaired or split : 4101 10  Whole hides and skins of bovine animals, of a weight per skin not exceeding 8 kg when simply dried, 10 kg when dry-salted, or 14 kg when fresh, wet-salted or otherwise preserved : 4101 10 10 Fresh or wet-salted Free Free  4101 10 90 Other Free Free   Other hides and skins of bovine animals, fresh or wet-salted : 4101 21 00 Whole Free Free  4101 22 00 Butts and bends Free Free  4101 29 00 Other Free Free  4101 30  Other hides and skins of bovine animals, otherwise preserved : 4101 30 10 Dried or dry-salted Free Free  4101 30 90   Other Free Free  4101 40 00  Hides and skins of eauine animals Free Free  27. 9 . 93 Official Journal of the European Communities 295 Rate of duty CN n ¢ t- Supplementarycode escrip ion autonomous conventional unit (%) (%&gt; 1 2 3 4 5 4102 Raw skins of sheep or lambs (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not with wool on or split, other than those excluded by note 1 (c) to this chapter : 4102 10  With wool on : 4102 10 10 Of lambs Free Free p/st 4102 10 90 Other Free Free p/st  Without wool on : 4102 21 00 Pickled Free Free p/st 4102 29 00 Other Free Free p/st 4103 Other raw hides and skins (fresh, or salted, dried, limed, pickled or otherwise preserved, but not tanned, parchment-dressed or further prepared), whether or not dehaired or split, other than those excluded by note 1 (b) or 1 (c) to this chapter : 4103 10 - Of goats or kids : 4103 10 10 Fresh, salted or dried Free Free p/st 4103 10 90 Other Free Free p/st 4103 20 00  Of reptiles Free Free  4103 90 00  Other Free Free  4104 Leather of bovine or equine animals, without hair on, other than leather of heading No 4108 or 4109 : 4104 10  Whole bovine skin leather, of a unit surface area not exceeding 28 square feet (2,6 m2) : 4104 10 10 East India kip, whole, whether or not the heads and legs have been removed, each of a net weight of not more than 4,5 kg, not further prepared than vegetable tanned, whether or not having undergone certain treatments, but obviously unsuitable for immediate use for the manufacture of leather articles Free Free  4104 10 30 Other skin leather not further prepared than chrome-tanned, in the wet-blue state 9 Free  Other : 4104 10 91 Not further prepared than tanned 9 7  Otherwise prepared : 4104 10 95 Boxcalf 9 7 m2 4104 10 99 Other 9 7 m2  Other bovine leather and equine leather, tanned or retanned but not further prepared, whether or not split : 4104 21 00 Bovine leather, vegetable pre-tanned 9 7  4104 22 Bovine leather, otherwise pre-tanned : 4104 22 10 Not further prepared than chrome-tanned in the wet-blue state ... 9 Free  4104 22 90  Other 9 7 4104 29 00 Other 9 7  296 Official Journal of the European Communities 27 . 9 . 93 Rate of duty pxx . . Supplementary code Description autonomous conventional unit (%) (%) 1 2 3 4 5  Other bovine leather and equine leather, parchment-dressed or prepared after tanning : 4104 31 Full grains and grain splits : Bovine leather :     Full grains : 4104 31 11 Sole leather 9 7  4104 31 19 Other 9 7  4104 31 30 Grain splits 9 7 m2 4104 31 90 Equine leather 9 7 m2 4104 39 Other : 4104 39 10 Bovine leather 9 7 m2 4104 39 90 Equine leather 9 7 m2 4105 Sheep or lamb skin leather, without wool on, other than leather of heading No 4108 or 4109 :  Tanned or retanned but not further prepared, whether or not split : 4105 11 Vegetable pre-tanned : 4105 11 10 Of Indian hair sheep, whether or not haying undergone certain treatments, but obviously unsuitable for immediate use for the manufacture of leather articles Free Free  Other : 41051191 Not split 6 2,5  4105 11 99 Split 6 2,5  4105 12 Otherwise pre-tanned : 4105 12 10 Not split 6 2,5  41051290 Split 6 2,5  4105 19 Other : 41051910 Not split 6 2,5  4105 19 90 Split 6 2,5  4105 20 00  Parchment-dressed or prepared after tanning 10 3,8 m2 4106 Goat or kid skin leather, without hair on, other than leather of heading No 4108 or 4109 :  Tanned or retanned but not further prepared, whether or not split : 4106 11 Vegetable pre-tanned : 4106 11 10 Of Indian goat or kid, whether or not having undergone certain treatments, but obviously unsuitable for immediate use for the manufacture of leather articles Free Free  4106 11 90 Other 7 2,9  4106 12 00 Otherwise pre-tanned 7 2,9  41061900 Other 7 2,9  4106 20 00  Parchment-dressed or prepared after tanning 10 3,8 m2 27 . 9 . 93 Official Journal of the European Communities 297 Rate of duty CN rx ¢ . ¢ Supplementary code scrip ion autonomous conventional unit (%) &lt;%) 1 2 3 4 5 4107 Leather of other animals, without hair on, other than leather of heading No 4108 or 4109 : 4107 10 - Of swine : 4107 10 10 Not further prepared than tanned 8 3,2  41071090 Other 9 3,5 m2  Of reptiles : 4107 21 00 Vegetable pre-tanned Free Free  4107 29 Other : 4107 29 10 Not further prepared than tanned 8 3,2  4107 2990 Other 9 3,5  4107 90  Of other animals : 4107 90 10 Not further prepared than tanned 8 3,2  41079090 Other 9 3,5 m2 4108 00 Chamois (including combination chamois) leather : 4108 00 10  Of sheep and lambs 10 3,8  41080090  Of other animals 10 3,8  41090000 Patent leather and patent laminated leather; metallized leather .... 12 3,8 m2 4110 0000 Parings and other waste of leather or of composition leather, not suitable for the manufacture of leather articles ; leather dust, powder and flour Free Free  4111 00 00 Composition leather with a basis of leather or leather fibre, in slabs, sheets or strip, whether or not in rolls 10 3,8  298 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 42 ARTICLES OF LEATHER; SADDLERY AND HARNESS; TRAVEL GOODS, HANDBAGS AND SIMILAR CONTAINERS; ARTICLES OF ANIMAL GUT (OTHER THAN SILKWORM GUT) Notes 1 . This chapter does not cover : (a) sterile surgical catgut or similar sterile suture materials (heading No 3006); (b) articles of apparel and clothing accessories (except gloves), lined with furskin or artificial fur or to which furskin or artificial fur is attached on the outside except as mere trimming (heading No 4303 or 4304); (c) made-up articles of netting (heading No 5608); (d) articles of Chapter 64; (e) headgear or parts thereof of Chapter 65 ; (f) whips, riding-crops or other articles of heading No 6602; (g) cuff-links, bracelets or other imitation jewellery (heading No 7117); (h) fittings or trimmings for harness, such as stirrups, bits, horse brasses and buckles, separately presented (generally in Section XV); (ij) strings, skins for drums or the like, or other parts of musical instruments (heading No 9209); (k) articles of Chapter 94 (for example, furniture, lamps and lighting fittings); (1) articles of Chapter 95 (for example, toys, games, sports requisites); or (m) buttons, press-fasteners, snap-fasteners, press-studs, button moulds or other parts of these articles, button blanks, of heading No 9606. 2 . In addition to the provisions of note 1 above, heading No 4202 does not cover : (a) bags made of sheeting of plastics, whether or not printed, with handles, not designed for prolonged use (heading No 3923); (b) articles of plaiting materials (heading No 4602); (c) articles of precious metal, of metal clad with precious metal, of natural or cultured pearls or of precious or semi-precious stones (natural, synthetic or reconstructed) (Chapter 71 ). 3 . For the purposes of heading No 4203, the expression 'articles of apparel and clothing accessories' applies inter alia to gloves (including sports gloves), aprons and other protective clothing, braces, belts, bandoliers and wrist straps, but excluding watch straps (heading No 9113). 29927 . 9 . 93 Official Journal of the European Communities Rate of duty CN rv, ¢ « ¢ Supplementarycode Description autonomous conventional unit (%) (%) 1 2 3 4 5 420100 00 Saddlery and harness for any animal (including traces, leads, knee pads, muzzles, saddle cloths, saddle bags, dog coats and the like), of any material 18 5,8  4202 Trunks, suit-cases, vanity-cases, executive-cases, brief-cases, school satchels, spectacle cases, binocular cases, camera cases, musical instrument cases, gun cases, holsters and similar containers ; travel ­ ling-bags, toilet bags, rucksacks, handbags, shopping-bags, wallets, purses, map-cases, cigarette-cases, tobacco-pouches, tool bags, sports bags, bottle-cases, jewellery boxes, powder-boxes, cutlery cases and similar containers, of leather or of composition leather, of sheeting of plastics, of textile materials, of vulcanized fibre or of paperboard, or wholly or mainly covered with such materials or with paper :  Trunks, suit-cases, vanity cases, executive-cases, brief-cases, school satchels and similar containers : 4202 11 With outer surface of leather, of composition leather or of patent leather : 4202 11 10 Executive-cases, brief-cases, school satchels and similar containers . 19 5,1 p/st 42021190 Other 19 5,1  4202 12 With outer surface of plastics or of textile materials : In the form of plastic sheeting : 4202 12 11 Executive-cases, brief-cases, school satchels and similar con ­ tainers 21 12 p/st 42021219 Other 21 12  4202 12 50 Of moulded plastic material 22 8,4  Of other materials, including vulcanised fibre : 4202 12 91 Executive-cases, brief-cases, school satchels and similar con ­ tainers 19 5,1 p/st 42021299 Other 19 5,1  4202 19 Other : 4202 19 10 Of aluminium 19 7  42021990 Of other materials 19 5,1   Handbags, whether or not with shoulder strap, including those without * handle : 4202 21 00 With outer surface of leather, of composition leather or of patent leather 19 5,1 p/st 4202 22 With outer surface of plastic sheeting or of textile materials : 4202 22 10 Of plastic sheeting 21 12 p/st 4202 22 90 Of textile materials 19 5,1 p/st 42022900 Other 19 5,1 p/st  Articles of a kind normally carried in the pocket or in the handbag : 4202 31 00 With outer surface of leather, of composition leather or of patent leather 19 5,1  4202 32 With outer surface of plastic sheeting or of textile materials : 4202 32 10 Of plastic sheeting 21 12  300 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4202 32 90 Of textile materials 19 5,1  4202 39 00 Other 19 5,1   Other : 4202 91 With outer surface of leather, of composition leather or of patent leather : 4202 9110 Travelling-bags, toilet bags, rucksacks and sports bags 19 5,1  4202 91 80 Other 19 5,1  4202 92 With outer surface of plastic sheeting or of textile materials : Of plastic sheeting : 42029211 Travelling-bags, toilet bags, rucksacks and sports bags 21 12  4202 92 18 Other 21 12  Of textile materials : 4202 92 91 Travelling-bags, toilet bags, rucksacks and sports bags 19 5,1  4202 9298 Other 19 5,1  4202 99 00 -- Other 19 6  4203 Articles of apparel and clothing accessories, of leather or of composi ­ tion leather : 4203 10 00  Articles of apparel 20 7   Gloves, mittens and mitts : 4203 21 00 Specially designed for use in sports 19 10 pa 4203 29 Other : 4203 2910 Protective for all trades 17 10 pa Other : 4203 29 91 Men's and boys' 19 10 pa 4203 29 99 Other 19 10 pa 4203 M00  Belts and bandoliers 19 7  4203 40 00  Other clothing accessories 19 7  4204 00 Articles of leather, or of composition leather, of a kind used in machinery or mechanical appliances or for other technical uses : 4204 00 10  Conveyor or transmission belts or belting 10 3,8  4204 00 90 - Other ' 13 5,3  4205 00 00 Other articles of leather or of composition leather 17 4  4206 Articles of gut (other than silkworm gut), of goldbeater's skin, of bladders or of tendons : 42061000 - Catgut 8 4,4  4206 90 00 - Other 8 4,4  27. 9 . 93 Official Journal of the European Communities 301 CHAPTER 43 FURSK1NS AND ARTIFICIAL FUR ; MANUFACTURES THEREOF Notes 1 . Throughout the nomenclature references to 'furskins', other than to raw furskins of heading No 4301 , apply to hides or skins of all animals which have been tanned or dressed with the hair or wool on. 2 . This chapter does not cover : (a) birdskins or parts of birdskins, with their feathers or down (heading No 0505 or 6701); (b) raw hides or skins, with the hair or wool on, of Chapter 41 (see note 1 (c) to that chapter); (c) gloves consisting of leather and furskin or of leather and artificial fur (heading No 4203) : (d) articles of Chapter 64; (e) headgear or parts thereof of Chapter 65 ; or (f) articles of Chapter 95 (for example, toys, games, sports requisites). 3 . Heading No 4303 includes furskins and parts thereof, assembled with the addition of other materials, and furskins and parts thereof, sewn together in the form of garments or parts or accessories of garments or in the form of other articles . 4. Articles of apparel and clothing accessories (except those excluded by Note 2) lined with furskin or artificial fur or to which furskin or artificial fur is attached on the outside except as mere trimming are to be classified within heading No 4303 or 4304 as the case may be. 5 . Throughout the nomenclature the expression 'artificial fur' means any imitation of furskin consisting of wool, hair or other fibres gummed or sewn on to leather, woven fabric or other materials, but does not include imitation furskins obtained by weaving or knitting (generally, heading No 5801 or 6001). \\ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4301 Raw furskins (including heads, tails, paws and other pieces or cuttings, suitable for furriers* use), other than raw hides and skins of heading No 4101, 4102 or 4103 : 4301 10 00  Of mink, whole, with or without head, tail or paws Free Free p/st 4301 20 00  Of rabbit or hare, whole, with or without head, tail or paws Free Free p/st 4301 3000  Of lamb, the following : Astrakhan, Broadtail, Caracul, Persian and similar lamb, Indian, Chinese, Mongolian or Tibetan lamb, whole, with or without head, tail or paws Free Free p/st 4301 40 00  Of beaver, whole, with or without head, tail or paws Free Free p/st 4301 50 00  Of musk-rat, whole, with or without head, tail or paws Free Free p/st Official Journal of the European Communities 27 . 9 . 93302 II\ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4301 60 00  Of fox, whole, with or without head, tail or paws Free Free p/st 4301 70  Of seal, whole, with or without head, tail or paws : 4301 70 10 Of whitecoat pups of harp seal and of pups of hooded seal (blue ­ backs) Free Free p/st 4301 70 90 Other Free Free p/st 4301 80  Other furskins, whole, with or without head, tail or paws : 43018010 Of sea-otters or of nutria (coypu) Free Free p/st 4301 80 30 Of marmots Free Free p/st 4301 80 50 Of wild felines Free Free p/st 4301 80 90 Other Free Free  4301 90 00  Heads, tails, paws and other pieces or cuttings, suitable for furriers' use . . Free Free  4302 Tanned or dressed furskins (including heads, tails, paws and other pieces or cuttings), unassembled, or assembled (without the addition of other materials) other than those of heading No 4303 :  Whole skins, with or without head, tail or paws, not assembled : 4302 11 00 Of mink 9 3,5 p/st 4302 12 00 Of rabbit or hare 9 3,5 p/st 43021300 Of lamb, the following : Astrakhan, Broadtail, Caracul, Persian and similar lamb, Indian, Chinese, Mongolian or Tibetan lamb 9 3,5 p/st 4302 19 Other : 43021910 Of beaver 9 3,5 p/st 4302 19 20 Of musk-rat 9 3,5 p/st 43021930 Of fox 9 3,5 p/st Of seal : 4302 19 41 Of whitecoat pups of harp seal or of pups of hooded seal (blue-backs) 9 3,5 p/st 43021949 Other 9 3,5 p/st 4302 19 50 Of sea-otters or of nutria (coypu) 9 3,5 p/st 4302 19 60 Of marmots 9 3,5 p/st 4302 19 70 Of wild felines 9 3,5 p/st t 4302 19 80 Of sheep or lambs 9 3,5 p/st t 4302 19 95 Other 9 3,5  4302 20 00  Heads, tails, paws and other pieces or cuttings, not assembled Free 2,9  4302 30  Whole skins and pieces or cuttings thereof, assembled : 4302 30 10 'Dropped' furskins 24 6  Other : 4302 30 21 Of mink 9 3,5 p/st 4302 30 25  Of rabbit or hare 9 3,5 p/st 27. 9. 93 Official Journal of the European Communities 303 \ Rate of duty ll CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4302 30 31 Of lamb, the following: Astrakhan, Broadtail , Caracul, Persian and similar lamb, Indian, Chinese, Mongolian or Tibetan lamb 9 3,5 p/st 43023035 Of beaver 9 3,5 p/st 4302 30 41 Of musk-rat 9 3,5 p/st 4302 3045 Of fox 9 3,5 p/st Of seal : 4302 3051 Of whitecoat pups of harp seal and of pups of hooded seal (blue-backs) 9 3,5 p/st 4302 3055 Other 9 3,5 p/st 4302 30 61 Of sea-otters or of nutria (coypu) 9 3,5 p/st 4302 30 65 Of marmots 9 3,5 p/st 4302 30 71 Of wild felines 9 3,5 p/st 43023075 Other 9 3,5  4303 Articles of apparel, clothing accessories and other articles of furskin : 4303 10  Articles of apparel and clothing accessories : 4303 10 10 Of furskins of whitecoat pups of harp seal and of pups of hooded seal (blue-backs) 24 6  43031090 Other 24 6  43039000 - Other 24 6  4304 00 00 Artificial fur and articles thereof 22 5,8  304 Official Journal of the European Communities 27 . 9 . 93 SECTION IX WOOD AND ARTICLES OF WOOD ; WOOD CHARCOAL ; CORK AND ARTICLES OF CORK; MANUFACTURES OF STRAW, OF ESPARTO OR OF OTHER PLAITING MATERIALS ; BASKETWARE AND WICKERWORK CHAPTER 44 WOOD AND ARTICLES OF WOOD ; WOOD CHARCOAL Notes 1 . This chapter does not cover : (a) wood, in chips, in shavings, crushed, ground or powdered, of a kind used primarily in perfumery, in pharmacy, or for insecticidal, fungicidal or similar purposes (heading No 1211); (b) bamboos or other plaiting materials of heading No 1401 ; (c) wood, in chips, in shavings, ground or powdered, of a kind used primarily in dyeing or in tanning (heading No 1404); (d) activated charcoal (heading No 3802); (e) articles of heading No 4202; (f) goods of Chapter 46; (g) footwear or parts thereof of Chapter 64; (h) goods of Chapter 66 (for example, umbrellas and walking-sticks and parts thereof); (ij) goods of heading No 6808 ; (k) imitation jewellery of heading No 7117; (1) goods of Section XVI or Section XVII (for example, machine parts, cases, covers, cabinets for machines and apparatus and wheelwrights' wares); (m) goods of Section XVIII (for example, clock cases and musical instruments and parts thereof); (n) parts of firearms (heading No 9305); (o) articles of Chapter 94 (for example, furniture, lamps and lighting fittings, prefabricated buildings); (p) articles of Chapter 95 (for example, toys, games, sports requisites); (q) articles of Chapter 96 (for example, smoking pipes and parts thereof, buttons, pencils) excluding bodies and handles, of wood, for articles of heading No 9603 ; or (r) articles of Chapter 97 (for example, works of art). 2 . In this chapter, the expression 'densifled wood' means wood which has been subjected to chemical or physical treatment (being, in the case of layers bonded together, treatment in excess of that needed to ensure a good bond), and which has thereby acquired increased density or hardness together with improved mechanical strength or resistance to chemical or electrical agencies. 1 27. 9 . 93 Official Journal of the European Communities 305 3 . Heading Nos 4414 to 4421 apply to articles of the respective descriptions of particle board or similar board, fibreboard, laminated wood or densified wood as they apply to such articles of wood. 4 . Products of heading No 4410, 4411 or 4412 may be worked to form the shapes provided for in respect of the goods of heading No 4409, curved, corrugated, perforated, cut or formed to shapes other than square or rectangular or submitted to any other operation provided it does not give them the character of articles of other headings. 5 . Heading No 4417 does not apply to tools in which the blade, working edge, working surface or other working part is formed by any of the materials specified in note 1 to Chapter 82. 6. For the purposes of this chapter and subject to notes 1 (b) and 1 (f) above, any reference to 'wood' applies also to bamboo and other materials of a woody nature. Additional notes 1 . For the purposes of heading No 4405, 'wood flour' means wood powder of which not more than 8% by weight is retained by a sieve with an aperture of 0,63 mm. 2. For the purposes of subheadings 4414 00 10, 4418 20 10, 4419 00 10, 4420 10 11 , 4420 90 11 and 4420 90 91, 'tropical wood' means the following tropical woods : okoume, obeche, sapelli, sipo, acajou d'Afrique, makori, iroko, tiama, mansonia, ilomba, dibitou, limba, azobi, dark red meranti, light red meranti, meranti bakau, white lauan, white meranti, white seraya, yellow meranti, alan, keruing, ramin, kapur, teak, jongkong, merbau, jelutong, kempas, baboen, mahogany (Swietenia spp.), imbuia, balsa, palissandre du Bresil and bois de rose femelle. Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4401 Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms ; wood in chips or particles ; sawdust and wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms : 4401 10 00  Fuel wood, in logs, in billets, in twigs, in faggots or in similar forms .... Free Free   Wood in chips or particles : 4401 21 00 Coniferous Free 3,2  4401 22 00 Non-coniferous Free 3,2  4401 30  Sawdust and wood waste and scrap, whether or not agglomerated in logs, briquettes, pellets or similar forms : 4401 30 10 Sawdust Free Free  44013090 Other Free Free  4402 00 00 Wood charcoal (including shell or nut charcoal), whether or not agglomerated 13 Free  4403 Wood in the rough, whether or not stripped of bark or sapwood, or roughly squared : 4403 10  Treated with paint, stains, creosote or other preservatives : 4403 10 10 Poles of coniferous wood, injected or otherwise impregnated to any degree, not less than 6 m nor more than 18 m in length and with a circumference at the butt end of more than 45 cm but not more than 90 cm 8 2,5 m* 306 Official Journal of the European Communities 27 . 9 . 93 l Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : 4403 10 91 Coniferous wood Free Free m3 4403 10 99 Other Free Free m3 4403 20 00  Other, coniferous Free Free m3  Other, of the following tropical woods : 4403 31 00 Dark red meranti, light red meranti and meranti bakau Free Free m3 4403 32 00 White lauan, white meranti, white seraya, yellow meranti and alan .... Free Free m3 4403 33 00 Keruing, ramin, kapur, teak, jongkong, merbau, jelutong and kempas . . Free Free m3 4403 34 Okoume, obeche, sapelli, sipo, acajou d'Afrique, makore and iroko : 4403 34 10 Okoume Free Free m3 4403 34 30 Obeche Free Free m3 4403 34 50 Sipo Free Free m3 4403 34 70 Makore Free Free m3 4403 34 90 Other Free Free m3 4403 35 Tiama, mansonia, ilomba, dibetou, limba and azobe : 4403 35 10 Limba Free Free m3 4403 35 90 Other Free Free m3  Other : 4403 91 00   Of oak (Quercus spp.) Free Free m3 4403 92 00 Of beech (Fagus spp.) Free Free m3 4403 99 Other : 4403 99 10    Of poplar Free Free m3 k 4403 99 20    Of chestnut Free Free m3 k 4403 99 30 Of eucalyptus Free Free m3 k 4403 99 40 Of the following tropical woods: baboen, mahogany (Swietenia spp .), imbuia, balsa, palissandre du Bresil and bois de rose femelle . Free Free m3 k 4403 99 80 Other Free Free m3 4404 Hoopwood ; split poles ; piles, pickets and stakes of wood, pointed but not sawn lengthwise ; wooden sticks, roughly trimmed but not turned, bent or otherwise worked, suitable for the manufacture of walking ­ sticks, umbrellas, tool handles or the like ; chipwood and the like : 44041000 - Coniferous 7 2,9  4404 20 00  Non-coniferous 7 2,9  4405 00 00 Wood wool ; wood flour 10 3,8  4406 Railway or tramway sleepers (cross-ties) of wood : 4406 10 00  Not impregnated 8 2,7 m3 4406 90 00  Other 10 3,8 m3 27 . 9 . 93 Official Journal of the European Communities 307 \ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4407 Wood sawn or chipped lengthwise, sliced or peeled, whether or not planed, sanded or finger-jointed, of a thickness exceeding 6 mm : 4407 10 - Coniferous : 4407 10 10 Finger-jointed, whether or not planed or sanded 14 4,9 m3 Other : 44071030 Planed 10 4 m3 4407 10 50 Sanded 14 4,9 m3 Other : 4407 10 71 Small boards for the manufacture of pencils (') Free Free m3 4407 1079 Wood of a length of 125 cm or less and of a thickness of less than 12,5 mm 13 3,8 m3 Other : 4407 10 91 Spruce of the kind 'Picea abies Karst.' or silver fir (Abies alba Mill .) Free Free m3 4407 10 93 Pine of the kind of 'Pinus sylvestris L. ' Free Free m3 4407 10 99 Other Free Free m3  Of the following tropical woods : 4407 21 Dark red meranti, light red meranti, meranti bakau, white lauan, white meranti, white seraya, yellow meranti, alan, keruing, ramin, kapur, teak, jongkong, merbau, jelutong and kempas : 4407 21 10 Finger-jointed, whether or not planed or sanded 2,5 4,9  Other : Planed : 4407 21 31 Blocks, strips and friezes for parquet or wood block flooring, not assembled 2 4 m2 4407 21 39 Other 2 4 m3 4407 21 50 Sanded 2,5 4,9  Other : 4407 21 60 Dark red meranti and light red meranti Free Free m3 4407 21 70 White lauan and white meranti Free Free m3 4407 21 80 Other Free Free m3 4407 22 Okoume, obeche, sapelli, sipo, acajou d'Afrique,makore, iroko, tiama, mansonia, ilomba, dibetou, limba and azobe : 4407 22 10 Finger-jointed, whether or not planed or sanded 2,5 4,9  Other : Planed : 4407 22 31 Blocks, strips and friezes for parquet or wood block flooring, not assembled 2 4 m2 4407 22 39 Other 2 4 m3 4407 22 50 Sanded 2,5 4,9  Other : 4407 22 60 _____ Azob6 Free Free m3 (&gt;) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 308 Official Journal of the European Communities 27 . 9 . 93 ll Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4407 22 80 Other Free Free m3 4407 23 Baboen, mahogany (Swietenia spp.), imbuia and balsa : 4407 23 10 Finger-jointed, whether or not planed or sanded 2,5 4,9  Other : 4407 23 30 Planed 2 4 m3 4407 2350 Sanded 2,5 4,9  4407 23 90 Other Free Free m3  Other : 4407 91 Of oak (Quercus spp.) : 4407 91 10 Finger-jointed, whether or not planed or sanded 14 4,9   Other : Planed : 4407 91 31 Blocks, strips and friezes for parquet or wood block flooring, not assembled 10 4 m2 4407 91 39 Other 10 4 m3 44079150 Sanded 14 4,9  4407 91 90 Other Free Free m3 4407 92 Of beech (Fagus spp.) : 4407 92 10 Finger-jointed, whether or not planed or sanded 14 4,9  Other : 44079230 Planed 10 4 m3 4407 92 50 Sanded 14 4,9  4407 92 90  Other Free Free m3 4407 99 Other : Finger-jointed, whether or not planed or sanded : 4407 9911 Of palissandre du Bresil or bois de rose femelle 2,5 4,9  4407 99 19 Other 14 4,9  Other : Planed : 4407 99 31 Of palissandre du Bresil or bois de rose femelle 2 4 m3 4407 99 39 _____ Other 10 4 m3 Sanded : 4407 9951 Of palissandre du Br6sil or bois de rose femelle 2,5 4,9  4407 99 59 Other 14 4,9  Other : 4407 99 91      Of poplar Free Free m3 4407 99 93 Of walnut Free Free m3 4407 99 99 Other Free Free m3 27 . 9 . 93 Official Journal of the European Communities 309 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4408 Veneer sheets and sheets for plywood (whether or not spliced) and other wood sawn lengthwise, sliced or peeled, whether or not planed, sanded or finger-jointed, of a thickness not exceeding 6 mm : 4408 10  Coniferous : 4408 10 10 Finger-jointed, whether or not planed or sanded 14 4,9  Other : 440810 30 Planed 10 4 m3 4408 10 50 Sanded 14 4,9     Other : 4408 10 91 Small boards for the manufacture of pencils (') Free Free  Other : 4408 10 93 _____ Of a thickness not exceeding 1 mm 10 6 m3 4408 10 99    Of a thickness exceeding 1 mm 10 6 m3 4408 20  Of the following tropical woods : dark red meranti, light red meranti, white lauan, sipo, limba, okoume, obeche, acajou d'Afrique, sapelli, baboen, mahogany (Swietenia spp.), palissandre du Bresil and bois de rose femelle : 4408 2010   Finger-jointed, whether or not planed or sanded 14 4,9  Other : 4408 20 30 Planed 10 4 m3 4408 20 50 Sanded 14 4,9  Other : 4408 2091     Of a thickness not exceeding 1 mm 10 6 m3 4408 20 99     Of a thickness exceeding 1 mm 10 6 m3 4408 90 - Other : 4408 90 10 Finger-jointed, whether or not planed or sanded 14 4,9    Other : 4408 90 30 Planed 10 4 m3 4408 90 50 Sanded 14 4,9     Other : 4408 90 91     Small boards for the manufacture of pencils (') Free Free  Other :      Of a thickness not exceeding 1 mm : r 4408 90 92 Of the following tropical woods : makore, iroko, tiama, mansonia, ilomba, dibetou, azobe, meranti bakau, white meranti, white seraya, yellow meranti, alan, keruing, ramin, kapur, teak, jongkong, merbau, jelutong, kempas, imbuia and balsa 10 6 m3 r 4408 90 94 Other 10 6 m3 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 310 Official Journal of the European Communities 27 . 9. 93 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Of a thickness exceeding 1 mm : k 4408 90 96 Of the following tropical woods : makore, iroko, tiama, mansonia, ilomba, dib6tou, azob6, meranti bakau, white meranti , white seraya, yellow meranti, alan, kerning, ramin, kapur, teak, jongkong, merbau, jelutong, kempas, imbuia and balsa 10 6 m3 k 4408 9098 Other 10 6 m3 4409 Wood (including strips and friezes for parquet flooring, not assemb ­ led) continuously shaped (tongued, grooved, rebated, chamfered, V ­ jointed, beaded, moulded, rounded or the like) along any of its edges or faces, whether or not planed, sanded or finger-jointed : 4409 10  Coniferous : Beadings and mouldings including moulded skirting and other moulded boards : 4409 10 11 Mouldings for frames for paintings, photographs, mirrors or similar objects 15 3 m 44091019 Other 15 3  44091090 Other 10 4  4409 20 - Non-coniferous : Beadings and mouldings including moulded skirting and other moulded boards : 4409 20 11 Mouldings for frames for paintings, photographs, mirrors or similar objects 2,5 3 m 4409 2019 Other 2,5 3  Other : 4409 20 91 Blocks, strips and friezes for parquet or wood block flooring, not assembled 3 4 m2 44092099 Other 3 4  4410 Particle board and similar board of wood or other ligneous materials, whether or not agglomerated with resins or other organic binding substances : 4410 10 - Of wood : 4410 10 10 Unworked or not further worked than sanded 13 10 m3 4410 10 30 Surfaced with high pressure decorative laminates 13 10 m3 4410 10 50 Surfaced with melamine resin impregnated paper 13 10 m3 44101090 Other 13 10 m3 4410 90 00  Of other ligneous materials 13 10 m3 4411 Fibreboard of wood or other ligneous materials, whether or not bonded with resins or other organic substances :  Fibreboard of a density exceeding 0,8 g/cm3 : 4411 11 00 Not mechanically worked or surface covered 15 10 m2 441119 00 Other 15 10 m2 27. 9. 93 Official Journal of the European Communities 311 || Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Fibreboard of a density exceeding 0,5 g/cm3 but not exceeding 0,8 g/cm3 : 44112100   Not mechanically worked or surface covered IS 10 m2 441129 00 Other 15 10 m2  Fibreboard of a density exceeding 0,35 g/cm3 but not exceeding 0,5 g/cm3 : 44113100 Not mechanically worked or surface covered 15 10 m2 44113900 Other 15 10 m2  Other : 44119100 Not mechanically worked or surface covered 15 10 m2 441199 00 Other 15 10 m2 4412 Plywood, veneered panels and similar laminated wood :  Plywood consisting solely of sheets of wood, each ply not exceeding 6 mm thickness : 4412 11 With at least one outer ply of the following tropical woods : dark red meranti, light red meranti, white lauan, sipo, limba, okoume, obeche, acajou d'Afrique, sapelli, baboen, mahogany (Swietenia spp.), palissandre du Bresil or bois de rose femelle : r 44121110 With at least one outer ply of okoume 15 10 m3 : 44121190 Other 15 10 m3 4412 12 00   Other, with at least one outer ply of non-coniferous wood 15 10 m3 44121900 Other 15 10 ( ») m3  Other, with at least one outer ply of non-coniferous wood : 4412 21 00 Containing at least one layer of particle board 15 10 m3 4412 29 Other : 4412 2910 Blockboard, laminboard and battenboard 15 10 m3 4412 29 90 Other 15 10 m3  Other : 4412 91 00 Containing at least one layer of particle board 15 10 m3 4412 99 Other : 4412 99 10 Blockboard, laminboard and battenboard 15 10 m3 4412 99 90 Other 15 10 (&gt;) m3 4413 00 00 Densified wood, in blocks, plates, strips or profile shapes 10 3 m3 (') Exemption from the payment of duty within the limits of an annual tariff quota of 600 000 m3 of plywood of coniferous species, without the addition of other substances :  of which the faces are not further prepared than the peeling process, of a thickness greater than 8,5 mm, or  sanded, of a thickness greater than 18,5 mm . 312 Official Journal of the European Communities 27 . 9 . 93 Il Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4414 00 Wooden frames for paintings, photographs, mirrors or similar ob ­ jects : 4414 00 10  Of tropical wood, as specified in additional note 2 to this chapter 2,5 5,1  4414 0090 - Of other wood 15 5,1  4415 Packing cases, boxes, crates, drums and similar packings, of wood ; cable-drums of wood ; pallets, box pallets and other load boards, of wood : 4415 10  Cases, boxes, crates, drums and similar packings ; cable-drums : 4415 10 10 Cases, boxes, crates, drums and similar packings 13 7,5  44151090 Cable-drums 14 4,9  4415 20  Pallets, box pallets and other load boards : 4415 20 10 Rat pallets 14 4,9  4415 20 90 Other 13 7,5  4416 00 Casks, barrels, vats, tubs and other coopers* products and parts thereof, of wood, including staves : 4416 00 10 - Riven staves of wood, not further prepared than sawn on one principal surface; sawn staves of wood, of which at least one principal surface has been cylindrically sawn, not further prepared than sawn 7 2,9  4416 0090 - Other 14 4,1  4417 00 Tools, tool bodies, tool handles, broom or brush bodies and handles, of wood ; boot or shoe lasts and trees, of wood : 4417 00 10 - Handles for articles of cutlery, forks and spoons; brush bodies 16 4,6  4417 00 90 - Other 12 6  4418 Builders* joinery and carpentry of wood, including cellular wood panels, assembled parquet panels, shingles and shakes : 4418 10 00  Windows, frencbwindows and their frames 14 6  4418 20  Doors and their frames and thresholds : 4418 20 10 Of tropical wood, as specified in additional note 2 to this chapter ... 3 6  4418 20 90 Of other wood 14 6  4418 30  Parquet panels : 4418 30 10 For mosaic floors 14 6 m2   Other : k 4418 30 91 Composed of two or more layers of wood 14 6 m2 * 4418 30 99 Other 14 6 m2 441840 00  Shuttering for concrete constructional work 14 4,1  4418 5000  Shingles and shakes 14 4,9  4418 9000 - Other 14 6  27 . 9 . 93 Official Journal of the European Communities 313 || Rate of duty I CN code Description autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 5 4419 00 Tableware and kitchenware, of wood : 4419 00 10  Of tropical wood, as specified in additional note 2 to this chapter Free 3  44190090  Of other wood 15 3  4420 Wood marquetry and inlaid wood ; caskets and cases for jewellery or cutlery, and similar articles, of wood ; statuettes and other ornaments, of wood ; wooden articles of furniture not falling in Chapter 94 : 4420 10  Statuettes and other ornaments, of wood : 4420 10 11 Of tropical wood, as specified in additional note 2 to this chapter ... 3 6  4420 10 19 Of other wood 18 6  4420 90 - Other : Wood marquetry and inlaid wood : 4420 90 11 Of tropical wood, as specified in additional note 2 to this chapter .5 10 m3 4420 90 19 Of other wood 15 10 m3 Other : 4420 90 91 Of tropical wood, as specified in additional note 2 to this chapter .3 6  4420 90 99 Other 18 6  4421 Other articles of wood : 4421 10 00  Clothes hangers 2,4 4,9 p/st 4421 90 - Other : 4421 90 10 Spools, cops, bobbins, sewing thread reels and the like, of turned wood Free 2,5  4421 90 30 Blind rollers, whether or not fitted with springs Free 4,6  4421 90 50 Match splints; wooden pegs or pins for footwear Free 4,4  Other : 44219091 Of fibreboard 5 7,5  44219099 Other Free 4,9  314 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 45 CORK AND ARTICLES OF CORK Note 1 . This chapter does not cover : (a) footwear or parts of footwear of Chapter 64; (b) headgear or parts of headgear of Chapter 65 ; or (c) articles of Chapter 95 (for example, toys, games, sports requisites). Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4501 Natural cork, raw or simply prepared ; waste cork; crushed, granu ­ lated or ground cork : 4501 10 00  Natural cork, raw or simply prepared 7 2,5  450190 00 - Other 7 2,5  4502 00 00 Natural cork, debacked or roughly squared, or in rectangular (includ ­ ing square) blocks, plates, sheets or strip (including sharp-edged blanks for corks or stoppers) 12 5,3  4503 Articles of natural cork : 4503 10  Corks and stoppers : 4503 10 10 Cylindrical 20 8  4503 10 90 Other 20 8  4503 90 00 - Other 20 8  4504 Agglomerated cork (with or without a binding substance) and articles of agglomerated cork : 4504 10  Blocks, plates, sheets and strip ; tiles of any shape ; solid cylinders, including discs : Corks and stoppers : 4504 10 11 For sparkling wine, including those with washers of natural cork . . 20 8  4504 10 19 Other 20 8  Other : 4504 10 91  With a binding substance 20 8  4504 10 99 Other 20 8  4504 90 - Other : 4504 90 10 Gaskets, washers and other seals, for use in civil aircraft ( ¢) 20 Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 27 . 9 . 93 Official Journal of the European Communities 315 \ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : 4504 90 91 Corks and stoppers 20 8  4504 9099 Other 20 8  316 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 46 MANUFACTURES OF STRAW, OF ESPARTO OR OF OTHER PLAITING MATERIALS ; BASKETWARE AND WICKERWORK Notes 1 . In this chapter the expression 'plaiting materials' means materials in a state or form suitable for plaiting, interlacing or similar processes ; it includes straw, osier or willow, bamboos, rushes, reeds, strips of wood, strips of other vegetable material (for example, raffia, narrow leaves or strips cut from broad leaves) or bark, unspun natural textile fibres, monofilament and strip and the like of plastics and strips of paper, but not strips of leather or composition leather or of felt or nonwovens, human hair, horsehair, textile rovings or yarns, or monofilament and strip and the like of Chapter 54. 2 . This chapter does not cover : (a) wall coverings of heading No 4814; (b) twine, cordage, ropes or cables, plaited or not (heading No 5607); (c) footwear or headgear or parts thereof of Chapter 64 or 65 ; (d) vehicles or bodies for vehicles of basketware (Chapter 87); or (e) articles of Chapter 94 (for example, furniture, lamps and lighting fittings). 3 . For the purposes of heading No 4601 , the expression 'plaiting materials, plaits and similar products of plaiting materials, bound together in parallel strands' means plaiting materials, plaits and similar products of plaiting materials, placed side by side and bound together, in the form of sheets, whether or not the binding materials are of spun textile materials . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4601 Plaits and similar products of plaiting materials, whether or not assembled into strips ; plaiting materials, plaits and similar products of plaiting materials, bound together in parallel strands or woven, in sheet form, whether or not being finished articles (for example, mats, matting, screens) : 4601 10  Plaits and similar products of plaiting materials, whether or not assembled into strips : 4601 10 10 Of unspun vegetable materials 3 Free  4601 10 90   Other 3 4,6  4601 20  Mats, matting and screens of vegetable materials : 4601 20 10 Of plaits or similar products of subheading 4601 10 4,5 6,2  4601 20 90 Other 3 4,1  31727 . 9 . 93 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other : 4601 91 Of vegetable materials : 4601 91 10 Of plaits or similar products of subheading 4601 10 4,5 6,2  46019190 Other 3 4,1  4601 99 Other : 4601 99 10 Of plaits or similar products of subheading 4601 10 18 6,2  46019990 Other 9 4,1  4602 Basketwork, wickerwork and other articles, made directly to shape from plaiting materials or made up from goods of heading No 4601 ; articles of loofah : 4602 10  Of vegetable materials : 4602 10 10 Straw envelopes for bottles 3 3,8  Other : 4602 10 91  Basketwork, wickerwork and other articles, made directly to shape from plaiting materials 4,5 6,2  46021099 Other 4,5 6,2  460290 - Other : 4602 90 10 Basketwork, wickerwork and other articles, made directly to shape from plaiting materials 18 6,2  4602 9090 Other 18 6,2  318 Official Journal of the European Communities 27 . 9 . 93 SECTION X PULP OF WOOD OR OF OTHER FIBROUS CELLULOSIC MATERIAL ; WASTE AND SCRAP OF PAPER OR PAPERBOARD ; PAPER AND PAPERBOARD AND ARTICLES THEREOF CHAPTER 47 PULP OF WOOD OR OF OTHER FIBROUS CELLULOSIC MATERIAL; WASTE AND SCRAP OF PAPER OR PAPERBOARD Note 1 . For the purposes of heading No 4702, the expression 'chemical wood pulp, dissolving grades' means chemical wood pulp having by weight an insoluble fraction of 92 % or more for soda or sulphate wood pulp or of 88 % or more for sulphite wood pulp after one hour in a caustic soda solution containing 18 % sodium hydroxide (NaOH) at 20 °C, and for sulphite wood pulp an ash content that does not exceed 0,15 % by weight . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4701 00 Mechanical wood pulp : 4701 00 10  Thermo-mechanical wood pulp Free Free kg 90 % sdt 4701 00 90  Other Free Free kg 90 % sdt 4702 00 00 Chemical wood pulp, dissolving grades Free Free kg 90 % sdt 4703 Chemical wood pulp, soda or sulphate, other than dissolving grades :  Unbleached : 47031100 Coniferous Free Free kg 90% sdt 4703 19 00   Non-coniferous Free Free kg 90 % sdt  Semi-bleached or bleached : 4703 21 00   Coniferous . Free Free kg 90 % sdt 4703 29 00 Non-coniferous Free Free kg 90 % sdt 4704 Chemical wood pulp, sulphite, other than dissolving grades :  Unbleached : 4704 11 00   Coniferous Free Free kg 90 % sdt 4704 19 09   Non-coniferous Free Free kg 90 % sdt  Semi-bleached or bleached : 4704 21 00   Coniferous Free Free kg 90 % sdt 4704 29 00   Non-coniferous Free Free kg 90 % sdt 4705 00 00 Semi-chemical wood pulp Free Free kg 90 % sdt Official Journal of the European Communities27 . 9 . 93 319 ll Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4706 Pulps of other fibrous ceUulosic material : 4706 10 00  Cotton (inters pulp Free Free   Other : 4706 91 00 Mechanical Free Free kg 90 % sdt 4706 92 00 Chemical Free Free kg 90 % sdt 4706 93 00 Semi-chemical Free Free kg 90 % sdt 4707 Waste and scrap of paper or paperboard : 4707 10 00  Of unbleached kraft paper or paperboard or of corrugated paper or paperboard Free Free  4707 20 00  Of other paper or paperboard made mainly of bleached chemical pulp, not coloured in the mass Free Free  4707 30  Of paper or paperboard made mainly of mechanical pulp (for example, newspapers, journals and similar printed matter) : 4707 30 10 Old and unsold newspapers and magazines, telephone directories, brochures and printed advertising material Free Free  4707 30 90   Other Free Free  4707 90  Other, including unsorted waste and scrap : 4707 90 10   Unsorted Free Free  4707 90 90   Sorted Free Free  320 Official Journal of the European Communities 27. 9. 93 CHAPTER 48 PAPER AND PAPERBOARD : ARTICLES OF PAPER PULP, OF PAPER OR OF PAPERBOARD Notes 1 . This chapter does not cover : (a) articles of Chapter 30 ; (b) stamping foils of heading No 3212 ; (c) perfumed papers or papers impregnated or coated with cosmetics (Chapter 33); (d) paper or cellulose wadding impregnated, coated or covered with soap or detergent (heading No 3401), or with polishes, creams or similar preparations (heading No 3405); (e) sensitized paper or paperboard of heading Nos 3701 to 3704; (f) paper-reinforced stratified sheeting of plastics, or one layer of paper or paperboard coated or covered with a layer of plastics, the latter constituting more than half the total thickness, or articles of such materials, other than wall coverings of heading No 4814 (Chapter 39); (g) articles of heading No 4202 (for example, travel goods); (h) articles of Chapter 46 (manufactures of plaiting material); (ij) paper yarn or textile articles of paper yarn (Section XI); (k) articles of Chapter 64 or 65 ; (1) abrasive paper or paperboard (heading No 6805) or paper- or paperboard-backed mica (heading No 6814) (paper and paperboard coated with mica powder are, however, to be classified in this chapter); (m) metal foil backed with paper or paperboard (Section XV); (n) articles of heading No 9209; or (o) articles of Chapter 95 (for example, toys, games, sports requisites) or Chapter 96 (for example, buttons). 2. Subject to the provisions of note 6, heading Nos 4801 to 4805 include paper and paperboard which have been subjected to calendering, super-calendering, glazing or similar finishing, false water-marking or surface sizing, and also paper, paperboard, cellulose wadding and webs of cellulose fibres, coloured or marbled throughout the mass by any method. Except where heading No 4803 otherwise requires, these headings do not apply to paper, paperboard, cellulose wadding or webs of cellulose fibres which have been otherwise processed, for example, by coating or impregnation. 3 . In this chapter, the expression 'newsprint' means uncoated paper of a kind used for the printing of newspapers, of which not less than 65 % by weight of the total fibre content consists of wood fibres obtained by a mechanical process, unsized or very lightly sized, having a smoothness on each side not exceeding 200 seconds Bekk, weighing not less than 40 g/m2 and not more than 57 g/m2 and having an ash content by weight not exceeding 8 %. 27 . 9 . 93 Official Journal of the European Communities 321 4. In addition to hand-made paper and paperboard, heading No 4802 covers only paper and paperboard made mainly from bleached pulp or from pulp obtained by a mechanical process and satisfying any of the following criteria :  For paper or paperboard weighing not more than 150 g/m2 : (a) containing 10 % or more of fibres obtained by a mechanical process, and : 1 . weighing not more than 80 g/m2 ; or 2 . coloured throughout the mass ; or (b) containing more than 8 % ash, and : 1 . weighing not more than 80 g/m2 ; or 2. coloured throughout the mass ; or (c) containing more than 3 % ash and having a brightness of 60 % or more ( !); or (d) containing more than 3 % but not more than 8 % ash, having a brightness less than 60 % (*), and a burst index equal to or less than 2,5 kPa/g/m2 ; or (e) containing 3 % ash or less, having a brightness of 60 % or more (1 ), and a burst index equal to or less than 2,5 kPa/g/m2 .  For paper or paperboard weighing more than 150 g/m2 : (a) coloured throughout the mass ; or (b) having a brightness of 60 % or more over ( l), and 1 . a caliper of 225 jim (microns) or less ; or 2 . a caliper more than 225 (im (microns) but not more than 508 \im (microns) and an ash content more than 3 %; or (c) having a brightness of less than 60 % (!), a caliper of 254 pim (microns) or less and an ash content more than 8 %. Heading No 4802 does not, however, cover filter paper or paperboard (including tea-bag paper) or felt paper or paperboard. 5 . In this chapter, 'kraft paper and paperboard' means paper and paperboard of which not less than 80 % by weight of the total fibre content consists of fibres obtained by the chemical sulphate or soda processes . 6. Paper, paperboard, cellulose wadding and webs of cellulose fibres answering to a description in two or more of the heading Nos 4801 to 4811 are to be classified under that one of such headings which occurs last in numerical order in the nomenclature. 7 . Heading Nos 4801 , 4802, 4804 to 4808, 4810 and 4811 apply only to paper, paperboard, cellulose wadding and webs of cellulose fibres : (a) in strips or rolls of a width exceeding 15 cm ; or (b) in rectangular (including square) sheets with one side exceeding 36 cm and the other side exceeding 15 cm in the unfolded state. (  ) Brightness is to be measured by the Elrepho, GE or any equivalent internationally recognized brightness testing method. 322 27 . 9. 93 Except that hand-made paper and paperboard in any size or shape as made directly and having all its edges deckled remains classified, subject to the provisions of note 6, in heading No 4802. 8 . For the purposes of heading No 4814, the expression 'wallpaper and similar wall coverings' applies only to : (a) paper in rolls, of a width of not less than 45 cm and not more than 160 cm, suitable for wall or ceiling decoration : (i) grained, embossed, surface-coloured, design-printed or otherwise surface-decorated (e.g. with textile flock), whether or not coated or covered with transparent protective plastics ; (ii) with an uneven surface resulting from the incorporation of particles of wood, straw, etc.; (iii) coated or covered on the face side with plastics, the layer of plastics being grained, embossed, coloured, design-printed or otherwise decorated; or (iv) covered on the face side with plaiting material, whether or not bound together in parallel strands or woven; (b) borders and friezes, of paper, treated as above, whether or not in rolls, suitable for wall or ceiling decoration ; (c) wall coverings of paper made up of several panels, in rolls or sheets, printed so as to make up a scene, design or motif when applied to a wall . Products on a base of paper or paperboard, suitable for use both as floor coverings and wall coverings are to be classified within heading No 4815 . 9 . Heading No 4820 does not cover loose sheets or cards, cut to size, whether or not printed, embossed or perforated. 10. Heading No 4823 applies inter alia to perforated paper or paperboard cards for Jacquard or similar machines and paper lace. 11 . Except for the goods of heading No 4814 or 4821 , paper, paperboard, cellulose wadding and articles thereof, printed with motifs, characters or pictorial representations, which are not merely incidental to the primary use of the goods fall within Chapter 49. Subheading notes 1 . For the purposes of subheadings 4804 11 and 4804 19, 'kraftliner' means machine-finished or machine-glazed paper and paperboard, of which not less than 80% by weight of the total fibre content consists of wood fibres obtained by the chemical sulphate or soda processes, in rolls, weighing more than 115 g/m2 and having a minimum Mullen bursting strength as indicated in the following table or the linearly interpolated or extrapolated equivalent for any other weight. Weight Minimum Mullen bursting strength (g/m2) (kPa) 115 393 125 417 200 637 300 824 400 961 27 . 9 . 93 Official Journal of the European Communities 323 2 . For the purposes of subheadings 4804 21 and 4804 29, 'sack kraft paper' means machine-finished paper, of which not less than 80 % by weight of the total fibre content consists of fibres obtained by the chemical sulphate or soda processes, in rolls, weighing not less than 60 g/m2 but not more than 115 g/m2 and meeting one of the following sets of specifications : (a) having a Mullen burst index of not less than 38 and a stretch factor of more than 4,5 % in the cross direction and of more than 2 % in the machine direction; (b) having minima for tear and tensile as indicated in the following table or the linearly interpolated equivalent for any other weight : Weight (g/m2) Minimum tear (mN) Minimum tensile (kN/m) Machine direction Machine direction plus cross direction Cross direction Machine direction plus cross direction 60 700 1 510 1,9 6 70 830 1 790 2,3 7,2 80 965 2 070 2,8 8,3 100 1 230 2 635 3,7 10,6 115 1 425 3 060 4,4 12,3 3 . For the purposes of subheading 4805 10, 'semi-chemical fluting paper' means paper, in rolls, of which not less than 65 % by weight of the total fibre content consists of unbleached hardwood fibres obtained by a semi-chemical pulping process, and having a CMT 60 (Concora medium test with 60 minutes of conditioning) crush resistance exceeding 20 kgf at 50 % relative humidity, at 23 °C. 4. For the purposes of subheading 4805 30, 'sulphite wrapping paper' means machine-glazed paper, of which more than 40 % by weight of the total fibre content consists of wood fibres obtained by the chemical sulphite process, having an ash content not exceeding 8 % and having a Mullen burst index of not less than 15 . 5 . For the purposes of subheading 4810 21 , 'light-weight coated paper' means paper, coated on both sides, of a total weight not exceeding 72 g/m2, with a coating weight not exceeding 15 g/m2 per side, on a base of which not less than 50 % by weight of the total fibre content consists of wood fibres obtained by a mechanical process . Additional note 1 . For the purposes of subheading 4801 00 10, the expression 'newsprint ' shall be taken to apply to white paper or to paper which has been slightly coloured in the pulp, the mechanical pulp content of which represents at least 70 % of the total fibre content, glazed to an extent not exceeding 130 seconds Bekk, unsized, weighing not less than 40 g/m2 and not more than 57 g/m 2, with watermarks not less than 4 cm but not more than 10 cm apart, in reels of a width of not less than 31 cm, containing 8 % or less by weight offillers, and intended for the printing of daily newspapers, weekly papers or other periodicals of heading No 4902, published at least 10 times per year. 324 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 5 4801 00 Newsprint, in rolls or sheets : 4801 00 10 - Mentioned in the additional note 1 to this chapter (!) 7 4,9 (2)  48010090 - Other 18 9  4802 Uncoated paper and paperboard, of a kind used for writing, printing or other graphic purposes, and punch card stock and punch tape paper, in rolls or sheets, other than paper of heading No 4801 or 4803 ; hand-made paper and paperboard : 4802 1000  Hand-made paper and paperboard IS 5,1  4802 20 00 - Paper and paperboard of a kind used as a base for photo-sensitive, heat-sensitive or electro-sensitive paper or paperboard 18 9  4802 30 00 - Carbonising base paper 18 9  4802 40  Wallpaper base : 4802 40 10 Not containing fibres obtained by a mechanical process or of which not more than 10 % by weight of the total fibre content consists of such fibres 18 9  4802 40 90 Other 18 9   Other paper and paperboard, not containing fibres obtained by a mechanical process or of which not more than 10 % by weight of the total fibre content consists of such fibres : 4802 51 Weighing less than 40 g/m2 : 480251 10 Paper weighing not more than 15 g/m2 for use in stencil making ( ») 6 3,8  4802 51 90 Other 18 9  4802 52 Weighing 40 g/m2 or more but not more than 150 g/m2 : 4802 52 20 In rolls 18 9  4802 52 80 In sheets 18 9  4802 53 Weighing more than 150 g/m2 : 4802 53 20 In rolls 18 9  4802 53 80 In sheets 18 9  4802 60  Other paper and paperboard, of which more than 10 % by weight of the total fibre content consists of fibres obtained by a mechanical process : Weighing less than 72 g/m2 and of which more than 50 % by weight of the total fibre content consists of fibres obtained by a mechanical process : 4802 60 11 In rolls 18 9  4802 60 19 In sheets 18 9  Other : 4802 60 91 In rolls 18 9  4802 60 99 In sheets 18 9  C 1 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) Exemption from the payment of duty within the limits of a tariff quota 27 . 9 . 93 Official Journal of the European Communities 325 \\ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 480300 Toilet or facial tissue stock, towel or napkin stock and similar paper of a kind used for household or sanitary purposes, cellulose wadding and webs of cellulose fibres, whether or not creped, crinkled, embos ­ sed, perforated, surface-coloured, surface-decorated or printed, in rolls of a width exceeding 36 cm or in rectangular (including square) sheets with at least one side exceeding 36 cm in unfolded state : 4803 00 10  Cellulose wadding 18 9   Creped paper and webs of cellulose fibres (tissues), weighing, per ply : 4803 00 31   Not more than 25 g/m2 18 9  4803 00 39 More than 25 g/m2 18 9  4803 00 90 - Other 18 9  4804 Uncoated kraft paper and paperboard, in rolls or sheets, other than that of heading No 4802 or 4803 :  Kraftliner : 4804 11   Unbleached :    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process : 4804 1111 Weighing less than 150 g/m2 18 6  4804 11 15 Weighing 150 g/m2 or more but less than 175 g/m2 18 6  4804 11 19 Weighing 175 g/m2 or more 18 6  4804 11 90 Other 18 9  4804 19 Other : Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process : Composed of one or more layers unbleached and an outside layer bleached, semi-bleached or coloured, weighing per m2 : 4804 1911 Less than 150 g 18 6  4804 19 15 150 g or more but less than 175 g 18 6  4804 19 19 175 g or more 18 6  Other, weighing per m2 : 4804 19 31  Less than 150 g 18 6  4804 19 35 150 g or more but less than 175 g 18 6  480419 39 _____ 175 g or more 18 6  4804 1990 Other 18 9   Sack kraft paper : 4804 21 Unbleached : 4804 21 10    Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 18 8  4804 21 90 Other 18 9  326 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4804 29 Other : 4804 29 10 Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 18 8  4804 29 90 Other 18 9   Other kraft paper and paperboard weighing 150 g/m2 or less : 4804 31 Unbleached : 4804 31 10 For the manufacture of paper yarn of heading No 5308 or of paper yarn reinforced with metal of heading No 5607 (') 6 2,5  Other : Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process : 4804 31 51 Kraft electro-technical insulating paper 18 6  480431 59 Other 18 6  4804 31 90 Other 18 9  4804 39 Other : 4804 39 10 For the manufacture of paper yarn of heading No 5308 or of paper yarn reinforced with metal of heading No 5607 (!) 6 2,5  Other : Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process : 4804 3951 Bleached uniformly throughout the mass 18 6  48043959 Other 18 6  4804 39 90 Other 18 9   Other kraft paper and paperboard weighing more than 150 g/m2 but less than 225 g/m2 : 4804 41 Unbleached : 4804 41 10 Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 18 6  Other : 480441 91 Saturating kraft 18 9  480441 99 Other 18 9  4804 42 Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process : 4804 42 10 Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 18 6  4804 42 90 Other 18 9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 27 . 9 . 93 Official Journal of the European Communities 327 Rate of duty CN code Description autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 5 480449 Other : 4804 49 10 Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 18 6  48044990 Other 18 9   Other kraft paper and paperboard weighing 225 g/m2 or more : 480451 Unbleached : 4804 51 10 Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 18 6  48045190 Other 18 9  4804 52 Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process : 4804 52 10 Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 18 6  48045290 Other 18 9  480459 Other : 4804 59 10 Of which not less than 80 % by weight of the total fibre content consists of coniferous fibres obtained by the chemical sulphate or soda process 18 6  4804 59 90 Other 18 9  4805 Other uncoated paper and paperboard, in rolls or sheets : 48051000  Semi-chemical fluting paper (corrugating medium) 18 9   Multi-ply paper and paperboard : 4805 21 00 Each layer bleached 18 9  4805 22 With only one outer layer bleached : 4805 22 10 Testliner 18 9  4805 22 90 Other 18 9  4805 23 00 Having three or more layers, of which only the two outer layers are bleached 18 9 -  480529 Other : 4805 29 10 Testliner 18 9  4805 29 90 Other 18 9  4805 30  Sulphite wrapping paper : 4805 30 10 Weighing less than 30 g/m2 18 9  4805 30 90 Weighing 30 g/m2 or more 18 9  4805 40 00  Filter paper and paperboard 18 9  4805 50 00  Felt paper and paperboard 18 9  4805 60  Other paper and paperboard, weighing 150 g/m2 or less :   Paper and paperboard for corrugated paper and paperboard : 4805 60 20 Wellenstoff 18 9  48056040 Testliner 18 9 27 . 9 . 93328 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4805 60 60 Other IB 9  4805 60 80 Other 18 9  4805 70  Other paper and paperboard, weighing more than 150 g/m2 but less than 225 g/m2 : Paper and paperboard for corrugated paper and paperboard : 4805 7011 Testliner 18 9  4805 7019 Other 18 9  4805 70 90 Other 18 9  4805 80  Other paper and paperboard, weighing 225 g/m2 or more : Made from wastepaper : 4805 8011 Testliner 18 9  4805 8019 Other 18 9  4805 80 90 Other 18 9  4806 Vegetable parchment, greaseproof papers, tracing papers and glassine and other glazed transparent or translucent papers, in rolls or sheets : 480610 00  Vegetable parchment 18 10  4806 20 00 - Greaseproof papers 18 10  4806 30 00  Tracing papers 18 10  4806 40  Glassine and other glazed transparent or translucent papers : 48064010 Glassine papers 18 10  4806 40 90 Other 18 10  4807 Composite paper and paperboard (made by sticking flat layers of paper or paperboard together with an adhesive), not surface-coated or Impregnated, whether or not internally reinforced, in rolls or sheets : 4807 10 00  Paper and paperboard, laminated internally with bitumen, tar or asphalt .. 18 10   Other : 4807 91 00 Straw paper and paperboard, whether or not covered with paper other than straw paper 18 10  4807 99 Other : Made from wastepaper, whether or not covered with paper : 4807 99 11   Composed of two or more layers of different nature 18 10  4807 9919 Other 18 10  4807 99 90 Other 18 10  4808 Paper and paperboard, corrugated (with or without glued flat surface sheets), creped, crinkled, embossed or perforated, in rolls or sheets, other than that of heading No 4803 or 4818 : 4808 10 00  Corrugated paper and paperboard, whether or not perforated 21 11  4808 20 00  Sack kraft paper, creped or crinkled, whether or not embossed or perforated 18 10  27 . 9 . 93 Official Journal of the European Communities 329 Rate of duty ll CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4808 30 00  Other kraft paper, creped or crinkled, whether or not embossed or perfor ­ ated 18 10  4808 90 00 - Other 18 10  4809 Carbon paper, self-copy paper and other copying or transfer papers (including coated or impregnated paper for duplicator stencils or offset plates), whether or not printed, in rolls of a width exceeding 36 cm or in rectangular (including square) sheets with at least one side exceeding 36 cm in unfolded state : 4809 10 00  Carbon or similar copying papers 19 9  4809 20  Self-copy paper : 4809 20 10 In rolls 19 9  4809 20 90 In sheets 19 9  4809 90 00 - Other 19 9  4810 Paper and paperboard, coated on one or both sides with kaolin (china clay) or other inorganic substances, with or without a binder, and with no other coating, whether or not surface-coloured, surface-decorated or printed, in rolls or sheets :  Paper and paperboard of a kind used for writing, printing or other graphic purposes, not containing fibres obtained by a mechanical process or of which not more than 10 % by weight of the total fibre content consists of such fibres : 4810 11   Weighing not more than 150 g/m2 : 4810 11 10    Paper and paperboard of a kind used as a base for photo-sensitive, heat-sensitive or electro-sensitive paper or paperboard 19 9     Other : 48101191 In rolls 19 9  &lt;4810 11 99     In sheets 19 9  4810 12 00 Weighing more than 150 g/m2 19 9   Paper and paperboard of a kind used for writing, printing or other graphic purposes, of which more than 10 % by weight of the total fibre content consists of fibres obtained by a mechanical process : 4810 21 00 Light-weight coated paper 19 9  4810 29 Other :    In rolls : 4810 2911     Wallpaper base 19 9  4810 29 19 Other 19 9  4810 29 90    In sheets 19 9   Kraft paper and paperboard, other than that of a kind used for writing, printing or other graphic purposes : 4810 31 00 Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process, and weighing 150 g/m2 or less 19 9 330 Official Journal of the European Communities 27. 9. 93 Il Rate of duty I CN code Description autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 5 481032   Bleached uniformly throughout the mass and of which more than 95 % by weight of the total fibre content consists of wood fibres obtained by a chemical process, and weighing more than 150 g/m2 : 4810 32 10 Coated with kaolin 19 8  4810 32 90 Other 19 9  48103900 Other 19 9   Other paper and paperboard : 4810 91 Multi-ply : 48109110 Each layer bleached 19 9  48109130 With only one outer layer bleached 19 9  4810 9190 Other 19 9  4810 99 Other : 4810 99 10 Bleached paper and paperboard, coated with kaolin 19 8  4810 99 30 Coated with mica powder 15 7  4810 99 90 Other 19 9  4811 Paper, paperboard, cellulose wadding and webs of cellulose fibres, coated, impregnated, covered, surface-coloured, surface-decorated or printed, in rolls or sheets, other than goods of heading No 4803, 4809, 4810 or 4818 : 48111000 - Tarred, bituminized or asphalted paper and paperboard 19 9   Gummed or adhesive paper and paperboard : 4811 21 00 Self-adhesive 19 9  48112900 Other 19 9   Paper and paperboard coated, impregnated or covered with plastics (exclu ­ ding adhesives) : 4811 31 00 Bleached, weighing more than 150 g/m2 19 8  4811 39 00 Other 19 9  4811 40 00 - Paper and paperboard, coated, impregnated or covered with wax, paraffin wax, stearin, oil or glycerol 19 9  4811 90  Other paper, paperboard, cellulose wadding and webs of soft cellulose : 4811 90 10   Continuous forms 19 9  48119090 Other 19 9  4812 00 00 Filter blocks, slabs and plates, of paper pulp 17 10  4813 Cigarette paper, whether or not cut to size or in the form of booklets or tubes : 48131000  In the form of booklets or tubes 15 5,1  4813 20 00  In rolls of a width not exceeding 5 cm 15 5,1  481390 - Other : 4813 90 10 Not impregnated, in rolls of a width exceeding 15 cm, or in rectangu ­ lar (including square) sheets with one side exceeding 36 cm 14 4,9  4813 90 90 Other 19 9  27 . 9. 93 Official Journal of the European Communities 331 \ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4814 Wallpaper and similar wall coverings ; window transparencies of paper : 4814 10 00  'Ingrain' paper 19 7  4814 20 00  Wallpaper and similar wall coverings, consisting of paper coated or covered, on the face side, with a grained, embossed, coloured, design-printed or otherwise decorated layer of plastics 23 12,5  4814 30 00 - Wallpaper and similar wall coverings, consisting of paper covered, on the face side, with plaiting material, whether or not bound together in parallel strands or woven 14 4,1  481490 - Other : 4814 90 10 Wallpaper and similar wall coverings, consisting of grained, embossed, surface-coloured, design-printed or otherwise surface-decorated paper, coated or covered with transparent protective plastics 19 7  48149090 Other 19 7  4815 00 00 Floor coverings on a base of paper or of paperboard, whether or not cut to size 19 11 m2 4816 Carbon paper, self-copy paper and other copying or transfer papers (other than those of heading No 4809), duplicator stencils and offset plates, of paper, whether or not put up in boxes : 4816 10 00  Carbon or similar copying papers 19 9  4816 20 00  Self-copy paper 19 9  4816 30 00  Duplicator stencils 19 9  48169000 - Other 19 9  4817 Envelopes, letter cards, plain postcards and correspondence cards, of paper or paperboard ; boxes, pouches, wallets and writing compen ­ diums, of paper or paperboard, containing an assortment of paper stationery : 48171000 - Envelopes 20 12  4817 2000  Letter cards, plain postcards and correspondence cards 20 12  4817 30 00  Boxes, pouches, wallets and writing compendiums, of paper or paperboard, containing an assortment of paper stationery 20 12  4818 Toilet paper, handkerchiefs, cleansing tissues, towels, tablecloths, serviettes, napkins for babies, tampons, bed sheets and similar house ­ hold, sanitary or hospital articles, articles of apparel and clothing accessories, of paper pulp, paper, cellulose wadding or webs of cellulose fibres : 4818 10  Toilet paper : 4818 10 10 Weighing, per ply, 25 g/m2 or less 19 9  4818 10 90 Weighing, per ply, more than 25 g/m2 19 9  332 Official Journal of the European Communities 27 . 9 . 93 || Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4818 20  Handkerchiefs, cleansing or facial tissues and towels : 4818 20 10 Handkerchiefs and cleansing or facial tissues 19 11    Hand towels : 4818 20 91 In rolls 19 11  48182099 Other 19 11  4818 30 00 - Tablecloths and serviettes 19 11  481840  Sanitary towels and tampons, napkins and napkin liners for babies and similar sanitary articles :   Sanitary towels, tampons and similar articles : 48184011 Sanitary towels 19 10  48184013 Tampons 19 10  48184019 Other 19 10    Napkins and napkin liners for babies and similar sanitary articles : 48184091 Not put up for retail sale 19 10  48184099 Other 19 7  4818 50 00  Articles of apparel and clothing accessories 19 11  481890 - Other : 4818 90 10 Articles of a kind used for surgical , medical or hygienic purposes, not put up for retail sale 19 10  4818 90 90 Other 19 11  4819 Cartons, boxes, cases, bags and other packing containers, of paper, paperboard, cellulose wadding or webs of cellulose fibres ; box files, letter trays, and similar articles, of paper or paperboard of a kind used in offices, shops or the like : 4819 10 00  Cartons, boxes and cases, of corrugated paper or paperboard 20 12  4819 20  Folding cartons, boxes and cases, of non-corrugated paper or paperboard : 4819 20 10 With a weight of the paper or the paperboard of less than 600 g/m2 . . 20 12  4819 20 90   With a weight of the paper or the paperboard of 600 g/m2 or more . . 20 12  4819 30 00  Sacks and bags, having a base of a width of 40 cm or more 20 12  481940 00 - Other sacks and bags, including cones 20 12  4819 50 00  Other packing containers, including record sleeves 20 12  4819 60 00  Box files, letter trays, storage boxes and similar articles, of a kind used in offices, shops or the like 20 11  27 . 9 . 93 Official Journal of the European Communities 333 || Rate of duty \ CN code Description autonomous (%) conventional (%&gt; Supplementary unit 1 2 3 4 5 4820 Registers, account books, note books, order books, receipt books, letter pads, memorandum pads, diaries and similar articles, exercise ­ books, blotting-pads, binders (loose-leaf or other), folders, file covers, manifold business forms, interleaved carbon sets and other articles of stationery, of paper or paperboard ; albums for samples or for collections and book covers, of paper or paperboard : 4820 10 - Registers, account books, note books, order books, receipt books, letter pads, memorandum pads, diaries and similar articles : 4820 10 10 Registers, account books, order books and receipt books 21 12  48201030 Note books, letter pads and memorandum pads 21 12  48201050 Diaries 21 12  48201090 Other 21 12  4820 20 00 - Exercise books 21 12  4820 30 00  Binders (other than book covers), folders and file covers 21 12  4820 40  Manifold business forms and interleaved carbon sets : 48204010 Continuous forms 21 12  48204090 Other 21 12  4820 50 00  Albums for samples or for collections 21 12  48209000 - Other 21 12  4821 Paper or paperboard labels of all kinds, whether or not printed : 4821 10 - Printed : 4821 10 10 Self-adhesive 20 10  4821 10 90 Other 20 10  4821 90 - Other : 4821 90 10   Self-adhesive 20 10  4821 90 90 Other 20 10  4822 Bobbins, spools, cops and similar supports of paper pulp, paper or paperboard (whether or not perforated or hardened) : 4822 10 00  Of a kind used for winding textile yarn 19 11  4822 90 00 - Other 19 11 _ 334 Official Journal of the European Communities 27 . 9 . 93 ll Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4823 Other paper, paperboard, cellulose wadding and webs of cellulose fibres, cut to size or shape ; other articles of paper pulp, paper, paperboard, cellulose wadding or webs of cellulose fibres :  Gummed or adhesive paper, in strips or rolls : 4823 11 Self-adhesive : Of a width not exceeding 10 cm, the coating of which consists of unvulcanized natural or synthetic rubber : r 4823 11 11 Self-adhesive on one side 16 4,6  r 4823 11 19 Self-adhesive on both sides 16 4,6  4823 11 90 Other 19 9  48231900 Other 19 9  4823 20 00 - Filter paper and paperboard 19 9  4823 30 00 - Cards, not punched, for punch card machines, whether or not in strips ... 19 11  48234000 - Rolls, sheets and dials, printed for self-recording apparatus 19 11   Other paper and paperboard, of a kind used for writing, printing or other graphic purposes : 4823 51 Printed, embossed or perforated : 48235110 Continuous forms 19 9  4823 51 90 Other 19 9  4823 59 Other : 482359 10 In strips or rolls for office machines and the like 19 9  482359 90 Other 19 9  4823 60  Trays, dishes, plates, cups and the like, of paper or paperboard : 4823 60 10 Trays, dishes and plates 19 11  4823 60 90 Other 19 11  4823 70  Moulded or pressed articles of paper pulp : 4823 70 10 Moulded trays and boxes for packing eggs 19 11  4823 70 90 Other 19 11  4823 90 - Other : 482390 10 Gaskets, washers and other seals, for use in civil aircraft (!) 19 Free  Other : 482390 20 Perforated paper and paperboard for Jacquard and similar ma ­ chines 13 4,6  4823 90 30 Fans and hand screens; frames therefor and parts of such frames . . 21 5,6  Other : Cut to size or shape : 4823 90 51   Condenser paper 19 9  Other : 482390 71 Gummed or adhesive paper 19 9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 27 . 9 . 93 Official Journal of the European Communities 335 || Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4823 90 79 Other 19 9  4823 90 90 Other 19 11  336 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 49 PRINTED BOOKS, NEWSPAPERS, PICTURES AND OTHER PRODUCTS OF THE PRINTING INDUSTRY ; MANUSCRIPTS, TYPESCRIPTS AND PLANS Notes 1 . This chapter does not cover : (a) photographic negatives or positives on transparent bases (Chapter 37); (b) maps, plans or globes, in relief, whether or not printed (heading No 9023); (c) playing cards or other goods of Chapter 95 ; or (d) original engravings, prints or lithographs (heading No 9702), postage or revenue stamps, stamp-postmarks, first-day covers, postal stationery or the like of heading No 9704, antiques of an age exceeding 100 years or other articles of Chapter 97 . 2 . For the purposes of Chapter 49, the term 'printed' also means reproduced by means of a duplicating machine, produced under the control of a computer, embossed, photographed, photocopied, thermocopied or typewritten. 3 . Newspapers, journals and periodicals which are bound otherwise than in paper, and sets of newspapers, journals or periodicals comprising more than one number under a single cover are to be classified in heading No 4901 , whether or not containing advertising material . 4. Heading No 4901 also covers : (a) a collection of printed reproductions of, for example, works of art or drawings, with a relative text, put up with numbered pages in a form suitable for binding into one or more volumes; (b) a pictorial supplement accompanying, and subsidiary to, a bound volume; and (c) printed parts of books or booklets, in the form of assembled or separate sheets or signatures, constituting the whole or a part of a complete work and designed for binding. However, printed pictures or illustrations not bearing a text, whether in the form of signatures or separate sheets, fall in heading No 4911 . 5 . Subject to note 3 to this chapter, heading No 4901 does not cover publications which are essentially devoted to advertising (for example, brochures, pamphlets, leaflets, trade catalogues, year books published by trade associations, tourist propaganda). Such publications are to be classified in heading No 4911 . 6 . For the purposes of heading No 4903, the expression 'children's picture books' means books for children in which the pictures form the principal interest and the text is subsidiary . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 4901 Printed books, brochures, leaflets and similar printed matter, whether or not in single sheets : 4901 10 00  In single sheets, whether or not folded Free Free  27 . 9 . 93 Official Journal of the European Communities 337 \ l Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other : 4901 91 00   Dictionaries and encyclopaedias, and serial instalments thereof Free Free  4901 99 00 Other Free Free  4902 Newspapers, journals and periodicals, whether or not illustrated or containing advertising material : 4902 10 00  Appearing at least four times a week Free Free  4902 90 - Other : k 4902 90 10   Appearing once a week Free Free  k 4902 90 30 Appearing once a month Free Free  k 4902 90 90   Other Free Free  4903 00 00 Children's picture, drawing or colouring books IS 7,2  4904 00 00 Music, printed or in manuscript, whether or not bound or illustrated . Free Free  4905 Maps and hydrographic or similar charts of all kinds, including atlases, wall maps, topographical plans and globes, printed : 4905 10 00 - Globes 16 4,6   Other : 4905 91 00   In book form Free Free  4905 99 00   Other Free Free  4906 00 00 Plans and drawings for architectural, engineering, industrial, commer ­ cial, topographical or similar purposes, being originals drawn by hand ; hand-written texts ; photographic reproductions on sensitized paper and carbon copies of the foregoing Free Free  4907 00 Unused postage, revenue or similar stamps of current or new issue in the cbuntry to which they are destined ; stamp-impressed paper ; banknotes ; cheque forms ; stock, share or bond certificates and similar documents of title : 4907 00 10  Postage, revenue and similar stamps 6 2,5  4907 00 30  Banknotes Free Free   Other : 4907 00 91 Signed and numbered Free Free  4907 00 99 Other 15 5,1  4908 Transfers (decalcomanias) : 4908 10 00  Transfers (decalcomanias), vitrifiable 13 5,3 4908 90 00 - Other 13 5,3 _ 338 Official Journal of the European Communities 27 . 9 . 93 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 490900 Printed or illustrated postcards ; printed cards bearing personal greetings, messages or announcements, whether or not illustrated, with or without envelopes or trimmings : 4909 0010  Printed or illustrated postcards 15 6,5  4909 00 90 - Other 15 6,5  4910 00 00 Calendars of any kind, printed, including calendar blocks 19 6  4911 Other printed matter, including printed pictures and photographs : 49111000  Trade advertising material, commercial catalogues and the like 16 5,8   Other : 4911 91 Pictures, designs and photographs : 4911 91 10 Sheets (not being trade advertising material), not folded, merely with illustrations or pictures not bearing a text or caption, for editions of books or periodicals which are published in different countries in one or more languages (!) Free Free  4911 91 80 Other 16 5,8  491199 00 Other 16 5,8  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 27. 9 . 93 Official Journal of the European Communities 339 SECTION XI TEXTILES AND TEXTILE ARTICLES Noies 1 . This section does not cover : (a) animal brush-making bristles or hair (heading No 0502); horsehair or horsehair waste (heading No 0503); (b) human hair or articles of human hair (heading No 0501 , 6703 or 6704), except straining cloth of a kind commonly used in oil presses or the like (heading No 591 1 ); (c) cotton linters or other vegetable materials of Chapter 14; (d) asbestos of heading No 2524 or articles of asbestos or other products of heading No 6812 or 6813 ; (e) articles of heading No 3005 or 3006 (for example, wadding, gauze, bandages and similar articles for medical, surgical, dental or veterinary purposes, sterile surgical suture materials); (f) sensitized textiles of heading Nos 3701 to 3704; (g) monofilament of which any cross-sectional dimension exceeds 1 mm or strip or the like (for example, artificial straw) of an apparent width exceeding 5 mm, of plastics (Chapter 39), or plaits or fabrics or other basketware or wickerwork of such monofilament or strip (Chapter 46); (h) woven, knitted or crocheted fabrics, felt or nonwovens, impregnated, coated, covered or laminated with plastics, or articles thereof, of Chapter 39; (ij) woven, knitted or crocheted fabrics, felt or nonwovens, impregnated, coated, covered or laminated with rubber, or articles thereof, of Chapter 40; (k) hides or skins with their hair or wool on (Chapter 41 or 43) or articles of furskin, artificial fur or articles thereof, of heading No 4303 or 4304; (1) articles of textile materials of heading No 4201 or 4202; (m) products or articles of Chapter 48 (for example, cellulose wadding); (n) footwear or parts of footwear, gaiters or leggings or similar articles of Chapter 64; (o) hair nets or other headgear or parts thereof of Chapter 65 ; (p) goods of Chapter 67 ; (q) abrasive-coated textile material (heading No 6805) and also carbon fibres or articles of carbon fibres of heading No 6815 ; (r) glass fibres or articles of glass fibres, other than embroidery with glass thread on a visible ground of fabric (Chapter 70); (s) articles of Chapter 94 (for example, furniture, bedding, lamps and lighting fittings); or (t) articles of Chapter 95 (for example, toys, games, sports requisites and nets). 340 Official Journal of the European Communities 27 . 9 . 93 2. (A) Goods classifiable in Chapters 50 to 55 or in heading No 5809 or 5902 and of a mixture of two or more textile materials are to be classified as if consisting wholly of that one textile material which predominates by weight over any other single textile material . When no one textile material predominates by weight, the goods are to be classified as if consisting wholly of that one textile material which is covered by the heading which occurs last in numerical order among those which equally merit consideration. (B) For the purposes of the above rule : (a) Gimped horsehair yarn (heading No 5110) and metallized yarn (heading No 5605) are to be treated as a single textile material the weight of which is to be taken as the aggregate of the weights of its components ; for the classification of woven fabrics, metal thread is to be regarded as a textile material . (b) The choice of appropriate heading shall be effected by determining first the chapter and then the applicable heading within that chapter, disregarding any materials not classified in that chapter. (c) When both Chapters 54 and 55 are involved with any other chapter, Chapters 54 and 55 are to be treated as a single chapter. (d) Where a chapter or a heading refers to goods of different textile materials, such materials are to be treated as a single textile material . (C) The provisions of paragraphs (A) and (B) above apply also to the yarns referred to in notes 3 , 4, 5 or 6 below. 3 . (A) For the purposes of this section, and subject to the exceptions in paragraph (B) below, yarns (single, multiple (folded) or cabled) of the following descriptions are to be treated as 'twine, cordage, ropes and cables' : (a) of silk or waste silk, measuring more than 20 000 decitex; (b) of man-made fibres (including yarn of two or more monofilaments of Chapter 54), measuring more than 10 000 decitex; (c) of true hemp or flax : (i) Polished or glazed, measuring 1 429 decitex or more; or (ii) Not polished or glazed, measuring more than 20 000 decitex; (d) of coir, consisting of three or more plies ; (e) of other vegetable fibres, measuring more than 20 000 decitex; or (f) reinforced with metal thread. (B) Exceptions : (a) yarn of wool or other animal hair and paper yarn, other than yarn reinforced with metal thread; (b) man-made filament tow of Chapter 55 and multifilament yarn without twist or with a twist of less than five turns per metre of Chapter 54; (c) silkworm gut of heading No 5006, and monofilaments of Chapter 54; (d) metallized yarn of heading No 5605 ; yarn reinforced with metal thread is subject to paragraph (A) (f) above; and (e) chenille yarn, gimped yarn and loop wale-yarn of heading No 5606. 4. (A) For the purposes of Chapters 50, 51 , 52, 54 and 55, the expression 'put up for retail sale' in relation to yarn means, subject to the exceptions in paragraph (B) below, yarn (single, multiple (folded) or cabled) put up : (a) on cards, reels, tubes or similar supports, of a weight (including support) not exceeding : (i) 85 g in the case of silk, waste silk or man-made filament yarn; or 27. 9 . 93 Official Journal of the European Communities 341 (ii) 125 g in other cases ; (b) in balls, hanks or skeins of a weight not exceeding : (i) 85 g in the case of man-made filament yarn of less than 3 000 decitex, silk or silk waste; (ii) 125 g in the case of all other yarns of less than 2 000 decitex ; or (iii) 500 g in other cases ; (c) in hanks or skeins comprising several smaller hanks or skeins separated by dividing threads which render them independent one of the other, each of uniform weight not exceeding : (i) 85 g in the case of silk, waste silk or man-made filament yarn ; or (ii) 125 g in other cases. (B) Exceptions : (a) single yarn of any textile material, except : (i) single yarn of wool or fine animal hair, unbleached; and (ii) single yarn of wool or fine animal hair, bleached, dyed or printed, measuring more than 5 000 decitex; (b) multiple (folded) or cabled yarn, unbleached : (i) of silk or waste silk, however put up; or (ii) of other textile material except wool or fine animal hair, in hanks or skeins ; (c) multiple (folded) or cabled yarn of silk or waste silk, bleached, dyed or printed, measuring 133 decitex or less ; and (d) single, multiple (folded) or cabled yarn of any textile material : (i) in cross-reeled hanks or skeins ; or (ii) put up on supports or in some other manner indicating its use in the textile industry (for example, on cops, twisting mill tubes, pirns, conical bobbins or spindles, or reeled in the form of cocoons for embroidery looms). 5 . For the purposes of heading Nos 5204, 5401 and 5508, the expression 'sewing thread' means multiple (folded) or cabled yarn : (a) put up on supports (for example, reels, tubes) of a weight (including support) not exceeding 1 000 grams ; (b) dressed; and (c) with a final 'Z' twist. 6 . For the purposes of this section, the expression 'high tenacity yarn' means yarn having a tenacity, expressed in cN/tex (centinewtons per tex), greater than the following :  single yarn of nylon or other polyamides, or of polyesters :  multiple (folded) or cabled yarn of nylon or other polyamides, or of polyesters :  single, multiple (folded) or cabled yarn of viscose rayon : 60 cN/tex, 53 cN/tex, 27 cN/tex. 7 . For the purposes of this section, the expression 'made up' means : (a) cut otherwise than into squares or rectangles ; 342 Official Journal of the European Communities 27 . 9 . 93 (b) produced in the finished state, ready for use (or merely needing separation by cutting dividing threads) without sewing or other working (for example, certain dusters, towels, table cloths, scarf squares, blankets); (c) hemmed or with rolled edges, or with a knotted fringe at any of the edges, but excluding fabrics the cut edges of which have been prevented from unravelling by whipping or by other simple means; (d) cut to size and having undergone a process of drawn thread work; (e) assembled by sewing, gumming or otherwise (other than piece goods consisting of two or more lengths of identical material joined end to end and piece goods composed of two or more textiles assembled in layers, whether or not padded); (f) knitted or crocheted to shape, presented in the form of a number of items in the length. 8 . Chapters 50 to 55 and, except where the context otherwise requires, Chapters 56 to 60, do not apply to goods made up within the meaning of note 7 above. Chapters 50 to 55 do not apply to goods of Chapters 56 to 59. 9 . The woven fabrics of Chapters 50 to 55 include fabrics consisting of layers of parallel textile yarns superimposed on each other at acute or right angles. These layers are bonded at the intersections of the yarns by an adhesive or by thermal bonding. 10. Elastic products consisting of textile materials combined with rubber threads are classified in this section. 11 . For the purposes of this section, the expression 'impregnated' includes 'dipped'. 12. For the purposes of this section, the expression 'polyamides' includes 'aramids'. 13 . Unless the context otherwise requires, textile garments of different headings are to be classified in their own headings even if put up in sets for retail sale. Subheading notes 1 . In this section and, where applicable, throughout the nomenclature, the following expressions have the meanings hereby assigned to them : (a) 'Elastomeric yarn ' : Filament yarn, including monofilament, of synthetic textile material, other than textured yarn, which does not break on being extended to three times its original length and which returns, after being extended to twice its original length, within a period of five minutes, to a length not greater than one-and-a-half times its original length. (b) 'Unbleached yarn ' : Yarn which : (i) has the natural colour of its constituent fibres and has not been bleached, dyed (whether or not in the mass) or printed; or (ii) is of indeterminate colour (grey yarn), manufactured from garnetted stock. Such yarn may have been treated with a colourless dressing or fugitive dye (which disappears after simple washing with soap) and, in the case of man-made fibres, treated in the mass with delustring agents (for example, titanium dioxide). 27 . 9 . 93 Official Journal of the European Communities 343 (c) 'Bleached yarn : Yarn which : (i) has undergone a bleaching process, is made of bleached fibres or, unless the context otherwise requires, has been dyed white (whether or not in the mass) or treated with a white dressing; (ii) consists of a mixture of unbleached and bleached fibres; or (iii) is multiple (folded) or cabled and consists of unbleached and bleached yarns . (d) 'Coloured (dyed or printed) yarn ' : Yarn which : (i) is dyed (whether or not in the mass) other than white or in a fugitive colour or printed, or made from dyed or printed fibres; (ii) consists of a mixture of dyed fibres of different colours or of a mixture of unbleached or bleached fibres with coloured fibres (marl or mixture yarns), or is printed in one or more colours at intervals to give the impression of dots; (iii) is obtained from slivers or rovings which have been printed; or (iv) is multiple (folded) or cabled and consists of unbleached or bleached yarn and coloured yarn. The above definitions also apply mutatis mutandis to monofilament and to strip or the like of Chapter 54. (e) 'Unbleached woven fabric' : Woven fabric made from unbleached yarn and which has not been bleached, dyed or printed. Such fabric may have been treated with a colourless dressing or a fugitive dye. (f) 'Bleached woven fabric' : Woven fabric which : (i) has been bleached or, unless the context otherwise requires, dyed white or treated with a white dressing, in the piece; (ii) consists of bleached yarn; or (iii) consists of unbleached and bleached yarn. (g) 'Dyed woven fabric' : Woven fabric which : (i) is dyed a single uniform colour other than white (unless the context otherwise requires) or has been treated with a coloured finish other then white (unless the context otherwise requires), in the piece; or (ii) consists of coloured yarn of a single uniform colour. (h) 'Woven fabric ofyarns ofdifferent colours ' : Woven fabric (other than printed woven fabric) which : (i) consists of yarns of different colours or yarns of different shades of the same colour (other than the natural colour of the constituent fibres); 344 Official Journal of the European Communities 27 . 9 . 93 (ii) consists of unbleached or bleached yarn and coloured yarn ; or (iii) consists of marl or mixture yarns . (In all cases, the yarn used in selvedges and piece ends is not taken into consideration .) (ij) 'Printed woven fabric ' : Woven fabric which has been printed in the piece, whether or not made from yarns of different colours . (The following are also regarded as printed woven fabrics : woven fabrics bearing designs made, for example, with a brush or spray gun, by means of transfer paper, by flocking or by the batik process .) The process of mercerization does not affect the classification of yarns or fabrics within the above categories . (k) 'Plain weave ' : A fabric construction in which each yarn of the weft passes alternately over and under successive yarns of the warp and each yarn of the warp passes alternately over and under successive yarns of the weft . 2 . (A) Products of Chapters 56 to 63 containing two or more textile materials are to be regarded as consisting wholly of that textile material which would be selected under note 2 to this section for the classification of a product of Chapters 50 to 55 consisting of the same textile materials. (B) For the application of this rule : (a) where appropriate, only the part which determines the classification under interpretative rule 3 shall be taken into account ; (b) in the case of textile products consisting of a ground fabric and a pile or looped surface no account shall be taken of the ground fabric; (c) in the case of embroidery of heading No 5810 only the ground fabric shall be taken into account. However, embroidery without visible ground shall be classified with reference to the embroidering threads alone. Additional note 1 . For the application of note 13 to this section, the term 'textile garments ' means garments of heading Nos 6101 to 6114 and 6201 to 6211 . CHAPTER 50 SILK \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5001 00 00 Silkworm cocoons suitable for reeling 2 1  5002 00 00 Raw silk (not thrown) 10 3,8  5003 Silk waste (including cocoons unsuitable for reeling, yarn waste and garnetted stock) : 5003 10 00  Not carded or combed Free Free  34527 . 9 . 93 Official Journal of the European Communities \\ Rate of duty CN code Description autonomous (%) ¢ conventional (%) Supplementary unit 1 2 3 4 5 5003 90 00 - Other Free Free  5004 00 Silk yarn (other than yarn spun from silk waste) not put up for retail sale : 5004 0010  Unbleached, scoured or bleached 12 4,9  5004 00 90 - Other 12 4,9  5005 00 Yarn spun from silk waste, not put up for retail sale : 5005 00 10  Unbleached, scoured or bleached 7 2,9  5005 00 90 - Other 7 2,9  5006(H) Silk yarn and yarn spun from silk waste, put up for retail sale ; silkworm gut : 50060010  Silk yarn 13 6,2  5006 00 90  Yarn spun from noil or other silk waste ; silkworm gut 7 2,9  5007 Woven fabrics of silk or of silk waste : 5007 10 00  Fabrics of noil silk 17 3 m2 5007 20  Other fabrics, containing 85 % or more by weight of silk or of silk waste other than noil silk :   Crepes : ' 5007 2011    Unbleached, scoured or bleached 17 6,9 m2 5007 2019 Other 17 6,9 m2 Pongee, habutai , honan, shantung, corah and similar Far Eastern fabrics, wholly of silk (not mixed with noil or other silk waste or with other textile materials) : 5007 20 21 Plain-woven, unbleached or not further processed than scoured ... 16 5,3 m2 Other : 5007 20 31   Plain-woven 17 7,5 m2 5007 20 39 Other 17 7,5 m2   Other : 5007 20 41  Diaphanous fabrics (open weave) 17 7,2 m2    Other : 5007 20 51 Unbleached, scoured or bleached 17 7,2 m2 5007 20 59 Dyed 17 7,2 m2     Of yarns of different colours : 5007 20 61 _____ of a width exceeding 57 cm but not exceeding 75 cm 17 7,2 m2 5007 20 69 Other 17 7,2 m2 5007 20 71 Printed 17 7,2 m2 5007 90  Other fabrics : 5007 90 10   Unbleached, scoured or bleached 17 6,9 m2 5007 90 30 Dyed 17 6,9 m2 346 Official Journal of the European Communities 27 . 9 . 93 \ Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5007 90 50 Of yarns of different colours 17 6,9 m2 50079090 Printed . . . 17 6,9 m* Official Journal of the European Communities 34727 . 9 . 93 CHAPTER 51 WOOL, FINE OR COARSE ANIMAL HAIR ; HORSEHAIR YARN AND WOVEN FABRIC Note 1 . Throughout the nomenclature : (a) 'wool' means the natural fibre grown by sheep or lambs ; (b) 'fine animal hair' means the hair of alpaca, llama, vicuna, camel, yak, Angora, Tibetan, Kashmir or similar goats (but not common goats), rabbit (including Angora rabbit), hare, beaver, nutria or musk-rat; (c) 'coarse animal hair' means the hair of animals not mentioned above, excluding brush-making hair and bristles (heading No 0502) and horsehair (heading No 0503). || Rate of duty I CN code Description autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 5 5101 Wool, not carded or combed : - Greasy, including fleece-washed wool : 5101 11 00 Shorn wool Free Free  5101 19 00 Other Free Free   Degreased, not carbonized : 5101 21 00 Shorn wool Free Free  5101 29 00 Other Free Free  5101 30 00  Carbonized Free Free  5102 Fine or coarse animal hair, not carded or combed : 5102 10 - Fine animal hair : 5102 10 10 Of Angora rabbit Free Free  5102 10 30   Of alpaca, llama or vicuna Free Free  5102 10 50 Of camel or yak, or of Angora, Tibetan, Kashmir or similar goats . . . Free Free  5102 10 90 Of rabbit (other than Angora rabbit), hare, beaver, nutria or musk-rat . Free Free  5102 20 00  Coarse animal hair Free Free  5103 Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garnetted stock : 5103 10  Noils of wool or of fine animal hair : 5103 10 10   Not carbonized Free Free  5103 10 90 Carbonized Free Free  348 Official Journal of the European Communities 27 . 9 . 93 || Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5103 20  Other waste of wool or of fine animal hair : 5103 20 10 Yarn waste Free Free  Other : 5103 20 91 Not carbonized Free Free  5103 20 99 Carbonized Free Free  5103 30 00  Waste of coarse animal hair Free Free  5104 00 00 Garnetted stock of wool or of fine or coarse animal hair Free Free  5105 Wool and fine or coarse animal hair, carded or combed (including combed wool in fragments) : 5105 10 00 - Carded wool 3 2,5   Wool tops and other combed wool : 5105 21 00 Combed wool in fragments 3 2,5  5105 29 00 Other 3 2,5  5105 30  Fine animal hair, carded or combed : 5105 30 10 Carded 3 2,5  5105 30 90 Combed 3 2,5  5105 40 00  Coarse animal hair, carded or combed 3 2,5  5106 Yarn of carded wool, not put up for retail sale : 5106 10  Containing 85 % or more by weight of wool : 5106 10 10 Unbleached 3,8 3,8  5106 10 90 Other 3,8 3,8  5106 20  Containing less than 85 % by weight of wool :   Containing 85 % or more by weight of wool and fine animal hair : 5106 20 11 Unbleached 3,8 5,3  5106 2019 Other 3,8 5,3  Other : 51062091 Unbleached 10 5,3  5106 20 99 Other 10 5,3  5107 Yarn of combed wool, not put up for retail sale : 5107 10  Containing 85 % or more by weight of wool : 5107 10 10 Unbleached 5 3,8  5107 10 90 Other 5 3,8  5107 20  Containing less than 85 % by weight of wool : Containing 85 % or more by weight of wool and fine animal hair : 5107 20 10 Unbleached 5 6,2  5107 20 30 Other 5 6,2  Official Journal of the European Communities 34927 . 9 . 93 Rate of duty CN code Description autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 5 Other : Mixed solely or mainly with synthetic staple fibres : 5107 20 51 Unbleached 10 6,2  5107 20 59 Other 10 6,2   Otherwise mixed : 5107 20 91 Unbleached 10 6,2  5107 20 99 Other 10 6,2  5108 Yarn of fine animal hair (carded or combed), not put up for retail sale : 5108 10 - Carded : 5108 10 10 Unbleached 5 3,2  51081090 Other 5 3,2  5108 20 - Combed : 5108 20 10 Unbleached 5 3,2  5108 20 90 Other 5 3,2  5109 Yarn of wool or of fine animal hair, put up for retail sale : 5109 10  Containing 85 % or more by weight of wool or of fine animal hair : 5109 10 10 In balls, hanks or skeins, of a weight exceeding 125 g but not exceeding 500 g 4,6 3,8  5109 10 90 Other 11 6,5  5109 90 - Other : 5109 90 10 In balls, hanks or skeins, of a weight exceeding 125 g but not exceeding 500 g 10 5,3  5109 90 90 Other 11 6,5  511000 00 Yarn of coarse animal hair or of horsehair (including gimped hor ­ sehair yam), whether or not put up for retail sale 10 3,5  5111 Woven fabrics of carded wool or of carded fine animal hair :  Containing 85 % or more by weight of wool or of fine animal hair : 5111 11 00   Of a weight not exceeding 300 g/m2 13 (') m2 5111 19 Other : 5111 19 10 Of a weight exceeding 300 g/m2 but not exceeding 450 g/m2 .... 13 ( ¢) m2 5111 19 90 Of a weight exceeding 450 g/m2 13 0 m2 511120 00  Other, mixed mainly or solely with man-made filaments 18 17 m2 5111 30  Other, mixed mainly or solely with man-made staple fibres : 5111 30 10 Of a weight not exceeding 300 g/m2 18 17 m2 5111 30 30 Of a weight exceeding 300 g/m2 but not exceeding 450 g/m2 18 17 m2 (!) See Annex. 350 Official Journal of the European Communities 27 . 9 . 93 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 51113090 Of a weight exceeding 450 g/m2 18 17 m2 5111 90 - Other : 5111 90 10 Containing a total of more than 10 % by weight of textile materials of Chapter 50 17 7,2 m2 Other : 5111 90 91 Of a weight not exceeding 300 g/m2 18 17 m2 5111 9093 Of a weight exceeding 300 g/m2 but not exceeding 450 g/m2 .... 18 17 m2 51119099  Of a weight exceeding 450 g/m2 18 17 m2 5112 Woven fabrics of combed wool or of combed fine animal hair :  Containing 85 % or more by weight of wool or of fine animal hair : 5112 11 00 Of a weight not exceeding 200 g/m2 13 (') m2 5112 19 Other : 5112 19 10 Of a weight exceeding 200 g/m2 but not exceeding 375 g/m2 .... 13 (!) m2 5112 19 90  Of a weight exceeding 375 g/m2 13 (') m2 5112 20 00  Other, mixed mainly or solely with man-made filaments 18 17 m2 5112 30  Other, mixed mainly or solely with man-made staple fibres : 5112 30 10 Of a weight not exceeding 200 g/m2 18 17 m2 5112 30 30 Of a weight exceeding 200 g/m2 but not exceeding 375 g/m2 18 17 m2 5112 30 90 Of a weight exceeding 375 g/m2 18 17 m2 5112 90 - Other : 511290 10 Containing a total of more than 10 % by weight of textile materials of Chapter 50 17 7,2 m2 Other : 5112 90 91 Of a weight not exceeding 200 g/m2 18 17 m2 5112 90 93  Of a weight exceeding 200 g/m2 but not exceeding 375 g/m2 .... 18 17 m2 51129099 Of a weight exceeding 375 g/m2 18 17 m2 51130000 Woven fabrics of coarse animal hair or of horsehair 16 5,3 m2 (') See Annex. 27 . 9 . 93 Official Journal of the European Communities 351 CHAPTER 52 COTTON Subheading note 1 . For the purposes of subheadings 5209 42 and 5211 42, the expression 'denim' means fabrics of three-thread or four-thread twill, including broken twill, warp faced, the warp yarns of which are dyed blue and the weft yarns of which are unbleached, bleached, dyed grey or coloured a lighter shade of blue than that of the warp yarns. Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5201 00 Cotton, not carded or combed : 5201 00 10  Rendered absorbent or bleached Free Free  5201 00 90 - Other Free Free  5202 Cotton waste (including yarn waste and garnetted stock) : 5202 10 00  Yarn waste (including thread waste) Free Free   Other : 5202 91 00   Garnetted stock Free Free  5202 99 00 Other Free Free  5203 00 00 Cotton, carded or combed 3 1,4  5204 Cotton sewing thread, whether or not put up for retail sale :  Not put up for retail sale : 5204 11 00 Containing 85 % or more by weight of cotton 10 6  5204 19 00 Other 10 6  5204 20 00  Put up for retail sale 16 9  5205 Cotton yarn (other than sewing thread), containing 85 % or more by weight of cotton, not put up for retail sale :  Single yarn, of uncombed fibres : 5205 11 00 Measuring 714,29 decitex or more (not exceeding 14 metric number) ... 10 6  5205 12 00   Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) .... 10 6  5205 13 00   Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) .... 10 6  5205 14 00 Measuring leas than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) .... 10 6  27 . 9 . 93352 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5205 15 Measuring less than 125 decitex (exceeding 80 metric number) : 5205 15 10 Measuring less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number) 10 6  5205 15 90 Measuring less than 83,33 decitex (exceeding 120 metric number) . . 10 4   Single yarn, of combed fibres : 5205 21 00   Measuring 714,29 decitex or more (not exceeding 14 metric number) ... 10 6  5205 22 00 Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) .... 10 6  5205 23 00   Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) .... 10 6  5205 24 00   Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) .... 10 6  5205 25   Measuring less than 125 decitex (exceeding 80 metric number) : 5205 2510 Measuring less than 125 decitex but not less than 106,38 decitex (exceeding 80 metric number but not exceeding 94 metric number) .10 6  5205 25 30 Measuring less than 106,38 decitex but not less than 83,33 decitex (exceeding 94 metric number but not exceeding 120 metric number) 10 6  5205 25 90 Measuring less than 83,33 decitex (exceeding 120 metric number) . . 10 4   Multiple (folded) or cabled yarn, of uncombed fibres : 5205 31 00   Measuring per single yarn 714,29 decitex or more (not exceeding 14 me ­ tric number per single yarn) 10 6  5205 32 00   Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 10 6  5205 33 00 Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) 10 6  5205 34 00   Measuring per single yarn 1 « » than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 10 6  5205 35 Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) : 5205 35 10 Measuring per single yarn less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number per single yarn) 10 6  5205 35 90 Measuring per single yarn less than 83,33 decitex (exceeding 120 metric number per single yarn) 10 6   Multiple (folded) or cabled yarn, of combed fibres : 5205 41 00   Measuring per single yarn 714,29 decitex or more (not exceeding 14 me ­ tric number per single yarn) 10 6 5205 42 00 Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 10 | 6  27. 9 . 93 Official Journal of the European Communities 353 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5205 43 00   Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) 10 6  5205 44 00   Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 10 6  5205 45   Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) : 5205 45 10 Measuring per single yarn less than 125 decitex but not less than 106,38 decitex (exceeding 80 metric number but not exceeding 94 metric number per single yarn) 10 6  5205 45 30 Measuring per single yarn less than 106,38 decitex but not less than 83,33 decitex (exceeding 94 metric number but not exceeding 120 metric number per single yarn) 10 6  5205 45 90 Measuring per single yarn less than 83,33 decitex (exceeding 120 metric number per single yarn) 10 6  5206 Cotton yarn (other than sewing thread), containing less than 85 % by weight of cotton, not put up for retail sale :  Single yarn, of uncombed fibres : 5206 11 00   Measuring 714,29 decitex or more (not exceeding 14 metric number) ... 10 6  5206 12 00 Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) .... 10 6  5206 13 00   Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) .... 10 6  5206 14 00 Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) .... 10 6  5206 15 Measuring less than 125 decitex (exceeding 80 metric number) : 5206 15 10 Measuring less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number) 10 6  520615 90 Measuring less than 83,33 decitex (exceeding 120 metric number) . . 10 4   Single yarn, of combed fibres : 5206 21 00   Measuring 714,29 decitex or more (not exceeding 14 metric number) ... 10 6  5206 22 00 Measuring less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number) .... 10 6  5206 23 00   Measuring less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number) .... 10 6  5206 24 00 Measuring less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number) .... 10 6  5206 25   Measuring less than 125 decitex (exceeding 80 metric number) : 5206 2510 Measuring less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number) 10 6  354 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 520625 90 Measuring less than 83,33 decitex (exceeding 120 metric number) . . 10 4   Multiple (folded) or cabled yarn, of uncombed fibres : 5206 31 00 Measuring per single yarn 714,29 decitex or more (not exceeding 14 me ­ tric number per single yarn) 10 6  52063200 Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 10 6  52063300 Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) 10 6  5206 34 00 Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 10 6  5206 35 Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) : 52063510 Measuring per single yarn less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number per single yarn) 10 6  52063590 Measuring per single yarn less than 83,33 decitex (exceeding 120 metric number per single yarn) 10 6   Multiple (folded) or cabled yarn, of combed fibres : 5206 41 00 Measuring per single yarn 714,29 decitex or more (not exceeding 14 me ­ tric number per single yarn) 10 6  5206 42 00 Measuring per single yarn less than 714,29 decitex but not less than 232,56 decitex (exceeding 14 metric number but not exceeding 43 metric number per single yarn) 10 6  52064300 Measuring per single yarn less than 232,56 decitex but not less than 192,31 decitex (exceeding 43 metric number but not exceeding 52 metric number per single yarn) 10 6  5206 44 00 Measuring per single yarn less than 192,31 decitex but not less than 125 decitex (exceeding 52 metric number but not exceeding 80 metric number per single yarn) 10 6  520645 Measuring per single yarn less than 125 decitex (exceeding 80 metric number per single yarn) : 5206 45 10 Measuring per single yarn less than 125 decitex but not less than 83,33 decitex (exceeding 80 metric number but not exceeding 120 metric number per single yarn) 10 6  5206 45 90 Measuring per single yarn less than 83,33 decitex (exceeding 120 metric number per single yarn) 10 6  5207 Cotton yarn (other than sewing thread) put up for retail sale : 5207 10 00  Containing 85 % or more by weight of cotton 16 9  5207 90 00 - Other 16 9  5208 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing not more than 200 g/m2 :  Unbleached : 5208 11 Plain weave, weighing not more than 100 g/m2 : 5208 11 10 Fabrics for the manufacture of bandages, dressings and medical gauzes 17 10 m2 5208 11 90 Other 17 10 m2 35527 . 9 . 93 Official Journal of the European Communities || Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5208 12 Plain weave, weighing more than 100 g/m2 :    Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 and of a width : 52081211 Not exceeding 115 cm 17 10 m2 5208 12 13 Exceeding 115 cm but not exceeding 145 cm 17 10 m2 5208 12 15 Exceeding 145 cm but not exceeding 165 cm 17 10 m2 5208 12 19 Exceeding 165 cm 17 10 m2 Plain weave, weighing more than 130 g/m2 and of a width : 5208 12 91 Not exceeding 115 cm 17 10 m2 5208 12 93 Exceeding 115 cm but not exceeding 145 cm 17 10 m2 5208 12 95 Exceeding 145 cm but not exceeding 165 cm 17 10 m2 5208 12 99 Exceeding 165 cm 17 10 m2 5208 13 00 3-thread or 4-thread twill, including cross twill 17 10 m2 5208 19 00 Other fabrics 17 10 m2  Bleached : 5208 21 Plain weave, weighing not more than 100 g/m2 : 5208 21 10 Fabrics for the manufacture of bandages, dressings and medical gauzes 17 10 m2 5208 21 90 Other 17 10 m2 5208 22 Plain weave, weighing more than 100 g/m2 : Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 and of a width : 5208 2211 Not exceeding 1 1 5 cm 17 10 m2 5208 22 13 Exceeding 115 cm but not exceeding 145 cm 17 10 m2 5208 22 15 Exceeding 145 cm but not exceeding 165 cm 17 10 m2 5208 22 19 Exceeding 165 cm 17 10 m2  Plain weave, weighing more than 130 g/m2 and of a width : 520822 91 Not exceeding 115 cm 17 10 m2 5208 22 93 Exceeding 115 cm but not exceeding 145 cm 17 10 m2 5208 22 95 Exceeding 145 cm but not exceeding 165 cm 17 10 m2 5208 22 99   Exceeding 165 cm 17 10 m2 5208 23 00 3-thread or 4-thread twill, including cross twill 17 10 m2 5208 29 00 Other fabrics 17 10 m2  Dyed : 5208 31 00 Plain weave, weighing not more than 100 g/m2 17 10 m2 5208 32 Plain weave, weighing more than 100 g/m2 : Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 and of a width : 5208 3211 Not exceeding 115 cm 17 10 m2 5208 32 13 Exceeding 115 cm but not exceeding 145 cm 17 10 m2 356 Official Journal of the European Communities 27 . 9 . 93 Rate of duty I CN code Description autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 5 5208 32 15 Exceeding 145 cm but not exceeding 165 cm 17 10 m2 5208 32 19 Exceeding 165 cm 17 10 m2 Plain weave, weighing more than 130 g/m2 and of a width : 5208 32 91 Not exceeding 115 cm 17 10 m2 5208 32 93 Exceeding 115 cm but not exceeding 145 cm 17 10 m2 5208 32 95 Exceeding 145 cm but not exceeding 165 cm 17 10 m2 5208 32 99 Exceeding 165 cm 17 10 m2 5208 33 00 3-thread or 4-thread twill, including cross twill 17 10 m2 5208 39 00 Other fabrics 17 10 m2  Of yarns of different colours : 5208 41 00 Plain weave, weighing not more than 100 g/m2 . 17 10 m2 52084200 Plain weave, weighing more than 100 g/m2 17 10 m2 52084300 3-thread or 4-thread twill, including cross twill 17 10 m2 52084900 Other fabrics 17 10 m2  Printed : 5208 51 00 Plain weave, weighing not more than 100 g/m2 . . 17 10 m2 5208 52 Plain weave, weighing more than 100 g/m2 : 5208 5210 Plain weave, weighing more than 100 g/m2 but not more than 130 g/m2 17 10 m2 5208 52 90 Plain weave, weighing more than 130 g/m2 17 10 m2 5208 53 00 3-thread or 4-thread twill, including cross twill 17 10 m2 5208 59 00 Other fabrics . 17 10 m2 5209 Woven fabrics of cotton, containing 85 % or more by weight of cotton, weighing more than 200 g/m2 :  Unbleached : 5209 11 00 Plain weave 17 10 m2 5209 12 00 3-thread or 4-thread twill, including cross twill 17 10 m2 5209 19 00 Other fabrics 17 10 m2  Bleached : 5209 21 00 Plain weave 17 10 m2 5209 22 00 3-thread or 4-thread twill, including cross twill 17 10 m2 5209 29 00 Other fabrics 17 10 m2  Dyed : 5209 31 00   Plain weave 17 10 m2 5209 32 00 3-thread or 4-thread twill, including cross twill 17 10 m2 5209 39 00 Other fabrics 17 10 m2  Of yarns of different colours : 52094100 Plain weave 17 10 m2 27 . 9 . 93 Official Journal of the European Communities 357 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5209 42 00 Denim 17 10 m2 5209 43 00   Other fabrics of 3-thread or 4-thread twill, including cross twill 17 10 m2 5209 49 Other fabrics : 52094910 Jacquard fabrics of a width of more than 115 cm but less than 140 cm 17 10 m2 5209 49 90 Other 17 10 m2  Printed : 5209 51 00   Plain weave 17 10 m2 5209 52 00   3-thread or 4-thread twill, including cross twill 17 10 m2 5209 59 00 Other fabrics 17 10 m2 5210 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing not more than 200 g/m2 :  Unbleached : 5210 11   Plain weave : 5210 11 10  Of a width not exceeding 165 cm 19 10 m2 5210 11 90 Of a width exceeding 165 cm 19 10 m2 5210 12 00   3-thread or 4-thread twill , including cross twill 19 10 m2 521019 00   Other fabrics 19 10 m2  Bleached : 5210 21   Plain weave : 5210 21 10    Of a width not exceeding 165 cm 19 10 m2 5210 2190 Of a width exceeding 165 cm 19 10 m2 5210 22 00 3-thread or 4-thread twill, including cross twill 19 10 m2 5210 29 00   Other fabrics 19 10 m2  Dyed : 5210 31   Plain weave : 5210 31 10 Of a width not exceeding 165 cm 19 10 m2 5210 31 90    Of a width exceeding 165 cm 19 10 m2 5210 32 00   3-thread or 4-thread twill, including cross twill 19 10 m2 5210 39 00   Other fabrics 19 10 m2  Of yarns of different colours : 5210 4100   Plain weave 19 10 m2 521042 00   3-thread or 4-thread twill , including cross twill 19 10 m2 521049 00 Other fabrics 19 10 m2  Printed : 5210 5100 Plain weave 19 10 m2 5210 52 00 3-thread or 4-thread twill, including cross twill 19 10 m2 358 Official Journal of the European Communities 27 . 9. 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 52105900 Other fabrics 19 10 m2 5211 Woven fabrics of cotton, containing less than 85 % by weight of cotton, mixed mainly or solely with man-made fibres, weighing more than 200 g/m2 :  Unbleached : 5211 11 00 Plain weave 19 10 m2 5211 12 00 3-thread or 4-thread twill, including cross twill 19 10 m2 521119 00 Other fabrics 19 10 m2  Bleached : 5211 21 00 Plain weave 19 10 m2 5211 22 00 3-thread or 4-thread twill, including cross twill 19 10 m2 5211 29 00 Other fabrics 19 10 m2  Dyed : 5211 31 00 Plain weave 19 10 m2 5211 32 00 3-thread or 4-thread twill, including cross twill 19 10 m2 52113900 Other fabrics 19 10 m2  Of yarns of different colours : 5211 41 00 Plain weave 19 10 m2 52114200 Denim 19 10 m2 5211 43 00 Other fabrics of 3-thread or 4-thread twill, including cross twill 19 10 m2 5211 49 Other fabrics : Jacquard fabrics : 5211 49 11 Mattress tickings 19 10 m2 5211 49 19 Other 19 10 m2 521149 90 Other 19 10 m2  Printed : 5211 51 00 Plain weave 19 10 m2 5211 52 00 3-thread or 4-thread twill, including cross twill 19 10 m2 521159 00 Other fabrics . 19 10 m2 5212 Other woven fabrics of cotton :  Weighing not more than 200 g/m2 : 5212 11 Unbleached : 5212 11 10 Mixed mainly or solely with flax 19 10 m2 5212 11 90 Otherwise mixed 19 10 m2 5212 12 Bleached : 5212 12 10 Mixed mainly or solely with flax 19 10 m2 5212 1290  Otherwise mixed 19 10 m2 Official Journal of the European Communities 35927. 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5212 13 Dyed : 5212 13 10 Mixed mainly or solely with flax 19 10 m2 52121390 Otherwise mixed 19 10 m2 5212 14 Of yarns of different colours : 5212 14 10 Mixed mainly or solely with flax 19 10 m2 5212 14 90 Otherwise mixed 19 10 m2 5212 15 Printed : 5212 15 10 Mixed mainly or solely with flax 19 10 m2 5212 15 90 Otherwise mixed 19 10 m2  Weighing more than 200 g/m2 : 5212 21 Unbleached : 5212 21 10 Mixed mainly or solely with flax 19 10 m2 5212 21 90 Otherwise mixed 19 10 m2 5212 22 Bleached : 5212 22 10 Mixed mainly or solely with flax 19 10 m2 5212 22 90 Otherwise mixed 19 10 m2 5212 23 Dyed : 5212 23 10 Mixed mainly or solely with flax 19 10 m2 5212 23 90 Otherwise mixed 19 10 m2 5212 24 Of yarns of different colours : 5212 24 10 Miyed mainly or solely with flax 19 10 m2 5212 24 90 Otherwise mixed 19 10 m2 5212 25 Printed : 5212 25 10 Mixed mainly or solely with flax 19 10 m2 5212 25 90 Otherwise mixed 19 10 m2 360 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 53 OTHER VEGETABLE TEXTILE FIBRES ; PAPER YARN AND WOVEN FABRICS OF PAPER YARN Additional note 1 . (A) For the purposes of subheadings 5306 10 90, 5306 20 90 and 5308 20 90, the expression 'put up for retail sale ' in relation to yarn (single, multiple or cabled) means, subject to the exceptions in paragraph (B) below, yarn put up : (a) in balls or on cards, reels, tubes or similar supports, of a weight (including support) not exceeding 200 grams; (b) in hanks or skeins of a weight not exceeding 125 grams; (c) in hanks or skeins comprising several smaller hanks or skeins separated by dividing threads which render them independent one of the other, each of uniform weight not exceeding 125 grams. (B) Exceptions : (a) multiple or cabled yarn, unbleached, in hanks or skeins; (b) multiple or cabled yarn, put up : (i) in cross-reeled hanks or skeins; or (ii) put up on supports or in some other manner indicating its use in the textile industry (for example, on cops, twisting mill tubes, pirns, conical bobbins or spindles, or reeled in the form of cocoons for embroidery looms). ll Rate of duty CN code Description autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 5 5301 Flax, raw or processed but not spun ; flax tow and waste (including yarn waste and garnetted stock) : 5301 10 00 - Flax, raw or retted Free    Flax, broken, scutched, hackled or otherwise processed, but not spun : 5301 21 00   Broken or scutched Free   53012900 Other Free   5301 30  Flax tow and waste : 5301 30 10   Tow Free   5301 30 90   Flax waste Free   5302 True hemp (Cannabis sativa L.), raw or processed but not spun ; tow and waste of true hemp (including yarn waste and garnetted stock) : 5302 10 00  True hemp, raw or retted Free   5302 90 00 - Other Free   27 . 9 . 93 Official Journal of the European Communities 361 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5303 Jute and other textile bast fibres (excluding flax, true hemp and ramie), raw or processed but not spun ; tow and waste of these fibres (including yarn waste and garnetted stock) : 5303 10 00 - Jute and other textile bast fibres, raw or retted Free Free  5303 90 00 - Other Free Free  5304 Sisal and other textile fibres of the genus Agave, raw or processed but not spun ; tow and waste of these fibres (including yarn waste and garnetted stock) : 5304 10 00  Sisal and other textile fibres of the genus Agave, raw Free Free  5304 90 00 - Other Free Free  5305 Coconut, abaca (Manila hemp or Musa textilis Nee), ramie and other vegetable textile fibres, not elsewhere specified or included, raw or processed but not spun ; tow, noils and waste of these fibres (including yarn waste and garnetted stock) :  Of coconut (coir) : 5305 11 00 Raw Free Free  5305 19 00 Other Free Free   Of abaca : 5305 21 00 Raw Free Free  5305 29 00 Other Free Free   Other : 5305 91 00 Raw Free Free  5305 99 00 Other Free Free  5306 Flax yarn : 5306 10 - Single : Not put up for retail sale : Measuring 833,3 decitex or more (not exceeding 12 metric number) : 5306 10 11 Unbleached 10 4,6 (!)  5306 10 19 Other 10 4,6  Measuring less than 833,3 decitex but not less than 277,8 decitex (exceeding 12 metric number but not exceeding 36 metric number) : 5306 10 31 Unbleached ; . . . . 10 4,6 ( »)  5306 10 39 Other 10 4,6  5306 10 50  Measuring less than 277,8 decitex (exceeding 36 metric number) . . 10 3,8  (') Duty reduced to 1,8 % in respect of unbleached flax yarn (other than tow yarn) measuring 333,3 decitex or more (not exceeding 30 metric number), intended for the manufacture of multiple or cabled yarn for the footwear industry or for whipping cables, within the limits of an annual quota of 400 tonnes to be granted by the competent Community authorities . The granting of such quotas shall , moreover, be subject to conditions laid down in the relevant Community provisions . Official Journal of the European Communities 27. 9 . 93362 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 1 5306 10 90 Put up for retail sale 17 5,9  5306 20  Multiple (folded) or cabled : Not put up for retail sale : 5306 20 11 Unbleached 10 5  53062019 Other 10 5  5306 20 90 Put up for retail sale 17 5,9  5307 Yarn of jute or of other textile bast fibres of heading No 5303 : 5307 10 - Single : 5307 10 10 Measuring 1 000 decitex or less (10 metric number or more) Free 5,3  5307 10 9&lt;i Measuring more than 1 000 decitex (less than 10 metric number) .... Free 5,3  5307 20 00  Multiple (folded) or cabled Free 5,3  5308 Yarn of other vegetable textile fibres ; paper yarn : 5308 10 00 - Coir yarn Free Free  5308 20  True hemp yarn : 5308 20 10 Not put up for retail sale 10 3  5308 20 90 Put up for retail sale 16 4,9  5308 30 00 - Paper yarn 10 5,3  5308 90 - Other : Ramie yarn : 530890 11 Measuring 833,3 decitex or more (not exceeding 12 metric number) . 10 4,6  5308 90 13 Measuring less than 833,3 decitex but not less than 277,8 decitex (exceeding 12 metric number but not exceeding 36 metric number) .10 4,6  5308 90 19 Measuring less than 277,8 decitex (exceeding 36 metric number) . . 10 3,8  5308 90 90 Other 10 3,8  5309 Woven fabrics of flax :  Containing 85 % or more by weight of flax : 5309 11 Unbleached or bleached : Unbleached, of a weight : 5309 11 11 Not exceeding 400 g/m2 21 14 m2 5309 11 19 Exceeding 400 g/m2 21 14 m2 5309 11 90 Bleached 21 14 m2 5309 19 Other : 5309 19 10 Dyed or of yarns of different colours 21 14 m2 53091990 Printed 21 14 m2  Containing less than 85 % by weight of flax : 5309 21 Unbleached or bleached : 5309 21 10 Unbleached 21 14 m2 27. 9. 93 Official Journal of the European Communities 363 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5309 21 90 Bleached 21 14 m2 530929 Other : 5309 29 10 Dyed or of yarns of different colours 21 14 m2 5309 29 90 Printed 21 14 m2 5310 Woven fabrics of jute or of other textile bast fibres of heading No 5303 : 5310 10 - Unbleached : 5310 10 10 Of a width not exceeding ISO cm 4 8,6 m2 5310 10 90 Of a width exceeding 150 cm 4 9,3 m2 531090 00 - Other 4 8,6 m2 5311 00 Woven fabrics of other vegetable textile fibres ; woven fabrics of paper yarn : 53110010 - Of ramie 21 14 m2 5311 00 90 - Other 19 5,8 m2 364 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 54 MAN-MADE FILAMENTS Notes 1 . Throughout the nomenclature, the term 'man-made fibres' means staple fibres and filaments of organic polymers produced by manufacturing processes, either : (a) by polymerization of organic monomers, such as polyamides, polyesters, polyurethanes or polyvinyl derivatives ; or (b) by chemical transformation of natural organic polymers (for example, cellulose, casein, proteins or algae), such as viscose rayon, cellulose acetate, cupro or alginates. The terms 'synthetic' and 'artificial', used in relation to fibres, mean : synthetic : fibres as defined at (a); artificial : fibres as defined at (b). The terms 'man-made', 'synthetic' and 'artificial' shall have the same meanings when used in relation to 'textile materials'. 2 . Heading Nos 5402 and 5403 do not apply to synthetic or artificial filament tow of Chapter 55 . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5401 Sewing thread of man-made filaments, whether or not put up for retail sale : 5401 10  Of synthetic filaments : Not put up for retail sale : 5401 10 11    Core yarn 15 9  54011019 Other 15 9  540110 90   Put up for retail sale 19 6  5401 20  Of artificial filaments : 5401 2010 Not put up for retail sale 15 9,5  5401 20 90   Put up for retail sale 18 5,8  5402 Synthetic filament yarn (other than sewing thread), not put up for retail sale, including synthetic monofilament of less than 67 decitex : 5402 10  High tenacity yarn of nylon or other polyamides : 5402 1010 Of aramids 15 9  5402 10 90 Other 15 9  5402 20 00  High tenacity yarn of polyesters 15 9   Textured yarn : 5402 31 Of nylon or other polyamides, measuring per single yarn not more than 50 tex : 5402 31 10 Measuring, per single yarn, not more than 5 tex 15 9  5402 31 30  Measuring, per single yarn, more than 5 tex but not more than 33 tex 15 9  27. 9. 93 Official Journal of the European Communities 365 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5402 3190 Measuring, per single yarn, more than 33 tex but not more than 50 tex 15 9  5402 32 00 Of nylon or other polyamides, measuring per single yarn more than 50 tex 15 9  5402 33 Of polyesters : 5402 33 10 Measuring, per single yarn, not more than 14 tex 15 9  5402 33 90 Measuring, per single yarn, more than 14 tex 15 9  5402 39 Other : 54023910 Of polypropylene 15 9  54023990 Other 15 9   Other yarn, single, untwisted or with a twist not exceeding 50 turns per metre : 5402 41 Of nylon or other polyamides : 54024110 Measuring not more than 7 tex 15 9  5402 41 30 Measuring more than 7 tex but not more than 33 tex 15 9  54024190 Measuring more than 33 tex 15 9  54024200 Of polyesters, partially oriented 15 9  5402 43 Of polyesters, other : 54024310 Measuring not more than 14 tex 15 9  54024390 Measuring more than 14 tex 15 9  540249 Other : 54024910 Elastomeric 15 9  Other : 54024991 Of polypropylene 15 9  54024999 Other 15 9   Other yarn, single, with a twist exceeding 50 turns per metre : 5402 51   Of nylon or other polyamides : 5402 5110 Measuring not more than 7 tex 15 9  5402 51 30  Measuring more than 7 tex but not more than 33 tex 15 9  5402 51 90 Measuring more than 33 tex 15 9  5402 52 Of polyesters : 5402 5210 Measuring not more than 14 tex 15 9  5402 52 90 Measuring more than 14 tex 15 9  5402 59 Other : 5402 5910 Of polypropylene 15 9  5402 59 90 Other 15 9   Other yarn, multiple (folded) or cabled : 5402 61   Of nylon or other polyamides : 5402 6110 Measuring, per single yarn, not more than 7 tex 15 9  5402 61 30 Measuring, per single yarn, more than 7 tex but not more than 33 tex 15 9  5402 61 90 Measuring, per single yarn, more than 33 tex 15 9  366 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5402 62 Of polyesters : 5402 62 10 Measuring, per single yarn, not more than 14 tex 15 9  5402 6290 Measuring, per single yarn, more than 14 tex 15 9  5402 69 Other : 5402 6910 Of polypropylene 15 9  54026990 Other 15 9  5403 Artificial filament yarn (other than sewing thread), not put up for retail sale, including artificial monofilament of less than 67 decitex : 5403 10 00  High tenacity yarn of viscose rayon 15 9,5  5403 20  Textured yarn : 5403 20 10 Of cellulose acetate 15 9,5  5403 2090 Other 15 9,5   Other yarn, single : 5403 31 00 Of viscose rayon, untwisted or with a twist not exceeding 120 turns per metre 15 9,5  5403 32 00 Of viscose rayon, with a twist exceeding 120 turns per metre 15 9,5  5403 33 Of cellulose acetate : 5403 33 10 Single, untwisted or with a twist not exceeding 250 turns per metre .15 9,5  5403 3390 Other 15 9,5  54033900 Other 15 9,5   Other yarn, multiple (folded) or cabled : 54034100 Of viscose rayon 15 9,5  54034200   Of cellulose acetate 15 9,5  54034900 Other 15 9,5  5404 Synthetic monofilament of 67 decitex or more and of which no cross-sectional dimension exceeds 1 mm ; strip and the like (for example, artificial straw) of synthetic textile materials of an apparent width not exceeding 5 mm : 5404 10  Monofilament : 5404 10 10   Elastomeric 13 5,8  54041090 Other 13 5,8  540490 - Other :   Of polypropylene : 5404 90 11 Decorative strip of the kind used for packaging 14 6,3  54049019 Other 14 6,3  5404 90 90 Other 14 6,3  5405 00 00 Artificial monofilament of 67 decitex or more and of which no cross-sectional dimension exceeds 1 mm ; strip and the like (for example, artificial straw) of artificial textile materials of an apparent width not exceeding 5 mm 10 3,8  27 . 9 . 93 Official Journal of the European Communities 367 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5406 Man-made filament yarn (other than sewing thread), put up for retail sale : 5406 10 00  Synthetic filament yarn 19 6  5406 20 00  Artificial filament yarn 18 5,8  5407 Woven fabrics of synthetic filament yarn, including woven fabrics obtained from materials of heading No 5404 : 5407 10 00 - Woven fabrics obtained from high tenacity yarn of nylon or other poly ­ amides or of polyesters 21 11 m2 5407 20  Woven fabrics obtained from strip or the like : Of polyethylene or polypropylene, of a width of : 5407 2011 Less than 3 m 21 11 m2 5407 20 19 3 m or more 21 11 m2 54072090 Other 21 11 m2 5407 30 00  Fabrics specified in note 9 to Section XI 21 11 m2  Other woven fabrics, containing 85 % or more by weight of filaments of nylon or other polyamldes : 5407 4100 Unbleached or bleached 21 11 m2 540742 Dyed : 540742 10 Of a width not exceeding 57 cm 21 11 m2 54074290 Of a width exceeding 57 cm 21 11 m2 5407 4300 Of yarns of different colours 21 11 m2 5407 44 Printed : 540744 10  Of a width not exceeding 57 cm 21 11 m2 54074490 Of a width exceeding 57 cm 21 11 m2  Other woven fabrics, containing 85 % or more by weight of textured polyester filaments : 5407 51 00 Unbleached or bleached 21 11 m2 54075200 Dyed 21 11 m2 5407 53 Of yarns of different colours : 5407 53 10 Of a width exceeding 57 cm but not exceeding 75 cm 21 11 m2 5407 53 90 Other 21 11 m2 54075400 Printed 21 11 m2 5407 60  Other woven fabrics, containing 85 % or more by weight of non-textured polyester filaments : 5407 60 10 Unbleached or bleached 21 11 m2 5407 60 30 Dyed 21 11 m2 Of yarns of different colours : 5407 60 51 Of a width exceeding 57 cm but not exceeding 75 cm 21 11 m2 5407 60 59 Other 21 11 m2 5407 6090 Printed 21 11 m2  Other woven fabrics, containing 85 % or more by weight of synthetic filaments : 5407 7100 Unbleached or bleached 21 11 m2 368 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5407 72 00 Dyed 21 11 m2 5407 73 Of yarns of different colours : 5407 73 10 Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/m2 21 11 m2 Other : 5407 73 91   Of a width exceeding 57 cm but not exceeding 75 cm 21 11 m2 5407 73 99 Other 21 11 m2 5407 74 00 Printed 21 11 m2  Other woven fabrics, containing less than 85 % by weight of synthetic filaments, mixed mainly or solely with cotton : 5407 81 00 Unbleached or bleached 21 11 m2 5407 82 00 Dyed 21 11 m2 5407 83   Of yarns of different colours : 5407 83 10 Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/m2 21 11 m2 5407 83 90 Other 21 11 m2 5407 84 00 Printed 21 11 m2  Other woven fabrics : 5407 91 00 Unbleached or bleached 21 11 m2 5407 92 00 Dyed 21 11 m2 5407 93 Of yarns of different colours : 5407 93 10 Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/m2 21 11 m2 5407 93 90 Other 21 11 m2 5407 94 00 Printed 21 11 m2 5408 Woven fabrics of artificial filament yarn, including woven fabrics obtained from materials of heading No 5405 : 5408 10 00  Woven fabrics obtained from high tenacity yarn, of viscose rayon 20 11 m2  Other woven fabrics, containing 85 % or more by weight of artificial filament or strip or the like : 5408 21 00 Unbleached or bleached 20 11 m2 5408 22 Dyed : 5408 22 10 Of a width exceeding 135 cm but not exceeding 155 cm, plain weave, twill weave, cross twill weave or satin weave 20 11 m2 5408 22 90 Other 20 11 m2 5408 23 Of yarns of different colours : 5408 23 10  Jacquard fabrics of a width of more than 115 cm but less than 140 cm, of a weight exceeding 250 g/m2 20 11 m2 5408 23 90 Other 20 11 m2 5408 24 00 Printed 20 11 m2  Other woven fabrics : 5408 31 00 Unbleached or bleached 20 11 m2 27 . 9 . 93 Official Journal of the European Communities 369 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5408 32 00 Dyed 20 11 m* 5408 33 00   Of yarns of different colours 20 11 m2 5408 34 00 Printed 20 11 m* Official Journal of the European Communities 27 . 9 . 93370 CHAPTER 55 MAN-MADE STAPLE FIBRES Note 1 . Heading Nos 5501 and 5502 apply only to man-made filament tow, consisting of parallel filaments of a uniform length equal to the length of the tow, meeting the following specifications : (a) length of tow exceeding 2 m ; (b) twist less than five turns per metre ; (c) measuring per filament less than 67 decitex; (d) synthetic filament tow only : the tow must be drawn, that is to say, be incapable of being stretched by more than 100 % of its length; (e) total measurement of tow more than 20 000 decitex. Tow of a length not exceeding 2 m is to be classified within heading No 5503 or 5504. I \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5501 Synthetic filament tow : 5501 10 00  Of nylon or other polyamides 14 7,5  5501 20 00  Of polyesters 14 7,5  5501 30 00  Acrylic or modacrylic 14 7,5  5501 90 00 - Other 14 7,5  5502 00 Artificial filament tow : 5502 00 10 - Of viscose rayon 12 7,5  5502 00 90 - Other 12 7,5  5503 Synthetic staple fibres, not carded, combed or otherwise processed for spinning : 5503 10  Of nylon or other polyamides : Of aramids : 5503 10 11 High tenacity 14 7,5  5503 10 19 Other 14 7,5  55031090 Other 14 7,5  5503 20 00  Of polyesters 14 7,5  5503 30 00  Acrylic or modacrylic 14 7,5  5503 40 00  Of polypropylene 14 7,5  550390 - Other : 5503 90 10 Chlorofibres 14 7,5  37127 . 9 . 93 Official Journal of the European Communities Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5503 90 90 Other I 4 7 &gt; 5  5504 Artificial staple fibres, not carded, combed or otherwise processed for spinning : 55041000 - Of viscose rayon 12 8  55049000 - Other 12 8  5505 Waste (including noils, yarn waste and garnetted stock) of man-made fibres : 5505 10 - Of synthetic fibres : 5505 10 10 Of nylon or other polyamides 14 7  5505 10 30 Of polyesters 14 7  5505 10 50 Acrylic or modacrylic 14 7  5505 10 70 Of polypropylene 14 7  55051090 Other 14 7  5505 2000  Of artificial fibres 12 8  5506 Synthetic staple fibres, carded, combed or otherwise processed for spinning : 5506 10 00  Of nylon or other polyamides 14 8  5506 20 00  Of polyesters 14 8  5506 30 00  Acrylic or modacrylic 14 8  550690 - Other : 5506 90 10 Chlorofibres 14 8  Other : 5506 90 91 Of polypropylene 14 8  55069099 Other 14 8  550700 00 Artificial staple fibres, carded, combed or otherwise processed for spinning 13 10  5508 Sewing thread of man-made staple fibres, whether or not put up for retail sale : 5508 10  Of synthetic staple fibres :   Not put up for retail sale : 5508 10 11 Of polyesters 17 9  5508 10 19 Other 17 9  5508 10 90   Put up for retail sale 17 9  5508 20  Of artificial staple fibres : 5508 20 10   Not put up for retail sale 17 9  5508 20 90 Put up for retail sale 17 9  372 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 * J 5509 Yarn (other than sewing thread) of synthetic staple fibres, not put up for retail sale :  Containing 85 % or more by weight of staple fibres of nylon or other polyamides : 5509 11 00 Single yarn 15 9  5509 12 00 Multiple (folded) or cabled yarn 15 9   Containing 85 % or more by weight of polyester staple fibres : 5509 21 Single yarn : 5509 2110 Unbleached or bleached 15 9  5509 2190 Other 15 9  5509 22 Multiple (folded) or cabled yarn : 5509 22 10 Unbleached or bleached 15 9  5509 22 90 Other 15 9   Containing 85 % or more by weight of acrylic or modacrylic staple fibres : 5509 31 Single yarn : 5509 3110 Unbleached or bleached 15 9  55093190 Other 15 9  5509 32 Multiple (folded) or cabled yarn : 5509 32 10 Unbleached or bleached 15 9  5509 32 90 Other 15 9   Other yarn, containing 85 % or more by weight of synthetic staple fibres : 5509 41 Single yarn : 5509 4110 Unbleached or bleached 15 9  5509 41 90 Other 15 9  5509 42 Multiple (folded) or cabled yarn : 5509 42 10 Unbleached or bleached 15 9  5509 42 90 Other 15 9   Other yam, of polyester staple fibres : 5509 51 00 Mixed mainly or solely with artificial staple fibres 15 9  5509 52 Mixed mainly or solely with wool or fine animal hair : 5509 52 10 Unbleached or bleached 15 9  5509 52 90 Other 15 9  5509 53 00 Mixed mainly or solely with cotton 15 9  5509 59 00 Other 15 9   Other yarn, of acrylic or modacrylic staple fibres : 5509 61 Mixed mainly or solely with wool or fine animal hair : 5509 61 10    Unbleached or bleached 15 9  5509 6190 Other 15 9  5509 62 00 Mixed mainly or solely with cotton 15 9  27 . 9 . 93 Official Journal of the European Communities 373 ||l Rate of duty CN code Description autonomous (%) conventional (%&gt; Supplementary unit 1 2 I 3 4 5 5509 69 00 Other 15 9   Other yarn : 5509 91   Mixed mainly or solely with wool or fine animal hair : 5509 9110 Unbleached or bleached 15 9  5509 91 90 Other 15 9  5509 92 00 Mixed mainly or solely with cotton 15 9  5509 99 00 Other 15 9  5510 Yarn (other than sewing thread) of artificial staple fibres, not put up for retail sale :  Containing 85 % or more by weight of artificial staple fibres : 5510 11 00 Single yarn 14 9  5510 12 00 Multiple (folded) or cabled yarn 14 9  5510 20 00  Other yarn, mixed mainly or solely with wool or fine animal hair 14 9  5510 30 00  Other yarn, mixed mainly or solely with cotton 14 9  5510 90 00 - Other yarn 14 9  5511 Yarn (other than sewing thread) of man-made staple fibres, put up for retail sale : 5511 10 00  Of synthetic staple fibres, containing 85 % or more by weight of such fibres 19 9  5511 20 00  Of synthetic staple fibres, containing less than 85 % by weight of such fibres 19 9  551130 00 - Of artificial staple fibres 19 9  5512 Woven fabrics of synthetic staple fibres, containing 85 % or more by weight of synthetic staple fibres :  Containing 85 % or more by weight of polyester staple fibres : 5512 11 00 Unbleached or bleached 21 11 m2 5512 19 Other : 55121910 Printed 21 11 m2 551219 90 Other 21 11 m2  Containing 85 % or more by weight of acrylic or modacrylic staple fibres : 5512 2100 Unbleached or bleached 21 11 m2 5512 29 Other : 5512 29 10 Printed 21 11 m2 5512 29 90 Other 21 11 m2  Other : 5512 9100   Unbleached or bleached 21 11 m2 5512 99 Other : 5512 9910 Printed 21 11 m2 5512 99 90 Other 21 11 m2 374 Official Journal of the European Communities 27 . 9 . 93 II Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5513 Woven fabrics of synthetic staple fibres, containing less than 85 % by weight of such fibres, mixed mainly or solely with cotton, of a weight not exceeding 170 g/m2 :  Unbleached or bleached : 5513 11 Of polyester staple fibres, plain weave : 55131110 Of a width of 135 cm or less 21 11 m2 5513 11 30 Of a width of more than 135 cm but not more than 165 cm 21 11 m2 5513 11 90 Of a width of more than 165 cm 21 11 m2 5513 12 00 3-thread or 4-thread twill, including cross twill, of polyester staple fibres 21 11 m2 5513 13 00 Other woven fabrics of polyester staple fibres 21 11 m2 55131900 Other woven fabrics 21 11 m2  Dyed : 5513 21 Of polyester staple fibres, plain weave : 55132110 Of a width of 135 cm or less 21 11 m2 5513 21 30 Of a width of more than 135 cm but not more than 165 cm 21 11 m2 5513 21 90 Of a width of more than 165 cm 21 11 m2 5513 22 00 3-thread or 4-thread twill, including cross twill, of polyester staple fibres 21 11 m2 5513 23 00 Other woven fabrics of polyester staple fibres 21 11 m2 5513 29 00 Other woven fabrics 21 11 m2  Of yarns of different colours : 5513 31 00 Of polyester staple fibres, plain weave 21 11 m2 5513 32 00 3-thread or 4-thread twill, including cross twill, of polyester staple fibres 21 11 m2 5513 3300 Other woven fabrics of polyester staple fibres 21 11 m2 5513 39 00 Other woven fabrics 21 11 m2  Printed : 55134100 Of polyester staple fibres, plain weave 21 11 m2 5513 42 00 3-thread or 4-thread twill, including cross twill, of polyester staple fibres 21 11 m2 5513 43 00 Other woven fabrics of polyester staple fibres 21 11 m2 55134900 Other woven fabrics 21 11 m2 5514 Woven fabrics of synthetic staple fibres, containing less than 85 % by weight of such fibres, mixed mainly or solely with cotton, of a weight exceeding 170 g/m2 :  Unbleached or bleached : 55141100 Of polyester staple fibres, plain weave 21 11 m2 5514 12 00 3-thread or 4-thread twill, including cross twill, of polyester staple fibres 21 11 m2 55141300 Other woven fabrics of polyester staple fibres 21 11 m2 27. 9 . 93 Official Journal of the European Communities 375 Il Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5514 19 00 Other woven fabrics 21 11 m2  Dyed : 5514 21 00 Of polyester staple fibres, plain weave 21 11 m2 5514 22 00 3-thread or 4-thread twill, including cross twill, of polyester staple fibres 21 11 m2 5514 2300 Other woven fabrics of polyester staple fibres 21 11 m2 5514 2900 Other woven fabrics 21 11 m2  Of yarns of different colours : 5514 3100 Of polyester staple fibres, plain weave 21 11 m2 5514 32 00 3-thread or 4-thread twill, including cross twill, of polyester staple fibres 21 11 m2 5514 3300 Other woven fabrics of polyester staple fibres 21 11 m2 55143900 Other woven fabrics 21 11 m2  Printed : 55144100 Of polyester staple fibres, plain weave 21 11 m2 5514 42 00 3-thread or 4-thread twill, including cross twill, of polyester staple fibres 21 11 m2 55144300 Other woven fabrics of polyester staple fibres 21 11 m2 55144900 Other woven fabrics 21 11 m2 5515 Other woven fabrics of synthetic staple fibres :  Of polyester staple fibres : 5515 11 Mixed mainly or solely with viscose rayon staple fibres : 55151110 Unbleached or bleached 21 11 m2 55151130 Printed 21 11 m2 55151190 Other 21 11 m2 5515 12 Mixed mainly or solely with man-made filaments : 55151210 Unbleached or bleached 21 11 m2 5515 12 30 Printed 21 11 m2 55151290 Other 21 11 m2 5515 13 Mixed mainly or solely with wool or fine animal hair : Mixed mainly or solely with carded wool or fine animal hair (woollen) : 55151311 Unbleached or bleached 21 11 m2 55151319 Other 21 11 m2 Mixed mainly or solely with combed wool or fine animal hair (worsted) : 55151391 Unbleached or bleached 21 11 m2 551513 99 Other 21 11 m2 5515 19 Other : 55151910 Unbleached or bleached 21 11 m2 551519 30  Printed 21 11 m2 376 Official Journal of the European Communities 27 . 9 . 93 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 551519 90 Other 21 11 m2  Of acrylic or modacrylic staple fibres : 5515 21 Mixed mainly or solely with man-made filaments : 5515 2110 Unbleached or bleached 21 11 m2 5515 2130 Printed 21 11 m2 5515 2190 Other 21 11 m2 5515 22 Mixed mainly or solely with wool or fine animal hair : Mixed mainly or solely with carded wool or fine animal hair (woollen) : 5515 2211 Unbleached or bleached 21 11 m2 5515 2219 Other 21 11 m2    Mixed mainly or solely with combed wool or fine animal hair (worsted) : 5515 22 91 Unbleached or bleached 21 11 m2 5515 22 99 Other 21 11 m2 5515 29 Other : 5515 2910 Unbleached or bleached 21 11 m2 5515 29 30 Printed 21 11 m2 5515 29 90 Other 21 11 m2  Other woven fabrics : 5515 91 Mixed mainly or solely with man-made filaments : 5515 9110 Unbleached or bleached 21 11 m2 5515 9130 Printed 21 11 m2 5515 9190 Other 21 11 m2 5515 92 Mixed mainly or solely with wool or fine animal hair : Mixed mainly or solely with carded wool or fine animal hair (woollen) : 5515 9211 Unbleached or bleached 21 11 m2 5515 9219 Other 21 11 m2 Mixed mainly or solely with combed wool or fine animal hair (worsted) : 5515 92 91 Unbleached or bleached 21 11 m2 5515 92 99 Other 21 11 m2 5515 99 Other : 5515 99 10 Unbleached or bleached 21 11 m2 5515 99 30 Printed 21 11 m2 5515 99 90 Other 21 11 m2 5516 Woven fabrics of artificial staple fibres :  Containing 85 % or more by weight of artificial staple fibres : 55161100   Unbleached or bleached 19 11 m2 27 . 9 . 93 Official Journal of the European Communities 377 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 551612 00 Dyed 19 11 m2 551613 00   Of yarns of different colours 19 11 m2 5516 14 00 Printed 19 11 m2  Containing less than 85 % by weight of artificial staple fibres, mixed mainly or solely with man-made filaments : 5516 2100 Unbleached or bleached 19 11 m2 5516 22 00 Dyed 19 11 m2 5516 23   Of yarns of different colours : 5516 23 10 Jacquard fabrics of a width of 140 cm or more (mattress tickings) . . 19 11 m2 5516 23 90 Other 19 11 m2 5516 24 00 Printed 19 11 m2  Containing less than 85 % by weight of artificial staple fibres, mixed mainly or solely with wool or fine animal hair : 55163100 Unbleached or bleached 19 11 m2 5516 32 00 Dyed 19 11 m2 551633 00   Of yarns of different colours 19 11 m2 5516 34 00 Printed 19 11 m2  Containing less than 85 % by weight of artificial staple fibres, mixed mainly or solely with cotton : 55164100 Unbleached or bleached 19 11 m2 55164200 Dyed 19 11 m2 551643 00   Of yarns of different colours 19 11 m2 551644 00 Printed 19 11 m2  Other : 55169100   Unbleached or bleached 19 11 m2 5516 92 00 Dyed 19 11 m2 5516 93 00   Of yarns of different colours 19 11 m2 551694 00 Printed 19 11 m2 Official Journal of the European Communities 27 . 9 . 93378 CHAPTER 56 WADDING, FELT AND NONWOVENS ; SPECIAL YARNS ; TWINE, CORDAGE, ROPES AND CABLES AND ARTICLES THEREOF Notes 1 . This chapter does not cover : (a) wadding, felt or nonwovens, impregnated, coated or covered with substances or preparations (for example, perfumes or cosmetics of Chapter 33, soaps or detergents of heading No 3401 , polishes, creams or similar preparations of heading No 3405, fabric softeners of heading No 3809) where the textile material is present merely as a carrying medium; (b) textile products of heading No 5811 ; (c) natural or artificial abrasive powder or grain, on a backing of felt or nonwovens (heading No 6805); (d) agglomerated or reconstituted mica, on a backing of felt or nonwovens (heading No 6814); or (e) metal foil on a backing of felt or nonwovens (Section XV). 2 . The term 'felt' includes needleloom felt and fabrics consisting of a web of textile fibres the cohesion of which has been enhanced by a stitch-bonding process using fibres from the web itself. 3 . Heading Nos 5602 and 5603 cover respectively felt and nonwovens, impregnated, coated, covered or laminated with plastics or rubber whatever the nature of these materials (compact or cellular). Heading No 5603 also includes nonwovens in which plastics or rubber forms the bonding substance. Heading Nos 5602 and 5603 do not, however, cover : (a) felt impregnated, coated, covered or laminated with plastics or rubber, containing 50 % or less by weight of textile material or felt completely embedded in plastics or rubber (Chapter 39 or 40); (b) nonwovens, either completely embedded in plastics or rubber, or entirely coated or covered on both sides with such materials, provided that such coating or covering can be seen with the naked eye with no account being taken of any resulting change of colour (Chapter 39 or 40); or (c) plates, sheets or strip of cellular plastics or cellular rubber combined with felt or nonwovens, where the textile material is present merely for reinforcing purposes (Chapter 39 or 40). 4. Heading No 5604 does not cover textile yarn, or strip or the like of heading No 5404 or 5405, in which the impregnation, coating or covering cannot be seen with the naked eye (usually Chapters 50 to 55); for the purpose of this provision, no account should be taken of any resulting change of colour. 37927 . 9 . 93 Official Journal of the European Communities Rate of duty I CN code Description autonomous (%) conventional (%&gt; Supplementary unit 1 2 3 4 5 5601 Wadding of textile materials and articles thereof ; textile fibres, not exceeding 5 mm in length (flock), textile dust and mill neps : 5601 10  Sanitary towels and tampons, napkins and napkin liners for babies and similar sanitary articles, of wadding : 5601 10 10 Of man-made fibres 10 5,3  56011090 Of other textile materials 10 3,8   Wadding ; other articles of wadding : 5601 21 Of cotton : 5601 21 10 Absorbent 10 3,8  5601 21 90 Other 10 3,8  5601 22 Of man-made fibres : 5601 22 10 Rolls of a diameter not exceeding 8 mm 10 3,8  Other : 5601 22 91 Of synthetic fibres 10 5,3  5601 22 99 Of artificial fibres 10 5,3  56012900 Other 10 3,8  5601 30 00  Textile flock and dust and mill neps 8 3,2  5602 Felt, whether or not impregnated, coated, covered or laminated : 5602 10 - Needleloom felt and stitch-bonded fibre fabrics : Not impregnated, coated, covered or laminated : Needleloom felt : 5602 10 11 Of jute or other textile bast fibres of heading No 5303 16 6,7  5602 10 19 Of other textile materials 16 6,7  Stitch-bonded fibre fabrics : 5602 10 31 Of wool or fine animal hair 16 6,7  56021035 Of coarse animal hair 16 6,7  5602 10 39 Of other textile materials 16 6,7  5602 10 90 Impregnated, coated, covered or laminated 16 6,7   Other felt, not impregnated, coated, covered or laminated : 5602 21 00 Of wool or fine animal hair . 16 6,7  5602 29 Of other textile materials : 5602 29 10 Of coarse animal hair 16 6,7  5602 29 90 Of other textile materials 16 6,7  5602 90 00 - Other 16 6,7  5603 00 Nonwovens, whether or not impregnated, coated, covered or lam ­ inated : 5603 00 10  Coated or covered 18 6,9  27 . 9 . 93380 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other, of a weight per square metre of : 560300 91 25 g or less 18 6,9  560300 93 More than 25 g but not exceeding 70 g 18 6,9  56030095 More than 70 g but not exceeding 150 g 18 6,9  5603 00 99 More than 150 g 18 6,9  5604 Rubber thread and cord, textile covered ; textile yarn, and strip and the like of heading No 5404 or 5405, impregnated, coated, covered or sheathed with rubber or plastics : 56041000  Rubber thread and cord, textile covered 15 6,2  5604 20 00  High tenacity yarn of polyesters, of nylon or other polyamides or of viscose rayon, impregnated or coated 15 9  56049000 - Other 10 6  5605 00 00 Metallised yarn, whether or not gimped, being textile yarn, or strip or the like of heading No 5404 or 5405, combined with metal in the form of thread, strip or powder or covered with metal 10 4,9  560600 Gimped yarn, and strip and the like of heading No 5404 or 5405, gimped (other than those of heading No 5605 and gimped horsehair yarn); chenille yarn (including flock chenille yarn); loop wale-yarn : 560600 10 - Loop wale-yarn 18 12   Other : 560600 91 Gimped yarn 16 5,3  560600 99 Other 16 5,3  5607 Twine, cordage, ropes and cables, whether or not plaited or braided and whether or not impregnated, coated, covered or sheathed with rubber or plastics : 5607 10 00  Of jute or other textile bast fibres of heading No 5303 6 12   Of sisal or other textile fibres of the genus Agave : 5607 2100 Binder or baler twine 16 (*) 12 (2)  5607 29 Other : 5607 29 10 Measuring more than 100 000 decitex (10 g/m) 16 (!) 12 (2)  5607 2990 Measuring 100 000 decitex ( 10 g/m) or less 16 (!) 12 (2)  5607 30 00  Of abaca (Manila hemp or Musa textilis Nee) or other hard (leaf) fibres . . 10 12   Of polyethylene or polypropylene : 5607 41 00 Binder or baler twine 16 12  (&gt;) The autonomous duty applicable to sisal products is set at 25 %. (2) The conventional duty on the import of sisal products is not applicable . Official Journal of the European Communities 38127 . 9 . 93 || Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5607 49 Other : Measuring more than 50 000 decitex (5 g/m) : 5607 49 11 Plaited 16 12  56074919 Other 16 12  5607 49 90 Measuring 50 000 decitex (5 g/m) or less 16 12  5607 50  Of other synthetic fibres : Of nylon or other polyamides or of polyesters : Measuring more than 50 000 decitex (5 g/m) : 5607 50 11 Plaited 16 12  5607 50 19 Other 16 12  5607 50 30 Measuring 50 000 decitex (5 g/m) or less 16 12  5607 50 90 Of other synthetic fibres 16 12  5607 90 00 - Other 16 12  5608 Knotted netting of twine, cordage or rope ; made up fishing nets and other made up nets, of textile materials :  Of man-made textile materials : 5608 11 Made up fishing nets : Of nylon or other polyamides : 560811 11 Of twine, cordage, rope or cables 19 11  56081119 Of yarn 19 11  Other : 56081191 Of twine, cordage, rope or cables 19 11  5608 11 99 Of yam 19 11  5608 19 Other : Made up nets : Of nylon or other polyamides : 5608 1911 Of twine, cordage, rope or cables 19 11  5608 19 19 Other 19 11  Other : 5608 19 31  Of twine, cordage, rope or cables 19, 11  5608 19 39 Other 19 11  Other : 5608 1991 Of nylon or other polyamides 19 11  5608 19 99 Other 19 11  5608 90 00 - Other 19 11  5609 00 00 Articles of yarn, strip or the like of heading No 5404 or 5405, twine, cordage, rope or cables, not elsewhere specified or included 18 5,8  382 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 57 CARPETS AND OTHER TEXTILE FLOOR COVERINGS Notes For the purposes of this chapter, the term 'carpets and other textile floor coverings' means floor coverings in which textile materials serve as the exposed surface of the article when in use and includes articles having the characteristics of textile floor coverings but intended for use for other purposes. 2 . This chapter does not cover floor covering underlays . Additional note 1 . For the purposes of applying the maximum rate of duty provided for in respect of carpets, carpeting and rugs falling within subheadings 5701 10 91 to 5701 10 99, the dutiable surface shall not include the heading, the selvedges and the fringes. I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5701 Carpets and other textile floor coverings, knotted, whether or not made up : 5701 10  Of wool or fine animal hair : 5701 10 10 Containing a total of more than 10 % by weight of silk or of waste silk other than noil 40 8,9 m2 Other : 5701 10 91  Comprising not more than 350 knots per metre of warp 32 9,6 m2 MAX 5 Ecu/ MAX 2,8 Ecu/ m2 m2 5701 10 93 Comprising more than 350 but not more than 500 knots per metre of warp 32 9,6 m2 MAX 5 Ecu/ MAX 2,8 Ecu/ m2 m2 5701 10 99 Comprising more than 500 knots per metre of warp 32 9,6 m2 MAX 5 Ecu/ MAX 2,8 Ecu/ m2 m2 5701 90  Of other textile materials : 5701 90 10 Of silk, of waste silk other than noil, of synthetic fibres, of yarn falling within heading No 5605 or of textile materials containing metal threads 40 8,9 m2 5701 90 90 Of other textile materials 24 6,9 m2 5702 Carpets and other textile floor coverings, woven, not tufted or flocked, whether or not made up, including 'Kelem', 'Schumacks', 'Karamanie' and similar hand-woven rugs : 5702 10 00  'Kelem', 'Schumacks', 'Karamanie' and similar hand-woven rugs 21 6,3  27 . 9 . 93 Official Journal of the European Communities 383 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5702 20 00  Floor coverings of coconut fibres (coir) 4 8 m2  Other, of pile construction, not made up : 5702 31 Of wool or fine animal hair : 5702 31 10 Axminster 23 8,9 m2 5702 31 30 Wilton 23 8,9 m2 5702 31 90 Other 23 8,9 m2 5702 32 Of man-made textile materials : 5702 32 10 Axminster 23 8,9 m2 5702 32 90 Other 23 8,9 m2 5702 39 Of other textile materials : 5702 39 10 Of cotton 23 8,9 m2 5702 39 90 Other 23 8,9 m2  Other, of pile construction, made up : 5702 41 Of wool or fine animal hair : 5702 41 10 Axminster 23 8,9 m2 57024190 Other 23 8,9 m2 5702 42 Of man-made textile materials : 57024210 Axminster 23 8,9 m2 5702 42 90 Other 23 8,9 m2 5702 49 Of other textile materials : 5702 49 10 Of cotton 23 8,9 m2 570249 90 Other 23 8,9 m2  Other, not of pile construction, not made up : 5702 51 00 Of wool or fine animal hair 23 8,9 m2 5702 52 00   Of man-made textile materials 23 8,9 m2 5702 59 00   Of other textile materials 23 8,9 m2  Other, not of pile construction, made up : 5702 91 00 Of wool or fine animal hair 23 8,9 m2 5702 92 00   Of man-made textile materials 23 8,9 m2 5702 99 00 Of other textile materials 23 8,9 m2 5703 Carpets and other textile floor coverings, tufted, whether or not made up : 5703 10  Of wool or fine animal hair : 5703 10 10 Printed tufted 23 14 m2 5703 10 90 Other 23 14 m2 5703 20  Of nylon or other polyamides : Printed tufted : 5703 Mil Tiles, having a maximum surface area of 0,3 m2 23 14 m2 5703 20 19 Other 23 14 m2 Other : 5703 20 91 Tiles, having a maximum surface area of 0,3 m2 23 14 m2 5703 20 99 Other 23 14 m2 384 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5703 30  Of other man-made textile materials :   Of polypropylene : 5703 30 11 Tiles, having a maximum surface area of 0,3 m2 23 14 m2 5703 30 19 Other 23 14 m2 Other : Printed tufted : 5703 30 51 Tiles, having a maximum surface area of 0,3 m2 23 14 m2 5703 30 59 Other 23 14 m2 Other : 5703 30 91 Tiles, having a maximum surface area of 0,3 m2 23 14 m2 5703 3099 Other 23 14 m2 5703 90  Of other textile materials : 5703 90 10 Tiles, having a maximum surface area of 0,3 m2 23 14 m2 5703 90 90 Other 23 14 m2 5704 Carpets and other textile floor coverings, of felt, not tufted or flocked, whether or not made up : 5704 10 00  Tiles, having a maximum surface area of 0,3 m2 16 6,7 m2 5704 90 00 - Other 16 6,7 m2 5705 00 Other carpets and other textile floor coverings, whether or not made up : 5705 00 10  Of wool or fine animal hair 23 8,9 m2  Of man-made textile materials : 5705 00 31   Tiles, having a maximum surface area of 0,3 m2 23 8,9 m2 5705 00 39 Other 23 8,9 m2 5705 00 90  Of other textile materials 23 8,9 m2 27. 9 . 93 Official Journal of the European Communities 385 CHAPTER 58 SPECIAL WOVEN FABRICS ; TUFTED TEXTILE FABRICS ; LACE; TAPESTRIES ; TRIMMINGS ; EMBROIDERY Notes 1 . This chapter does not apply to textile fabrics referred to in note 1 to Chapter 59, impregnated, coated, covered or laminated, or to other goods of Chapter 59 . 2 . Heading No 5801 also includes woven weft pile fabrics which have not yet had the floats cut, at which stage they have no pile standing up. 3 . For the purposes of heading No 5803, 'gauze' means a fabric with a warp composed wholly or in part of standing or ground threads and crossing or doup threads which cross the standing or ground threads making a half turn, a complete turn or more to form loops through which weft threads pass. 4. Heading No 5804 does not apply to knotted net fabrics of twine, cordage or rope, of heading No 5608 . 5 . For the purposes of heading No 5806, the expression 'narrow woven fabrics' means : (a) woven fabrics of a width not exceeding 30 cm, whether woven as such or cut from wider pieces, provided with selvedges (woven, gummed or otherwise made) on both edges; (b) tubular woven fabrics of a flattened width not exceeding 30 cm; and (c) bias binding with folded edges, of a width when unfolded not exceeding 30 cm. Narrow woven fabrics with woven fringes are to be classified in heading No 5808. 6 . In heading No 5810, the expression 'embroidery' means inter alia embroidery with metal or glass thread on a visible ground of textile fabric, and sewn appliqud work of sequins, beads or ornamental motifs of textile or other materials . The heading does not apply to needlework tapestry (heading No 5805). 7. In addition to the products of heading No 5809, this chapter also includes articles made of metal thread and of a kind used in apparel, as furnishing fabrics or for similar purposes . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5801 Woven pile fabrics and chenille fabrics, other than fabrics of heading No 5802 or 5806 : 58011000  Of wool or fine animal hair 19 15 m2  Of cotton : 5801 21 00 Uncut weft pile fabrics 18 10 m2 5801 2200 Cut corduroy 19 15 m2 Official Journal of the European Communities 27 . 9 . 93386 ll Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5801 23 00 Other weft pile fabrics 19 15 m2 5801 24 00 Warp pile fabrics, epingle (uncut) 19 15 m2 58012500 Warp pile fabrics, cot 19 15 m2 58012600 Chenille fabrics 19 15 m2  Of man-made fibres : 58013100 Uncut weft pile fabrics 21 11 m2 580132 00 Cut corduroy 19 15 m2 580133 00 Other weft pile fabrics 19 15 m2 5801 34 00 Warp pile fabrics, epingle (uncut) 19 15 m2 580135 00 Warp pile fabrics, cut 19 15 m2 58013600 Chenille fabrics 19 15 m2 5801 90 - Of other textile materials : 58019010 Of flax 19 15 m2 58019090 Other 19 15 m2 5802 Terry towelling and similar woven terry fabrics, other than narrow fabrics of heading No 5806 ; tufted textile fabrics, other than products of heading No 5703 :  Terry towelling and similar woven terry fabrics, of cotton : 58021100 -- Unbleached 18 10 m2 5802 1900 Other 18 10 m2 5802 20 00  Terry towelling and similar woven terry fabrics, of other textile materials . . 19 15 m2 58023000 - Tufted textile fabrics 19 15 m2 5803 Gauze, other than narrow fabrics of heading No 5806 : 5803 1000 - Of cotton 15 5,8 m2 5803 90  Of other textile materials : 58039010 Of silk or silk waste 17 7,2 m2 5803 90 30 Of synthetic fibres 21 11 m2 SM)3 90 50 Of artificial fibres 19 11 m2 58039090 Other 21 14 m2 5804 Tulles and other net fabrics, not including woven, knitted or crocheted fabrics ; lace in the piece, in strips or in motifs : 5804 10  Tulles and other net fabrics : Plain : 5804 10 11 Knotted net fabrics 22 6,5  58041019 Other 22 6,5  5804 1090 Other 22 13   Mechanically made lace : 5804 21 Of man-made fibres : 5804 2110 Made on mechanical bobbin machines 23 11,5  5804 21 90 Other 23 11,5  27 . 9 . 93 Official Journal of the European Communities 387 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5804 29   Of other textile materials : 5804 29 10 Made on mechanical bobbin machines 23 11,5  5804 29 90 Other 23 11,5  5804 30 00  Hand-made lace 20 13  5805 00 00 Hand-woven tapestries of the type Gobelins, Flanders, Aubusson, Beauvais and the like, and needle-worked tapestries (for example, petit point, cross stitch), whether or not made up 21 5,6  5806 Narrow woven fabrics, other than goods of heading No 5807 ; narrow fabrics consisting of warp without weft assembled by means of an adhesive (bolducs) : 5806 10 00  Woven pile fabrics (including terry towelling and similar terry fabrics) and chenille fabrics 21 6,3  5806 20 00  Other woven fabrics, containing by weight 5 % or more of elastomeric yarn or rubber thread 18 7,5   Other woven fabrics : 5806 31   Of cotton : 5806 3110  With real selvedges 18 7,5  5806 31 90 Other 18 7,5  5806 32 Of man-made fibres : 5806 3210 With real selvedges 18 7,5  5806 32 90 Other 18 7,5  5806 39 00   Of other textile materials 18 7,5  5806 40 00  Fabrics consisting of warp without weft assembled by means of an adhesive (bolducs) 16 6,2  5807 Labels, badges and similar articles of textile materials, in the piece, in strips or cut to shape or size, not embroidered : 5807 10 - Woven : 5807 10 10   With woven inscription 20 6,2  5807 10 90 Other 20 6,2  5807 90 - Other : 5807 90 10 Of felt or nonwovens 18 6,3  5807 90 90 Other 19 12  5808 Braids in the piece ; ornamental trimmings in the piece, without embroidery, other than knitted or crocheted ; tassels, pompons and similar articles : 5808 10 00  Braids, in the piece 15 5  5808 90 00 - Other 16 5,3  5809 00 00 Woven fabrics of metal thread and woven fabrics of metallized yarn of heading No 5605, of a kind used in apparel, as furnishing fabrics or for similar purposes, not elsewhere specified or included 17 5,6  388 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5810 Embroidery in the piece, in strips or in motifs : 5810 10 - Embroidery without visible ground : 5810 10 10 Of a value exceeding 35 ECU/kg (net weight) 17 5,8  58101090 Other 17 13   Other embroidery : 5810 91 Of cotton : 5810 9110 Of a value exceeding 17,50 ECU/kg (net weight) 17 5,8  5810 91 90 Other 17 7,2  5810 92 Of man-made fibres : 5810 92 10 Of a value exceeding 17,50 ECU/kg (net weight) 17 5,8  5810 92 90 Other 17 7,2  5810 99   Of other textile materials : 5810 99 10 Of a value exceeding 17,50 ECU/kg (net weight) 17 5,8  5810 99 90 Other 17 7,2  5811 00 00 Quilted textile products in the piece, composed of one or more layers of textile materials assembled with padding by stitching or otherwise, other than embroidery of heading No 5810 20 11 m2 27 . 9 . 93 Official Journal of the European Communities 389 CHAPTER 59 IMPREGNATED, COATED, COVERED OR LAMINATED TEXTILE FABRICS ; TEXTILE ARTICLES OF A KIND SUITABLE FOR INDUSTRIAL USE Notes 1 . Except where the context otherwise requires, for the purposes of this chapter, the expression 'textile fabrics' applies only to the woven fabrics of Chapters 50 to 55 and heading Nos 5803 and 5806, the braids and ornamental trimmings in the piece of heading No 5808 and the knitted or crocheted fabrics of heading No 6002. 2 . Heading No 5903 applies to : (a) textile fabrics, impregnated, coated, covered or laminated with plastics, whatever the weight per square metre and whatever the nature of the plastic material (compact or cellular), other than : ( 1 ) fabrics in which the impregnation, coating or covering cannot be seen with the naked eye (usually Chapters 50 to 55 , 58 or 60); for the purpose of this provision, no account should be taken of any resulting change of colour; (2) products which cannot, without fracturing, be bent manually around a cylinder of a diameter of 7 mm, at a temperature between 15 and 30 °C (usually Chapter 39); (3) products in which the textile fabric is either completely embedded in plastics or entirely coated or covered on both sides with such material, provided that such coating or covering can be seen with the naked eye with no account being taken of any resulting change of colour (Chapter 39); (4) fabrics partially coated or partially covered with plastics and bearing designs resulting from these treatments (usually Chapters 50 to 55, 58 or 60); (5) plates, sheets or strip of cellular plastics, combined with textile fabric, where the textile fabric is present merely for reinforcing purposes (Chapter 39); or (6) textile products of heading No 5811 ; (b) fabrics made from yarn, strip or the like, impregnated, coated, covered or sheathed with plastics, of heading No 5604. 3 . For the purposes of heading No 5905, the expression 'textile wall coverings' applies to products in rolls, of a width of not less than 45 cm, suitable for wall or ceiling decoration, consisting of a textile surface which has been fixed on a backing or has been treated on the back (impregnated or coated to permit pasting). This heading does not, however, apply to wall coverings consisting of textile flock or dust fixed directly on a backing of paper (heading No 4814) or on a textile backing (generally heading No 5907). 4. For the purposes of heading No 5906, the expression 'rubberized textile fabrics' means : (a) textile fabrics impregnated, coated, covered or laminated with rubber : (i) weighing not more than 1 500 g/m2 ; or (ii) weighing more than 1 500 g/m2 and containing more than 50 % by weight of textile material ; (b) fabrics made from yarn, strip or the like, impregnated, coated, covered or sheathed with rubber, of heading No 5604; (c) fabrics composed of parallel textile yarns agglomerated with rubber, irrespective of their weight per square metre; and 390 Official Journal of the European Communities 27 . 9 . 93 (d) plates, sheets or strip of cellular rubber, combined with textile fabric, where the textile fabric is more than mere reinforcement, other than textile products of heading No 5811 . 5 . Heading No 5907 does not apply to : (a) fabrics in which the impregnation, coating or covering cannot be seen with the naked eye (usually Chapters 50 to 55 , 58 or 60); for the purpose of this provision, no account should be taken of any resulting change of colour; (b) fabrics painted with designs (other than painted canvas being theatrical scenery, studio back-cloths or the like); (c) fabrics partially covered with flock, dust, powdered cork or the like and bearing designs resulting from these treatments . However, imitation pile fabrics remain classified in this heading; (d) fabrics finished with normal dressings having a basis of amylaceous or similar substances ; (e) wood veneered on a backing of textile fabrics (heading No 4408); (f) natural or artificial abrasive powder or grain, on a backing of textile fabrics (heading No 6805); (g) agglomerated or reconstituted mica, on a backing of textile fabrics (heading No 6814); or (h) metal foil on a backing of textile fabrics (Section XV). 6 . Heading No 5910 does not apply to : (a) transmission or conveyor belting, of textile material, of a thickness of less than 3 mm ; or (b) transmission or conveyor belts or belting of textile fabric impregnated, coated, covered or laminated with rubber or made from textile yarn or cord impregnated, coated, covered or sheathed with rubber (heading No 4010). 7 . Heading No 5911 applies to the following goods, which do not fall in any other heading of Section XI : (a) textile products in the piece, cut to length or simply cut to rectangular (including square) shape (other than those having the character of the products of heading Nos 5908 to 5910), the following only : (i) textile fabrics, felt and felt-lined woven fabrics, coated, covered or laminated with rubber, leather or other material, of a kind used for card clothing, and similar fabrics of a kind used for other technical purposes; (ii) bolting cloth ; (iii) straining cloth of a kind used in oil presses or the like, of textile material or of human hair ; (iv) flat woven textile fabrics with multiple warp or weft, whether or not felted, impregnated or coated, of a kind used in machinery or for other technical purposes ; (v) textile fabrics reinforced with metal, of a kind used for technical purposes; (vi) cords, braids and the like, whether or not coated, impregnated or reinforced with metal, of a kind used in industry as packing or lubricating materials ; (b) textile articles (other than those of heading Nos 5908 to 5910) of a kind used for technical purposes (for example, textile fabrics and felts, endless or fitted with linking devices, of a kind used in paper-making or similar machines (for example, for pulp or asbestos-cement), gaskets, washers, polishing discs and other machinery parts). 27 . 9 . 93 Official Journal of the European Communities 391 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5901 Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer covers of books or the like ; tracing cloth ; prepared painting canvas ; buckram and similar stiffened textile fabrics of a kind used for hat foundations : 5901 10 00  Textile fabrics coated with gum or amylaceous substances, of a kind used for the outer coven of books or the like 18 6,5 m2 5901 90 00 - Other 18 6,5 m2 5902 Tyre cord fabric of high tenacity yarn of nylon or other polyamides, polyesters or viscose rayon : 5902 10  Of nylon or other polyamides : 5902 10 10 Impregnated with rubber 18 5,6 m2 590210 90 Other 20 11 m2 5902 20 - Of polyesters : 5902 20 10   Impregnated with rubber 18 5,6 m2 5902 20 90 Other 20 11 m2 5902 90 - Other : 5902 9010 Impregnated with rubber 18 5,6 m2 5902 90 90 Other 20 11 m2 5903 Textile fabrics impregnated, coated, covered or laminated with plas ­ tics, other than those of heading No 5902 : 5903 10  With polyvinyl chloride : 5903 10 10 Impregnated 18 12 m2 590310 90   Coated, covered or laminated 18 12 m2 5903 20  With polyurethane : 5903 20 10   Impregnated 18 12 m2 5903 20 90   Coated, covered or laminated 18 12 m2 590390 - Other : 5903 90 10 Impregnated 18 12 m2 Coated, covered or laminated : 5903 90 91  With cellulose derivatives or other plastics, with the fabric forming the right side 18 12 m2 5903 90 99 Other 18 12 m2 5904 Linoleum, whether or not cut to shape ; floor coverings consisting of a coating or covering applied on a textile backing, whether or not cut to shape : 5904 10 00  Linoleum 20 5,3 m2  Other : 5904 91 With a base consisting of needleloom felt or nonwovens : 5904 91 10 With a base consisting of needleloom felt 20 5,3 m2 5904 91 90 With a base consisting of nonwovens 20 5,3 m2 Official Journal of the European Communities 27 . 9 . 93392 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5904 92 00 With other textile base 20 5,3 m2 5905 00 Textile wall coverings : 5905 00 10  Consisting of parallel yarns, fixed on a backing of any material 18 5,8   Other : Of flax : 5905 00 31 Unbleached 21 14  5905 00 39 Other 21 14  5905 00 50 Of jute 4 8,8  5905 00 70 Of man-made fibres 20 11  5905 00 90 Other 16 6  5906 Rubberized textile fabrics, other than those of heading No 5902 : 5906 10  Adhesive tape of a width not exceeding 20 cm : 5906 10 10 Of a width not exceeding 10 cm 16 4,6  5906 10 90 Of a width exceeding 10 cm but not exceeding 20 cm 16 4,6   Other : 59069100 Knitted or crocheted 18 6,5  5906 99 Other : 5906 99 10 Fabrics mentioned in note 4 (c) to this chapter 15 12  5906 99 90 Other 18 5,6  5907 00 00 Textile fabrics otherwise impregnated, coated or covered ; painted canvas being theatrical scenery, studio back-cloths or the like 4,9 (') m2 5908 00 00 Textile wicks, woven, plaited or knitted, for lamps, stoves, lighters, candles or the like ; incandescent gas mantles and tubular knitted gas mantle fabric therefor, whether or not impregnated 17 5,6  590900 Textile hosepiping and similar textile tubing, with or without lining, armour or accessories of other materials : 5909 00 10  Of synthetic fibres 19 6,5  5909 00 90  Of other textile materials 19 6,5  5910 00 00 Transmission or conveyor belts or belting, of textile material, whether or not reinforced with metal or other material 14 5,1  5911 Textile products and articles, for technical uses, specified in note 7 to this chapter : 5911 10 00  Textile fabrics, felt and felt-lined woven fabrics, coated, covered or lam ­ inated with rubber, leather or other material, of a kind used for card clothing, and similar fabrics of a kind used for other technical purposes . . 13 5,3  (') See Annex. Official Journal of the European Communities 39327. 9 . 93 Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 5911 20 00 - Bolting cloth, whether or not made up ( ¢) 16 4,6   Textile fabrics and felts, endless or fitted with linking devices, of a kind used in paper-making or similar machines (for example, for pulp or asbestos-cement) : 5911 31   Weighing less than 650 g/m2 :    Of silk or man-made fibres : 5911 31 11   Woven fabrics, felted or not, of synthetic fibres, of a kind used in paper-making machines 15 5,8 m2 59113119 Other 15 5,8  59113190 Of other textile materials 15 4,4  5911 32 Weighing 650 g/m2 or more : 5911 32 10 Of silk or man-made fibres 15 5,8  591132 90 Of other textile materials 15 4,4  59114000  Straining cloth of a kind used in oil presses or the like, including that of human hair 16 6  5911 90 - Other : 5911 90 10 Of felt 16 6  5911 90 90 Other 16 6  (  ) Entry under this subheading of bolting cloth, not made up, is subject to conditions laid down in the relevant Community provisions. 394 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 60 KNITTED OR CROCHETED FABRICS Notes 1 . This chapter does not cover : (a) crochet lace of heading No 5804; (b) labels, badges and similar articles, knitted or crocheted, of heading No 5807 ; or (c) knitted or crocheted fabrics, impregnated, coated, covered or laminated of Chapter 59. However, knitted or crocheted pile fabrics, impregnated, coated, covered or laminated, remain classified in heading No 6001 . 2 . This chapter also includes fabrics made of metal thread and of a kind used in apparel, as furnishing fabrics or for similar purposes. 3 . Throughout the nomenclature any reference to 'knitted goods' includes a reference to stitch-bonded goods in which the chain stitches are formed of textile yarn . II\ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6001 Pile fabrics, including 'long pile* fabrics and terry fabrics, knitted or crocheted : 6001 10 00 - 'Long pile' fabrics 20 12   Looped pile fabrics : 6001 21 00 Of cotton 19 12  6001 22 00 Of man-made fibres 20 12  6001 29 Of other textile materials : 6001 29 10 Of wool or fine animal hair 16 12  6001 29 90 Other 19 12   Other : 6001 91 Of cotton : 6001 91 10  Unbleached or bleached 19 12  6001 91 30 Dyed 19 12  6001 91 50 Of yarns of different colours 19 12  6001 91 90 Printed 19 12  6001 92   Of man-made fibres : 6001 92 10 Unbleached or bleached 20 12  6001 92 30 Dyed 20 12  6001 92 50 Of yarns of different colours 20 12  6001 92 90 Printed 20 12  6001 99 Of other textile materials : 6001 99 10  Of wool or fine animal hair 16 12  27. 9 . 93 Official Journal of the European Communities 395 Rate of duty ll CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6001 99 90 Other 19 12  6002 Other knitted or crocheted fabrics : 6002 10  Of a width not exceeding 30 cm, containing by weight 5 % or more of elastomeric yarn or rubber thread : 6002 10 10 Containing by weight 5 % or more of elastomeric yarn, but not containing rubber thread 20 12  6002 10 90 Other 18 6,5  6002 20  Other, of a width not exceeding 30 cm : 6002 20 10   Of wool or fine animal hair 16 12  Of synthetic fibres : 6002 20 31 Raschel lace 20 12  6002 20 39 Other 20 12  6002 20 50 Of artificial fibres 20 12  6002 20 70 Of cotton 19 12  6002 20 90 Other 19 12  6002 30 - Of a width exceeding 30 cm, containing by weight 5 % or more of elastomeric yarn or rubber thread : 6002 30 10 Containing by weight 5 % or more of elastomeric yarn, but not containing rubber thread 20 12  6002 30 90 Other 18 6,5  - Other fabrics, warp knit (including those made on galloon knitting ma ­ chines) : 6002 41 00   Of wool or fine animal hair 16 12  6002 42 Of cotton : 6002 42 10 Unbleached or bleached 19 12  6002 42 30 Dyed 19 12  6002 42 50 Of yarns of different colours 19 12  6002 42 90 Printed 19 12  6002 43 Of man-made fibres : Of synthetic fibres : 6002 43 11 For curtains, including net curtain fabric 20 12  6002 43 19 Raschel lace 20 12    Other : 6002 43 31 Unbleached or bleached 20 12  6002 43 33 Dyed 20 12  6002 43 35 Of yarns of different colours 20 12  6002 43 39 Printed 20 12  Of artificial fibres : 6002 43 50 For curtains, including net curtain fabric 20 12    Other : 6002 43 91 Unbleached or bleached 20 12  6002 43 93 Dyed 20 12  396 Official Journal of the European Communities 27 . 9 . 93 Rate of duty \ CN code Description autonomous (%) conventional &lt;%) Supplementary unit 1 2 3 4 5 6002 43 95 Of yarns of different colours 20 12  6002 43 99 Printed 20 12  60024900 Other 19 12   Other : 6002 91 00   Of wool or fine animal hair 16 12  6002 92 Of cotton : 6002 92 10 Unbleached or bleached 19 12  6002 92 30 Dyed 19 12  6002 92 50 Of yarns of different colours 19 12  6002 92 90 Printed 19 12  6002 93 Of man-made fibres : Of synthetic fibres : 6002 93 10 For curtains, including net curtain fabric 20 12  Other : 6002 93 31 Unbleached or bleached 20 12  6002 93 33 Dyed 20 12  6002 93 35 Of yarns of different colours 20 12  6002 93 39 Printed 20 12   Of artificial fibres : 6002 93 91 For curtains, including net curtain fabric 20 12  6002 93 99 Other 20 12  6002 99 00 Other 19 12  Official Journal of the European Communities 39727 . 9 . 93 CHAPTER 61 ARTICLES OF APPAREL AND CLOTHING ACCESSORIES, KNITTED OR CROCHETED Notes 1 . This chapter applies only to made up knitted or crocheted articles . 2. This chapter does not cover : (a) goods of heading No 6212 ; (b) worn clothing or other worn articles of heading No 6309; or (c) orthopaedic appliances, surgical belts, trusses or the like (heading No 9021 ). 3 . For the purposes of heading Nos 6103 and 6104 : (a) The term 'suit' means a set of garments composed of two or three pieces made up in identical fabric and comprising :  one garment designed to cover the lower part of the body and consisting of trousers, breeches or shorts (other than swimwear), a skirt or a divided skirt, having neither braces nor bibs, and  one suit coat or jacket the outer shell of which, exclusive of sleeves, consists of four or more panels, designed to cover the upper part of the body, possibly with a tailored waistcoat in addition. All of the components of a suit must be of the same fabric construction, style, colour and composition; they must also be of corresponding or compatible size. If several separate components to cover the lower part of the body are presented together (for example trousers and shorts, or a skirt or divided skirt and trousers), the constituent lower part shall be the trousers, or, in the case of women's or girls' suits, the skirt or divided skirt, the other garments being considered separately. The term 'suit' includes the following sets of garments, whether or not they fulfil all the above conditions :  morning dress, comprising a plain jacket (cutaway) with rounded tails hanging well down at the back and striped trousers,  evening dress (tailcoat), generally made of black fabric, the jacket of which is relatively short at the front, does not close and has narrow skirts cut in at the hips and hanging down behind,  dinner jacket suits, in which the jacket is similar in style to an ordinary jacket (though perhaps revealing more of the shirt front), but has shiny silk or imitation silk lapels ; (b) The term 'ensemble' means a set of garments (other than suits and articles of heading No 6107, 6108 or 6109), composed of several pieces made up in identical fabric, put up for retail sale, and comprising :  one garment designed to cover the upper part of the body, with the exception of pullovers which may form a second upper garment in the sole context of twin sets, and of waistcoats which may also form a second upper garment, and  one or two different garments, designed to cover the lower part of the body and consisting of trousers, bib and brace overalls, breeches, shorts (other than swimwear), a skirt or a divided skirt . All of the components of an ensemble must be of the same fabric construction, style, colour and composition; they also must be of corresponding or compatible size . The term 'ensemble' does not apply to track suits or ski suits, of heading No 6112. 398 Official Journal of the European Communities 27 . 9 . 93 4. Heading Nos 6105 and 6106 do not cover garments with pockets below the waist, with a ribbed waistband or other means of tightening at the bottom of the garment, or garments having an average of less than 10 stitches per linear centimetre in each direction counted on an area measuring at least 10 cmx 10 cm. Heading No 6105 does not cover sleeveless garments . 5 . For the purposes of heading No 61 1 1 : (a) The expression 'babies' garments and clothing accessories' means articles for young children of a body height not exceeding 86 cm; it also covers babies' napkins ; (b) Articles which are prima facie classifiable both within heading No 6111 and within other headings of this chapter are to be classified within heading No 6111 . 6 . For the purposes of heading No 6112 'ski suits' means garments or sets of garments which, by their general appearance and texture, are identifiable as intended to be worn principally for skiing (cross-country or alpine). They consist either of : (a) a 'ski overall', that is, a one-piece garment designed to cover the upper and the lower parts of the body; in addition to sleeves and a collar the ski overall may have pockets or footstraps; or (b) a 'ski ensemble', that is, a set of garments composed of two or three pieces, put up for retail sale and comprising :  one garment such as an anorak, wind-cheater, wind-jacket or similar article, closed by a slide fastener (zipper), possibly with a waistcoat in addition, and  one pair of trousers whether or not extending above waist level, one pair of breeches or one bib and brace overall . The 'ski ensemble' may also consist of an overall similar to the one mentioned in paragraph (a) above and a type of padded, sleeveless jacket worn over the overall . All the components of a 'ski ensemble' must be made up in a fabric of the same texture, style and composition whether or not of the same colour; they also must be of corresponding or compatible size . 7 . Garments which are prima facie classifiable both within heading No 6113 and within other headings of this chapter, excluding heading No 6111 , are to be classified within heading No 6113 . 8 . Garments of this chapter designed for left over right closure at the front shall be regarded as men's or boys' garments , and those designed for right over left closure at the front as women's or girls' garments . These provisions do not apply where the cut of the garment clearly indicates that it is designed for one or other of the sexes . Garments which cannot be identified as either men's or boys' garments or as women's or girls' garments are to be classified in the headings covering women's or girls' garments . 9 . Articles of this chapter may be made of metal thread. Additional notes 1 . For the application of note 3 (b) of this chapter the components of an ensemble must be made up entirely in a single identical fabric, subject to compliance with the other conditions laid down in the said note. For this purpose the fabric used can be unbleached, bleached, dyed, ofyarns ofdifferent colours or printed. Sets ofgarments are not regarded as ensembles when their components are made up in different fabrics, even if the difference is due only to their respective colours. 2. For the purposes of heading No 6109, the terms 'singlets ' and 'other vests ' include garments, even if of a fancy design, worn next to the body, without collar, with or without sleeves, including those with shoulder straps. These garments, which are intended to cover the upper part of the body, often possess many characteristics in common with those of T-shirts or with more traditional kinds ofsinglets and other vests of heading No 6109. 27 9 . 93 Official Journal of the European Communities 399 However, garments having a drawstring, ribbed waistband or other means of tightening at the bottom are excluded from heading No 6109. \ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6101 Men's or boys' overcoats, car-coats, capes, cloaks, anoraks (including ski-jackets), wind-cheaters, wind-jackets and similar articles, knitted or crocheted, other than those of heading No 6103 : 6101 10  Of wool or fine animal hair : 6101 10 10 Overcoats, car-coats, capes, cloaks and similar articles 21 14 p/st 6101 10 90 Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ ilar articles 21 14 p/st 6101 20  Of cotton : 6101 20 10 Overcoats, car-coats, capes, cloaks and similar articles 21 14 p/st 6101 20 90 Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ ilar articles 21 14 p/st 6101 30  Of man-made fibres : 6101 30 10 Overcoats, car-coats, capes, cloaks and similar articles 21 14 p/st 6101 30 90 Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ ilar articles 21 14 p/st 6101 90  Of other textile materials : 6101 90 10 Overcoats, car-coats, capes, cloaks and similar articles 21 14 p/st 6101 90 90 Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ ilar articles 21 14 p/st 6102 Women's or girls' overcoats, car-coats, capes, cloaks, anoraks (includ ­ ing ski-jackets), wind-cheaters, wind-jackets and similar articles, knit ­ ted or crocheted, other than those of heading No 6104 : 6102 10  Of wool or fine animal hair : 6102 10 10   Overcoats, car-coats, capes, cloaks and similar articles 21 14 p/st 6102 10 90 Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ ilar articles 21 14 p/st 6102 20 - Of cotton : 6102 20 10 Overcoats, car-coats, capes, cloaks and similar articles 21 14 p/st 6102 20 90   Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ ilar articles 21 14 p/st 6102 30  Of man-made fibres : 6102 3010 Overcoats, car-coats, capes, cloaks and similar articles 21 14 p/st 6102 30 90 Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ ilar articles 21 14 p/st 6102 90  Of other textile materials : 6102 90 10 Overcoats, car-coats, capes, cloaks and similar articles 21 14 p/st 6102 90 90 Anoraks (including ski-jackets), wind-cheaters, wind-jackets and sim ­ ilar articles 21 14 p/st 400 Official Journal of the European Communities 27. 9 . 93 CN code Description Rate of duty Supplementary unitautonomous (%) conventional &lt;%) 1 2 3 4 5 6103 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted :  Suits : 6103 11 00 Of wool or fine animal hair 6103 12 00 Of synthetic fibres 6103 19 00 Of other textile materials  Ensembles : 6103 21 00 Of wool or fine animal hair 6103 22 00 Of cotton 6103 23 00 Of synthetic fibres 6103 29 00 Of other textile materials  Jackets and blazers : 6103 31 00 Of wool or fine animal hair 6103 32 00 Of cotton 6103 33 00 Of synthetic fibres 6103 39 00 Of other textile materials  Trousers, bib and brace overalls, breeches and shorts : 6103 41 Of wool or fine animal hair : 6103 41 10 Trousers and breeches 61034190 Other 6103 42   Of cotton : 6103 42 10 Trousers and breeches 610342 90 Other 6103 43 Of synthetic fibres : 6103 43 10 Trousers and breeches 6103 43 90 Other 6103 49 Of other textile materials : 6103 49 10 Trousers and breeches Other : 6103 49 91 Of artificial fibres 61034999 Other 6104 Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts (other than swimwear), knitted or crocheted :  Suits : 6104 11 00 Of wool or fine animal hair 6104 12 00 Of cotton 6104 13 00   Of synthetic fibres 6104 19 00 Of other textile materials 21 14 p/st 21 14 p/st 21 14 p/st 21 14 p/st 21 14 p/st 21 14 p/st 21 14 p/st 21 14 p/st 21 14 p/st 21 14 p/st 21 14 p/st 21 14 p/st 21 14 p/st 21 14 p/st 21 14 p/st 21 14 p/st 21 14 p/st 21 14 p/st 21 14 p/st 21 14 p/st 21 14 p/st 21 14 p/st 21 14 p/st 21 14 p/st 4027 . 9. 93 Official Journal of the European Communities Rate of duty Supplementary unitCNcode Description autonomous (%) conventional (%) 1 2 3 4 5  Ensembles : 6104 21 00 Of wool or fine animal hair 21 14 p/st 6104 22 00 Of cotton 21 14 p/st 6104 2300 Of synthetic fibres ... 21 14 p/st 6104 29 00 Of other textile materials 21 14 p/st  Jackets and blazers : 610431 00   Of wool or fine animal hair 21 14 p/st 6104 32 00 Of cotton 21 14 p/st 61043300 Of synthetic fibres 21 14 p/st 6104 3900 Of other textile materials 21 14 p/st  Dresses : 6104 41 00 Of wool or fine animal hair 21 14 p/st 610442 00 Of cotton 21 14 p/st 61044300 Of synthetic fibres 21 14 p/st 61044400 Of artificial fibres 21 14 p/st 61044900 Of other textile materials 21 14 p/st  Skirts and divided skirts : 6104 51 00 Of wool or fine animal hair 21 14 p/st 6104 5200 Of cotton 21 14 p/st 6104 53 00 Of synthetic fibres 21 14 p/st 6104 5900 Of other textile materials 21 14 p/st  Trousers,bib and brace overalls, breeches and shorts : 6104 61   Of wool or fine animal hair : 6104 6110  Trousers and breeches 21 14 p/st 6104 6190 Other 21 14 p/st 6104 62 Of cotton : 6104 62 10 Trousers and breeches 21 14 p/st 6104 6290 Other 21 14 p/st 6104 63 Of synthetic fibres : 6104 6310 Trousers and breeches 21 14 p/st 6104 6390 Other 21 14 p/st 6104 69 Of other textile materials : 6104 6910  Trousers and breeches 21 14 p/st Other : 61046991 Of artificial fibres 21 14 p/st 6104 6999 Of other textile materials 21 14 p/st 6105 Men's or boys' shirts, knitted or crocheted : 61051000 - Of cotton 21 13 p/st 6105 20  Of man-made fibres : 61052010 Of synthetic fibres 21 13 p/st 6105 20 90 Of artificial fibres 21 13 p/st 402 Official Journal of the European Communities 27 . 9 . 93 ll Rate of duty CN code Description autonomous (%) conventional &lt;%) Supplementary unit 1 2 3 4 5 6105 90 - Of other textile materials : 6105 90 10 Of wool or fine animal hair 21 13 p/st 6105 90 90 Of other textile materials 21 13 p/st 6106 Women's or girls' blouses, shirts and shirt-blouses, knitted or cro ­ cheted : 61061000 - Of cotton 21 14 p/st 6106 20 00  Of man-made fibres 21 14 p/st 6106 90 - Of other textile materials : 6106 9010 Of wool or fine animal hair 21 14 p/st 6106 90 30 Of silk or silk waste 21 14 p/st 6106 90 50 Of flax or of ramie 21 14 p/st 61069090 Of other textile materials 21 14 p/st 6107 Men's or boys' underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles, knitted or crocheted :  Underpants and briefs : 6107 11 00 Of cotton 21 13 p/st 6107 12 00 Of man-made fibres 21 13 p/st 61071900 Of other textile materials ' 21 13 p/st  Nightshirts and pyjamas : 6107 2100 Of cotton 21 13 p/st 6107 22 00 Of man-made fibres 21 13 p/st 6107 29 00 Of other textile materials 21 13 p/st  Other : 6107 91 Of cotton : 6107 9110 Of terry fabrics 21 14 p/st * 6107 91 90 Other 21 14 p/st 6107 92 00   Of man-made fibres 21 14 p/st 6107 99 00 Of other textile materials 21 14 p/st 6108 Women's or girls' slips, petticoats, briefs, panties, nightdresses, py ­ jamas, nÃ ©gligÃ ©s, bathrobes, dressing gowns and similar articles, knit ­ ted or crocheted :  Slips and petticoats : 6108 11   Of man-made fibres : 6108 11 10  Of synthetic fibres 21 13 p/st 6108 11 90  Of artificial fibres 21 13 p/st 6108 19   Of other textile materials : 6108 19 10 Of cotton 21 13 p/st 6108 19 90 Of other textile materials 21 13 p/st  Briefs and panties : 6108 21 00 Of cotton 21 13 p/st 27 . 9 . 93 Official Journal of the European Communities 403 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6108 22 00 Of man-made fibres 21 13 p/st 6108 29 00 Of other textile materials 21 13 p/st  Nightdresses and pyjamas : 6108 31 Of cotton : 6108 3110    Nightdresses 21 13 p/st 6108 31 90 Pyjamas 21 13 p/st 6108 32 Of man-made fibres : Of synthetic fibres : 6108 3211 Nightdresses 21 13 p/st 6108 32 19 Pyjamas 21 13 p/st 6108 32 90 Of artificial fibres 21 13 p/st 6108 39 00   Of other textile materials 21 13 p/st  Other : 6108 91 Of cotton : 6108 9110 Of terry fabrics 21 14 p/st 6108 91 90 Other 21 14 p/st 6108 92 00 Of man-made fibres 21 14 p/st 6108 99 Of other textile materials : 6108 99 10  Of wool or fine animal hair 21 14 p/st 6108 99 90 Of other textile materials 21 14 p/st I 6109 T-shirts, singlets and other vests, knitted or crocheted : 6109 10 00 - Of cotton 21 13 p/st 6109 90  Of other textile materials : 6109 90 10 Of wool or fine animal hair 21 13 p/st 6109 90 30   Of man-made fibres 21 13 p/st 6109 90 90 Other 21 13 p/st 6110 Jerseys, pullovers, cardigans, waistcoats and similar articles, knitted or crocheted : 6110 10  Of wool or fine animal hair : 6110 10 10 Jerseys and pullovers, containing at least 50 % by weight of wool and weighing 600 g or more per article 21 10,5 p/st Other :    Men's or boys' : 611010 31 Of wool 21 14 p/st   Of fine animal hair : 611010 35    Of Kashmir goats 21 14 p/st 6110 10 38 Other 21 14 p/st  Women's or girls' : 611010 91 Of wool 21 14 p/st Of fine animal hair : 6110 10 95   Of Kashmir goats 21 14 p/st 404 Official Journal of the European Communities 27 . 9 . 93 CN code Description Rate of duty autonomous conventional (%) (%) Supplementary unit 1 2 3 4 5 611010 98 Other 21 14 p/st 6110 20 - Of cotton : 6110 20 10 Lightweight fine knit roll , polo or turtle neck jumpers and pullovers . . 21 13 p/st Other : 6110 20 91 Men's or boys' 21 14 p/st 6110 2099    Women's or girls' 21 14 p/st 6110 30  Of man-made fibres : 6110 30 10 Lightweight fine knit roll , polo or turtle neck jumpers and pullovers . . 21 13 p/st Other : 6110 30 91    Men's or boys' 21 14 p/st 611030 99 Women's or girls* 21 14 p/st 6110 90  Of other textile materials : 6110 90 10 Of flax or ramie 21 14 p/st 6110 9090 Other 21 14 p/st 6111 Babies' garments and clothing accessories, knitted or crocheted : 6111 10  Of wool or fine animal hair : 6111 10 10 Gloves, mittens and mitts 23 8,9 pa 61111090 Other 21 13,4  6111 20  Of cotton : 6111 20 10   Gloves, mittens and mitts 23 8,9 pa 611120 90 Other 21 13,4  6111 30  Of synthetic fibres : 6111 30 10 Gloves, mittens and mitts 23 8,9 pa 611130 90 Other 21 13,4  611190 00 - Of other textile materials 21 13,4  6112 Track suits, ski suits and swimwear, knitted or crocheted :  Track suits : 6112 11 00 Of cotton 21 14 p/st 6112 12 00   Of synthetic fibres 21 14 p/st 611219 00 Of other textile materials 21 14 p/st 6112 20 00 - Ski suits 21 14   Men's or boys' swimwear : 6112 31   Of synthetic fibres : 6112 31 10 Containing by weight 5 % or more of rubber thread 20 8 p/st 6112 31 90 Other 21 14 p/st 6112 39   Of other textile materials : 6112 39 10  Containing by weight 5 % or more of rubber thread 20 8 p/st 6112 39 90 Other 21 14 p/st 27 . 9 . 93 Official Journal of the European Communities 405 \\ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit l 2 3 4 5  Women's or girls' swimwear : 6112 41 Of synthetic fibres : 6112 41 10 Containing by weight 5 % or more of rubber thread 20 8 p/st 6112 41 90 Other 21 14 p/st 611249 Of other textile materials : 6112 49 10 Containing by weight 5 % or more of rubber thread 20 8 p/st 61124990 Other 21 14 p/st 611300 Garments, made up of knitted or crocheted fabrics of heading No 5903, 5906, or 5907 : 6113 00 10  Of knitted or crocheted fabrics of heading No 5906 20 8  6113 00 90 - Other 21 14  6114 Other garments, knitted or crocheted : 6114 10 00  Of wool or fine animal hair 21 14  6114 20 00 - Of cotton 21 14  6114 3000  Of man-made fibres 21 14  611490 00  Of other textile materials 21 14  6115 Panty hose, tights, stockings, socks and other hosiery, including stockings for varicose veins and footwear without applied soles, knitted or crocheted :  Panty hose and tights : 6115 11 00   Of synthetic fibres, measuring per single yarn less than 67 decitex .... 21 13 p/st 6115 12 00   Of synthetic fibres, measuring per single yarn 67 decitex or more .... 21 13 p/st 6115 19 Of other textile materials : 6115 19 10  Of wool or fine animal hair 21 13 p/st 6115 19 90 Other 21 13 p/st 6115 20  Women's full-length or knee-length hosiery, measuring per single yarn less than 67 decitex : Of synthetic fibres : 6115 2011    Knee-length stockings 22 13 pa 6115 20 19 Other 22 13 pa 6115 20 90 Of other textile materials 22 13 pa  Other : 6115 91 00 Of wool or fine animal hair 22 13 pa 6115 92 00 Of cotton 22 13 pa 6115 93 Of synthetic fibres : 6115 93 10 Stockings for varicose veins 20 8 pa 6115 93 30  Knee-length stockings (other than stockings for varicose veins) ... 22 13 pa Other : 6115 93 91   Women's stockings 22 13 pa 6115 93 99 Other 22 13 pa 406 Official Journal of the European Communities 27 . 9 . 93 il Rate of duty CN code Description autonomous (%) conventional (%&gt; Supplementary unit 1 2 3 4 5 6115 99 00 Of other textile materials 22 13 pa 6116 Gloves, mittens and mitts, knitted or crocheted : 6116 10  Gloves impregnated, coated or covered with plastics or rubber : 6116 10 10 With plastics 23 8,9 pa 6116 10 90 With rubber 20 8 pa - Other : 6116 91 00 Of wool or fine animal hair 23 8,9 pa 61169200 Of cotton 23 8,9 pa 6116 93 00 Of synthetic fibres 23 8,9 pa 61169900 Of other textile materials 23 8,9 pa 6117 Other made up clothing accessories, knitted or crocheted ; knitted or crocheted parts of garments or of clothing accessories : 6117 10 00  Shawls, scarves, mufflers, mantillas, veils and the like 21 14  6117 20 00  Ties, bow ties and cravats 21 14  6117 80  Other accessories : 6117 80 10 Knitted or crocheted, elasticated or rubberised 20 8  6117 8090 Other 21 14  61179000 - Parts 21 14  27 . 9 . 93 Official Journal of the European Communities 407 CHAPTER 62 ARTICLES OF APPAREL AND CLOTHING ACCESSORIES, NOT KNITTED OR CROCHETED Notes 1 . This chapter applies only to made-up articles of any textile fabric other than wadding, excluding knitted or crocheted articles (other than those of heading No 6212). 2. This chapter does not cover : (a) worn clothing or other worn articles of heading No 6309 ; or (b) orthopaedic appliances, surgical belts, trusses or the like (heading No 9021 ). 3 . For the purposes of heading Nos 6203 and 6204 : (a) The term 'suit' means a set of garments composed of two or three pieces made up in identical fabric and comprising :  one garment designed to cover the lower part of the body and consisting of trousers, breeches or shorts (other than swimwear), a skirt or a divided skirt, having neither braces nor bibs, and  one suit coat or jacket the outer shell of which, exclusive of sleeves, consists of four or more panels, designed to cover the upper part of the body, possibly with a tailored waistcoat in addition. All of the components of a suit must be of the same fabric construction, style, colour and composition ; they must also be of corresponding or compatible size. If several separate components to cover the lower part of the body are presented together (for example, trousers and shorts, or a skirt or divided skirt and trousers), the constituent lower part shall be the trousers, or, in the case of women's or girls' suits, the skirt or divided skirt, the other garments being considered separately. The term 'suit' includes the following sets of garments, whether or not they fulfil all the above conditions :  morning dress, comprising a plain jacket (cutaway) with rounded tails hanging well down at the back and striped trousers,  evening dress (tailcoat), generally made of black cloth, the jacket of which is relatively short at the front, does not close and has narrow skirts cut in at the hips and hanging down behind,  dinner jacket suits, in which the jacket is similar in style to an ordinary jacket (though perhaps revealing more of the shirt front), but has shiny silk or imitation silk lapels . (b) The term 'ensemble' means a set of garments (other than suits and articles of heading No 6207 or 6208) composed of several pieces made up in identical fabric, put up for retail sale, and comprising :  one garment designed to cover the upper part of the body, with the exception of waistcoats which may also form a second upper garment, and  one or two different garments, designed to cover the lower part of the body and consisting of trousers, bib and brace overalls, breeches, shorts (other than swimwear), a skirt or a divided skirt . All of the components of an ensemble must be of the same fabric construction, style, colour and composition; they also must be of corresponding or compatible size . The term 'ensemble' does not apply to track suits or ski suits, of heading No 6211 . 408 Official Journal of the European Communities 27 . 9 . 93 4. For the purposes of heading No 6209 : (a) The expression 'babies' garments and clothing accessories' means articles for young children of a body height not exceeding 86 cm; it also covers babies' napkins; (b) Articles which are prima facie classifiable both within heading No 6209 and within other headings of this chapter are to be classified within heading No 6209. 5 . Garments which are prima facie classifiable both within heading No 6210 and within other headings of this chapter, excluding heading No 6209, are to be classified within heading No 6210. 6 . For the purposes of heading No 6211 , 'ski suits' means garments or sets of garments which, by their general appearance and texture, are identifiable as intended to be worn principally for skiing (cross-country or alpine). They consist either of : (a) a 'ski overall', that is, a one-piece garment designed to cover the upper and the lower parts of the body; in addition to sleeves and a collar the ski overall may have pockets or footstraps; or (b) a 'ski ensemble', that is, a set of garments composed of two or three pieces, put up for retail sale and comprising :  one garment such as an anorak, wind-cheater, wind-jacket or similar article, closed by a slide fastener (zipper), possibly with a waistcoat in addition, and  one pair of trousers whether or not extending above waist level, one pair of breeches or one bib and brace overall . The 'ski ensemble' may also consist of an overall similar to the one mentioned in paragraph (a) above and a type of padded, sleeveless jacket worn over the overall . All the components of a 'ski ensemble' must be made up in a fabric of the same texture, style and composition whether or not of the same colour; they also must be of corresponding or compatible size. 7 . Scarves and articles of the scarf type, square or approximately square, of which no side exceeds 60 cm, are to be classified as handkerchiefs (heading No 6213). Handkerchiefs of which any side exceeds 60 cm are to be classified within heading No 6214. 8 . Garments of this chapter designed for left over nght closure at the front shall be regarded as men's or boys' garments, and those designed for right over left closure at the front as women's or girls' garments . These provisions do not apply where the cut of the garment clearly indicates that it is designed for one or other of the sexes. Garments which cannot be identified as either men's or boys' garments or as women's or girls' garments are to be classified in the headings covering women's or girls' garments . 9. Articles of this chapter may be made of metal thread. Additional note 1 . For the application of note 3 (b) of this chapter the components of an ensemble must be made up entirely in a single identical fabric, subject to compliance with the other conditions laid down in the said note. For this purpose thefabric used can be unbleached, bleached, dyed, ofyarns of different colours or printed. Sets ofgarments are not regarded as ensembles when their components are made up in different fabrics, even if the difference is due only to their respective colours. 27. 9 . 93 Official Journal of the European Communities 409 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6201 Men's or boys' overcoats, car-coats, capes, cloaks, anoraks (including ski-jackets), wind-cheaters, wind-jackets and similar articles, other than those of heading No 6203 :  Overcoats, raincoats, car-coats, capes, cloaks and similar articles : 6201 11 00 Of wool or fine animal hair 20 14 p/st 6201 12 Of cotton : 6201 12 10 Of a weight, per garment, not exceeding 1 kg 20 14 p/st 6201 12 90 Of a weight, per garment, exceeding 1 kg 20 14 p/st 6201 13 Of man-made fibres : 6201 13 10 Of a weight, per garment, not exceeding 1 kg 20 14 p/st 6201 1390  Of a weight, per garment, exceeding 1 kg 20 14 p/st 62011900 Of other textile materials 20 14 p/st  Other : 6201 91 00 Of wool or fine animal hair 20 14 p/st 6201 92 00 Of cotton 20 14 p/st 6201 93 00 Of man-made fibres 20 14 p/st 6201 99 00 Of other textile materials 20 14 p/st 6202 Women's or girls' overcoats, car-coats, capes, cloaks, anoraks (includ ­ ing ski-jackets), wind-cheaters, wind-jackets and similar articles, other than those of heading No 6204 :  Overcoats, raincoats, car-coats, capes, cloaks and similar articles : 6202 11 00 Of wool or fine animal hair 20 14 p/st 6202 12 Of cotton : 6202 12 10 Of a weight, per garment, not exceeding 1 kg 20 14 p/st 6202 12 90 Of a weight, per garment, exceeding 1 kg 20 14 p/st 6202 13 Of man-made fibres : 6202 13 10 Of a weight, per garment, not exceeding 1 kg 20 14 p/st 6202 13 90 Of a weight, per garment, exceeding 1 kg 20 14 p/st 6202 19 00 Of other textile materials 20 14 p/st  Other : 6202 91 00 Of wool or fine animal hair 20 14 p/st 6202 9200 Of cotton 20 14 p/st 6202 93 00 Of man-made fibres 20 14 p/st 6202 99 00 Of other textile materials 20 14 p/st 6203 Men's or boys' suits, ensembles, jackets, blazers, trousers, bib and brace overalls, breeches and shorts (other than swimwear) :  Suits : 6203 11 00 Of wool or fine animal hair 20 14 p/st 62031200 Of synthetic fibres 20 14 p/st 6203 19 Of other textile materials : 6203 19 10 Of cotton 20 14 p/st 410 Official Journal of the European Communities 27 . 9 . 93 II Rate of duty CN code Description autonomous (%) conventional &lt;%) Supplementary unit 1 2 3 4 5 6203 19 30 Of artificial fibres 20 14 p/st 6203 19 90 Other 20 14 p/st  Ensembles : 6203 21 00 Of wool or fine animal hair 20 14 p/st 6203 22 Of cotton : 6203 22 10 Industrial and occupational 20 14 p/st 6203 22 80 Other 20 14 p/st 6203 23 Of synthetic fibres : 6203 23 10 Industrial and occupational 20 14 p/st 6203 23 80 Other 20 14 p/st 6203 29 Of other textile materials : Of artificial fibres : 6203 29 11 Industrial and occupational 20 14 p/st 6203 29 18 Other 20 14 p/st 6203 29 90 Other 20 14 p/st  Jackets and blazers : 6203 31 00 Of wool or fine animal hair 20 14 p/st 6203 32 Of cotton : 6203 32 10 Industrial and occupational 20 14 p/st 6203 32 90 Other 20 14 p/st 6203 33 Of synthetic fibres : 6203 33 10 Industrial and occupational 20 14 p/st 6203 33 90 Other 20 14 p/st 6203 39   Of other textile materials : Of artificial fibres : 6203 3911 Industrial and occupational 20 14 p/st 6203 39 19 Other 20 14 p/st 6203 39 90 Other 20 14 p/st  Trousers, bib and brace overalls, breeches and shorts : 6203 41 Of wool or fine animal hair : 6203 41 10 Trousers and breeches 20 14 p/st 6203 41 30 Bib and brace overalls 20 14 p/st 6203 41 90 Other 20 14 p/st 6203 42 Of cotton : Trousers and breeches : 6203 4211 Industrial and occupational 20 14 p/st   Other : 6203 42 31 Of denim 20 14 p/st 6203 42 33 Of cut corduroy 20 14 p/st 6203 42 35 Other 20 14 p/st 27 . 9 . 93 Official Journal of the European Communities 411 || Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Bib and brace overalls : 6203 42 51 Industrial and occupational 20 14 p/st 6203 42 59 Other 20 14 p/st 6203 42 90 Other 20 14 p/st 6203 43 Of synthetic fibres : Trousers and breeches : 6203 4311 Industrial and occupational 20 14 p/st 62034319 Other 20 14 p/st Bib and brace overalls : 6203 43 31 Industrial and occupational 20 14 p/st 6203 43 39 Other 20 14 p/st 6203 43 90 Other 20 14 p/st 6203 49   Of other textile materials : Of artificial fibres : Trousers and breeches : 6203 4911 Industrial and occupational 20 14 p/st 62034919 Other 20 14 p/st  Bib and brace overalls : 6203 49 31 Industrial and occupational 20 14 p/st 6203 49 39 Other 20 14 p/st 6203 49 50 Other 20 14 p/st 6203 49 90 Other 20 14 p/st 6204 Women's or girls' suits, ensembles, jackets, blazers, dresses, skirts, divided skirts, trousers, bib and brace overalls, breeches and shorts (other than swimwear) :  Suits : 6204 11 00 Of wool or fine animal hair 20 14 p/st 62041200 Of cotton 20 14 p/st 6204 1300 Of synthetic fibres 20 14 p/st 6204 19 Of other textile materials : 6204 19 10 Of artificial fibres 20 14 p/st 6204 19 90 Other 20 14 p/st  Ensembles : 6204 21 00 Of wool or fine animal hair 20 14 p/st 6204 22   Of cotton : 6204 2210 Industrial and occupational 20 14 p/st 6204 22 80 Other 20 14 p/st 6204 23   Of synthetic fibres : 6204 23 10 Industrial and occupational 20 14 p/st 6204 23 80 Other 20 14 p/st 412 Official Journal of the European Communities 27 . 9 . 93 \ Rate of duty CN code Description autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 5 6204 29 Of other textile materials : Of artificial fibres : 6204 2911 Industrial and occupational 20 14 p/st 6204 29 18 Other 20 14 p/st 6204 29 90 Other 20 14 p/st  Jackets and blazers : 6204 31 00 Of wool or fine animal hair 20 14 p/st 6204 32 Of cotton : 6204 32 10    Industrial and occupational 20 14 p/st 6204 32 90 Other 20 14 p/st 6204 33 Of synthetic fibres : 6204 33 10 Industrial and occupational 20 14 p/st 6204 33 90 Other 20 14 p/st 6204 39 Of other textile materials : Of artificial fibres : 6204 3911 Industrial and occupational 20 14 p/st 6204 39 19 Other 20 14 p/st 6204 39 90 Other 20 14 p/st  Dresses : 6204 41 00 Of wool or fine animal hair 20 14 p/st 6204 42 00 Of cotton 20 14 p/st 6204 43 00   Of synthetic fibres 20 14 p/st 6204 44 00 Of artificial fibres 20 14 p/st 6204 49   Of other textile materials : 6204 49 10 Of silk or silk waste 20 14 p/st 6204 49 90 Other 20 14 p/st  Skirts and divided skirts : 6204 51 00 Of wool or fine animal hair 20 14 p/st 6204 52 00 Of cotton 20 14 p/st 6204 53 00   Of synthetic fibres 20 14 p/st 6204 59   Of other textile materials : 6204 59 10  Of artificial fibres 20 14 p/st 6204 59 90 Other 20 14 p/st  Trousers, bib and brace overalls, breeches and shorts : 6204 61 Of wool or fine animal hair : 6204 61 10 Trousers and breeches 20 14 p/st 6204 61 80 Bib and brace overalls 20 14 p/st 6204 61 90 Other 20 14 p/st 6204 62 Of cotton :  Trousers and breeches : 6204 62 11   Industrial and occupational 20 14 p/st Official Journal of the European Communities 41327 . 9 . 93 CN code Description Rate of duty Supplementary unitautonomous (%) conventional (%) 1 2 3 I 4 5 Other : 6204 62 31 Of denim 20 14 p/st 6204 62 33 Of cut corduroy 20 14 p/st 6204 62 39 Other 20 14 p/st Bib and brace overalls : 6204 62 51 Industrial and occupational 20 14 p/st 6204 62 59 Other 20 14 p/st 6204 62 90 Other 20 14 p/st 6204 63 Of synthetic fibres : Trousers and breeches : 6204 6311 Industrial and occupational 20 14 p/st 6204 6318 Other 20 14 p/st  Bib and brace overalls : 6204 63 31 Industrial and occupational 20 14 p/st 6204 63 39 Other 20 14 p/st 6204 63 90 Other 20 14 p/st 6204 69 Of other textile materials :  Of artificial fibres : Trousers and breeches : 6204 6911 Industrial and occupational 20 14 p/st 6204 69 18 Other 20 14 p/st   Bib and brace overalls : 6204 69 31 Industrial and occupational 20 14 p/st 6204 69 39 Other 20 14 p/st 6204 69 50 Other 20 14 p/st 6204 69 90 Other 20 14 p/st 6205 Men's or boys' shirts : 6205 10 00 - Of wool or fine animal hair 20 13 p/st 6205 20 00 - Of cotton 20 13 p/st 6205 30 00 - Of man-made fibres 20 13 p/st 6205 90  Of other textile materials : s 6205 90 10 Of flax or ramie 20 13 p/st 6205 90 90 Other 20 13 p/st 6206 Women's or girls' blouses, shirts and shirt-blouses : 62061000  Of silk or silk waste 20 14 p/st 6206 20 00  Of wool or fine animal hair 20 14 p/st 6206 30 00 - Of cotton 20 14 p/st 6206 40 00  Of man-made fibres 20 14 p/st 6206 90  Of other textile materials : 6206 90 10 Of flax or ramie 20 14 p/st 414 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%&gt; Supplementary unit 1 2 3 4 5 620690 90 Other 20 14 p/st 6207 Men's or boys' singlets and other vests, underpants, briefs, nightshirts, pyjamas, bathrobes, dressing gowns and similar articles :  Underpants and briefs : 6207 11 00 Of cotton 20 13 p/st 6207 19 00   Of other textile materials 20 13 p/st  Nightshirts and pyjamas : 6207 21 00 Of cotton 20 13 p/st 6207 22 00 Of man-made fibres 20 13 p/st 6207 29 00 Of other textile materials 20 13 p/st  Other : 6207 91 Of cotton : 6207 91 10  Bathrobes, dressing gowns and similar articles of terry towelling and similar woven terry fabrics 20 14 p/st 6207 91 90 Other 20 14  6207 92 00 Of man-made fibres 20 14  6207 99 00 Of other textile materials 20 14  6208 Women's or girls' singlets and other vests, slips, petticoats, briefs, panties, nightdresses, pyjamas, negliges, bathrobes, dressing gowns and similar articles :  Slips and petticoats : 62081100 Of man-made fibres 22 13 p/st 6208 19 Of other textile materials : 6208 19 10 Of cotton 22 13 p/st 62081990 Other 22 13 p/st  Nightdresses and pyjamas : 6208 21 00 Of cotton 22 13 p/st 6208 22 00   Of man-made fibres 22 13 p/st 6208 29 00 Of other textile materials 22 13 p/st  Other : 6208 91 Of cotton :  Negliges, bathrobes, dressing gowns and similar articles : 620891 11 Of terry towelling and similar woven terry fabrics 20 14 p/st 6208 91 19 Other 20 14  6208 91 90 Other 20 14  6208 92   Of man-made fibres : 6208 92 10  Negliges, bathrobes, dressing gowns and similar articles 20 14  6208 92 90 Other 20 14  6208 99 00 Of other textile materials 20 14  27 . 9 . 93 Official Journal of the European Communities 415 Rate of duty CN code Description autonomous (%) conventional &lt;%) Supplementary unit 1 2 3 4 5 6209 Babies' garments and clothing accessories : 6209 10 00  Of wool or fine animal hair . . 22 10,5  6209 20 00 - Of cotton 22 10,5  6209 30 00 - Of synthetic fibres 22 10,5  6209 90 00  Of other textile materials 22 10,5  6210 Garments, made up of fabrics of heading No 5602, 5603, 5903, 5906 or 5907 : 6210 10  Of fabrics of heading No 5602 or 5603 : 6210 10 10 Of fabrics of heading No 5602 . 20 14  Of fabrics of heading No 5603 : 6210 10 91 In sterile packs 20 14  6210 10 99 Other 20 14  6210 20 00  Other garments, of the type described in subheadings 6201 11 to 6201 19 . . 20 14 p/st 6210 30 00  Other garments, of the type described in subheadings 6202 11 to 6202 19 . . 20 14 p/st 6210 40 00  Other men's or boys' garments 20 14  6210 50 00  Other women's or girls' garments 20 14  6211 Track suits, ski suits and swimwear ; other garments :  Swimwear : 6211 11 00 Men's or boys' 20 14 p/st 6211 12 00   Women's or girls' 20 14 p/st 6211 20 00 - Ski suits 20 14 p/st  Other garments, men's or boys' : 6211 31 00 Of wool or fine animal hair 20 14  6211 32 Of cotton : 6211 32 10 Industrial and occupational clothing 20 14  Tracksuits with lining : 6211 32 31 With an outer shell of a single identical fabric 20 14 p/st Other : 6211 32 41 Upper parts 20 14 p/st 6211 32 42 Lower parts 20 14 p/st 6211 32 90 Other 20 14  6211 33   Of man-made fibres : 6211 33 10 Industrial and occupational clothing 20 14   Tracksuits with lining : 6211 33 31 With an outer shell of a single identical fabric 20 14 p/st Other : 62113341    Upper parts 20 14 p/st 6211 33 42 Lower parts 20 14 p/st 416 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 621133 90 Other 20 14  6211 39 00 Of other textile materials 20 14   Other garments, women's or girls' : 6211 41 00 Of wool or fine animal hair 20 14  6211 42 Of cotton : 62114210 Aprons, overalls, smock-overalls and other industrial and occupa ­ tional clothing (whether or not also suitable for domestic use) .... 20 14  Tracksuits with lining : 6211 42 31 With an outer shell of a single identical fabric 20 14 p/st Other : 62114241 Upper parts 20 14 p/st 62114242 Lower parts 20 14 p/st 6211 42 90 Other 20 14  6211 43 Of man-made fibres : 6211 43 10 Aprons, overalls, smock-overalls and other industrial and occupa ­ tional clothing (whether or not also suitable for domestic use) .... 20 14  Tracksuits with lining : 6211 43 31 With an outer shell of a single identical fabric 20 14 p/st Other : 62114341 Upper parts 20 14 p/st 62114342 Lower parts 20 14 p/st 621143 90 Other 20 14  6211 49 00 Of other textile materials 20 14  6212 Brassieres, girdles, corsets, braces, suspenders, garters and similar articles and parts thereof, whether or not knitted or crocheted : 6212 10 00 - Brassieres 21 6,5 p/st 6212 20 00  Girdles and panty-girdles 21 6,5 p/st 6212 30 00 - Corselettes 21 6,5 p/st 6212 90 00 - Other 21 6,5  6213 Handkerchiefs : 6213 10 00  Of silk or silk waste 20 10 p/st 6213 20 00 - Of cotton 20 10 p/st 6213 90 00  Of other textile materials 20 10 p/st 6214 Shawls, scarves, mufflers, mantillas, veils and the like : 6214 10 00 - Of silk or silk waste 21 8 p/st 6214 2000  Of wool or fine animal hair 21 8 p/st 6214 30 00  Of synthetic fibres 21 8 p/st 6214 40 00 - Of artificial fibres 21 8 p/st 6214 90  Of other textile materials : 62149010 Of cotton 21 8 p/st 62149090 Other 21 8 p/st 27 . 9 . 93 Official Journal of the European Communities 417 \ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6215 Ties, bow ties and cravats : 6215 10 00  Of silk or silk waste 21 6,3 p/st 6215 20 00  Of man-made fibres 21 6,3 p/st 6215 90 00 - Of other textile materials 21 6,3 p/st 62160000 Gloves, mittens and mitts 21 7,6  6217 Other made up clothing accessories ; parts of garments or of clothing accessories, other than those of heading No 6212 : 621710 00 - Accessories 21 6,3  6217 90 00 - Parts 20 14  418 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 63 OTHER MADE-UP TEXTILE ARTICLES ; SETS ; WORN CLOTHING AND WORN TEXTILE ARTICLES ; RAGS Notes 1 . Sub-chapter I applies only to made-up articles, of any textile fabric. 2 . Sub-chapter I does not cover : (a) goods of Chapters 56 to 62; or (b) worn clothing or other worn articles of heading No 6309. 3 . Heading No 6309 applies only to the following goods : (a) articles of textile materials :  clothing and clothing accessories, and parts thereof;  blankets and travelling rugs ;  bed linen, table linen, toilet linen and kitchen linen;  furnishing articles, other than carpets of heading Nos 5701 to 5705 and tapestries of heading No 5805 ; (b) footwear and headgear of any material other than asbestos . In order to be classified within this heading, the articles mentioned above must comply with both of the following requirements :  they must show signs of appreciable wear, and  they must be presented in bulk or in bales, sacks or similar packings . \ Rate of duty l CN code Description autonomous (%) conventional &lt;%) Supplementary unit 1 2 3 4 5 I. OTHER MADE UP TEXTILE ARTICLES 6301 Blankets and travelling rugs : 6301 10 00  Electric blankets 19 6,9 p/st 6301 20  Blankets (other than electric blankets) and travelling rugs, of wool or of fine animal hair : 6301 20 10   Knitted or crocheted 20 12 p/st   Other : 6301 20 91 Wholly of wool or fine animal hair 19 14 p/st 6301 20 99 Other 19 14 p/st 41927. 9 . 93 Official Journal of the European Communities Rate of duty CN code Description autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 5 6301 30 - Blankets (other than electric blankets) and travelling rugs, of cotton : 6301 30 10 Knitted or crocheted 20 12 p/st 6301 30 90 Other 19 7,5 p/st 6301 40 - Blankets (other than electric blankets) and travelling rugs, of synthetic fibres : 63014010 Knitted or crocheted 20 12 p/st 6301 40 90 Other 19 14 p/st 6301 90 - Other blankets and travelling rugs : 630190 10 Knitted or crocheted 20 12 p/st 6301 90 90 Other 19 14 p/st 6302 Bed linen, table linen, toilet linen and kitchen linen : 6302 10 - Bed linen, knitted or crocheted : 6302 10 10 Of cotton 20 12  6302 10 90 Of other textile materials 20 12   Other bed linen, printed : 6302 21 00 Of cotton 22 13  6302 22 Of man-made fibres : 6302 22 10 Nonwovens 18 6,9  6302 22 90 Other 22 13  6302 29 Of other textile materials : 6302 29 10 Of flax or ramie 22 13  6302 29 90 Of other textile materials 22 13   Other bed linen : 6302 31 Of cotton ¢. 6302 3110 Mixed with flax 22 13  6302 31 90 Other 22 13  6302 32 Of man-made fibres : 6302 32 10    Nonwovens 18 6,9  6302 32 90 Other 22 13  6302 39 Of other textile materials : 6302 3910 Of flax 22 13  6302 39 30 Of ramie 22 13  6302 39 90 Of other textile materials 22 13  6302 40 00 - Table linen, knitted or crocheted 20 12   Other table linen : 6302 51 Of cotton : 6302 51 10 Mixed with flax 22 13  6302 51 90 Other 22 13  6302 52 00 Of flax 22 13  420 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6302 53 Of man-made fibres : 6302 53 10 Nonwovens 18 6,9 6302 53 90 Other 22 13  6302 59 00 Of other textile materials 22 13  6302 60 00 - Toilet linen and kitchen linen, of terry towelling or similar terry fabrics, of cotton 22 13  Other : 6302 91 Of cotton : 6302 9110 Mixed with flax ¢ 22 13  6302 91 90 Other 22 13  6302 92 00 Of flax 22 13  6302 93 Of man-made fibres : 6302 93 10 Nonwovens 18 6,9  6302 93 90 Other 22 13  6302 99 00 Of other textile materials 22 13  6303 Curtains (including drapes) and interior blinds ; curtain or bed valan ­ ces :  Knitted or crocheted : 6303 11 00 Of cotton 20 12 m2 6303 12 00 Of synthetic fibres 20 12 m2 6303 19 00   Of other textile materials 20 12 m2  Other : 6303 91 00 Of cotton 22 13 m2 6303 92 Of synthetic fibres : 6303 92 10 Nonwovens 18 6,9 m2 6303 92 90 Other 22 13 m2 6303 99 Of other textile materials : 6303 99 10    Nonwovens 18 6,9 m2 6303 99 90 Other - 22 13 m2 6304 Other furnishing articles, excluding those of heading No 9404 :  Bedspreads : 63041100 Knitted or crocheted 20 12 p/st 6304 19 Other : 6304 19 10 Of cotton 22 13 p/st 6304 19 30  Of flax or ramie 22 13 p/st 6304 19 90  Of other textile materials 22 13 p/st  Other : 6304 91 00 Knitted or crocheted 20 12  6304 92 00 Not knitted or crocheted, of cotton 22 13  6304 93 00 Not knitted or crocheted, of synthetic fibres 22 13  42127 . 9 . 93 Official Journal of the European Communities Rate c&gt;f duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 T " " 2 3 4 5 6304 99 00 Not knitted or crocheted, of other textile materials 22 13  6305 Sacks and bags, of a kind used for the packing of goods : 6305 10 - Of jute or of other textile bast fibres of heading No 5303 : 6305 10 10 Used 2 5,3  6305 10 90 Other 4 8,6  6305 20 00 - Of cotton 19 7,2   Of man-made textile materials : 6305 31 Of polyethylene or polypropylene strip or the like : 6305 31 10 Knitted or crocheted 20 12  Other : 6305 31 91 Of fabric weighing 120 g/m2 or less 19 7,2  6305 31 99 Of fabric weighing more than 120 g/m2 19 7,2  6305 39 00 Other 19 7,2  6305 90 00  Of other textile materials 19 6,2  6306 Tarpaulins, awnings and sunblinds ; tents ; sails for boats, sailboards or landcraft ; camping goods :  Tarpaulins, awnings and sunblinds : 6306 11 00 Of cotton 19 14  6306 12 00 Of synthetic fibres 19 14  6306 19 00 Of other textile materials 19 14   Tents : 6306 21 00 Of cotton 19 14  6306 22 00   Of synthetic fibres 19 14  6306 29 00 Of other textile materials 19 14   Sails : 6306 31 00 Of synthetic fibres 19 14  6306 39 00 Of other textile materials 19 14   Pneumatic mattresses : 6306 41 00 Of cotton 19 14 p/st 6306 49 00 Of other textile materials 19 14 p/st  Other : 6306 91 00 Of cotton 19 14  6306 99 00 Of other textile materials 19 14  6307 Other made up articles, including dress patterns : 6307 10  Floor-cloths, dish-cloths, dusters and similar cleaning cloths : 6307 10 10   Knitted or crocheted 20 12  630710 30 Nonwovens 18 6,9  422 Official Journal of the European Communities 27 . 9 . 93 || Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6307 10 90 Other 21 7,7  6307 2000  Life-jackets and life-belts 21 6,3  630790 - Other : 6307 90 10 Knitted or crocheted 20 12  Other : 63079091 Of felt 21 6,3  6307 9099 Other 21 6,3  II . SETS 6308 00 00 Sets consisting of woven fabric and yarn, whether or not with accessories, for making up into rugs, tapestries, embroidered table cloths or serviettes, or similar textile articles, put up in packings for retail sale 19 13  III. WORN CLOTHING AND WORN TEXTILE ARTICLES ; RAGS 6309 00 00 Worn clothing and other worn articles 18 5,3  6310 Used or new rags, scrap twine, cordage, rope and cables and worn out articles of twine, cordage, rope or cables, of textile materials : 6310 10 - Sorted : 6310 10 10 Of wool or fine or coarse animal hair Free Free  6310 10 30 Of flax or cotton Free Free  6310 10 90 Of other textile materials Free Free  6310 90 00 - Other Free Free  27 9 . 93 Official Journal of the European Communities 423 SECTION XII FOOTWEAR, HEADGEAR, UMBRELLAS, SUN UMBRELLAS, WALKING-STICKS, SEAT-STICKS, WHIPS, RIDING-CROPS AND PARTS THEREOF; PREPARED FEATHERS AND ARTICLES MADE THEREWITH ; ARTIFICIAL FLOWERS ; ARTICLES OF HUMAN HAIR CHAPTER 64 FOOTWEAR, GAITERS AND THE LIKE ; PARTS OF SUCH ARTICLES Notes 1 . This chapter does not cover : (a) footwear without applied soles, of textile material (Chapter 61 or 62); (b) worn footwear of heading No 6309; (c) articles of asbestos (heading No 6812); (d) orthopaedic footwear or other orthopaedic appliances, or parts thereof (heading No 9021); or (e) toy footwear or skating boots with ice or roller skates attached; shin-guards or similar protective sportswear (Chapter 95). 2 . For the purposes of heading No 6406, the expression 'parts' does not include pegs, boot protectors, eyelets, boot hooks, buckles, ornaments, braid, laces, pompons or other trimmings (which are to be classified in their appropriate headings) or buttons or other goods of heading No 9606. 3 . For the purposes of this chapter, the expressions 'rubber' or 'plastics' include any textile material visibly coated or covered externally with one or both of those materials. 4. Subject to note 3 to this chapter : (a) the material of the upper shall be taken to be the constituent material having the greatest external surface area, no account being taken of accessories or reinforcements such as ankle patches, edging, ornamentation, buckles, tabs, eyelet stays or similar attachments ; (b) the constituent material of the outer sole shall be taken to be the material having the greatest surface area in contact with the ground, no account being taken of accessories or reinforcements such as spikes, bars, nails, protectors or similar attachments. Subheading note 1 . For the purposes of subheadings 6402 11 , 6402 19, 6403 11 , 6403 19 and 6404 11 , the expression 'sports footwear' applies only to : (a) footwear which is designed for a sporting activity and has, or has provision for the attachment of, spikes, sprigs, stops, clips, bars or the like; (b) skating boots, ski-boots and cross-country ski footwear, wrestling boots, boxing boots and cycling shoes . 424 Official Journal of the European Communities 27 . 9 . 93 Additional note 1 . Within the meaning of note 4 (a), 'reinforcements ' is taken to mean all pieces of material (e.g. , plastics or leather) attached to the external surface of the upper to give additional strength, whether or not also attached to the sole. After the removal of reinforcements, the visible material must have the characteristics of an upper and not lining. Account is to be taken of sections covered by accessories or reinforcements when deciding on the composition of the upper. Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6401 Waterproof footwear with outer soles and uppers of rubber or of plastics, the uppers of which are neither fixed to the sole nor assembled by stitching, riveting, nailing, screwing, plugging or similar processes : 6401 10  Footwear incorporating a protective metal toe-cap : 6401 10 10 With uppers of rubber 20 20 pa 6401 10 90 With uppers of plastics 20 20 pa  Other footwear : 6401 91 Covering the knee : 6401 91 10 With uppers of rubber 20 20 pa 6401 91 90 With uppers of plastics 20 20 pa 6401 92 Covering the ankle but not covering the knee : 6401 92 10 With uppers of rubber 20 20 pa 6401 92 90 With uppers of plastics 20 20 pa 6401 99 Other : 6401 99 10 With uppers of rubber 20 20 pa 6401 99 90 With uppers of plastics 20 20 pa 6402 Other footwear with outer soles and uppers of rubber or plastics :  Sports footwear : 6402 11 00 Ski-boots and cross-country ski footwear 20 20 pa 6402 19 00 Other 20 20 pa 6402 20 00  Footwear with upper straps or thongs assembled to the sole by means of plugs 20 20 pa 6402 30  Other footwear, incorporating a protective metal toe-cap : 6402 30 10 With uppers of rubber 20 20 pa 6402 30 90 With uppers of plastics 20 20 pa  Other footwear : 6402 91 Covering the ankle : 6402 91 10 With uppers of rubber 20 20 pa 6402 91 90 With uppers of plastics 20 20 pa Official Journal of the European Communities 42527 . 9 . 93 \ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 640299 Other : 6402 99 10 With uppers of rubber 20 20 pa With uppers of plastics :   Footwear with a vamp made of straps or which has one or more pieces cut out : 6402 99 31 With sole and heel combined having a height of more than 3 cm 20 20 pa 6402 99 39 Other 20 20 pa 6402 99 50 Slippers and other indoor footwear 20 20 pa Other, with in-soles of a length : 6402 99 91 Of less than 24 cm 20 20 pa Of 24 cm or more : 6402 99 93 Footwear which cannot be identified as men's or women's footwear 20 20 pa Other : 640299 96 For men 20 20 pa 6402 99 98 For women 20 20 pa 6403 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of leather :  Sports footwear : 6403 11 00 Ski-boots and cross-country ski footwear 20 8 pa 6403 19 00 Other 20 8 pa 6403 20 00 - Footwear with outer soles of leather, and uppers which consist of leather straps across the instep and around the big toe 20 8 pa 6403 30 00  Footwear made on a base or platform of wood, not having an inner sole or a protective metal toe-cap 20 8 pa 6403 40 00  Other footwear, incorporating a protective metal toe-cap 20 8 pa  Other footwear with outer soles of leather : 6403 51 Covering the ankle : Covering the ankle but no part of the calf, with in-soles of a length : 64035111 Of less than 24 cm 20 8 pa Of 24 cm or more : 6403 51 15 For men 20 8 pa 64035119 For women 20 8 pa Other, with in-soles of a length : 64035191 Of less than 24 cm 20 8 pa Of 24 cm or more : 640351 95 For men 20 8 pa 6403 51 99 For women 20 8 pa 426 Official Journal of the European Communities 27 . 9 . 93 I Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit I 1 2 3 4 5 640359 Other : Footwear with a vamp made of straps or which has one or several pieces cut out : 6403 59 11 With sole and heel combined having a height of more than 3 cm 20 8 pa Other, with in-soles of a length : 6403 59 31 Of less than 24 cm 20 8 pa Of 24 cm or more : 6403 59 35 For men 20 8 pa 6403 59 39 For women 20 8 pa 6403 59 50 Slippers and other indoor footwear 20 8 pa Other, with in-soles of a length : 6403 59 91 Of less than 24 cm 20 8 pa Of 24 cm or more : 6403 59 95 For men . 20 8 pa 6403 59 99 For women 20 8 pa  Other footwear : 6403 91   Covering the ankle : Covering the ankle but no part of the calf, with in-soles of a length : 6403 91 11 Of less than 24 cm 20 8 pa Of 24 cm or more : 6403 91 13 Footwear which cannot be identified as men's or women's footwear 20 8 pa Other : 6403 91 16       For men 20 8 pa 6403 91 18   For women 20 8 pa  Other, with in-soles of a length : 6403 91 91 Of less than 24 cm 20 8 pa Of 24 cm or more : 6403 91 93    Footwear which cannot be identified as men's or women's footwear 20 8 pa    Other : 6403 91 96   _  For men 20 8 pa 6403 91 98 For women 20 8 pa 6403 99 Other :  Footwear with a vamp made of straps or which has one or several pieces cut out : 6403 99 11 With sole and heel combined having a height of more than 3 cm 20 8 pa Other, with in-soles of a length : 6403 99 31      Of less than 24 cm 20 8 pa      Of 24 cm or more : 6403 99 33     Footwear which cannot be identified as men's or women's footwear 20 8 pa Official Journal of the European Communities 42727 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : 6403 99 36 For men 20 8 pa 6403 99 38 For women 20 8 pa 6403 99 50 Slippers and other indoor footwear 20 8 pa Other, with in-soles of a length : 6403 99 91 Of less than 24 cm 20 8 pa Of 24 cm or more : 6403 99 93  Footwear which cannot be identified as men's or women's footwear 20 8 pa Other : 6403 99 96 For men 20 8 pa 6403 99 98 For women 20 8 pa 6404 Footwear with outer soles of rubber, plastics, leather or composition leather and uppers of textile materials :  Footwear with outer soles of rubber or plastics : 6404 11 00 Sports footwear; tennis shoes, basketball shoes, gym shoes, training shoes and the like 20  pa 6404 19 Other : 6404 19 10 Slippers and other indoor footwear 20  pa 6404 19 90 Other 20  pa 6404 20  Footwear with outer soles of leather or composition leather : 6404 20 10 Slippers and other indoor footwear 20 20 pa 6404 20 90 Other 20 20 pa 6405 Other footwear : 6405 10  With uppers of leather or composition leather : 6405 10 10 With outer soles of wood or cork 18 5,8 pa 6405 10 90 With outer soles of other materials 18 4,9 pa 6405 20  With uppers of textile materials : 6405 20 10 With outer soles of wood or cork 18 5,8 pa With outer soles of other materials : 6405 2091 Slippers and other indoor footwear 18 4,9 pa 6405 20 99 Other 18 4,9 pa 6405 90 - Other : 6405 90 10 With outer soles of rubber, plastics, leather or composition leather ... 20 (*) pa 6405 90 90 With outer soles of other materials 18 4,9 pa ( ¢) See Annex. 27 . 9 . 93428 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6406 Parts of footwear (including uppers whether or not attached to soles other than outer soles); removable in-soles, heel cushions and similar articles ; gaiters, leggings and similar articles, and parts thereof : 6406 10  Uppers and parts thereof, other than stiffeners : Of leather : 6406 10 11 Uppers 16 4,6  6406 10 19 Parts of uppers 16 4,6  64061090 Of other materials 16 4,6  6406 20  Outer soles and heels, of rubber or plastics : 64062010 -- Of rubber 16 4,6  64062090 Of plastics 16 4,6  - Other : 64069100 Of wood 16 4,6  6406 99 Of other materials : 64069910 Gaiters, leggings and similar articles and parts thereof 19 6  6406 99 30 Assemblies of uppers affixed to inner soles or to other sole components, but without outer soles 18 5,8 pa 6406 99 50 Removable in-soles and other removable accessories 16 4,6  r 6406 99 60 Outer soles of leather or composition leather 16 4,6  r 64069980 Other 16 4,6  Official Journal of the European Communities 42927 . 9 . 93 CHAPTER 65 HEADGEAR AND PARTS THEREOF Notes 1 . This chapter does not cover : (a) worn headgear of heading No 6309 ; (b) asbestos headgear (heading No 6812); or (c) dolls' hats, other toy hats or carnival articles of Chapter 95 . 2 . Heading No 6502 does not cover hat-shapes made by sewing, other than those obtained simply by sewing strips in spirals . || Rate of duty CN code Description autonom (%) ous conventional (%) Supplementary unit 1 2 3 4 5 6501 00 00 Hat-forms, hat bodies and hoods of felt, neither blocked to shape nor with made brims ; plateaux and manchons (including slit manchons), of felt 13 5,1 p/st 65020000 Hat-shapes, plaited or made by assembling strips of any material, neither blocked to shape, nor with made brims, nor lined, nor trimmed 8 Free p/st 6503 00 Felt hats and other felt headgear, made from the hat bodies, hoods or plateaux of heading No 6501, whether or not lined or trimmed : 6503 00 10  Of fur felt or of felt of wool and fur 17 10 p/st 6503 00 90 - Other 16 5,6 p/st 6504 00 00 Hats and other headgear, plaited or made by assembling strips of any material, whether or not lined or trimmed 11 Free p/st 6505 Hats and other headgear, knitted or crocheted, or made up from lace, felt or other textile fabric, in the piece (but not in strips), whether or not lined or trimmed ; hair-nets of any material, whether or not lined or trimmed : 650510 00 - Hair-nets 19 6  6505 90 - Other : Berets, bonnets, skull-caps, fezzes, tarbooshes and the like : 6505 90 11 Of knitted or crocheted material, fulled or felted 19 6 p/st 6505 90 19 Other 19 6 p/st 6505 90 30 Peaked caps 19 6 p/st 6505 90 90 Other 19 6  430 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6506 Other headgear, whether or not lined or trimmed : 6506 10  Safety headgear : 6506 10 10 Of plastics 19 6 p/st 650610 30   Of metal 19 6 p/st 6506 10 90 Of other materials 19 6 p/st  Other : 6506 91 Of rubber or of plastics : 650691 10 Of rubber 19 6 p/st 6506 91 90 Of plastics 19 6 p/st 6506 92 00 Of furskin 19 6 p/st 6506 99 00 Of other materials 19 6 p/st 65070000 Head-bands, linings, covers, hat foundations, hat frames, peaks and chinstraps, for headgear 14 4,9  27 9. 93 Official Journal of the European Communities 431 CHAPTER 66 UMBRELLAS, SUN UMBRELLAS, WALKING-STICKS, SEAT-STICKS, WHIPS, RIDING-CROPS AND PARTS THEREOF Notes 1 . This chapter does not cover : (a) measure walking-sticks or the like (heading No 9017); (b) firearm-sticks, sword-sticks, loaded walking-sticks or the like (Chapter 93); or (c) goods of Chapter 95 (for example, toy umbrellas, toy sun umbrellas). 2 . Heading No 6603 does not cover parts, trimmings or accessories of textile material, or covers, tassels, thongs, umbrella cases or the like, of any material . Such goods presented with, but not fitted to, articles of heading No 6601 or 6602 are to be classified separately and are not to be treated as forming part of those articles . Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6601 Umbrellas and sun umbrellas (including walking-stick umbrellas, garden umbrellas and similar umbrellas) : 6601 10 00  Garden or similar umbrellas 20 8 p/st  Other : 6601 91 00 Having a telescopic shaft 20 8 p/st 6601 99 Other :  With a cover of woven textile materials : 6601 99 11 Of man-made fibres 20 8 p/st 6601 99 19 Of other textile materials 20 8 p/st 6601 99 90 Other 20 8 p/st 6602 0000 Walking-sticks, seat-sticks, whips, riding-crops and the like 17 4,9  6603 Parts, trimmings and accessories of articles of heading No 6601 or 6602 : 6603 10 00 - Handles and knobs 17 4,6  6603 2000  Umbrella frames, including frames mounted on shafts (sticks) 19 7,7  6603 9000 - Other 17 7,2  432 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 67 PREPARED FEATHERS AND DOWN AND ARTICLES MADE OF FEATHERS OR OF DOWN ; ARTIFICIAL FLOWERS ; ARTICLES OF HUMAN HAIR Notes 1 . This chapter does not cover : (a) straining cloth of human hair (heading No 5911); (b) floral motifs of lace, of embroidery or other textile fabric (Section XI); (c) footwear (Chapter 64); (d) headgear or hair-nets (Chapter 65); (e) toys, sports requisites or carnival articles (Chapter 95); or (f) feather dusters, powder-puffs or hair sieves (Chapter 96). 2. Heading No 6701 does not cover : (a) articles in which feathers or down constitute only filling or padding (for example, bedding of heading No 9404); (b) articles of apparel or clothing accessories in which feathers or down constitute no more than mere trimming or padding; or (c) artificial flowers or foliage or parts thereof or made up articles of heading No 6702. 3 . Heading No 6702 does not cover : (a) articles of glass (Chapter 70); or (b) artificial flowers, foliage or fruit of pottery, stone, metal, wood or other materials, obtained in one piece by moulding, forging, carving, stamping or other process, or consisting of parts assembled otherwise than by binding, glueing, fitting into one another or similar methods . \ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6701 00 00 Skins and other parts of birds with their feathers or down, feathers, parts of feathers, down and articles thereof (other than goods of heading No 0505 and worked quills and scapes) 18 5,5  6702 Artificial flowers, foliage and fruit and parts thereof ; articles made of artificial flowers, foliage or fruit : 670210 00 - Of plastics 22 7,7  6702 90 00  Of other materials 22 7,7  27 9. 93 Official Journal of the European Communities 433 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 670300 00 Human hair, dressed, thinned, bleached or otherwise worked ; wool or other animal hair or other textile materials, prepared for use in making wigs or the like 10 4,2  6704 Wigs, false beards, eyebrows and eyelashes, switches and the like, of human or animal hair or of textile materials ; articles of human hair not elsewhere specified or included :  Of synthetic textile materials : 6704 11 00 Complete wigs 19 5,1  67041900 Other 19 5,1  6704 20 00 - Of human hair 19 5,1  670490 00 - Of other materials 19 5,1  434 Official Journal of the European Communities 27 . 9 . 93 SECTION XIII ARTICLES OF STONE, PLASTER, CEMENT, ASBESTOS, MICA OR SIMILAR MATERIALS ; CERAMIC PRODUCTS ; GLASS AND GLASSWARE CHAPTER 68 ARTICLES OF STONE, PLASTER, CEMENT, ASBESTOS, MICA OR SIMILAR MATERIALS Notes 1 . This chapter does not cover : (a) goods of Chapter 25 ; (b) coated, impregnated or covered paper of heading No 4810 or 4811 (for example, paper coated with mica powder or graphite, bituminized or asphalted paper); (c) coated, impregnated or covered textile fabric of Chapter 56 or 59 (for example, fabric coated or covered with mica powder, bituminized or asphalted fabric); (d) articles of Chapter 71 ; (e) tools or parts of tools, of Chapter 82; (f) lithographic stones of heading No 8442; (g) electrical insulators (heading No 8546) or fittings of insulating material of heading No 8547 ; (h) dental burrs (heading No 9018); (ij) articles of Chapter 91 (for example, clocks and clock cases); (k) articles of Chapter 94 (for example, furniture, lamps and lighting fittings, prefabricated buildings); (1) articles of Chapter 95 (for example, toys, games and sports requisites); (m) articles of heading No 9602, if made of materials specified in note 2 (b) to Chapter 96, or of heading No 9606 (for example, buttons), No 9609 (for example, slate pencils) or No 9610 (for example, drawing slates); or (n) articles of Chapter 97 (for example, works of art). 2 . in heading No 6802, the expression 'worked monumental or building stone' applies not only to the varieties of stone referred to in heading No 2515 or 2516 but also to all other natural stone (for example, quartzite, flint, dolomite and steatite) similarly worked; it does not, however, apply to slate. l Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6801 00 00 Setts, curbstones and flagstones, of natural stone (except slate) .... 4 2,2  27 . 9. 93 Official Journal of the European Communities 435 Rate of duty CN code Description autonom (%) ous conventional (%) Supplementary unit 1 2 3 4 5 6802 Worked monumental or building stone (except slate) and articles thereof, other than goods of heading No 6801 ; mosaic cubes and the like, of natural stone (including slate), whether or not on a backing ; artificially coloured granules, chippings and powder, of natural stone (including slate) : 6802 10 00 - Tiles, cubes and similar articles, whether or not rectangular (including square), the largest surface area of which is capable of being enclosed in a square the side of which is less than 7 cm ; artificially coloured granules, chippings and powder 14 Free   Other monumental or building stone and articles thereof, simply cut or sawn, with a flat or even surface : 6802 21 00 Marble, travertine and alabaster 10 5,3  6802 22 00 Other calcareous stone 10 5,3  6802 23 00 Granite . 8 3,2  6802 29 00 Other stone 8 3,2   Other : 6802 91 Marble, travertine and alabaster : 6802 91 10 Polished alabaster, decorated or otherwise worked, but not carved . 14 5,1  6802 91 90 Other 14 5,1  6802 92 Other calcareous stone : 6802 92 10 Polished, decorated or otherwise worked, but not carved 14 5,1  6802 92 90 Other 14 5,1  6802 93 Granite : 6802 93 10 Polished, decorated or otherwise worked, but not carved, of a net weight of 10 kg or more 13 Free  6802 93 90 Other 14 4,8  6802 99 Other stone : 6802 99 10  Polished, decorated or otherwise worked, but not carved, of a net weight of 10 kg or more 13 Free  6802 99 90 Other 14 5  6803 00 Worked slate and articles of slate or of agglomerated slate : 6803 00 10  Roofing and wall slates 6 3,8  6803 00 90 - Other 6 3,8  6804 Millstones, grindstones, grinding wheels and the like, without frame ­ works, for grinding, sharpening, polishing, trueing or cutting, hand sharpening or polishing stones, and parts thereof, of natural stone, of agglomerated natural or artificial abrasives, or of ceramics, with or without parts of other materials : 6804 10 00  Millstones and grindstones for milling, grinding or pulping 10 2   Other millstones, grindstones, grinding wheels and the like : 6804 21 00   Of agglomerated synthetic or natural diamond 10 3,2  436 Official Journal of the European Communities 27 . 9 . 93 \\ Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6804 22 Of other agglomerated abrasives or of ceramics : Of artificial abrasives, with binder :   Of synthetic or artificial resin : 6804 22 12 Not reinforced 10 2  6804 22 18 Reinforced 10 2  6804 22 30 Of ceramics or silicates 10 2  6804 22 50 Of other materials 10 2  6804 22 90 Other 10 2  6804 23 00 Of natural stone 8 2,5  6804 30 00  Hand sharpening or polishing stones 10 3,4  6805 Natural or artificial abrasive powder or grain, on a base of textile material, of paper, of paperboard or of other materials, whether or not cut to shape or sewn or otherwise made up : 6805 10 00  On a base of woven textile fabric only 11 3,5  6805 20 00  On a base of paper or paperboard only 11 3,5  6805 30  On a base of other materials : 6805 30 10   On a base of woven textile fabric combined with paper or paperboard 11 3,5  6805 30 20 On a base of vulcanized fibre 11 3,5  6805 30 80 Other 11 3,5  6806 Slag wool, rock wool and similar mineral wools ; exfoliated vermicu ­ lite, expanded clays, foamed slag and similar expanded mineral materials ; mixtures and articles of heat-insulating, sound-insulating or sound absorbing mineral materials, other than those of heading No 6811 or 6812 or of Chapter 69 : 6806 10 00  Slag wool, rock wool and similar mineral wools (including intermixtures thereof), in bulk, sheets or rolls 10 2  6806 20  Exfoliated vermiculite, expanded clays, foamed slag and similar expanded mineral materials (including intermixtures thereof) : 6806 20 10 Expanded clays 9 2,9  6806 20 90 Other 9 2,9  680690 00 - Other 9 2,9  6807 Articles of asphalt or of similar material (for example, petroleum bitumen or coal tar pitch) : 6807 10 - In rolls : Roofing and facing products, with a substrate consisting of : 6807 10 11 Paper or paperboard 8 2,5 m2 5807 10 19 Other materials 8 2,5 m2 5807 10 90 Other 8 2,5  5807 90 00 - Other 8 2,5  43727 . 9 . 93 Official Journal of the European Communities Il Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 | 3 4 5 6808 00 00 Panels, boards, tiles, blocks and similar articles of vegetable fibre, of straw or of shavings, chips, particles, sawdust or other waste of wood, agglomerated with cement, plaster or other mineral binders 14 4,4  6809 Articles of plaster or of compositions based on plaster :  Boards, sheets, panels, tiles and similar articles, not ornamented : 6809 11 00 Faced or reinforced with paper or paperboard only 7 2,9 m2 6809 19 00 Other 7 2,9 m2 6809 90 00 - Other articles 10 3,2  6810 Articles of cement, of concrete or of artificial stone, whether or not reinforced :  Tiles, flagstones, bricks and similar articles; : 6810 11 Building blocks and bricks : 6810 11 10 Of light concrete (with a basis of crushed pumice, granulated slag, etc.) 10 3,2  6810 11 90 Other 10 3,2  6810 19 Other : 6810 19 10 Roofing tiles 10 3,2  Other tiles and paving : 6810 19 31 Of concrete 10 3,2 m2 6810 19 39 Other 10 3,2 m2 6810 19 90 Other 10 3,2  6810 20 00 - Pipes 10 3,2   Other articles : 6810 91 Prefabricated structural components for building or civil engineering : 6810 91 10 Floor components 10 3,2  6810 91 90 Other 10 3,2  6810 99 00 Other 10 3,2  6811 Articles of asbestos-cement, of cellulose fibre-cement or the like : 681110 00  Corrugated sheets 10 3,2  6811 20  Other sheets, panels, tiles and similar articles :   Sheets : 6811 20 11 Not exceeding 40 x 60 cm, for roofing or walls 10 3,2 m2 6811 20 19 Other 10 3,2  681120 90 Other 10 3,2  6811 30 00  Tubes, pipes and tube or pipe fittings 10 3,2  6811 90 00  Other articles 13 4,6  438 Official Journal of the European Communities 27 . 9 . 93 Rate of duty l CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6812 Fabricated asbestos fibres ; mixtures with a basis of asbestos or with a basis of asbestos and magnesium carbonate ; articles of such mixtures or of asbestos (for example, thread, woven fabric, clothing, headgear, footwear, gaskets), whether or not reinforced, other than goods of heading No 6811 or 6813 : 6812 10 00 - Fabricated asbestos fibres ; mixtures with a basis of asbestos or with a basis of asbestos and magnesium carbonate 10 4,6  6812 20 00  Yarn and thread 13 8  6812 30 00  Cords and string, whether or not plaited 17 6,9  68124000  Woven or knitted fabric 17 10  6812 50 00  Clothing, clothing accessories, footwear and headgear 17 6,9  6812 M00  Paper, millboard and felt 17 6,9  6812 70 00  Compressed asbestos fibre jointing, in sheets or rolls 17 6,9  6812 90 - Other : 6812 90 10 For use in civil aircraft (!) 17 Free  6812 90 90 Other 17 6,9  6813 Friction material and articles thereof (for example, sheets, rolls, strips, segments, discs, washers, pads), not mounted, for brakes, for clutches or the like, with a basis of asbestos, of other mineral substances or of cellulose, whether or not combined with textile or other materials : ! 6813 10  Brake linings and pads : 6813 10 10 With a basis of asbestos or other mineral substances, for use in civil aircraft ( ¢) 20 Free  681310 90 Other 20 5,3  6813 90 - Other : 6813 90 10 With a basis of asbestos or other mineral substances, for use in civil aircraft ( ¢) 20 Free  681390 90 Other 20 5,3  6814 Worked mica and articles of mica, including agglomerated or recon ­ stituted mica, whether or not on a support of paper, paperboard or other materials : 6814 10 00  Plates, sheets and strips of agglomerated or reconstituted mica, whether or not on a support 8 3,8  6814 90 - Other : 6814 90 10   Sheets or splittings of mica 7 3,5  6814 90 90 Other 10 5,3  6815 Articles of stone or of other mineral substances (including articles of peat), not elsewhere specified or included : 6815 10  Non-electrical articles of graphite or other carbon : 6815 10 10 Carbon fibres and articles of carbon fibres 14 3  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions. 27 . 9 . 93 Official Journal of the European Communities 439 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 68151090 Other 14 3  6815 20 00  Articles of peat 14 3   Other articles : 6815 91 00 Containing magnesite, dolomite or chromite 14 3  6815 99 Other : 6815 99 10 Of refractory materials, chemically bonded 14 3  681599 90 Other 14 3  440 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 69 CERAMIC PRODUCTS Notes 1 . This chapter applies only to ceramic products which have been fired after shaping. Heading Nos 6904 to 6914 apply only to such products other than those classifiable in heading Nos 6901 to 6903 . 2. This chapter does not cover : (a) products of heading No 2844; (b) articles of Chapter 71 (for example, imitation jewellery); (c) cermets of heading No 81 13 ; (d) articles of Chapter 82; (e) electrical insulators (heading No 8546) or fittings of insulating material of heading No 8547 ; (f) artificial teeth (heading No 9021); (g) articles of Chapter 91 (for example, clocks and clock cases); (h) articles of Chapter 94 (for example, furniture, lamps and lighting fittings, prefabricated buildings); (ij) articles of Chapter 95 (for example, toys, games and sports requisites); (k) articles of heading No 9606 (for example, buttons) or of heading No 9614 (for example, smoking pipes); or (1) articles of Chapter 97 (for example, works of art). Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 I. GOODS OF SILICEOUS FOSSIL MEALS OR OF SIMILAR SILICEOUS EARTHS, AND REFRACTORY GOODS 6901 00 Bricks, blocks, tiles and other ceramic goods of siliceous fossil meals (for example, kieselguhr, tripolite or diatomite) or of similar siliceous earths : 6901 00 10  Bricks weighing more than 650 kg/m3 10 3,8  MIN 0,5 Ecu/ 100 kg/br 6901 00 90 - Other 10 5  MIN 0,5 Ecu/ 100 kg/br 27 . 9 . 93 Official Journal of the European Communities 441 Rate of duty ll CN code Description autonomous (%) conventional (%) Supplementary unit l 2 3 4 5 6902 Refractory bricks, blocks, tiles and similar refractory ceramic constructional goods, other than those of siliceous fossil meals or similar siliceous earths : 6902 10 00  Containing, by weight, singly or together, more than 50 % of the elements Mg, Ca or Cr, expressed as MgO, CaO or O2O3 10 4  MIN 1,1 Ecu/ 100 kg/br 6902 20  Containing, by weight, more than 50 % of alumina (AI2O3), of silica (SiC&gt;2) or of a mixture or compound of these products : 6902 20 10 Containing, by weight, 93 % or more of silica (SiCh) 10 4  MIN 0,7 Ecu/ 100 kg/br Other : 6902 20 91 Containing, by weight, more than 7 % but less than 45 % of alumina (AI2O3) 10 4  MIN 0,7 Ecu/ 100 kg/br 6902 20 99 Other 10 4  MIN 0,7 Ecu/ 100 kg/br 69029000 - Other 10 4  MIN 0,7 Ecu/ 100 kg/br 6903 Other refractory ceramic goods (for example, retorts, crucibles, muffles, nozzles, plugs, supports, cupels, tubes, pipes, sheaths and rods), other than those of siliceous fossil meals or of similar siliceous earths : 6903 10 00  Containing, by weight, more than 50 % of graphite or other forms of carbon or of a mixture of these products 18 8  6903 20  Containing, by weight, more than 50 % of alumina (AI2O3) or of a mixture or compound of alumina and of silica (Si02) : 6903 20 10 Containing, by weight, less than 45 % of alumina (AI2O3) 14 8  6903 20 90 Containing, by weight, 45 % or more of alumina (AI2O3) 14 8  690390 - Other : 6903 90 10 Containing, by weight, more than 25 % but not more than 50 % of graphite or other forms of carbon or of a mixture of these products . . 13 8  t 6903 90 20 Containing, by weight, singly or together, more than 50 % of the elements Mg, Ca or Cr, expressed as MgO, CaO or Cn03 13 8  t 6903 90 80 Other 13 8  II. OTHER CERAMIC PRODUCTS 6904 Ceramic building bricks, flooring blocks, support or filler tiles and the like : 6904 10 00  Building bricks 8 4 p/st 6904 90 00 - Other 8 4  442 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6905 Roofing tiles, chimney-pots, cowls, chimney liners, architectural orna ­ ments and other ceramic constructional goods : 6905 10 00 - Roofing tiles 7 2,9 p/st 69059000 - Other 10 3,8  6906 00 00 Ceramic pipes, conduits, guttering and pipe fittings 10 3,5  6907 Unglazed ceramic flags and paving, hearth or wall tiles ; unglazed ceramic mosaic cubes and the like, whether or not on a backing : 6907 10 00  Tiles, cubes and similar articles, whether or not rectangular, the largest surface area of which is capable of being enclosed in a square the side of which is less than 7 cm 18 8 m2 6907 90 - Other : 6907 9010 Double tiles of the 'Spaltplatten' type 18 8 m2 Other : 6907 90 91 Stoneware 18 8 m2 6907 90 93 Earthenware or fine pottery 18 8 m2 6907 9099 Other 18 8 m2 6908 Glazed ceramic flags and paving, hearth or wall tiles ; glazed ceramic mosaic cubes and the like, whether or not on a backing : 6908 10  Tiles, cubes and similar articles, whether or not rectangular, the largest surface area of which is capable of being enclosed in a square the side of which is less than 7 cm : 6908 10 10 Of common pottery 18 9 m2 6908 10 90 Other 18 9 m2 690890 - Other : Of common pottery : 6908 90 11 Double tiles of the 'Spaltplatten' type 18 8 m2  Other, of a maximum thickness : 6908 90 21 Not exceeding 15 mm 18 8 m2 690890 29 Exceeding 15 mm 18 8 m2 Other : 6908 90 31 Double tiles of the 'Spaltplatten' type 18 9 m2  -  Other : 6908 90 51 With a face of not more than 90 cm2 18 9 m2 Other : 6908 90 91    Stoneware 18 9 m2 6908 90 93  Earthenware or fine pottery 18 9 m2 6908 9099 Other 18 9 m2 27 . 9 . 93 Official Journal of the European Communities 443 I Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6909 Ceramic wares for laboratory, chemical or other technical uses ; ceramic troughs, tubs and similar receptacles of a kind used in agriculture ; ceramic pots, jars and similar articles of a kind used for the conveyance or packing of goods :  Ceramic wares for laboratory, chemical or other technical uses : 6909 11 00   Of porcelain or china 21 6,9  6909 19 00 Other 16 5,1  6909 90 00 - Other 16 5,1  6910 Ceramic sinks, wash basins, wash basin pedestals, baths, bidets, water closet pans, flushing cisterns, urinals and similar sanitary fixtures : 6910 10 00  Of porcelain or china 20 10  MIN 8 Ecu/ 100 kg/br 6910 90 00 - Other 20 10  MIN 8 Ecu/ 100 kg/br 6911 Tableware, kitchenware, other household articles and toilet articles, of porcelain or china : 69111000  Tableware and kitchenware 27 13,5  MIN 18 Ecu/ 100 kg/br 69119000 - Other 27 13,5  MIN 18 Ecu/ 100 kg/br 6912 00 Ceramic tableware, kitchenware, other household articles and toilet articles, other than of porcelain or china : 6912(H) 10  Of common pottery 15 5,1  6912 00 30  Stoneware 17 6  691200 50  Earthenware or fine pottery 21 10,5  MIN 18 Ecu/ 100 kg/br 6912 00 90 - Other 21 7,5  6913 Statuettes and other ornamental ceramic articles : 6913 10 00  Of porcelain or china 22 9  MIN 70 Ecu/ 100 kg/br 6913 90 - Other : 6913 90 10 Of common pottery 16 5  Other : 6913 90 91 Stoneware 20 9  MIN 35 Ecu/ 100 kg/br 6913 90 93    Earthenware or fine pottery 20 9  MIN 35 Ecu/ 100 kg/br 444 Official Journal of the European Communities 27. 9. 93 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 6913 90 99 Other 20 9  MIN 35 Ecu/ 100 kg/br 6914 Other ceramic articles : 6914 10 00  Of porcelain or china 22 7,7  6914 90 - Other : 6914 9010 Of common pottery 18 5,1  6914 90 90 Other 18 5,1  27 . 9 . 93 Official Journal of the European Communities 445 CHAPTER 70 GLASS AND GLASSWARE Notes 1 . This chapter does not cover : (a) goods of heading No 3207 (for example, vitrifiable enamels and glazes, glass frit, other glass in the form of powder, granules or flakes); (b) articles of Chapter 71 (for example, imitation jewellery); (c) optical fibre cables of heading No 8544, electrical insulators (heading No 8546) or fittings of insulating material of heading No 8547; (d) optical fibres, optically worked optical elements, hypodermic syringes, artificial eyes, thermometers, barometers, hydrometers or other articles of Chapter 90; (e) lamps or lighting fittings, illuminated signs, illuminated name-plates or the like, having a permanently fixed light source, or parts thereof of heading No 9405 ; (f) toys, games, sports requisites, Christmas tree ornaments or other articles of Chapter 95 (excluding glass eyes without mechanisms for dolls or for other articles of Chapter 95); or (g) buttons, fitted vacuum flasks, scent or similar sprays or other articles of Chapter 96. 2 . For the purposes of headings Nos 7003, 7004 and 7005 : (a) Glass is not regarded as 'worked' by reason of any process it has undergone before annealing. (b) Cutting to shape does not affect the classification of glass in sheets. (c) The expression 'absorbent or reflecting layer' means a microscopically thin coating of metal or of a chemical compound (for example, metal oxide) which absorbs, for example, infra-red light or improves the reflecting qualities of the glass while still allowing it to retain a degree of transparency or translucency. 3 . The products referred to in heading No 7006 remain classified in that heading whether or not they have the character of articles. 4 . For the purposes of heading No 7019, the expression 'glass wool' means : (a) mineral wools with a silica (SiC&gt;2) content not less than 60 % by weight; (b) mineral wools with a silica (SiC&gt;2) content less than 60 % but with an alkaline oxide (K2O or NaiO) content exceeding 5 % by weight or a boric oxide (B2O3) content exceeding 2 % by weight. Mineral wools which do not comply with the above specifications fall within heading No 6806. 5 . Throughout the nomenclature, the expression 'glass' includes fused quartz and other fused silica. Subheading note 1 . For the purposes of subheadings 7013 21 , 7013 31 and 7013 91 , the expression 'lead crystal' means only glass having a minimum lead monoxide (PbO) content by weight of 24 %. 446 Official Journal of the European Communities 27 . 9 . 93 CN code Rate of duty Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7001 00 Cullet and other waste and scrap of glass ; glass in the mass : 7001 00 10  Cullet and other waste and scrap of glass Free Free   Glass in the mass : 70010091 Optical glass 12 5,8  7001 00 99 Other 9 2,9  7002 Glass in balls (other than microspheres of heading No 7018), rods or tubes, unworked : 7002 10 00 - Balls 10 4,9  7002 20 - Rods : 7002 20 10 Of optical glass 12 5,8  7002 20 90 Other 10 4,9   Tubes : 7002 31 00 Of fused quartz or other fused silica 10 4,9  7002 32 00   Of other glass having a linear coefficient of expansion not exceeding 5 x 10~6 per Kelvin within a temperature range of 0 °C to 300 °C 10 4,9  7002 39 00 Other 10 4,9  7003 Cast glass and rolled glass, in sheets or profiles, whether or not having an absorbent or reflecting layer, but not otherwise worked :  Non-wired sheets : 7003 11 Coloured throughout the mass (body tinted), opacified, flashed or having an absorbent or reflecting layer : 7003 11 10 Of optical glass 12 5,8 m2 7003 11 90 Other 10 5 m2 MIN 1,6 Ecu/ MIN 0,8 Ecu/ 100 kg/br 100 kg/br 7003 19 Other : 7003 19 10  Of optical glass 12 5,8 m2 7003 19 90 Other 10 5 m2 MIN 1,6 Ecu/ MIN 0,8 Ecu/ 100 kg/br 100 kg/br 7003 20  Wired sheets : 7003 20 10 Coloured throughout the mass (body tinted), opacified, flashed or having an absorbent or reflecting layer 10 5 m2 MIN 1 Ecu/ MIN 0,5 Ecu/ 100 kg/br 100 kg/br 7003 20 90 Other 10 5 m2 MIN 1 Ecu/ MIN 0,5 Ecu/ 100 kg/br 100 kg/br 7003 30 00 - Profiles 20 5,3  27. 9. 93 Official Journal of the European Communities 447 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7004 Drawn glass and blown glass, in sheets, whether or not having an absorbent or reflecting layer, but not otherwise worked : 7004 10  Glass, coloured throughout the mass (body tinted), opacified, flashed or having an absorbent or reflecting layer : 7004 10 10 Optical glass 12 5,8 m2 7004 10 30 Antique glass 10 6 m2 MIN 1 Ecu/ MIN 0,6 Ecu/ 100 kg/br 100 kg/br 7004 10 50 Horticultural sheet glass 10 6 m2 MIN 1 Ecu/ MIN 0,6 Ecu/ 100 kg/br 100 kg/br 7004 10 90 Other 10 6 m2 MIN 1 Ecu/ MIN 0,6 Ecu/ 100 kg/br 100 kg/br 7004 90 - Other glass : 7004 90 10 Optical glass 12 5,8 m2 7004 90 50 Antique glass 10 6 m2 MIN 1 Ecu/ MIN 0,6 Ecu/ 100 kg/br 100 kg/br 7004 90 70 Horticultural sheet glass 10 6 m2 MIN 1 Ecu/ MIN 0,6 Ecu/ 100 kg/br 100 kg/br   Other, of a thickness : 7004 9091 Not exceeding 2,5 mm 10 6 m2 MIN 1 Ecu/ MIN 0,6 Ecu/ 100 kg/br 100 kg/br 7004 90 93 Exceeding 2,5 mm but not exceeding 3,5 mm 10 6 m2 MIN 1 Ecu/ MIN 0,6 Ecu/ 100 kg/br 100 kg/br 7004 9095  Exceeding 3,5 mm but not exceeding 4,5 mm 10 6 m2 MIN 1 Ecu/ MIN 0,6 Ecu/ 100 kg/br 100 kg/br 7004 90 99 Exceeding 4,5 mm 10 6 m2 MIN 1 Ecu/ MIN 0,6 Ecu/ 100 kg/br 100 kg/br 7005 Float glass and surface ground or polished glass, in sheets, whether or not having an absorbent or reflecting layer, but not otherwise worked : 7005 10  Non-wired glass, having an absorbent or reflecting layer : 7005 10 10 Horticultural sheet glass 10 3,8 m2 Other, of a thickness : 7005 10 31 Not exceeding 2,5 mm 10 3,8 m2 7005 10 33 Exceeding 2,5 mm but not exceeding 3,5 mm 10 3,8 m2 7005 10 35 Exceeding 3,5 mm but not exceeding 4,5 mm 10 3,8 m2 7005 1091 Exceeding 4,5 mm but not exceeding 5,5 mm 10 3,8 m2 7005 10 93    Exceeding 5,5 mm but not exceeding 7 mm 10 3,8 m2 7005 10 95 Exceeding 7 mm 10 3,8 m2 448 Official Journal of the European Communities 27 . 9 . 93 Rate of duty autonomous conventional (%) &lt;%) CN code Description Supplementary unit 1 2 3 4 5  Other non-wired glass : 7005 21   Coloured throughout the mass (body tinted), opacified, flashed or merely surface ground : 7005 21 10 Of a thickness not exceeding 2,5 mm 10 3,8 m2 7005 21 20 Of a thickness exceeding 2,5 mm but not exceeding 3,5 mm 10 3,8 m2 7005 21 30 Of a thickness exceeding 3,5 mm but not exceeding 4,5 mm 10 3,8 m2 7005 21 40 Of a thickness exceeding 4,5 mm but not exceeding 5,5 mm 10 3,8 m2 7005 21 50 Of a thickness exceeding 5,5 mm but not exceeding 7 mm 10 3,8 m2 7005 21 90 Of a thickness exceeding 7 mm 10 3,8 m2 7005 29 Other : 7005 29 10 Horticultural sheet glass 10 3,8 m2 Other, of a thickness : 7005 29 31 Not exceeding 2,5 mm 10 3,8 m2 7005 29 33 Exceeding 2,5 mm but not exceeding 3,5 mm 10 3,8 m2 7005 29 35   Exceeding 3,5 mm but not exceeding 4,5 mm 10 3,8 m2 7005 29 91 Exceeding 4,5 mm but not exceeding 5,5 mm 10 3,8 m2 7005 29 93 Exceeding 5,5 mm but not exceeding 7 mm 10 3,8 m2 7005 29 95 Exceeding 7 mm 10 3,8 m2 7005 3000 - Wired glass 10 3,8 m2 700600 Glass of heading No 7003, 7004 or 7005, bent, edge-worked, eng ­ raved, drilled, enamelled or otherwise worked, but not framed or fitted with other materials : 70060010  Optical glass 12 5,8  700600 90 - Other 20 5,3  7007 Safety glass, consisting of toughened (tempered) or laminated glass :  Toughened (tempered) safety glass : 7007 11 Of size and shape suitable for incorporation in vehicles, aircraft, spacecraft or vessels : 7007 11 10 Of size and shape suitable for incorporation in motor vehicles ... 22 5,8  7007 11 90 Other 22 5,8  7007 19 Other : 7007 19 10 Enamelled 22 5,8 m2 7007 19 20 Coloured throughout the mass (body tinted), opacified, flashed or having an absorbent or reflecting layer 22 5,8 m2 7007 19 80 Other 22 5,8 m2 27 . 9 . 93 Official Journal of the European Communities 449 l Rate of duty CN Descriotion Supplementary code F autonomous conventional unit (%) (%&gt; 1 2 3 4 5  Laminated safety glass : 7007 21 Of size and shape suitable for incorporation in vehicles, aircraft, spacecraft or vessels : 7007 21 10 Windshields, not framed, for use in civil aircraft (') 22 Free  Other : 7007 21 91  Of size and shape suitable for incorporation in motor vehicles . . 22 5,8  7007 2199 Other 22 5,8  7007 2900 Other 22 5,8 m2 7008 00 Multiple-walled insulating units of glass :  Coloured throughout the mass (body tinted), opacified, flashed or having an absorbent or reflecting layer : 7008 00 21 Consisting of two panels of glass sealed around the edges by an airtight joint and separated by a layer of air, other gases or a vacuum . 20 5,3 m2 7008 00 29 Other 20 5,3 m2  Other : 7008 00 81 Consisting of two panels of glass sealed around the edges by an airtight joint and separated by a layer of air, other gases or a vacuum . 20 5,3 m2 7008 0089 Other 20 5,3 m2 7009 Glass mirrors, whether or not framed, including rear-view mirrors : 7009 10 00  Rear-view mirrors for vehicles 22 6,5 p/st  Other : 7009 9100 Unframed 22 6,5  7009 92 00 Framed 22 6,5  7010 Carboys, bottles, flasks, jars, pots, phials, ampoules and other con ­ tainers, of glass, of a kind used for the conveyance or packing of goods ; preserving jars of glass ; stoppers, lids and other closures, of glass : 7010 10 00  Ampoules 22 5,8  701090 - Other : 7010 90 10 Preserving jars (sterilizing jars) 24 12 p/st Other : Containers of a kind used for the conveyance or packing of goods : 7010 90 21 Made from tubing of glass of a thickness of less than 1 mm ... 24 9 p/st Other, of a nominal capacity of : 7010 90 31  2,5 litres or more 24 9 p/st (! ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . 450 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN Description code autonomous (%) conventional (%) Supplementary unit "l ~ 2 3 4 5   LeSS than 2,5 litres :       For beverages and foodstuffs :   Bottles : Of colourless glass, of a nominal capacity of : 7010 90 41  One litre or more 24 9 p/st 7010 9043 More than 0,33 litre but less than one litre 24 9 p/st 7010 9045     0,15 litre or more but not more than 0,33 litre ... 24 9 p/st 7010 90 47 Less than 0,15 litre 24 9 p/st         Of coloured glass, of a nominal capacity of : 7010 90 51 One litre or more 24 9 p/st 7010 90 53  ______ More than 0,33 litre but less than one litre 24 9 p/st 7010 90 55 0,15 litre or more but not more than 0,33 litre ... 24 9 p/st 701090 57 Less than 0,15 litre 24 9 p/st Other, of a nominal capacity of : 7010 90 61 0,25 litre or more 24 9 p/st 7010 90 67 Less than 0,25 litre 24 9 p/st For pharmaceutical products, of a nominal capacity of : 7010 90 71 More than 0,055 litre 24 9 p/st 7010 90 77 0,055 litre or less 24 9 p/st   For other products : 701090 81 Of colourless glass 24 9 p/st 7010 90 87 Of coloured glass 24 9 p/st 7010 90 99 Stoppers, lids and other closures 24 9  7011 Glass envelopes (including bulbs and tubes), open, and glass parts thereof, without fittings, for electric lamps, cathode-ray tubes or the like : 7011 10  For electric lighting : 7011 10 10 Bulbs for filament lamps with a greatest external diameter of 25 mm or more but not exceeding 70 mm 18 7  70111090 Other 18 7  7011 20 00  For cathode-ray tubes 18 7  701190 00 - Other 18 7  7012 00 Glass inners for vacuum flasks or for other vacuum vessels : 701200 10 - Unfinished 21 6,3  7012 0090 - Finished 25 12,5  7013 Glassware of a kind used for table, kitchen, toilet, office, indoor decoration or similar purposes (other than that of heading No 7010 or 7018) : 7013 10 00  Of glass-ceramics 24 12 p/st 27 . 9 . 93 Official Journal of the European Communities 451 Rate of duty PNj Descriptioncode autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Drinking glasses other than of glass-ceramics : 7013 21 Of lead crystal :    Gathered by hand : 7013 21 11 Cut or otherwise decorated 24 12 p/st 7013 21 19 Other 24 12 p/st Gathered mechanically : 7013 2191 Cut or otherwise decorated 24 12 p/st 7013 21 99 Other 24 12 p/st 7013 29 Other : 7013 29 10 Of toughened glass 24 12 p/st    Other : Gathered by hand : 7013 2951 Cut or otherwise decorated 24 12 p/st 7013 29 59 Other 24 12 p/st Gathered mechanically : 7013 29 91 Cut or otherwise decorated 24 12 p/st 701329 99 Other 24 12 p/st  Glassware of a kind used for table (other than drinking glasses) or kitchen purposes other than of glass-ceramics : 7013 31 Of lead crystal : 7013 31 10 Gathered by hand 24 12 p/st 7013 31 90 Gathered mechanically 24 12 p/st 7013 32 00 Of glass having a linear coefficient of expansion not exceeding 5 x 10~6 per Kelvin within a temperature range of 0 °C to 300 °C . . . 24 12 p/st 7013 39 Other : 7013 39 10  Of toughened glass 24 12 p/st Other : 7013 39 91 Gathered by hand 24 12 p/st 7013 39 99 Gathered mechanically 24 12 p/st  Other glassware : 7013 91 Of lead crystal : 7013 91 10  Gathered by hand 24 12 p/st 7013 91 90 Gathered mechanically 24 12 p/st 7013 99 Other : 7013 99 10  Gathered by hand 24 12 p/st 7013 99 90 Gathered mechanically 24 12 p/st 7014 00 00 Signalling glassware and optical elements of glass (other than those of heading No 7015), not optically worked 20 6,2  452 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7015 Clock or watch glasses and similar glasses, glasses for non-corrective or corrective spectacles, curved, bent, hollowed or the like, not optically worked ; hollow glass spheres and their segments, for the manufacture of such glasses : 7015 1000  Glasses for corrective spectacles 12 5,8  7015 90 00 - Other 19 5,1  7016 Paving blocks, slabs, bricks, squares, tiles and other articles of pressed or moulded glass, whether or not wired, of a kind used for building or construction purposes ; glass cubes and other glass small ­ wares, whether or not on a backing, for mosaics or similar decorative purposes ; leaded lights and the like ; multicellular or foam glass in blocks, panels, plates, shells or similar forms : 7016 10 00  Glass cubes and other glass smallwares, whether or not on a backing, for mosaics or similar decorative purposes 20 10  7016 90 - Other : 70169010 Leaded lights and the like 10 5,3 m2 7016 90 30   Multicellular glass or foam glass 10 4  MIN 2 Ecu/ MIN 1,6 Ecu/ 100 kg/br 100 kg/br 701690 90 Other 10 4  MIN 2 Ecu/ MIN 1,6 Ecu/ 100 kg/br 100 kg/br 7017 Laboratory, hygienic or pharmaceutical glassware, whether or not graduated or calibrated : 7017 1000  Of fused quartz or other fused silica 16 4,6  7017 20 00  Of other glass having a linear coefficient of expansion not exceeding 5 x 10~ 6 per Kelvin within a temperature range of 0 °C to 300 °C 23 5,8  7017 90 00 - Other 23 5,8  7018 Glass beads, imitation pearls, imitation precious or semi-precious stones and similar glass smallwares, and articles thereof other than imitation jewellery ; glass eyes other than prosthetic articles ; statuettes and other ornaments of lamp-worked glass, other than imitation jewellery ; glass microspheres not exceeding 1 mm in diameter : 7018 10  Glass beads, imitation pearls, imitation precious or semi-precious stones and similar glass smallwares :   Glass beads : 7018 10 11  Cut and mechanically polished Free 4,1 ( ¢)  7018 10 19 Other 25 10  7018 10 30 Imitation pearls 1,7 Ecu/ 0,6 Ecu/  kg/net kg/net   Imitation precious and semi-precious stones : 7018 10 51    Cut and mechanically polished Free 3,8 (!)  (') Exemption from the payment of duty in respect of goods falling within subheadings 7018 10 11 , 7018 10 51 and 7018 10 90, within the limits of a total annual quota of 52 tonnes, to be granted by the competent Community authorities . 27 . 9 . 93 Official Journal of the European Communities 453 l Rate of duty CN code Description autonomous (%) conventional (%&gt; Supplementary unit 1 2 3 4 5 7018 10 59 Other 16 6  70181090 Other 19 6,5 C 1)  7018 20 00  Glass microspheres not exceeding 1 mm in diameter 17 5,6  7018 90 - Other : 7018 90 10 Glass eyes; articles of glass smallware 20 5,3  7018 90 90 Other 20 10  7019 Glass fibres (including glass wool) and articles thereof (for example, yarn, woven fabrics) : 7019 10  Slivers, rovings, yarn and chopped strands : 7019 10 10 Glass fibre threads, cut into lengths of 3 mm or more but not more than 50 mm (chopped strands) 23 9,5  Other :  Of filaments : 7019 10 51 Rovings 23 9,5  7019 10 59 Other 23 9,5  7019 10 99 Of staple fibres 23 9,5  7019 20  Woven fabrics, including narrow fabrics : Of filaments : 7019 20 11 Made from rovings 23 9,5 m2 Other, of a width of : 7019 20 31 Not more than 30 cm 23 9,5 m2   More than 30 cm : 7019 20 36 Plain weave, weighing less than 250 g/m2, made of yarn measuring per single yarn 136 tex or less 23 9,5 m2 7019 20 39 Other 23 9,5 m2 7019 20 90 Of staple fibres 23 9,5 m2  Thin sheets (voiles), webs, mats, mattresses, boards and similar nonwoven products : 7019 31 00 Mats 23 9,5  7019 32 00 Thin sheets (voiles) 19 6,5  7019 39 Other : 7019 39 10  Covered with paper or metal 19 6,5  7019 39 90 Other 19 6,5  7019 90 - Other : 7019 90 10 Non-textile fibres in bulk or flocks 23 9,5  7019 90 30 Pads and casings for insulating tubes and pipes 23 9,5  Other : 7019 90 91 Of textile fibres 23 9,5  7019 90 99 Other 23 9,5  (') Exemption from the payment of duty in respect of goods falling within subheadings 7018 10 11 , 7018 10 51 and 7018 10 90, within the limits of a total annual quota of 52 tonnes, to be granted by the competent Community authorities. 454 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7020 00 Other articles of glass : 7020 00 10  Of fused quartz or other fused silica 21 5,6  7020 00 30 - Of glass having a linear coefficient of expansion not exceeding 5 x 10-6 per Kelvin within a temperature range of 0 °C to 300 °C . . . . 21 5,6  7020 00 90 - Other 21 5,6  27 . 9 . 93 Official Journal of the European Communities 455 SECTION XIV NATURAL OR CULTURED PEARLS, PRECIOUS OR SEMI-PRECIOUS STONES, PRECIOUS METALS, METALS CLAD WITH PRECIOUS METAL, AND ARTICLES THEREOF ; IMITATION JEWELLERY; COIN CHAPTER 71 NATURAL OR CULTURED PEARLS, PRECIOUS OR SEMI-PRECIOUS STONES, PRECIOUS METALS, METALS CLAD WITH PRECIOUS METAL, AND ARTICLES THEREOF; IMITATION JEWELLERY ; COIN Notes 1 . Subject to note 1 (a) to Section VI and except as provided below, all articles consisting wholly or partly : (a) of natural or cultured pearls or of precious or semi-precious stones (natural, synthetic or reconstructed); or (b) of precious metal or of metal clad with precious metal, are to be classified in this chapter. 2 . (a) Heading Nos 7113, 7114 and 7115 do not cover articles in which precious metal or metal clad with precious metal is present as minor constituents only, such as minor fittings or minor ornamentation (for example, monograms, ferrules and rims), and paragraph (b) of the foregoing note does not apply to such articles. (b) Heading No 7116 does not cover articles containing precious metal or metal clad with precious metal (other than as minor constituents). 3 . This chapter does not cover : (a) amalgams of precious metal, or colloidal precious metal (heading No 2843); (b) sterile surgical suture materials, dental fillings or other goods of Chapter 30; (c) goods of Chapter 32 (for example, lustres); (d) handbags or other articles of heading No 4202 or articles of heading No 4203 ; (e) articles of heading No 4303 or 4304; (f) goods of Section XI (textiles and textile articles); (g) footwear, headgear or other articles of Chapter 64 or 65 ; (h) umbrellas, walking-sticks or other articles of Chapter 66; (ij) abrasive goods of heading No 6804 or 6805 or Chapter 82, containing dust or powder of precious or semi-precious stones (natural or synthetic); articles of Chapter 82 with a working part of precious or semi-precious stones (natural, synthetic or reconstructed); machinery, mechanical appliances or electrical goods, or parts thereof, of Section XVI . However, articles and parts thereof, wholly of precious or semi-precious stones (natural, synthetic or reconstructed) remain classified in this chapter, except unmounted worked sapphires and diamonds for styluses (heading No 8522); (k) articles of Chapter 90, 91 or 92 (scientific instruments, clocks and watches, musical instruments); (1) arms or parts thereof (Chapter 93); 456 Official Journal of the European Communities 27 . 9. 93 (m) articles covered by note 2 to Chapter 95 ; (n) articles classified in Chapter 96 by virtue of note 4 to that chapter; or (o) original sculptures or statuary (heading No 9703), collectors' pieces (heading No 9705) or antiques of an age exceeding 100 years (heading No 9706), other than natural or cultured pearls or precious or semi-precious stones. 4 . (a) The expression 'precious metal' means silver, gold and platinum. (b) The expression 'platinum' means platinum, iridium, osmium, palladium, rhodium and ruthenium. (c) The expression 'precious or semi-precious stones' does not include any of the substances specified in note 2 (b) to Chapter 96. 5 . For the purposes of this chapter, any alloy (including a sintered mixture and an inter-metallic compound) containing precious metal is to be treated as an alloy of precious metal if any one precious metal constitutes as much as 2%, by weight, of the alloy. Alloys of precious metal are to be classified according to the following rules : (a) An alloy containing 2 % or more, by weight, of platinum is to be treated as an alloy of platinum. (b) An alloy containing 2 % or more, by weight, of gold but no platinum, or less than 2 %, by weight, of platinum, is to be treated as an alloy of gold. (c) Other alloys containing 2 % or more, by weight, of silver are to be treated as alloys of silver. 6 . Except where the context otherwise requires, any reference in the nomenclature to precious metal or to any particular precious metal includes a reference to alloys treated as alloys of precious metal or of the particular metal in accordance with the rules in note 5 above, but not to metal clad with precious metal or to base metal or non-metals plated with precious metal . 7 . Throughout the nomenclature the expression 'metal clad with precious metal' means material made with a base of metal upon one or more surfaces of which there is affixed by soldering, brazing, welding, hot-rolling or similar mechanical means a covering of precious metal . Except where the context otherwise requires, the expression also covers base metal inlaid with precious metal. 8 . For the purposes of heading No 7113, the expression 'articles of jewellery' means : (a) any small objects of personal adornment (gem-set or not) (for example, rings, bracelets, necklaces, brooches, ear-rings, watch-chains, fobs, pendants, tie-pins, cuff-links, dress-studs, religious or other medals and insignia); and (b) articles of personal use of a kind normally carried in the pocket, in the handbag or on the person (such as cigarette cases, powder boxes, chain purses, cachou boxes). 9 . For the purposes of heading No 7114, the expression 'articles of goldsmiths' or silversmiths' wares' includes such articles as ornaments, tableware, toilet-ware, smokers' requisites and other articles of household, office or religious use. 10. For the purposes of heading No 7117, the expression 'imitation jewellery' means articles of jewellery within the meaning of paragraph (a) of note 8 above (but not including buttons or other articles of heading No 9606, or dress-combs, hair-slides or the like, or hairpins, of heading No 9615), not incorporating natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed) nor (except as plating or as minor constituents) precious metal or metal clad with precious metal . 27. 9 . 93 Official Journal of the European Communities 457 Subheading notes 1 . For the purposes of subheadings 7106 10, 7108 11 , 7110 11 , 7110 21 , 7110 31 and 7110 41 , the expressions 'powder' and 'in powder form' mean products of which 90 % or more by weight passes through a sieve having a mesh aperture of 0,5 mm. 2 . Notwithstanding the provisions of chapter note 4 (b), for the purposes of subheadings 7110 11 and 7110 19, the expression 'platinum' does not include iridium, osmium, palladium, rhodium or ruthenium. 3 . For the classification of alloys in the subheadings of heading No 7110, each alloy is to be classified with that metal, platinum, palladium, rhodium, iridium, osmium or ruthenium which predominates by weight over each other of these metals. Additional note 1 . For the purposes of heading No 7112, the expression 'waste and scrap, of precious metal ' means products fit only for the recovery of the metal orfor use in the manufacture of chemicals. l Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 I. NATURAL OR CULTURED PEARLS AND PRECIOUS OR SEMI-PRECIOUS STONES 7101 Pearls, natural or cultured, whether or not worked or graded but not strung, mounted or set ; ungraded pearls, natural or cultured, tem ­ porarily strung for convenience of transport : 7101 10 00  Natural pearls Free Free g  Cultured pearls : 7101 21 00 Unworked Free Free g 7101 22 00 Worked Free Free g 7102 Diamonds, whether or not worked, but not mounted or set : 7102 10 00  Unsorted Free Free c/k  Industrial : 7102 21 00 Unworked or simply sawn, cleaved or bruted Free Free c/k 7102 29 00 Other 8 3,2 c/k  Non-industrial : 7102 31 00 Unworked or simply sawn, cleaved or bruted Free Free c/k 7102 39 00 Other Free Free c/k 7103 Precious stones (other than diamonds) and semi-precious stones, whether or not worked or graded but not strung, mounted or set ; ungraded precious stones (other than diamonds) and semi-precious stones, temporarily strung for convenience of transport : 7103 10 00  Unworked or simply sawn or roughly shaped Free Free   Otherwise worked : 7103 91 00 Rubies, sapphires and emeralds Free Free g 458 Official Journal of the European Communities 27 . 9. 93 II Rate of duty CN code Description autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 5 7103 99 00 Other Free Free g 7104 Synthetic or reconstructed precious or semi-precious stones, whether or not worked or graded but not strung, mounted or set ; ungraded synthetic or reconstructed precious or semi-precious stones, tem ­ porarily strung for convenience of transport : 7104 10 00  Piezo-electric quartz 8 3,2 g 7104 20 00  Other, unworked or simply sawn or roughly shaped 2 0,9 g 7104 90 00 - Other 4 1,8 g 7105 Dust and powder of natural or synthetic precious or semi-precious stones : 71051000 - Of diamonds Free 1,4 g 7105 90 00 - Other Free 1,4 g II . PRECIOUS METALS AND METALS CLAD WITH PRECIOUS METAL 7106 Silver (including silver plated with gold or platinum), unwrought or in semi-manufactured forms, or in powder form : 71061000 - Powder 13 3,8 g  Other : 7106 91   Unwrought : 7106 91 10 Of a fineness of not less than 999 parts per 1 000 Free Free g 7106 91 90    Of a fineness of less than 999 parts per 1 000 Free Free g 7106 92   Semi-manufactured : 71069210 Purls, spangles and cuttings 13 3,8 g    Other : 710692 91 Of a fineness of not less than 750 parts per 1 000 4 1,8 g 7106 92 99     Of a fineness of less than 750 parts per 1 000 4 1,8 g 7107 00 00 Base metals clad with silver, not further worked than semi-manufac ­ tured 13 4,6  7108 Gold (including gold plated with platinum) unwrought or in semi-man ­ ufactured forms, or in powder form :  Non-monetary : 71081100 Powder 11 4,1 g 7108 12 00   Other unwrought forms Free Free g 7108 13   Other semi-manufactured forms : 7108 13 10 Bars, rods, wire and sections; plates ; sheets and strips of a thick ­ ness, excluding any backing, exceeding 0,15 mm 2 0,5 g 7108 13 30  Tubes, pipes and hollow bars 4 1,8 g 7108 13 50    Thin sheets and strips (foil) of a thickness, excluding any backing, not exceeding 0,15 mm 12 5,3 g 7108 13 90  Other 11 4,1 g 7108 20 00  Monetary Free Free g 27 . 9 . 93 Official Journal of the European Communities 459 II Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7109 00 00 Base metals or silver, clad with gold, not further worked than semi-manufactured 9 2,9  7110 Platinum, unwrought or in semi-manufactured forms, or in powder form :  Platinum : 7110 11 00   Unwrought or in powder form Free Free g 7110 19 Other : 7110 19 10  Bars, rods, wire and sections ; plates ; sheets and strips of a thick ­ ness, excluding any backing, exceeding 0,15 mm 2 0,9 g 7110 19 30 Tubes, pipes and hollow bars 3 1,4 g 7110 19 50 Thin sheets and strips (foil) of a thickness, excluding any backing, not exceeding 0,15 mm 8 3,2 g 7110 19 90 Other 9 4 g  Palladium : 7110 21 00 Unwrought or in powder form Free Free g 7110 29 00 Other 4 2 g  Rhodium : 7110 31 00 Unwrought or in powder form Free Free g 7110 3900 Other 4 2 g  Iridium, osmium and ruthenium : 711041 00   Unwrought or in powder form Free Free g 71104900 Other 4 2 g 711100 00 Base metals, silver or gold, clad with platinum, not further worked than semi-manufactured 7 2,9  7112 Waste and scrap of precious metal or of metal clad with precious metal : 7112 10 00  Of gold, including metal clad with gold but excluding sweepings containing other precious metals Free Free  7112 20 00  Of platinum, including metal clad with platinum but excluding sweepings containing other precious metals Free Free  7112 $&gt;000  Other Free Free  III. JEWELLERY, GOLDSMITHS' AND SILVERSMITHS' WARES AND OTHER ARTICLES 7113 Articles of jewellery and parts thereof, of precious metal or of metal clad with precious metal :  Of precious metal whether or not plated or clad with precious metal : 7113 11 00 Of silver, whether or not plated or clad with other precious metal .... 9 3,5  7113 1900 Of other precious metal, whether or not plated or clad with precious metal 9 3,5  7113 20 00  Of base metal clad with precious metal 12 5,8  460 Official Journal of the European Communities 27 . 9 . 93 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7114 Articles of goldsmiths' or silversmiths' wares and parts thereof, of precious metal or of metal clad with precious metal :  Of precious metal whether or not plated or clad with precious metal : 7114 11 00 Of silver, whether or not plated or clad with other precious metal .... 9 3  7114 19 00 Of other precious metal, whether or not plated or clad with precious metal 9 3  7114 2000  Of base metal clad with precious metal 12 3,8  7115 Other articles of precious metal or of metal clad with precious metal : 7115 10 00  Catalysts in the form of wire cloth or grill, of platinum 9 5,1  7115 90 - Other : 7115 90 10 Of precious metal 9 5,1  7115 90 90 Of metal clad with precious metal 12 4,4  7116 Articles of natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed) : 71161000  Of natural or cultured pearls Free Free g 7116 20  Of precious or semi-precious stones (natural, synthetic or reconstructed) : Made wholly of natural precious or semi-precious stones : 7116 20 11 Necklaces, bracelets and other articles of natural precious or semi ­ precious stones, simply strung without fasteners or other accessories Free Free g 7116 20 19 Other 9 5,1 g 7116 2090 Other 14 4,9 g 7117 Imitation jewellery :  Of base metal, whether or not plated with precious metal : 71171100 Cuff-links and studs 18 7,2  7117 19 Other : 7117 19 10  With parts of glass 22 8,5  Without parts of glass : 7117 19 91 Gilt, silvered or platinum plated 22 8,5  7117 19 99 Other 22 8,5  7117 90 00 - Other 22 6,7  7118 Coin : 7118 10  Coin (other than gold coin), not being legal tender : 7118 10 10 Of silver Free Free g 7118 10 90 Other Free Free  711890 00  Other Free Free g 27 . 9 . 93 Official Journal of the European Communities 461 SECTION XV BASE METALS AND ARTICLES OF BASE METAL Notes 1 . This section does not cover : (a) prepared paints, inks or other products with a basis of metallic flakes or powder (heading Nos 3207 to 3210, 3212, 3213 or 3215); (b) ferro-cerium or other pyrophoric alloys (heading No 3606); (c) headgear or parts thereof of heading No 6506 or 6507 ; (d) umbrella frames or other articles of heading No 6603 ; (e) goods of Chapter 71 (for example, precious metal alloys, base metal clad with precious metal, imitation jewellery); (f) articles of Section XVI (machinery, mechanical appliances and electrical goods); (g) assembled railway or tramway track (heading No 8608) or other articles of Section XVII (vehicles, ships and boats, aircraft); (h) instruments or apparatus of Section XVIII, including clock or watch springs ; (ij) lead shot prepared for ammunition (heading No 9306) or other articles of Section XIX (arms and ammunition); (k) articles of Chapter 94 (for example, furniture, mattress supports, lamps and lighting fittings, illuminated signs , prefabricated buildings); (1) articles of Chapter 95 (for example, toys, games, sports requisites); (m) hand sieves, buttons, pens, pencil-holders, pen nibs or other articles of Chapter 96 (miscellaneous manufactured articles); or (n) articles of Chapter 97 (for example, works of art). 2 . Throughout the nomenclature, the expression 'parts of general use' means : (a) articles of heading No 7307, 7312, 7315, 7317 or 7318 and similar articles of other base metal ; (b) springs and leaves for springs, of base metal, other than clock or watch springs (heading No 9114); and (c) articles of heading Nos 8301 , 8302, 8308, 8310 and frames and mirrors, of base metal, of heading No 8306. In Chapters 73 to 76 and 78 to 82 (but not in heading No 7315) references to parts of goods do not include references to parts of general use as defined above. Subject to the preceding paragraph and to note 1 to Chapter 83 , the articles of Chapter 82 or 83 are excluded from Chapters 72 to 76 and 78 to 81 . 3 . Classification of alloys (other than ferro-alloys and master alloys as defined in Chapters 72 and 74) : (a) An alloy of base metals is to be classified as an alloy of the metal which predominates by weight over each of the other metals . (b) An alloy composed of base metals of this section and of elements not falling within this section is to be treated as an alloy of base metals of this section if the total weight of such metals equals or exceeds the total weight of the other elements present. 462 Official Journal of the European Communities 27 . 9 . 93 (c) In this section the term 'alloys' includes sintered mixtures of metal powders, heterogeneous intimate mixtures obtained by melting (other than cermets) and intermetallic compounds. 4. Unless the context otherwise requires, any reference in the nomenclature to a base metal includes a reference to alloys which, by virtue of note 3 above, are to be classified as alloys of that metal . 5 . Classification of composite articles : Except where the headings otherwise require, articles of base metal (including articles of mixed materials treated as articles of base metal under the interpretative rules) containing two or more base metals are to be treated as articles of the base metal predominating by weight over each of the other metals . For this purpose : (a) Iron and steel, or different kinds of iron or steel, are regarded as one and the same metal . (b) An alloy is regarded as being entirely composed of that metal as an alloy of which, by virtue of note 3, it is classified. (c) A cermet of heading No 8113 is regarded as a single base metal . 6. In this section, the following expressions have the meanings hereby assigned to them : (a) Waste and scrap Metal waste and scrap from the manufacture or mechanical working of metals, and metal goods definitely not usable as such because of breakage, cutting-up, wear or other reasons . (b) Powders Products of which 90 % or more by weight passes through a sieve having a mesh aperture of 1 mm. CHAPTER 72 IRON AND STEEL Notes 1 . In this chapter and, in the case of notes (d), (e) and (f) throughout the nomenclature, the following expressions have the meanings hereby assigned to them : (a) Pig iron Pig iron containing, by weight, one or more of the following elements in the specified proportions :  not more than 10 % of chromium,  not more than 6 % of manganese,  not more than 3 % of phosphorus,  not more than 8 % of silicon,  a total of not more than 10 % of other elements. (b) Spiegeleisen Iron-carbon alloys containing by weight more than 6% but not more than 30% of manganese and otherwise conforming to the specification at (a) above. 27. 9 . 93 Official Journal of the European Communities 463 (c) Ferro-alloys Alloys in pigs, blocks, lumps or similar primary forms, in forms obtained by continuous casting and also in granular or powder forms, whether or not agglomerated, commonly used as an additive in the manufacture of other alloys or as de-oxidants, de-sulphurizing agents or for similar uses in ferrous metallurgy and generally not usefully malleable, containing by weight 4 % or more of the element iron and one or more of the following :  more than 10 % of chromium,  more than 30 % of manganese,  more than 3 % of phosphorus,  more than 8 % of silicon,  a total of more than 10 % of other elements, excluding carbon, subject to a maximum content of 10 % in the case of copper. (d) Steel Ferrous materials other than those of heading No 7203 which (with the exception of certain types produced in the form of castings) are usefully malleable and which contain by weight 2 % or less of carbon. However, chromium steels may contain higher proportions of carbon. (e) Stainless steel Alloy steels containing, by weight, 1,2% or less of carbon and 10,5% or more of chromium, with or without other elements . (f) Other alloy steel Steels not complying with the definition of stainless steel and containing by weight one or more of the following elements in the proportion shown :  0,3 % or more of aluminium,  0,0008 % or more of boron,  0,3 % or more of chromium,  0,3 % or more of cobalt,  0,4 % or more of copper,  0,4 % or more of lead,  1,65 % or more of manganese,  0,08 % or more of molybdenum,  0,3 % or more of nickel,  0,06 % or more of niobium,  0,6 % or more of silicon,  0,05 % or more of titanium,  0,3 % or more of tungsten (wolfram),  0, 1 % or more of vanadium,  0,05 % or more of zirconium,  0,1 % or more of other elements (except sulphur, phosphorus, carbon and nitrogen), taken separately . (g) Remelting scrap ingots of iron or steel Products roughly cast in the form of ingots without feeder-heads or hot tops, or of pigs, having obvious surface faults and not complying with the chemical composition of pig iron, spiegeleisen or ferro-alloys . 464 Official Journal of the European Communities 27 . 9 . 93 (h) Granules Products of which less than 90 % by weight passes through a sieve with a mesh aperture of 1 mm and of which 90 % or more by weight passes through a sieve with a mesh aperture of 5 mm. (ij) Semi-finished products Continuous cast products of solid section, whether or not subjected to primary hot-rolling; and Other products of solid section, which have not been further worked than subjected to primary hot-rolling or roughly shaped by forging, including blanks for angles, shapes or sections . These products are not presented in coils . (k) Flat-rolled products Rolled products of solid rectangular (other than square) cross-section, which do not conform to the definition at (ij) above in the form of :  coils of successively superimposed layers, or  straight lengths, which if of a thickness less than 4,75 mm are of a width measuring at least ten times the thickness or if of a thickness of 4,75 mm or more are of a width which exceeds 150 mm and measures at least twice the thickness . Flat-rolled products include those with patterns in relief derived directly from rolling (for example, grooves, ribs, chequers, tears, buttons, lozenges) and those which have been perforated, corrugated or polished, provided that they do not thereby assume the character of articles or products of other headings . Flat-rolled products of a shape other than rectangular or square, of any size, are to be classified as products of a width of 600 mm or more, provided that they do not assume the character of articles or products of other headings. (1) Bars and rods, hot-rolled, in irregularly wound coils Hot-rolled products in irregularly wound coils, which have a solid cross-section in the shape of circles, segments of circles, ovals, rectangles (including squares), triangles or other convex polygons. These products may have indentations, ribs, grooves or other deformations produced during the rolling process (reinforcing bars and rods). (m) Other bars and rods Products which do not conform to any of the definitions at (ij), (k) or (1) above or to the definition of wire, which have a uniform solid cross-section along their whole length in the shape of circles, segments of circles, ovals, rectangles (including squares), triangles or other convex polygons. These products may :  have indentations, ribs, grooves or other deformations produced during the rolling process (reinforcing bars and rods),  be twisted after rolling . (n) Angles, shapes and sections Products having a uniform solid cross-section along their whole length which do not conform to any of the definitions at (ij), (k), (1) or (m) above or to the definition of wire. Chapter 72 does not include products of heading No 7301 or 7302. (o) Wire Cold-formed products in coils, of any uniform solid cross-section along their whole length, which do not conform to the definition of flat-rolled products . (p) Hollow drill bars and rods Hollow bars and rods of any cross-section, suitable for drills, of which the greatest external dimension of the cross-section exceeds 15 mm but does not exceed 52 mm, and of which the greatest internal dimension does not exceed one half of the greatest external dimension. Hollow bars and rods of iron or steel not conforming to this definition are to be classified within heading No 7304. 27. 9 . 93 Official Journal of the European Communities 465 2. Ferrous metals clad with another ferrous metal are to be classified as products of the ferrous metal predominating by weight. 3 . Iron or steel products obtained by electrolytic deposition, by pressure casting or by sintering are to be classified, according to their form, their composition and their appearance, in the headings of this chapter appropriate to similar hot-rolled products. Subheading notes 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Alloy pig iron Kg iron containing, by weight, one or more of the following elements in the specified proportions :  more than 0,2 % of chromium,  more than 0,3 % of copper,  more than 0,3 % of nickel,  more than 0,1 % of any of the following elements : aluminium, molybdenum, titanium, tungsten (wolfram), vanadium. (b) Non-alloy free-cutting steel Non-alloy steel containing, by weight, one or more of the following elements in the specified proportions :  0,08 % or more of sulphur,  0,1 % or more of lead,  more than 0,05 % of selenium,  more than 0,01 % of tellurium,  more than 0,05 % of bismuth. (c) Silicon-electrical steel Alloy steels containing by weight at least 0,6 % but not more than 6 % of silicon and not more than 0,08 % of carbon. They may also contain by weight not more than 1 % of aluminium but no other element in a proportion that would give the steel the characteristics of another alloy steel. (d) High-speed steel Alloy steels containing, with or without other elements, at least two of the three elements molybdenum, tungsten and vanadium with a combined content by weight of 7 % or more, 0,6 % or more of carbon and 3 to 6 % of chromium. (e) Silico-manganese steel Alloy steels containing by weight :  0,35 % or more but not more than 0,7 % of carbon,  0,5 % or more but not more than 1,2 % of manganese, and  0,6 % or more but not more than 2,3 % of silicon, but not containing any other element in a proportion that would give the steel the characteristics of another alloy steel . 2 . For the classification of ferro-alloys in the subheadings of heading No 7202, the following rule should be observed : A ferro-alloy is considered as binary and classified under the relevant subheading (if it exists) if only one of the alloy elements exceeds the minimum percentage laid down in note 1 (c) to this chapter; by analogy, it is considered respectively as ternary or quaternary if two or three alloy elements exceed the minimum percentage. For the application of this rule the unspecified 'other elements' referred to in note 1 (c) to this chapter must each exceed 10 % by weight. 466 Official Journal of the European Communities 27 . 9 . 93 Additional note 1 . The following expressions have the meanings hereby assigned to them :  'Electrical': for the purposes of subheadings 72091210, 72091310, 72091410, 7209 2210, 72092310, 72092410, 7209 3210, 72093310, 72093410, 72094210, 72094310, 72094410, 72113031 and 7211 41 95, flat-rolled products which under a current at 50 Hz and a magnetic flux of 1 T have a watt-loss per kilogram, calculated by the Epstein method, of :  2,1 W or less, when their thickness does not exceed 0,20 mm,  3,6 W or less, when their thickness is not less than 0,20 mm but less than 0,60 mm,  6 W or less, when their thickness is not less than 0,60 mm but not greater than 1,50 mm.  'Tinplate ' : for the purposes of subheadings 7210 12 11, ex 7210 70 31, 7212 10 10 and 7212 40 10, flat-rolled products (of a thickness of less than 0,5 mm) coated with a layer of metal containing, by weight, 97 % or more of tin .  'Tool steel' : for the purposes of subheadings 7228 3020, 7228 40 10, 7228 50 20 and 7228 6081, alloy steels, other than stainless or high-speed steel, containing, by weight, one of the following compositions, with or without other elements :  less than 0,6 % of carbon and 0,7% or more ofsilicon and 0,05 % or more of vanadium or 4% or more of tungsten;  0,8 % or more ofcarbon and 0,05 % or more of vanadium;  more than 1,2 % of carbon and not less than 11 % but not more than 15 % of chromium;  0,16 or more but not more than 0,5 % of carbon and 3,8 or more but not more than 4,3 % of nickel and 1,1 or more but not more than 1,5 % ofchromium and 0,15 or more but not more than 0,5 % of molybdenum;  0,3 or more but not more than 0,5 % of carbon and 1,4 or more but not more than 2,1 % of chromium and 0,15 or more but not more than 0,5 % of molybdenum and less than 1,2 % of nickel; 46727 . 9 . 93 Official Journal of the European Communities  0,3 % or more of carbon and less than 5,2 % of chromium and 0,65 % or more of molybdenum or 0,4 % or more of tungsten;  0,5 or more but not more than 0,6 % ofcarbon and 1,25 or more but not more than 1,8 % of nickel and 0,5 or more but not more than 1,2 % of chromium and 0,15 or more but not more than 0,5 % of molybdenum. Rate of duty l CN code Description autonomous (%&gt; conventional (%) Supplementary unit 1 2 3 4 5 I. PRIMARY MATERIALS ; PRODUCTS IN GRANULAR OR POWDER FORM 7201 Pig iron and spiegeleisen in pigs, blocks or other primary forms : 7201 10  Non-alloy pig iron containing by weight 0,5 % or less of phosphorus (ECSC) : Containing by weight not less than 0,4 % of manganese : 7201 10 11 Containing by weight 1 % or less of silicon 3,2  7201 10 19 Containing by weight more than 1 % of silicon 3,2  720110 30 Containing by weight not less than 0,1 % but less than 0,4 % of manganese 3,2  7201 1090   Containing by weight less than 0,1 % of manganese 3,2  7201 20 00  Non-alloy pig iron containing by weight more than 0,5 % of phosphorus (ECSC) 4  7201 30  Alloy pig iron : 7201 30 10 Containing by weight not less than 0,3 % but not more than 1 % of titanium and not less than 0,5 % but not more than 1 % of vanadium (ECSC) Free  7201 30 90 Other (ECSC) 3,2  720140 00 - Spiegeleisen (ECSC) 3,2  7202 Ferro-alloys :  Ferro-manganese : 7202 11   Containing by weight more than 2 % of carbon (ECSC) : 7202 11 20  With a granulometry not exceeding 5 mm and a manganese content by weight exceeding 65 % 4  7202 11 80 Other 4  7202 1900 Other 8 5,3  468 Official Journal of the European Communities 27 . 9 . 93 || Rate of duty I . CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Ferro-silicon : 7202 21 Containing by weight more than 55 % of silicon : 7202 21 10 Containing by weight more than 55 % but not more than 80 % of silicon 10 6,2 (! )  7202 21 90 Containing by weight more than 80 % of silicon 10 6,2 (!)  7202 29 00 Other 10 6,2 ( »)  7202 30 00  Ferro-silico-manganese 6 5,5 (2)   Ferro-chromium : 7202 41 Containing by weight more than 4 % of carbon : 7202 41 10 Containing by weight more than 4 % but not more than 6 % of carbon 8 8  Containing by weight more than 6 % of carbon : 7202 41 91 Containing by weight not more than 60 % of chromium 8 8  7202 41 99   Containing by weight more than 60 % of chromium 8 8  7202 49 Other : 7202 49 10 Containing by weight not more than 0,05 % of carbon 8 8 (3)  7202 49 50 Containing by weight more than 0,05 % but not more than 0,5 % of carbon 8 8 (3)  7202 49 90    Containing by weight more than 0,5 % but not more than 4 % of carbon 8 8  7202 50 00  Ferro-silico-chromium 7 4,9  7202 60 00  Ferro-nickel 7 Free  7202 70 00 - Ferro-molybdenum 7 4,9  7202 80 00  Ferro-tungsten and ferro-silico-tungsten 7 4,9   Other : 7202 91 00   Ferro-titanium and ferro-silico-titanium 7 4,9  7202 92 00   Ferro-vanadium 7 4,9  7202 93 00 Ferro-niobium 7 4,9  7202 99 Other :  Ferro-phosphorus : 7202 9911 Containing by weight more than 3 % but less than 15 % of phosphorus (ECSC) 4  7202 99 19     Containing by weight 15 % or more of phosphorus 11 5  7202 99 30  Ferro-silico-magnesium 7 4,9  7202 99 80 Other 7 4,9  (') Exemption from the payment of duty within the limits of an annual quota of 12 600 tonnes to be granted by the competent Community authorities. (2) Exemption from the payment of duty within the limits of an annual quota of 18 550 tonnes to be granted by the competent Community authorities . (3) Exemption from the payment of duty in respect of ferro-chromium containing not more than 0,10 % by weight of carbon, and more than 30 % but not more than 90 % of chromium, within the limits of an annual quota of 2 950 tonnes, to be granted by the competent Community authorities. 46927 . 9 . 93 Official Journal of the European Communities Rate of duty CN Description code autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7203 Ferrous products obtained by direct reduction of iron ore and other spongy ferrous products, in lumps, pellets or similar forms ; iron having a minimum purity by weight of 99,94 %, in lumps, pellets or similar forms : 7203 10 00  Ferrous products obtained by direct reduction of iron ore (ECSC) 2,5 (')  7203 90 00 - Other (ECSC) 3,2  7204 Ferrous waste and scrap ; remelting scrap ingots of iron or steel : 7204 10 00  Waste and scrap of cast iron (ECSC) Free   Waste and scrap of alloy steel : 7204 21 00 Of stainless steel (ECSC) Free  7204 29 00 Other (ECSC) Free  7204 30 00  Waste and scrap of tinned iron or steel (ECSC) Free   Other waste and scrap : 7204 41 Turnings, shavings, chips, milling waste, sawdust, filings, trimmings and stampings, whether or not in bundles (ECSC) : 7204 41 10 Turnings, shavings, chips, milling waste, sawdust and filings .... Free  Trimmings and stampings : 7204 41 91 In bundles Free  7204 41 99 Other Free  7204 49 Other (ECSC) : 7204 49 10 Fragmentized (shredded) Free  Other : 7204 49 30 In bundles Free  Other : 7204 49 91      Neither sorted nor graded Free  7204 49 99 Other Free  7204 50 - Remelting scrap ingots : 7204 50 10 Of alloy steel (ECSC) Free  7204 50 90 Other (ECSC) 2,5  7205 Granules and powders, of pig iron, spiegeleisen, iron or steel : 7205 10 00 - Granules 10 3,2   Powders : 7205 21 00 Of alloy steel 8 3,2  7205 29 00 Other 8 3,2  (  ) Autonomous total suspension for an indefinite period. 470 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional &lt;%) Supplementary unit 1 2 3 4 5 II . IRON AND NON-ALLOY STEEL 7206 Iron and non-alloy steel in ingots or other primary forms (excluding iron of heading No 7203) : 7206 10 00  Ingots (ECSC) 2,5  7206 90 00 - Other (ECSC) 2,5  7207 Semi-finished products of iron or non-alloy steel :  Containing by weight less than 0,25 % of carbon : 7207 II Of rectangular (including square) cross-section, the width measuring less than twice the thickness : Rolled or obtained by continuous casting (ECSC): 7207 11 II Of free-cutting steel 3,2  Other : 7207 11 14  Of a thickness not exceeding 130 mm 3,2  7207 11 16 Of a thickness exceeding 130 mm 3,2  7207 11 90 Forged 10 3,8  7207 12 Other, of rectangular (other than square) cross-section : 7207 12 10 Rolled or obtained by continuous casting (ECSC) 3,2  7207 12 90 Forged 10 3,8  7207 19 Other : Of circular or polygonal cross-section : Rolled or obtained by continuous casting : 7207 19 11 Of free-cutting steel (ECSC) 6  Other (ECSC) : 7207 19 14  Obtained by continuous casting 4,4  7207 19 16 Other 4,4  7207 19 19 Forged 10 4,9  Blanks for angles, shapes and sections : 7207 19 31   Rolled or obtained by continuous casting (ECSC) 4,4  7207 19 39 Forged 10 4,9  7207 19 90 Other 10 3,2  7207 20  Containing by weight 0,25 % or more of carbon :   Of rectangular (including square) cross-section, the width measuring less than twice the thickness : Rolled or obtained by continuous casting (ECSC) : 7207 20 11 Of free-cutting steel 3,2   Other, containing by weight : 7207 20 15 0,25 % or more but less than 0,6 % of carbon 3,2  7207 20 17 0,6 % or more of carbon 3,2  7207 20 19 Forged 10 3,8    Other, of rectangular (other than square) cross-section : 7207 20 32    Rolled or obtained by continuous casting (ECSC) 3,2  27 . 9 . 93 Official Journal of the European Communities 471 | Rate of duty CN code Description autonomous (%) conventional &lt;%) Supplementary unit 1 " 2 3 4 5 7207 20 39 Forged 10 3,8  Of circular or polygonal cross-section : Rolled or obtained by continuous casting : 7207 20 51 Of free-cutting steel (ECSC) 6  Other (ECSC) : 7207 20 55  Containing by weight 0,25 % or more but less than 0,6 % of carbon 4,4  7207 20 57 Containing by weight 0,6 % or more of carbon 4,4  7207 20 59 Forged 10 4,9  Blanks for angles, shapes and sections : 7207 20 71 Rolled or obtained by continuous casting (ECSC) 4,4  7207 20 79 Forged 10 4,9  7207 20 90 Other 10 3,2  7208 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, hot-rolled, not clad, plated or coated : - In coils, not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPs or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 7208 11 00 Of a thickness exceeding 10 mm (ECSC) 4,4  7208 12 Of a thickness of 4,75 mm or more but not exceeding 10 mm : 7208 12 10 Intended for re-rolling (ECSC) 0) 3,8  Other (ECSC) : 7208 12 91 With patterns in relief 4,4  Other : 7208 12 95 Pickled 4,4  7208 12 98 Other 4,4  7208 13 Of a thickness of 3 mm or more but less than 4,75 mm : 7208 13 10 Intended for re-rolling (ECSC) ( ¢) 3,8  Other (ECSC) : 7208 13 91 With patterns in relief 4,4  Other : 7208 13 95 Pickled 4,4  7208 13 98 Other 4,4  7208 14   Of a thickness of less than 3 mm : 7208 14 10 Intended for re-rolling (ECSC) (i ) 3,8  Other (ECSC) : 7208 14 91 Pickled 4,4  7208 14 99 Other 4,4  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 472 Official Journal of the European Communities 27 . 9 . 93 Il Rate of duty CN code Description autonomous (%) conventional (%&gt; Supplementary unit 1 2 3 4 5  Other, in colls, not further worked than hot-rolled : 7208 21 Of a thickness exceeding 10 mm (ECSC) : 7208 21 10 With patterns in relief 4,4  7208 21 90 Other 4,4  7208 22 Of a thickness of 4,75 mm or more but not exceeding 10 mm : 7208 22 10 Intended for re-rolling (ECSC) ( ») 3,8  Other (ECSC) : 7208 22 91 With patterns in relief 4,4  Other : 7208 22 95 Pickled 4,4  7208 22 98 Other 4,4  7208 23 Of a thickness of 3 mm or more but less than 4,75 mm : 7208 23 10 Intended for re-rolling (ECSC) ( ») 3,8  Other (ECSC) : 7208 23 91 With patterns in relief 4,4  Other : 7208 23 95 Pickled 4,4  7208 2398 Other 4,4  7208 24 Of a thickness of less than 3 mm : 7208 24 10 Intended for re-rolling (ECSC) ( ») 3,8  Other (ECSC) : 7208 24 91 Pickled 4,4  7208 24 99 Other 4,4   Not in coils, not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 7208 31 00 Rolled on four faces or in a closed box pass, of a width not exceeding 1 250 mm and of a thickness of not less than 4 mm, without patterns in relief (ECSC) 4,4  7208 32 Other, of a thickness exceeding 10 mm (ECSC) : 7208 32 10 With patterns in relief 4,9   Other, of a thickness : 7208 32 30 Exceeding 20 mm 4,9  Exceeding 15 mm but not exceeding 20 mm, of a width of : 7208 32 51  2 050 mm or more 4,9  7208 32 59 _____ LeSS than 2 050 mm 4,9  Exceeding 10 mm but not exceeding 15 mm, of a width of : 7208 32 91    2 050 mm or more 4,9  7208 32 99    Less than 2 050 mm 4,9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 47327 . 9 . 93 Official Journal of the European Communities il ¯1 Rate of duty CN code Description autonom (%) ous conventional (%) Supplementary unit 1 2 3 4 5 7208 33 Other, of a thickness of 4,75 mm or more but not exceeding 10 mm (ECSC) : 7208 33 10 With patterns in relief 4,9  Other, of a width of : 7208 33 91 2 050 mm or more 4,9  7208 33 99 Less than 2 050 mm 4,9  7208 34 Other, of a thickness of 3 mm or more but less than 4,75 mm (ECSC) : 7208 34 10 With patterns in relief 4,9  7208 34 90 Other 4,9  7208 35 Other, of a thickness of less than 3 mm : 7208 35 10 Of a thickness of 2 mm or more (ECSC) 4,9  7208 35 90 Of a thickness of less than 2 mm (ECSC) 4,4   Other, not in coils, not further worked than hot-rolled : 7208 41 00 Rolled on four faces or in a closed box pass, of a width not exceeding 1 250 mm and of a thickness of not less than 4 mm, without patterns in relief (ECSC) 4,4  7208 42 Other, of a thickness exceeding 10 mm (ECSC) : 7208 42 10 With patterns in relief 4,9  Other, of a thickness : 7208 42 30 Exceeding 20 mm 4,9  Exceeding 15 mm but not exceeding 20 mm, of a width of : 7208 42 51 2 050 mm or more 4,9  7208 42 59 Less than 2 050 mm 4,9  Exceeding 10 mm but not exceeding 15 mm, of a width of : 7208 42 91 2 050 mm or more 4,9  7208 42 99 Less than 2 050 mm 4,9  7208 43 Other, of a thickness of 4,75 mm or more but not exceeding 10 mm (ECSC) s 7208 43 10 With patterns in relief 4,9   Other, of a width of : 7208 43 91 2 050 mm or more 4,9  7208 43 99 Less than 2 050 mm 4,9  7208 44 Other, of a thickness of 3 mm or more but less than 4,75 mm (ECSC) : 7208 44 10 With patterns in relief 4,9  7208 44 90 Other 4,9  7208 45 Other, of a thickness of less than 3 mm : 7208 45 10 Of a thickness of 2 mm or more (ECSC) 4,9  7208 45 90 Of a thickness of less than 2 mm (ECSC) 4,4  720890 - Other : 7208 90 10 Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 4,9  7208 90 90 Other 10 4,9  474 Official Journal of the European Communities 27 . 9 . 93 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7209 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, cold-rolled (cold-reduced), not clad, plated or coated :  In coils, not further worked than cold-rolled (cold-reduced), of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : . 7209 11 00   Of a thickness of 3 mm or more (ECSC) 4,9  7209 12 Of a thickness exceeding 1 mm but less than 3 mm : 7209 12 10 'Electrical' (ECSC) 4,9  7209 12 90 Other (ECSC) 4,4  7209 13 Of a thickness of 0,5 mm or more but not exceeding 1 mm : 7209 13 10 'Electrical' (ECSC) 4,9  720913 90 Other (ECSC) 5,3  7209 14   Of a thickness of less than 0,5 mm : 7209 14 10 'Electrical ' (ECSC) 4,9  7209 14 90 Other (ECSC) 5,3   Other, in coils, not further worked than cold-rolled (cold reduced) : 7209 21 00 Of a thickness of 3 mm or more (ECSC) 4,9  7209 22   Of a thickness exceeding 1 mm but less than 3 mm : 7209 22 10 'Electrical ' (ECSC) 4,9  7209 22 90 Other (ECSC) 4,4  7209 23 Of a thickness of 0,5 mm or more but not exceeding 1 mm : 7209 2310 'Electrical' (ECSC) 4,9  7209 23 90 Other (ECSC) 5,3  7209 24   Of a thickness of less than 0,5 mm : 7209 24 10 'Electrical' (ECSC) 4,9  Other (ECSC) : 7209 24 91   Of a thickness of 0,35 mm or more but less than 0,5 mm 5,3  7209 24 99   Of a thickness of less than 0,35 mm 5,3   Not in coils, not further worked than cold-rolled (cold-reduced), of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 7209 31 00 Of a thickness of 3 mm or more (ECSC) 4,9  7209 32 Of a thickness exceeding 1 mm but less than 3 mm : 7209 32 10 'Electrical' (ECSC) 4,9  7209 32 90 Other (ECSC) 4,4  7209 33   Of a thickness of 0,5 mm or more but not exceeding 1 mm : 7209 33 10 'Electrical ' (ECSC) 4,9  7209 33 90 Other (ECSC) 5,3  7209 34 Of a thickness of less than 0,5 mm : 7209 34 10 'Electrical ' (ECSC) 4,9  7209 34 90 Other (ECSC) 5,3  27 . 9 . 93 Official Journal of the European Communities 475 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other, not in coils, not further worked than cold-rolled (cold-reduced) : 7209 41 00 Of a thickness of 3 mm or more (ECSC) 4,9  7209 42 Of a thickness exceeding 1 mm but less than 3 mm : 7209 42 10 'Electrical' (ECSC) 4,9  7209 42 90 Other (ECSC) 4,4  7209 43 Of a thickness of 0,5 mm or more but not exceeding 1 mm : 7209 43 10 'Electrical' (ECSC) 4,9  7209 43 90 Other (ECSC) 5,3  7209 44 Of a thickness of less than 0,5 mm : 7209 44 10 'Electrical' (ECSC) 4,9  7209 44 90 Other (ECSC) 5,3  7209 90 - Other : 7209 90 10 Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 4,9  7209 90 90 Other 10 4,9  7210 Flat-rolled products of iron or non-alloy steel, of a width of 600 mm or more, clad, plated or coated :  Plated or coated with tin : 7210 11 Of a thickness of 0,5 mm or more : 7210 11 10 Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 4,9  7210 11 90 Other 10 4,9  7210 12 Of a thickness of less than 0,5 mm : Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) : 72101211 Tinplate (ECSC) 4,9  7210 12 19 Other (ECSC) 4,9  721012 90 Other 10 4,9  7210 20  Plated or coated with lead, including terne-plate : 7210 20 10 Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 4,9  7210 20 90 Other 10 4,9   Electrolytically plated or coated with zinc : 7210 31 Of steel of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 7210 31 10 Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 5,3  7210 3190 Other 10 4,9  7210 39 Other : 7210 39 10  Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 5,3  7210 39 90 Other 10 4,9  \ 476 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Otherwise plated or coated with zinc : 721041 Corrugated : 7210 41 10    Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 5,3  7210 41 90 Other 10 4,9  721049 Other : 7210 49 10    Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 5,3  7210 49 90 Other 10 4,9  7210 50  Plated or coated with chromium oxides or with chromium and chromium oxides : 7210 50 10   Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) 4,9  721050 90 Other 10 4,9  7210 60  Plated or coated with aluminium : Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) (ECSC) : 7210 60 11 Plated or coated with aluminium-zinc alloys 4,9  7210 60 19 Other 4,9  7210 60 90 Other 10 4,9  7210 70  Painted, varnished or coated with plastics :   Not further worked than surface-treated or simply cut into shapes other than rectangular (including square) : 7210 70 31  Tinplate and products, plated or coated with chromium oxides or with chromium and chromium oxides, varnished (ECSC) 4,9  7210 70 39 Other (ECSC) 4,9  7210 7090 Other 10 4,9  721090 - Other : 72109010 Silvered, gilded, platinium-plated or enamelled 10 4,9  Other :  Not further worked than surface-treated, including cladding, or simply cut into shapes other than rectangular (including square) (ECSC): 7210 90 31 Clad 4,9  7210 90 33   Tinned and printed 4,9  7210 90 35 Plated or coated with chromium or nickel 4,9  7210 90 39 Other 4,9  7210 90 90 Other 10 4,9  47727 . 9 . 93 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7211 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, not clad, plated or coated :  Not further worked than hot-rolled, of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 7211 11 00   Rolled on four faces or in a closed box pass, of a width exceeding 150 mm and a thickness of not less than 4 mm, not in coils and without patterns in relief (ECSC) 4,4  7211 12 Other, of a thickness of 4,75 mm or more : 7211 12 10    Of a width exceeding 500 mm (ECSC) 4,4  7211 12 90 Of a width not exceeding 500 mm (ECSC) 5,3  7211 19 Other : 7211 19 10 Of a width exceeding 500 mm (ECSC) 4,4  Of a width not exceeding 500 mm (ECSC) : 7211 19 91     Of a thickness of 3 mm or more but less than 4,75 mm 5,3  7211 19 99 Of a thickness of less than 3 mm 5,3   Other, not further worked than hot-rolled : 7211 21 00 Rolled on four faces or in a closed box pass, of a width exceeding 150 mm and a thickness of not less than 4 mm, not in coils and without patterns in relief (ECSC) 4,4  7211 22 Other, of a thickness of 4,75 mm or more : 7211 22 10 Of a width exceeding 500 mm (ECSC) 4,4  7211 22 90 Of a width not exceeding 500 mm (ECSC) 5,3  7211 29 Other : 7211 29 10 Of a width exceeding 500 mm (ECSC) 4,4   Of a width not exceeding 500 mm (ECSC) : 7211 29 91   Of a thickness of 3 mm or more but less than 4,75 mm 5,3  7211 29 99 Of a thickness of less than 3 mm 5,3  7211 30  Not further worked than cold-rolled (cold-reduced), of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa : 7211 30 10 Of a width exceeding 500 mm (ECSC) 4,9  Of a width not exceeding 500 mm :    Containing by weight less than 0,25 % of carbon : 721130 31 'Electrical ' 10 5,3  7211 30 39 Other 10 5,3  7211 30 50    Containing by weight 0,25 % or more but less than 0,6 % of carbon 10 5,3  7211 30 90 Containing by wpight 0,6 % or more of carbon 10 5,3   Other, not further worked than cold-rolled (cold-reduced) : 7211 41   Containing by weight less than 0,25 % of carbon : 7211 41 10  Of a width exceeding 500 mm (ECSC) 4,9  478 Official Journal of the European Communities 27 . 9 . 93 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Of a width not exceeding 500 mm : 7211 41 91 In coils intended for the manufacture of tinplate (ECSC) 5,3  Other : 72114195 'Electrical' 10 5,3  72114199 Other 10 5,3  7211 49 Other : 7211 49 10 Of a width exceeding 500 mm (ECSC) 4,9   Of a width not exceeding 500 mm : 7211 49 91 Containing by weight 0,25 % or more but less than 0,6 % of carbon 10 5,3  7211 49 99 Containing by weight 0,6 % or more of carbon 10 5,3  7211 90 - Other : Of a width exceeding 500 mm : 7211 90 11 Not further worked than surface-treated (ECSC) 4,9  7211 90 19 Other 10 4,9  7211 90 90 Of a width not exceeding 500 mm 10 5,3  7212 Flat-rolled products of iron or non-alloy steel, of a width of less than 600 mm, clad, plated or coated : 7212 10  Plated or coated with tin : 7212 10 10 Tinplate, not further worked than surface-treated (ECSC) 4,9  Other :    Of a width exceeding 500 mm : 7212 10 91   Not further worked than surface-treated (ECSC) 4,9  72121093 Other 10 4,9  7212 10 99 Of a width not exceeding 500 mm 10 5,3   Electrolytically plated or coated with zinc : 7212 21   Of steel of a thickness of less than 3 mm and having a minimum yield point of 275 MPa or of a thickness of 3 mm or more and having a minimum yield point of 355 MPa :  Of a width exceeding 500 mm : 7212 2111 Not further worked than surface-treated (ECSC) 5,3  7212 21 19 Other 10 4,9  7212 21 90  Of a width not exceeding 500 mm 10 5,3  7212 29 Other : Of a width exceeding 500 mm : 7212 2911 Not further worked than surface-treated (ECSC) 5,3  7212 2919 Other 10 4,9  7212 29 90    Of a width not exceeding 500 mm 10 5,3  7212 30  Otherwise plated or coated with zinc :   Of a width exceeding 500 mm : 7212 30 11 Not further worked than surface-treated (ECSC) 5,3  47927 . 9 . 93 Official Journal of the European Communities Rate of duty ll CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7212 30 19 Other 10 4,9  7212 30 90 Of a width not exceeding 500 mm 10 5,3  7212 40  Painted, varnished or coated with plastics : 7212 40 10 Tinplate, not further worked than varnished (ECSC) 4,9  Other : Of a width exceeding 500 mm : 7212 40 91 Not further worked than surface-treated (ECSC) 4,9  7212 40 93 Other 10 4,9  Of a width not exceeding 500 mm : 7212 40 95 Plated or coated with chromium oxides or with chromium and chromium oxides, varnished 10 5,3  7212 40 98 Other 10 5,3  7212 50 - Otherwise plated or coated : Of a width exceeding 500 mm : 7212 50 10 Silvered, gilded, platinum-plated or enamelled 10 4,9  Lead-coated : 7212 50 31 Not further worked than surface-treated (ECSC) 5,3  7212 50 39 Other 10 4,9  Other : 7212 50 51 Not further worked than surface-treated (ECSC) 4,9  7212 50 59 Other 10 4,9  Of a width not exceeding 500 mm : 7212 50 71 Tinned and printed 10 5,3  7212 50 73 Plated or coated with chromium oxides or with chromium and chromium oxides 10 5,3  7212 50 75 Plated or coated with copper 10 5,3  7212 50 85 Lead-coated 10 5,3  7212 50 91    Plated or coated with chromium or nickel 10 5,3  Plated or coated with aluminium : 7212 50 93   Plated or coated with aluminium-zinc alloys 10 5,3  7212 50 97 Other 10 5,3  7212 50 98 Other 10 5,3  7212 60 - Clad : Of a width exceeding 500 mm : 7212 60 11 Not further worked than surface-treated (ECSC) 4,9  7212 60 19 Other 10 4,9  Of a width not exceeding 500 mm : Not further worked than surface-treated : 7212 60 91 Hot-rolled, not further worked than clad (ECSC) 4,9  7212 60 93 Other 10 5,3  7212 60 99 Other 10 5,3  480 Official Journal of the European Communities 27 . 9 . 93 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7213 Bars and rods, hot-rolled, in irregularly wound coils, of iron or non-alloy steel : 7213 10 00 - Containing indentations, ribs, grooves or other deformations produced during the rolling process (ECSC) 4,9  7213 20 00 - Of free-cutting steel (ECSC) 6   Other, containing by weight less than 0,25 % of carbon : 7213 31 Of circular cross-section measuring less than 14 mm in diameter (ECSC) : 7213 31 10  Containing by weight 0,06 % or less of carbon 4,9  7213 31 90 Containing by weight more than 0,06 % of carbon 4,9  7213 39 Other (ECSC) : 7213 39 10 Containing by weight 0,06 % or less of carbon 4,9  7213 39 90    Containing by weight more than 0,06 % of carbon 4,9   Other, containing by weight 0,25 % or more but less than 0,6 % of carbon : 7213 41 00 Of circular cross-section measuring less than 14 mm in diameter (ECSC) 4,9  7213 4900 Other (ECSC) 4,9  7213 50  Other, containing by weight 0,6 % or more of carbon (ECSC) : 7213 50 10 Containing by weight 0,6 % or more but not more than 0,75 % of carbon 4,9  7213 50 90 Containing by weight more than 0,75 % of carbon 4,9  7214 Other bars and rods of iron or non-alloy steel, not further worked than forged, hot-rolled, hot-drawn or hot-extruded, but including those twisted after rolling : 7214 10 00 - Forged 10 4,9  7214 20 00  Containing indentations, ribs, grooves or other deformations produced during the rolling process or twisted after rolling (ECSC) 4,4  7214 30 00  Of free-cutting steel (ECSC) 6  7214 40  Other, containing by weight less than 0,25 % of carbon (ECSC) : 7214 40 10 Of rectangular (other than square) cross-section, rolled on four faces . 4,4  Of circular cross-section measuring in diameter : 7214 40 31 80 mm or more 4,4  7214 40 39 Less than 80 mm 4,4  7214 40 90 Other 4,4  7214 50  Other, containing by weight 0,25 % or more but less than 0,6 % of carbon (ECSC) : 7214 50 10 Of rectangular (other than square) cross-section, rolled on four faces 4,4  Of circular cross-section measuring in diameter : 7214 50 31  80 mm or more 4,4  7214 50 39 Less than 80 mm 4,4  7214 50 90 Other 4,4  7214 60 00  Other, containing by weight 0,6 % or more of carbon (ECSC) 4,4  27 . 9 . 93 Official Journal of the European Communities 48 Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7215 Other bars and rods of iron or non-alloy steel : 7215 10 00  Of free-cutting steel, not further worked than cold-formed or cold-finished .10 6  7215 20  Other, not further worked than cold-formed or cold-finished, containing by weight less than 0,25 % of carbon : 7215 20 10 Of rectangular (other than square) cross-section 10 4,9  7215 20 90 Other 10 4,9  7215 30 00 - Other, not further worked than cold-formed or cold-finished, containing by weight 0,25 % or more but less than 0,6 % of carbon 10 4,9  7215 40 00  Other, not further worked than cold-formed or cold-finished, containing by weight 0,6 % or more of carbon 10 5,3  7215 90 - Other : 7215 90 10 Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) 3,8  7215 90 90 Other 10 4,9  7216 Angles, shapes and sections of iron or non-alloy steel : 7216 10 00  U, I or H sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of less than 80 mm (ECSC) 4,4   L or T sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of less than 80 mm : 7216 21 00 L sections (ECSC) 4,4  72162200 T sections (ECSC) 4,4   U, I or H sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of 80 mm or more : 7216 31 U sections (ECSC) : Of a height of 80 mm or more but not exceeding 220 mm : 72163111   With parallel flange faces 4,4  7216 3119 Other 4,4   Of a height exceeding 220 mm : 7216 31 91 With parallel flange faces 4,4  7216 31 99 Other 4,4  7216 32 I sections (ECSC) : Of a height of 80 mm or more but not exceeding 220 mm : 72163211   With parallel flange faces 4,4  7216 32 19 Other 4,4  Of a height exceeding 220 mm : 7216 32 91 With parallel flange faces 4,4  7216 32 99 Other 4,4  7216 33 H sections (ECSC) : 721633 10 Of a height of 80 mm or more but not exceeding 180 mm 4,4  7216 33 90 Of a height exceeding 180 mm 4,4  7216 40  L or T sections, not further worked than hot-rolled, hot-drawn or extruded, of a height of 80 mm or more (ECSC) : 7216 40 10   L sections 4,4  482 Official Journal of the European Communities 27 . 9 . 93 Rate c f duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7216 40 90 T sections 4,4  7216 50  Other angles, shapes and sections, not further worked than hot-rolled, hot-drawn or extruded (ECSC) : 7216 50 10 With a cross-section which is capable of being enclosed in a square the side of which is 80 mm 4,4  Other : r 7216 50 91 Bulb flats 4,4  r 7216 50 99 Other 4,4  7216 60  Angles, shapes and sections, not further worked than cold-formed or cold-finished : Obtained from flat-rolled products : 7216 60 11  C, L, U, Z, omega or open-ended sections 10 4,9  7216 60 19 Other 10 4,9  7216 60 90 Other 10 4,9  7216 90 - Other : 7216 90 10 Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) 3,8  Other : 7216 90 50 Forged 10 4,9  7216 90 60 Hot-rolled, hot-drawn or extruded 10 4,9  Cold-formed or cold-finished : 7216 90 91 Profiled (ribbed) sheets 10 4,9   Other : Obtained from flat-rolled products :  Plated or coated with zinc, of a thickness of : 7216 90 93 Less than 2,5 mm 10 4,9  7216 90 95 2,5 mm or more 10 4,9  7216 90 97 Other 10 4,9  7216 90 98 Other 10 4,9  7217 Wire of iron or non-alloy steel :  Containing by weight less than 0,25 % of carbon : 7217 11   Not plated or coated, whether or not polished : 7217 11 10 With a maximum cross-sectional dimension of less than 0,8 mm . . 10 5,3  With a maximum cross-sectional dimension of 0,8 mm or more : 7217 11 91 Containing identations, ribs, grooves or other deformations pro ­ duced during the rolling process 10 5,3  7217 11 99 Other 10 5,3  7217 12 Plated or coated with zinc : 7217 12 10    With a maximum cross-sectional dimension of less than 0,8 mm . . 10 5,3  7217 12 90 With a maximum cross-sectional dimension of 0,8 mm or more ... 10 5,3  27 . 9 . 93 Official Journal of the European Communities 483 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7217 13 Plated or coated with other base metals : With a maximum cross-sectional dimension of less than 0,8 mm : 7217 13 11 Copper-coated 10 5,3  7217 13 19 Other 10 5,3  With a maximum cross-sectional dimension of 0,8 mm or more : 7217 13 91 Copper-coated 10 5,3  72171399 Other 10 5,3  7217 19 Other : 7217 19 10 With a maximum cross-sectional dimension of less than 0,8 mm . . 10 5,3  7217 19 90 With a maximum cross-sectional dimension of 0,8 mm or more ... 10 5,3   Containing by weight 0,25 % or more but less than 0,6 % of carbon : 7217 21 00 Not plated or coated, whether or not polished 10 5,3  7217 22 00 Plated or coated with zinc 10 5,3  7217 23 00   Plated or coated with other base metals 10 5,3  7217 29 00 Other 10 5,3   Containing by weight 0,6 % or more of carbon : 7217 31 00 Not plated or coated, whether or not polished 10 5,3  7217 32 00 Plated or coated with zinc 10 5,3  7217 33 00 Plated or coated with other base metals 10 5,3 _  7217 39 00 Other 10 5,3  III. STAINLESS STEEL 7218 Stainless steel in ingots or other primary forms ; semi-finished prod ­ ucts of stainless steel : 7218 10 00  Ingots and other primary forms (ECSC) 2,5  721890 - Other :   Of rectangular (including square) cross-section :    Rolled or obtained by continuous casting (ECSC) : Of a width measuring less than twice the thickness, containing by weight : 7218 90 11 2,5 % or more of nickel 3,2  7218 90 13 Less than 2,5 % of nickel 3,2  Other, containing by weight : 7218 90 15 2.5 % or more of nickel 3,2  7218 90 19 Less than 2,5 % of nickel 3,2  7218 90 30 Forged 8 3,8  Other : 7218 90 50  Rolled or obtained by continuous casting (ECSC) 6  484 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Forged : 7218 90 91 Of circular or polygonal cross-section 9 6  7218 90 99 Other 10 3,8  7219 Flat-rolled products of stainless steel, of a width of 600 mm or more :  Not further worked than hot-rolled, in coils : 7219 11 Of a thickness exceeding 10 mm (ECSC) : 7219 11 10 Containing by weight 2,5 % or more of nickel 6  7219 11 90 Containing by weight less than 2,5 % of nickel 6  7219 12 Of a thickness of 4,75 mm or more but not exceeding 10 mm (ECSC) : 7219 12 10 Containing by weight 2,5 % or more of nickel 6  7219 12 90 Containing by weight less than 2,5 % of nickel 6  7219 13 Of a thickness of 3 mm or more but less than 4,75 mm (ECSC) : 7219 13 10 Containing by weight 2,5 % or more of nickel 6  7219 13 90 Containing by weight less than 2,5 % of nickel 6  7219 14 Of a thickness of less than 3 mm (ECSC) : 7219 14 10 Containing by weight 2,5 % or more of nickel 6  7219 14 90 Containing by weight less than 2,5 % of nickel 6   Not further worked than hot-rolled, not in coils : 7219 21   Of a thickness exceeding 10 mm (ECSC) : Containing by weight 2,5 % or more of nickel, of a thickness : 7219 21 11 Exceeding 13 mm 6  7219 21 19 Exceeding 10 mm but not exceeding 13 mm 6  7219 21 90 Containing by weight less than 2,5 % of nickel 6  7219 22 Of a thickness of 4,75 mm or more but not exceeding 10 mm (ECSC) : 7219 22 10 Containing by weight 2,5 % or more of nickel 6  7219 22 90 Containing by weight less than 2,5 % of nickel 6  7219 23 Of a thickness of 3 mm or more but less than 4,75 mm (ECSC) : 7219 23 10 Containing by weight 2,5 % or more of nickel 6  7219 23 90 Containing by weight less than 2,5 % of nickel 6  7219 24   Of a thickness of less than 3 mm (ECSC) : 7219 24 10  Containing by weight 2,5 % or more of nickel 6  7219 24 90 Containing by weight less than 2,5 % of nickel 6   Not further worked than cold-rolled (cold-reduced) : 7219 31   Of a thickness of 4,75 mm or more (ECSC) : 7219 31 10  Containing by weight 2,5 % or more of nickel 6  7219 31 90 Containing by weight less than 2,5 % of nickel 6  27 . 9 . 93 Official Journal of the European Communities 485 I Rate of duty | CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7219 32 Of a thickness of 3 mm or more but less than 4,75 mm (ECSC) : 7219 32 10 Containing by weight 2,5 % or more of nickel 6  7219 32 90 Containing by weight less than 2,5 % of nickel 6  7219 33 Of a thickness exceeding 1 mm but less than 3 mm (ECSC) : 7219 33 10 Containing by weight 2,5 % or more of nickel 6  7219 33 90 Containing by weight less than 2,5 % of nickel 6  7219 34 Of a thickness of 0,5 mm or more but not exceeding 1 mm (ECSC) : 7219 34 10 Containing by weight 2,5 % or more of nickel 6  7219 34 90 Containing by weight less than 2,5 % of nickel 6  7219 35 Of a thickness of less than 0,5 mm (ECSC) : 7219 35 10 Containing by weight 2,5 % or more of nickel 6  7219 35 90 Containing by weight less than 2,5 % of nickel 6  7219 90 - Other :   Not further worked than surface-treated, including cladding, or simply cut into shapes other than rectangular (including square) (ECSC) : 7219 90 11 Containing by weight 2,5 % or more of nickel 6  7219 90 19 Containing by weight less than 2,5 % of nickel 6    Other : 7219 90 91 Containing by weight 2,5 % or more of nickel 10 6  7219 90 99 Containing by weight less than 2,5 % of nickel 10 6  7220 Flat-rolled products of stainless steel, of a width of less than 600 mm :  Not further worked than hot-rolled : 7220 11 00 Of a thickness of 4,75 mm or more (ECSC) 6  7220 12 00 Of a thickness of less than 4,75 mm (ECSC) 6  7220 20 - Not further worked than cold-rolled (cold-reduced) : 7220 20 10 Of a width exceeding 500 mm (ECSC) 6    Of a width not exceeding 500 mm : Of a thickness of 3 mm or more, containing by weight : 7220 20 31 2,5 % or more of nickel 10 6  7220 20 39 Less than 2,5 % of nickel 10 6   Of a thickness exceeding 0,35 mm but less than 3 mm, containing by weight : 7220 20 51 2,5 % or more of nickel 10 6  7220 20 59 - , Less than 2,5 % of nickel 10 6  Of a thickness not exceeding 0,35 mm, containing by weight : 7220 20 91 2,5 % or more of nickel 10 6  7220 20 99 Less than 2,5 % of nickel 10 6  486 Official Journal of the European Communities 27 . 9 . 93 \ l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 1 2 3 4 5 7220 90 - Other : Of a width exceeding 500 mm : 7220 90 11  Not further worked than surface-treated, including cladding (ECSC) 6  7220 90 19 Other 10 6  Of a width not exceeding 500 mm : Not further worked than surface-treated, including cladding : 7220 90 31 Hot-rolled, not further worked than clad (ECSC) 6  7220 90 39 Other 10 6  7220 90 90 Other 10 6  7221 00 Bars and rods, hot-rolled, in irregularly wound coils, of stainless steel (ECSC) : 7221 00 10  Containing by weight 2,5 % or more of nickel 6  7221 00 90 - Containing by weight less than 2,5 % of nickel 6  7222 Other bars and rods of stainless steel ; angles, shapes and sections of stainless steel : 7222 10 - Bars and rods, not farther worked than hot-rolled, hot-drawn or extruded (ECSC) : Of circular cross-section : Of a diameter of 80 mm or more, containing by weight : 7222 10 11 2,5 % or more of nickel 6  7222 10 19 Less than 2,5 % of nickel 6  Of a diameter of 25 mm or more, but less than 80 mm, containing by weight : t 7222 10 21  2,5 % or more of nickel 6  t 7222 10 29 Less than 2,5 % of nickel 6  Of a diameter of less than 25 mm, containing by weight : t 7222 10 31 2,5 % or more of nickel 6  t 7222 10 39 Less than 2,5 % of nickel 6  Other, containing by weight : t 7222 10 81 2,5 % or more of nickel 6  t 7222 10 89 Less than 2,5 % of nickel 6  7222 20  Bars and rods, not further worked than cold-formed or cold-finished : Of circular cross-section :    Of a diameter of 80 mm or more, containing by weight : 7222 2011   2,5 % or more of nickel 10 6  7222 20 19   Less than 2,5 % of nickel 10 6  Of a diameter of 25 mm or more, but less than 80 mm, containing by weight : t 7222 20 21     2,5 % or more of nickel 10 6  t 7222 20 29 Less than 2,5 % of nickel 10 6  27 . 9 . 93 Official Journal of the European Communities 487 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 j 't J Of a diameter of less than 25 mm, containing by weight : t 7222 20 31 2,5 % or more of nickel 10 6  t 7222 2039 Less than 2,5 % of nickel 10 6  Other, containing by weight : k 7222 20 81 2,5 % or more of nickel 10 6  t 7222 20 89 Less than 2,5 % of nickel 10 6  7222 30  Other bars and rods : 7222 30 10 Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) 5  Other : Containing by weight 2,5 % or more of nickel : 7222 3051 Forged 10 6  7222 30 59 Other 10 6  Containing by weight less than 2,5 % of nickel : 7222 30 91 Forged 10 6  7222 30 99 Other 10 6  7222 40  Angles, shapes and sections :   Not further worked than hot-rolled, hot-drawn or extruded (ECSC): 7222 40 11 Containing by weight 2,5 % or more of nickel 6  7222 40 19 Containing by weight less than 2,5 % of nickel 6  Other : 722240 30 Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) 5  Other : Not further worked than cold-formed or cold-finished : 7222 40 91 Obtained from flat-rolled products 10 6  7222 4093 Other 10 6  7222 40 99 Other 10 6  7223 00 Wire of stainless steel :  Containing by weight 2,5 % or more of nickel : k 7223 00 11 Containing by weight 28 % or more but not more than 31 % of nickel and 20 % or more but not more than 22 % of chromium 10 6  k 7223 00 19 Other 10 6   Containing by weight less than 2,5 % of nickel : k 7223 00 91 Containing by weight 13 % or more but not more than 25 % of chromium and 3,5 % or more but not more than 6 % of aluminium . . 10 6  k 722300 99 Other 10 6  488 Official Journal of the European Communities 27 . 9 . 93 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 IV. OTHER ALLOY STEEL ; HOLLOW DRILL BARS AND RODS, OF ALLOY OR NON-ALLOY STEEL 7224 Other alloy steel in ingots or other primary forms ; semi-finished products of other alloy steel : 7224 10 00  Ingots and other primary forms (ECSC) 2,5  7224 90 - Other : Of rectangular (including square) cross-section :  Hot-rolled or obtained by continuous casting (ECSC) : The width measuring less than twice the thickness : 7224 90 01 Of high-speed steel 3,2  7224 90 05 Containing by weight not more than 0,7 % of carbon, 0,5 % or more but not more than 1,2% of manganese and 0,6% or more but not more than 2,3 % of silicon ; containing by weight 0,0008 % or more of boron with any other element less than the minimum content referred to in note 1 f) to this chapter . . 3,2  7224 90 08 Other 3,2  7224 90 15 Other 3,2  7224 90 19 Forged 8 3,8  Other :  Hot-rolled or obtained by continuous casting (ECSC) : 7224 90 31 Containing by weight not less than 0,9 % but not more than 1,15% of carbon, not less than 0,5% but not more than 2% of chromium and, if present, not more than 0,5 % of molybdenum . 6  7224 90 39 Other 6     Forged : 7224 90 91 Of circular or polygonal cross-section 9 6  7224 90 99 Other 10 3,8  7225 Flat-rolled products of other alloy steel, of a width of 600 mm or more : 7225 10  Of silicon-electrical steel (ECSC) : 7225 10 10 Hot-rolled 6  Cold-rolled : 7225 10 91  Grain oriented 6  7225 10 99  Non grain oriented 6  7225 20  Of high speed steel : 7225 20 20   Not further worked than rolled; not further worked than surface ­ treated, including cladding or simply cut into shapes other than rectangular (including square) (ECSC) 6  7225 20 90 Other 10 6  7225 30 00  Other, not further worked than hot-rolled, in coils (ECSC) 6  7225 40  Other, not further worked than hot-rolled, not in (mils (ECSC) : 7225 40 10 Of a thickness exceeding 20 mm 6  7225 40 30   Of a thickness exceeding 15 mm but not exceeding 20 mm 6  27 . 9 . 93 Official Journal of the European Communities 489 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7225 40 50   Of a thickness of 4,75 mm or more but not exceeding 15 mm 6  7225 40 70 Of a thickness of 3 mm or more but less than 4,75 mm 6  7225 40 90 Of a thickness of less than 3 mm 6  7225 50  Other, not further worked than cold-rolled (cold-reduced) (ECSC) : 7225 50 10   Containing by weight less than 0,6 % of silicon and not less than 0,3 % but not more than 1 % of aluminium 6  7225 50 90 Other 6  7225 90 - Other : 7225 90 10 Not further worked than surface-treated, including cladding or simply cut into shapes other than rectangular (including square) (ECSC) ... 6  7225 90 90 Other 10 6  7226 Flat-rolled products of other alloy steel, of a width of less than 600 mm : 7226 10  Of silicon-electrical steel : 7226 10 10 Not further worked than hot-rolled (ECSC) 6  Other : 7226 10 30 Of a width exceeding 500 mm (ECSC) 6  Of a width not exceeding 500 mm : 72261091 Grain oriented 10 6  7226 10 99 Non-grain oriented 10 6  7226 20  Of high-speed steel : 7226 20 20 Not further worked than hot-rolled; of a width not exceeding 500 mm, hot-rolled, not further worked than clad; of a width exceeding 500 mm, not further worked than cold-rolled (cold-reduced) or not further worked than surface-treated, including cladding (ECSC) .... 6  7226 20 80 Other 10 6   Other : 7226 91 Not further worked than hot-rolled (ECSC) : 7226 91 10 Of a thickness of 4,75 mm or more 6  7226 91 90 Of a thickness of less than 4,75 mm 6  7226 92 Not further worked than cold-rolled (cold-reduced) : 7226 92 10 Of a width exceeding 500 mm (ECSC) 6  Of a width not exceeding 500 mm : 7226 92 91   Containing by weight less than 0,6 % of silicon and not less than 0,3 % but not more than 1 % of aluminium 10 6  7226 92 99 Other 10 6  722699 Other : 722699 20 Of a width not exceeding 500 mm, hot-rolled, not further worked than clad; of a width exceeding 500 mm, not further worked than surface-treated, including cladding (ECSC) 6  722699 80 Other 10 6  490 Official Journal of the European Communities 27 . 9 . 93 Il Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7227 Bars and rods, hot-rolled, in irregularly wound coils, of other alloy steel : 7227 10 00 - Of high-speed steel (ECSC) 6  7227 20 00  Of silico-manganese steel (ECSC) 6  7227 90 - Other (ECSC) : 7227 90 10 Containing by weight 0,0008 % or more of boron with any other element less than the minimum content referred to in note 1 f) to this chapter 6  7227 90 30 Containing by weight less than 0,35 % of carbon, 0,5 % or more but not more than 1,2% of manganese and 0,6% or more but not more than 2,3 % of silicon 6  7227 90 50   Containing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum 6  7227 90 70 Other 6  7228 Other bars and rods of other alloy steel ; angles, shapes and sections, of other alloy steel ; hollow drill bars and rods, of alloy or non-alloy steel : 7228 10  Bars and rods, of high-speed steel : 7228 10 10 Not further worked than hot-rolled, hot-drawn or extruded (ECSC) . . 6  Other : 7228 10 30 Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) 5  7228 10 50 Forged 10 6  7228 10 90 Other 10 6  7228 20  Bars and rods, of silico-manganese steel : Not further worked than hot-rolled, hot-drawn or extruded (ECSC) : 7228 20 11 Of rectangular (other than square) cross-section, rolled on four faces 6  7228 20 19 Other 6  Other : 7228 20 30 Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) 5  7228 20 60 Other 10 6  7228 30  Other bars and rods, not further worked than hot-rolled, hot-drawn or extruded (ECSC) : 7228 30 20 Of tool steel 6  7228 30 40 Containing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum 6  Other :  Of circular cross-section, of a diameter of : 7228 30 61 80 mm or more . 6  7228 30 69     Less than 80 mm 6  7228 30 70 Or rectangular (other than square) cross-section, rolled on four faces 6  7228 30 89 Other 6  27 . 9 . 93 Official Journal of the European Communities 491 Rate of duty l CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7228 40 - Other bars and rods, not further worked than forged : 7228 40 10 Of tool steel 9 6  722840 90 Other 9 6  7228 50 - Other bars and rods, not further worked than cold-formed or cold-finished : 7228 50 20 Of tool steel 10 6  7228 50 40 Containing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum 10 6  Other : Of circular cross-section, of a diameter of : 7228 50 61 80 mm or more 10 6  7228 50 69 Less than 80 mm 10 6  7228 50 70 Of rectangular (other than square) cross-section, rolled on four faces 10 6  7228 50 89 Other 10 6  7228 60 - Other bars and rods : 7228 60 10 Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) 5  Other : 7228 60 81 Of tool steel 10 6  7228 60 89 Other 10 6  7228 70  Angles, shapes and sections : 7228 70 10 Not further worked than hot-rolled, hot-drawn or extruded (ECSC) . . 6  Other : 7228 7031 Hot-rolled, hot-drawn or extruded, not further worked than clad (ECSC) 5  Other : 7228 70 91 Not further worked than cold-formed or cold-finished 10 6  7228 70 99 Other 10 6  7228 80  Hollow drill bars and rods : 722880 10 Of alloy steel (ECSC) 6  7228 80 90 Of non-alloy steel (ECSC) 3,8  7229 Wire of other alloy steel : 7229 10 00  Of high-speed steel 10 6  7229 20 00  Of silico-manganese steel 10 6  7229 90 - Other : 7229 90 10 Containing by weight less than 0,35 % of carbon, 0,5 % or more but not more than 1,2% of manganese and 0,6% or more but not more than 2,3 % of silicon 10 6  7229 90 50 Containing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum 10 6  7229 90 90 Other 10 6  492 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 73 ARTICLES OF IRON OR STEEL Notes 1 . In this chapter the expression 'cast iron' applies to products obtained by casting in which iron predominates by weight over each of the other elements and which do not comply with the chemical composition of steel as defined in note 1 (d) to Chapter 72 . 2 . In this chapter the word 'wire' means hot- or cold-formed products of any cross-sectional shape, of which no cross-sectional dimension exceeds 16 mm. \ Rate of duty \ CN code Description autonom (%) ous conventional (%) Supplementary unit 1 2 3 4 5 7301 Sheet piling of iron or steel, whether or not drilled, punched or made from assembled elements ; welded angles, shapes and sections, of iron or steel : 730110 00 - Sheet piling (ECSC) 4,4  7301 20 00  Angles, shapes and sections 14 4,1  7302 Railway or tramway track construction material of iron or steel, the following : rails, check-rails and rack rails, switch blades, crossing frogs, point rods and other crossing pieces, sleepers (cross-ties), fish-plates, chairs, chair wedges, sole plates (base plates), rail clips, bedplates, ties and other material specialized for jointing or fixing rails : 7302 10 - Rails : 7302 10 10 Current-conducting, with parts of non-ferrous metal 18 5,8  Other : New (ECSC) : 7302 10 31 Of a weight per m of 20 kg or more 4,4  7302 10 39 Of a weight per m of less than 20 kg 4,4  7302 10 90 Used (ECSC) 2,5  7302 20 00  Sleepers (cross-ties) (ECSC) 3,8  7302 30 00  Switch blades, crossing frogs, point rods and other crossing pieces 14 4,9  7302 40  Fish-plates and sole plates : 7302 4010 Rolled (ECSC) 3,8  7302 40 90 Other 15 5,1  7302 90 - Other : 7302 90 10 Check-rails (ECSC) 3,8  7302 90 30 Rail clips, bedplates and ties 14 4,9  7302 90 90 Other 14 4,9  27 . 9 . 93 Official Journal of the European Communities 493 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 3 7303 00 Tubes, pipes and hollow profiles, of cast iron : 7303 00 10 - Tubes and pipes of a kind used in pressure systems 13 5,8  7303 00 90 - Other 13 5,8  7304 Tubes, pipes and hollow profiles, seamless, of iron (other than cast iron) or steel : 7304 10  Line pipe of a kind used for oil or gas pipelines : 7304 10 10 Of an external diameter not exceeding 168,3 mm 14 10  7304 10 30 Of an external diameter exceeding 168,3 mm, but not exceeding 406,4 mm 14 10  7304 10 90 Of an external diameter exceeding 406,4 mm 14 10  7304 20 - Casing, tubing and drill pipe, of a kind used in drilling for oil or gas : 7304 20 10 Drill pipe 9 2,9  Other : 7304 20 91 Of an external diameter not exceeding 406,4 mm 14 10  7304 20 99 Of an external diameter exceeding 406,4 mm 14 10   Other, of circular cross-section, of iron or non-alloy steel : 7304 31 Cold-drawn or cold-rolled (cold-reduced) : 7304 31 10 With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (') 14 Free  Other : 7304 31 91 Precision tubes 14 10  7304 31 99 Other 14 10  7304 39 Other : 7304 39 10    Unworked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses (2) 14 9   Other : 7304 39 20 With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft ( ¢) 14 Free    Other : 7304 39 30 Of an external diameter exceeding 421 mm and of a wall ­ thickness exceeding 10,5 mm 13 9  Other : Threaded or threadable tubes (gas pipe) : 7304 39 51  Plated or coated with zinc 14 10  7304 39 59 Other 14 10  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions. (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 494 Official Journal of the European Communities 27 . 9 . 93 II Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other, of an external diameter : 7304 39 91 Not exceeding 168,3 mm 14 10  7304 39 93 Exceeding 168,3 mm, but not exceeding 406,4 mm .... 14 10  7304 39 99 Exceeding 406,4 mm 14 10   Other, of circular cross-section, of stainless steel : 7304 41 Cold-drawn or cold-rolled (cold-reduced) : 7304 41 10  With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft 0 14 Free  7304 41 90 Other 14 10  730449 Other : 7304 49 10 Unworked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses (2) 14 9  Other : 7304 49 30 With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (!) 14 Free  Other : 73044991 Of an external diameter not exceeding 406,4 mm 14 10  7304 49 99 Of an external diameter exceeding 406,4 mm 14 10   Other, of circular cross-section, of other alloy steel : 7304 51 Cold-drawn or cold-rolled (cold-reduced) :  Straight and of uniform wall-thickness, of alloy steel containing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum, of a length : 7304 51 11 Not exceeding 4,5 m 14 9  7304 51 19 Exceeding 4,5 m 14 10  Other : 7304 51 30  With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (') 14 Free  Other : 7304 51 91 Precision tubes 14 10  7304 5199 Other 14 10  7304 59 Other : 7304 59 10 Unworked, straight and of uniform wall-thickness, for use solely in the manufacture of tubes and pipes with other cross-sections and wall-thicknesses (2) 14 9     Other, straight and of uniform wall-thickness, of alloy steel contain ­ ing by weight not less than 0,9 % but not more than 1,15 % of carbon, not less than 0,5 % but not more than 2 % of chromium and, if present, not more than 0,5 % of molybdenum, of a length : 7304 59 31 Not exceeding 4,5 m 14 9  ( ») Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions. (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 49527 . 9 . 93 Official Journal of the European Communities \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7304 59 39 Exceeding 4,5 14 10  Other : 7304 59 50 With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft ( ¢) 14 Free  Other : 7304 59 91 Of an external diameter not exceeding 168,3 mm 14 10  7304 59 93 Of an external diameter exceeding 168,3 mm, but not ex ­ ceeding 406,4 mm 14 10  7304 59 99 Of an external diameter exceeding 406,4 mm . 14 10  7304 90 - Other : 7304 90 10 With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft ( J ) 14 Free  7304 90 90 Other 14 10  7305 Other tubes and pipes (for example, welded, riveted or similarly closed), having internal and external circular cross-sections, the exter ­ nal diameter of which exceeds 406,4 mm, of iron or steel :  Line pipe of a kind used for oil or gas pipelines : 7305 11 00   Longitudinally submerged arc welded 14 10  7305 12 00 Other, longitudinally welded 14 10  7305 19 00 Other 14 10  7305 20  Casing of a kind used in drilling for oil or gas : 7305 20 10 Longitudinally welded 14 10  7305 20 90 Other 14 10   Other, welded : 7305 31 00 Longitudinally welded 14 10  7305 39 00 Other 14 10  7305 90 00 - Other 14 10  7306 Other tubes, pipes and hollow profiles (for example, open seam or welded, riveted or similarly closed), of iron or steel : 7306 10  Line pipe of a kind used for oil or gas pipelines :   Longitudinally welded, of an external diameter of : 7306 10 11    Not more than 168,3 mm 14 10  7306 10 19    More than 168,3 mm, but not more than 406,4 mm 14 10  7306 10 90 Spirally welded 14 10  7306 20 00  Casing and tubing of a kind used in drilling for oil or gas 14 10  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions. 496 Official Journal of the European Communities 27 . 9 . 93 Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7306 30 - Other, welded, of circular cross-section, of iron or non-alloy steel : 7306 30 10 With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (') 14 Free  Other : Precision tubes, with a wall thickness : 730630 21 Not exceeding 2 mm 14 10  7306 30 29   Exceeding 2 mm 14 10  Other : Threaded or threadable tubes (gas pipe) : 7306 30 51 Plated or coated with zinc 14 10  7306 30 59 Other 14 10  Other, of an external diameter : Not exceeding 168,3 mm : 7306 30 71 Plated or coated with zinc 14 10  7306 30 78 Other 14 10  7306 30 90 Exceeding 168,3 mm, but not exceeding 406,4 mm 14 10  7306 40  Other, welded, of circular cross-section, of stainless steel : 7306 40 10 With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft ( ¢) 14 Free  Other : ¢7306 40 91 Cold-drawn or cold-rolled (cold-reduced) 14 10  730640 99 Other 14 10  7306 50  Other, welded, of circular cross-section, of other alloy steel : 7306 50 10 With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (') 14 Free  Other : 7306 50 91 Precision tubes 14 10  7306 50 99 Other 14 10  7306 60  Other, welded, of non-circular cross-section : 7306 60 10 With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (') 14 Free  Other : Of rectangular (including square) cross-section, with a wall thick ­ ness : 7306 60 31 Not exceeding 2 mm 14 10  7306 60 39   Exceeding 2 mm 14 10  7306 60 90 Of other sections 14 10  730690 00 - Other 14 10  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . 27 . 9 . 93 Official Journal of the European Communities 497 Il Rate of duty CN code Description autonomous (%) conventional (%&gt; Supplementary unit 1 2 3 4 5 7307 Tube or pipe fittings (for example couplings, elbows, sleeves), of iron or steel :  Cast fittings : 7307 11 Of non-malleable cast iron : 7307 11 10 Of a kind used in pressure systems 14 6,2  7307 11 90 Other 14 6,2  7307 19 Other : 7307 19 10 Of malleable cast iron 14 6,2  7307 19 90 Other 14 6,2   Other, of stainless steel : 7307 21 00 Flanges 14 6,2  7307 22 00 Threaded elbows, bends and sleeves 14 6,2  7307 23 Butt welding fittings : 7307 23 10 Elbows and bends 14 6,2  7307 23 90 Other 14 6,2  7307 29 Other : 7307 29 10 Threaded 14 6,2  7307 29 30 For welding 14 6,2  7307 29 90 Other 14 6,2   Other : 7307 91 00 Flanges 14 6,2  7307 92 00 Threaded elbows, bends and sleeves 14 6,2  7307 93 Butt welding fittings :    With greatest external diameter not exceeding 609,6 mm : 7307 93 11   Elbows and bends 14 6,2  7307 93 19 Other 14 6,2  With greatest external diameter exceeding 609,6 mm : 7307 9391 Elbows and bends 14 6,2  7307 93 99 Other 14 6,2  7307 99 Other : 7307 99 10 Threaded 14 6,2  7307 99 30 For welding 14 6,2  7307 99 90 Other 14 6,2  7308 Structures (excluding prefabricated buildings of heading No 9406) and parts of structures (for example, bridges and bridge-sections, lock-gates, towers, lattice masts, roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, shutters, bal ­ ustrades, pillars and columns), of iron or steel ; plates, rods, angles, shapes, sections, tubes and the like, prepared for use in structures, of iron or steel : 7308 10 00  Bridges and bridge-sections 14 4,1  498 Official Journal of the European Communities 27 . 9 . 93 ll Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7308 20 00 - Towers and lattice masts 14 4,1  7308 30 00  Doors, windows and their frames and thresholds for doors 14 4,1  7308 40 - Equipment for scaffolding, shuttering, propping or pit-propping : t 73084010   Mine supports 14 4,1  r 730840 90 Other 14 4,1  7308 90 - Other : 7308 90 10 Weirs , sluices, lock-gates, landing stages, fixed docks and other mari ­ time and waterway structures 14 4,1  Other : Solely or principally of sheet : 7308 90 51 Panels comprising two walls of profiled (ribbed) sheet with an insulating core 14 4,1  7308 90 59 Other 14 4,1  7308 90 99 Other 14 4,1  7309 00 Reservoirs, tanks, vats and similar containers for any material (other than compressed or liquefied gas), of iron or steel, of a capacity exceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment : 7309 00 10  For gases (other than compressed or liquefied gas) 15 3,9   For liquids : 730900 30   Lined or heat-insulated 15 3,9    Other, of a capacity : 7309 00 51 Exceeding 100 000 litres 15 3,9  7309 00 59  Not exceeding 100 000 litres 15 3,9  7309 00 90 - For solids 15 3,9  7310 Tanks, casks, drums, cans, boxes and similar containers, for any material (other than compressed or liquefied gas), of iron or steel, of a capacity not exceeding 300 litres, whether or not lined or heat-insu ­ lated, but not fitted with mechanical or thermal equipment : 7310 10 00  Of a capacity of 50 litres or more 17 4,8   Of a capacity of less than 50 litres : 7310 21   Cans which are to be closed by soldering or crimping : 7310 21 10    Cans of a kind used for preserving food and drink 17 4,9     Other, with a wall thickness of : 7310 21 91   Less than 0,5 mm 17 4,9  7310 21 99     0,5 mm or more 17 4,9  7310 29 Other : 7310 29 10    With a wall thickness of less than 0,5 mm 17 4,9  7310 29 90    With a wall thickness of 0,5 mm or more 17 4,9  27 . 9 . 93 Official Journal of the European Communities 499 Rate of duty CN code Description autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 5 7311 00 Containers for compressed or liquefied gas, of iron or steel : 7311 00 10 - Seamless 17 4,9   Other, of a capacity of : 731100 91 Less than 1 000 litres 17 4,9  7311 00 99 1 000 litres or more 17 4,9  7312 Stranded wire, ropes, cables, plaited bands, slings and the like, of iron or steel, not electrically insulated : 7312 10  Stranded wire, ropes and cables : 7312 10 10 With fittings attached, or made up into articles, for use in civil aircraft (i) 17 Free  Other : 731210 30  Of stainless steel 17 5,6  Other, with a maximum cross-sectional dimension : 731210 50 Not exceeding 3 mm 17 5,6    Exceeding 3 mm :   Stranded wire : 731210 71 Not coated 17 5,6      Coated : 731210 75 Plated or coated with zinc 17 5,6  731210 79 Other 17 5,6     Ropes and cables (including locked coil ropes) : 7312 1091 Not coated 17 5,6  Coated : 7312 10 95 Plated or coated with zinc 17 5,6  7312 10 99 Other 17 5,6  7312 90 - Other : 7312 90 10   With fittings attached, or made up into articles for use in civil aircraft ( ») 17 Free  7312 90 90 Other 17 5,6  7313 00 00 Barbed wire of iron or steel ; twisted hoop or single flat wire, barbed or not, and loosely twisted double wire, of a kind used for fencing, of iron or steel 15 9  7314 Cloth (including endless bands), grill, netting and fencing, of iron or steel wire ; expanded metal of iron or steel :  Woven products : 7314 11   Of stainless steel : 73141110 Endless bands, for machinery 15 6,2  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions. 27 . 9 . 93500 Official Journal of the European Communities || Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit I 2 3 4 5 7314 11 90 Other 15 6,2  7314 19 Other : 7314 19 10 Endless bands, for machinery 15 6,2  7314 19 90 Other 15 6,2  7314 20 00 - Grill, netting and fencing, welded at the intersection, of wire with a maximum cross-sectional dimension of 3 mm or more and having a mesh size of 100 cm2 or more 15 6,2  7314 30  Other grill, netting and fencing, welded at the intersection : 7314 30 10   Plated or coated with zinc 15 6,2  7314 30 90 Other 15 6,2   Other grill, netting and fencing : 7314 41 Plated or coated with zinc : 7314 4110 Hexagonal netting 15 6,2  7314 4190 Other 15 6,2  7314 42 Coated with plastics : 7314 42 10 Hexagonal netting 15 6,2  7314 42 90 Other 15 6,2  7314 4900 Other 15 6,2  7314 50 00  Expanded metal 15 5,1  7315 Chain and parts thereof, of iron or steel :  Articulated link chain and parts thereof : 7315 11 Roller chain : 7315 11 10 Of a kind used for cycles and motor-cycles 16 4,6  7315 11 90 Other 16 4,6  7315 12 00 Other chain 16 4,6  7315 19 00 Parts 16 4,6  7315 20 00 - Skid chain 16 4,6   Other chain : 7315 81 00 Stud-link 16 4,6  7315 82   Other, welded link : 7315 82 10  The constituent material of which has a maximum cross-sectional dimension of 16 mm or less 16 4,6  7315 82 90 The constituent material of which has a maximum cross-sectional dimension of more than 16 mm 16 4,6  7315 89 00 Other 16 4,6  7315 90 00 - Other parts 16 4,6  7316 00 00 Anchors, grapnels and parts thereof, of iron or steel 18 5,8  7317 00 Nails, tacks, drawing pins, corrugated nails, staples (other than those of heading No 8305) and similar articles, of iron or steel, whether or not with heads of other material, but excluding such articles with heads of copper : 7317 00 10  Drawing pins 16 4,6  27 . 9 . 93 Official Journal of the European Communities 501 \ Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other : Cold-pressed from wire : 7317 00 20 Nails in strips or coils 16 4,6  7317 0040 Nails of steel containing by weight 0,5 % or more of carbon, hardened 16 4,6  Other : 7317 00 61 Plated or coated with zinc 16 4,6  7317 00 69 Other 16 4,6  7317 00 90 Other 16 4,6  7318 Screws, bolts, nuts, coach screws, screw hooks, rivets, cotters, cotter ­ pins, washers (including spring washers) and similar articles, of iron or steel :  Threaded articles : 7318 11 00 Coach screws 17 6,5  7318 12 Other wood screws : 7318 12 10 Of stainless steel 17 6,5  73181290 Other 17 6,5  73181300 Screw hooks and screw rings 17 6,5  7318 14 Self-tapping screws : 7318 14 10 Of stainless steel 17 6,5  Other : 73181491 Spaced-thread screws 17 6,5  7318 14 99 Other 17 6,5  7318 15 Other screws and bolts, whether or not with their nuts or washers : 7318 15 10 Screws, turned from bars, rods, profiles, or wire, of solid section, of a shank thickness not exceeding 6 mm 17 5,3  Other : 7318 15 20 For fixing railway track construction material 17 6,5  Other : Without heads : 731815 30   Of stainless steel 17 6,5  Other, with a tensile strength : 73181541 Of less than 800 MPa 17 6,5  7318 15 49 Of 800 MPa or more 17 6,5   With heads : Slotted and cross-recessed screws : 7318 15 51 Of stainless steel 17 6,5  7318 15 59 Other 17 6,5     Hexagon socket head screws : 731815 61 Of stainless steel 17 6,5  Official Journal of the European Communities 27 . 9 . 93502 li Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7318 15 69 Other 17 6,5  Hexagon bolts : 7318 15 70 Of stainless steel 17 6,5  . Other, with a tensile strength : 7318 15 81 Of less than 800 MPa 17 6,5  7318 15 89 Of 800 MPa or more 17 6,5  7318 15 90 Other 17 6,5  7318 16 Nuts : 7318 16 10 Turned from bars, rods, profiles, or wire, of solid section, of a hole diameter not exceeding 6 mm 17 5,3  Other : 7318 16 30 Of stainless steel 17 6,5  Other : 7318 16 50 Self-locking nuts 17 6,5  Other, with an inside diameter : 7318 1691 Not exceeding 12 mm 17 6,5  73181699 Exceeding 12 mm 17 6,5  7318 19 00 Other 17 6,5   Non-threaded articles : 7318 21 00 Spring washers and other lock washers 16 6,2  7318 22 00 Other washers 16 6,2  7318 23 00 Rivets 16 6,2  7318 24 00 Cotters and cotter-pins 16 6,2  7318 29 00 Other 16 6,2  7319 Sewing needles, knitting needles, bodkins, crochet hooks, embroidery stilettos and similar articles, for use in the hand, of iron or steel ; safety pins and other pins of iron or steel, not elsewhere specified or included : 7319 10 00  Sewing, darning or embroidery needles 19 5,1  7319 20 00 - Safety pins 19 5,1  7319 30 00 - Other pins 19 5,1  7319 90 00 - Other 15 4,4  7320 Springs and leaves for springs, of iron or steel : 7320 10  Leaf-springs and leaves therefor : Hot-worked : 7320 10 11  Laminated springs and leaves therefor 17 4,9  7320 10 19 Other 17 4,9  7320 10 90 Other 17 4,9  7320 20  Helical springs : 7320 20 20 Hot-worked 17 4,9  27. 9 . 93 Official Journal of the European Communities 503 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : 7320 20 81 Coil compression springs 17 4,9  7320 20 85 Coil tension springs 17 4,9  7320 20 89 Other 17 4,9  7320 90 - Other : 7320 90 10 Flat spiral springs 17 4,9  7320 90 30 Discs springs 17 4,9  7320 90 90 Other 17 4,9  7321 Stoves, ranges, grates, cookers (including those with subsidiary boilers for central heating), barbecues, braziers, gas-rings, plate warmers and similar non-electric domestic appliances, and parts thereof, of iron or steel :  Cooking appliances and plate warmers : 7321 11 For gas fuel or for both gas and other fuels : 7321 11 10 With oven, including separate ovens 17 4,9 p/st 7321 11 90 Other 17 4,9 p/st 732112 00 For liquid fuel 17 4,9 p/st 7321 13 00 For solid fuel 17 4,9 p/st  Other appliances : 7321 81 For gas fuel or for both gas and other fuels : 7321 81 10 With exhaust outlet 17 4,9 p/st 7321 81 90 Other 17 4,9 p/st 7321 82 For liquid fuel : 7321 82 10    With exhaust outlet 17 4,9 p/st 7321 82 90 Other 17 4,9 p/st 7321 83 00 For solid fuel 17 4,9 p/st 7321 90 00 - Parts 17 4,9  7322 Radiators for central heating, not electrically heated, and parts thereof, of iron or steel ; air heaters and hot air distributors (including distributors which can also distribute fresh or conditioned air), not electrically heated, incorporating a motor-driven fan or blower, and parts thereof, of iron or steel :  Radiators and parts thereof : 7322 11 00   Of cast iron 17 5,6  7322 19 00 Other 17 5,6  Official Journal of the European Communities 27 . 9 . 93504 Il Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit . I 1 2 3 4 5 7322 90 - Other : 7322 90 10 Air heaters and hot air distributors (excluding parts thereof), for use in civil aircraft (') 17 Free  7322 90 90 Other 17 5,6  7323 Table, kitchen or other household articles and parts thereof, of iron or steel ; iron or steel wool ; pot scourers and scouring or polishing pads, gloves and the like, of iron or steel : 7323 10 00  Iron or steel wool ; pot scourers and scouring or polishing pads, gloves and the like 17 5,6   Other : 732391 00 Of cast iron, not enamelled 17 5,6  7323 92 00 Of cast iron, enamelled 17 5,6  7323 93 Of stainless steel : 7323 93 10 Articles for table use 17 5,6  7323 93 90 Other 17 5,6  7323 94 Of iron (other than cast iron) or steel, enamelled : 7323 94 10 Articles for table use 17 5,6  7323 94 90 Other 17 5,6  7323 99 Other : 7323 99 10 Articles for table use 17 5,6   Other : 7323 99 91 Varnished or painted 17 5,6  7323 99 99 Other 17 5,6  7324 Sanitary ware and parts thereof, of iron or steel : 7324 10  Sinks and wash basins, of stainless steel : 7324 10 10 For use in civil aircraft (') 17 Free  7324 10 90 Other 17 5,1   Baths : 7324 21 00 Of cast iron, whether or not enamelled 17 5,6 p/st 7324 29 00 Other 17 5,6 p/st 7324 90  Other, including parts : 7324 90 10 Sanitary ware (excluding parts thereof), for use in civil aircraft (!) . . 17 Free  7324 90 90 Other 17 5,6  7325 Other cast articles of iron or steel : 7325 10  Of non-malleable cast iron : 7325 10 20 Step irons of a kind used in sewers 14 4,1 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . 27 . 9 . 93 Official Journal of the European Communities 505 Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7325 10 50 Surface and valve boxes 14 4,1 p/st Other: : 7325 1091 For sewage, water, etc., systems 14 4,1  7325 10 99 Other 14 4,1   Other : 7325 91 00 Grinding balls and similar articles for mills 18 5,3  7325 99 Other : 7325 9910 Of malleable cast iron 14 4,1  Other : 7325 99 91 Container corner fittings 18 5,3  7325 99 99 Other 18 5,3  7326 Other articles of iron or steel :  Forged or stamped, but not further worked : 73261100 Grinding balls and similar articles for mills 18 5,3  7326 19 Other : 73261910 Open-die forged 18 5,3  7326 19 90 Other 18 5,3  7326 20  Articles of iron or steel wire : 7326 20 10 For use in civil aircraft (!) 18 Free  Other : 7326 20 30 Small cages and aviaries 18 5,3  7326 20 50 Wire baskets 18 5,3  7326 20 90 Other 18 5,3  732690 - Other : 7326 90 10   Snuff boxes, cigarette cases, cosmetic and powder boxes and cases, and similar pocket articles 18 5,3  7326 90 30   Ladders and steps 18 5,3  7326 90 40 Pallets and similar platforms for handling goods 18 5,3  7326 90 50 Reels for cables, piping and the like 18 5,3  732690 60   Non-mechanical ventilators, guttering, hooks and like articles used in the building industry 18 5,3  7326 90 70 Perforated buckets and similar articles of sheet used to filter water at the entrance to drains 18 5,3  Other articles of iron or steel : 7326 90 91    Open-die forged 18 5,3  7326 90 93 Closed-die forged 18 5,3  7326 90 95 Sintered 18 5,3  7326 90 98 Other 18 5,3  (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . Official Journal of the European Communities 27 . 9 . 93506 CHAPTER 74 COPPER AND ARTICLES THEREOF Note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Refined copper : Metal containing at least 99,85 % by weight of copper; or Metal containing at least 97,5 % by weight of copper, provided that the content by weight of any other element does not exceed the limit specified in the following table : Other elements Elements Limiting content % by weight Ag Silver 0,25 As Arsenic 0,5 Cd Cadmium 1,3 Cr Chromium 1,4 Mg Magnesium 0,8 Pb Lead 1,5 S Sulphur 0,7 Sn Tin 0,8 Te Tellurium 0,8 Zn Zinc 1 Zr Zirconium 0,3 Other elements (*), each 0,3 (!) Other elements are, for example, Al, Be, Co, Fe, Mn, Ni, Si . (b) Copper alloys : Metallic substances other than unrefined copper in which copper predominates by weight over each of the other elements, provided that : (i) the content by weight of at least one of the other elements is greater than the limit specified in the foregoing table ; or (ii) the total content by weight of such other elements exceeds 2,5 %. (c) Master alloys : Alloys containing with other elements more than 10 % by weight of copper, not usefully malleable and commonly used as an additive in the manufacture of other alloys or as de-oxidants, de-sulphurizing agents or for similar uses in the metallurgy of non-ferrous metals. However, copper phosphide (phosphor copper) containing more than 15 % by weight of phosphorus falls within heading No 2848 . 27 . 9 . 93 Official Journal of the European Communities 507 (d) Bars and rods : Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings. Wire-bars and billets with their ends tapered or otherwise worked simply to facilitate their entry into machines for converting them into, for example, drawing stock (wire-rod) or tubes, are however to be taken to be unwrought copper of heading No 7403 . (e) Profiles : Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil, tubes or pipes . The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (0 Wire : Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of subh products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . In the case of heading No 7414, however, the term 'wire' applies only to products, whether or not in coils, of any cross-sectional shape, of which no cross-sectional dimension exceeds 6 mm. (g) Plates, sheets, strip and foil : Flat-surfaced products (other than the unwrought products of heading No 7403), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including 'modified rectangles' of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness, which are :  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings . Heading Nos 7409 and 7410 apply inter alia to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings. (h) Tubes and pipes : Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness. Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be taken to be tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation. Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings. 27 . 9 . 93508 Official Journal of the European Communities Subheading note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Copper-zinc base alloys (brasses) : Alloys of copper and zinc, with or without other elements. When other elements are present :  zinc predominates by weight over each of such other elements,  any nickel content by weight is less than 5 % (see copper-nickel-zinc alloys (nickel silvers)), and  any tin content by weight is less than 3 % (see copper-tin alloys (bronzes)). (b) Copper-tin base alloys (bronzes) : Alloys of copper and tin, with or without other elements . When other elements are present, tin predominates by weight over each of such other elements, except that when the tin content is 3 % or more the zinc content by weight may exceed that of tin but must be less than 10 %. (c) Copper-nickel-zinc base alloys (nickel silvers) : Alloys of copper, nickel and zinc, with or without other elements . The nickel content is 5 % or more by weight (see copper-zinc alloys (brasses)). (d) Copper-nickel base alloys : Alloys of copper and nickel, with or without other elements but in any case containing by weight not more than 1 % of zinc. When other elements are present, nickel predominates by weight over each of such other elements . II Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7401 Copper mattes ; cement copper (precipitated copper) : 7401 10 00  Copper mattes Free Free  7401 20 00  Cement copper (precipitated copper) Free Free  740200 00 Unrefined copper ; copper anodes for electrolytic refining Free Free  7403 Refined copper and copper alloys, unwrought :  Refined copper : 7403 11 00 Cathodes and sections of cathodes Free Free  7403 12 00   Wire-bars Free Free  7403 13 00   Billets Free Free  7403 19 00   Other Free Free   Copper alloys : 7403 21 00 Copper-zinc base alloys (brass) Free Free  7403 22 00   Copper-tin base alloys (bronze) Free Free  7403 23 00 Copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) Free Free  7403 29 00 Other copper alloys (other than master alloys of heading No 7405) . . . Free Free  27 . 9 . 93 Official Journal of the European Communities 509 1 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7404 00 Copper waste and scrap : 7404 00 10  Of refined copper Free Free   Of copper alloys : 7404 00 91   Of copper-zinc base alloys (brass) Free Free  7404 00 99 Other Free Free  7405 00 00 Master alloys of copper Free Free  7406 Copper powders and flakes : 74061000 - Powders of non-lamellar structure 3 1,4  7406 20 00  Powders of lamellar structure ; flakes 14 6,2  7407 Copper bars, rods and profiles : 74071000  Of refined copper 10 6   Of copper alloys : 7407 21 Of copper-zinc base alloys (brass) : 7407 21 10 Bars and rods 10 6  7407 21 90 Profiles 10 6  7407 22 Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) : 7407 22 10  Of copper-nickel base alloys (cupro-nickel) 10 6  7407 22 90 Of copper-nickel-zinc base alloys (nickel silver) 10 6  7407 2900 Other 10 6  7408 Copper wire :  Of refined copper : 7408 11 00   Of which the maximum cross-sectional dimension exceeds 6 mm 10 6  7408 19 Other : 7408 19 10 Of which the maximum cross-sectional dimension exceeds 0,5 mm .10 6  7408 19 90  Of which the maximum cross-sectional dimension does not exceed 0,5 mm 10 6   Of copper alloys : 7408 21 00   Of copper-zinc base alloys (brass) 10 6  7408 22 Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) : 7408 22 10 Of copper-nickel base alloys (cupro-nickel) 10 6  7408 22 90 Of copper-nickel-zinc base alloys (nickel silver) 10 6  7408 29 Other : 7408 29 10 Of copper-tin base alloys (bronze) 10 6  7408 2990 Other 10 6  7409 Copper plates, sheets and strip, of a thickness exceeding 0,15 mm :  Of refined copper : 74091100 In coils 10 6  510 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7409 19 00 Other 10 6   Of copper-zinc base alloys (brass) : 7409 21 00 In coils 10 6  7409 29 00 Other 10 6   Of copper-tin base alloys (bronze) : 7409 31 00 In coils 10 6  7409 39 00 Other 10 6  7409 40  Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) : Of copper-nickel base alloys (cupro-nickel) : 74094011 In coils 10 6  74094019 Other 10 6    Of copper-nickel-zinc base alloys (nickel silver) : 740940 91 In coils 10 6  7409 40 99 Other 10 6  7409 90  Of other copper alloys : 7409 90 10 In coils 10 6  74099090 Other 10 6  7410 Copper foil (whether or not printed or backed with paper, paperboard, plastics or similar backing materials) of a thickness (excluding any backing) not exceeding 0,15 mm :  Not backed : 7410 11 00 Of refined copper 12 6,5  7410 12 00 Of copper alloys 12 6,5   Backed : 7410 21 00 Of refined copper 12 6,5  7410 22 00 Of copper alloys 12 6,5  7411 Copper tubes and pipes : 7411 10  Of refined copper :   Straight, of a wall thickness : 7411 10 11    Exceeding 0,6 mm 13 6  7411 10 19  Not exceeding 0,6 mm 13 6  74111090 Other 13 6   Of copper alloys : 7411 21   Of copper-zinc base alloys (brass) : 7411 21 10 Straight 13 6  741121 90 Other 13 6  7411 22 Of copper-nickel base alloys (cupro-nickel) or copper-nickel-zinc base alloys (nickel silver) : 7411 22 10 Straight 13 6  741122 90 Other 13 6  51127 . 9 . 93 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 | 3 | 4 5 7411 29 Other : 7411 29 10 Straight 13 6  741129 90 Other 13 6  7412 Copper tube or pipe fittings (for example, couplings, elbows, sleeves) : 7412 10 00  Of refined copper 15 6,5  7412 20 00  Of copper alloys 15 6,5  7413 00 Stranded wire, cables, plaited bands and the like, of copper, not electrically insulated : 7413 00 10 - With fittings attached, for use in civil aircraft (') 13 Free   Other : 7413 00 91 Of refined copper 13 6,5  7413 00 99 Of copper alloys 13 6,5  7414 Cloth (including endless bands), grill and netting, of copper wire ; expanded metal, of copper : 7414 1000  Endless bands, for machinery 12 6,5  7414 90  Other : 7414 90 10 Woven wire cloth 12 6,5  7414 90 90 Other 12 6,5  7415 Nails, tacks, drawing pins, staples (other than those of heading No 8305) and similar articles, of copper or of iron or steel with heads of copper ; screws, bolts, nuts, screw hooks, rivets, cotters, cotter-pins, washers (including spring washers) and similar articles, of copper : 7415 1000  Nails and tacks, drawing pins, staples and similar articles 13 6,5   Other articles, not threaded : 7415 21 00 Washers (including spring washers) 13 4,9  7415 29 00 Other 13 4,9   Other threaded articles : 7415 3100 Screws for wood 13 4,9  7415 32 Other screws ; bolts and nuts : 7415 32 10  Screws and bolts, whether or not with their nuts, for metal 13 4,9  7415 32 90 Other 13 4,9  7415 39 00 Other 13 4,9  7416 00 00 Copper springs 17 6,5  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 512 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7417 00 00 Cooking or heating apparatus of a kind used for domestic purposes, non-electric, and parts thereof, of copper IS 6,5  7418 Table, kitchen or other household articles and parts thereof, of copper ; pot scourers and scouring or polishing pads, gloves and the like, of copper ; sanitary ware and parts thereof, of copper : 7418 10 00  Table, kitchen or other household articles and parts thereof ; pot scourers and scouring or polishing pads, gloves and the like 17 4,9  7418 20 00 - Sanitary ware and parts thereof 17 4,9  7419 Other articles of copper : 741910 00  Chain and parts thereof 18 4,9   Other : 74199100 Cast, moulded, stamped or forged, but not further worked 18 4,9  7419 99 00 Other 18 4,9  Official Journal of the European Communities 51327 . 9 . 93 CHAPTER 75 NICKEL AND ARTICLES THEREOF Note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Bars and rods : Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (b) Profiles : Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil, tubes or pipes . The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (c) Wire : Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . (d) Plates, sheets, strip and foil : Flat-surfaced products (other than the unwrought products of heading No 7502), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including 'modified rectangles' of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness, which are :  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings . Heading No 7506 applies inter alia to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings . (e) Tubes and pipes : Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness . Products with a rectangular (including square), equilateral triangular, or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as 514 Official Journal of the European Communities 27 . 9 . 93 tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation. Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings. Subheading note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Nickel, not alloyed : Metal containing by weight at least 99 % of nickel plus cobalt, provided that : (i) the cobalt content by weight does not exceed 1,5 %, and (ii) the content by weight of any other element does not exceed the limit specified in the following table : Other elements Elements Limiting content % by weight Fe Iron 0,5 O Oxygen 0,4 Other elements, each 0,3 (b) Nickel alloys : Metallic substances in which nickel predominates by weight over each of the other elements provided that : (i) the content by weight of cobalt exceeds 1,5 %, (ii) the content by weight of at least one of the other elements is greater than the limit specified in the foregoing table, or (iii) the total content by weight of elements other than nickel plus cobalt exceeds 1 %. IlI Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7501 Nickel mattes, nickel oxide sinters and other intermediate products of nickel metallurgy : 75011000 - Nickel mattes Free Free  7501 20 00  Nickel oxide sinters and other intermediate products of nickel metallurgy . . Free Free  7502 Unwrought nickel : 7502 10 00  Nickel, not alloyed Free Free  7502 20 00  Nickel alloys Free Free  27 . 9 . 93 Official Journal of the European Communities 515 || Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7503 00 Nickel waste and scrap : 7503 00 10  Of nickel, not alloyed Free Free  750300 90 - Of nickel alloys Free Free  7504 00 00 Nickel powders and flakes 2 0,5  7505 Nickel bars, rods, profiles and wire :  Bars, rods and profiles : 7505 11 00 Of nickel, not alloyed 9 4,4  7505 12 00 Of nickel alloys 9 4,4   Wire : 7505 21 00 Of nickel, not alloyed 9 4,4  7505 22 00 Of nickel alloys 9 4,4  7506 Nickel plates, sheets, strip and foil : 75061000 - Of nickel, not alloyed 10 4,9  7506 2000  Of nickel alloys 10 4,9  7507 Nickel tubes, pipes and tube or pipe fittings (for example, couplings, elbows, sleeves) :  Tubes and pipes : 7507 11 00 Of nickel, not alloyed 12 5,3  7507 12 00 Of nickel alloys 12 5,3  7507 2000  Tube or pipe fittings 13 3,8  7508 00 Other articles of nickel : 7508 00 10  Cloth, grill, netting and fencing, of nickel wire 16 4,6  7508 00 90 - Other 16 4,6  516 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 76 ALUMINIUM AND ARTICLES THEREOF Note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Bars and rods : Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings; (b) Profiles : Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil, tubes or pipes. The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings; (c) Wire : Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width ; (d) Plates, sheets, strip and foil : Flat-surfaced products (other than the unwrought products of heading No 7601), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including 'modified rectangles' of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness, which are :  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings . Heading Nos 7606 and 7607 apply inter alia to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings ; (e) Tubes and pipes : Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness . Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as 27. 9 . 93 Official Journal of the European Communities 517 tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation . Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings . Subheading note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Aluminium, not alloyed : Metal containing by weight at least 99 % of aluminium, provided that the content by weight of any other element does not exceed the limit specified in the following table : Other elements Element Limiting content % by weight Fe + Si (iron plus silicon) 1 Other elements ( ¢), each 0,1 (2) (') Other elements are, for example, Cr, Cu, Mg, Mn, Ni, Zn. (2) Copper is permitted in a proportion greater than 0,1 % but not more than 0,2 %, provided that neither the chromium nor manganese content exceeds 0,05 %. (b) Aluminium alloys : Metallic substances in which aluminium predominates by weight over each of the other elements, provided that : (i) the content by weight of at least one of the other elements or of iron plus silicon taken together is greater than the limit specified in the foregoing table, or (ii) the total content by weight of such other elements exceeds 1 %. l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7601 Unwrought aluminium : 7601 10 00  Aluminium, not alloyed 10 6  7601 20  Aluminium alloys : 7601 20 10 Primary 10 6  7601 20 90 Secondary 10 6  7602 00 Aluminium waste and scrap :  Waste : 7602 00 11 Turnings, shavings, chips, milling waste, sawdust and filings ; waste of coloured, coated or bonded sheets and foil, of a thickness (excluding any backing) not exceeding 0,2 mm Free 2,2  518 Official Journal of the European Communities 27 . 9 . 93 l Rate of duty l CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7602 00 19 Other (including factory rejects) 5 3,2  7602 00 90 - Scrap Free Free  7603 Aluminium powders and flakes : 7603 10 00  Powders of non-lamellar structure 10 5,3  7603 20 00  Powders of lamellar structure ; flakes 21 6,3  7604 Aluminium bars, rods and profiles : 7604 10  Of aluminium, not alloyed : 7604 10 10 Bars and rods 15 10  7604 1090 Profiles 15 10   Of aluminium alloys : 7604 21 00 Hollow profiles 19 10  7604 29 Other : 7604 29 10 Bars and rods 15 10  7604 2990 Profiles 15 10  7605 Aluminium wire :  Of aluminium, not alloyed : 76051100 Of which the maximum cross-sectional dimension exceeds 7 mm 15 10  7605 19 Other : 7605 19 10  Containing by weight less than 0,1 % of silicon 15 10  7605 1990 Other 15 10   Of aluminium alloys : 7605 21 00   Of which the maximum cross-sectional dimension exceeds 7 mm 15 10  7605 29 Other : 7605 29 10 Containing by weight not more than 0,9 % of silicon, not more than 0,9 % of magnesium and not more than 0,03 % of manganese .... 15 10  7605 29 90 Other 15 10  7606 Aluminium plates, sheets and strip, of a thickness exceeding 0,2 mm :  Rectangular (including square) : 7606 11   Of aluminium, not alloyed : 7606 11 10 Painted, varnished or coated with plastics 15 10   Other, of a thickness of : 7606 11 91  Less than 3 mm 15 10  7606 11 93     Not less than 3 mm but less than 6 mm 15 10  7606 11 99   Not less than 6 mm 15 10  7606 12 Of aluminium alloys : 7606 12 10    Strip for Venetian blinds 15 10     Other : 7606 12 50   Painted, varnished or coated with plastics 15 10  27 . 9 . 93 Official Journal of the European Communities 519 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5     Other, of a thickness of : 760612 91      Less than 3 mm 15 10  7606 12 93 Not less than 3 mm but less than 6 mm 15 10  7606 12 99 Not less than 6 mm 15 10   Other : 76069100   Of aluminium, not alloyed 15 10  7606 92 00 Of aluminium alloys 15 10  7607 Aluminium foil (whether or not printed or backed with paper, paper ­ board, plastics or similar backing materials) of a thickness (excluding any backing) not exceeding 0,2 mm :  Not backed : 7607 11   Rolled but not further worked : 7607 11 10    Of a thickness of less than 0,021 mm 17 10  7607 1190 Of a thickness of not less than 0,021 mm but not more than 0,2 mm 17 10  7607 19 Other : 7607 19 10    Of a thickness of less than 0,021 mm 17 10  Of a thickness of not less than 0,021 mm but not more than 0,2 mm : 7607 19 91 Self-adhesive 17 10  7607 19 99 Other 17 10  7607 20 - Backed : 7607 20 10 Of a thickness (excluding any backing) of less than 0,021 mm 17 10  Of a thickness (excluding any backing) of not less than 0,021 mm but not more than 0,2 mm : 7607 20 91 Self-adhesive 17 10  7607 20 99 Other 17 10  7608 Aluminium tubes and pipes : 7608 10  Of aluminium, not alloyed : 7608 10 10 With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (') 19 Free  Other : 7608 10 91    Not further worked than extruded 19 10  7608 10 99 Other 19 10  7608 20  Of aluminium alloys : 7608 20 10   With attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (') 19 Free    Other : 7608 20 30 Welded 19 10   Other : 7608 20 91 Not further worked than extruded 19 10  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 520 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7608 20 99 Other 19 10  760900 00 Aluminium tube or pipe fittings (for example, couplings, elbows, sleeves) 20 7  7610 Aluminium structures (excluding prefabricated buildings of heading No 9406) and parts of structures (for example, bridges and bridge ­ sections, towers, lattice masts, roofs, roofing frameworks, doors and windows and their frames and thresholds for doors, balustrades, pillars and columns); aluminium plates, rods, profiles, tubes and the like, prepared for use in structures : 7610 10 00  Doors, windows and their frames and thresholds for doors 19 7  7610 90 - Other : 7610 90 10 Bridges and bridge-sections, towers and lattice masts 19 7  7610 90 90 Other 19 7  761100 00 Aluminium reservoirs, tanks, vats and similar containers, for any material (other than compressed or liquefied gas), of a capacity exceeding 300 litres, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment 19 7  7612 Aluminium casks, drums, cans, boxes and similar containers (includ ­ ing rigid or collapsible tubular containers), for any material (other than compressed or liquefied gas), of a capacity not exceeding 300 lit ­ res, whether or not lined or heat-insulated, but not fitted with mechanical or thermal equipment : 7612 10 00  Collapsible tubular containers 19 7  7612 90 - Other : 7612 9010   Rigid tubular containers 19 7    Other, with a capacity of : 7612 90 91    50 litres or more 19 7  7612 90 99    Less than 50 litres 19 7  76130000 Aluminium containers for compressed or liquefied gas 21 7  7614 Stranded wire, cables, plaited bands and the like, of aluminium, not electrically insulated : 7614 10 00 - With steel core 19 7  7614 90 - Other : 7614 90 10   Of aluminium, not alloyed 19 7  7614 90 90 Of aluminium alloys 19 7  27 . 9 . 93 Official Journal of the European Communities 521 Rate of duty l CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7615 Table, kitchen or other household articles and parts thereof, of aluminium ; pot scourers and scouring or polishing pads, gloves and the like, of aluminium ; sanitary ware and parts thereof, of alumin ­ ium : 761510 - Table, kitchen or other household articles and parts thereof ; pot scourers and scouring or polishing pads, gloves and the like : 7615 10 10 Cast 20 7  7615 10 90 Other 20 7  7615 20 00  Sanitary ware and parts thereof 20 7  7616 Other articles of aluminium : 7616 10 00  Nails, tacks, staples (other than those of heading No 8305), screws, bolts, nuts, screw hooks, rivets, cotters, cotter-pins, washers and similar articles . . 16 7  761690 - Other : 7616 90 10   Knitting needles and crochet hooks 19 7  7616 90 30 Cloth, grill , netting and fencing 19 7  Other : 76169091 Cast 19 7  7616 90 99 Other 19 7  Official Journal of the European Communities 27 . 9 . 93522 CHAPTER 78 LEAD AND ARTICLES THEREOF Note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Bars and rods : Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width. The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (b) Profiles : Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip , foil , tubes or pipes . The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (c) Wire : Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width. (d) Plates, sheets, strip and foil : Flat-surfaced products (other than the unwrought products of heading No 7801 ), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including 'modified rectangles' of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness , which are :  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings . Heading No 7804 applies inter alia to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings. (e) Tubes and pipes : Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness. Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as 27 . 9 . 93 Official Journal of the European Communities 523 tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation. Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings . Subheading note 1 . In this chapter the expression 'refined lead' means : Metal containing by weight at least 99,9 % of lead, provided that the content by weight of any other element does not exceed the limit specified in the following table : Other elements Element Limiting content % by weight Ag Silver 0,02 As Arsenic 0,005 Bi Bismuth 0,05 Ca Calcium 0,002 Cd Cadmium 0,002 Cu Copper 0,08 Fe Iron 0,002 S Sulphur 0,002 Sb Antimony 0,005 Sn Tin 0,005 Zn Zinc 0,002 Other (for example Te), each 0,001 II\ Rate of duty l CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7801 Unwrought lead : 7801 10 00  Refined lead 4,5 3,5  MIN 1,1 Ecu/ 100 kg/net  Other : 7801 91 00   Containing by weight antimony as the principal other element 4,5 3,5  MIN 1,1 Ecu/ 100 kg/net 524 Official Journal of the European Communities 27 . 9 . 93 \ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7801 99 Other : 7801 99 10 For refining, containing 0,02 % or more by weight of silver (bullion lead) ( i ) 4,5 (2) Free  Other : 78019991 Lead alloys 4,5 3,5  MIN 1,1 Ecu/ 100 kg/net 7801 99 99 Other 4,5 3,5  MIN 1,1 Ecu/ 100 kg/net 7802 00 Lead waste and scrap : 7802 00 10  From accumulators Free Free  7802 00 90  Other Free Free  7803 00 00 Lead bars, rods, profiles and wire 10 8  7804 Lead plates, sheets, strip and foil ; lead powders and flakes :  Plates, sheets, strip and foil : 7804 11 00 Sheets, strip and foil of a thickness (excluding any backing) not exceeding 0,2 mm 12 8  78041900 Other 10 8  7804 20 00 - Powders and flakes 5 2,2  7805 00 00 Lead tubes, pipes and tube or pipe fittings (for example, couplings, elbows, sleeves) 13 9  7806 00 Other articles of lead : 7806 00 10  Containers with an anti-radiation lead covering, for the transport or storage of radioactive materials (Euratom) 12 6  7806 00 90 - Other 17 8  ( 1 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) The rate of duty is reduced to 2 %. 27 . 9 . 93 Official Journal of the European Communities 525 CHAPTER 79 ZINC AND ARTICLES THEREOF Note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Bars and rods : Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length. The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (b) Profiles : Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil, tubes or pipes . The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (c) Wire : Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width . (d) Plates, sheets, strip and foil : Flat-surfaced products (other than the unwrought products of heading No 7901), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including 'modified rectangles' of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness, which are :  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings . Heading No 7905 applies inter alia to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings . (e) Tubes and pipes : Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness . Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as 526 Official Journal of the European Communities 27 . 9 . 93 tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and orientation. Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings . Subheading note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Zinc, not alloyed : Metal containing by weight at least 97,5 % of zinc. (b) Zinc alloys : Metallic substances in which zinc predominates by weight over each of the other elements, provided that the total content by weight of such other elements exceeds 2,5 % . (c) Zinc dust : Dust obtained by condensation of zinc vapour, consisting of spherical particles which are finer than zinc powders . At least 80 % by weight of the particles pass through a sieve with 63 p.m (microns) mesh. It must contain at least 85 % by weight of metallic zinc. I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7901 Unwrought zinc : - Zinc, not alloyed : 7901 11 00 Containing by weight 99,99 % or more of zinc 4,5 3,5  MIN 1,1 Ecu/ 100 kg/net 7901 12   Containing by weight less than 99,99 % of zinc : 7901 12 10 Containing by weight 99,95 % or more but less than 99,99 % of zinc 4,5 3,5  MIN 1,1 Ecu/ 100 kg/net 7901 12 30 Containing by weight 98,5 % or more but less than 99,95 % of zinc . 4,5 3,5  MIN 1,1 Ecu/ 100 kg/net 7901 12 90 Containing by weight 97,5 % or more but less than 98,5 % of zinc . 4,5 3,5  MIN 1,1 Ecu/ 100 kg/net 7901 20 00 - Zinc alloys 4,5 3,5  MIN 1,1 Ecu/ 100 kg/net 7902 00 00 Zinc waste and scrap Free Free  7903 Zinc dust, powders and flakes : 7903 10 00  Zinc dust 7 4,4  7903 90 00 - Other 7 4,4  7904 0000 Zinc bars, rods, profiles and wire 10 8  27 . 9 . 93 Official Journal of the European Communities 527 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 7905 00 Zinc plates, sheets, strip and foil :  Not surface-worked, of a thickness of : 7905 00 11 Less than 5 mm 10 8  7905 00 19 5 mm or more 10 8  79050090 - Other 10 8  7906 00 00 Zinc tubes, pipes and tube or pipe fittings (for example, couplings, elbows, sleeves) 14 8  7907 Other articles of zinc : 7907 10 00  Gutters, roof capping, skylight frames and other fabricated building compo ­ nents 14 7  7907 90 00 - Other 16 7  528 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 80 TIN AND ARTICLES THEREOF Note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Bars and rods : Rolled, extruded, drawn or forged products, not in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width. The expression also covers cast or sintered products, of the same forms and dimensions, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings . (b) Profiles : Rolled, extruded, drawn, forged or formed products, coiled or not, of a uniform cross-section along their whole length, which do not conform to any of the definitions of bars, rods, wire, plates, sheets, strip, foil , tubes or pipes . The expression also covers cast or sintered products, of the same forms, which have been subsequently worked after production (otherwise than by simple trimming or de-scaling), provided that they have not thereby assumed the character of articles or products of other headings. (c) Wire : Rolled, extruded or drawn products, in coils, which have a uniform solid cross-section along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons (including 'flattened circles' and 'modified rectangles', of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel). Products with a rectangular (including square), triangular or polygonal cross-section may have corners rounded along their whole length . The thickness of such products which have a rectangular (including 'modified rectangular') cross-section exceeds one-tenth of the width. (d) Plates, sheets, strip and foil : Flat-surfaced products (other than the unwrought products of heading No 8001 ), coiled or not, of solid rectangular (other than square) cross-section with or without rounded corners (including 'modified rectangles' of which two opposite sides are convex arcs, the other two sides being straight, of equal length and parallel) of a uniform thickness, which are :  of rectangular (including square) shape with a thickness not exceeding one-tenth of the width,  of a shape other than rectangular or square, of any size, provided that they do not assume the character of articles or products of other headings . Heading Nos 8004 and 8005 apply inter alia to plates, sheets, strip and foil with patterns (for example, grooves, ribs, chequers, tears, buttons, lozenges) and to such products which have been perforated, corrugated, polished or coated, provided that they do not thereby assume the character of articles or products of other headings. (e) Tubes and pipes : Hollow products, coiled or not, which have a uniform cross-section with only one enclosed void along their whole length in the shape of circles, ovals, rectangles (including squares), equilateral triangles or regular convex polygons, and which have a uniform wall thickness. Products with a rectangular (including square), equilateral triangular or regular convex polygonal cross-section, which may have corners rounded along their whole length, are also to be considered as 27 . 9 . 93 Official Journal of the European Communities 529 tubes and pipes provided the inner and outer cross-sections are concentric and have the same form and onentation . Tubes and pipes of the foregoing cross-sections may be polished, coated, bent, threaded, drilled, waisted, expanded, cone-shaped or fitted with flanges, collars or rings . Subheading note 1 . In this chapter the following expressions have the meanings hereby assigned to them : (a) Tin, not alloyed : Metal containing by weight at least 99 % of tin, provided that the content by weight of any bismuth or copper is less than the limit specified in the following table : Other elements Element Limiting content % by weight Bi Bismuth 0,1 Cu Copper 0,4 (b) Tin alloys : Metallic substances in which tin predominates by weight over each of the other elements, provided that : (i) the total content by weight of such other elements exceeds 1 %, or (ii) the content by weight of either bismuth or copper is equal to or greater than the limit specified in the foregoing table . \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8001 Unwrought tin : 8001 10 00  Tin, not alloyed Free Free  8001 20 00  Tin alloys Free Free  8002 00 00 Tin waste and scrap Free Free  8003 00 00 Tin bars, rods, profiles and wire 8 3,2  8004 00 00 Tin plates, sheets and strip, of a thickness exceeding 0,2 mm 8 2,5  8005 Tin foil (whether or not printed or backed with paper, paperboard, plastics or similar backing materials), of a thickness (excluding any backing) not exceeding 0,2 mm ; tin powders and flakes : 8005 10 00 - Foil 10 4  8005 20 00  Powders and flakes 7 2,9  530 Official Journal of the European Communities 27 . 9 . 93 \\ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8006 0000 Tin tubes, pipes and tube or pipe fittings (for example, couplings, elbows, sleeves) 10 4,5  8007 00 00 Other articles of tin 16 5,3  27 . 9 . 93 Official Journal of the European Communities 531 CHAPTER 81 OTHER BASE METALS ; CERMETS ; ARTICLES THEREOF Subheading note 1 . Note 1 to Chapter 74, defining 'bars and rods', 'profiles', 'wire' and 'plates, sheets, strip and foil' applies mutatis mutandis to this chapter. \ I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8101 Tungsten (wolfram) and articles thereof, including waste and scrap : 8101 10 00 - Powders 6    Other : 8101 91 Unwrought tungsten, including bars and rods obtained simply by sinter ­ ing ; waste and scrap : 8101 91 10 Unwrought tungsten, including bars and rods obtained simply by sintering 6   8101 91 90 Waste and scrap 6   8101 92 00 Bars and rods, other than those obtained simply by sintering, profiles, plates, sheets, strip and foil 10 8  8101 93 00 Wire 10 8  810199 00 Other 13 10  8102 Molybdenum and articles thereof, including waste and scrap : 81021000 - Powders 6    Other : 8102 91   Unwrought molybdenum, including bars and rods obtained simply by sintering ; waste and scrap : 8102 91 10 Unwrought molybdenum, including bars and rods obtained simply by sintering 6 5  8102 91 90 Waste and scrap 6 5  8102 9200 Bars and rods, other than those obtained simply by sintering, profiles, plates, sheets, strip and foil 10 8  8102 93 00 Wire 10 8  8102 9900 Other 13 10  8103 Tantalum and articles thereof, including waste and scrap : 8103 10 - Unwrought tantalum, including bars and rods obtained simply by sintering ; waste and scrap ; powders : 8103 10 10 Unwrought tantalum, including bars and rods obtained simply by sintering; powders 4 2,5  8103 10 90 Waste and scrap 4 2,5  532 Official Journal of the European Communities 27 . 9 . 93 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8103 90 - Other : 8103 90 10 Bars and rods, other than those obtained simply by sintering, profiles, wire, plates, sheets, strip and foil 8 4,4  8103 90 90 Other 11 5,8  8104 Magnesium and articles thereof, including waste and scrap :  Unwrought magnesium : 8104 11 00 Containing at least 99,8 % by weight of magnesium 10 5,3  8104 19 00 Other 10 5,3  8104 20 00 - Waste and scrap Free Free  8104 30 00  Raspings, turnings and granules, graded according to size ; powders 14 5,3  8104 90 - Other : 8104 90 10 Bars, rods, profiles, wire, plates, sheets and strip ; tubes or pipes .... 14 5,3  8104 90 90 Other 14 5,3  8105 Cobalt mattes and other intermediate products of cobalt metallurgy ; cobalt and articles thereof, including waste and scrap : 8105 10 - Cobalt mattes and other intermediate products of cobalt metallurgy ; unwrought cobalt ; waste and scrap ; powders : 8105 10 10 Cobalt mattes and other intermediate products of cobalt metallurgy; unwrought cobalt; powders Free Free  8105 10 90 Waste and scrap Free Free  8105 90 00 - Other 7 3,8  8106 00 Bismuth and articles thereof, including waste and scrap : 8106 00 10  Unwrought bismuth ; waste and scrap; powders Free Free  8106 00 90 - Other 9 3,5  8107 Cadmium and articles thereof, including waste and scrap : 8107 10 00  Unwrought cadmium ; waste and scrap ; powders 5 4  8107 90 00 - Other 9 6  8108 Titanium and articles thereof, including waste and scrap : 8108 10  Unwrought titanium ; waste and scrap ; powders : 8108 10 10   Unwrought titanium; powders 6 5  8108 10 90 Waste and scrap 6 5  8108 90 - Other : 8108 90 10 Tubes and pipes, with attached fittings, suitable for conducting gases or liquids, for use in civil aircraft (') 10 Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . Official Journal of the European Communities 53327 . 9 . 93 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : 8108 90 30 Bars, rods, profiles and wire 10 7  8108 90 50 Plates, sheets, strip and foil 10 7  810890 70 Tubes and pipes 10 7  8108 90 90 Other 10 7  8109 Zirconium and articles thereof, including waste and scrap : 8109 10  Unwrought zirconium ; waste and scrap ; powders : 8109 10 10 Unwrought zirconium; powders 6 5  8109 10 90 Waste and scrap 6 5  8109 90 00 - Other 10 9  8110 00 Antimony and articles thereof, including waste and scrap :  Unwrought antimony; waste and scrap; powders : 81100011 Unwrought antimony; powders 8   8110 00 19 Waste and scrap 8   81100090 - Other 10 8  8111 00 Manganese and articles thereof, including waste and scrap :  Unwrought manganese; waste and scrap ; powders : 81110011 Unwrought manganese; powders 7 4,5  8111 00 19 Waste and scrap 7 4,5  811100 90 - Other 10 6,5  8112 Beryllium, chromium, germanium, vanadium, gallium, hafnium, in ­ dium, niobium (columbium), rhenium and thallium, and articles of these metals, including waste and scrap :  Beryllium : 81121100 Unwrought ; waste and scrap ; powders 3 1,8  8112 19 00 Other 8 3,8  8112 20  Chromium :   Unwrought; waste and scrap; powders : 8112 20 10 Alloys containing more than 10 % by weight of nickel Free Free  Other : 8112 20 31 Unwrought; powders 6 5  8112 20 39 Waste and scrap 6 5  8112 20 90 Other 8 7  8112 30  Germanium : 8112 30 10 Unwrought; waste and scrap; powders 6 4,5  8112 30 90 Other 10 7  534 Official Journal of the European Communities 27. 9 . 93 CN code Description Rate of duty autonomous conventional (%) (%) Supplementary unit 1 2 3 4 5 8112 40  Vanadium : Unwrought; waste and scrap; powders : 8112 40 11 Unwrought; powders 4 2,2  811240 19 Waste and scrap . . 4 2,2  811240 90 Other 9 5,1  - Other : 811291 Unwrought ; waste and scrap ; powders : 81129110 Hafnium (celtium) 4 3,5   Niobium (columbium); rhenium : 8112 91 31 Unwrought; powders 6 5  8112 91 39 Waste and scrap 6 5  8112 91 90 Gallium; indium; thallium 4 2,2  8112 99 Other : 8112 99 10 Hafnium (celtium) 9 7,5  8112 99 30 Niobium (columbium); rhenium 10 9  8112 99 90 Gallium; indium; thallium 10 3,8  8113 00 Cermets and articles thereof, including waste and scrap : 81130010  Unwrought; waste and scrap 4 7,5  8113 00 90 - Other 12 7,5  Official Journal of the European Communities 53527 . 9 . 93 CHAPTER 82 TOOLS, IMPLEMENTS, CUTLERY, SPOONS AND FORKS, OF BASE METAL ; PARTS THEREOF OF BASE METAL Notes 1 . Apart from blowlamps, portable forges, grinding wheels with frameworks, manicure and pedicure sets, and goods of heading No 8209, this chapter covers only articles with a blade, working edge, working surface or other working part of : (a) base metal ; (b) metal carbides or cermets ; (c) precious or semi-precious stones (natural, synthetic or reconstructed) on a support of base metal, metal carbide or cermet ; or (d) abrasive materials on a support of base metal, provided that the articles have cutting teeth, flutes, grooves, or the like, of base metal , which retain their identity and function after the application of the abrasive . 2 . Parts of base metal of the articles of this chapter are to be classified with the articles of which they are parts, except parts separately specified as such and tool-holders for hand tools (heading No 8466). However, parts of general use as defined in note 2 to Section XV are in all cases excluded from this chapter. Heads, blades and cutting plates for electric shavers or electric hair clippers are to be classified in heading No 8510 . 3 . Sets consisting of one or more knives of heading No 8211 and at least an equal number of articles of heading No 8215 are to be classified in heading No 8215 . Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8201 Hand tools, the following : spades, shovels, mattocks, picks, hoes, forks and rakes ; axes, bill hooks and similar hewing tools ; secateurs and primers of any kind ; scythes, sickles, hay knives, hedge shears, timber wedges and and other tools of a kind used in agriculture, horticulture or forestry : 82011000 - Spades and shovels 15 4,4  8201 2000 - Forks 15 4,4  8201 30 00  Mattocks, picks, hoes and rakes 15 4,4  8201 40 00  Axes, bill hooks and similar hewing tools 15 4,4  8201 50 00  Secateurs and similar one-handed pruners and shears (including poultry shears) 16 5,6  8201 60 00  Hedge shears, two-handed pruning shears and similar two-handed shears .. 15 4,4  8201 90 00  Other hand tools of a kind used in agriculture, horticulture or forestry ... 15 4,4  536 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%&gt; conventional (%) Supplementary unit | i 2 3 4 5 8202 Hand saws ; blades for saws of all kinds (including slitting, slotting or toothless saw blades) : 8202 10 00 - Handsaws 15 5,8  8202 20  Band saw blades : 8202 20 10 For working metal 15 5,8  8202 20 90   For working other materials 15 5,8   Circular saw blades (including slitting or slotting saw blades) : 8202 31 With working part of steel : 8202 3110 With inserted teeth or segments 16 6,2   Other :   For working metal , of diameter : 8202 31 51 Not exceeding 315 mm 16 6,2  8202 3159 Exceeding 315 mm 16 6,2  8202 3190 For working other materials 16 6,2  8202 32 With working part of other materials : 8202 32 10 With inserted teeth or segments 16 6,2  8202 32 90 Other 16 6,2  82024000  Chain saw blades 16 4   Other saw blades : 8202 91 Straight saw blades, for working metal :  With working part of steel : Straight saw blades with a fixing hole at each end, of a width : 8202 9111 Not exceeding 16 mm 16 6,2  8202 9119 Exceeding 16 mm 16 6,2  8202 91 30 Other 16 6,2  8202 91 90 With working part of other materials 16 6,2  8202 99 Other : With working part of steel : 8202 99 11 For working metal 16 6,2  8202 99 19   For working other materials 16 6,2  8202 99 90  With working part of other materials 16 6,2  8203 Files, rasps, pliers (including cutting pliers), pincers, tweezers, metal cutting shears, pipe-cutters, bolt croppers, perforating punches and similar hand tools : 8203 1000 - Files, rasps and similar tools 13 3,8  8203 20  Pliers (including cutting pliers), pincers, tweezers and similar tools : 8203 20 10 Tweezers 15 4,9  8203 20 90 Other 15 4,9  8203 30 00  Metal cutting shears and similar tools 15 4,9  8203 40 00  Pipe-cutters, bolt croppers, perforating punches and similar tools 15 4,9  27 . 9 . 93 Official Journal of the European Communities 537 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8204 Hand-operated spanners and wrenches (including torque meter wren ­ ches but not including tap wrenches); interchangeable spanner sockets, with or without handles :  Hand-operated spanners and wrenches : 82041100 Non-adjustable 15 4,9  8204 12 00 Adjustable 15 4,9  8204 20 00  Interchangeable spanner sockets, with or without handles 15 4,9  8205 Hand tools (including glaziers' diamonds), not elsewhere specified or included ; blow lamps ; vices, clamps and the like, other than accesso ­ ries for and parts of, machine tools ; anvils ; portable forges ; hand or pedal-operated grinding wheels with frameworks : 8205 10 00  Drilling, threading or tapping tools 16 4,6  8205 20 00  Hammers and sledge hammers 16 4,6  8205 30 00  Planes, chisels, gouges and similar cutting tools for working wood 16 4,6  8205 40 00  Screwdrivers 16 4,6   Other hand tools (including glaziers' diamonds) : 8205 51 00 Household tools 16 4,6  8205 59 Other : 8205 59 10 Tools for masons, moulders, cement workers, plasterers and pain ­ ters 16 4,6  8205 59 30    Cartridge operated riveting, wallplugging, etc., tools 16 4,6  8205 59 90 Other 16 4,6  8205 60 00  Blowlamps 16 4,6  8205 70 00  Vices, clamps and the like 16 4,6  8205 80 00  Anvils ; portable forges ; hand or pedal-operated grinding wheels with frameworks 16 4,6  8205 90 00  Sets of articles of two or more of the foregoing subheadings 16 4,6  8206 00 00 Tools of two or more of heading Nos 8202 to 8205, put up in sets for retail sale 12 4,6  8207 Interchangeable tools for hand tools, whether or not power-operated, or for machine-tools (for example, for pressing, stamping, punching, tapping, threading, drilling, boring, broaching, milling, turning or screw driving), including dies for drawing or extruding metal, and rock drilling or earth boring tools :  Rock drilling or earth boring tools : 8207 11 With working part of sintered metal carbide or cermets : 8207 11 10 Of sintered metal carbide 13 4,6  8207 11 90  Of cermets 13 4,6  538 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8207 12 With working part of other material : 8207 12 10 Of diamond or agglomerated diamond 9 5,1  8207 12 90 Of other materials 13 4,6  8207 20  Dies for drawing or extruding metal : 8207 20 10 With working part of diamond or agglomerated diamond 9 5,1  With working part of other materials : 8207 20 91 Of sintered metal carbide 13 4,6  8207 20 99 Of other materials 13 4,6  8207 30  Tools for pressing, stamping or punching : 8207 30 10 For working metal 13 4,6  8207 30 90 Other 13 4,6  8207 40  Tools for tapping or threading : For working metal : Tools for tapping, with working part : 8207 4011 Of sintered metal carbide 13 4,6  8207 40 19 Of other materials 13 4,6  Tools for threading, with working part : 820740 31 Of sintered metal carbide 13 4,6  8207 40 39 Of other materials 13 4,6  8207 40 90 Other 13 4,6  8207 50  Tools for drilling, other than for rock drilling : 8207 50 10 With working part of diamond or agglomerated diamond 9 5,1  With working part of other materials : 8207 50 30 Masonry drills 13 4,6  Other :     For working metal , with working part : 8207 50 50 Of sintered metal carbide 13 4,6  8207 50 60  Of high speed steel 13 4,6  8207 50 70    Of other materials 13 4,6  8207 50 90 Other 13 4,6  8207 60  Tools for boring or broaching : 8207 60 10 With working part of diamond or agglomerated diamond 9 5,1  With working part of other materials : Tools for boring : For working metal, with working part : 8207 60 31      Of sintered metal carbide 13 4,6  8207 60 39 _____ Of other materials 13 4,6  8207 60 50 Other 13 4,6  27 . 9 . 93 Official Journal of the European Communities 539 Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Tools for broaching : For working metal, with working part : 8207 60 71 Of sintered metal carbide 13 4,6  8207 60 79 Of other materials 13 4,6  8207 60 90 Other 13 4,6  8207 70  Tools for milling : For working metal, with working part : 8207 70 10 Of sintered metal carbide 13 4,6  Of other materials : 8207 70 31 Shank type 13 4,6  8207 70 35 Hobs 13 4,6  8207 70 38 Other 13 4,6  8207 70 90 Other 13 4,6  8207 80  Tools for turning : For working metal, with working part : 8207 80 11 Of sintered metal carbide 13 4,6  8207 80 15 Of diamond or agglomerated diamond 13 4,6  8207 80 18 Of other materials 13 4,6  8207 80 90 Other 13 4,6  8207 90  Other interchangeable tools : 8207 90 10 With working part of diamond or agglomerated diamond 9 5,1  With working part of other materials : 8207 90 30 Screwdriver bits 13 4,6  8207 90 50 Gear-cutting tools 13 4,6  Other, with working part :   of sintered metal carbide : 8207 90 71  For working metal 13 4,6  Other : 8207 90 75 Rotating tools 13 4,6  8207 90 79 Other 13 4,6  Of other materials : 8207 90 91 For working metal 13 4,6  8207 90 99 Other 13 4,6  8208 Knives and cutting blades, for machines or for mechanical appliances : 8208 10 00  For metal working 13 3,8  8208 20 00  For wood working 13 3,8  8208 30  For kitchen appliances or for machines used by the food industry : 8208 30 10 Circular knives 13 3,8  8208 30 90 Other 13 3,8  8208 40 00  For agricultural, horticultural or forestry machines 13 3,8  8208 90 00 - Other 13 3,8  540 Official Journal of the European Communities 27 . 9. 93 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 820900 Plates, sticks, tips and the like for tools, unmounted, of sintered metal carbides or cermets : 8209 00 20  Indexable inserts 14 4,9  8209 00 80 - Other 14 4,9  8210 00 Hand-operated mechanical appliances, weighing 10 kg or less, used in the preparation, conditioning or serving of food or drink : 8210 00 10  Meat mincers, pressers, juice-extractors, vegetable and fruit slicers and cutters (including potato chippers), vegetable mincers and mashers and similar appliances 17 4,9  8210 00 90 - Other 17 4,9  8211 Knives with cutting blades, serrated or not (including pruning knives), other than knives of heading No 8208, and blades therefor : 8211 10 00  Sets of assorted articles 17 (')   Other : 8211 91 Table knives having fixed blades : 82119110 Handles of base metal therefor 19 5,1  8211 91 30  Table knives with handle and blade of stainless steel 17 (!)  8211 91 80 Other 17 ( »)  8211 92 Other knives having fixed blades : 82119210 Handles of base metal therefor 19 5,1  8211 92 90 Other 17 ( »)  8211 93 Knives having other than fixed blades : 82119310 Handles of base metal therefor 19 5,1  821193 90 Other 17 ( »)  8211 94 00 Blades 17 12  8212 Razors and razor blades (including razor blade blanks in strips) : 8212 10 - Razors : 8212 10 10 Safety razors with non-replaceable blades 17 4,9 p/st 821210 90 Other 17 4,9 p/st 8212 20 00  Safety razor blades, including razor blade blanks in strips 16 4,9 1 000 p/st 8212 90 00 - Other parts 16 4,9  82130000 Scissors, tailors' shears and similar shears, and blades therefor .... 17 8  (') See Annex. 27. 9 . 93 Official Journal of the European Communities 541 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8214 Other articles of cutlery (for example, hair clippers, butchers' or kitchen cleavers, choppers and mincing knives, paper knives); man ­ icure or pedicure sets and instruments (including nail files) : 8214 10 00  Paper knives, letter openers, erasing knives, pencil sharpeners and blades therefor 16 5,6  8214 20 00  Manicure or pedicure sets and instruments (including nail files) 16 5,6  8214 90 00 - Other 16 5,6  8215 Spoons, forks, ladles, skimmers, cake-servers, fish-knives, butter ­ knives, sugar tongs and similar kitchen or tableware : 8215 10  Sets of assorted articles containing at least one article plated with precious metal : 8215 10 20   Containing only articles plated with precious metal 19 8    Other : 8215 10 30 Of stainless steel 19 17  8215 10 80 Other 19 8  8215 20  Other sets of assorted articles : 8215 20 10 Of stainless steel 19 17  8215 20 90 Other 19 8   Other : 8215 91 00   Plated with precious metal 19 8  8215 99 Other : 8215 99 10    Of stainless steel 19 17  8215 99 90 Other 19 8  542 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 83 MISCELLANEOUS ARTICLES OF BASE METAL Notes 1 . For the purposes of this chapter, parts of base metal are to be classified with their parent articles . However, articles of iron or steel of heading No 7312, 7315, 7317, 7318 or 7320, or similar articles of other base metal (Chapters 74 to 76 and 78 to 81 ) are not to be taken as parts of articles of this chapter. 2 . For the purposes of heading No 8302 the word 'castors' means those having a diameter (including, where appropriate, tyres) not exceeding 75 mm, or those having a diameter (including, where appropriate, tyres) exceeding 75 mm provided that the width of the wheels or tyre fitted thereto is less than 30 mm. Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8301 Padlocks and locks (key, combination or electrically operated), of base metal ; clasps and frames with clasps, incorporating locks, of base metal ; keys for any of the foregoing articles, of base metal : 83011000 - Padlocks 17 5,6  8301 20 00  Locks of a kind used for motor vehicles 17 5,6  8301 3000  Locks of a kind used for furniture 17 5,6  8301 40  Other locks : Locks of a kind used for doors of buildings : 8301 40 11 Cylinder 17 5,6  8301 40 19 Other 17 5,6  8301 40 90 Other locks 17 5,6  8301 50 00  Clasps and frames with clasps, incorporating locks 17 5,6  8301 60 00 - Parts 17 5,6  8301 70 00 - Keys presented separately 17 5,6  8302 Base metal mountings, fittings and similar articles suitable for furniture, doors, staircases, windows, blinds, coachwork, saddlery, trunks, chests, caskets or the like ; base metal hat-racks, hat-pegs, brackets and similar fixtures ; castors with mountings of base metal ; automatic door closers of base metal : 8302 10  Hinges : 8302 10 10 For use in civil aircraft (!) 17 Free  8302 10 90 Other 17 4,9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions. 27 . 9 . 93 Official Journal of the European Communities 543 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8302 20  Castors : 8302 20 10 For use in civil aircraft (') 17 Free  8302 20 90 Other 17 4,9  8302 30 00  Other mountings, fittings and similar articles suitable for motor vehicles . . 17 4,9   Other mountings, fittings and similar articles : 83024100 Suitable for buildings 17 4,9  8302 42 Other, suitable for furniture : 8302 42 10 For use in civil aircraft (') 17 Free  8302 42 90 Other 17 4,9  8302 49 Other : 8302 49 10 For use in civil aircraft (') 17 Free  8302 49 90 Other 17 4,9  8302 50 00  Hat-racks, hat-pegs, brackets and similar fixtures 17 4,9  8302 60  Automatic door closers : 8302 60 10 For use in civil aircraft (*) 17 Free  8302 60 90 Other 17 4,9  8303(H) Armoured or reinforced safes, strong-boxes and doors and safe deposit lockers for strong-rooms, cash or deed boxes and the like, of base metal : 8303 00 10  Armoured or reinforced safes and strong-boxes 17 5,6 p/st 8303 00 30  Armoured or reinforced doors and safe deposit lockers for strong-rooms .17 5,6  8303 00 90  Cash or deed boxes and the like 17 5,6  8304 00 00 Filing cabinets, card-index cabinets, paper trays, paper rests, pen trays, office-stamp stands and similar office or desk equipment, of base metal, other than office furniture of heading No 9403 16 5,3  8305 Fittings for loose-leaf binders or files, letter clips, letter corners, paper clips, indexing tags and similar office articles, of base metal ; staples in strips (for example, for offices, upholstery, packaging), of base metal : 8305 10 00  Fittings for loose-leaf binders or files 19 5,1  8305 20 00  Staples in strips 17 4,7  8305 90 00  Other, including parts 19 5,1  8306 Bells, gongs and the like, non-electric, of base metal ; statuettes and other ornaments, of base metal ; photograph, picture or similar frames, of base metal ; mirrors of base metal : 8306 10 00  Bells, gongs and the like 18 Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . 544 Official Journal of the European Communities 27 . 9 . 93 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Statuettes and other ornaments : 8306 21 00 Plated with precious metal 18 Free  830629 Other : 8306 2910 Of copper 18 Free  8306 2990 Of other base metal 18 Free  8306 30 00  Photograph, picture or similar frames ; mirrors 19 6  8307 Flexible tubing of base metal, with or without fittings : 8307 10  Of iron or steel : 8307 10 10 With fittings attached, for use in civil aircraft 0) 17 Free  83071090 Other 17 4,9  8307 90  Of other base metal : 8307 90 10 With fittings attached, for use in civil aircraft 0 17 Free  8307 9090 Other 17 4,9  8308 Clasps, frames with clasps, buckles, buckle-clasps, hooks, eyes, eyelets and the like, of base metal, of a kind used for clothing, footwear, awnings, handbags, travel goods or other made up articles, tubular or bifurcated rivets, of base metal ; beads and spangles of base metal : 8308 10 00 - Hooks, eyes and eyelets 16 4,6  8308 20 00  Tubular or bifurcated rivets 16 4,6  8308 90 00 - Other, including parts 16 4,6  8309 Stoppers, caps and lids (including crown corks, screw caps and pouring stoppers), capsules for bottles, threaded bungs, bung covers, seals and other packing accessories, of base metal : 8309 10 00  Crown corks 18 4,9  8309 90 - Other : 8309 90 10 Capsules of lead; capsules of aluminium of a diameter exceeding 21 mm 18 6,5  8309 90 90 Other 18 4,9  8310 00 00 Sign-plates, name-plates, address-plates and similar plates, numbers, letters and other symbols, of base metal, excluding those of heading No 9405 19 5 ,1  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 27 . 9 . 93 Official Journal of the European Communities 545 ll Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit I 2 3 4 5 8311 Wire, rods, tubes, plates, electrodes and similar products, of base metal or of metal carbides, coated or cored with flux material, of a kind used for soldering, brazing, welding or deposition of metal or of metal carbides ; wire and rods, of agglomerated base metal powder, used for metal spraying : 8311 10  Coated electrodes of base metal, for electric arc-welding : 8311 10 10 Welding electrodes cored with iron or steel and coated with refractory material 15 6,2  83111090 Other 15 5,1  8311 20 00  Cored wire of base metal, for electric arc-welding 15 5,1  8311 30 00  Coated rods and cored wire, of base metal, for soldering, brazing or welding by flame 15 5,1  83119000  Other, including parts 15 5,1  546 Official Journal of the European Communities 27 . 9 . 93 SECTION XVI MACHINERY AND MECHANICAL APPLIANCES ; ELECTRICAL EQUIPMENT; PARTS THEREOF; SOUND RECORDERS AND REPRODUCERS, TELEVISION IMAGE AND SOUND RECORDERS AND REPRODUCERS, AND PARTS AND ACCESSORIES OF SUCH ARTICLES Notes 1 . This section does not cover : (a) transmission or conveyor belts or belting, of plastics of Chapter 39, or of vulcanized rubber (heading No 4010); or other articles of a kind used in machinery or mechanical or electrical appliances or for other technical uses, of vulcanized rubber other than hard rubber (heading No 4016); (b) articles of leather or of composition leather (heading No 4204) or of furskin (heading No 4303), of a kind used in machinery or mechanical appliances or for other technical uses ; (c) bobbins, spools, cops, cones, cores, reels or similar supports, of any material (for example, Chapter 39, 40, 44 or 48 or Section XV); (d) perforated cards for Jacquard or similar machines (for example, Chapter 39 or 48 or Section XV); (e) transmission or conveyor belts of textile material (heading No 5910) or other articles of textile material for technical uses (heading No 5911 ); (f) precious or semi-precious stones (natural , synthetic or reconstructed) of heading Nos 7102 to 7104, or articles wholly of such stones of heading No 7116, except unmounted worked sapphires and diamonds for styli (heading No 8522); (g) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (h) drill pipe (heading No 7304); (ij) endless belts of metal wire or strip (Section XV); (k) articles of Chapter 82 or 83 ; (1) articles of Section XVII ; (m) articles of Chapter 90; (n) clocks, watches or other articles of Chapter 91 ; (o) interchangeable tools of heading No 8207 or brushes of a kind used as parts of machines of heading No 9603 ; similar interchangeable tools are to be classified according to the constituent material of their working part (for example, in Chapter 40, 42, 43, 45 or 59 or heading No 6804 or 6909); or (p) articles of Chapter 95 . 2 . Subject to note 1 to this section, note 1 to Chapter 84 and to note 1 to Chapter 85, parts of machines (not being parts of the articles of heading No 8484, 8544, 8545, 8546 or 8547) are to be classified according to the following rules : (a) Parts which are goods included in any of the headings of Chapters 84 or 85 (other than heading Nos 8485 and 8548) are in all cases to be classified within their respective headings . 27 . 9 . 93 Official Journal of the European Communities 547 (b) Other parts, if suitable for use solely or principally with a particular kind of machine, or with a number of machines of the same heading (including a machine of heading No 8479 or 8543) are to be classified with the machines of that kind. However, parts which are equally suitable for use principally with the goods of heading Nos 8517 and 8525 to 8528 are to be classified within heading No 8517 . (c) All other parts are to be classified within heading No 8485 or 8548 . 3 . Unless the context otherwise requires, composite machines consisting of two or more machines fitted together to form a whole and other machines adapted for the purpose of performing two or more complementary or alternative functions are to be classified as if consisting only of that component or as being that machine which performs the principal function . 4 . Where a machine (including a combination of machines) consists of individual components (whether separate or interconnected by piping, by transmission devices, by electric cables or by other devices) intented to contribute together to a clearly defined function covered by one of the headings in Chapter 84 or 85 , then the whole falls to be classified within the heading appropriate to that function . 5 . For the purposes of these notes, the expression 'machine' means any machine, machinery, plant, equipment, apparatus or appliance cited in the headings of Chapter 84 or 85 . Additional notes 1 . Tools necessary for the assembly or maintenance of machines are to be classified with those machines if imported with them. Interchangeable tools imported with machines are also to be classified therewith if they form part of the normal equipment of the machines and are normally sold with them. 2. Should the customs so require, the declarant shall produce, in support of his declaration, an illustrated document (for example, instructions, prospectus, a page from a catalogue, a photograph) giving the normal description of the machine, its uses and essential characteristics and, in respect of an unassembled or disassembled machine, an assembly plan and a list of the contents of the various packages. 3. The provisions of general rule 2 (a) are also applicable, at the request of the declarant and subject to conditions stipulated by the competent authorities, to machines imported in split consignments. 4. Tractors coupled, even by means of special devices, to machines and mechanical appliances of this section are in all cases to be classified separately (heading No 8701). CHAPTER 84 NUCLEAR REACTORS, BOILERS, MACHINERY AND MECHANICAL APPLIANCES ; PARTS THEREOF Notes 1 . This chapter does not cover : (a) millstones, grindstones or other articles of Chapter 68 ; (b) appliances or machinery (for example, pumps) or parts thereof, of ceramic material (Chapter 69); (c) laboratory glassware (heading No 7017); machinery, appliances or other articles for technical uses or parts thereof, of glass (heading No 7019 or 7020); (d) articles of heading No 7321 or 7322 or similar articles of other base metals (Chapters 74 to 76 or 78 to 81); 548 Official Journal of the European Communities 27 . 9 . 93 (e) electro-mechanical tools for working in the hand, of heading No 8508 or electro-mechanical domestic appliances of heading No 8509 ; or (f) hand-operated mechanical floor sweepers, not motorized (heading No 9603). 2 . Subject to the operation of note 3 to Section XVI, a machine or appliance which answers to a description within one or more of the heading Nos 8401 to 8424 and at the same time to a description within one or other of the heading Nos 8425 to 8480 is to be classified under the appropriate heading of the former group and not the latter. Heading No 8419 does not, however, cover ; (a) germination plant, incubators or brooders (heading No 8436); (b) grain dampening machines (heading No 8437); (c) diffusing apparatus for sugar juice extraction (heading No 8438); (d) machinery for the heat-treatment of textile yarns, fabrics or made up textile articles (heading No 8451); or (e) machinery or plant, designed for mechanical operation, in which a change of temperature, even if necessary, is subsidiary . Heading No 8422 does not cover : (a) sewing machines for closing bags or similar containers (heading No 8452); or (b) office machinery of heading No 8472. 3 . A machine-tool for working any material which answers to a description within heading No 8456 and at the same time to a description in heading No 8457, 8458, 8459, 8460, 8461 , 8464 or 8465 is to be classified within heading No 8456. 4 . Heading No 8457 applies only to machine-tools for working metal (other than lathes) which can carry out different types of machining operations either : (a) by automatic tool change from a magazine or the like in conformity with a machining programme (machining centres); (b) by the automatic use, simultaneously or sequentially, of different unit heads working on a fixed position workpiece (unit construction machines, single station); or (c) by the automatic transfer of the workpiece to different unit heads (multi-station transfer machines). 5 . (A) For the purposes of heading No 8471 , the expression 'automatic data-processing machines' means : (a) digital machines, capable of ( 1 ) storing the processing program or programs and at least the data immediately necessary for the execution of the program; (2) being freely programmed in accordance with the requirements of the user; (3) performing arithmetical computations specified by the user; and (4) executing, without human intervention, a processing program which requires them to modify their execution, by logical decision during the processing run ; (b) analogue machines capable of simulating mathematical models and comprising at least : analogue elements , control elements and programming elements ; (c) hybrid machines consisting of either a digital machine with analogue elements or an analogue machine with digital elements . 27 . 9 . 93 Official Journal of the European Communities 549 (B) Automatic data-processing machines may be in the form of systems consisting of a variable number of separately housed units . A unit is to be regarded as being a part of the complete system if it meets all the following conditions : (a) it is connectable to the central processing unit either directly or through one or more other units ; (b) it is specifically designed as part of such a system (it must, in particular, unless it is a power supply unit, be able to accept or deliver data in a form (code or signals) which can be used by the system). Such units presented separately are also to be classified within heading No 8471 . Heading No 8471 does not cover machines incorporating or working in conjunction with an automatic data-processing machine and performing a specific function. Such machines are classified in the headings appropriate to their respective functions or, failing that, in residual headings. 6 . Heading No 8482 applies inter alia to polished steel balls, the maximum and minimum diameters of which do not differ from the nominal diameter by more than 1 % or by more than 0,05 mm, whichever is less. Other steel balls are to be classified within heading No 7326. 7 . A machine which is used for more than one purpose is, for the purposes of classification, to be treated as if its principal purpose were its sole purpose . Subject to note 2 to this chapter and note 3 to Section XVI, a machine the principal purpose of which is not described in any heading or for which no one purpose is the principal purpose is, unless the context otherwise requires, to be classified in heading No 8479. Heading No 8479 also covers machines for making rope or cable (for example, stranding, twisting or cabling machines) from metal wire, textile yarn or any other material or from a combination of such materials . Subheading note 1 . Subheading 8482 40 applies only to bearings with cylindrical rollers of a uniform diameter not exceeding 5 mm and having a length which is at least three times the diameter. The ends of the rollers may be rounded. Additional note 1 . For the purposes of subheadings 8407 10 and 8409 10, the expression 'aircraft engines ' shall apply only to engines designed for fitting with an airscrew or rotor. I Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8401 Nuclear reactors ; fuel elements (cartridges), non-irradiated, for nu ­ clear reactors ; machinery and apparatus for isotopic separation : 840110 00  Nuclear reactors (Euratom) 10 6,2  8401 20 00  Machinery and apparatus for isotopic separation, and parts thereof (Eur ­ atom) 11 4,1  8401 30 00  Fuel elements (cartridges), non-irradiated (Euratom) 10 6,2 gi F/S 8401 40  Parts of nuclear reactors (Euratom) : 840140 10 Of open-die forged steel 10 6,2  8401 40 90 Other 10 6,2  550 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8402 Steam or other vapour generating boilers (other than central heating hot water boilers capable also of producing low pressure steam); super-heated water boilers :  Steam or other vapour generating boilers : 8402 11 00 Watertube boilers with a steam production exceeding 45 tonnes per hour . 14 5,5  8402 12 00 Watertube boilers with a steam production not exceeding 45 tonnes per hour 14 5,5  8402 19   Other vapour generating boilers, including hybrid boilers : 8402 19 10 Firetube boilers 14 5,5  84021990 Other 14 5,5  8402 20 00  Super-heated water boilers 14 5,5  8402 90 00 - Parts 14 5,5  8403 Central heating boilers other than those of heading No 8402 : 8403 10 - Boilers : 8403 10 10   Of cast iron 17 5,6  8403 10 90 Other 17 5,6  8403 90 - Parts : 8403 90 10 Of cast iron 17 5,6  8403 90 90 Other 17 5,6  8404 Auxiliary plant for use with boilers of heading No 8402 or 8403 (for example, economizers, super-heaters, soot removers, gas recoverers); condensers for steam or other vapour power units : 8404 10 00  Auxiliary plant for use with boilers of heading No 8402 or 8403 14 5,6  8404 20 00  Condensers for steam or other vapour power units 14 5,5  8404 90 00 - Parts 14 5,6  8405 Producer gas or water gas generators, with or without their purifiers ; acetylene gas generators and similar water process gas generators, with or without their purifiers : 84051000 - Producer gas or water gas generators, with or without their purifiers ; acetylene gas generators and similar water process gas generators, with or without their purifiers 14 4,1  8405 90 00 - Parts 14 4,1  8406 Steam turbines and other vapour turbines :  Turbines : 8406 11 00 For marine propulsion 13 5  8406 19 Other :  Steam turbines for electricity generation, of a power : 8406 19 11   Not exceeding 10 000 kW 13 5  8406 19 13 Exceeding 10 000 kW but not exceeding 40 000 kW 13 5  8406 19 15 |   Exceeding 40 000 kW but not exceeding 100 000 kW 13 5  27. 9 . 93 Official Journal of the European Communities 551 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8406 19 19   Exceeding 100 000 kW 13 5  84061990 Other 13 5  840690 - Parts : 84069010 Stator blades, rotors and their blades 13 5  84069090 Other 13 5  8407 Spark-ignition reciprocating or rotary internal combustion piston engines : 8407 10  Aircraft engines : 8407 10 10 For use in civil aircraft (!) 15 (2) Free p/st 8407 10 90 Other 15 (2) 4 p/st  Marine propulsion engines : 8407 21 Outboard motors : Of a cylinder capacity not exceeding 325 cm3 : 8407 2111 Of a power not exceeding 3 kW 18 10 p/st 8407 21 19 Of a power exceeding 3 kW 18 10 p/st Of a cylinder capacity exceeding 325 cm3 : 8407 21 91 Of a power not exceeding 30 kW 18 7 p/st 8407 21 99 Of a power exceeding 30 kW 18 7 p/st 8407 29 Other : 8407 29 10 Used 18 6,9 p/st New, of a power : 8407 29 30 Of less than 100 kW 18 6,9 p/st 8407 29 50     Of 100 kw or more but not exceeding 150 kW 18 6,9 p/st 8407 29 70     Exceeding 1 50 kW but not exceeding 200 kW 18 6,9 p/st 8407 29 90     Exceeding 200 kW 18 6,9 p/st  Reciprocating piston engines of a kind used for the propulsion of vehicles of Chapter 87 : 8407 31 00   Of a cylinder capacity not exceeding 50 cm3 22 5,8 p/st 8407 32 Of a cylinder capacity exceeding 50 cm3 but not exceeding 250 cm3 : 8407 32 10 Of a cylinder capacity exceeding 50 cm3 but not exceeding 125 cm3 22 5,8 p/st 8407 32 90  Of a cylinder capacity exceeding 125 cm3 but not exceeding 250 cm3 22 5,8 p/st 8407 33   Of a cylinder capacity exceeding 250 cm3 but not exceeding 1 000 cm3 : 8407 33 10 For the industrial assembly of: pedestrian-controlled tractors of subheading 8701 10; motor vehicles of heading Nos 8703, 8704 and 8705 (3) 18 4,9 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions. (2) Duty temporarily suspended in respect of engine parts, engines and turbines intended to be fitted in aircraft imported duty free or built within the Community. This suspension is subject to compliance with formalities and conditions laid down in the relevant Community provisions. (3) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 552 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8407 33 90 Other 18 6,9 p/st 8407 34 Of a cylinder capacity exceeding 1 000 cm3 : 8407 34 10 For the industrial assembly of : pedestrian-controlled tractors of subheading 8701 10; motor vehicles of heading No 8703 ; motor vehicles of heading No 8704 with an engine of a cylinder capacity of less than 2 800 cm3 ; motor vehicles of heading No 8705 ( ¢) ... 18 4,9 p/st Other : 84073430 Used 18 6,9 p/st New, of a cylinder capacity : 8407 3491 Not exceeding 1 500 cm3 18 6,9 p/st 8407 34 99 Exceeding 1 500 cm3 18 6,9 p/st 8407 90  Other engines : 8407 90 10 Of a cylinder capacity not exceeding 250 cm3 22 5,8 p/st Of a cylinder capacity exceeding 250 cm3 : 8407 90 50 For the industrial assembly of : pedestrian-controlled tractors of subheading 8701 10; motor vehicles of heading No 8703 ; motor vehicles of heading No 8704 with an engine of a cylinder capacity of less than 2 800 cm3 ; motor vehicles of heading No 8705 ( ¢) ... 18 4,9 p/st Other : 8407 9070 Used 18 6,9 p/st New, of a power : 8407 9091 Not exceeding 10 kW 18 6,9 p/st 8407 9093 Exceeding 10 kW but not exceeding 50 kW 18 6,9 p/st 8407 90 99 Exceeding 50 kW 18 6,9 p/st 8408 Compression-ignition internal combustion piston engines (diesel or semi-diesel engines) : 8408 10  Marine propulsion engines (!) : 8408 10 10 Used 8 5,3 (2) p/st New, of a power : 8408 1021 Not exceeding 15 kW 8 5,3 (2) p/st 8408 10 25 Exceeding 15 kW but not exceeding 50 kW 8 5,3 (2) p/st 8408 10 30 Exceeding 50 kW but not exceeding 100 kW 8 5,3 (2) p/st 8408 10 40 Exceeding 100 kW but not exceeding 200 kW 8 5,3 (2) p/st 8408 10 50 Exceeding 200 kW but not exceeding 300 kW 8 5,3 (2) p/st (0 (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See Annex. 27 . 9 . 93 Official Journal of the European Communities 553 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8408 10 60  Exceeding 300 kW but not exceeding 500 kW 8 5,3 (') p/st 8408 1070 Exceeding 500 kW but not exceeding 1 000 kW 8 5,3 (*) p/st 8408 10 80 Exceeding 1 000 kW but not exceeding 5 000 kW 8 5,3 (') p/st 8408 10 90 Exceeding 5 000 kW 8 5,3 (!) p/st 8408 20  Engines of a kind used for the propulsion of vehicles of Chapter 87 : 8408 20 10 For the industrial assembly of : pedestrian-controlled tractors of subheading 8701 10 ; motor vehicles of heading No 8703 ; motor vehicles of heading No 8704 with an engine of a cylinder capacity of less than 2 500 cm3 ; motor vehicles of heading No 8705 (2) 18 4,9 p/st Other : For wheeled agricultural or forestry tractors, of a power : 8408 20 31 Not exceeding 50 kW 18 6,9 p/st 8408 20 35 Exceeding 50 kW but not exceeding 100 kW 18 6,9 p/st 8408 20 37 Exceeding 100 kW 18 6,9 p/st For other vehicles of Chapter 87, of a power : 8408 20 51 Not exceeding 50 kW 18 6,9 p/st 8408 2055 Exceeding 50 kW but not exceeding 100 kW 18 6,9 p/st 8408 2057 Exceeding 100 kW but not exceeding 200 kW 18 6,9 p/st 8408 20 99 Exceeding 200 kW 18 6,9 p/st 8408 90  Other engines : 8408 9010 For use in civil aircraft (3) 18 Free p/st Other : 8408 90 21 For rail traction 18 6,9 p/st Other : 8408 90 29 Used 18 6,9 p/st New, of a power : 8408 90 31 Not exceeding 15 kW 18 6,9 p/st 8408 90 33 Exceeding 15 kW but not exceeding 30 kW 18 6,9 p/st 8408 90 36 Exceeding 30 kW but not exceeding 50 kW 18 6,9 p/st 8408 90 37 Exceeding 50 kW but not exceeding 100 kW 18 6,9 p/st 8408 90 51 Exceeding 100 kW but not exceeding 200 kW 18 6,9 p/st 8408 90 55 Exceeding 200 kW but not exceeding 300 kW 18 6,9 p/st 8408 90 57 Exceeding 300 kW but not exceeding 500 kW 18 6,9 p/st 8408 9071  Exceeding 500 kW but not exceeding 1 000 kW 18 6,9 p/st 8408 90 75 Exceeding 1 000 kW but not exceeding 5 000 kW 18 6,9 p/st (*) See Annex. (2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (}) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 27 . 9 . 93554 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8408 90 99 Exceeding 5 000 kW 18 6,9 p/st 8409 Parts suitable for use solely or principally with the engines of heading No 8407 or 8408 : 8409 10  For aircraft engines : 8409 10 10 For engines for use in civil aircraft (') 12 (2) Free  840910 90 Other 12 (2) 3,8   Other : 8409 91 00 Suitable for use solely or principally with spark-ignition internal combus ­ tion piston engines 16 4,9  84099900 Other 16 4,9  8410 Hydraulic turbines, water wheels, and regulators therefor :  Hydraulic turbines and water wheels : 8410 11 00   Of a power not exceeding 1 000 kW 15 6  8410 12 00 Of a power exceeding 1 000 kW but not exceeding 10 000 kW 15 6  8410 13 00 Of a power exceeding 10 000 kW 15 6  8410 90  Parts, including regulators : 841090 10 Of cast iron or cast steel 15 6  8410 90 90 Other 15 6  8411 Turbo-jets, turbo-propellers and other gas turbines :  Turbo-jets : 8411 11   Of a thrust not exceeding 25 kN : 8411 11 10 For use in civil aircraft (') 12 (2) Free p/st 8411 11 90 Other 12 (2) 4,4 p/st 8411 12   Of a thrust exceeding 25 kN : For use in civil aircraft (') : 8411 12 11     Of a thrust exceeding 25 kN but not exceeding 44 kN 12 (2) Free p/st 8411 12 13     Of a thrust exceeding 44 kN but not exceeding 132 kN 12 (2) Free p/st 8411 12 19  Of a thrust exceeding 132 kN 12 (2) Free p/st 841112 90 Other 12 (2) 3,8 p/st  Turbo-propellers : 8411 21 Of a power not exceeding 1 100 kW : 8411 21 10 For use in civil aircraft (!) 12 (2) Free p/st 841121 90 Other 15 (2) 5,1 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions. (2) Duty temporarily suspended in respect of engine parts, engines and turbines intended to be fitted in aircraft imported duty free or built within the Community . This suspension is subject to compliance with formalities and conditions laid down in the relevant Community provisions . 55527 . 9 . 93 Official Journal of the European Communities \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8411 22 Of a power exceeding 1 100 kW :  For use in civil aircraft (') : 8411 22 11     Of a power exceeding 1 100 kW but not exceeding 3 730 kW ... 12 (2) Free p/st 8411 22 19 Of a power exceeding 3 730 kW 12 (2) Free p/st 8411 22 90 Other 12 (2) 3,8 p/st  Other gas turbines : 8411 81 Of a power not exceeding 5 000 kW : 8411 81 10 For use in civil aircraft ( i ) 14 Free p/st 84118190 Other 14 5,5 p/st 8411 82   Of a power exceeding 5 000 kW : 841182 10 For use in civil aircraft (') 14 Free p/st Other : 84118291 Of a power exceeding 5 000 kW but not exceeding 20 000 kW . . 14 5,5 p/st 8411 82 93   Of a power exceeding 20 000 kW but not exceeding 50 000 kW . 14 5,5 p/st 8411 82 99 Of a power exceeding 50 000 kW 14 5,5 p/st  Parts : 8411 91 Of turbo-jets or turbo-propellers : 8411 91 10 For use in civil aircraft 0) 14 Free  8411 91 90 Other 12 (2) 3,8  8411 99 Other : 8411 99 10 Of gas turbines, for use in civil aircraft ( J ) 14 Free  841199 90 Other 14 5,5  8412 Other engines and motors : 8412 10  Reaction engines other than turbo-jets : 8412 10 10   For use in civil aircraft ( ¢) 12 (2) Free p/st 8412 1090 Other 12 (2) 4,4 p/st  Hydraulic power engines and motors : 8412 21 Linear acting (cylinders) : 8412 21 10 For use in civil aircraft ( J ) 15 Free   Other : 8412 21 91   Hydraulic systems 15 6  8412 21 99 Other 15 6  8412 29 Other : 8412 29 10 For use in civil aircraft (0 15 Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions. (2) Duty temporarily suspended in respect of engine parts, engines and turbines intended to be fitted in aircraft imported duty free or built within the Community. This suspension is subject to compliance with formalities and conditions laid down in the relevant Community provisions. 556 Official Journal of the European Communities 27 . 9 . 93 \ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5    Other : 8412 29 50 Hydraulic systems 14 7  Other : 8412 29 91 Hydraulic fluid power motors 14 7  8412 29 99 Other 14 7   Pneumatic power engines and motors : 8412 31   Linear acting (cylinders) : 8412 31 10 For use in civil aircraft ( f) 14 Free  8412 31 90 Other 14 7  8412 39 Other : 8412 39 10 For use in civil aircraft (') 14 Free  8412 39 90 Other 14 7  8412 80 - Other : 8412 80 10 Steam or other vapour power engines 13 5  Other : 8412 80 91 For use in civil aircraft ( ¢) 14 Free  8412 8099 Other 14 7  8412 90 - Parts : 8412 90 10 For use in civil aircraft ( 1 ) 14 Free  Other : 8412 90 30 Of reaction engines other than turbo-jets 12 (2) 3,8  8412 9050 Of hydraulic power engines and motors 15 6  8412 9090 Other 14 5,5  8413 Pumps for liquids, whether or not fitted with a measuring device ; liquid elevators :  Pumps fitted or designed to be fitted with a measuring device : 8413 11 00 Pumps for dispensing fuel or lubricants, of the type used in filling-sta ­ tions or in garages 15 4,6 p/st 8413 19 Other : 8413 19 10 For use in civil aircraft ( !) 12 Free  841319 90 Other 15 4,6 p/st 8413 20  Hand pumps, other than those of subheading 8413 11 or 8413 19 : 8413 20 10 For use in civil aircraft (!) 12 Free  8413 20 90   Other 12 4 p/st 8413 30  Fuel, lubricating or cooling-medium pumps for internal combustion piston engines : 8413 30 10 For use in civil aircraft ( ! ) 12 Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . (2) Duty temporarily suspended in respect of engine parts, engines and turbines intended to be fitted in aircraft imported duty free or built within the Community. This suspension is subject to compliance with formalities and conditions laid down in the relevant Community provisions . 55727 . 9 . 93 Official Journal of the European Communities Rate of duty CN code Description autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 5 8413 3090 Other 12 4 p/st 841340 00 - Concrete pumps 12 4 p/st 8413 50  Other reciprocating positive displacement pumps : 8413 50 10   For use in civil aircraft (') 12 Free Other : 8413 50 30 Hydraulic units 12 4 841350 50 Dosing and proportioning pumps 12 4 p/st Other : Piston pumps : 8413 50 71 Hydraulic fluid power 12 4 p/st 8413 50 79 Other 12 4 p/st 8413 50 90 Other 12 4 p/st 8413 60  Other rotary positive displacement pumps : 8413 60 10 For use in civil aircraft ( J ) 12 Free  Other : 8413 60 30 Hydraulic units 12 4  Other : Gear pumps : 8413 6041 Hydraulic fluid power 12 4 p/st 8413 60 49 Other 12 4 p/st   Vane pumps : 8413 60 51 Hydraulic fluid power 12 4 p/st 8413 60 59 Other 12 4 p/st 8413 60 60  Screw pumps 12 4 p/st 8413 60 90 Other 12 4 p/st 8413 70  Other centrifugal pumps : 8413 70 10 For use in civil aircraft ( ! ) 12 Free  Other :  Submersible pumps : 8413 70 21 Single-stage 12 4 p/st 8413 70 29 Multi-stage 12 4 p/st 8413 70 30 Glandless impeller pumps for heating systems and warm water supply 12 4 p/st  Other, with a discharge outlet diameter : 8413 70 40   Not exceeding 15 mm 12 4 p/st   Exceeding 15 mm : 8413 70 50      Channel impeller pumps and side channel pumps 12 4 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions. 558 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Radial flow pumps : Single-stage :  With single entry impeller : 8413 70 61 Monobloc 12 4 p/st 84137069 Other 12 4 p/st 8413 70 70 With more than one entry impeller 12 4 p/st 84137080 Multi-stage 12 4 p/st  Other centrifugal pumps : 841370 91 Single-stage 12 4 p/st 84137099 Multi-stage 12 4 p/st  Other pumps ; liquid elevators : 8413 81 Pumps : 8413 81 10 For use in civil aircraft (!) 12 Free  841381 90 Other 12 4 p/st 8413 8200   Liquid elevators 14 4,1 p/st  Parts : 8413 91 Of pumps : 841391 10 For use in civil aircraft (*) 12 Free  8413 91 90 Other 12 4  841392 00   Of liquid elevators 14 4,1  8414 Air or vacuum pumps, air or other gas compressors and fans ; ventilating or recycling hoods incorporating a fan, whether or not fitted with filters : 8414 10  Vacuum pumps : 8414 10 10 For use in civil aircraft (') 12 Free  Other : 8414 10 30 Rotary piston pumps, sliding vane rotary pumps, molecular drag pumps and Roots pumps 12 4,4 p/st Other : 8414 10 50 Diffusion pumps, cryopumps and adsorption pumps 12 4,4 p/st 8414 10 90 Other 12 4,4 p/st 8414 20  Hand- or foot-operated air pumps : 8414 20 10 For use in civil aircraft ( J) 12 Free  Other : 8414 20 91 Hand pumps for cycles 16 4,4 p/st 8414 20 99 Other 16 4,4 p/st 8414 30  Compressors of a kind used in refrigerating equipment : 8414 30 10   For use in civil aircraft (') 12 Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 27 9 93 Official Journal of the European Communities 559 Rate of duty CN code Description autonomous (%&gt; conventional (%) Supplementary unit 1 2 3 4 5 Other : 8414 30 30 Of a power not exceeding 0,4 kW 12 4,4 p/st    Of a power exceeding 0,4 kW : 84143091 Hermetic or semi-hermetic 12 4,4 p/st 8414 30 99 Other 12 4,4 p/st 8414 40  Air compressors mounted on a wheeled chassis for towing : 841440 10 Giving a flow per minute not exceeding 2 m3 12 4,4 p/st 84144090 Giving a flow per minute exceeding 2 m3 12 4,4 p/st  Fans : 8414 51   Table, floor, wail, window, ceiling or roof fans, with a self-contained electric motor of an output not exceeding 125 W : 8414 51 10    For use in civil aircraft (') 13 Free  8414 5190 Other 19 5,1 p/st 8414 59 Other : 8414 5910 For use in civil aircraft (!) 13 Free  Other : 8414 59 30   Axial fans 13 4,6 p/st 8414 59 50     Centrifugal fans 13 4,6 p/st 8414 59 90 Other 13 4,6 p/st 8414 60 00  Hoods having a maximum horizontal side not exceeding 120 cm 19 5,1 p/st 841480 - Other : 8414 80 10   For use in civil aircraft ( !) 12 Free  Other :  Turbo-compressors : 8414 80 21 Single-stage 12 4,4 p/st 8414 80 29 Multi-stage 12 4,4 p/st    Reciprocating displacement compressors, having a gauge pressure capacity of : Not exceeding 15 bar, giving a flow per hour : 8414 8031 Not exceeding 60 m3 12 4,4 p/st 841480 39 Exceeding 60 m3 12 4,4 p/st Exceeding 15 bar, giving a flow per hour : 84148041 Not exceeding 120 m3 12 4,4 p/st 84148049 Exceeding 120 m3 12 4,4 p/st Rotary displacement compressors : 8414 80 60  Single-shaft 12 4,4 p/st   Multi-shaft : 841480 71    Screw compressors 12 4,4 p/st 8414 80 79 Other 12 4,4 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 560 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 841480 90 Other 12 4,4 p/st 841490 - Parts : 841490 10 For use in civil aircraft (') 12 Free  841490 90 Other 12 4,4  8415 Air conditioning machines, comprising a motor-driven fan and ele ­ ments for changing the temperature and humidity, including those machines in which the humidity cannot be separately regulated : 8415 10 00  Window or wall types, self-contained 13 3,8   Other : 8415 81 Incorporating a refrigerating unit and a valve for reversal of the cooling/heat cycle : 8415 81 10 For use in civil aircraft (&gt;) 12 Free  8415 81 90 Other 12 5,3  8415 82 Other, incorporating a refrigerating unit : 8415 82 10 For use in civil aircraft (! ) 12 Free  8415 82 90 Other 12 5,3  8415 83 Not incorporating a refrigerating unit : 841583 10 For use in civil aircraft (') 12 Free  8415 83 90 Other 12 5,3  8415 90 - Parts : 8415 9010 Of air conditioning machines of subheading 8415 81 , 8415 82 or 8415 83, for use in civil aircraft (!) 12 Free  8415 90 90 Other 12 5,3  8416 Furnace burners for liquid fuel, for pulverized solid fuel or for gas ; mechanical stokers, including their mechanical grates, mechanical ash dischargers and similar appliances : 8416 10  Furnace burners for liquid fuel : 8416 10 10 Incorporating an automatic control device 14 4,1 p/st 841610 90 Other 14 4,1 p/st 841620 00  Other furnace burners, including combination burners 14 4,1  8416 30 00  Mechanical stokers, including their mechanical grates, mechanical ash dischargers and similar appliances 14 4,1  841690 00 - Parts 14 4,1  (I ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions. 27 . 9 . 93 Official Journal of the European Communities 561 II Rate of duty CN code Description autonom (%) ous conventional (%) Supplementary unit 1 2 3 4 5 8417 Industrial or laboratory furnaces and ovens, including incinerators, non-electric : 8417 10 00  Furnaces and ovens for the roasting, melting or other heat-treatment of ores, pyrites or of metals 14 4,1  8417 20 - Bakery ovens, including biscuit ovens : 8417 20 10 Tunnel ovens 14 4,1  8417 20 90 Other 14 4,1  8417 80 - Other : 8417 80 10 Furnaces and ovens for the incineration of rubbish 14 4,1  8417 80 90 Other 14 4,1  8417 9000 - Parts 14 4,1  8418 Refrigerators, freezers and other refrigerating or freezing equipment, electric or other ; heat pumps other than air conditioning machines of heading No 8415 : 8418 10  Combined refrigerator-freezers, fitted with separate external doors : 8418 10 10 For use in civil aircraft (*) 13 Free  8418 10 90 Other 13 3,8 p/st  Refrigerators, household type : 8418 21 Compression-type : 8418 21 10 Of a capacity exceeding 340 litres 13 3 p/st Other : 8418 21 51 Table model 13 3,8 p/st 8418 21 59 Building-in type 13 3,8 p/st Other, of a capacity : 8418 21 91 Not exceeding 250 litres 13 3,8 p/st 8418 21 99 Exceeding 250 litres but not exceeding 340 litres 13 3,8 p/st 8418 2200 Absorption-type, electrical 13 3,8 p/st 8418 29 00 Other 13 3,8 p/st 8418 30  Freezers of the chest type, not exceeding 800 litres capacity : 841830 10 For use in civil aircraft (!) 13 Free  Other : 841830 91 Of a capacity not exceeding 400 litres 13 3,8 p/st 8418 30 99 Of a capacity exceeding 400 litres but not exceeding 800 litres .... 13 3,8 p/st 8418 40  Freezers of the upright type, not exceeding 900 litres capacity : 841840 10 For use in civil aircraft 0 13 Free  Other : 84184091 Of a capacity not exceeding 250 litres 13 3,8 p/st ( 1 ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 562 Official Journal of the European Communities 27 . 9 . 93 l Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 841840 99 Of a capacity exceeding 250 litres but not exceeding 900 litres .... 13 3,8 p/st 8418 50  Other refrigerating or freezing chests, cabinets, display counters, show-cases and similar refrigerating or freezing furniture : Refrigerated show-cases and counters (incorporating a refrigerating unit or evaporator) : 8418 5011 For frozen food storage 13 3,8 p/st 8418 50 19 Other 13 3,8 p/st Other refrigerating furniture : 841850 91 For deep-freezing, other than that of subheadings 8418 30 and 8418 40 13 3,8 p/st 841850 99 Other 13 3,8 p/st  Other refrigerating or freezing equipment ; heat pumps : 8418 61 Compression type units whose condensers are heat exchangers : 8418 61 10 For use in civil aircraft (*) 13 Free  84186190 Other 13 3,8  841869 Other : 8418 69 10  For use in civil aircraft (') 13 Free  Other : 8418 69 91 Absorption heat pumps 13 3,8  841869 99 Other 13 3,8   Parts : 84189100 Furniture designed to receive refrigerating or freezing equipment 13 3,8  841899 Other : 8418 99 10 Evaporators and condensers, excluding those for refrigerators of the household type 13 3  8418 9990 Other 13 3,8  8419 Machinery, plant or laboratory equipment, whether or not electrically heated, for the treatment of materials by a process involving a change of temperature such as heating, cooking, roasting, distilling, recti ­ fying, sterilizing, pasteurizing, steaming, drying, evaporating, vapour ­ izing, condensing or cooling, other than machinery or plant of a kind used for domestic purposes ; instantaneous or storage water heaters, non-electric :  Instantaneous or storage water heaters, non-electric : 8419 11 00 Instantaneous gas water heaters 15 4,4  841919 00 Other 15 4,4  841920 00  Medical, surgical or laboratory sterilizers . 17 5,6   Dryers : 8419 3100 For agricultural products 14 4,1  8419 32 00   For wood, paper pulp, paper or paperboard 14 4,1  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 27 . 9 . 93 Official Journal of the European Communities 563 Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8419 39 00 Other 14 4,1  8419 40 00  Distilling or rectifying plant 14 4,1  8419 50  Heat exchange units : 8419 50 10 For use in civil aircraft (*) 11 Free  8419 50 90 Other 11 3,5  8419 60 00  Machinery for liquefying air or other gases 14 4,1   Other machinery, plant and equipment : 8419 81 For making hot drinks or for cooking or heating food : 84198110 For use in civil aircraft (') 18 Free  Other : 8419 81 91 Percolators and other appliances for making coffee and other hot drinks 18 5,8  8419 81 99 Other 14 4,1  8419 89 Other : 8419 89 10 Cooling towers and similar plant for direct cooling (without a separating wall) by means of recirculated water 14 4,1  8419 89 30 Vacuum-vapour plant for the deposition of metal 14 4,1  8419 89 80 Other 14 4,1  8419 90 - Parts : 8419 90 10 Of heat exchange units, for use in civil aircraft (') 14 Free  8419 9090 Other 14 4,1  8420 Calendering or other rolling machines, other than for metals or glass, and cylinders therefor : 8420 10  Calendering or other rolling machines : 8420 10 10 Of a kind used in the textile industry 13 3,8  8420 10 30 Of a kind used in the paper industry 13 3,8  8420 10 50 Of a kind used in the rubber or plastics industries 13 3,8  8420 10 90 Other 13 3,8   Parts : 8420 91 Cylinders : 8420 9110 Of cast iron 13 3,8  8420 91 30  Of open-die forged steel 13 3,8  842091 90 Other 13 3,8  8420 99 00 Other 13 3,8  0) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . 564 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8421 Centrifuges, including centrifugal dryers ; filtering or purifying ma ­ chinery and apparatus, for liquids or gases :  Centrifuges, including centrifugal diyers : 8421 11 00 Cream separators 13 3,8  842112 00 Clothes-dryers 18 5,3 p/st 8421 19 Other : 8421 19 10 For use in civil aircraft (*) 15 Free  Other : 8421 19 91 Centrifuges of a kind used in laboratories 13 3,8  84211999 Other 13 3,8   Filtering or purifying machinery and apparatus for liquids : 8421 21 For filtering or purifying water : 8421 21 10  For use in civil aircraft ( ! ) 15 Free  8421 21 90 Other 15 4,4  8421 22 00   For filtering or purifying beverages other than water 15 4,4  8421 23   Oil or petrol-filters for internal combustion engines : 8421 23 10 For use in civil aircraft (') 15 Free  8421 23 90 Other 15 4,4  8421 29 Other : 8421 29 10  For use in civil aircraft ( ¢) 15 Free  8421 29 90 Other 15 4,4   Filtering or purifying machinery and apparatus for gases : 8421 31   Intake air filters for internal combustion engines : 8421 31 10  For use in civil aircraft (!) 15 Free  8421 31 90 Other 15 4,4  8421 39 Other : 8421 39 10 For use in civil aircraft (!) 15 Free   Other : 8421 39 30 Machinery and apparatus for filtering or purifying air 15 4,4  Machinery and apparatus for filtering or purifying other gases : 842139 51 By a liquid process 15 4,4  8421 39 55      By an electrostatic process 15 4,4  8421 39 71 By a catalytic process 15 4,4  8421 39 75      By a thermic process 15 4,4  8421 39 99 Other 15 4,4  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions. 27 . 9 . 93 Official Journal of the European Communities 565 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Parts : 8421 91 00 Of centrifuges, including centrifugal dryers 13 3,8  8421 99 00 Other 15 4,4  8422 Dish-washing machines ; machinery for cleaning or drying bottles or other containers ; machinery for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers ; other packing or wrapping machinery ; machinery for aerating beverages :  Dish-washing machines : 84221100 Of the household type 18 4,9 p/st 84221900 Other 18 3,5 p/st 8422 20 00  Machinery for cleaning or drying bottles or other containers 13 3,5  8422 30 00  Machinery for filling, closing, sealing, capsuling or labelling bottles, cans, boxes, bags or other containers ; machinery for aerating beverages 13 3,5  8422 40 00  Other packing or wrapping machinery 13 3,5  8422 90 - Parts : 8422 90 10 Of dish-washing machines 15 3,5  8422 90 90 Other 15 3,5  8423 Weighing machinery (excluding balances of a sensitivity of 5 eg or better), including weight operated counting or checking machines ; weighing machine weights of all kinds : 8423 10  Personal weighing machines, including baby scales ; household scales : 84231010 Household scales 15 4,4 p/st 8423 10 90 Other 15 4,4 p/st 8423 20 00  Scales for continuous weighing of goods on conveyors 15 4,4 p/st 8423 30 00  Constant weight scales and scales for discharging a predetermined weight of material into a bag or container, including hopper scales 15 4,4 p/st  Other weighing machinery : 8423 81 Having a maximum weighing capacity not exceeding 30 kg : 8423 81 10 Check weighers and automatic control machines operating by refer ­ ence to a pre-determined weight 15 4,4 p/st 8423 81 30 Machinery for weighing and labelling pre-packaged goods 15 4,4 p/st 84238150    Shop-scales 15 4,4 p/st 8423 81 90 Other 15 4,4 p/st 8423 82   Having a maximum weighing capacity exceeding 30 kg but not ex ­ ceeding 5 000 kg : 8423 82 10 Check weighers and automatic control machines operating by refer ­ ence to a pre-determined weight 15 4,4 p/st    Other, of a capacity : 8423 8291 Exceeding 30 kg but not exceeding 1 500 kg 15 4,4 p/st 8423 82 99 Exceeding 1 500 kg but not exceeding 5 000 kg 15 4,4 p/st 566 Official Journal of the European Communities 27 . 9 . 93 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8423 89 Other : 8423 8910 Weighbridges 15 4,4 p/st 8423 89 90 Other 15 4,4 p/st 8423 90 00  Weighing machine weights of all kinds ; parts of weighing machinery .... 15 4,4  8424 Mechanical appliances (whether or not hand-operated) for projecting, dispersing or spraying liquids or powders ; fire extinguishers, whether or not charged ; spray guns and similar appliances ; steam or sand blasting machines and similar jet projecting machines : 8424 10  Fire extinguishers, whether or not charged : 8424 10 10 For use in civil aircraft (') 12 Free  Other : 8424 10 91 Of a weight not exceeding 21 kg 12 4,4  8424 10 99 Other 12 4,4  8424 20 - Spray guns and similar appliances : 8424 20 10 Guns for spraying hot materials 12 4,4  8424 20 90 Other 12 4,4  8424 30 - Steam or sand blasting machines and similar jet projecting machines : Water cleaning appliances, with built-in motor : 842430 01 With heating device 12 4,4 p/st Other, of an engine power : 8424 30 05 Not exceeding 7,5 kW 12 . 4,4 p/st 8424 30 09 Exceeding 7,5 kW 12 4,4 p/st Other machines : 8424 30 10 Compressed air operated 12 4,4  8424 30 90 Other 12 4,4   Other appliances : 8424 81   Agricultural or horticultural : 8424 8110 Watering appliances 12 4,4   Other : Portable appliances : 84248131 Without motor 12 4,4 p/st 8424 81 39 With motor 12 4,4 p/st Other : 8424 81 91 Sprayers and powder distributors designed to be mounted on or drawn by agricultural tractors 12 4,4 p/st 8424 81 99 Other 12 4,4 p/st 8424 89 00 Other 12 4,4  8424 90 00 - Parts 12 4,4  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions. 27 . 9 . 93 Official Journal of the European Communities 567 || Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8425 Pulley tackle and hoists other than skip hoists ; winches and capstans ; jacks :  Pulley tackle and hoists other than skip hoists or hoists of a kind used for raising vehicles : 8425 11 Powered by electric motor : 8425 11 10  For use in civil aircraft ( !) 14 Free  84251190 Other 14 4,1 p/st 8425 19 Other : 8425 19 10 For use in civil aircraft (*) 14 Free  Other : 8425 19 91 Manually operated chain hoists 14 4,1 p/st 8425 19 99 Other 14 4,1  8425 20 00  Pit-head winding gear ; winches specially designed for use underground ... 14 4,1   Other winches ; capstans : 8425 31 Powered by electric motor : 8425 3110 For use in civil aircraft ( !) 14 Free  8425 3190 Other 14 4,1 p/st 8425 39 Other : 8425 39 10 For use in civil aircraft (!) 14 Free  Other : 8425 39 91     Powered by internal combustion piston engines 14 4,1 p/st 8425 39 99 Other 14 4,1   Jacks ; hoists of a kind used for raising vehicles : 8425 41 00   Built-in jacking systems of a type used in garages 14 4,1 p/st 8425 42 Other jacks and hoists, hydraulic : 8425 42 10 For use in civil aircraft (*) 14 Free  8425 42 90 Other 14 4,1 p/st 8425 49 Other : 8425 49 10 For use in civil aircraft ( ¢) 14 Free  8425 49 90 Other 14 4,1  8426 Ships' derricks ; cranes, including cable cranes ; mobile lifting frames, straddle carriers and works trucks fitted with a crane :  Overhead travelling cranes, transporter cranes, gantry cranes, bridge cranes, mobile lifting frames and straddle carriers : 8426 11 00 Overhead travelling cranes on fixed support 14 4,1  8426 12 00 Mobile lifting frames on tyres and straddle carriers 14 5,1  8426 19 00 Other 14 4,1  8426 2000  Tower cranes 14 4,1  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 568 Official Journal of the European Communities 27 . 9 . 93 [ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8426 30 00  Portal or pedestal jib cranes 14 4,1   Other machinery, self-propelled : 8426 41 00 On tyres 14 5,8  8426 49 00 Other 14 4,1   Other machinery : 8426 91 Designed for mounting on road vehicles : 8426 91 10 Hydraulic cranes designed for the loading and unloading of the vehicle 14 4,1 p/st 84269190 Other 14 4,1  8426 99 Other : 8426 99 10 For use in civil aircraft 0) 14 Free  84269990 Other 14 4,1  8427 Fork-lift trucks ; other works trucks fitted with lifting or handling equipment : 8427 10 - Self-propelled trucks powered by an electric motor : 8427 10 10 With a lifting height of 1 m or more 16 4,9 p/st 84271090 Other 16 4,9 p/st 8427 20 - Other self-propelled trucks : With a lifting height of 1 m or more : 8427 20 11 Rough terrain fork-lift and other stacking trucks 16 4,9 p/st 8427 20 19 Other 16 4,9 p/st 8427 20 90 Other 16 4,9 p/st 8427 90 00 - Other trucks 14 4,1 p/st 8428 Other lifting, handling, loading or unloading machinery (for example, lifts, escalators, conveyors, teleferics) : 8428 10  Lifts and skip hoists : 8428 10 10 For use in civil aircraft ( ! ) 14 Free  Other : 84281091 Electrically operated 14 4,1  8428 10 99 Other 14 4,1  8428 20  Pneumatic elevators and conveyors : 8428 20 10 For use in civil aircraft ( ! ) 14 Free  Other : 8428 20 30 Specially designed for use in agriculture 14 4,1  Other : 8428 20 91 For bulk materials 14 4,1  8428 20 99 Other 14 4,1  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . 56927 . 9. 93 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other continuous-action elevators and conveyors, for goods or materials : 8428 31 00 Specially designed for underground use 14 4,1  842832 00 Other, bucket type 14 4,1  8428 33 Other, belt type : 8428 33 10 For use in civil aircraft (*) 14 Free  84283390 Other 14 4,1  8428 39 Other : 8428 39 10 For use in civil aircraft (*) 14 Free  Other : 8428 3991 Roller conveyors 14 4,1  8428 3999 Other 14 4,1  84284000  Escalators and moving walkways 14 4,1  8428 50 00  Mine wagon pushers, locomotive or wagon traversers, wagon tippers and similar railway wagon handling equipment 14 4,1  84286000 - Teleferics, chair-lifts, ski-draglines ; traction mechanisms for funiculars .. . 14 4,1  8428 90  Other machinery : 842890 10 For use in civil aircraft 0 14 Free  Other : 842890 30 Rolling-mill machinery; roller tables for feeding and removing products; tilters and manipulators for ingots, balls, bars and slabs . 14 5,6  Other : 8428 90 50 Feeding equipment (excluding cranes) for blast and other indus ­ trial furnaces; forging manipulators 14 4,1  Loaders specially designed for use in agriculture : 84289071 Designed for attachment to agricultural tractors 14 4,1  84289079 Other 14 4,1  Other : 84289091 Mechanical loaders for bulk material 14 4,1  84289099 Other 14 4,1  8429 Self-propelled bulldozers, angledozers, graders, levellers, scrapers, mechanical shovels, excavators, shovel loaders, tamping machines and road rollers :  Bulldozers and angledozers : 84291100 Track laying 15 6,5 p/st 8429 1900 Other 15 6,5 p/st 8429 2000  Graders and levellers 15 6,5 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions. 570 Official Journal of the European Communities 27 . 9 . 93 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8429 30 00 - Scrapers 15 5,8 p/st 8429 40  Tamping machines and road rollers : Road rollers : 84294010 Vibratory 13 3,8 p/st Other : 8429 40 31 For compacting by using pneumatic tyres 13 3,8 p/st 8429 40 39 Other 13 3,8 p/st 8429 40 90 Tamping machines 15 6,5 p/st  Mechanical shovels, excavators and shovel loaders : 8429 51 Front-end shovel loaders : 8429 51 10 Loaders specially designed for underground use 15 6  8429 51 90 Other 15 6  8429 52 00 Machinery with a 360 ° revolving superstructure 15 6,5 p/st 8429 59 00 Other 15 6,5 p/st 8430 Other moving, grading, levelling, scraping, excavating, tamping, com ­ pacting, extracting or boring machinery, for earth, minerals or ores ; pile-drivers and pile-extractors ; snow-ploughs and snow-blowers : 843010 00  Pile-drivers and pile-extractors 15 5,1 p/st 8430 20 00 - Snow-ploughs and snow-blowers 15 5,1 p/st  Coal or rock cutters and tunnelling machinery : 8430 31 00 Self-propelled 15 6,5  843039 00 Other 14 4,1   Other boring or sinking machinery : 8430 41 00 Self-propelled 15 6,5  8430 49 00 Other 9 2,9  8430 50 00  Other machinery, self-propelled 15 6,5   Other machinery, not self-propelled : 8430 61 00   Tamping or compacting machinery 14 4,1 p/st 8430 62 00 Scrapers 14 4,1 p/st 8430 69 00 Other ¢ 14 4,1  8431 Parts suitable for use solely or principally with the machinery of heading Nos 8425 to 8430 : 8431 10 00  Of machinery of heading No 8425 14 4,1  8431 20 00 - Of machinery of heading No 8427 20 5,3   Of machinery of heading No 8428 : 8431 31 00   Of lifts, skip hoists or escalators 14 4,1  8431 39 Other : 8431 39 10  Of rolling-mill machinery of subheading 8428 90 30 14 5,6  27 . 9 . 93 Official Journal of the European Communities 571 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 84313990 Other 14 4,1   Of machinery of heading No 8426, 8429 or 8430 : 8431 41 00 Buckets, shovels, grabs and grips 15 5,3  84314200 Bulldozer or angledozer blades 15 5,8  8431 43 00 Parts for boring or sinking machinery of subheading No 8430 41 or 8430 49 9 2,9  8431 49 Other : 8431 49 20 Of cast iron or cast steel 15 5,2  84314980 Other 15 5,2  8432 Agricultural, horticultural or forestry machinery for soil preparation or cultivation ; lawn or sports-ground rollers : 8432 10  Ploughs : 8432 10 10 Mouldboard 11 3,5 p/st 8432 10 90 Other 11 3,5 p/st  Harrows, scarifiers, cultivators, weeders and hoes : 8432 21 00 Disc harrows 11 3,5 p/st 8432 29   Other : 8432 29 10 Scarifiers and cultivators 11 3,5 p/st 8432 29 30 Harrows 11 3,5 p/st 8432 29 50 Rotovators 11 3,5 p/st 8432 29 90 Other 11 3,5 p/st 8432 30  Seeders, planters and transplanters : Seeders : 8432 30 11 Central driven precision spacing seeders 11 3,5 p/st 8432 30 19 Other 11 3,5 p/st 8432 30 90 Planters and transplanters 11 3,5 p/st 8432 40  Manure spreaders and fertilizer distributors : 8432 40 10 Mineral or chemical fertilizer distribution 11 3,5 p/st 8432 40 90 Other 11 3,5 p/st 8432 80 00  Other machinery 11 3,5  8432 90 - Parts : 8432 90 10 Ploughshares 11 3,5    Other : 8432 90 91 Of cast iron or cast steel 11 3,5  8432 90 99 Other 11 3,5  572 Official Journal of the European Communities 27 . 9 . 93 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8433 Harvesting or threshing machinery, including straw or fodder balers ; grass or hay mowers ; machines for cleaning, sorting or grading eggs, fruit or other agricultural produce, other than machinery of heading No 8437 :  Mowers for lawns, parks or sports grounds : 8433 11 Powered, with the cutting device rotating in a horizontal plane : 8433 11 10 Electric 11 3,5 p/st Other : Self-propelled : 8433 11 51 With a seat 11 3,5 p/st 8433 11 59 Other 11 3,5 p/st 84331190 Other 11 3,5 p/st 8433 19 Other : With motor : 8433 19 10 Electric 11 3,5 p/st Other :    Self-propelled : 8433 19 51    With a seat 11 3,5 p/st 843319 59 Other 11 3,5 p/st 8433 19 70 Other 11 3,5 p/st 8433 19 90 Without motor 11 3,5 p/st 8433 20  Other mowers, including cutter bars for tractor mounting : 8433 20 10   With motor 11 3,5 p/st   Other :  Designed to be carried on or hauled by a tractor : 8433 20 51  With the cutting device rotating in a horizontal plane 11 3,5 p/st 8433 20 59   Other 11 3,5 p/st 8433 20 90 Other 11 3,5 p/st 8433 30  Other haymaking machinery : 8433 30 10 Turners, side delivery rakes, and tedders 11 3,5 p/st 8433 30 90 Other 11 3,5 p/st 8433 40 - Straw or fodder balers, including pick-up balers : 8433 40 10   Pick-up balers 11 3,5 p/st 8433 40 90 Other 11 3,5 p/st  Other harvesting machinery ; threshing machinery : 8433 51 00   Combine harvester-threshers 11 3,5 p/st 8433 52 00   Other threshing machinery 11 3,5 p/st 8433 53   Root or tuber harvesting machines : 8433 53 10 Potato-diggers and potato harvesters 11 3,5 p/st 57327 . 9 . 93 Official Journal of the European Communities I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8433 53 30  Beet-topping machines and beet harvesters 11 3,5 p/st 8433 53 90 Other 11 3,5 p/st 8433 59 Other : Forage harvesters : 8433 5911 Self-propelled 11 3,5 p/st 8433 5919 Other 11 3,5 p/st 843359 30 Grape harvesters 11 3,5 p/st 8433 59 80 Other 11 3,5 p/st 8433 60 - Machines for cleaning, sorting or grading eggs, fruit or other agricultural produce : 8433 60 10 Machines for sorting or grading eggs 11 3,5 p/st 8433 60 90 Other 11 3,5  8433 90 00 - Parts 11 3,5  8434 Milking machines and dairy machinery : 8434 10 00  Milking machines 11 4,1  8434 20 00  Dairy machinery 11 4,1  84349000 - Parts 11 4,1  8435 Presses, crushers and similar machinery used in the manufacture of wine, cider, fruit juices or similar beverages : 8435 10  Machinery : 8435 10 10   Presses 12 4  8435 10 90 Other 12 4  8435 90 00 - Parts 12 4  8436 Other agricultural, horticultural, forestry, poultry-keeping or bee ­ keeping machinery, including germination plant fitted with mechanical or thermal equipment ; poultry incubators and brooders : 8436 10  Machinery for preparing animal feedingstuffs : 8436 10 10 Crushers and other mills for cereals, beans, peas and the like 12 3,8 p/st 84361090 Other 12 3,8   Poultry-keeping machinery ; poultry incubators and brooders : 8436 21 00   Poultry incubators and brooders 12 3,8  8436 29 00 Other 12 3,8  8436 80  Other machinery : 8436 80 10 Forestry machinery 12 3,8 p/st   Other : 8436 80 91  Automatic drinking bowls 12 3,8 p/st 8436 80 99 Other 12 3,8  574 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Parts : 8436 91 00 Of poultry-keeping machinery or poultry incubators and brooders .... 12 3,8  8436 99 00 Other 12 3,8  8437 Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables ; machinery used in the milling industry or for the working of cereals or dried leguminous vegetables, other than farm-type machinery : 8437 10 00 - Machines for cleaning, sorting or grading seed, grain or dried leguminous vegetables 12 3,7 p/st 8437 80 00  Other machinery 13 4,6  8437 90 00 - Parts 12 3,7  8438 Machinery, not specified or included elsewhere in this chapter, for the industrial preparation or manufacture of food or drink, other than machinery for the extraction or preparation of animal or fixed vegetable fats or oils : 8438 10  Bakery machinery and machinery for the manufacture of macaroni, spaghetti or similar products : 8438 10 10 Bakery machinery 13 3,8  8438 10 90 Machinery for the manufacture of macaroni, spaghetti or similar products 13 3,8  8438 20 00  Machinery for the manufacture of confectionery, cocoa or chocolate .... 13 3,8  8438 30 00  Machinery for sugar manufacture 13 3,8  8438 40 00  Brewery machinery 13 3,8  8438 50 00  Machinery for the preparation of meat or poultry 13 3,8  8438 60 00  Machinery for the preparation of fruits, nuts or vegetables 13 3,8  8438 80  Other machinery : 8438 80 10   For the preparation of tea or coffee 13 3,8  Other : 8438 80 91  For the preparation or manufacture of drink 13 3,8  8438 80 99 Other 13 3,8  8438 90 00 - Parts 13 3,8  8439 Machinery for making pulp of fibrous cellulosic material or for making or finishing paper or paperboard : 8439 10 00  Machinery for making pulp of fibrous cellulosic material 14 4,1  8439 20 00  Machinery for making paper or paperboard 12 3,8  8439 30 00  Machinery for finishing paper or paperboard 14 4,1   Parts : 8439 91 Of machinery for making pulp of fibrous cellulosic material : 8439 9110    Of cast iron or cast steel 14 4,1  27 . 9 . 93 Official Journal of the European Communities 575 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 84399190 Other 14 4,1  843999 Other : 843999 10 Of cast iron or cast steel 13 3,9  8439 99 90 Other 13 3,9  8440 Book-binding machinery, including book-sewing machines : 8440 10  Machinery : 8440 10 10 Folding machines 11 3,5  8440 10 20 Collating machines and gathering machines 11 3,5  8440 10 30 Sewing, wire stitching and stapling machines 11 3,5  8440 10 40 Unsewn (perfect) binding machines 11 3,5  8440 10 90 Other 11 3,5  84409000 - Parts 11 3,5  8441 Other machinery for making up paper pulp, paper or paperboard, including cutting machines of all kinds : 8441 10  Cutting machines : 8441 10 10 Combined reel slitting and re-reeling machines 13 3,8  8441 10 20 Other slitting and cross cutting machines 13 3,8  8441 10 30   Guillotines 13 3,8  8441 10 90 Other 13 3,8  8441 2000 - Machines for making bags, sacks or envelopes 13 3,8  8441 30 00 - Machines for making cartons, boxes, cases, tubes, drums or similar con ­ tainers, other than by moulding 13 3,8  8441 40 00 - Machines for moulding articles in paper pulp, paper or paperboard 13 3,8  8441 80 00  Other machinery 13 3,8  8441 90 - Parts : 8441 90 10 Of cutting machines 13 3,8  8441 90 90 Other 13 3,8  8442 Machinery, apparatus and equipment (other than the machine-tools of heading Nos 8456 to 8465), for type-founding or type-setting, for preparing or making printing blocks, plates, cylinders or other prin ­ ting components ; printing type, blocks, plates, cylinders and other printing components ; blocks, plates, cylinders and lithographic stones, prepared for printing purposes (for example, planed, grained or polished) : 844210 00  Phototype-setting and composing machines 13 4,1 p/st 8442 20  Machinery, apparatus and equipment for type-setting or composing by other processes, with or without founding device : 8442 20 10 For founding and setting (for example, linotypes, monotypes, inter ­ types) 6 2,2 p/st 8442 20 90 Other 13 4,1 p/st 8442 30 00  Other machinery, apparatus and equipment 14 4,1  27 . 9 . 93576 Official Journal of the European Communities \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 84424000  Parts of the foregoing machinery, apparatus or equipment 14 4,1  8442 50  Printing type, blocks, plates, cylinders and other printing components ; blocks, plates, cylinders and lithographic stones, prepared for printing purposes (for example, planed, grained or polished) : With printing image : r 8442 50 21 For relief printing 15 4,5  r 8442 50 23 For planographic printing 15 4,5  f 84425029 Other 15 4,5  r 8442 50 80 Other 15 4,5  8443 Printing machinery ; machines for uses ancillary to printing :  Offset printing machinery : 84431100 Reel fed 11 3 p/st 8443 12 00   Sheet fed, office type (sheet size not exceeding 22 x 36 cm) 11 3 p/st 8443 19 Other : Sheet fed : t 8443 19 10 Used 11 3 p/st New, taking sheets of a size : t 8443 19 31  Not exceeding 52 x 74 cm 11 3 p/st t 84431935 Exceeding 52 x 74 cm but not exceeding 74 x 107 cm ... . 11 3 p/st t 84431939 Exceeding 74 x 107 cm 11 3 p/st 84431990 Other 11 3 p/st  Letterpress printing machinery, excluding flexographic printing : 84432100 Reel fed 11 3 p/st 8443 2900 Other 11 3 p/st 8443 30 00  Flexographic printing machinery 11 3 p/st 8443 40 00 - Gravure printing machinery 11 3 p/st 8443 50  Other printing machinery : t 8443 50 20 For printing textile materials 11 3 p/st t 8443 50 80 Other 11 3 p/st 8443 60 00  Machines for uses ancillary to printing 13 3  844390 - Parts : 8443 90 10   Of cast iron or cast steel 11 3  8443 90 90 Other 11 3  8444 00 Machines for extruding, drawing, texturing or cutting man-made textile materials : 8444 00 10  Machines for extruding 12 3,8 p/st 84440090 - Other 12 3,8 p/st 57727 . 9 . 93 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8445 Machines for preparing textile fibres ; spinning, doubling or twisting machines and other machinery for producing textile yarns ; textile reeling or winding (including weft-winding) machines and machines for preparing textile yarns for use on the machines of heading No 8446 or 8447 :  Machines for preparing textile fibres : 84451100   Carding machines 12 3,8 p/st 8445 12 00 Combing machines 12 3,8 p/st 8445 13 00 Drawing or roving machines 12 3,8 p/st 84451900 Other 12 3,8 p/st 8445 20 00  Textile spinning machines 12 3,8  8445 30 - Textile doubling or twisting machines : 8445 30 10 Textile doubling machines 12 3,8 p/st 8445 30 90 Textile twisting machines 12 3,8 p/st 8445 40 00  Textile winding (including weft-winding) or reeling machines 12 3,8 p/st 8445 90 00 - Other 13 3,8 p/st 8446 Weaving machines (looms) : 8446 10 00  For weaving fabrics of a width not exceeding 30 cm 11 3,5 p/st  For weaving fabrics of a width exceeding 30 cm, shuttle type : 8446 21 00 Power looms 11 3,5 p/st 8446 29 00 Other 11 3,5 p/st 8446 30 00  For weaving fabrics of a width exceeding 30 cm, shuttleless type 11 3,5 p/st 8447 Knitting machines, stitch-bonding machines and machines for making gimped yarn, tulle, lace, embroidery, trimmings, braid or net and machines for tufting :  Circular knitting machines : 8447 11 With cylinder diameter not exceeding 165 mm : 8447 11 10 Working with latch needles 13 4,4 p/st 8447 11 90 Other 13 4,4 p/st 8447 12 With cylinder diameter exceeding 165 mm : 8447 12 10    Working with latch needles 13 4,4 p/st 8447 12 90 Other 13 4,4 p/st 8447 20  Flat knitting machines ; stitch-bonding machines : 8447 20 10 Hand operated 13 4,4 p/st Other : 8447 20 92    Warp knitting machines (including Raschel type); stitch-bonding machines 13 4,4 p/st 8447 2098 Other 13 4,4 p/st 8447 90 00 - Other 10 3,2 p/st 578 Official Journal of the European Communities 27 . 9 . 93  Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8448 Auxiliary machinery for use with machines of heading No 8444, 8445, 8446 or 8447 (for example, dobbies, Jacquards, automatic stop motions, shuttle changing mechanisms); parts and accessories suitable for use solely or principally with the machines of this heading or of heading No 8444, 8445, 8446 or 8447 (for example, spindles and spindle flyers, card clothing, combs, extruding nipples, shuttles, healds and heald-frames, hosiery needles) :  Auxiliary machinery for machines of heading No 8444, 8445, 8446 or 8447 : 8448 11 00 Dobbies and Jacquards ; card reducing, copying, punching or assembling machines for use therewith 12 3,8  8448 1900 Other 12 3,8  8448 20  Parts and accessories of machines of heading No 8444 or of their auxiliary machinery : 8448 20 10 Of cast iron or cast steel 12 3,8  8448 20 90 Other 12 3,8   Parts and accessories of machines of heading No 8445 or of their auxiliary machinery : 8448 31 00 Card clothing 12 3,8  8448 32 00 Of machines for preparing textile fibres, other than card clothing .... 12 3,8  8448 33   Spindles, spindle flyers, spinning rings and ring travellers : 8448 3310    Spindles and spindle flyers 12 3,8  8448 33 90    Spinning rings and ring travellers 12 3,8  8448 39 00 Other 12 3,8   Parts and accessories of weaving machines (looms) or of their auxiliary machinery : 8448 41 00 Shuttles 12 3,8  8448 42 00 Reeds for looms, healds and heald-frames 12 3,8  8448 49 00 Other 12 3,8   Parts and accessories of machines of heading No 8447 or of their auxiliary machinery : 8448 51 Sinkers, needles and other articles used in forming stitches : 8448 5110 Sinkers 12 3,8  8448 51 90 Other 12 3,8  8448 59 00 Other 12 3,8  8449 0000 Machinery for the manufacture or finishing of felt or nonwovens in the piece or in shapes, including machinery for making felt hats ; blocks for making hats 13 3,8  27. 9 . 93 Official Journal of the European Communities 579 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8450 Household or laundry-type washing machines, including machines which both wash and dry :  Machines, each of a dry linen capacity not exceeding 10 kg : 8450 11 Fully-automatic machines : Each of a dry linen capacity not exceeding 6 kg : 84501111 Front-loading machines 19 5,1 p/st  84501119     Top-loading machines 19 5,1 p/st 8450 11 90 Each of a dry linen capacity exceeding 6 kg but not exceeding 10 kg 19 5,1 p/st 8450 12 00 Other machines, with built-in centrifugal drier 19 5,1 p/st 8450 19 00 Other 19 5,1 p/st 8450 20 00  Machines, each of a dry linen capacity exceeding 10 kg 13 3,8 p/st 8450 90 00 - Parts 19 5,1  8451 Machinery (other than machines of heading No 8450) for washing, cleaning, wringing, drying, ironing, pressing (including fusing presses), bleaching, dyeing, dressing, finishing, coating or impregnating textile yarns, fabrics or made up textile articles and machines for applying the paste to the base fabric or other support used in the manufacture of floor coverings such as linoleum ; machines for reeling, unreeling, folding, cutting or pinking textile fabrics : 845110 00  Dry-cleaning machines 13 3,8   Drying machines : 8451 21 Each of a dry linen capacity not exceeding 10 kg : 8451 21 10    Each of a dry linen capacity not exceeding 6 kg 13 3,8  8451 21 90 Each of a dry linen capacity exceeding 6 kg but not exceeding 10 kg 13 3,8  8451 29 00 Other 13 3,8  8451 30  Ironing machines and presses (including fusing presses) :   Electrically heated, of a power : 8451 30 10    Not exceeding 2 500 W 16 4,6 p/st 8451 30 30    Exceeding 2 500 W 16 4,6 p/st 8451 30 80 Other 16 4,6 p/st 8451 40 00  Washing, bleaching or dyeing machines 13 3,8  8451 50 00  Machines for reeling, unreeling, folding, cutting or pinking textile fabrics .13 3,8  8451 80  Other machinery : 8451 80 10   Machines used in the manufacture of linoleum or other floor coverings for applying the paste to the base fabric or other support 13 3,8  8451 80 30 Machines for dressing or finishing 13 3,8  580 Official Journal of the European Communities 27 . 9 . 93 il Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 »4518080 Other 13 3,8  8451 90 00 - Parts 13 3,8  8452 Sewing machines, other than book-sewing machines of heading No 8440 ; furniture, bases and covers specially designed for sewing ma ­ chines ; sewing machine needles : 8452 10  Sewing machines of the household type : Sewing machines (lock-stitch only), with heads of a weight not ex ­ ceeding 16 kg without motor or 17 kg including the motor; sewing machine heads (lock-stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor : 8452 10 11 Sewing machines having a value (not including frames, tables or furniture) of more than ECU 65 each 12 6 p/st 8452 10 19 Other 12  p/st 8452 10 90   Other sewing machines and other sewing machine heads 12 4,4 p/st  Other sewing machines : 8452 2100 Automatic units 12 4,4 p/st 8452 29 00 Other 12 4,4 p/st 8452 30 00  Sewing machine needles 14 4,9  8452 40 00 - Furniture, bases and covers for sewing machines and parts thereof 12 5,8  8452 90 00  Other parts of sewing machines 12 5,8  8453 Machinery for preparing, tanning or working hides, skins or leather or for making or repairing footwear or other articles of hides, skins or leather, other than sewing machines : 8453 10 00  Machinery for preparing, tanning or working hides, skins or leather 13 4,1  8453 20 00 - Machinery for making or repairing footwear 13 4,1  8453 80 00  Other machinery 13 4,1  8453 90 00 - Parts 13 4,1  8454 Converters, ladles, ingot moulds and casting machines, of a kind used in metallurgy or in metal foundries : 8454 10 00  Converters 13 3,8  8454 20  Ingot moulds and ladles : Ingot moulds : 8454 20 11 Of cast iron 13 3,8  8454 20 19 Other 13 3,8  8454 20 90 Ladles 13 3,8  8454 30  Casting machines : 8454 30 10 For casting under pressure 13 3,8  8454 30 90 Other 13 3,8  8454 90 00 - Parts 13 3,8  27 . 9 . 93 Official Journal of the European Communities 581 l Rate of duty l CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8455 Metal-rolling mills and rolls therefor : 845510 00 - Tube mills 13 4,9   Other rolling mills : 8455 21 00 Hot or combination hot and cold 13 4,9  8455 22 00 Cold 13 4,9  8455 30  Rolls for rolling mills : 8455 30 10 Of cast iron 13 4,9    Of open-die forged steel : 8455 30 31 Hot-rolling work-rolls ; hot-rolling and cold-rolling back-up rolls . . 13 4,9  8455 30 39 Cold-rolling work-rolls 13 4,9  8455 30 90 Of cast or wrought steel 13 4,9  8455 90 00 - Other parts 13 4,9  8456 Machine-tools for working any material by removal of material, by laser or other light or photon beam, ultrasonic, electro-discharge, electro-chemical, electron beam, ionic-beam or plasma arc processes : 8456 10 00 - Operated by laser or other light or photon beam processes IS 5,1 p/st 8456 20 00  Operated by ultrasonic processes 15 4,4 p/st 8456 30  Operated by electro-discharge processes : Numerically controlled :  8456 30 11 Wire-cut 15 4,4 p/st - 8456 30 19 Other 15 4,4 p/st 8456 30 90 Other 15 4,4 p/st 8456 90 00 - Other 15 4,4 p/st 8457 Machining centres, unit construction machines (single station) and multi-station transfer machines, for working metal : 8457 10  Machining centres : r 8457 10 10 Horizontal 10 5 p/st r 845710 90 Other 10 5 p/st 8457 20 00  Unit construction machines (single station) 10 5 p/st 8457 30 00  Multi-station transfer machines 10 5 p/st 8458 Lathes for removing metal :  Horizontal lathes : 8458 11 Numerically controlled : 8458 11 10 Centre lathes, multi-tool lathes and copying lathes 10 5 p/st Other : 8458 11 91   Automatic lathes and capstan and turret lathes 10 5 p/st 8458 11 99 Other 10 5 p/st 582 Official Journal of the European Communities 27 . 9 . 93 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8458 19 Other : 8458 19 10 Centre lathes, multi-tool lathes and copying lathes 10 4,9 p/st Other : 8458 1991 Automatic lathes and capstan and turret lathes 10 4,9 p/st 8458 19 99 Other 10 4,9 p/st  Other lathes : 8458 91 Numerically controlled : 8458 9110 Vertical lathes 10 5 p/st 8458 91 90 Other 10 5 p/st 8458 99 Other : 8458 99 10 Vertical lathes 10 4,9 p/st 8458 99 90 Other 10 4,9  8459 Machine-tools (including way-type unit head machines) for drilling, boring, milling, threading or tapping by removing metal, other than lathes of heading No 8458 : 8459 10 00 - Way-type unit head machines 10 5,1 p/st  Other drilling machines : 8459 21 Numerically controlled : 8459 2110 Radial 10 5 p/st Other : 8459 21 91     Multi-spindle 10 5 p/st 8459 21 99 Other 10 5 p/st 8459 29 Other : 8459 29 10 Radial 12 5,3 p/st Other : 8459 29 91 Multi-spindle 12 5,3 p/st 8459 29 99 Other 12 5,3 p/st  Other boring-milling machines : 8459 31 00   Numerically controlled . 8 4,2 p/st 8459 39 00 Other 8 3 p/st 8459 40  Other boring machines : 8459 40 10 Numerically controlled 8 4,2 p/st 8459 40 90 Other 8 3 p/st  Milling machines, knee-type : 8459 51 00   Numerically controlled 10 5 p/st 8459 59 00 Other 12 5,3 p/st  Other milling machines : 8459 61   Numerically controlled : 8459 6110  Tool milling machines 10 5 p/st Other : 8459 61 91   Piano-milling machines 10 5 p/st 27 . 9 . 93 Official Journal of the European Communities 583 Rate of duty CN code Description autonomous (%) conventional (%&gt; Supplementary unit 1 2 3 4 5 8459 61 99 Other 10 5 p/st 8459 69 Other : 8459 6910 Tool milling machines 12 5,3 p/st    Other : 8459 6991 Piano-milling machines 12 5,3 p/st 8459 6999 Other 12 5,3 p/st 8459 70 00  Other threading or tapping machines 9 4,9 p/st 8460 Machine-tools for deburring, sharpening, grinding, honing, lapping, polishing or otherwise finishing metal, sintered metal carbides or cermets by means of grinding stones, abrasives or polishing products, other than gear cutting, gear grinding or gear finishing machines of heading No 8461 :  Fiat-surface grinding machines, in which the positioning in any one axis can be set up to an accuracy of at least 0,01 mm : 84601100 Numerically controlled 10 5 p/st 8460 1900 Other 10 4,9 p/st  Other grinding machines, in which the positioning in any one axis can be set up to an accuracy of at least 0,01 mm : 8460 21 Numerically controlled : 8460 2110    For cylindrical surfaces 10 5 p/st 8460 21 90 Other 10 5 p/st 8460 29 Other : 8460 2910 For cylindrical surfaces 10 4,9 p/st 8460 29 90 Other 10 4,9 p/st  Sharpening (tool or cutter grinding) machines : 8460 31 00 Numerically controlled 4 2,5 p/st 8460 39 00 Other 4 2,2 p/st 8460 40 00  Honing or lapping machines 10 4,9 p/st 846090 - Other : 8460 90 10   Fitted with a micrometric adjusting system, in which the positioning in any one axis can be set up to an accuracy of at least 0,01 mm 10 4,9 p/st 846090 90 Other 4 2,2 p/st 8461 Machine-tools for planing, shaping, slotting, broaching, gear cutting, gear grinding or gear finishing, sawing, cutting-off and other machine ­ tools working by removing metal, sintered metal carbides or cermets, not elsewhere specified or included : 8461 10 00  Planing machines 8 5 p/st 8461 20 00  Shaping or slotting machines 6 2,5 p/st 8461 30 00  Broaching machines 6 2,5 p/st 584 Official Journal of the European Communities 27 . 9 . 93 ||\ Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8461 40  Gear cutting, gear grinding or gear finishing machines : Gear cutting machines (including abrasive gear cutting machines) : For cutting cylindrical gears : 8461 40 11 Numerically controlled 10 4,9 p/st 8461 40 19 Other 10 4,9 p/st  For cutting other gears : 8461 40 31 Numerically controlled 6 3,5 p/st 8461 40 39 Other 6 3,5 p/st   Gear-finishing machines : Fitted with a micrometric adjusting system, in which the positioning in any one axis can be set up to an accuracy of at least 0,01 mm : 846140 71 Numerically controlled 10 5 p/st 846140 79 Other 10 5 p/st 8461 40 90 Other 4 2,2 p/st 8461 50  Sawing or cutting-off machines : Sawing machines : 8461 50 11  Circular saws 6 2,2 p/st 8461 50 19 Other 6 2,2 p/st 8461 50 90 Cutting-off machines 6 2,2 p/st 8461 90 00  Other 9 4,9 p/st 8462 Machine-tools (including presses) for working metal by forging, hammering or die-stamping ; machine-tools (including presses) for working metal by bending, folding, straightening, flattening, shearing, punching or notching ; presses for working metal or metal carbides, not specified above : 8462 10  Forging or die-stamping machines (including presses) and hammers : 8462 10 10 Numerically controlled 6 4,4 p/st 8462 10 90 Other 6 2,5 p/st  Bending, folding, straightening or flattening machines (including presses) : 8462 21   Numerically controlled : 8462 21 10  For working flat products 8 4 p/st 8462 21 90 Other 8 4 p/st 8462 29 - - Other : 8462 29 10 For working flat products 8 2,5 p/st Other : 8462 29 91 Hydraulic 8 2,5 p/st 8462 29 99 Other 8 2,5 p/st 27 . 9 . 93 Official Journal of the European Communities 585 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 3  Shearing machines (including presses), other than combined punching and shearing machines : 8462 31 Numerically controlled : 8462 3110 For working flat products 8 4 p/st 8462 31 90 Other 8 4 p/st 8462 39 Other : 8462 39 10  For working flat products 8 2,5 p/st Other : 8462 39 91 Hydraulic 8 2,5 p/st 8462 39 99 Other 8 2,5 p/st  Punching or notching machines (including presses), including combined punching and shearing machines : 8462 41 Numerically controlled : 8462 41 10 For working flat products 8 4 p/st 846241 90 Other 8 4 p/st 846249 Other : 8462 49 10 For working flat products 8 2,5 p/st 8462 49 90 Other 8 2,5 p/st  Other : 8462 91 Hydraulic presses : 8462 91 10 Presses for moulding metallic powders by sintering or presses for compressing scrap metal into bales 15 4,4 p/st Other : 8462 91 50 Numerically controlled 12 5,5 p/st Other : 84629191 For making rivets, bolts and screws 12 5 p/st 8462 91 99 Other 12 5 p/st 8462 99 Other : 8462 99 10 Presses for moulding metallic powders by sintering or presses for compressing scrap metal into bales 15 4,4 p/st Other : 8462 99 50 Numerically controlled 12 5,5 p/st Other : 8462 99 91 For making rivets, bolts and screws 12 5 p/st 8462 99 99 Other 12 5 p/st 8463 Other machine-tools for working metal, sintered metal carbides or cermets, without removing material ¢ 8463 10  Draw-benches for bars, tubes, profiles, wire or the like : 8463 10 10 Draw-benches for wire 9 4,9 p/st 8463 1090 Other 9 4,9 p/st 586 Official Journal of the European Communities 27 . 9 . 93 || Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8463 20 00  Thread-rolling machines 9 4,9 p/st 8463 30 00 - Machines for working wire 9 4,9 p/st 846390 - Other : 8463 90 10 For working flat products 9 4,9 p/st 8463 90 90 Other 9 4,9 p/st 8464 Machine-tools for working stone, ceramics, concrete, asbestos-cement or like mineral materials or for cold working glass : 84641000  Sawing machines 13 3,8 p/st 8464 20  Grinding or polishing machines : For working glass : 8464 2011 Optical glass 13 3,8 p/st 8464 20 19 Other 13 3,8  8464 20 90 Other 13 3,8  8464 90 00 - Other 13 3,8  8465 Machine-tools (including machines for nailing, stapling, glueing or otherwise assembling) for working wood, cork, bone, hard rubber, hard plastics or similar hard materials : 8465 10  Machines which can carry out different types of machining operations without tool change between such operations : 8465 10 10 With manual transfer of workpiece between each operation 11 5,8 p/st 8465 10 90 With automatic transfer of workpiece between each operation 11 5,8 p/st  Other : 8465 91 Sawing machines : 8465 91 10 Band saws 11 5,8 p/st 8465 91 20 Circular saws 11 5,8 p/st 8465 91 90 Other 11 5,8 p/st 8465 92 00 Planing, milling or moulding (by cutting) machines 11 5,8 p/st 8465 93 00 Grinding, sanding or polishing machines 11 5,8 p/st 8465 94 00 Bending or assembling machines 11 5,8 p/st 8465 95 00 Drilling or morticing machines 11 5,8 p/st 8465 96 00 Splitting, slicing or paring machines 11 5,8 p/st 8465 99 Other : 8465 99 10 Lathes 11 5,8 p/st 8465 99 90 Other 11 5,8 p/st 27 . 9 . 93 Official Journal of the European Communities 587 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8466 Parts and accessories suitable for use solely or principally with the machines of heading Nos 8456 to 8465, including work or tool holders, self-opening dieheads, dividing heads and other special at ­ tachments for machine-tools ; tool holders for any type of tool for working in the hand : 8466 10 - Tool holders and self-opening dieheads :   Tool holders : 8466 10 10 Arbors, collets and sleeves 8 2,9  Other : 8466 10 31 For lathes 8 2,9  8466 10 39 Other 8 2,9  8466 10 90 Self-opening dieheads 8 2,9  8466 20 - Work holders : 8466 20 10 Jigs and fixtures for specific applications; sets of standard jig and fixture components 8 2,9  Other : 8466 20 91 For lathes 8 2,9  8466 20 99 Other 8 2,9  8466 30 00  Dividing heads and other special attachments for machine-took 8 2,9   Other : 8466 91   For machines of heading No 8464 : 8466 91 20  Of cast iron or cast steel 8 2,9  8466 91 80 Other 8 2,9  8466 92 For machines of heading No 8465 : 8466 92 20 Of cast iron or cast steel 8 2,9  8466 92 80 Other 8 2,9  8466 93 For machines of heading Nos 8456 to 8461 : 8466 93 20    Of cast iron or cast steel 8 2,9  846693 80 Other 8 2,9  8466 94 00 For machines of heading No 8462 or 8463 8 2,9  8467 Tools for working in the hand, pneumatic or with self-contained non-electric motor :  Pneumatic : 8467 11   Rotary type (including combined rotary-percussion) : 8467 11 10  Metal working 13 3  84671190 Other , . . . . 13 3  8467 19 Other : 8467 19 10 Concrete vibrators 13 3 p/st 846719 90 Other 13 3   Other tools : 8467 81 00   Chain saws 13 3 p/st 8467 89 00 Other 13 3  27 . 9. 93588 Official Journal of the European Communities Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Parts : 84679100 Of chain saws 13 3  8467 92 00 Of pneumatic tools 13 3  84679900 Other 13 3  8468 Machinery and apparatus for soldering, brazing or welding, whether or not capable of cutting, other than those of heading No 8515 ; gas-operated surface tempering machines and appliances : 8468 1000  Hand-held blow pipes 12 3,8  8468 20 00  Other gas-operated machinery and apparatus 12 3,8  8468 80 00  Other machinery and apparatus IS 4,4  84689000 - Parts 12 3,8  8469 Typewriters and word-processing machines : 8469 10 00  Automatic typewriters and word-processing machines 16 4,6 p/st  Other typewriters, electric : 8469 21 00 Weighing not more than 12 kg, excluding case 16 4,6 p/st 8469 29 00 Other 16 4,6 p/st  Other typewriters, non-electric : 846931 00   Weighing not more than 12 kg, excluding case 16 4,6 p/st 8469 39 00 Other 16 4,6 p/st 8470 Calculating machines ; accounting machines, postage-franking ma ­ chines, ticket-issuing machines and similar machines, incorporating a calculating device ; cash registers : 8470 10 00  Electronic calculators capable of operation without an external source of power 14 12 p/st  Other electronic calculating machines : 8470 21 00 Incorporating a printing device 14 12 p/st 8470 29 00 Other 14 12 p/st 8470 30 00  Other calculating machines 12 4,1 p/st 8470 40 00  Accounting machines 12 4,1 p/st 8470 50 00 - Cash registers 12 4,1 p/st 8470 90 00 - Other 12 4,1 p/st 8471 Automatic data-processing machines and units thereof ; magnetic or optical readers, machines for transcribing data onto data media in coded form and machines for processing such data, not elsewhere specified or included : 8471 10  Analogue or hybrid automatic data-processing machines : 8471 10 10 For use in civil aircraft (!) 11 Free p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions. 27 . 9 . 93 Official Journal of the European Communities 589 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 847110 90 Other U 4,9 p/st 8471 20 - Digital automatic data-processing machines, containing in the same housing at least a central processing unit and an input and output unit, whether or not combined : 8471 20 10 For use in civil aircraft C 1) 11 Free p/st Other : 8471 20 20 Weighing not more than 10 kg 11 4,9 p/st 8471 20 80 Weighing more than 10 kg 11 4,9 p/st  Other : 8471 91   Digital processing units, whether or not presented with the rest of a system, which may contain in the same housing one or two of the following types of unit : storage units, input units, output unite : 847191 10 For use in civil aircraft (*) 11 Free p/st 8471 91 80 Other 11 4,9 p/st 8471 92   Input or output units, whether or not presented with the rest of a system and whether or not containing storage units in the same housing : 8471 92 10 For use in civil aircraft (!) 11 Free p/st Other : r 8471 92 20 Printers 11 4,9 p/st r 8471 92 40 Keyboards 11 4,9 p/st r 847192 80 Other 11 4,9 p/st 8471 93 Storage units, whether or not presented with the rest of a system : 8471 93 10 For use in civil aircraft (&gt;) 11 Free p/st  Other : 8471 93 40 Central storage units 11 4,9 p/st Other :  Disk storage units : 8471 93 51 Optical, including magneto-optical 11 4,9 p/st 8471 93 59 Other 11 4,9 p/st 8471 93 60 Magnetic tape storage units 11 4,9 p/st 84719390 Other 11 4,9 p/st 8471 99 Other : 8471 99 10  Peripheral units 11 4,9 p/st t 8471 99 80 Other 11 4,9 p/st 8472 Other office machines (for example, hectograph or stencil duplicating machines, addressing machines, automatic banknote dispensers, coin ­ sorting machines, coin-counting or wrapping machines, pencil-sharpen ­ ing machines, perforating or stapling machines) : 847210 00  Duplicating machines 15 4,4 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions. 590 Official Journal of the European Communities 27. 9 . 93 Rate of duty JI CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8472 2000  Addressing machines and address plate embossing machines 16 4,6 p/st 8472 30 00  Machines for sorting or folding mail or for inserting mail in envelopes or bands, machines for opening, closing or sealing mail and machines for affixing or cancelling postage stamps IS 4,4 p/st 8472 90 - Other : 8472 9010 Coin-sorting, coin-counting or coin-wrapping machines 15 4,4 p/st 8472 90 90 Other 15 4,4  8473 Parts and accessories (other than covers, carrying cases and the like) suitable for use solely or principally with machines of heading Nos 8469 to 8472 : 8473 10  Parts and accessories of the machines of heading No 8469 : 8473 10 10 Electronic assemblies 12 4  8473 1090 Other 12 4   Parts and accessories of the machines of heading No 8470 : 8473 21 Of the electronic calculating machines of subheading 8470 10, 8470 21 or 8470 29 : 8473 21 10 Electronic assemblies 14 6,3  8473 21 90 Other 14 6,3  8473 29 Other : 8473 29 10  Electronic assemblies 12 4  8473 29 90 Other 12 4  8473 30  Parts and accessories of the machines of heading No 8471 : 8473 30 10 Electronic assemblies 12 4  8473 3090 Other 12 4  8473 40  Parts and accessories of the machines of heading No 8472 : 8473 40 10   Electronic assemblies 12 4  8473 40 90 Other 12 4  8474 Machinery for sorting, screening, separating, washing, crushing, grin ­ ding, mixing or kneading earth, stone, ores or other mineral sub ­ stances, in solid (including powder or paste) form ; machinery for agglomerating, shaping or moulding solid mineral fuels, ceramic paste, unhardened cements, plastering materials or other mineral products in powder or paste form ; machines for forming foundry moulds of sand : 8474 1000  Sorting, screening, separating or washing machines 13 3  8474 2000  Crushing or grinding machines 13 3   Mixing or kneading machines : 8474 31 00 Concrete or mortar mixers &lt; 13 3  8474 32 00 Machines for mixing mineral substances with bitumen 13 3  8474 3900 Other 13 3  8474 80 00  Other machinery 13 3  27 . 9 . 93 Official Journal of the European Communities 591 Rate of duty CN code Description autonomous (%) conventional (%&gt; Supplementary unit 1 2 3 4 5 8474 90 - Parts : 8474 90 10 Of cast iron or cast steel 13 3 8474 90 90 Other 13 3  8475 Machines for assembling electric or electronic lamps, tubes or valves or flashbulbs, in glass envelopes ; machines for manufacturing or hot working glass or glassware : 8475 10 00  Machines for assembling electric or electronic lamps, tubes or valves or flashbulbs, in glass envelopes 12 3,8  8475 20 00  Machines for manufacturing or hot working glass or glassware 11 3,5  8475 90 00 - Parts 11 3,5  8476 Automatic goods-vending machines (for example, postage stamp, ciga ­ rette, food or beverage machines), including money-changing ma ­ chines :  Machines : 8476 11 Incorporating heating or refrigerating devices : 84761110 For food or pre-packed drinks 13 3,8 p/st 8476 11 90 Other 13 3,8 p/st 8476 19 Other : 847619 10 For cigarettes 13 3,8 p/st 84761990 Other 13 3,8 p/st 8476 90 00 - Parts 13 3,8  8477 Machinery for working rubber or plastics or for the manufacture of products from these materials, not specified or included elsewhere in this chapter : 8477 10 00  Injection-moulding machines 15 4,4  8477 20 00 - Extruders 15 4,4  8477 30 00  Blow-moulding machines 15 4,4  8477 40 00 - Vacuum-moulding machines and other thermoforming machines 15 4,4  - Other machinery for moulding or otherwise forming : 8477 51 00   For moulding or retreading pneumatic tyres or for moulding or otherwise forming inner tubes 15 4,4  8477 59 Other : 8477 59 10 Presses 15 4,4  8477 59 90 Other 15 4,4  8477 80  Other machinery : 8477 80 10 Machines for the manufacture of foam products 15 4,4  8477 80 90 Other 15 4,4  8477 90 - Parts : 8477 90 10 Of cast iron or cast steel 15 4,4  592 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8477 90 90 Other 15 4,4  8478 Machinery for preparing or making up tobacco, not specified or included elsewhere in this chapter : 8478 10 00 - Machinery 15 4,4  8478 90 00 - Parts 15 4,4  8479 Machines and mechanical appliances having individual functions, not specified or included elsewhere in this chapter : 8479 10 00  Machinery for public works, building or the like 15 4,4  8479 20 - Machinery for the extraction or preparation of animal or fixed vegetable fats or oils : 8479 2010 Presses 15 4,4  8479 20 90 Other 15 4,4  8479 30  Presses for the manufacture of particle board or fibre building board of wood or other ligneous materials and other machinery for treating wood or cork : 8479 3010   Presses 15 4,4  8479 30 90 Other 15 4,4  8479 40 00  Rope or cable-making machines 12 3,8 p/st  Other machines and mechanical appliances : 8479 81 00 For treating metal, including electric wire coil-winders 15 4,4  8479 82 00   Mixing, kneading, crushing, grinding, screening, sifting, homogenizing, emulsifying or stirring machines 15 4,4  8479 89 Other : 8479 89 10 The following goods, for use in civil aircraft : Hydropneumatic batteries ; Mechanical actuators for thrust reversers ; Toilet units specially designed ; Air humidifiers and dehumidifiers; Servo-mechanisms, non-electric; Non-electric starter motors; Pneumatic starters for turbo-jets, turbo-jets, turbo-propellers and other gas turbines; Windscreen wipers, non-electric; Propeller regulators, non-electric (!) 15 Free  Other : 8479 89 30 Mobile hydraulic powered mine roof supports 15 4,4  8479 89 50 Multi-use industrial robots 15 4,4  8479 89 60   Central greasing systems 15 4,4  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 27 . 9 . 93 Official Journal of the European Communities 593 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit i 1 2 3 4 5 8479 89 80 Other 15 4,4  847990 - Parts : 8479 90 10 For use in civil aircraft 0) 15 Free Other : 8479 90 92 Of cast iron or cast steel 15 4,4  84799098 Other 15 4,4  8480 Moulding boxes for metal foundry ; mould bases ; moulding patterns ; moulds for metal (other than ingot moulds), metal carbides, glass, mineral materials, rubber or plastics : 8480 1000 - Moulding boxes for metal foundry 13 3,8  8480 20 - Mould bases : 8480 2010 Of cast iron 13 3,8  8480 20 90 Other 13 3,8  8480 30 - Moulding patterns : 8480 30 10 Of wood 7 2,9  8480 30 90 Other 22 8,4   Moulds for metal or metal carbides : 8480 41 00 Injection or compression types 13 3,8  8480 49 00 Other 13 3,8  8480 50 00  Moulds for glass 13 3,8  8480 60 00  Moulds for mineral materials 13 3,8   Moulds for rubber or plastics : 8480 71 00 Injection or compression types 13 3,8  8480 79 Other : 8480 79 10 Of cast iron 13 3,8  8480 79 90 Other 13 3,8  8481 Taps, cocks, valves and similar appliances for pipes, boiler shells, tanks, vats or the like, including pressure-reducing valves and ther ­ mostatically controlled valves : 8481 10  Pressure-reducing valves : Of cast iron or steel : 8481 10 11 Combined with filters or lubricators 15 4,4  8481 10 19 Other 15 4,4    Other : 848110 91  Combined with filters or lubricators 15 4,4  848110 99 Other 15 4,4  8481 20  Valves for oleohydraulic or pneumatic transmissions : 8481 20 10 Valves for the control of oleohydraulic power transmission 16 4,6  (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . 594 Official Journal of the European Communities 27 . 9 . 93 Rate of duty ll CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8481 20 90 Valves for the control of pneumatic power transmission 16 4,6  8481 30  Check valves : 8481 30 10   For pneumatic tyres and inner-tubes 16 4,6  Other : 8481 30 91    Of cast iron or steel 16 4,6  8481 30 99 Other 16 4,6  8481 40 - Safety or relief valves : 8481 40 10 Of cast iron or steel 16 4,6  848140 90 Other 16 4,6  8481 80  Other appliances : Taps, cocks and valves for sinks, wash basins, bidets, water cisterns, baths and similar fixtures : 8481 80 11 Mixing valves 16 4,6  8481 80 19 Other 16 4,6  Central heating radiator valves : 8481 80 31 Thermostatic valves 16 4,6  8481 80 39 Other 16 4,6  Other :    Process control valves : 848180 51     Temperature regulators 16 4,6  8481 80 59 Other 16 4,6  Other : Gate valves : 8481 80 61 Of cast iron 16 4,6  848180 63 Of steel 16 4,6  848180 69 Other 16 4,6    Globe valves : 8481 80 71 Of cast iron 16 4,6  8481 80 73 Of steel 16 4,6  848180 79 Other 16 4,6  84818081   Ball and plug valves 16 4,6  848180 85   Butterfly valves 16 4,6  8481 80 87   Diaphragm valves 16 4,6  8481 80 99 Other 16 4,6  8481 90 00 - Parts 16 4,6  8482 Ball or roller bearings : 8482 10  Ball bearings : 8482 10 10   With greatest external diameter not exceeding 30 mm 18 9  8482 1090 Other 18 9  8482 20 00  Tapered roller bearings, including cone and tapered roller assemblies .... 18 9  8482 30 00  Spherical roller bearings 18 9  27 . 9 . 93 Official Journal of the European Communities 595 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 84824000  Needle roller bearings 18 9  8482 50 00 - Other cylindrical roller bearings 18 9  8482 80 00  Other, including combined ball/roller bearings 18 9   Parts : 8482 91 Balls, needles and rollers : 8482 9110 Tapered rollers 18 9  8482 91 90 Other 18 9  8482 99 00 Other 18 9  8483 Transmission shafts (including cam shafts and crank shafts) and cranks ; bearing housings and plain shaft bearings ; gears and gearing ; ball screws ; gear boxes and other speed changers, including torque converters ; flywheels and pulleys, including pulley blocks ; clutches and shaft couplings (including universal joints) : 8483 10  Transmission shafts (including cam shafts and crank shafts) and cranks : 8483 10 10 For use in civil aircraft ( l) 16 Free  Other :    Cranks and crank shafts : 8483 10 30 Crank shafts built up from several parts (composite crank shafts) 16 4,9  Other : 8483 1041 Of cast iron or cast steel 16 4,9  8483 10 51    Of open-die forged steel 16 4,9  8483 10 53    Of closed-die forged steel 16 4,9  8483 10 58 Other 16 4,9  8483 10 90 Other 16 4,9  8483 20 00  Bearing housings, incorporating ball or roller bearings 16 7  8483 30  Bearing housings, not incorporating ball or roller bearings ; plain shaft bearings : 8483 30 10   For use in civil aircraft ( ¢) 16 Free    Other :    Bearing housings : 8483 30 31 For ball or roller bearings 16 7  Other : 8483 30 51 _____ of cast iron or cast steel 16 4,9  8483 30 59 Other 16 4,9  8483 30 90 Plain shaft bearings 16 4,9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 596 Official Journal of the European Communities 27 . 9 . 93 li Rate of duty CN code Description autonom (%) ous conventional (%) Supplementary unit 1 2 3 4 5 8483 40  Gears and gearing, other than toothed wheels, chain sprockets and other transmission elements presented separately ; ball screws ; gear boxes and other speed changers, including torque converters : 8483 40 10 For use in civil aircraft (') 16 Free    Other : 8483 40 91 Gear and gearing 16 4,9  848340 93 Gear boxes and other speed changers 16 4,9  8483 40 99 Other 16 4,9  8483 50  Flywheels and pulleys, including pulley blocks : 8483 50 10 Pulleys for use in civil aircraft (') 16 Free  Other : 8483 50 91 Of cast iron or cast steel 16 4,9  8483 50 99 Other 16 4,9  8483 60  Clutches and shaft couplings (including universal joints) : 8483 60 10 For use in civil aircraft (') 16 Free  Other : 8483 60 91  Of cast iron or cast steel 16 4,9  8483 6099 Other 16 4,9  8483 90 - Parts : 8483 90 10   For use in civil aircraft (*) 16 Free  Other : 8483 90 30  Of bearing housings 16 7  Other : 8483 90 92 Of cast iron or cast steel 16 4,9  8483 90 98 Other 16 4,9  8484 Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal ; sets or assortments of gaskets and similar joints, dissimilar in composition, put up in pouches, envelopes or similar packings : 8484 10  Gaskets and similar joints of metal sheeting combined with other material or of two or more layers of metal : 8484 10 10 For use in civil aircraft (') 14 Free  8484 10 90 Other 14 4,1  8484 90 - Other : 8484 90 10 For use in civil aircraft ( ¢) 14 Free  8484 90 90 Other 14 4,1  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions. Official Journal of the European Communities 59727. 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8485 Machinery parts, not containing electrical connectors, insulators, coils, contacts or other electrical features, not specified or included elsewhere in this chapter : 8485 10  Ships' or boats' propellers and blades therefor : 848510 10 Of bronze 15 4,4 p/st 848510 90 Other 15 4,4 p/st 8485 90 - Other : 8485 90 10 Of non-malleable cast iron 15 4,4  8485 90 30 Of malleable cast iron 15 4,4  Of iron or steel : 8485 90 51 Of cast steel 15 4,4  8485 90 53 Of open-die forged iron or steel 15 4,4  8485 90 55 Of closed-die forged iron or steel 15 4,4  8485 90 59 Other 15 4,4  8485 90 70 Of copper 15 4,4  8485 90 90 -- Other 15 4,4  598 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 85 ELECTRICAL MACHINERY AND EQUIPMENT AND PARTS THEREOF ; SOUND RECORDERS AND REPRODUCERS, TELEVISION IMAGE AND SOUND RECORDERS AND REPRODUCERS, AND PARTS AND ACCESSORIES OF SUCH ARTICLES Notes 1 . This chapter does not cover : (a) electrically warmed blankets, bed pads, foot-muffs or the like ; electrically warmed clothing, footwear or ear pads or other electrically warmed articles worn on or about the person ; (b) articles of glass of heading No 7011 ; or (c) electrically heated furniture of Chapter 94. 2 . Heading Nos 8501 to 8504 do not apply to goods described in heading No 8511 , 8512, 8540, 8541 or 8542. However, metal tank mercury arc rectifiers remain classified within heading No 8504. 3 . Heading No 8509 covers only the following electro-mechanical machines of the kind commonly used for domestic purposes : (a) vacuum cleaners, floor polishers, food grinders and mixers, and fruit or vegetable juice extractors, of any weight ; (b) other machines provided the weight of such machines does not exceed 20 kg. The heading does not, however, apply to fans or ventilating or recycling hoods incorporating a fan, whether or not fitted with filters (heading No 8414), centrifugal clothes-dryers (heading No 8421), dish washing machines (heading No 8422), household washing machines (heading No 8450), roller or other ironing machines (heading No 8420 or 8451 ), sewing machines (heading No 8452), electric scissors (heading No 8508) or to electro-thermic appliances (heading No 8516). 4. For the purposes of heading No 8534, 'printed circuits' are circuits obtained by forming on an insulating base, by any printing process (for example, embossing, plating-up, etching) or by the 'film circuit' technique, conductor elements, contacts or other printed components (for example, inductances, resistors, capacitors) alone or interconnected according to a pre-established pattern, other than elements which can produce, rectify, modulate or amplify an electrical signal (for example, semiconductor elements). The term 'printed circuits' does not cover circuits combined with elements other than those obtained during the printing process. Printed circuits may, however, be fitted with non-printed connecting elements. Thin or thick-film circuits comprising passive and active elements obtained during the same technological process are to be classified within heading No 8542. 5 . For the purposes of heading Nos 8541 and 8542 : (A) 'Diodes, transistors and similar semiconductor devices' are semiconductor devices the operation of which depends on variations in resistivity on the application of an electric field; (B) 'Electronic integrated circuits and microassemblies' are : (a) monolithic integrated circuits in which the circuit elements (diodes, transistors, resistors, capacitors, interconnec ­ tions, etc.) are created in the mass (essentially) and on the surface of a semiconductor material (doped silicon, for example) and are inseparably associated; 27 . 9 . 93 Official Journal of the European Communities 599 (b) hybrid integrated circuits in which passive elements (resistors, capacitors, interconnections, etc.), obtained by min ­ or thick-film technology, and active elements (diodes, transistors, monolithic integrated circuits, etc.), obtained by semiconductor technology, are combined to all intents and purposes indivisibly, on a single insulating substrate (glass, ceramic, etc.). These circuits may also include discrete components ; (c) microassemblies of the moulded module, micromodule or similar types, consisting of discrete, active or both active and passive, components which are combined and interconnected. For the classification of the articles defined in this note, heading Nos 8541 and 8542 shall take precedence over any other heading in the nomenclature which might cover them by reference to, in particular, their function. 6 . Records, tapes and other media of heading No 8523 or 8524 remain classified within those headings, whether or not they are presented with the apparatus for which they are intended. Additional notes 1 . Subheadings 8519 10, 8519 21, 8519 29, 8519 31 and 8519 39 are to be taken not to apply to sound reproducing apparatus with laser optical reading system, which fall within subheading 8519 99 10. 2. Subheading 8524 10 is to be taken not to apply to 'compact discs ', which fall within subheading 8524 90 10. Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8501 Electric motors and generators (excluding generating sets) : 8501 10  Motors of an output not exceeding 37,5 W : 8501 10 10 Synchronous motors of an output not exceeding 18 W 14 8,5 p/st Other : 85011091  Universal AC/DC motors 12 5 p/st 8501 10 93 AC motors 12 5 p/st 850110 99 DC motors 12 5 p/st 8501 20  Universal AC/DC motors of an output exceeding 37,5 W : 8501 20 10 Of an output exceeding 735 W but not exceeding 150 kW, for use in civil aircraft (') 12 Free p/st 8501 2090 Other 12 5 p/st  Other DC motors ; DC generators : 8501 31   Of an output not exceeding 750 W : 8501 31 10 Motors of an output exceeding 735 W, DC generators, for use in civil aircraft (') 12 Free p/st 850131 90 Other 12 5 p/st 8501 32 Of an output exceeding 750 W but not exceeding 75 kW : 8501 32 10 For use in civil aircraft (') 12 Free p/st Other : 8501 32 91 Of an output exceeding 750 W but not exceeding 7,5 kW 12 5 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions . 27 . 9 . 93600 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8501 32 99   Of an output exceeding 7,5 kW but not exceeding 75 kW 12 5 p/st 8501 33   Of an output exceeding 75 kW but not exceeding 375 kW : 8501 33 10 Motors of an output not exceeding 150 kW and generators, for use in civil aircraft ( !) 12 Free p/st Other : 8501 33 91 Traction motors 12 5 p/st 8501 33 99 Other 12 5 p/st 8501 34   Of an output exceeding 375 kW : 8501 34 10 Generators for use in civil aircraft (') 12 Free p/st Other : 8501 34 50 Traction motors 12 5 p/st Other, of an output : 8501 34 91 Exceeding 375 kW but not exceeding 750 kW 12 5 p/st 8501 34 99  Exceeding 750 kW 12 5 p/st 8501 40  Other AC motors, single-phase : 8501 40 10 Of an output exceeding 735 W but not exceeding 150 kW, for use in civil aircraft (') 12 Free p/st Other : 85014091 Of an output not exceeding 750 W 12 5 p/st 8501 40 99 Of an output exceeding 750 W 12 5 p/st  Other AC motors, multi-phase : 8501 51 Of an output not exceeding 750 W : 8501 51 10  Of an output exceeding 735 W, for use in civil aircraft ( ! ) 12 Free p/st 8501 51 90 Other 12 5 p/st 8501 52   Of an output exceeding 750 W but not exceeding 75 kW : 8501 52 10 For use in civil aircraft (*) 12 Free p/st Other : 8501 52 91 Of an output exceeding 750 W but not exceeding 7,5 kW 12 5 p/st 8501 52 93   Of an output exceeding 7,5 kW but not exceeding 37 kW 12 5 p/st 8501 52 99 Of an output exceeding 37 kW but not exceeding 75 kW 12 5 p/st 8501 53 Of an output exceeding 75 kW : 8501 53 10 Of an output not exceeding 150 kW, for use in civil aircraft (') . . 12 Free p/st Other : 8501 53 50 Traction motors 12 5 p/st Other, of an output : 8501 53 92 Exceeding 75 kW but not exceeding 375 kW 12 5 p/st 85015394    Exceeding 375 kW but not exceeding 750 kW 12 5 p/st (  ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions. 27 . 9 . 93 Official Journal of the European Communities 601 II Rate of duty CN code Description autonomous (%) conventional (%&gt; Supplementary unit 1 2 3 4 5 85015399 Exceeding 750 kW 12 5 p/st  AC generators (alternators) : 8501 61 Of an output not exceeding 75 kVA : 8501 61 10 For use in civil aircraft (*) 12 Free p/st  Other : 8501 61 91 Of an output not exceeding 7,5 kVA 12 5 p/st 8501 61 99 Of an output exceeding 7,5 kVA but not exceeding 75 kVA ... 12 5 p/st 8501 62   Of an output exceeding 75 kVA but not exceeding 375 kVA : 8501 6210    For use in civil aircraft ( ¢) 12 Free p/st 8501 62 90 Other 12 5 p/st 8501 63 Of an output exceeding 375 kVA but not exceeding 750 kVA : 8501 63 10    For use in civil aircraft 0 12 Free p/st 8501 63 90 Other 12 5 p/st 8501 64 00   Of an output exceeding 750 kVA 12 5 p/st 8502 Electric generating sets and rotary converters :  Generating sets with compression-ignition internal combustion piston engines (diesel or semi-diesel engines) : 8502 11 Of an output not exceeding 75 kVA : 8502 11 10  For use in civil aircraft 0) 12 Free p/st  Other : 8502 11 91     Of an output not exceeding 7,5 kVA 12 5 p/st 8502 11 99 Of an output exceeding 7,5 kVA but not exceeding 75 kVA ... 12 5 p/st 8502 12   Of an output exceeding 75 kVA but not exceeding 375 kVA : 8502 12 10 For use in civil aircraft 0 12 Free p/st 8502 12 90 Other 12 5 p/st 8502 13 Of an output exceeding 375 kVA : 8502 13 10    For use in civil aircraft 0 12 Free p/st Other : 8502 1391   Of an output exceeding 375 kVA but not exceeding 750 kVA ... 12 5 p/st 8502 13 99     Of an output exceeding 750 kVA 12 5 p/st 8502 20  Generating sets with spark-ignition internal combustion piston engines : 8502 20 10   For use in civil aircraft (*) 12 Free p/st Other : 8502 20 91 Of an output not exceeding 7,5 kVA 12 5 p/st 8502 20 99    Of an output exceeding 7,5 kVA 12 5 p/st 8502 30  Other generating sets : 8502 30 10 For use in civil aircraft ( ») 12 Free p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 27 . 9 . 93602 Official Journal of the European Communities l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : 8502 30 91 Turbo-generators 12 5 p/st 8502 30 99 Other 12 5 p/st 8502 40  Electric rotary converters : 850240 10 For use in civil aircraft (') 12 Free p/st 8502 40 90 Other 12 5 p/st 850300 Parts suitable for use solely or principally with the machines of heading No 8501 or 8502 : 850300 10  Non-magnetic retaining rings 15 4,4   Other : 8503 00 91 Of cast iron or cast steel 15 4,4  850300 99 Other 15 4,4  8504 Electrical transformers, static converters (for example, rectifiers) and inductors : 8504 10 - Ballasts for discharge lamps or tubes : 8504 10 10 For use in civil aircraft 0) 12 Free p/st Other : 8504 10 91    Inductors, whether or not connected with a capacitor 16 6,5 p/st 8504 1099 Other 16 6,5 p/st  Liquid dielectric transformers : 8504 21 00   Having a power handling capacity not exceeding 650 kVA 16 6,5 p/st 8504 22 Having a power handling capacity exceeding 650 kVA but not ex ­ ceeding 10 000 kVA : 8504 22 10 Exceeding 650 kVA but not exceeding 1 600 kVA 16 6,5 p/st 8504 22 90  Exceeding 1 600 kVA but not exceeding 10 000 kVA 16 6,5 p/st 8504 23 00 Having a power handling capacity exceeding 10 000 kVA 16 6,5 p/st  Other transformers : 8504 31 Having a power handling capacity not exceeding 1 kVA : 8504 31 10 For use in civil aircraft (&gt;) 12 Free p/st  Other :     Measuring transformers : 8504 31 31    For voltage measurement 16 6,5 p/st 8504 3139 Other 16 6,5 p/st 8504 31 90 Other 16 6,5 p/st 8504 32   Having a power handling capacity exceeding 1 kVA but not exceeding 16 kVA : 8504 32 10  For use in civil aircraft ( ¢) 12 Free p/st Other :     Measuring transformers : 8504 32 31      For voltage measurement 16 6,5 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B , of the preliminary provisions . 60327 . 9 . 93 Official Journal of the European Communities Rate of duty CN code Description autonomous &lt;%) conventional (%) Supplementary unit 1 2 3 4 5 8504 32 39 Other 16 6,5 p/st 8504 32 90 Other 16 6,5 p/st 8504 33   Having a power handling capacity exceeding 16 kVA but not ex ­ ceeding 500 kVA : 8504 3310    For use in civil aircraft ( ! ) 12 Free p/st 8504 33 90 Other 16 6,5 p/st 8504 34 00   Having a power handling capacity exceeding 500 kVA 16 6,5 p/st 8504 40  Static converters : 8504 40 10   For use in civil aircraft (') 12 Free p/st   Other : 8504 40 50    Polycrystalline semiconductors 16 6,5 p/st    Other : 8504 40 91 Converters specially designed for welding, without welding equipment 16 6,5 p/st 8504 40 93 Accumulator chargers 16 6,5 p/st     Other : 8504 40 94 Rectifiers 16 6,5  Inverters : 8504 40 96 _____  Having a power handling capacity not exceeding 7,5 kVA .16 6,5  8504 40 97 Having a power handling capacity exceeding 7,5 kVA ... 16 6,5  8504 40 98 Other 16 6,5  8504 50 - Other inductors : 8504 50 10 For use in civil aircraft (') 12 Free p/st 8504 50 90 Other 16 6,5  8504 90 - Parts :   Of transformers and inductors : 8504 9011    Ferrite cores 15 4,4  8504 90 19 Other 15 4,4  8504 90 90 Of static converters 15 4,4  8505 Electro-magnets ; permanent magnets and articles intended to become permanent magnets after magnetization ; electro-magnetic or perman ­ ent magnet chucks, clamps and similar holding devices ; electro ­ magnetic couplings, clutches and brakes ; electro-magnetic lifting heads :  Permanent magnets and articles intended to become permanent magnets after magnetization : 85051100   Of metal 15 4,4  8505 19 Other : 8505 19 10    Permanent magnets of agglomerated ferrite 15 4,4  8505 19 90 Other 15 4,4  8505 20 00  Electro-magnetic couplings, clutches and brakes 15 4,4  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions. 604 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8505 30 00  Electro-magnetic lifting heads 15 4,4  8505 90 - Other, including parts : 8505 9010 Electro-magnets 15 4,4  8505 90 30 Electro-magnetic or permanent magnet chucks, clamps and similar holding devices 15 4,4  8505 90 90 Parts 15 4,4  8506 Primary cells and primary batteries :  Of an external volume not exceeding 300 cm3 : 8506 11 Manganese dioxide : Alkaline : 85061111 Cylindrical cells 20 8,9 p/st 8506 11 15 Button cells 20 8,9 p/st 8506 11 19 Other 20 8,9 p/st Other : 8506 11 91 Cylindrical cells 20 8,9 p/st 8506 11 95 Button cells 20 8,9 p/st 85061199 Other 20 8,9 p/st 8506 12 Mercuric oxide : 8506 12 10 Cylindrical cells 20 8,9 p/st 8506 12 30 Button cells 20 8,9 p/st 8506 12 90 Other 20 8,9 p/st 8506 13   Silver oxide : 8506 13 10  Cylindrical cells 20 8,9 p/st 8506 13 30 Button cells 20 8,9 p/st 8506 1390 Other 20 8,9 p/st 8506 19 Other : Lithium : 8506 19 11 Cylindrical cells 20 8,9 p/st 8506 19 15 Button cells 20 8,9 p/st 8506 19 19 Other 20 8,9 p/st    Air-zinc : 8506 19 31 Cylindrical cells 20 8,9 p/st 8506 19 35 Button cells 20 8,9 p/st 8506 19 39 Other 20 8,9 p/st Other : 8506 19 91 Cylindrical cells 20 8,9 p/st 8506 19 95 Button cells 20 8,9 p/st 8506 19 99 Other 20 8,9 p/st 8506 20  Of an external volume exceeding 300 cm3 : Manganese dioxide : 8506 20 11 Alkaline 20 8,9 p/st 8506 20 19 Other 20 8,9 p/st 27 . 9 . 93 Official Journal of the European Communities 605 II Rate of duty Il CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8506 20 20 Mercuric oxide 20 8,9 p/st 8506 20 30 Silver oxide 20 8,9 p/st 8506 20 40 Lithium 20 8,9 p/st 8506 20 50 Air-zinc 20 8,9 p/st 8506 20 90 Other 20 8,9 p/st 8506 90 00 - Parts 20 8,9  8507 Electric accumulators, including separators therefor, whether or not rectangular (including square) : 8507 10  Lead-acid, of a kind used for starting piston engines : 8507 10 10 For use in civil aircraft ( ») 20 Free p/st Other : Of a weight not exceeding 5 kg : 8507 10 31 Working with liquid electrolyte 20 6,2 p/st 8507 10 39 Other 20 6,2 p/st Of a weight exceeding 5 kg : 8507 10 81 Working with liquid electrolyte 20 6,2 p/st 8507 10 89     Other 20 6,2 p/st 8507 20  Other lead-acid accumulators : 8507 20 10   For use in civil aircraft ( ! ) 20 Free p/st   Other :  Traction accumulators : 8507 20 31   Working with liquid electrolyte 20 6,2 ce/el 8507 20 39 Other 20 6,2 ce/el Other : 8507 20 81  Working with liquid electrolyte 20 6,2 ce/el 8507 20 89 Other 20 6,2 ce/el 8507 30  Nickel-cadmium : 8507 30 10   For use in civil aircraft ( ¢) 20 Free p/st Other : 8507 30 91    Hermetically sealed 17 5,1 p/st Other : 8507 30 93     Traction accumulators 17 5,1 ce/el 8507 30 98 Other 17 5,1 ce/el 8507 40  Nickel-iron : 8507 40 10   For use in civil aircraft (') 20 Free p/st 8507 40 90 Other 17 5,1 p/st 8507 80  Other accumulators : 8507 80 10 For use in civil aircraft (') 20 Free p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions. 606 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : 8507 80 91 Nickel-hydrid 17 5,1 p/st 8507 80 99 Other 17 5,1 p/st 8507 90 - Parts : 8507 90 10 For use in civil aircraft (') 20 Free  Other : 8507 90 91 Plates for accumulators 17 5,6  8507 90 93 Separators 17 5,6  8507 90 98 Other 17 5,6  8508 Electro-mechanical tools for working in the hand, with self-contained electric motor : 8508 10 - Drills of all kinds : 8508 10 10 Capable of operation without an external source of power 14 4,5 p/st Other : 8508 1091 Electropneumatic 14 4,5 p/st 8508 10 99 Other 14 4,5 p/st 8508 20 - Saws : 8508 20 10 Chainsaws 14 4,5 p/st 8508 20 30 Circular saws 14 4,5 p/st 8508 2090 Other 14 4,5 p/st 8508 80  Other tools : 8508 80 10 Of a kind used for working textile materials 14 4,5  Other : 8508 80 30 Capable of operation without an external source of power 14 4,5 p/st Other :   Grinders and sanders : 8508 80 51  Angle grinders 14 4,5 p/st 8508 80 53 Belt sanders 14 4,5 p/st 8508 80 59 Other 14 4,5 p/st 8508 80 70 Planers 14 4,5 p/st 8508 80 80 Hedge trimmers and lawn edge cutters 14 4,5 p/st 8508 80 90 Other 14 4,5 p/st 8508 90 00 - Parts 14 4,5  8509 Electro-mechanical domestic appliances, with self-contained electric motor : 8509 10  Vacuum cleaners : 8509 10 10   For a voltage of 1 10 V or more 19 4 p/st 8509 1090 For a voltage of less than 110 V 19 4 p/st 8509 2000  Floor polishers 19 4 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . 27 . 9 . 93 Official Journal of the European Communities 607 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8509 30 00  Kitchen waste disposers 19 5,1 p/st 8509 40 00  Food grinders and mixers ; fruit or vegetable juice extractors 19 5,1 p/st 8509 80 00  Other appliances 19 5,1  8509 90 - Parts : 8509 90 10 Of vacuum cleaners or floor polishers 19 4  8509 90 90 Other 19 5,1  8510 Shavers and hair clippers, with self-contained electric motor : 851010 00 - Shavers 13 4,6 p/st 8510 20 00 - Hairclippers 14 4,1  8510 90 00 - Parts 13 4,6  8511 Electrical ignition or starting equipment of a kind used for spark-igni ­ tion or compression-ignition internal combustion engines (for example, ignition magnetos, magneto-dynamos, ignition coils, sparking plugs and glow plugs, starter motors); generators (for example, dynamos, alternators) and cut-outs of a kind used in conjunction with such engines : 8511 10  Sparking plugs : 8511 10 10 For use in civil aircraft (') 18 Free  851110 90 Other 20 5,8  8511 20  Ignition magnetos ; magneto-dynamos ; magnetic flywheels : 8511 20 10 For use in civil aircraft (!) 18 Free  851120 90 Other 18 4,9  8511 30  Distributors ; ignition coils : 8511 30 10   For use in civil aircraft ( ¢) 18 Free  8511 30 90 Other 20 5,8  8511 40  Starter motors and dual purpose starter-generators : 851140 10 For use in civil aircraft (!) 18 Free  851140 90 Other 14 5,6  8511 50  Other generators : 8511 50 10 For use in civil aircraft (! ) 18 Free  851150 90 Other 14 5,6  8511 80  Other equipment : 8511 80 10 For use in civil aircraft (!) 18 Free  851180 90 Other 20 5,8  851190 00 - Parts 18 5,6  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions. Official Journal of the European Communities 27 . 9 . 93608 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8512 Electrical lighting or signalling equipment (excluding articles of heading No 8539), windscreen wipers, defrosters and demisters, of a kind used for cycles or motor vehicles : 8512 10  Lighting or visual signalling equipment of a kind used on bicycles : 8512 10 10 Sets comprising a dynamo and a headlamp 17 4,9 p/st Other : 851210 91 Dynamos 17 4,9 p/st 851210 99 Other 17 4,9  8512 20 00  Other lighting or visual signalling equipment 17 4,9  8512 30 00 - Sound signalling equipment 14 5  8512 40 00 - Windscreen wipers, defrosters and demisters 15 5  8512 9000 - Parts 15 4,9  8513 Portable electric lamps designed to function by their own source of energy (for example, dry batteries, accumulators, magnetos), other than lighting equipment of heading No 8512 : 85131000 - Lamps IB 7,2  8513 90 00 - Parts 18 7,2  8514 Industrial or laboratory electric (including induction or dielectric) furnaces and ovens ; other industrial or laboratory induction or dielec ­ tric heating equipment : 8514 10  Resistance heated furnaces and ovens : 8514 10 10 Bakery and biscuit ovens 14 4,1  Other, of a weight : 851410 91 Not exceeding 50 kg 14 4,1  8514 10 99 Exceeding 50 kg 14 4,1  8514 20  Induction or dielectric furnaces and ovens : 8514 2010 Induction furnaces and ovens 14 4,1  8514 20 90 Dielectric furnaces and ovens 14 4,1  8514 30  Other furnaces and ovens : 8514 3010 Infra-red radiation ovens 14 4,1  8514 30 90 Other 14 4,1  8514 4000  Other induction or dielectric heating equipment 14 4,1  8514 90  Parts : 8514 90 10   Of cast iron or cast steel 14 4,1  8514 90 90 Other 14 4,1  27 . 9 . 93 Official Journal of the European Communities 609 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8515 Electric (including electrically heated gas), laser or other light or photon beam, ultrasonic, electron beam, magnetic pulse or plasma arc soldering, brazing or welding machines and apparatus, whether or not capable of cutting ; electric machines and apparatus for hot spraying of metals or sintered metal carbides :  Brazing or soldering machines and apparatus : 85151100 Soldering irons and guns IS 5,1  85151900 Other 15 5,1   Machines and apparatus for resistance welding of metal : 8515 2100 Fully or partly automatic 15 5,1  8515 29 Other : 8515 29 10  For butt welding 15 5,1  8515 29 90 Other 15 5,1   Machines and apparatus for arc (including plasma arc) welding of metals : 8515 3100 Fully or partly automatic 15 5,1  8515 39 Other : For manual welding with coated electrodes, complete with welding or cutting devices, and consigned with : 8515 3911 Generators or rotary converters 15 5,1  8515 39 13   Transformers 15 5,1  8515 39 19 Static converters, rectifiers or rectifying apparatus 15 5,1  8515 39 90 Other 15 5,1  8515 80  Other machines and apparatus : For treating metals : 8515 8011 For welding 15 5,1 p/st 8515 80 19 Other 15 5,1 p/st Other : 8515 80 91  For resistance welding of plastics 15 5,1 p/st 8515 80 99 Other 15 5,1 p/st 8515 90 00 - Parts 15 5,1  8516 Electric instantaneous or storage water heaters and immersion heaters ; electric space heating apparatus and soil heating apparatus ; electro-thermic hair-dressing apparatus (for example, hair dryers, hair curlers, curling tong heaters) and hand dryers ; electric smoothing irons ; other electro-thermic appliances of a kind used for domestic purposes ; electric heating resistors, other than those of heading No 8545 : 8516 10  Electric instantaneous or storage water heaters and immersion heaters : Water heaters : 8516 10 11 Instantaneous water heaters 20 5,3 p/st 27 . 9. 93610 Official Journal of the European Communities \ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 J 85161019 Other 20 5,3 p/st 8516 10 90 Immersion heaters 20 5,3 p/st  Electric space-heating apparatus and electric soil-heating apparatus : 8516 2100 Storage heating radiators 21 5,6 p/st 8516 29 Other : 85162910 Liquid-filled radiators 21 5,6 p/st 851629 50 Convection heaters 21 5,6 p/st Other : 8516 2991 With built-in fan 21 5,6 p/st 851629 99 Other 21 5,6 p/st  Electro-thermic hair-dressing or hand-drying apparatus : 8516 31 Hair dryers : 8516 31 10 Drying hoods 19 6 p/st 8516 31 90 Other 19 6 p/st 8516 32 00 Other hair-dressing apparatus 19 6  85163300 Hand-drying apparatus 19 5,1 p/st 8516 40  Electric smoothing irons : 8516 40 10 Steam smoothing irons 20 6 p/st 85164090 Other 20 6 p/st 851650 00  Microwave ovens 19 5,1 p/st 8516 60  Other ovens ; cookers, cooking plates, boiling rings ; grillers and roasters : 8516 6010 Cookers (incorporating at least an oven and a hob) 19 5,1 p/st Cooking plates, boiling rings and hobs : 8516 60 51 Hobs for building-in 19 5,1 p/st 851660 59 Other 19 5,1 p/st 8516 60 70 Grillers and roasters 19 5,1 p/st 8516 60 80 Ovens for building-in 19 5,1 p/st 8516 60 90 Other 19 5,1 p/st  Other electro-thermic appliances : 85167100 Coffee or tea makers 19 5,1 p/st 851672 00 Toasters 19 5,1 p/st 8516 79 Other : 8516 7910 Plate warmers 19 5,1 p/st r 851679 20 Deep fat fryers 19 5,1 p/st r 8516 79 80 Other 19 5,1 p/st 27 . 9 . 93 Official Journal of the European Communities 611 \\ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8516 80  Electric heating resistors : 8516 80 10   Assembled only with a simple insulated former and electrical connec ­ tions, used for anti-icing or de-icing, for use in civil aircraft 0 . . . . 18 Free  8516 80 90 Other 18 4,9  8516 90 00 - Parts 19 5,1  8517 Electrical apparatus for line telephony or line telegraphy, including such apparatus for carrier-current line systems : 8517 10 00  Telephone sets 15 7,5 p/st 8517 20 00  Teleprinters 15 7,5  8517 30 00  Telephonic or telegraphic switching apparatus 15 7,5  8517 40 00  Other apparatus, for carrier-current line systems 16 4,6   Other apparatus : 8517 81 Telephonic : 8517 81 10 Entry-phone systems 15 7,5  8517 81 90 Other 15 7,5  8517 82   Telegraphic : 8517 82 10    Facsimile machines 15 7,5 p/st 8517 82 90 Other 15 7,5  8517 90 - Parts : Of apparatus of subheading 8517 40 : 8517 90 11    Electronic assemblies 16 4,6  85179019 Other 16 4,6  Other :    Of telephonic apparatus : 8517 90 81 Electronic assemblies 15 7,5  8517 90 89 Other 15 7,5     Of telegraphic apparatus : 8517 90 92 Electronic assemblies 15 7,5  8517 90 98 Other 15 7,5  8518 Microphones and stands therefor ; loudspeakers, whether or not moun ­ ted in their enclosures ; headphones, earphones and combined micro ­ phone/speaker sets ; audio-frequency electric amplifiers ; electric sound amplifier sets : 8518 10  Microphones and stands therefor : 8518 10 10 For use in civil aircraft (*) 18 Free  8518 1090 Other 18 4,9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II , paragraph B, of the preliminary provisions. Official Journal of the European Communities 27 . 9 . 93612 || Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 T 2 3 4 5  Loudspeakers, whether or not mounted in their enclosures : 8518 21   Single loudspeakers, mounted in their enclosures : 8518 21 10 For use in civil aircraft ( J) 18 Free  8518 2190 Other IB 4,9 p/st 8518 22   Multiple loudspeakers, mounted in the same enclosure : 8518 22 10 For use in civil aircraft ( ! ) 18 Free  8518 22 90 Other 18 4,9 p/st 8518 29 Other : 8518 29 10 For use in civil aircraft ( J ) 18 Free  8518 29 90 Other 18 4,9 p/st 8518 30  Headphones, earphones and combined microphone/speaker sets : 8518 30 10 For use in civil aircraft ( ») 18 Free  8518 30 90 Other 13 7  8518 40  Audio-frequency electric amplifiers : 8518 40 10 For use in civil aircraft (') 18 Free  Other : 8518 40 30 Telephonic and measurement amplifiers 18 4,9  Other : 8518 40 91   With only one channel 18 4,9 p/st 85184099 Other 18 4,9 p/st 8518 50  Electric sound amplifier sets : 8518 50 10 For use in civil aircraft (') 18 Free  8518 50 90 Other 18 4,9 p/st 8518 90 00 - Parts 18 4,9  8519 Turntables (record-decks), record-players, cassette-players and other sound reproducing apparatus, not incorporating a sound recording device : 8519 10 00  Coin- or disc-operated record-players 19 9,5 p/st  Other record-players : 8519 21 00 Without loudspeaker 19 9,5 p/st 8519 29 00 Other 19 9,5 p/st  Turntables (record-decks) : 8519 3100 With automatic record-changing mechanism 19 9,5 p/st 8519 39 00 Other 19 9,5 p/st 8519 40 00  Transcribing machines 19 9,5 p/st  Other sound reproducing apparatus : 8519 91 Cassette-type : 8519 91 10 With built-in amplifier, without built-in loudspeaker, capable of operating without an external source of power and the dimensions of which do not exceed 170 mm x 100 mm x 45 mm 19 Free p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions. 27 . 9 . 93 Official Journal of the European Communities 613 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : 8519 91 91 Of a kind used in motor vehicles 19 9,5 p/st 8519 91 99 Other 19 9,5 p/st 8519 99 Other : 8519 99 10 With laser optical reading system 19 9,5 p/st 8519 99 90 Other 19 9,5 p/st 8520 Magnetic tape recorders and other sound recording apparatus, whether or not incorporating a sound reproducing device : 8520 10 00 - Dictating machines not capable of operating without an external source of power 16 7 p/st 8520 20 00  Telephone answering machines 16 7 p/st  Other magnetic tape recorders incorporating sound reproducing apparatus : 8520 31 Cassette-type : With built-in amplifier and one or more built-in loudspeakers : 8520 31 11 Capable of operating without an external source of power .... 16 Free p/st 8520 31 19 Other 16 7 p/st 8520 31 30 With built-in amplifier, without built-in loudspeaker, capable of operating without an external source of power and the dimensions of which do not exceed 170 mm x 100 mm x 45 mm 16 Free p/st 8520 31 90 Other 16 7 p/st 8520 39 Other : 8520 39 10 Using magnetic tapes on reels, allowing sound recording or repro ­ duction either at a single speed of 19 cm per second or at several speeds if those comprise only 19 cm per second and lower speeds . . 16 7 p/st 8520 39 90 Other 16 7 p/st 8520 90 - Other : 8520 90 10 For use in civil aircraft ( ¢) 19 Free p/st 8520 90 90 Other 19 5,1 p/st 8521 Video recording or reproducing apparatus, whether or not incorpora ­ ting a video tuner : 8521 10  Magnetic tape-type : 8521 10 10 For use in civil aircraft (!) 13 Free p/st Other :    Of a width not exceeding 1,3 cm and allowing recording or reproduction at a tape speed not exceeding 50 mm per second : 8521 10 31     Within the same housing a built-in television camera 14 14 p/st 8521 10 38 Other 14 14 p/st 852110 80 Other 13 8 p/st 8521 90 00 - Other 14 14 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . Official Journal of the European Communities 27 . 9 . 93614 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8522 Parts and accessories of apparatus of heading Nos 8519 to 8521 : 8522 10 00  Pick-up cartridges 20 6,3  8522 90 - Other : 8522 90 10 Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together, for apparatus falling within subheading 8520 90, for use in civil aircraft ( ¢) 19 Free  Other : 8522 90 30 Styli ; diamonds, sapphires and other precious or semi-precious stones (natural, synthetic or reconstructed) for styli, whether or not mounted 13 3,8  Other : 8522 90 91 Electronic assemblies 19 5,8  85229099 Other 19 5,8  8523 Prepared unrecorded media for sound recording or similar recording of other phenomena, other than products of Chapter 37 :  Magnetic tapes : 8523 11 00 Of a width not exceeding 4 mm 17 4,9  8523 12 00   Of a width exceeding 4 mm but not exceeding 6,5 mm 17 4,9  8523 13 00 Of a width exceeding 6,5 mm 17 4,9  8523 20  Magnetic discs : 8523 20 10 Rigid 17 4,9  8523 20 90 Other 17 4,9  8523 90 00 - Other 17 4,9  8524 Records, tapes and other recorded media for sound or other similarly recorded phenomena, including matrices and masters for the produc ­ tion of records, but excluding products of Chapter 37 : 8524 1000  Gramophone records 17 4,9   Magnetic tapes : 8524 21 Of a width not exceeding 4 mm : 8524 21 10 Bearing data or instructions (other than sound or vision recording) of a kind used in automatic data-processing machines Free 5,1  8524 21 90 Other 19 5,1  8524 22 Of a width exceeding 4 mm but not exceeding 6,5 mm : 8524 22 10  Bearing data or instructions (other than sound or vision recordings) of a kind used in automatic data-processing machines Free 5,1  8524 22 90 Other 19 5,1  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . 27 . 9 . 93 Official Journal of the European Communities 615 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8524 23 Of a width exceeding 6,5 mm : 8524 23 10  Bearing data or instructions (other than sound or vision recordings) of a kind used in automatic data-processing machines Free 5,1  8524 23 90 Other 19 5,1  8524 90 - Other : 8524 90 10 Compact discs 17 4,9  Other : 8524 90 91 Bearing data or instructions (other than sound or vision recordings) of a kind used in automatic-data processing machines Free 5,1  8524 90 99 Other 19 5,1  8525 Transmission apparatus for radio-telephony, radio-telegraphy, radio ­ broadcasting or television, whether or not incorporating reception apparatus or sound recording or reproducing apparatus ; television cameras : 8525 10  Transmission apparatus : 8525 10 10 Radio-telegraphic or radio-telephonic apparatus, for use in civil air ­ craft (') 18 Free p/st 8525 10 90 Other 18 4,9 p/st 8525 20  Transmission apparatus incorporating reception apparatus : 8525 20 10 Radio-telegraphic or radio-telephonic apparatus, for use in civil air ­ craft (!) 20 Free p/st 8525 20 90 Other 20 6,5 p/st 8525 30  Television cameras : 8525 30 10 With 3 or more camera tubes 17 4,9 p/st Other : 8525 30 91  Incorporating in the same housing a video recording or reproducing apparatus 17 4,9 p/st 8525 30 99 Other 17 4,9 p/st 8526 Radar apparatus, radio navigational aid apparatus and radio remote control apparatus : 8526 10  Radar apparatus :   For use in civil aircraft (*) : 8526 10 11    Radio altimeters 16 Free p/st 8526 10 13 Metereological radars 16 Free p/st 8526 10 19 Other 16 Free  852610 90 Other 16 6,2  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions. 27 . 9 . 93616 Official Journal of the European Communities \ Rate of duty Il CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other : 8526 91 Radio navigational aid apparatus : For use in civil aircraft (') : 8526 9111 Radio navigational receivers 16 Free p/st 8526 91 19 Other 16 Free  8526 91 90 Other 16 6,2  8526 92 Radio remote control apparatus : 8526 92 10 For use in civil aircraft (') 16 Free  8526 92 90 Other 16 6,2  8527 Reception apparatus for radio-telephony, radio-telegraphy or radio ­ broadcasting, whether or not combined, in the same housing, with sound recording or reproducing apparatus or a clock :  Radio-broadcast receivers capable of operating without an external source of power, including apparatus capable of receiving also radio-telephony or radio-telegraphy : 8527 11 Combined with sound recording or reproducing apparatus : 8527 11 10 With laser optical reading system 22 14 p/st 8527 11 90 Other 22 14 p/st 8527 19 00 Other 22 Free p/st  Radio-broadcast receivers not capable of operating without an external source of power, of a kind used in motor vehicles, including apparatus capable of receiving also radio-telephony or radio-telegraphy : 8527 21 Combined with sound recording or reproducing apparatus : 8527 21 10 With laser optical reading system 22 14 p/st 8527 21 90 Other 22 14 p/st 8527 29 00 Other 22 14 p/st  Other radio-broadcast receivers, including apparatus capable of receiving also radio-telephony or radio-telegraphy : 8527 31 Combined with sound recording or reproducing apparatus : 8527 31 10 With in the same housing one or more loudspeakers 22 14 p/st Other : 8527 31 91 With laser optical reading system 22 14 p/st 8527 31 99 Other 22 14 p/st 8527 32 Not combined with sound recording or reproducing apparatus but com ­ bined with a clock : 8527 32 10 Alarm clock radios 22 Free p/st 8527 32 90 Other 22 14 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions. 27 . 9 . 93 Official Journal of the European Communities 617 Rate of duty CN code Description autonomous (%) conventional (%&gt; Supplementary unit 1 2 3 4 5 8527 39 Other : 8527 39 10 With in the same housing one or more loudspeakers 22 14 p/st Other : 8527 39 91 Without built-in amplifier 22 14 p/st 8527 39 99 With built-in amplifier 22 14 p/st 8527 90  Other apparatus : 8527 90 10 For radio-telephony or radio-telegraphy, for use in civil aircraft (&gt;) . . 22 Free p/st   Other : 8527 90 91 Portable receivers for calling or paging 22 12 p/st 8527 90 99 Other 22 14 p/st 8528 Television receivers (including video monitors and video projectors), whether or not incorporating radio-broadcast receivers or sound or video recording or reproducing apparatus : 8528 10 - Colour :   Television projection equipment : 8528 10 14 With scanning parameters not exceeding 625 lines 22 14 p/st With scanning parameters exceeding 625 lines : 8528 10 16 With a vertical resolution of less than 700 lines 22 14 p/st 8528 10 18 With a vertical resolution of 700 lines or more 22 14 p/st Apparatus incorporating a video recorder or reproducer : 8528 10 22 With a screen width/height ratio less than 1,5 22 14 p/st 8528 10 28 Other 22 14 p/st   Video monitors : With cathode-ray tube : 8528 10 31 With a screen width/height ratio less than 1,5 22 14 p/st   Other : 8528 1041      With scanning parameters not exceeding 625 lines 22 14 p/st 8528 10 43    With scanning parameters exceeding 625 lines 22 14 p/st 8528 10 49 Other 22 14 p/st Other :    With integral tube : With a screen width/height ratio less than 1,5, with a diagonal measurement of the screen : 8528 10 52 Not exceeding 42 cm 22 14 p/st 8528 10 54    Exceeding 42 cm but not exceeding 52 cm 22 14 p/st 8528 10 56   Exceeding 52 cm but not exceeding 72 cm 22 14 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . 27 . 9 . 93618 Official Journal of the European Communities | Rate of duty CN code Description autonomous (%) conventional (%&gt; Supplementary unit 1 2 3 4 5 852810 58 Exceeding 72 cm 22 14 p/st Other :  With scanning parameters not exceeding 625 lines, with a diagonal measurement of the screen : 8528 10 62 Not exceeding 75 cm 22 14 p/st 8528 10 66 Exceeding 75 cm 22 14 p/st    With scanning parameters exceeding 625 lines : 8528 10 72 With a vertical resolution of less than 700 lines 22 14 p/st 8528 10 76 With a vertical resolution of 700 lines or more 22 14 p/st Other : With screen : 8528 1081 With a screen width/height ratio less than 1,5 22 14 p/st 8528 10 89 Other 22 14 p/st   Without screen : 8528 10 91 Video tuners 22 14 p/st 8528 10 98 Other 22 14 p/st 8528 20  Black and white or other monochrome : 8528 20 20 Video monitors 22 14 p/st Other : With integral tube, with a diagonal measurement of the screen : 8528 20 71 Not exceeding 42 cm 22 14 p/st 8528 20 73 Exceeding 42 cm but not exceeding 52 cm 22 14 p/st 8528 20 79 Exceeding 52 cm 22 14 p/st Other : 8528 20 91  With screen 22 14 p/st 8528 20 99 Without screen 22 14 p/st 8529 Parts suitable for use solely or principally with the apparatus of heading Nos 8525 to 8528 : 8529 10  Aerials and aerial reflectors of all kinds ; parts suitable for use therewith : 8529 10 10   For use in civil aircraft C 1 ) 22 Free  Other :  Aerials : 8529 10 20 Telescopic and whip-type aerials for portable apparatus or for apparatus for fitting in motor vehicles 22 7,2  Outside aerials for radio or television broadcast receivers : 8529 10 31 For reception via satellite 22 7,2  8529 10 39 Other 22 7,2  (0 Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions. Official Journal of the European Communities 61927 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8529 10 40 Inside aerials for radio or television broadcast receivers, includ ­ ing built-in types 22 7,2  8529 10 50 Other 22 7,2  852910 70 Aerial filters and separators 22 7,2  8529 10 90 Other 22 7,2  8529 90 - Other : 8529 90 10 Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together, for apparatus falling within subheadings 8526 10 11 , 8526 10 13, 8526 10 19, 8526 91 11 , 8526 91 19 and 8526 92 10, for use in civil aircraft ( ») 22 Free  Other : Cabinets and cases : 8529 90 51 Of wood 16 4,6  8529 90 59 Of other materials 20 5,3  8529 90 70 Electronic assemblies 22 7,2  8529 90 98 Other 22 7,2  8530 Electrical signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways parking facilities, port installations or airfields (other than those of heading No 8608) : 8530 10 00  Equipment for railways or tramways 15 4,4  8530 80 00  Other equipment 15 4,4  8530 90 00 - Parts 15 4,4  8531 Electric sound or visual signalling apparatus (for example, bells, sirens, indicator panels, burglar or fire alarms), other than those of heading No 8512 or 8530 : 8531 10  Burglar or fire alarms and similar apparatus : 8531 10 10 For use in civil aircraft (*) 15 Free  Other : 8531 10 20 Of a kind used for motor vehicles 15 4,4 p/st 8531 10 30 Of a kind used for buildings 15 4,4 p/st 853110 80 Other 15 4,4 p/st 8531 20  Indicator panels incorporating liquid crystal devices (LCD) or light emitting diodes (LED) : 8531 20 10   For use in civil aircraft (') 15 Free  Other : 8531 20 30  Incorporating light emitting diodes (LED) 15 4,4  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions. 620 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Incorporating liquid crystal devices (LCD) :   Incorporating active matrix liquid crystal devices (LCD) : 8531 20 51 Colour 15 4,4  8531 20 59 Black and white or other monochrome 15 4,4  8531 20 80 Other 15 4,4  8531 80  Other apparatus : 8531 80 10 For use in civil aircraft 0) 15 Free  8531 80 90 Other 15 4,4  8531 90 00 - Parts 15 4,4  8532 Electrical capacitors, fixed, variable or adjustable (pre-set) : 8532 10 00 - Fixed capacitors designed for use in 50/60 Hz circuits and having a reactive power handling capacity of not less than 0,5 kvar (power capacitors) .... 17 4,9   Other fixed capacitors : 8532 21 00 Tantalum 17 7  8532 22 00 Aluminium electrolytic 17 7  8532 23 00 Ceramic dielectric, single layer 17 4,9  8532 24 Ceramic dielectric, multilayer : 8532 24 10 With connecting leads 17 4,9  8532 24 90 Other 17 4,9  8532 25 00 Dielectric of paper or plastics 17 4,9  8532 29 00 Other 17 4,9  8532 30  Variable or adjustable (pre-set) capacitors : 8532 30 10 Variable capacitors 17 7  8532 30 90 Other 17 7  8532 90 00 - Parts 17 6,1  8533 Electrical resistors (including rheostats and potentiometers), other than heating resistors : 8533 1000  Fixed carbon resistors, composition or film types 16 5,3   Other fixed resistors : 8533 21 00 For a power handling capacity not exceeding 20 W 16 5,3  8533 29 00 Other 16 5,3   Wirewound variable resistors, including rheostats and potentiometers : 8533 31 00 For a power handling capacity not exceeding 20 W 16 5,3  8533 39 00 Other 16 5,3  8533 40  Other variable resistors, including rheostats and potentiometers : 853340 10 For a power handling capacity not exceeding 20 W 16 5,3  (&gt;) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions. Official Journal of the European Communities 62127 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8533 40 90 Other 16 5,3  8533 90 00 - Parts 16 5,3  8534 00 Printed circuits :  Consisting only of conductor elements and contacts : 8534 0011 Multiple circuits 15 6,2  8534 00 19 Other 15 6,2  8534 00 90  With other passive elements 15 6,2  8535 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits (for example, switches, fuses, lightning arresters, voltage limiters, surge suppressors, plugs, junction boxes), for a voltage exceeding 1 000 V : 8535 10 00 - Fuses 16 4,6   Automatic circuit breakers : 8535 21 00 For a voltage of less than 72,5 kV 16 4,6  8535 29 00 Other 16 4,6  8535 30  Isolating switches and make-and-break switches : 8535 30 10 For a voltage of less than 72,5 kV 16 4,6  8535 30 90 Other 16 4,6  85354000  Lightning arresters, voltage limiters and surge suppressors 16 4,6  8535 90 00 - Other 16 4,6  8536 Electrical apparatus for switching or protecting electrical circuits, or for making connections to or in electrical circuits (for example, switches, relays, fuses, surge suppressors, plugs, sockets, lamp-holders, junction boxes), for a voltage not exceeding 1 000 V : 8536 10  Fuses : 8536 10 10   For a current not exceeding 10 A 16 4,6  8536 10 50 For a current exceeding 10 A but not exceeding 63 A 16 4,6  8536 10 90 For a current exceeding 63 A 16 4,6  8536 20  Automatic circuit breakers : 8536 20 10   For a current not exceeding 63 A 16 4,6  8536 20 90   For a current exceeding 63 A 16 4,6  8536 30  Other apparatus for protecting electrical circuits : 8536 30 10   For a current not exceeding 16 A 16 4,6  8536 30 30 For a current exceeding 16 A but not exceeding 125 A 16 4,6  8536 30 90 For a current exceeding 125 A 16 4,6   Relays : 8536 41   For a voltage not exceeding 60 V : 85364110  For a current not exceeding 2 A 16 4,6  622 Official Journal of the European Communities 27 . 9 . 93 Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8536 41 90 For a current exceeding 2 A 16 4,6  8536 49 00 Other 16 4,6  8536 50  Other switches : For a voltage not exceeding 60 V : 85365011 Push-button switches 16 4,6  85365015 Rotary switches 16 4,6  8536 50 19 Other 16 4,6  8536 50 90 Other 16 4,6   Lamp-holders, plugs and sockets : 8536 61 Lamp-holders : 85366110 Edison lamp-holders 16 4,6  8536 61 90 Other 16 4,6  8536 69 Other : 8536 69 10 For co-axial cables 16 4,6  8536 69 30 For printed circuits 16 4,6  8536 69 90 Other 16 4,6  8536 90  Other apparatus : 85369001 Prefabricated elements for electrical circuits 16 4,6  8536 90 10 Connections and contact elements for wire and cables 16 4,6  85369080 Other 16 4,6  8537 Boards, panels (including numerical control panels), consoles, desks, cabinets and other bases, equipped with two or more apparatus of heading No 8535 or 8536, for electric control or the distribution of electricity, including those incorporating instruments or apparatus of Chapter 90, other than switching apparatus of heading No 8517 : 8537 10  For a voltage not exceeding 1 000 V : 8537 10 10 Numerical control panels with built-in automatic data-processing ma ­ chine 14 4,1    Other : 8537 10 91 Programmable memory controllers 14 4,1  8537 10 99 Other 14 4,1  8537 20 - For a voltage exceeding 1 000 V : 8537 20 91 For a voltage exceeding 1 000 V but not exceeding 72,5 kV 14 4,1  8537 20 99 For a voltage exceeding 72,5 kV 14 4,1  8538 Parte suitable for use solely or principally with the apparatus of heading Nos 8535, 8536 or 8537 : 8538 10 00  Boards, panels, consoles, desks, cabinets and other bases for the goods of heading No 8537, not equipped with their apparatus 14 4,1  8538 90 - Other : 8538 90 10   Electronic assemblies 16 4,6  8538 90 90 Other 16 4,6  27. 9 . 93 Official Journal of the European Communities 623 ll Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8539 Electric filament or discharge lamps, including sealed-beam lamp units and ultraviolet or infra-red lamps ; arc-lamps : 8S39 10  Sealed beam lamp units : 8539 10 10 For use in civil aircraft ( ¢) 15 Free p/st 85391090 Other 15 6 p/st  Other filament lamps, excluding ultraviolet or infra-red lamps : 8539 21 Tungsten halogen : 8539 21 10 Of a kind used for projectors 15 6 p/st 8539 21 30 Of a kind used for motor-cycles or other motor vehicles 15 6 p/st Other, for a voltage : 8539 21 91 Exceeding 100V 15 6 p/st 8539 21 99 Not exceeding 100 V 15 6 p/st 8539 22 Other, of a power not exceeding 200 W and for a voltage exceeding 100 V : 8539 22 10 Reflector lamps 15 6 p/st 8539 22 90 Other 15 6 p/st 8539 29 Other : 8539 2910 Of a kind used for projection 15 6 p/st Of a kind used for motor-cycles or other motor vehicles : 8539 2931 For headlights 15 6 p/st 8539 29 39 Other 15 6 p/st Other, for a voltage : 8539 29 91 Exceeding 100 V 15 6 p/st 8539 2999 Not exceeding 100 V 15 6 p/st  Discharge lamps, other than ultraviolet lamps : 8539 31 Fluorescent, hot cathode : 8539 3110 With double ended cap 18 4,9 p/st 8539 3190 Other 18 4,9 p/st 8539 39 Other : 8539 39 10 Dual lamps 18 4,9 p/st Other : 8539 39 30  Mercury vapour lamps 18 4,9 p/st Sodium lamps : 8539 3951  With a U-shaped discharge tube 18 4,9 p/st 8539 39 59 Other 18 4,9 p/st 8539 39 90 Other 18 4,9 p/st (i ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions. 624 Official Journal of the European Communities 27 . 9 . 93 \ Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8539 40  Ultraviolet or infra-red lamps ; arc lamps : 85394010 Ultraviolet lamps 18 4,9 p/st 85394030   Infra-red lamps 18 4,9 p/st 85394090 Arc lamps 18 4,9 p/st 8539 90 - Parts : 8539 90 10 Lamp bases 15 5,1  85399090 Other 15 5,1  8540 Thermionic, cold cathode or photocathode valves and tubes (for example, vacuum or vapour or gas filled valves and tubes, mercury arc rectifying valves and tubes, cathode-ray tubes, television camera tubes) :  Cathode-ray television picture tubes, including video monitor cathode-ray tubes : 8540 11 Colour : With a screen width/height ratio less than 1,5, with a diagonal measurement of the screen : 8540 11 11 Not exceeding 42 cm 19 15 p/st 8540 11 13 Exceeding 42 cm but not exceeding 52 cm 19 15 p/st 8540 11 15 Exceeding 52 cm but not exceeding 72 cm 19 15 p/st 85401119 Exceeding 72 cm 19 15 p/st  Other, with a diagonal measurement of the screen : 85401191 Not exceeding 75 cm 19 15 p/st 8540 11 99 Exceeding 75 cm 19 15 p/st 85401200 Black and white or other monochrome 19 15 p/st 8540 20  Television camera tubes ; image converters and intensiflers ; other photo ­ cathode tubes : 8540 20 10 Television camera tubes 17 4,9 p/st 8540 20 30   Image converters or intensiflers 17 4,9 p/st 8540 20 90 Other photo-cathode tubes 17 4,9 p/st 8540 30  Other cathode-ray tubes : 85403010 Colour 19 5,1 p/st 8540 3090 Black and white or other monochrome 19 5,1 p/st  Microwave tubes (for example, magnetrons, klystrons, travelling wave tubes, carcinotrons), excluding grid-controlled tubes : 85404100 Magnetrons 19 5,1 p/st 85404200 Klystrons 19 5,1 p/st 854049 00 Other 19 5,1 p/st  Other valves and tubes : 85408100 Receiver or amplifier valves and tubes 19 5,1 p/st 854089 Other : Display tubes : 8540 8911 Vacuum 19 5,1 p/st 27 9 93 Official Journal of the European Communities 625 II Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 85408919 Other 19 5,1 p/st 8540 89 90 Other 19 5,1 p/st  Parts : 85409100 Of cathode-ray tubes 15 5,8  8540 9900 Other 15 5,8  8541 Diodes, transistors and similar semiconductor devices ; photosensitive semiconductor devices, including photovoltaic cells whether or not assembled in modules or made up into panels ; light-emitting diodes ; mounted piezo-electric crystals : 8541 10  Diodes, other than photosensitive or light-emitting diodes : 8541 10 10 Wafers not yet cut into chips 21 9  Other : 8541 10 91 Power rectifier diodes 21 14  854110 99 Other 21 14   Transistors, other than photosensitive transistors : 8541 21 With a dissipation rate of less than 1 W : 8541 21 10 Wafers not yet cut into chips 21 9  85412190 Other 21 14  8541 29 Other : 8541 29 10 Wafers not yet cut into chips 21 9  8541 29 90 Other 21 14  8541 30  Thyristors, diacs and triacs, other than photosensitive devices : 8541 30 10 Wafers not yet cut into chips 21 9  8541 30 90 Other 21 14  8541 40  Photosensitive semiconductor devices, including photovoltaic cells whether or not assembled in modules or made up into panels ; light-emitting diodes : 8541 40 10 Light-emitting diodes 21 14  Other : 8541 40 91 Solar cells whether or not assembled in modules or made up into panels 16 4,6  8541 40 93 Photodiodes, phototransistors, photothyristors or photocouples ... 16 4,6  8541 40 99 Other 16 4,6  8541 50  Other semiconductor devices : 8541 50 10 Wafers not yet cut into chips 21 9  8541 50 90 Other 21 14  8541 60 00  Mounted piezo-electric crystals 20 8  8541 90 00 - Parts 15 5,8  626 Official Journal of the European Communities 27. 9. 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8542 Electronic integrated circuits and microassemblies :  Monolithic integrated circuits : 8542 11 Digital : Of MOS type : 8542 11 01 Wafers not yet cut into chips 21 9  8542 11 05 Chips 21 14  Other :   Memories :  Dynamic random-access memories (D-RAMs) : 8542 11 12 With a storage capacity not exceeding 256 Kbits 21 14 p/st 8542 11 14 With a storage capacity exceeding 256 Kbits but not exceeding 1 Mbit 21 14 p/st 8542 11 16   With a storage capacity exceeding 1 Mbit but not ex ­ ceeding 4 Mbits 21 14 p/st 8542 11 18 With a storage capacity exceeding 4 Mbits 21 14 p/st  Static random-access memories (S-RAMs) : 8542 11 21 With a storage capacity not exceeding 64 Kbits 21 14 p/st 8542 11 23 With a storage capacity exceeding 64 Kbits but not exceeding 256 Kbits 21 14 p/st 8542 11 25 With a storage capacity exceeding 256 Kbits but not exceeding 1 Mbit 21 14 p/st 8542 11 27   With a storage capacity exceeding 1 Mbit 21 14 p/st 8542 11 31 Read only memories, non-programmable (ROMs) 21 14 p/st UV erasable, programmable, read only memories (EPROMs); FLASH E2PROMs : 8542 11 42 With a storage capacity not exceeding 256 Kbits 21 14 p/st 8542 11 44 With a storage capacity exceeding 256 Kbits but not exceeding 1 Mbit 21 14 p/st 85421146 With a storage capacity exceeding 1 Mbit but not ex ­ ceeding 4 Mbits 21 14 p/st 8542 11 48 With a storage capacity exceeding 4 Mbits 21 14 p/st 85421150   Electrically erasable, programmable, read only memories (E2PROMs), excluding FLASH E2PROMs 21 14 p/st 8542 11 59 Other memories 21 14   Microprocessors : 8542 11 62 With a processing capacity not exceeding 8 bits 21 14 p/st 8542 1164  With a processing capacity exceeding 8 bits but not ex ­ ceeding 16 bits 21 14 p/st 62727 . 9 . 93 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8542 11 67 With a processing capacity exceeding 16 bits but not exceeding 32 bits 21 14 p/st 8542 1168 With a processing capacity exceeding 32 bits 21 14 p/st Microcontrollers (including microcomputers) : 8542 11 71 With a processing capacity not exceeding 8 bits 21 14 p/st 8542 11 73 With a processing capacity exceeding 8 bits but not ex ­ ceeding 16 bits 21 14 p/st 8542 11 74 With a processing capacity exceeding 16 bits but not exceeding 32 bits 21 14 p/st 8542 11 75 With a processing capacity exceeding 32 bits 21 14 p/st Other : 8542 11 77 Gate arrays 21 14  85421179 Standard cells 21 14  8542 11 80 Programmable logic devices 21 14  Other : 85421182 Control circuits 21 14  85421184  Interface circuits ; interface circuits capable of perfor ­ ming control functions 21 14  8542 11 86 Other 21 14     Other : 8542 11 88 Wafers not yet cut into chips 21 9  85421189 Chips 21 14  Other : 85421190    Memories 21 14  8542 11 91 Microprocessors and microcontrollers (including microcompu ­ ters) 21 14  8542 1195 Logic circuits, control circuits and interface circuits 21 14  85421198 Other 21 14  8542 19 Other : 8542 19 10 Wafers not yet cut into chips 21 9  8542 19 20 Chips 21 14   Other : 8542 19 30 Amplifiers 21 14  8542 19 50 Voltage and current regulators 21 14  854219 60 Control circuits 21 14  8542 19 70   Interface circuits ; interface circuits capable of performing control functions 21 14  854219 80 Other 21 14  8542 20  Hybrid integrated circuits : 8542 20 10   Microprocessors and microcontrollers (including microcomputers) ... 21 14  8542 20 30   Converters 21 14  8542 20 50 Amplifiers 21 14  628 Official Journal of the European Communities 27 . 9 . 93 l Rate of duty CN code Description autonomous (%) conventional &lt;%) Supplementary unit l 2 3 4 5 8542 20 80 Other 21 14  8542 80 00 - Other 21 14  8542 90 00 - Parts 15 5,8  8543 Electrical machines and apparatus, having individual functions, not specified or included elsewhere in this chapter : 8543 10 00  Particle accelerators 13 7  8543 20 00  Signal generators 13 7  8543 30 00  Machines and apparatus for electroplating, electrolysis or electrophoresis . . 13 7  8543 80  Other machines and apparatus : 8543 80 10   Flight recorders, for use in civil aircraft (!) 13 Free  8543 80 20   Aerial amplifiers 13 7  8543 80 80 Other 13 7  8543 90 - Parts : 8543 90 10 Assemblies and sub-assemblies consisting of two or more parts or pieces fastened or joined together, for flight recorders, for use in civil aircraft 0) 13 Free  85439090 Other 13 7  8544 Insulated (including enamelled or anodised) wire, cable (including coaxial cable) and other insulated electric conductors, whether or not fitted with connectors ; optical fibre cables, made up of individually sheathed fibres, whether or not assembled with electric conductors or fitted with connectors :  Winding wire : 8544 11 Of copper : 8544 11 10 Lacquered or enamelled 17 6,5  8544 11 90 Other 17 6,5  8544 19 Other : 8544 19 10    Lacquered or enamelled 17 6,5  8544 19 90 Other 17 6,5  8544 20 00  Coaxial cable and other coaxial electric conductors 17 6,5  8544 30  Ignition wiring sets and other wiring sets of a kind used in vehicles, aircraft or ships : 8544 30 10 For use in civil aircraft C 1 ) 17 Free  8544 30 90 Other 17 6,5   Other electric conductors, for a voltage not exceeding 80 V : 8544 41   Fitted with connectors : 8544 41 10  Of a kind used for telecommunications 17 6,5  8544 41 90 Other 17 6,5  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . Official Journal of the European Communities 62927 . 9 . 93 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8544 49 Other : 8544 49 20 Of a kind used for telecommunications 17 6,5  854449 80 Other 17 6,5   Other electric conductors, for a voltage exceeding 80 V but not exceeding 1 000 V : 8544 51 00 Fitted with connectors 17 6,5  8544 59 Other : 8544 59 10 Wire and cables, with individual conductor wires of a diameter exceeding 0,51 mm 17 6,5  Other : 8544 59 20 For a voltage of 1 000 V 17 6,5  8544 59 80  For a voltage exceeding 80 V but less than 1 000 V 17 6,5  8544 60  Other electric conductors, for a voltage exceeding 1 000 V : 8544 60 10 With copper conductors 17 6,5  8544 6090 With other conductors 17 6,5  8544 7000  Optical fibre cables 17 8  8545 Carbon electrodes, carbon brushes, lamp carbons, battery carbons and other articles of graphite or other carbon, with or without metal, of a kind used for electrical purposes :  Electrodes : 8545 11 00 Of a kind used for furnaces 12 5,3  8545 19 Other : 8545 19 10    Electrodes for electrolysis installations 9 5,8  85451990 Other 12 5,3  8545 20 00 - Brushes 12 5,3  8545 90 - Other : 8545 90 10 Heating resistors 14 4,1  8545 90 90 Other 12 5,3  8546 Electrical insulators of any material : 8546 10 00 - Of glass 19 6,2  8546 20  Of ceramics : 8546 20 10 With no metal parts 19 10    With metal parts : 8546 20 91 For overhead power transmission or traction lines 19 10  8546 20 99 Other 19 10  8546 90 - Other : 85469010 Of plastics 19 7,7  8546 90 90 Other 19 6,2  630 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8547 Insulating fittings for electrical machines, appliances or equipment, being fittings wholly of insulating material apart from any minor components of metal (for example, threaded sockets) incorporated during moulding solely for purposes of assembly, other than insulators of heading No 8546; electrical conduit tubing and joints therefor, of base metal lined with insulating material : 8547 10  Insulating fittings of ceramics : 8547 10 10 Containing 80 % or more by weight of metallic oxides 17 10  8547 10 90 Other 17 10  8547 20 00  Insulating fittings of plastics 19 7,5  8547 90 00 - Other 16 6,2  85480000 Electrical parts of machinery or apparatus, not specified or included elsewhere in this chapter 14 4,1  27 . 9 . 93 Official Journal of the European Communities 631 SECTION XVII VEHICLES, AIRCRAFT, VESSELS AND ASSOCIATED TRANSPORT EQUIPMENT Notes 1 . This section does not cover articles of heading No 9501 , 9503 or 9508, or bobsleighs, toboggans or the like of heading No 9506 . 2 . The expressions 'parts' and 'parts and accessories' do not apply to the following articles, whether or not they are identifiable as for the goods of this section : (a) joints, washers and the like of any material (classified according to their constituent material or in heading No 8484) or other articles of vulcanized rubber other than hard rubber (heading No 4016); (b) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (c) articles of Chapter 82 (tools); (d) articles of heading No 8306; (e) machines or apparatus of heading Nos 8401 to 8479, or parts thereof; articles of heading No 8481 or 8482 or, provided they constitute integral parts of engines or motors, articles of heading No 8483 ; (f) electrical machinery or equipment (Chapter 85); (g) articles of Chapter 90; (h) articles of Chapter 91 ; (ij) arms (Chapter 93); (k) lamps or lighting fittings of heading No 9405 ; (1) brushes of a kind used as parts of vehicles (heading No 9603). 3 . References in Chapters 86 to 88 to 'parts' or 'accessories' do not apply to parts or accessories which are not suitable for use solely or principally with the articles of those chapters. A part or accessory which answers to a description in two or more of the headings of those chapters is to be classified within that heading which corresponds to the principal use of that part or accessory . 4. Aircraft specially constructed so that they can also be used as road vehicles are classified as aircraft. Amphibious motor vehicles are classified as motor vehicles . 5 . Air-cushion vehicles are to be classified within this section with the vehicles to which they are most akin as follows : (a) in Chapter 86 if designed to travel on a guide-track (hovertrains); (b) in Chapter 87 if designed to travel over land or over both land and water ; (c) in Chapter 89 if designed to travel over water, whether or not able to land on beaches or landing-stages or also able to travel over ice. Parts and accessories of air-cushion vehicles are to be classified in the same way as those of vehicles of the heading in which the air-cushion vehicles are classified under the above provisions. 632 Official Journal of the European Communities 27 . 9 . 93 Hovertrain track fixtures and fittings are to be classified as railway track fixtures and fittings, and signalling, safety or traffic control equipment for hovertrain transport systems as signalling, safety or traffic control equipment for railways . Additional notes 1 . Subject to the provisions of additional note 3 to Chapter 89, tools and articles necessary for the maintenance or repair of vehicles, aircraft or vessels are to be classified with those vehicles, aircraft or vessels ifpresented with them. Other accessories presented with vehicles, aircraft or vessels are also to be classified therewith if they form part of the normal equipment of the vehicles, aircraft or vessels and are normally sold with them. 2. The provisions of general rule 2 (a) are also applicable, at the request of the declarant and subject to conditions stipulated by the competent authorities, to goods falling within heading Nos 8608, 8805, 8905 and 8907 imported in split consignments. CHAPTER 86 RAILWAY OR TRAMWAY LOCOMOTIVES, ROLLING-STOCK AND PARTS THEREOF ; RAILWAY OR TRAMWAY TRACK FIXTURES AND FITTINGS AND PARTS THEREOF ; MECHANICAL (INCLUDING ELECTRO-MECHANICAL) TRAFFIC SIGNALLING EQUIPMENT OF ALL KINDS Notes 1 . This chapter does not cover : (a) railway or tramway sleepers of wood or of concrete, or concrete guide-track sections for hovertrains (heading No 4406 or 6810); (b) railway or tramway track construction material of iron or steel of heading No 7302; or (c) electrical signalling, safety or traffic control equipment of heading No 8530. 2 . Heading No 8607 applies inter alia to : (a) axles, wheels, wheel sets (running gear), metal tyres, hoops and hubs and other parts of wheels ; (b) frames, underframes, bogies and bissel-bogies ; (c) axle boxes; brake gear; (d) buffers for rolling-stock; hooks and other coupling gear and corridor connections; (e) coachwork. 3 . Subject to the provisions of note 1 above, heading No 8608 applies inter alia to : (a) assembled track, turntables, platform buffers, loading gauges; (b) semaphores, mechanical signal discs, level-crossing control gear, signal and point controls, and other mechanical (including electro-mechanical) signalling, safety or traffic control equipment, whether or not fitted for electric lighting, for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields . 27 . 9 . 93 Official Journal of the European Communities 633 Il Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8601 Rail locomotives powered from an external source of electricity or by electric accumulators : 8601 10 00  Powered from an external source of electricity 14 4,9 p/st 8601 20 00  Powered by electric accumulators 14 4,9 p/st 8602 Other rail locomotives ; locomotive tenders : 8602 10 00  Diesel-electric locomotives 13 3,8  8602 90 00 - Other 13 3,8  8603 Self-propelled railway or tramway coaches, vans and trucks, other than those of heading No 8604 : 8603 10 00  Powered from an external source of electricity 14 4,9 p/st 8603 90 00 - Other 13 4,6 p/st 8604 00 00 Railway or tramway maintenance or service vehicles, whether or not self-propelled (for example, workshops, cranes, ballast tampers, track ­ liners, testing coaches and track inspection vehicles) 13 3,8 p/st 8605 00 00 Railway or tramway passenger coaches, not self-propelled ; luggage vans, post office coaches and other special purpose railway or tram ­ way coaches, not self-propelled (excluding those of heading No 8604) . 13 5 p/st 8606 Railway or tramway goods vans and wagons, not self-propelled : 8606 10 00  Tank wagons and the like 14 5 p/st 8606 20 00  Insulated or refrigerated vans and wagons, other than those of subheading 8606 10 14 5 p/st 8606 30 00 - Self-discharging vans and wagons, other than those of subheading 8606 10 or 8606 20 14 5 p/st  Other : 8606 91 Covered and closed : 8606 91 10 Specially designed for the transport of highly radioactive materials (Euratom) 10 3,8 p/st 8606 91 90 Other 14 5 p/st 8606 92 00 Open, with non-removable sides of a height exceeding 60 cm 14 5 p/st 860699 00 Other 14 5 p/st 8607 Parts of railway or tramway locomotives or rolling-stock :  Bogies, bissel-bogies, axles and wheels, and parts thereof : 8607 11 00 Driving bogies and bissel-bogies 13 3,8  8607 12 00 Other bogies and bissel-bogies 13 3,8  8607 19 Other, including parts : Axles, assembled or not; wheels and parts thereof : 8607 19 01 Of cast iron or cast steel 15 6  8607 19 11 Of closed-die forged steel 15 6  8607 19 18 Other 15 6  Official Journal of the European Communities 27 . 9 . 93634 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Parts of bogies, bissel-bogies and the like : 8607 19 91 Of cast iron or cast steel 13 3,8  86071999 Other 13 3,8   Brakes and parts thereof : 8607 21 Air brakes and parts thereof : 8607 21 10 Of cast iron or cast steel 11 4,5  8607 21 90 Other 11 4,5  8607 29 Other : 8607 29 10 Of cast iron or cast steel 11 4,5  8607 29 90 Other 11 4,5  8607 30  Hooks and other coupling devices, buffers, and parts thereof : 8607 30 01 Of cast iron or cast steel 14 4,1  8607 30 10   Of closed-die forged steel 14 4,1  8607 30 80 Other 14 4,1   Other : 8607 91 Of locomotives : Axle-boxes and parts thereof : 8607 91 11 Of cast iron or cast steel 15 7,5  8607 9119 Other 15 7,5  Other : 8607 91 91   Of cast iron or cast steel 14 4,1  8607 91 99 Other 14 4,1  8607 99 Other :    Axle-boxes and parts thereof : 8607 99 11 Of cast iron or cast steel 15 7,5  8607 99 19 Other 15 7,5  8607 99 30 Bodies and parts thereof 14 4,1     Chassis and parts thereof : 8607 99 51     Of cast iron or cast steel 14 4,1  8607 99 59 Other 14 4,1  8607 99 90 Other 14 4,1  860800 Railway or tramway track fixtures and fittings ; mechanical (including electromechanical) signalling, safety or traffic control equipment for railways, tramways, roads, inland waterways, parking facilities, port installations or airfields ; parts of the foregoing : 8608 00 10  Equipment for railways or tramways 14 4,4  8608 00 30  Other equipment 14 4,4   Parts : 8608 00 91 Of cast iron or cast steel 14 4,4  8608 00 99 Other 14 4,4  27 . 9 . 93 Official Journal of the European Communities 635 \ Rate of duty 1 CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8609 00 Containers (including containers for the transport of fluids) specially designed and equipped for carriage by one or more modes of trans ­ port : 8609 00 10 - Containers with an anti-radiation lead covering, for the transport of radioactive materials (Euratom) 10 3,8 p/st 8609 00 90 - Other 15 4,4 p/st 636 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 87 VEHICLES OTHER THAN RAILWAY OR TRAMWAY ROLLING-STOCK, AND PARTS AND ACCESSORIES THEREOF Notes 1 . This chapter does not cover railway or tramway rolling-stock designed solely for running on rails . 2 . For the purposes of this chapter, 'tractors' means vehicles constructed essentially for hauling or pushing another vehicle, appliance or load, whether or not they contain subsidiary provision for the transport, in connection with the main use of the tractor, of tools, seeds, fertilizers or other goods. 3 . Motor chassis fitted with cabs fall within heading Nos 8702 to 8704, and not within heading No 8706. 4. Heading No 8712 includes all children's bicycles . Other children's cycles fall within heading No 9501 . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8701 Tractors (other than tractors of heading No 8709) : 8701 10  Pedestrian-controlled tractors : 8701 10 10 Of a power not exceeding 4 kW 12 4,4 p/st 8701 10 90 Of a power exceeding 4 kW 12 4,4 p/st 8701 20 - Road tractors for semi-trailers : 8701 20 10 New 20 20 p/st 8701 20 90 Used 20 20 p/st 8701 30 00  Track-laying tractors 20 11 p/st 8701 90 - Other :   Agricultural tractors (excluding pedestrian-controlled tractors) and for ­ estry tractors, wheeled :    New, of an engine power : 8701 90 11   Not exceeding 18 kW 20 8,5 p/st 8701 90 15 Exceeding 18 kW but not exceeding 25 kW 20 8,5 p/st 8701 90 21   Exceeding 25 kW but not exceeding 37 kW 20 8,5 p/st 8701 90 25 Exceeding 37 kW but not exceeding 59 kW 20 8,5 p/st 8701 90 31     Exceeding 59 kW but not exceeding 75 kW 20 8,5 p/st 8701 90 35 Exceeding 75 kW but not exceeding 90 kW 20 8,5 p/st 8701 90 39 Exceeding 90 kW 20 8,5 p/st 8701 90 50 Used 20 8,5 p/st 8701 90 90 Other 20 11 p/st 27 . 9 . 93 Official Journal of the European Communities 637 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8702 Motor vehicles for the transport of ten or more persons, including the driver : 8702 10  With compression-ignition internal combustion piston engine (diesel or semi-diesel) : Of a cylinder capacity exceeding 2 500 cm3 : 8702 10 11 New 29 20 p/st 8702 10 19 Used 29 20 p/st Of a cylinder capacity not exceeding 2 500 cm3 : 8702 10 91 New 29 11 p/st 8702 10 99 Used 29 11 p/st 8702 90 - Other : With spark-ignition internal combustion piston engine : Of a cylinder capacity exceeding 2 800 cm3 : 8702 90 11 New 29 20 p/st 8702 90 19 Used 29 20 p/st Of a cylinder capacity not exceeding 2 800 cm3 : 8702 90 31 New 29 11 p/st 8702 90 39 Used 29 11 p/st 8702 90 90 With other engines 25 12,5 p/st 8703 Motor cars and other motor vehicles principally designed for the transport of persons (other than those of heading No 8702), including station wagons and racing cars : 8703 10 - Vehicles specially designed for travelling on snow ; golf cars and similar vehicles : 8703 10 10 With compression-ignition internal combustion piston engine (diesel or semi-diesel), or with spark-ignition internal combustion piston engine . 29 10 p/st 8703 10 90   With other engines 25 12,5 p/st  Other vehicles, with spark-ignition internal combustion reciprocating piston engine : 8703 21   Of a cylinder capacity not exceeding 1 000 cm3 : 8703 21 10 New 29 10 p/st 8703 21 90 Used 29 10 p/st 8703 22   Of a cylinder capacity exceeding 1 000 cm3 but not exceeding 1 500 cm3 :    New : 8703 22 11 Motor caravans 29 10 p/st 8703 22 19 Other 29 10 p/st 8703 22 90 Used 29 10 p/st 8703 23   Of a cylinder capacity exceeding 1 500 cm3 but not exceeding 3 000 cm3 : New : 8703 23 11 Motor caravans 29 10 p/st 8703 23 19 Other 29 10 p/st 8703 23 90 Used 29 10 p/st 27 . 9 . 93638 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8703 24 Of a cylinder capacity exceeding 3 000 cm3 : 8703 24 10 New 29 10 p/st 8703 24 90 Used 29 10 p/st  Other vehicles, with compression-ignition internal combustion piston engine (diesel or semi-diesel) : 8703 31 Of a cylinder capacity not exceeding 1 500 cm3 : 8703 31 10 New 29 10 p/st 8703 31 90 Used 29 10 p/st 8703 32 Of a cylinder capacity exceeding 1 500 cm3 but not exceeding 2 500 cm3 : New : 8703 3211 Motor caravans 29 10 p/st 8703 32 19 Other 29 10 p/st 8703 32 90 Used 29 10 p/st 8703 33 Of a cylinder capacity exceeding 2 500 cm3 : New : 8703 33 11 Motor caravans 29 10 p/st 8703 33 19 Other 29 10 p/st 8703 33 90 Used 29 10 p/st 8703 90 - Other : 8703 90 10   With electric motors 25 12,5 p/st 8703 90 90 Other 29 10 p/st 8704 Motor vehicles for the transport of goods : 8704 10  Dumpers designed for off-highway use :   With compression-ignition internal combustion piston engine (diesel or semi-diesel), or with spark-ignition internal combustion piston engine : 8704 10 11    With compression-ignition internal combustion piston engine (diesel or semi-diesel) of a cylinder capacity exceeding 2 500 cm3, or with spark-ignition internal combustion piston engine of a cylinder capacity exceeding 2 800 cm3 28 17 p/st 8704 10 19 Other 22 6 p/st 8704 10 90 Other 25 10 p/st  Other, with compression-ignition internal combustion piston engine (diesel or semi-diesel) : 8704 21   Of a gross vehicle weight not exceeding 5 tonnes : 8704 21 10  Specially designed for the transport of highly radioactive materials (Euratom) 10 5,3 p/st Other :     With engines of a cylinder capacity exceeding 2 500 cm3 : 8704 21 31 New 28 22 p/st 8704 21 39 Used 28 22 p/st     With engines of a cylinder capacity not exceeding 2 500 cm3 : 8704 2191 New 28 11 p/st 8704 21 99 Used 28 11 p/st 27. 9 . 93 Official Journal of the European Communities 639 i Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8704 22 Of a gross vehicle weight exceeding 5 tonnes but not exceeding 20 ton ­ nes : 8704 22 10 Specially designed for the transport of highly radioactive materials (Euratom) 10 5,3 p/st Other : 8704 2291 New 28 22 p/st 8704 22 99 Used 28 22 p/st 8704 23 Of a gross vehicle weight exceeding 20 tonnes : 8704 23 10 Specially designed for the transport of highly radioactive materials (Euratom) 10 5,3 p/st Other : 8704 2391 New 28 22 p/st 8704 2399 Used 28 22 p/st - Other, with spark-ignition internal combustion piston engine : 8704 31 Of a gross vehicle weight not exceeding 5 tonnes : 8704 31 10 Specially designed for the transport of highly radioactive materials (Euratom) 10 5,3 p/st Other : With engines of a cylinder capacity exceeding 2 800 cm3 : 8704 31 31 New 28 22 p/st 8704 31 39 Used 28 22 p/st With engines of a cylinder capacity not exceeding 2 800 cm3 : 8704 3191 New 28 11 p/st 8704 3199 Used 28 11 p/st 8704 32 Of a gross vehicle weight exceeding 5 tonnes : 8704 32 10 Specially designed for the transport of highly radioactive materials (Euratom) 10 5,3 p/st  Other : 8704 32 91 New 28 22 p/st 8704 32 99 Used 28 22 p/st 8704 9000 - Other 25 10 p/st 8705 Special purpose motor vehicles, other than those principally designed for the transport of persons or goods (for example, breakdown lorries, crane lorries, fire-fighting vehicles, concrete-mixer lorries, road sweeper lorries* spraying lorries, mobile workshops, mobile radiologi ­ cal units) : 8705 10 00  Crane lorries 25 6,2 p/st 8705 20 00  Mobile drilling derricks 25 6,2 p/st 8705 30 00  Fire fighting-vehicles 25 6,2 p/st 8705 40 00  Concrete-mixer lorries 25 6,2 p/st 8705 90 - Other : 8705 90 10   Breakdown lorries 25 6,2 p/st 8705 90 30 Concrete-pumping vehicles 25 6,2 p/st 640 Official Journal of the European Communities 27 . 9 . 93 li Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8705 9090 Other 25 6,2 p/st 8706 00 Chassis fitted with engines, for the motor vehicles of heading Nos 8701 to 8705 :  Chassis for tractors falling within heading No 8701 ; chassis for motor vehicles falling within heading No 8702, 8703 or 8704 with either a compression-ignition internal combustion piston engine (diesel or semi ­ diesel), of a cylinder capacity exceeding 2 500 cm3 or with a spark-igni ­ tion internal combustion piston engine of a cylinder capacity exceeding 2 800 cm3 : 87060011 For vehicles of heading No 8702 or 8704 29 20 p/st 87060019 Other 29 9,3 p/st  Other : 870600 91 For vehicles of heading No 8703 29 6,5 p/st 870600 99 Other 29 11 p/st 8707 Bodies (including cabs), for the motor vehicles of heading Nos 8701 to 8705 : 8707 10  For the vehicles of heading No 8703 : 8707 10 10 For industrial assembly purposes (') 24 6,9 p/st 8707 10 90 Other 24 8,9 p/st 8707 90 - Other : 8707 90 10 For the industrial assembly of: Pedestrian-controlled tractors falling within subheading 8701 10; Vehicles of heading No 8704 with either a compression-ignition inter ­ nal combustion piston engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3 ; Special purpose motor vehicles of heading No 8705 ( ¢) 24 6,9 p/st 8707 90 90 Other 24 8,9 p/st 8708 Parts and accessories of the motor vehicles of heading Nos 8701 to 8705 : 8708 10  Bumpers and parts thereof : 8708 10 10 For the industrial assembly of: Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition inter ­ nal combustion piston engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 0 19 4,9  8708 10 90 Other 19 6,9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 64127 . 9 . 93 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other parts and accessories of bodies (including cabs) : 8708 21 Safety seat belts : 8708 21 10  For the industrial assembly of : Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not ex ­ ceeding 2 800 cm3 ; Vehicles of heading No 8705 (') 19 4,9 p/st 8708 21 90 Other 19 6,9 p/st 8708 29 Other : 8708 29 10 For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not ex ­ ceeding 2 800 cm3 ; Vehicles of heading No 8705 ( ! ) 19 4,9  8708 29 90 Other 19 6,9   Brakes and servo-brakes and parts thereof : 8708 31   Mounted brake linings : 8708 31 10  For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not ex ­ ceeding 2 800 cm3 ; Vehicles of heading No 8705 ( ¢) 19 4,9  Other : 8708 31 91 For disc brakes 19 6,9  8708 31 99 Other 19 6,9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 642 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8708 39 Other : 8708 39 10 For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not ex ­ ceeding 2 800 cm3 ; Vehicles of heading No 8705 ( ¢) 19 4,9  8708 39 90 Other 19 6,9  8708 40  Gear boxes : 8708 40 10 For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition inter ­ nal combustion piston engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 (&gt;) 19 4,9  8708 4090 Other 19 6,9  8708 50  Drive-axles with differential, whether or not provided with other transmis ­ sion components : 8708 50 10 For the industrial assembly of : Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition inter ­ nal combustion piston engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 ( ») 19 4,9  8708 50 90 Other 19 6,9  8708 60  Non-driving axles and parts thereof : 8708 60 10 For the industrial assembly of : Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition inter ­ nal combustion piston engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 (!) 19 4,9  Other : 8708 60 91 Of closed-die forged steel 19 6,9  8708 60 99 Other 19 6,9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. Official Journal of the European Communities 64327 . 9 . 93 | Rate of duty CN code Description autonomous &lt;%) conventional ( ¢/.) Supplementary unit 1 2 3 4 5 8708 70  Road wheels and parts and accessories thereof : 8708 70 10 For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition inter ­ nal combustion piston engine (diesel or semi-diesel), with a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine with a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 0 19 4,9  Other : 8708 70 50 Wheels of aluminium; parts and accessories of wheels, of alumin ­ ium 19 6,9  8708 70 91 Wheel centres in star form, cast in one piece, of iron or steel .... 19 4,9  8708 70 99 Other 19 6,9  8708 80 - Suspension shock-absorbers : 8708 80 10 For the industrial assembly of : Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition inter ­ nal combustion piston engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not exceeding 2 800 cm3 ; Vehicles of heading No 8705 (*) 19 4,9  8708 80 90 Other 19 6,9   Other parts and accessories : 8708 91 Radiators : 8708 91 10  For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not ex ­ ceeding 2 800 cm3 ; Vehicles of heading No 8705 (J ) 19 4,9  8708 91 90 Other 19 6,9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 644 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8708 92 Silencers and exhaust pipes : 8708 92 10 For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not ex ­ ceeding 2 800 cm3 ; Vehicles of heading No 8705 ( ! ) 19 4,9  8708 92 90 Other 19 6,9  8708 93 Clutches and parts thereof : 8708 93 10 For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not ex ­ ceeding 2 800 cm3 ; Vehicles of heading No 8705 ( J ) 19 4,9  8708 93 90 Other 19 6,9  8708 94 Steering wheels, steering columns and steering boxes : 8708 94 10 For the industrial assembly of : Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not ex ­ ceeding 2 800 cm3 ; Vehicles of heading No 8705 ( !) 19 4,9  8708 94 90 Other 19 6,9  8708 99 Other : 8708 99 10 For the industrial assembly of : Pedestrian-controlled tractors falling within subheading 8701 10 ; Vehicles of heading No 8703 ; Vehicles of heading No 8704 with either a compression-ignition internal combustion piston engine (diesel or semi-diesel), of a cylinder capacity not exceeding 2 500 cm3 or with a spark-ignition internal combustion piston engine of a cylinder capacity not ex ­ ceeding 2 800 cm3 ; Vehicles of heading No 8705 (') 19 4,9  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 64527 . 9 . 93 Official Journal of the European Communities ll Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 " " 2 3 I 4 5 Other : 8708 99 30 Anti roll bars 19 6,9  8708 99 50 Other torsion bars 19 6,9 Other : 8708 99 92 Of closed-die forged steel 19 6,9  8708 99 98 Other 19 6,9  8709 Works trucks, self-propelled, not fitted with lifting or handling equipment, of the type used in factories, warehouses, dock areas or airports for short distance transport of goods ; tractors of the type used on railway station platforms ; parts of the foregoing vehicles :  Vehicles : 8709 11 Electrical : 8709 11 10 Specially designed for the transport of highly radioactive materials (Euratom) 10 3,8 p/st 8709 11 90 Other 22 6 p/st 8709 19 Other : 8709 19 10 Specially designed for the transport of highly radioactive materials (Euratom) 10 3,8 p/st 8709 19 90 Other 22 6 p/st 870990 - Parts : 8709 90 10 Of cast iron or cast steel 20 5,3  87099090 Other 20 5,3  8710 00 00 Tanks and other armoured fighting vehicles, motorized, whether or not fitted with weapons, and parts of such vehicles 10 3,8  8711 Motor-cycles (including mopeds) and cycles fitted with an auxiliary motor, with or without side-cars ; side-cars : 8711 10 00  With reciprocating internal combustion piston engine of a cylinder capacity not exceeding 50 cm3 26 9 p/st 8711 20  With reciprocating internal combustion piston engine of a cylinder capacity exceeding 50 cm3 but not exceeding 250 cm3 : 8711 20 10 Scooters 26 9 p/st Other, of a cylinder capacity : 8711 20 91 Exceeding 50 cm3 but not exceeding 80 cm3 26 9 p/st 871120 93 Exceeding 80 cm3 but not exceeding 125 cm3 26 9 p/st 8711 20 98 Exceeding 125 cm3 but not exceeding 250 cm3 26 9 p/st 8711 30  With reciprocating internal combustion piston engine of a cylinder capacity exceeding 250 cm3 but not exceeding 500 cm3 : 8711 30 10 Of a cylinder capacity exceeding 250 cm3 but not exceeding 380 cm3 26 9 p/st 87113090 Of a cylinder capacity exceeding 380 cm3 but not exceeding 500 cm3 . 26 9 p/st 8711 40 00  With reciprocating internal combustion piston engine of a cylinder capacity exceeding 500 cm3 but not exceeding 800 cm3 26 9 p/st 8711 50 00  With reciprocating internal combustion piston engine of a cylinder capacity exceeding 800 cm3 26 9 p/st 646 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional &lt;%) Supplementary unit 1 2 3 4 5 8711 90 00 - Other 26 9 p/st 8712 00 Bicycles and other cycles (including delivery tricycles), not motorized : 8712 00 10 - Without ball bearings 21 17 p/st  Other : 8712 00 30 Bicycles 21 17 p/st 8712 00 80 Other 21 17 p/st 8713 Invalid carriages, whether or not motorized or otherwise mechanically propelled : 871310 00 - Not mechanically propelled 18 4,9  8713 90 00 - Other 18 4,9  8714 Parts and accessories of vehicles of heading Nos 8711 to 8713 :  Of motor-cycles (including mopeds) : 8714 11 00 Saddles 24 6 p/st 8714 19 00 Other 24 6  8714 20 00  Of invalid carriages 20 8   Other : 8714 91 Frames and forks, and parts thereof : 871491 10 Frames 20 8 p/st 8714 91 30 Front forks 20 8 p/st 871491 90 Parts 20 8  8714 92 Wheel rims and spokes : 8714 92 10 Rims 20 8 p/st 8714 92 90 Spokes 20 8  8714 93 Hubs, other than coaster braking hubs and hub brakes, and free-wheel sprocket-wheels : 8714 93 10 Hubs without free-wheel or braking device 20 8 p/st 8714 93 90 Free-wheel sprocket-wheels 20 8  8714 94 Brakes, including coaster braking hubs and hub brakes, and parts thereof : 8714 94 10  Coaster braking hubs and hub brakes 20 8 p/st 8714 94 30 Other brakes 20 8  8714 94 90 Parts 20 8  8714 95 00 Saddles 20 8  8714 96 Pedals and crank-gear, and parts thereof : 8714 96 10 Pedals 20 8 pa 8714 96 30 Crank-gear 20 8  8714 96 90 Parts 20 8  8714 99 Other : 8714 99 10 Handlebars 20 8 p/st 8714 99 30 Luggage carriers 20 8 p/st 27 . 9 . 93 Official Journal of the European Communities 647 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8714 99 50 Derailleur gears 20 8 8714 99 90 Other; parts 20 8  8715 00 Baby carriages and parts thereof : 8715 00 10  Baby carriages 18 4,9 p/st 8715 0090 - Parts 18 4,9  8716 Trailers and semi-trailers ; other vehicles, not mechanically propelled ; parts thereof : 8716 10 - Trailers and semi-trailers of the caravan type, for housing or camping : 8716 10 10 Folding caravans 20 5,3 p/st Other, of a weight : 87161091 Not exceeding 750 kg 20 5,3 p/st 8716 10 93 Exceeding 750 kg but not exceeding 3 500 kg 20 5,3 p/st 8716 10 99 Exceeding 3 500 kg 20 5,3 p/st 8716 20 - Self-loading or self-unloading trailers and semi-trailers for agricultural purposes : 8716 20 10 Manure spreaders 20 5,3 p/st 8716 2090 Other 20 5,3 p/st  Other trailers and semi-trailers for the transport of goods : 8716 31 00 Tanker trailers and tanker semi-trailers 20 5,3 p/st 871639 Other : 8716 39 10 Specially designed for the transport of highly radioactive materials (Euratom) 10 5,3 p/st Other : New : 8716 39 30 Semi-trailers 20 5,3 p/st Other : 8716 39 51  With a single axle 20 5,3 p/st 8716 39 59 Other 20 5,3 p/st 871639 80 Used 20 5,3 p/st 8716 40 00  Other trailers and semi-trailers 20 5,3  8716 80 00 - Other vehicles 14 4,1  8716 90 - Parts : 8716 90 10 Chassis 15 4,4  871690 30 Bodies 15 4,4  8716 90 50 Axles 15 4,4  871690 90 Other parts 15 4,4  648 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 88 AIRCRAFT, SPACECRAFT, AND PARTS THEREOF Additional note 1 . For the purposes of heading No 8802, the expression 'unladen weight ' shall mean the weight of the machine in normal flying order, excluding the weight of the crew and offuel and equipment except permanently fitted items of equipment. Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8801 Balloons and dirigibles ; gliders, hang gliders and other non-powered aircraft : 8801 10 - Gliders and hang gliders : 8801 10 10 For civil use ( ») 18 Free p/st 88011090 Other 18 7 p/st 8801 90 - Other : 8801 90 10   For civil use ( !) 18 Free  Other : 880190 91 Balloons and dirigibles 18 9  88019099 Other 18 4,9 p/st 8802 Other aircraft (for example, helicopters, aeroplanes); spacecraft (in ­ cluding satellites) and spacecraft launch vehicles :  Helicopters : 8802 11   Of an unladen weight not exceeding 2 000 kg : 8802 11 10 Civil helicopters (! ) 12 Free p/st 88021190 Other 15 15 p/st 8802 12   Of an unladen weight exceeding 2 000 kg : 8802 12 10 Civil helicopters (') 12 Free p/st 880212 90 Other 12 5 p/st 8802 20  Aeroplanes and other aircraft, of an unladen weight not exceeding 2 000kg : 8802 20 10 Civil aircraft (') 12 Free p/st 8802 20 90 Other 15 12 p/st 8802 30  Aeroplanes and other aircraft, of an unladen weight exceeding 2 000 kg but not exceeding 15 000 kg : 8802 30 10 Civil aircraft ( i) 12 Free p/st 8802 30 90 Other 14 5,5 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 27 . 9 . 93 Official Journal of the European Communities 649 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8802 40  Aeroplanes and other aircraft, of an unladen weight exceeding 15 000 kg : 8802 40 10 Civil aircraft (!) 12 Free p/st 88024090 Other 12 5 p/st 8802 50 00  Spacecraft (including satellites) and spacecraft launch vehicles 12 6,4  8803 Parts of goods of heading No 8801 or 8802 : 8803 10  Propellers and rotors and parts thereof : 8803 10 10 For use in civil aircraft 0 12 (2) Free  8803 10 90 Other 12 (2) 5  8803 20  Under-carriages and parts thereof : 8803 20 10 For use in civil aircraft 0 12 (2) Free  8803 20 90 Other 12 (2) 5  8803 30  Other parts of aeroplanes or helicopters : 8803 30 10 For use in civil aircraft 0 12 (2) Free  8803 30 90 Other 12 (2) 5  880390 - Other : 880390 10 Of kites 12 3,8  Other : 880390 91  For use in civil aircraft and gliders 0 12 (2) Free  880390 99 Other 12 (2) 5  8804 0000 Parachutes (including dirigible parachutes) and rotochutes ; parts thereof and accessories thereto IS 5,8  8805 Aircraft launching gear ; deck-arrestor or similar gear ; ground flying trainers ; parts of the foregoing articles : 8805 10  Aircraft launching gear and parts thereof ; deck-arrestor or similar gear and parts thereof : 8805 10 10 Aircraft launching gear and parts thereof 17 5,6  880510 90 Other 15 4,4  8805 20  Ground flying trainers and parts thereof : 8805 20 10 For civil use 0 13 Free  8805 20 90 Other 13 3,8  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . (2) Duty temporarily suspended in respect of engine parts, engines and turbines intended to be fitted in aircraft imported duty free or built within the Community . This suspension is subject to compliance with formalities and conditions laid down in the relevant Community provisions . 650 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 89 SHIPS, BOATS AND FLOATING STRUCTURES Note 1 . A hull, an unfinished or incomplete vessel, assembled, unassembled or disassembled, or a complete vessel unassembled or disassembled, is to be classified within heading No 8906 if it does not have the essential character of a vessel of a particular kind. Additional notes 1 . Subheadings 8901 10 10, 8901 20 10, 8901 30 10, 8901 90 10, 8902 00 11, 8902 00 19, 8903 91 10, 8903 92 10, 8904 00 91 and 8906 00 91 are to be taken to apply only to vessels, designed as sea-going, having a hull of an overall length (excluding any projecting parts) of not less than 12 m. However, fishing boats and lifeboats, designed as sea-going, shall be considered as sea-going vessels regardless of their length . 2. Subheadings 8905 10 10 and 8905 90 10 are to be taken to apply only to vessels andfloating docks, designed as sea-going. 3. For the purpose of heading No 8908, the expression 'vessels and other floating structures for breaking up ' includes the following articles when presentedfor breaking up, on condition that they have formed part of their normal equipment :  spare parts (such as propellers), whether or not in a new condition,  movable articles (furniture, kitchen equipment, tableware, etc.) showing clear evidence of use. I Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8901 Cruise ships, excursion boats, ferry-boats, cargo ships, barges and similar vessels for the transport of persons or goods : 8901 10  Cruise ships, excursion boats and similar vessels principally designed for the transport of persons ; ferry-boats of all kinds : 8901 10 10 Sea-going Free Free BRT 8901 10 90 Other 8 2,5 p/st 8901 20 - Tankers : 8901 20 10 Sea-going Free Free BRT 8901 20 90 Other 8 2,5 Ct/1 8901 30  Refrigerated vessels, other than those of subheading 8901 20 : 8901 30 10 Sea-going Free Free BRT 8901 30 90 Other 8 2,5 Ct/1 8901 90  Other vessels for the transport of goods and other vessels for the transport of both persons and goods : 8901 90 10 Sea-going Free Free BRT 27 . 9 . 93 Official Journal of the European Communities 651 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 J 3 4 5 Other : 8901 90 91 Not mechanically propelled 8 2,5 Ct/1 8901 90 99 Mechanically propelled 8 2,5 Ct/1 8902 00 Fishing vessels ; factory ships and other vessels for processing or preserving fishery products :  Sea-going : 8902 00 11   Of a gross tonnage exceeding 250 tonnes (GRT) Free Free BRT 8902 00 19   Of a gross tonnage not exceeding 250 tonnes (GRT) Free Free p/st 8902 00 90 - Other 8 2,5 p/st 8903 Yachts and other vessels for pleasure or sports ; rowing boats and canoes : 8903 10 - Inflatable : Of a weight not exceeding 100 kg each : 8903 10 11 Of a weight not exceeding 20 kg each or of a length not ex ­ ceeding 2,5 m 13 3,8 p/st 8903 10 19 Other 13 3,8 p/st 8903 10 90 Other 8 2,5 p/st  Other : 8903 91 Sailboats, with or without auxiliary motor : 89039110 Sea-going Free Free p/st Other : 8903 91 91 Of a weight not exceeding 100 kg each 13 3,8 p/st Other : 8903 91 93 Of a length not exceeding 7,5 m 8 2,5 p/st 8903 91 99 Of a length exceeding 7,5 m 8 2,5 p/st 8903 92   Motor-boats, other than outboard motor-boats : 8903 92 10 Sea-going Free Free p/st Other : 8903 92 91 Of a length not exceeding 7,5 m 8 2,5 p/st 8903 92 99 Of a length exceeding 7,5 m 8 2,5 p/st 890399 Other : 8903 99 10 Of a weight not exceeding 100 kg each 13 3,8 p/st Other : 8903 99 91 Of a length not exceeding 7,5 m 8 2,5 p/st 8903 9999     Of a length exceeding 7,5 m .... 8 2,5 p/st 8904 00 Tugs and pusher craft : 8904 00 10 - Tugs Free Free   Pusher craft : 8904 00 91 Sea-going Free Free  8904 00 99 Other 8 2,5  652 Official Journal of the European Communities 27 . 9 . 93 II Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 8905 Light-vessels, fire-floats, dredgers, floating cranes, and other vessels the navigability of which is subsidiary to their main function ; floating docks ; floating or submersible drilling or production platforms : 8905 10 - Dredgers : 8905 10 10 Sea-going Free Free p/st 8905 10 90 Other 8 3,2 p/st 8905 20 00  Floating or submersible drilling or production platforms Free Free p/st 8905 90 - Other : 8905 90 10 Sea-going Free Free p/st 8905 90 90 Other 8 3,2 p/st 8906 00 Other vessels, including warships and lifeboats other than rowing boats : 8906 00 10  Warships Free Free   Other : 8906 00 91 Sea-going Free Free p/st Other : 8906 00 93 Of a weight not exceeding 100 kg each 13 3,8 p/st 89060099 Other 8 2,5 p/st 8907 Other floating structures (for example, rafts, tanks, coffer-dams, landing-stages, buoys and beacons) : 8907 10 00 - Inflatable rafts 10 4,9  8907 90 00 - Other 10 4,9  8908 00 00 Vessels and other floating structures for breaking up ( ! ) Free Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 27 . 9 . 93 Official Journal of the European Communities 653 SECTION XVIII OPTICAL, PHOTOGRAPHIC, CINEMATOGRAPHIC, MEASURING, CHECKING, PRECISION, MEDICAL OR SURGICAL INSTRUMENTS AND APPARATUS ; CLOCKS AND WATCHES ; MUSICAL INSTRUMENTS ; PARTS AND ACCESSORIES THEREOF CHAPTER 90 OPTICAL, PHOTOGRAPHIC, CINEMATOGRAPHIC, MEASURING, CHECKING, PRECISION, MEDICAL OR SURGICAL INSTRUMENTS AND APPARATUS ; PARTS AND ACCESSORIES THEREOF Notes 1 . This chapter does not cover : (a) articles of a kind used in machines, appliances or for other technical uses, of vulcanized rubber other than hard rubber (heading No 4016), of leather or of composition leather (heading No 4204) or of textile material (heading No 5911); (b) supporting belts or other support articles of textile material, whose intended effect on the organ to be supported or held derives solely from their elasticity (for example, maternity belts, thoracic support bandages, abdominal support bandages, supports for joints or muscles) (Section XI); (c) refractory goods of heading No 6903 ; ceramic wares for laboratory, chemical or other technical uses, of heading No 6909; (d) glass mirrors, not optically worked, of heading No 7009, or mirrors of base metal or of precious metal, not being optical elements (heading No 8306 or Chapter 71 ); (e) goods of heading No 7007 , 7008, 701 1 , 7014, 7015 or 7017 ; (f) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV) or similar goods of plastics (Chapter 39); (g) pumps incorporating measuring devices, of heading No 8413 ; weight-operated counting and checking machinery, or separately presented weights for balances (heading No 8423); lifting or handling machinery (heading Nos 8425 to 8428); paper or paperboard cutting machines of all kinds (heading No 8441 ); fittings for adjusting work or tools on machine-tools, of heading No 8466, including fittings with optical devices for reading the scale (for example, 'optical' dividing heads) but not those which are in themselves essentially optical instruments (for example, alignment telescopes); calculating machines (heading No 8470); valves and other appliances (heading No 8481); (h) searchlights or spotlights of a kind used for cycles or motor vehicles (heading No 8512); portable electric lamps of heading No 8513 ; cinematographic sound recording, reproducing or re-recording apparatus (heading No 8519 or 8520); sound-heads (heading No 8522); radar apparatus, radio navigational aid apparatus or radio remote-control apparatus (heading No 8526); sealed beam lamp units of heading No 8539; optical fibre cables of heading No 8544; (ij) searchlights or spotlights of heading No 9405 ; (k) articles of Chapter 95 ; (1) capacity measures, which are to be classified according to their constituent material; or (m) spools, reels or similar supports (which are to be classified according to their constituent material, for example, in heading No 3923 or Section XV). » Official Journal of the European Communities 27 . 9 . 93654 2. Subject to note 1 above, parts and accessories for machines, apparatus, instruments or articles of this chapter are to be classified according to the following rules : (a) Parts and accessories which are goods included within any of the headings of this chapter or of Chapter 84, 85 or 91 (other than heading No 8485 , 8548 or 9033) are in all cases to be classified within their respective headings . (b) Other parts and accessories, if suitable for use solely or principally with a particular kind of machine, instrument or apparatus, or with a number of machines, instruments or apparatus of the same heading (including a machine, instrument or apparatus of heading No 9010, 9013 or 9031) are to be classified with the machines, instruments or apparatus of that kind . (c) All other parts and accessories are to be classified within heading No 9033 . 3 . The provisions of note 4 to Section XVI apply also to this chapter. 4. Heading No 9005 does not apply to telescopic sights for fitting to arms, periscopic telescopes for fitting to submarines or tanks, or to telescopes for machines, appliances, instruments or apparatus of this chapter or Section XVI ; such telescopic sights and telescopes are to be classified within heading No 9013 . 5 . Measuring or checking optical instruments, appliances or machines which, but for this note, could be classified both within heading No 9013 and within heading No 9031 are to be classified within heading No 9031 . 6. Heading No 9032 applies only to : (a) instruments and apparatus for automatically controlling the flow, level, pressure or other variables of liquids or gases, or for automatically controlling temperature, whether or not their operation depends on an electrical phenomenon which varies according to the factor to be automatically controlled; and (b) automatic regulators of electrical quantities, and instruments or apparatus for automatically controlling non-electrical quantities the operation of which depends on an electrical phenomenon varying according to the factor to be controlled . Additional note 1 . For the purposes of subheadings 9015 10 10, 9015 20 10, 9015 30 10, 9015 40 10, 9015 80 11 , 9015 80 19, 9024 10 10, 9024 80 10, 902519 91, 9025 80 91 , 90261051, 9026 1059, 9026 20 30, 9026 80 91, 90271010, 9027 8011, 9027 8019, 9030 39 30, 9030 89 91, 9031 80 31 , 9031 80 39 and 9032 10 30, the expression 'electronic ' means instruments and apparatus which incorporate one or more articles of heading No 8540, 8541 or 8542 but for the purposes of the foregoing, no account shall be taken of articles of heading No 8540, 8541 or 8542 which have solely the function of rectifying current or which are included in the power pack of instruments or apparatus. \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9001 Optical fibres and optical fibre bundles ; optical fibre cables other than those of heading No 8544 ; sheets and plates of polarizing material ; lenses (including contact lenses), prisms, mirrors and other optical elements, of any material, unmounted, other than such ele ­ ments of glass not optically worked : 9001 10  Optical fibres, optical fibre bundles and cables : 900110 10 Image conductor cables 17 7,5  900110 90 Other 17 7,5  9001 20 00  Sheets and plates of polarizing material 18 5,8  9001 30 00  Contact lenses 17 7,5 p/st * 27 . 9 . 93 Official Journal of the European Communities 655 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9001 40  Spectacle lenses of glass : 9001 40 20 Not for the correction of vision 17 7,5 p/st   For the correction of vision : Both sides finished : 9001 40 41   Single focal 17 7,5 p/st 9001 40 49 Other 17 7,5 p/st 9001 40 80 Other 17 7,5 p/st 9001 50  Spectacle lenses of other materials : 9001 50 20 Not for the correction of vision 17 7,5 p/st For the correction of vision :  Both sides finished : 9001 50 41 Single focal 17 7,5 p/st 9001 50 49 Other 17 7,5 p/st 9001 50 80 Other 17 7,5 p/st 9001 90 - Other : 900190 10 For use in civil aircraft (!) 17 Free  90019090 Other 17 7,5  9002 Lenses, prisms, mirrors and other optical elements, of any material, mounted, being parts of or fittings for instruments or apparatus, other than such elements of glass not optically worked :  Objective lenses : 9002 11 00   For cameras, projectors or photographic enlargers or reducers 17 10 p/st 9002 19 00 Other 17 10 p/st 9002 20 - Filters : 9002 20 10 For cameras, projectors or photographic enlargers or reducers 17 10 p/st 9002 20 90 Other 17 10 p/st 9002 90 - Other : 9002 90 10   For use in civil aircraft ( ¢) 17 Free    Other : 9002 90 91 For cameras, projectors or photographic enlargers or reducers . ... 17 10  9002 90 99 Other 17 10  9003 Frames and mountings for spectacles, goggles or the like, and parts thereof :  Frames and mountings : 90031100 Of plastics 19 5,1 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . 656 Official Journal of the European Communities 27 . 9 . 93 \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9003 19 Of other materials : 9003 19 10 Of precious metal or of rolled precious metal 19 5,1 p/st 9003 19 30 Of base metal 19 5,1 p/st 9003 19 90    Of other materials 19 5,1 p/st 90039000 - Parts 19 5,1  9004 Spectacles, goggles and the like, corrective, protective or other : 9004 10  Sunglasses : 9004 10 10 With 'glasses' optically worked 19 6 p/st 9004 10 90 Other 19 6 p/st 9004 90 00 - Other 19 6  9005 Binoculars, monoculars, other optical telescopes, and mountings therefor ; other astronomical instruments and mountings therefor, but not including instruments for radio-astronomy : 9005 10  Binoculars : 9005 10 10 Prismatic 20 7,2 p/st 9005 10 90   Non-prismatic 20 7,2 p/st 9005 80 00  Other instruments 17 6,9  9005 90 00  Parts and accessories (Including mountings) 17 6,9  9006 Photographic (other than cinematographic) cameras ; photographic flashlight apparatus and flashbulbs other than discharge lamps of heading No 8539 : 9006 10 00  Cameras of a kind used for preparing printing plates or cylinders 18 7,2 p/st 9006 20 00  Cameras of a kind used for recording documents on microfilm, microfiche or other microforms 18 7,2 p/st 9006 30 00  Cameras specially designed for underwater use, for aerial survey or for medical or surgical examination of internal organs ; comparison cameras for forensic or criminological purposes 18 7,2 p/st 9006 40 00  Instant print cameras 18 7,2 p/st  Other cameras : 9006 51 00   With a through-the-lens viewfinder (single lens reflex (SLR)), for roll film of a width not exceeding 35 mm 18 7,2 p/st 9006 52 00   Other, for roll film of a width less than 35 mm 18 7,2 p/st 9006 53 Other, for roll film of a width of 35 mm : 9006 53 10    Disposable cameras 18 7,2 p/st 9006 53 90 Other 18 7,2 p/st 900659 00 Other 18 7,2 p/st  Photographic flashlight apparatus and flashbulbs : 90066100 Discharge lamp ('electronic') flashlight apparatus 16 5,3 p/st 9006 62   Flashbulbs, flashcubes and the like : 9006 62 10  Flashcubes 16 5,3 p/st 27 . 9 . 93 Official Journal of the European Communities 657 lll Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9006 62 90 Other 16 5,3 p/st 9006 69 00 Other 16 5,3 p/st  Parts and accessories : 9006 91 For cameras : 9006 9110 Tripods 18 7,2 p/st 9006 91 90 Other 18 7,2  9006 99 00 Other 16 5,3  9007 Cinematographic cameras and projectors, whether or not incorporating sound recording or reproducing apparatus :  Cameras : 9007 11 00   For film of less than 16 mm width or for double-8 mm film 16 6,2 p/st 9007 1900 Other 16 6,2 p/st  Projectors : 9007 21 00   For film of less than 16 mm width 19 6,5 p/st 9007 29 00 Other 19 6,5 p/st  Parts and accessories : 9007 91 For cameras : 9007 9110 Tripods 16 6,2 p/st 9007 91 90 Other 16 6,2  9007 92 00 For projectors 19 6,5  9008 Image projectors, other than cinematographic ; photographic (other than cinematographic) enlargers and reducers : 90081000  Slide projectors 18 6,3 p/st 9008 20 00  Microfilm, microfiche or other microform readers, whether or not capable of producing copies 18 6,3 p/st 9008 30 00  Other image projectors 18 6,3 p/st 9008 4000  Photographic (other than cinematographic) enlargers and reducers 18 6,3 p/st 9008 90 00  Parts and accessories 18 6,3  9009 Photocopying apparatus incorporating an optical system or of the contact type and thermo-copying apparatus :  Electrostatic photocopying apparatus : 9009 11 00 Operating by reproducing the original image directly onto the copy (direct process) 18 7,2 p/st 9009 12 00   Operating by reproducing the original image via an intermediate onto the copy (indirect process) 18 7,2 p/st  Other photocopying apparatus : 9009 2100   Incorporating an optical system 18 7,2 p/st 9009 22 Of the contact type : 9009 22 10  Blueprinters and diazocopiers 15 4,9 p/st 9009 22 90 Other 15 4,9 p/st 9009 30 00  Thermo-copying apparatus 15 4,4 p/st 658 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9009 90  Parts and accessories : 9009 90 10 Of electrostatic photocopying apparatus or other photocopying appar ­ atus incorporating an optical system 18 7,2  9009 90 90 Other 15 4,9  9010 Apparatus and equipment for photographic (including cinemato ­ graphic) laboratories (including apparatus for the projection of circuit patterns on sensitized semi-conductor materials), not specified or included elsewhere in this chapter ; negatoscopes ; projection screens : 9010 10 00  Apparatus and equipment for automatically developing photographic (in ­ cluding cinematographic) film or paper in rolls or for automatically exposing developed film to rolls of photographic paper 15 4,9  9010 20 00  Other apparatus and equipment for photographic (including cinemato ­ graphic) laboratories ; negatoscopes 15 4,9  9010 30 00  Projection screens 15 4,9  9010 90 00  Parts and accessories 15 4,9  9011 Compound optical microscopes, including those for photomicrography, cinephotomicrography or microprojection : 901110 00  Stereoscopic microscopes 18 10 p/st 9011 20 00  Other microscopes, for photomicrography, cinephotomicrography or micro ­ projection 18 10 p/st 901180 00  Other microscopes 18 10 p/st 901190 00  Parts and accessories 18 10  9012 Microscopes other than optical microscopes ; diffraction apparatus : 9012 1000  Microscopes other than optical microscopes and diffraction apparatus . ... 15 5,8  9012 90 00  Parts and accessories 15 5,8  9013 Liquid crystal devices not constituting articles provided for more specifically in other headings ; lasers, other than laser diodes ; other optical appliances and instruments, not specified or included elsewhere in this chapter : 9013 10 00  Telescopic sights for fitting to arms ; periscopes ; telescopes designed to form parts of machines, appliances, instruments or apparatus of this chapter or Section XVI 18 6,5  9013 20 00  Lasers, other than laser diodes 18 6,5  9013 80  Other devices, appliances and instruments : Liquid crystal devices :  Active matrix liquid crystal devices : 9013 8011 Colour 18 6,5  9013 8019     Black and white or other monochrome 18 6,5  9013 80 30 Other 18 6,5  9013 80 90 Other 18 6,5  9013 90 00  Parts and accessories 18 6,5  27 . 9 . 93 Official Journal of the European Communities 659 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9014 Direction finding compasses ; other navigational instruments and ap ­ pliances : 9014 10  Direction finding compasses : 9014 10 10   For use in civil aircraft ( ¢) 16 Free  9014 10 90 Other 17 5  9014 20  Instruments and appliances for aeronautical or space navigation (other than compasses) : ^   For use in civil aircraft (!) : 9014 20 11 Stall warning calculators 16 Free p/st 9014 20 13 Inertial navigation systems 16 Free p/st 9014 20 15 Ground proximity warning systems 16 Free p/st 9014 20 19 Other 16 Free  9014 20 90 Other 16 7,2  9014 80 00  Other instruments and appliances 16 7,2  9014 90  Parts and accessories : 9014 90 10 Of instruments of subheadings 9014 10 and 9014 20 for use in civil aircraft ( !) 17 Free  9014 90 90 Other 17 5,6  9015 Surveying (including photogrammetrical surveying), hydrographic, oceanographic, hydrological, meteorological or geophysical instru ­ ments and appliances, excluding compasses ; rangefinders : 9015 10  Rangefinders : 9015 10 10   Electronic 16 7,2  9015 10 90 Other 17 5,6  9015 20  Theodolites and tacheometers : 9015 20 10 Electronic 16 7,2  9015 20 90 Other 17 5,6  9015 30  Levels : 9015 30 10 Electronic 16 7,2  9015 30 90 Other 17 5,6  9015 40  Photogrammetrical, surveying instruments and appliances : 9015 40 10 Electronic 16 7,2  9015 40 90 Other 17 5,6  9015 80  Other instruments and appliances :   Electronic : 9015 8011 Meteorological , hydrological and geophysical instruments and ap ­ paratus 16 7,2  9015 80 19 Other 16 7,2  Other : 9015 80 91    Instruments and appliances used in geodesy, topography, surveying or levelling; hydrographic instruments 17 5,6  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . 27 . 9 . 93660 Official Journal of the European Communities Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9015 8093 Meteorological , hydrological and geophysical instruments and ap ­ paratus 17 5,6  9015 8099 Other 17 5,6  9015 9000  Parts and accessories 17 5,6  9016 00 Balances of a sensitivity of 5 eg or better, with or without weights : 90160010 - Balances 16 7,2 p/st 901600 90  Parts and accessories 16 7,2  9017 Drawing, marking-out or mathematical calculating instruments (for example, drafting machines, pantographs, protractors, drawing sets, slide rules, disc calculators); instruments for measuring length, for use in the hand (for example, measuring rods and tapes, micrometers, callipers), not specified or included elsewhere in this chapter : 9017 10  Drafting tables and machines, whether or not automatic : 9017 10 10 Parallelogram and track type drafting machines 16 5,3 p/st 9017 10 90 Other 16 5,3  9017 20  Other drawing, marking-out or mathematical calculating instruments : Drawing instruments : 9017 2011 Drawing sets 16 5,3 p/st 9017 20 19 Other 16 5,3  9017 20 30 Marking-out instruments 16 5,3 p/st 9017 20 90 Mathematical calculating instruments (including slide rules, disc calcu ­ lators and the like) 16 5,3 p/st 9017 30  Micrometers, callipers and gauges : 9017 3010 Micrometers and callipers 15 5,8 p/st 9017 30 90 Other (excluding gauges without adjustable devices of subheading 9031 80 51) 15 5,8 p/st 9017 80  Other instruments : 9017 80 10 Measuring rods and tapes and divided scales 15 5,8  9017 80 90 Other 15 5,8  9017 90 00  Parts and accessories 16 5,3  9018 Instruments and appliances used in medical, surgical, dental or veterinary sciences, including scintigraphic apparatus, other electro ­ medical apparatus and sight-testing instruments :  Electro-diagnostic apparatus (including apparatus for functional exploratory examination or for checking physiological parameters) : 90181100 Electro-cardiographs 16 5,3  9018 1900 Other 16 5,3  9018 20 00  Ultraviolet or infra-red ray apparatus 16 5,3   Syringes, needles, catheters, cannulae and the like : 9018 31 Syringes, with or without needles : 9018 31 10 Of plastics 16 5,3  9018 31 90 Other 16 5,3  27 . 9 . 93 Official Journal of the European Communities 661 li Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9018 32 Tubular metal needles and needles for sutures : 9018 32 10 Tubular metal needles 16 5,3  9018 32 90 Needles for sutures 16 5,3  9018 3900 Other 16 5,3   Other instruments and appliances, used in dental sciences : 9018 41 00 Dental drill engines, whether or not combined on a single base with other dental equipment 17 5,1  901849 00 Other 16 5,3  9018 50  Other ophthalmic instruments and appliances : 9018 50 10 Non-optical 16 5,3  9018 50 90 Optical 16 5,3  9018 90  Other instruments and appliances : 90189010 Instruments and apparatus for measuring blood-pressure 16 5,3  9018 90 20 Endoscopes 16 5,3  9018 90 30 Renal dialysis equipment (artificial kidneys, kidney machines and dialysers) 16 5,3  Diathermic apparatus : 9018 90 41 Ultrasonic 16 5,3  90189049 Other 16 5,3  9018 90 50 Transfusion apparatus 16 5,3  9018 90 60   Anaesthetic apparatus and instruments 16 5,3  90189070 Ultrasonic lithotripsy instruments 16 5,3  9018 90 80 Other 16 5,3  9019 Mechano-therapy appliances ; massage apparatus ; psychological apti ­ tude-testing apparatus ; ozone therapy, oxygen therapy, aerosol ther ­ apy, artificial respiration or other therapeutic respiration apparatus : 9019 10  Mechano-therapy appliances ; massage apparatus ; psychological aptitude ­ testing apparatus : 9019 10 10 Electrical vibratory-massage apparatus 16 4,6  90191090 Other 16 4,6  9019 20 00  Ozone therapy, oxygen therapy, aerosol therapy, artificial respiration or other therapeutic respiration apparatus 16 4,6  9020 00 Other breathing appliances and gas masks, excluding protective masks having neither mechanical parts nor replaceable filters : 9020 00 10  Breathing appliances and gas masks (excluding parts thereof), for use in civil aircraft 0 16 Free  9020 00 90 - Other 16 4,6  ( i) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 662 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9021 Orthopaedic appliances, including crutches, surgical belts and trusses ; splints and other fracture appliances ; artificial parts of the body ; hearing aids and other appliances which are worn or carried, or implanted in the body, to compensate for a defect or disability :  Artificial joints and other orthopaedic or fracture appliances : 9021 11 00 Artificial joints 16 6,2  9021 19 Other : 9021 19 10 Orthopaedic appliances 15 5,8  9021 19 90 Splints and other fracture appliances 15 5,8   Artificial teeth and dental fittings : 9021 21 Artificial teeth : 9021 21 10 Of plastics 17 4,9 100 p/st 9021 21 90 Of other materials 17 4,9 100 p/st 9021 29 Other : 9021 29 10 Of precious metals or rolled precious metals 17 4,9  9021 29 90 Other 17 4,9  9021 30  Other artificial parts of the body : 9021 30 10 Ocular prostheses 14 4,1  9021 30 90 Other 16 6,2  9021 40 00  Hearing aids, excluding parts and accessories 12 3,8 p/st 9021 50 00 - Pacemakers for stimulating heart muscles, excluding parts and accessories . 13 5,3 p/st 9021 90 - Other : 9021 90 10 Parts and accessories of hearing aids 12 3,8  9021 90 90 Other 13 5,3  9022 Apparatus based on the use of X-rays or of alpha, beta or gamma radiations, whether or not for medical, surgical, dental or veterinary uses, including radiography or radiotherapy apparatus, X-ray tubes and other X-ray generators, high tension generators, control panels and desks, screens, examination or treatment tables, chairs and the like :  Apparatus based on the use of X-rays, whether or not for medical, surgical, dental or veterinary uses, including radiography or radiotherapy apparatus : 9022 11 00 For medical, surgical, dental or veterinary uses 16 4,6 p/st 9022 19 00 For other uses 16 4,6 p/st  Apparatus based on the use of alpha, beta or gamma radiations, whether or not for medical, surgical, dental or veterinary uses, including radiography or radiotherapy apparatus : 9022 21 00 For medical, surgical, dental or veterinary uses 16 4,6 p/st 27 . 9 . 93 Official Journal of the European Communities 663 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9022 29 00 For other uses 16 4,6 p/st 9022 30 00 - X-ray tubes 16 4,6 p/st 9022 90  Other, including parts and accessories : 9022 90 10 X-ray fluorescent screens and X-ray intensifying screens; anti-scatter shields and grids 16 4,6  9022 90 90 Other 16 4,6  902300 Instruments, apparatus and models, designed for demonstrational purposes (for example, in education or exhibitions), unsuitable for other uses : 9023 00 10  Of a type used for teaching physics, chemistry or technical subjects .... 12 3,8  9023 00 30  Models of human or animal anatomies 12 3,8  9023 00 90 - Other 12 3,8  9024 Machines and appliances for testing the hardness, strength, compressi ­ bility, elasticity or other mechanical properties of materials (for example, metals, wood, textiles, paper, plastics) : 9024 10  Machines and appliances for testing metals : 9024 10 10 Electronic 16 7,2  Other : 9024 10 91 Universal or for tensile tests 15 4,5  9024 10 93 For hardness tests 15 4,5  9024 10 99 Other 15 4,5  9024 80  Other machines and appliances : 9024 80 10 Electronic 16 7,2  Other : 9024 8091 For testing textiles, paper or paperboard 15 4,5  9024 80 99 Other 15 4,5  9024 90 00  Parts and accessories 16 5,1  9025 Hydrometers and similar floating instruments, thermometers, pyrome ­ ters, barometers, hygrometers and psychrometers, recording or not, and any combination of these instruments :  Thermometers and pyrometers, not combined with other instruments : 9025 11 Liquid-filled, for direct reading : 9025 11 10 For use in civil aircraft C 1 ) 16 Free  Other : 9025 11 91 Clinical or veterinary thermometers 21 6,9 p/st 9025 11 99 Other 21 6,9 p/st 9025 19 Other : 9025 19 10  For use in civil aircraft (') 16 Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions. 27 . 9 . 93664 Official Journal of the European Communities | Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : 902519 91 Electronic 16 7,2 p/st 9025 19 99 Other 16 4,2 p/st 9025 20 - Barometers, not combined with other instruments : 9025 20 10 For use in civil aircraft ( ») 17 Free p/st 9025 2090 Other 17 4 p/st 9025 80  Other instruments : 9025 80 10   For use in civil aircraft 0) 16 Free  Other : 9025 80 91  Electronic 16 7,2  9025 80 99 Other 16 4,6  9025 90  Parts and accessories : 9025 90 10 For use in civil aircraft 0) 16 Free  9025 90 90 Other 16 7  9026 Instruments and apparatus for measuring or checking the flow, level, pressure or other variables of liquids or gases (for example, flow meters, level gauges, manometers, heat meters), excluding instruments and apparatus of heading No 9014, 9015, 9028 or 9032 : 9026 10  For measuring or checking the flow or level of liquids : 9026 10 10 For use in civil aircraft 0 16 Free  Other : Electronic : 9026 10 51 Flowmeters 16 7,2 p/st 9026 10 59 Other 16 7,2 p/st  Other : 90261091 Flowmeters 16 5,8 p/st 9026 10 99 Other 16 5,8 p/st 9026 20  For measuring or checking pressure : 9026 20 10 For use in civil aircraft (*) 16 Free  Other : 9026 20 30  Electronic 16 7,2 p/st    Other : Spiral or metal diaphragm type pressure gauges : 9026 20 51 Appliances for measuring and non-automatically regulating tyre pressure 18 5 p/st 9026 20 59 Other 18 5 p/st 9026 20 90 Other 18 5 p/st ( l ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . 27 . 9 . 93 Official Journal of the European Communities 665 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9026 80  Other instruments or apparatus : 9026 80 10 For use in civil aircraft (!) 16 Free  Other : 9026 80 91 Electronic 16 7,2  9026 80 99 Other 16 5,8  9026 90  Parts and accessories : 9026 90 10 For use in civil aircraft 0 16 Free  9026 90 90 Other 16 5,1  9027 Instruments and apparatus for physical or chemical analysis (for example, polarimeters, refractometers, spectrometers, gas or smoke analysis apparatus); instruments and apparatus for measuring or checking viscosity, porosity, expansion, surface tension or the like ; instruments and apparatus for measuring or checking quantities of heat, sound or light (including exposure meters); microtomes : 9027 10  Gas or smoke analysis apparatus : 9027 10 10 Electronic 16 7,2 p/st 9027 10 90 Other 16 6,2 p/st 9027 20 - Chromatographs and electrophoresis instruments : 9027 20 10 Chromatographs j 16 7,2  9027 20 90 Electrophoresis instruments 16 7,2  9027 30 00  Spectrometers, spectrophotometers and spectrographs using optical radia ­ tions (UV, visible, IR) 16 7,2  9027 40 00 - Exposure meters 16 7,2  9027 50 00  Other instruments and apparatus using optical radiations (UV, visible, IR) .16 7,2  9027 80  Other instruments and apparatus : Electronic : 9027 80 11 pH meters, rH meters and other apparatus for measuring conducti ­ vity 16 7,2  9027 80 19 Other 16 7,2    Other : 9027 80 91    Viscometers, porosimeters and expansion meters 16 6,2  9027 80 99 Other 16 6,2  9027 90  Microtomes ; parts and accessories : 9027 90 10 Microtomes 16 6,2 p/st 9027 90 90 Parts and accessories 16 7,2  9028 Gas, liquid or electricity supply or production meters, including calibrating meters therefor : 9028 10 00  Gas meters 15 5 p/st 9028 20 00  Liquid meters 15 5 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 666 Official Journal of the European Communities 27 . 9 . 93 Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9028 30  Electricity meters :   For alternating current : 9028 3011 For single-phase 15 5 p/st 9028 30 19 For multi-phase 15 5 p/st 9028 30 90 Other 15 5 p/st 9028 90  Parts and accessories : 9028 90 10 For electricity meters 16 5,1  9028 90 90 Other 16 5,1  9029 Revolution counters, production counters, taximeters, milometers, pe ­ dometers and the like ; speed indicators and tachometers, other than those of heading No 9014 or 9015 ; stroboscopes : 9029 10  Revolution counters, production counters, taximeters, milometers, pedome ­ ters and the like : 9029 10 10 Electric or electronic revolution counters, for use in civil aircraft ( ! ) . 16 Free  9029 10 90 Other 16 5,2  9029 20  Speed indicators and tachometers ; stroboscopes : Speed indicators and tachometers : 9029 20 10    For use in civil aircraft (') 16 Free   Other : 9029 20 31     Speed indicators for vehicles 17 6,3  9029 20 39 Other 17 6,3  9029 20 90   Stroboscopes 14 5,6  9029 90  Parts and accessories : 9029 90 10   Of revolution counters, speed indicators and tachometers, for use in civil aircraft (') 16 Free  9029 90 90 Other 16 7,2  9030 Oscilloscopes, spectrum analysers and other instruments and appar ­ atus for measuring or checking electrical quantities, excluding meters of heading No 9028 ; instruments and apparatus for measuring or detecting alpha, beta, gamma, X-ray, cosmic or other ionizing radia ­ tions : 9030 10  Instruments and apparatus for measuring or detecting ionizing radiations : 9030 10 10   For use in civil aircraft ( ¢) 16 Free  9030 10 90 Other 16 10,6  9030 20  Cathode-ray oscilloscopes and cathode-ray oscillographs : 9030 20 10 For use in civil aircraft (!) 16 Free  9030 20 90 Other 16 11  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions. 27 . 9 . 93 Official Journal of the European Communities 667 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other instruments and apparatus, for measuring or checking voltage, current, resistance or power, without a recording device : 9030 31 Multimeters : 9030 31 10 For use in civil aircraft (') 16 Free  9030 3190 Other 16 10,6  9030 39 Other : 9030 39 10  For use in civil aircraft (') 16 Free  Other : 9030 39 30   Electronic 16 11  Other : 9030 3991 Voltmeters 16 4,6  9030 39 99 Other 16 4,6  9030 40  Other instruments and apparatus, specially designed for telecommunications (for example, cross-talk meters, gain measuring instruments, distortion factor meters, psophometers) : 9030 40 10 For use in civil aircraft ( ¢) 16 Free  90304090 Other 16 11   Other instruments and apparatus : 9030 81 With a recording device : 9030 81 10  For use in civil aircraft (') 16 Free  9030 81 90 Other 16 11  9030 89 Other : 9030 89 10    For use in civil aircraft ( ¢) 16 Free  Other : 9030 8991 Electronic 16 11  9030 8999 Other 16 4,6  9030 90  Parts and accessories : 903090 10   For use in civil aircraft (*) 16 Free  9030 90 90 Other 16 7,2  9031 Measuring or checking instruments, appliances and machines, not specified or included elsewhere in this chapter ; profile projectors : 903110 00  Machines for balancing mechanical parts 16 7,2  9031 20 00 - Test benches 16 7,2  9031 30 00  Profile projectors 15 5,8 p/st 9031 40 00  Other optical instruments and appliances 15 5,8  9031 80  Other instruments, appliances and machines : 9031 80 10 For use in civil aircraft (!) 16 Free  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions . 668 Official Journal of the European Communities 27 . 9 . 93 Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other : Electronic : 90318031 For measuring or checking geometrical quantities 16 7,2  90318039 Other 16 7,2  Other : For measuring or checking geometrical quantities : 903180 51    Gauges without adjustable devices 15 5,8  903180 59 Other 15 5,8  90318099 Other 15 5,8  9031 90 - Parts and accessories : 90319010 Of instruments, appliances and machines of subheading 9031 80, for use in civil aircraft (') 16 Free  90319090 Other 16 7,2  9032 Automatic regulating or controlling instruments and apparatus : 9032 10  Thermostats : 9032 10 10 For use in civil aircraft (') 16 Free  Other : 9032 10 30 Electronic 16 7,2 p/st Other : 9032 10 91   With electrical triggering device 15 5 p/st 90321099 Other 15 5 p/st 9032 20  Manostats : 9032 20 10 For use in civil aircraft 0) 16 Free  9032 20 90 Other 16 5,8 p/st  Other instruments and apparatus : 9032 81   Hydraulic or pneumatic : 9032 81 10 For use in civil aircraft (!) 16 Free  9032 8190 Other 16 5,8  9032 89 Other : 9032 89 10 For use in civil aircraft ( ! ) 16 Free  9032 89 90 Other 16 7,2  9032 90  Parts and accessories : 9032 90 10 For use in civil aircraft (!) ¢ 16 Free  9032 90 90 Other 16 7,2  903300 00 Parts and accessories (not specified or included elsewhere in this chapter) for machines, appliances, instruments or apparatus of Chap ­ ter 90 16 5,6  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions. 66927 . 9 . 93 Official Journal of the European Communities CHAPTER 91 CLOCKS AND WATCHES AND PARTS THEREOF Notes 1 . This chapter does not cover : (a) clock or watch glasses or weights (classified according to their constituent material); (b) watch chains (heading No 7113 or 7117, as the case may be); (c) parts of general use defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39) or of precious metal or metal clad with precious metal (generally heading No 7115); clock or watch springs are, however, to be classified as clock or watch parts (heading No 9114); (d) bearing balls (heading No 7326 or 8482, as the case may be); (e) articles of heading No 8412 constructed to work without an escapement; (f) ball bearings (heading No 8482); or (g) articles of Chapter 85 , not yet assembled together or with other components into watch or clock movements or into articles suitable for use solely or principally as parts of such movements (Chapter 85). 2. Heading No 9101 covers only watches with case wholly of precious metal or of metal clad with precious metal , or of the same materials combined with natural or cultured pearls, or precious or semi-precious stones (natural, synthetic or reconstructed) of heading Nos 7101 to 7104. Watches with case of base metal inlaid with precious metal fall within heading No 9102. 3 . For the purposes of this chapter, the expression 'watch movements' means devices regulated by a balance-wheel and hairspring, quartz crystal or any other system capable of determining intervals of time, with a display or a system to which a mechanical display can be incorporated . Such watch movements shall not exceed 12 mm in thickness and 50 mm in width, length or diameter. 4. Except as provided in note 1 , movements and other parts suitable for use both in clocks or watches and in other articles (for example, precision instruments) are to be classified within this chapter. 670 Official Journal of the European Communities 27 . 9 . 93 I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9101 Wrist-watches, pocket-watches and other watches, including stop-wat ­ ches, with case of precious metal or of metal clad with precious metal :  Wrist-watches, battery or accumulator powered, whether or not incorpora ­ ting a stop-watch facility : 91011100 With mechanical display only 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st 910112(H) With opto-electronic display only 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st 91011900 Other 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st  Other wrist-watches, whether or not incorporating a stop-watch facility : 91012100   With automatic winding 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st 91012900 Other 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st  Other : 91019100 Battery or accumulator powered 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st 9101 99 00 Other 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st 9102 Wrist-watches, pocket-watches and other watches, including stop-wat ­ ches, other than those of heading No 9101 :  Wrist-watches, battery or accumulator powered, whether or not incorpora ­ ting a stop-watch facility : 910211(H)   With mechanical display only 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st 9102 12 00 With opto-electronic display only 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st 27 . 9 . 93 Official Journal of the European Communities 671 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 91021900 Other 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st  Other wrist-watches, whether or not incorporating a stop-watch facility : 9102 2100   With automatic winding 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st 9102 29 00 Other 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st  Other : 9102 9100 Battery or accumulator powered 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st 9102 9900 Other 13 5,1 p/st MIN 0,5 Ecu MIN 0,3 Ecu p/st p/st MAX 0,8 Ecu p/st 9103 Clocks with watch movements, excluding clocks of heading No 9104 : 9103 10 00  Battery or accumulator powered 14 6,2 p/st 9103 90 00 - Other 13 5,8 p/st 9104 00 Instrument panel clocks and clocks of a similar type for vehicles, aircraft, spacecraft or vessels : 9104 00 10  For use in civil aircraft (!) 13 Free p/st 9104 00 90 - Other 13 5,8 p/st 9105 Other clocks :  Alarm clocks : 9105 11 Battery, accumulator or mains powered : 9105 11 10  Battery or accumulator powered only 14 6,2 p/st 9105 11 90 Other 14 6,2 p/st 9105 19 Other : 9105 19 10  With greatest diameter or diagonal measurement of the dial not less than 7 cm 13 5,8 p/st 9105 19 90 Other 13 5,8 p/st (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 27 . 9 . 93672 Official Journal of the European Communities I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 - Wall clocks : 9105 21 Battery, accumulator or mains powered : 9105 2110 With piezo-electric quartz crystal regulating device 14 6,2 p/st 9105 21 90 Other 14 6,2 p/st 9105 29 Other : 9105 2910    Cuckoo clocks 13 5,8 p/st 9105 29 90 Other 13 5,8 p/st - Other : 9105 91 Battery, accumulator or mains powered : 9105 91 10    For electric clock systems 14 6,2 p/st Other : 9105 91 91 With piezo-electric quartz crystal regulating device 14 6,2 p/st 9105 91 99 Other 14 6,2 p/st 9105 99 Other : 9105 99 10  Table-top or mantelpiece clocks 13 5,8 p/st 9105 99 90 Other 13 5,8 p/st 9106 Time of day recording apparatus and apparatus for measuring, recording or otherwise indicating intervals of time, with clock or watch movement or with synchronous motor (for example, time-registers, time-recorders) : 9106 10  Time-registers ; time-recorders : 91061010 Time-registers 15 6,3 p/st 910610 90 Time recorders 15 6,3 p/st 9106 2000  Parking meters 15 6,3 p/st 9106 90 - Other : 91069010   Process-timers, stop-clocks and the like 15 6,3 p/st 9106 90 90 Other 15 6,3 p/st 9107 00 00 Time switches, with clock or watch movement or with synchronous motor 14 6,2 p/st 9108 Watch movements, complete and assembled :  Battery or accumulator powered : 9108 11 00   With mechanical display only or with a device to which a mechanical display can be incorporated 14 6,2 p/st 9108 12 00 With opto-electronic display only 14 6,2 p/st 9108 19 00 Other 14 6,2 p/st 9108 20(H)  With automatic winding 14 6,2 p/st MIN 0,4 Ecu MIN 0,17 Ecu p/st p/st  Other : 9108 91 00   Measuring 33,8 mm or less 14 6,2 p/st MIN 0,4 Ecu MIN 0,17 Ecu p/st p/st 67327 . 9 . 93 Official Journal of the European Communities \ Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 91089900 Other 14 6,2 p/st MIN 0,4 Ecu MIN 0,17 Ecu p/st p/st 9109 Clock movements, complete and assembled :  Battery, accumulator or mains powered : 9109 11 00   Of alarm clocks 14 6,2 p/st 9109 19 Other : 9109 19 10 Of a width or diameter not exceeding 50 mm, for use in civil aircraft 0 14 Free p/st 9109 19 90 Other 14 6,2 p/st 9109 90  Other : 9109 90 10 Of a width or diameter not exceeding 50 mm, for use in civil aircraft (!) 14 Free p/st 9109 90 90 Other 14 6,2 p/st 9110 Complete watch or clock movements, unassembled or partly assembled (movement sets); incomplete watch or clock movements, assembled ; rough watch or clock movements :  Of watches : 9110 11 Complete movements, unassembled or partly assembled (movement sets) : 9110 11 10  With balance-wheel and hairspring 14 6,2 p/st MIN 0,4 Ecu MIN 0,17 Ecu p/st p/st 91101190 Other 14 6,2 p/st 9110 12 00 Incomplete movements, assembled 11 5,1  9110 19 00   Rough movements 11 7,5  9110 90 00 - Other 11 5,1  9111 Watch cases and parts thereof : 9111 1000  Cases of precious metal or of metal clad with precious metal 9 4,6 p/st 9111 20  Cases of base metal, whether or not gold- or silver-plated : 9111 20 10 Gold- or silver-plated 9 4,6 p/st 91112090 Other 9 4,6 p/st 91118000  Other cases 9 4,6 p/st 911190 00 - Parts 9 4,6  9112 Clock cases and cases of a similar type for other goods of this chapter, and parts thereof : 9112 1000  Cases of metal 14 5,1 p/st 9112 80 00  Other cases 14 5,1 p/st 9112 90 00 - Parts 14 5,1  ( l ) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II, paragraph B, of the preliminary provisions. 674 Official Journal of the European Communities 27 . 9 . 93 l Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9113 Watch straps, watch bands and watch bracelets, and parts thereof : 9113 10  Of precious metal or of metal clad with precious metal : 9113 10 10 Of precious metal 9 3,5  9113 10 90 Of metal clad with precious metal 12 5,8  9113 20 00 - Of base metal, whether or not gold- or silver-plated 22 8,5  9113 90 - Other : 9113 90 10 Of leather or of composition leather 19 7  9113 90 30   Of plastic materials 22 8,4  9113 90 90 Other 21 6,4  9114 Other clock or watch parts : 9114 10 00  Springs, including hair-springs 12 5,6  9114 20 00  Jewels 8 4,1  9114 30 00 - Dials 11 5,1  9114 4000 - Plates and bridges 11 5,1  9114 90 00 - Other 11 5,1  27 . 9 . 93 Official Journal of the European Communities 675 CHAPTER 92 MUSICAL INSTRUMENTS ; PARTS AND ACCESSORIES OF SUCH ARTICLES Notes 1 . This chapter does not cover : (a) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (b) microphones, amplifiers, loudspeakers, headphones, switches, stroboscopes and other accessory instruments , apparatus or equipment of Chapter 85 or 90, for use with but not incorporated in or housed in the same cabinet as instruments of this chapter; (c) toy instruments and apparatus (heading No 9503); (d) brushes for cleaning musical instruments (heading No 9603); or (e) collectors' pieces or antiques (heading No 9705 or 9706). 2 . Bows and sticks and similar devices used in playing the musical instruments of heading Nos 9202 or 9206 presented with such instruments in numbers normal thereto and clearly intended for use therewith, are to be classified within the same heading as the relative instruments . Cards, discs and rolls of heading No 9209 presented with an instrument are to be treated as separate articles and not as forming a part of such instrument . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9201 Pianos, including automatic pianos ; harpsichords and other keyboard stringed instruments : 9201 10  Upright pianos : 9201 10 10 New 22 5,8 p/st 9201 10 90 Used 22 5,8 p/st 9201 20 00  Grand pianos 20 6,2 p/st 9201 90 00 - Other 18 4,9  9202 Other string musical instruments (for example, guitars, violins, harps) : 9202 10  Played with a bow : 9202 10 10   Violins 21 6,3 p/st 9202 10 90 Other 21 6,3 p/st 9202 90 - Other : 9202 9010 Harps 18 4,9 p/st 9202 90 30 Guitars 21 6,3 p/st 9202 90 90 Other 21 6,3 p/st 676 Official Journal of the European Communities 27 . 9 . 93 || Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9203 00 Keyboard pipe organs ; harmoniums and similar keyboard instruments with free metal reeds : 9203 00 10  Keyboard pipe organs 20 5,3  92030090 - Other 20 5,3 p/st 9204 Accordions and similar instruments ; mouth organs : 920410 00  Accordions and similar instruments 15 7,5 p/st 9204 20 00 - Mouth organs 15 7,5 p/st 9205 Other wind musical instruments (for example, clarinets, trumpets, bagpipes) : 9205 10 00  Brass-wind instruments 18 4,9 p/st 9205 90 00 - Other 18 4,9  9206 00 Percussion musical instruments (for example, drums, xylophones, cymbals, castanets, maraccas) : 92060010  Timpani and drums 18 6,3  92060090 - Other 18 6,3  9207 Musical instruments, the sound of which is produced, or must be amplified, electrically (for example, organs, guitars, accordions) : 9207 10  Keyboard instruments, other than accordions : 92071010   Organs 19 6 p/st 9207 10 30   Digital-pianos 19 6 p/st 9207 10 50 Synthesizers 19 6 p/st 9207 10 80 Other 19 6  9207 90 - Other : 9207 90 10 Guitars 19 6 p/st 9207 90 90 Other 19 6  9208 Musical boxes, fairground organs, mechanical street organs, mechani ­ cal singing birds, musical saws and other musical instruments not falling within any other heading of this chapter ; decoy calls of all kinds ; whistles, call horns and other mouth-blown sound signalling instruments : 9208 10 00  Musical boxes . 14 4,4  9208 90 00 - Other 14 4,9  9209 Parts (for example, mechanisms for musical boxes) and accessories (for example, cards, discs and rolls for mechanical instruments) of musical instruments ; metronomes, tuning forks and pitch pipes of all kinds : 9209 10 00  Metronomes, tuning forks and pitch pipes 18 5  9209 20 00  Mechanisms for musical boxes 18 3,2  9209 30 00  Musical instrument strings 17 4,9   Other : 9209 91 00 Parts and accessories for pianos 18 5  27 . 9 . 93 Official Journal of the European Communities 677 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9209 92 00 Parts and accessories for the musical instruments of heading No 9202 . . 18 5  9209 93 00 Parts and accessories for the musical instruments of heading No 9203 . . 18 5  9209 94 00 Parts and accessories for the musical instruments of heading No 9207 . . 18 5  9209 99 Other : 9209 99 10 Parts and accessories for the musical instruments of heading No 9204 18 5  9209 99 30  Parts and accessories for the musical instruments of heading No 9205 18 5  9209 99 80 Other 18 5  678 Official Journal of the European Communities 27 . 9 . 93 SECTION XIX ARMS AND AMMUNITION ; PARTS AND ACCESSORIES THEREOF CHAPTER 93 ARMS AND AMMUNITION ; PARTS AND ACCESSORIES THEREOF Notes 1 . This chapter does not cover : (a) goods of Chapter 36 (for example, percussion caps, detonators, signalling flares); (b) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (c) armoured fighting vehicles (heading No 8710); (d) telescopic sights or other optical devices suitable for use with arms, unless mounted on a firearm or presented with the firearm on which they are designed to be mounted (Chapter 90); (e) bows, arrows, fencing foils or toys (Chapter 95); or (f) collectors' pieces or antiques (heading No 9705 or 9706). 2 . In heading No 9306, the reference to 'parts thereof does not include radio or radar apparatus of heading No 8526. I Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9301 00 00 Military weapons, other than revolvers, pistols and the arms of heading No 9307 Free Free  9302 00 Revolvers and pistols, other than those of heading No 9303 or 9304 : 9302 00 10  9 mm calibre and higher 9 5,1 p/st 9302 00 90 - Other 16 6,7 p/st 9303 Other firearms and similar devices which operate by the firing of an explosive charge (for example, sporting shotguns and rifles, muzzle ­ loading firearms, Very pistols and other devices designed to project only signal flares, pistols and revolvers for firing blank ammunition, captive-bolt humane killers, line-throwing guns) : 9303 10 00  Muzzle-loading firearms 18 6,3 p/st 9303 20  Other sporting, hunting or target-shooting shotguns, including combination shotgun-rifles : 9303 20 10 Single-barrelled, smooth bore 18 6,3 p/st 27 . 9 . 93 Official Journal of the European Communities 679 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9303 20 30 Double-barrelled, smooth bore 18 6,3 p/st 9303 20 90 Other 18 6,3 p/st 9303 30  Other sporting, hunting or target-shooting rifles : Single-barrelled, rifled : 9303 3011 Rimfire 18 6,3 p/st 9303 3019 Other 18 6,3 p/st 9303 30 90 Other 18 6,3 p/st 9303 90 00 - Other 16 5,3 p/st 9304 00 00 Other arms (for example, spring, air or gas guns and pistols, truncheons), excluding those of heading No 9307 16 6  9305 Parts and accessories of articles of heading Nos 9301 to 9304 : 9305 10 00  Of revolvers or pistols 15 5,1   Of shotguns or rifles of heading No 9303 : 9305 2100 Shotgun barrels 18 4,9 p/st 9305 29 Other : 9305 29 10 Rifled barrels 18 4,9 p/st 9305 29 30 Roughly shaped gun stock blocks 10 3,8  9305 29 50    Butt stocks 18 4,9 p/st 9305 29 90 Other 18 4,9  9305 90 - Other : 9305 90 10   For military weapons falling within heading No 9301 Free Free  9305 90 90 Other 18 4,9  9306 Bombs, grenades, torpedoes, mines, missiles and similar munitions of war and parts thereof ; cartridges and other ammunition and projec ­ tiles and parts thereof, including shot and cartridge wads : 9306 10 00  Cartridges for riveting or similar tools or for captive-bolt humane killers and parts thereof 17 5,6 1 000 p/st  Shotgun cartridges and parts thereof ; air gun pellets : 9306 21 00 Cartridges 19 6 1 000 p/st 9306 29 Other : 9306 2910 Air gun pellets 17 5,6 1 000 p/st Other : 9306 29 20  Bullets and lead shot 17 5,6  9306 29 40 Cases 17 5,6 1 000 p/st 9306 29 80 Other 17 5,6  9306 30  Other cartridges and parts thereof : 9306 30 10 For revolvers and pistols falling within heading No 9302 and for sub-machine-guns falling within heading No 9301 13 4,6  Other : 9306 30 30  For military weapons 6 2,5  680 Official Journal of the European Communities 27. 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5  Other : 9306 30 91 Centrefire cartridges 19 6 1 000 p/st 9306 30 93 Rimfire cartridges 19 6 1 000 p/st 9306 30 95 Cases 19 6 1 000 p/st 9306 30 99 Other 19 6  930690 - Other : 93069010 For military purposes 9 3,5  93069090 Other 17 5,6  9307 00 00 Swords, cutlasses, bayonets, lances and similar arms and parts thereof and scabbards and sheaths therefor 8 3,2  27 . 9 . 93 Official Journal of the European Communities 681 SECTION XX MISCELLANEOUS MANUFACTURED ARTICLES CHAPTER 94 FURNITURE ; BEDDING, MATTRESSES, MATTRESS SUPPORTS, CUSHIONS AND SIMILAR STUFFED FURNISHINGS ; LAMPS AND LIGHTING FITTINGS, NOT ELSEWHERE SPECIFIED OR INCLUDED ; ILLUMINATED SIGNS, ILLUMINATED NAME-PLATES AND THE LIKE ; PREFABRICATED BUILDINGS Notes 1 . This chapter does not cover : (a) pneumatic or water mattresses, pillows or cushions, of Chapter 39, 40 or 63 ; (b) mirrors designed for placing on the floor or ground (for example, cheval-glasses (swing-mirrors)) of heading No 7009 ; (c) articles of Chapter 71 ; (d) parts of general use as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39), or safes of heading No 8303 ; (e) furniture specially designed as parts of refrigerating or freezing equipment of heading No 8418 ; furniture specially designed for sewing machines (heading No 8452); (f) lamps or lighting fittings of Chapter 85 ; (g) furniture specially designed as parts of apparatus of heading No 8518 (heading No 8518), of heading Nos 8519 to 8521 (heading No 8522) or of heading Nos 8525 to 8528 (heading No 8529); (h) articles of heading No 8714; (ij) dentists' chairs incorporating dental appliances of heading No 9018 or dentists' spittoons (heading No 9018); (k) articles of Chapter 91 (for example, clocks and clock cases); or (1) toy furniture or toy lamps or lighting fittings (heading No 9503), billiard tables or other furniture specially constructed for games (heading No 9504), furniture for conjuring tricks or decorations (other than electric garlands) such as Chinese lanterns (heading No 9505). 2 . The articles (other than parts) referred to in heading Nos 9401 to 9403 are to be classified in those headings only if they are designed for placing on the floor or ground. The following are, however, to be classified in the abovementioned headings even if they are designed to be hung, to be fixed to the wall or to stand one on the other : (a) cupboards, bookcases, other shelved furniture and unit furniture ; (b) seats and beds . 3 . (a) In heading Nos 9401 to 9403 references to parts of goods do not include references to sheets or slabs (whether or not cut to shape but not combined with other parts) of glass (including mirrors), marble or other stone or of any other material referred to in Chapter 68 or 69. (b) Goods described within heading No 9404, presented separately, are not to be classified within heading No 9401 , 9402 or 9403 as parts of goods . 682 Official Journal of the European Communities 27 . 9 . 93 4. For the purposes of heading No 9406, the expression 'prefabricated buildings' means buildings which are finished in the factory or put up as elements, presented together, to be assembled on site, such as housing or worksite accommodation, offices, schools, shops, sheds, garages or similar buildings . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9401 Seats (other than those of heading No 9402), whether or not convert ­ ible into beds, and parts thereof : 9401 10  Seats of a kind used for aircraft : 9401 10 10 Not leather covered, for use in civil aircraft (*) 12 Free  940110 90 Other 12 4,4  94012000  Seats of a kind used for motor vehicles 18 5,6  9401 30  Swivel seats with variable height adjustment : 9401 30 10   Upholstered, with backrest and fitted with castors or glides 18 5,6  94013090 Other 18 5,6  9401 40 00 - Seats other than garden seats or camping equipment, convertible into beds .18 5,6  9401 50 00  Seats of cane, osier, bamboo or similar materials 18 5,6   Other seats, with wooden frames : 9401 61 00 Upholstered 18 5,6  9401 69 00 Other 18 5,6   Other seats, with metal frames : 9401 71 00 Upholstered 18 5,6  94017900 Other 18 5,6  9401 80 00 - Other seats 18 5,6  9401 90 - Parts : 9401 90 10 Of seats of a kind used for aircraft 12 4,4  Other : 9401 90 30 Of wood 18 5,6  9401 90 80 Other 18 5,6  9402 Medical, surgical, dental or veterinary furniture (for example, opera ­ ting tables, examination tables, hospital beds with mechanical fittings, dentists' chairs); barbers' chairs and similar chairs, having rotating as well as both reclining and elevating movements ; parts of the foregoing articles : 9402 10 00  Dentists', barbers' or similar chairs and parts thereof 17 4,9  9402 90 00 - Other 17 4,9  9403 Other furniture and parts thereof : 9403 10  Metal furniture of a kind used in offices : 9403 10 10   Drawing tables (other than those of heading No 9017) 18 5,6  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 27 . 9 . 93 Official Journal of the European Communities 683 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 Other :    Not exceeding 80 cm in height : 940310 51 Desks 18 5,6  940310 59 Other 18 5,6  Exceeding 80 cm in height : 9403 10 91   Cupboards with doors, shutters or flaps 18 5,6  9403 10 93 Filing, card-index and other cabinets 18 5,6  9403 10 99 Other 18 5,6  9403 20  Other metal furniture : 9403 20 10   For use in civil aircraft (') 18 Free  Other : 9403 20 91 Beds 18 5,6  9403 20 99 Other 18 5,6  9403 30  Wooden furniture of a kind used in offices : Not exceeding 80 cm in height : 9403 3011 Desks 18 5,6  9403 3019 Other 18 5,6  Exceeding 80 cm in height : 9403 30 91 Cupboards with doors, shutters or flaps ; filing, card-index and other cabinets 18 5,6  9403 30 99 Other 18 5,6  9403 40  Wooden furniture of a kind used in the kitchen : 9403 40 10   Fitted kitchen units 18 5,6  9403 40 90 Other 18 5,6  9403 50 00  Wooden furniture of a kind used in the bedroom 18 5,6  9403 60  Other wooden furniture : 9403 60 10 Wooden furniture of a kind used in the dining room and the living room 18 5,6  9403 60 30   Wooden furniture of a kind used in shops 18 5,6  9403 60 90 Other wooden furniture 18 5,6  9403 70  Furniture of plastics : 9403 70 10 For use in civil aircraft (!) 18 Free  9403 70 90 Other 18 5,6  9403 80 00  Furniture of other materials, including cane, osier, bamboo or similar materials 18 5,6  9403 90 - Parts : 9403 90 10 Of metal 18 5,6  9403 90 30 Of wood 18 5,6  9403 90 90   Of other materials 18 5,6  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 684 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 I 4 I 5 9404 Mattress supports ; articles of bedding and similar furnishing (for example, mattresses, quilts, eiderdowns, cushions, pouffes and pillows) fitted with springs or stuffed or internally fitted with any material or of cellular rubber or plastics, whether or not covered : 9404 10 00  Mattress supports 20 7  Mattresses : 9404 21 Of cellular rubber or plastics, whether or not covered : 9404 21 10 Of rubber 22 6,5  9404 21 90 Of plastics 22 6,5  9404 29 Of other materials : 9404 29 10 Spring interior 20 7  9404 29 90 Other 20 7  9404 30  Sleeping bags : 9404 30 10 Filled with feathers or down 20 7 p/st 9404 30 90 Other 20 7 p/st 9404 90  Other : 9404 90 10 Filled with feathers or down 20 7  94049090 Other 20 7  9405 Lamps and lighting fittings including searchlights and spotlights and parts thereof, not elsewhere specified or included ; illuminated signs, illuminated name-plates and the like, having a permanently fixed light source, and parts thereof not elsewhere specified or included : 9405 10  Chandeliers and other electric ceiling or wall lighting fittings, excluding those of a kind used for lighting public open spaces or thoroughfares : 9405 10 10   Of base metal or of plastics, for use in civil aircraft (') 18 Free    Other : Of plastics : 9405 10 21 Of a kind used with filament lamps 22 8,4  9405 10 29 Other 22 8,4  9405 10 30 Of ceramic materials 20 9  MIN 35 Ecu/ 100 kg/br 9405 10 50 Of glass 20 6,2   Of other materials : 9405 10 91   Of a kind used with filament lamps 18 5  9405 10 99 Other 18 5  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B, of the preliminary provisions . 27 . 9 . 93 Official Journal of the European Communities 685 Rate of duty l CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9405 20 - Electric table, desk, bedside or floor-standing lamps : Of plastics : 9405 20 11 Of a kind used for filament lamps 22 8,4  9405 20 19 Other 22 8,4  9405 20 30 Of ceramic materials 20 9  MIN 35 Ecu/ 100 kg/br 9405 20 50 Of glass 20 6,2  Of other materials : 9405 20 91 Of a kind used for filament lamps 18 4,9  9405 20 99 Other 18 4,9  9405 30 00  Lighting sets of a kind used for Christmas trees 22 6,2  9405 40  Other electric lamps and lighting fittings : 9405 4010 Searchlights and spotlights 18 6,5  Other : Of plastics : 9405 40 31 Of a kind used for filament lamps 22 8,4  9405 40 35     Of a kind used for tubular fluorescent lamps 22 8,4  9405 40 39 Other 22 8,4     Of other materials : 9405 40 91   Of a kind used for filament lamps 18 4,9  9405 40 95 Of a kind used for tubular fluorescent lamps 18 4,9  9405 40 99 Other 18 4,9  9405 50 00  Non-electrical lamps and lighting fittings 18 4,9  9405 60  Illuminated signs, illuminated name-plates and the like : 9405 60 10   Illuminated signs, illuminated name-plates and the like, of base metal or of plastics, for use in civil aircraft ( ¢) 22 Free  Other : 9405 60 91 Of plastics 22 8,4  9405 60 99  Of other materials 18 5,1   Parts : 9405 91   Of glass :    Articles for electrical lighting fittings (excluding searchlights and spotlights) : 9405 91 11     Facetted glass, plates, balls, pear-shaped drops, flower-shaped pieces, pendants and similar articles for trimming chandeliers . . 20 10  9405 91 19  Other (for example, diffusers, ceiling lights, bowls, cups, lamp ­ shades, globes, tulip-shaped pieces) 20 9  9405 91 90 Other 20 6,2  (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. See also Section II, paragraph B, of the preliminary provisions . 686 Official Journal of the European Communities 27 . 9 . 93 Il Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9405 92 Of plastics : 9405 9210 Parts of the articles of subheading 9405 10 or 9405 60, for use in civil aircraft ( ! ) 22 Free  9405 92 90 Other 22 8,4  9405 99 Other : 9405 99 10 Parts of the articles of subheading 9405 10 or 9405 60, of base metal, for use in civil aircraft ( ! ) 18 Free  9405 99 90 Other 18 4,9  9406 00 Prefabricated buildings : 9406 00 10 - Of wood 14 6   Of iron or steel : 9406 00 31   Greenhouses 14 6  9406 00 39 Other 14 6  9406 00 90  Of other materials 14 6  (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . See also Section II , paragraph B , of the preliminary provisions. 27 . 9 . 93 Official Journal of the European Communities 687 CHAPTER 95 TOYS, GAMES AND SPORTS REQUISITES ; PARTS AND ACCESSORIES THEREOF Notes 1 . This chapter does not cover : (a) Christmas tree candles (heading No 3406); (b) fireworks or other pyrotechnic articles of heading No 3604; (c) yarns, monofilament, cords or gut or the like for fishing, cut to length but not made up into fishing lines, of Chapter 39, heading No 4206 or Section XI ; (d) sports bags or other containers of heading No 4202, 4303 or 4304; (e) sports clothing or fancy dress, of textiles, of Chapter 61 or 62; (f) textile flags or bunting, or sails for boats, sailboards or land craft, of Chapter 63 ; (g) sports footwear (other than skating boots with ice or roller skates attached) of Chapter 64, or sports headgear of Chapter 65 ; (h) walking-sticks, whips, riding-crops or the like (heading No 6602), or parts thereof (heading No 6603); (ij) unmounted glass eyes for dolls or other toys, of heading No 7018 ; (k) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (1) bells, gongs or the like of heading No 8306 ; (m) electric motors (heading No 8501 ), electric transformers (heading No 8504) or radio remote control apparatus (heading No 8526); (n) sports vehicles (other than bobsleighs, toboggans and the like) of Section XVII ; (o) children's bicycles (heading No 8712); (p) sports craft such as canoes and skiffs (Chapter 89), or their means of propulsion (Chapter 44 for such articles made of wood); (q) spectacles, goggles or the like, for sports or outdoor games (heading No 9004); (r) decoy calls or whistles (heading No 9208); (s) arms or other articles of Chapter 93 ; (t) electric garlands of all kinds (heading No 9405); or (u) racket strings, tents or other camping goods, or gloves (classified according to their constituent material). 2 . This chapter includes articles in which natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed), precious metal or metal clad with precious metal constitute only minor constituents . 688 Official Journal of the European Communities 27 . 9 . 93 3 . Subject to note 1 above, parts and accessories which are suitable for use solely or principally with articles of this chapter are to be classified with those articles . Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9501 00 Wheeled toys designed to be ridden by children (for example, tricyc ­ les, scooters, pedal cars); dolls' carriages : 9501 00 10  Dolls' carriages 21 10,5  9501 00 90 - Other 21 10,5  9502 Dolls representing only human beings : 9502 10  Dolls, whether or not dressed : 9502 10 10 Of plastics 25 8  9502 10 90   Of other materials 25 8   Parts and accessories : 9502 91 00 Garments and accessories therefor, footwear and headgear 21 6,9  9502 99 00 Other 21 6,9  9503 Other toys ; reduced-size ('scale*) models and similar recreational models, working or not ; puzzles of all kinds : 9503 10  Electric trains, including tracks, signals and other accessories therefor : 9503 10 10   Reduced size ('scale') models 24 8  9503 10 90 Other 24 8  9503 20  Reduced-size ('scale') model assembly kits, whether or not working models, excluding those of subheading 9503 10 : 9503 20 10 Of plastics 24 8  9503 20 90   Of other materials 24 8  9503 30  Other construction sets and constructional toys : 9503 30 10 Of wood 24 8,7  9503 30 30 Of plastics 24 8  9503 30 90 Of other materials 24 8   Toys representing animals or non-human creatures : 9503 41 00 Stuffed 24 8  950349 Other : 95034910 Of wood 24 8,7  9503 49 30 Of plastics 24 8  9503 49 90  Of other materials 24 8  9503 50 00  Toy musical instruments and apparatus 24 8  9503 60  Puzzles : 9503 60 10 Of wood 24 8,7  9503 60 90 Other 24 8  9503 70 00  Other toys, put up in sets or outfits 24 8  68927 . 9. 93 Official Journal of the European Communities \ Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9503 80 - Other toys and models, incorporating a motor : 9503 80 10 Of plastics 24 8  9503 80 90 Of other materials 24 8  9503 90 - Other : 9503 90 10 Toy weapons 24 8  Other : 9503 90 31 Of plastics 24 8  9503 90 35 Of rubber 24 8  9503 90 37 Of textile materials 24 8  Of metal : 9503 90 51 Die-cast miniature models 24 8  9503 90 55 Other 24 8  9503 90 99 Of other materials 24 8  9504 Articles for funfair, table or parlour games, including pintables, billiards, special tables for casino games and automatic bowling alley equipment : 9504 10 00  Video games of a kind used with a television receiver 21 5,6  9504 20  Articles and accessories for billiards : 9504 20 10 Billiard tables (with or without legs) 21 5,6  9504 20 90 Other 21 5,6  9504 30  Other games, coin- or disc-operated, other than bowling alley equipment : 9504 30 10 Games with screen 21 5,6 p/st Other games : 9504 30 30 Flipper 21 5,6 p/st 9504 30 50 Other 21 5,6 p/st 9504 30 90 Parts 21 5,6  950440 00 - Playing cards 23 5  9504 90 - Other : 9504 90 10 Electric car racing sets, having the character of competitive games ... 21 5,6  9504 90 90 Other 21 5,6  9505 Festive, carnival or other entertainment articles, including conjuring tricks and novelty jokes : 9505 10  Articles for Christmas festivities : 9505 10 10 Of glass 22 6,2  9505 10 90 Of other materials 22 6,2  9505 90 00 - Other 22 6,2  690 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9506 Articles and equipment for general physical exercise, gymnastics, athletics, other sports (including table-tennis) or outdoor games, not specified or included elsewhere in this chapter ; swimming pools and paddling pools :  Snow-skis and other snow-ski equipment : 9506 11 Skis : 9506 11 10 Cross-country skis 19 6 pa 95061190 Other skis 19 6 pa ( ») 9506 12 00 Ski-fastenings (ski-bindings) 19 6  9506 19 Other : 9506 19 10 Ski-sticks 19 6 pa 9506 19 90 Other 19 6   Water-skis, surfboards, sailboards and other water-sport equipment : 950621 00 Sailboards 19 6  9506 29 Other : 9506 29 10 Water-skis 19 6  9506 29 90 Other 19 6   Golf clubs and other golf equipment : 9506 3100 Clubs, complete 19 6 p/st 9506 3200 Balls 19 6 p/st 950639 Other : 9506 39 10  Parts of golf clubs 19 6  9506 3990 Other 19 6  9506 40  Articles and equipment for table-tennis : 950640 10 Bats, balls and nets 21 5  9506 4090 Other 21 5,6   Tennis, badminton or similar rackets, whether or not strung : 950651 00 Lawn-tennis rackets, whether or not strung 19 7,3  9506 59 Other : 9506 59 10  Badminton rackets, whether or not strung 19 6  9506 59 90 Other 19 6   Balls, other than golf balls and table-tennis balls : 95066100 Lawn-tennis balls 19 6  9506 62   Inflatable : 9506 62 10 Of leather 19 6  9506 62 90 Other 19 6  9506 69 Other : 950669 10 Cricket and polo balls 19 Free  9506 69 90 Other 19 6  (&lt;) For monoskis each unit is to be treated as a pair. 27 . 9 . 93 Official Journal of the European Communities 691 || Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9506 70  Ice skates and roller skates, including skating boots with skates attached : 9506 70 10 Ice skates 19 6 pa 9506 70 30 Roller skates 19 6 pa 9506 70 90 Parts and accessories 19 6   Other : 9506 91 00 Articles and equipment for general physical exercise, gymnastics or athletics 19 6  9506 99 Other : 95069910 Cricket and polo equipment, other than balls 19 Free  9506 99 90 Other 19 6  9507 Fishing rods, fish-hooks and other line fishing tackle ; fish landing nets, butterfly nets and similar nets ; decoy 'birds' (other than those of heading No 9208 or 9705) and similar hunting or shooting requisites : 9507 1000  Fishing rods 17 6,9  9507 20  Fish-hooks, whether or not snelled : 9507 20 10 Fish-hooks, not snelled 10 3,8  9507 20 90 Other 17 6,9  9507 30 00 - Fishing reels 17 6,9  9507 90 00 - Other 17 6,9  9508 0000 Roundabouts, swings, shooting galleries and other fairground amuse ­ ments ; travelling circuses, travelling menageries and travelling theatres 14 4,1  692 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 96 MISCELLANEOUS MANUFACTURED ARTICLES Notes 1 . This chapter does not cover : (a) pencils for cosmetic or toilet uses (Chapter 33); (b) articles of Chapter 66 (for example, parts of umbrellas or walking-sticks); (c) imitation jewellery (heading No 71 17); (d) parts of general use, as defined in note 2 to Section XV, of base metal (Section XV), or similar goods of plastics (Chapter 39); (e) cutlery or other articles of Chapter 82 with handles or other parts of carving or moulding materials ; heading No 9601 or 9602 applies, however, to separately presented handles or other parts of such articles ; (f) articles of Chapter 90 (for example, spectacle frames (heading No 9003), mathematical drawing pens (heading No 9017), brushes of a kind specialized for use in dentistry or for medical, surgical or veterinary purposes (heading No 9018)); (g) articles of Chapter 91 (for example, clock or watch cases); (h) musical instruments or parts or accessories thereof (Chapter 92); (ij) articles of Chapter 93 (arms and parts thereof); (k) articles of Chapter 94 (for example, furniture, lamps and lighting fittings); (1) articles of Chapter 95 (toys, games, sports requisites); or (m) works of art, collectors' pieces or antiques (Chapter 97). 2 . In heading No 9602, the expression 'vegetable or mineral carving material' means : (a) hard seeds, pips, hulls and nuts and similar vegetable materials of a kind used for carving (for example, corozo and dom); (b) amber, meerschaum, agglomerated amber and agglomerated meerschaum, jet and mineral substitutes for jet. 3 . In heading No 9603, the expression 'prepared knots and tufts for broom or brush making' applies only to unmounted knots and tufts of animal hair, vegetable fibre or other material, which are ready for incorporation without division in brooms or brushes, or which require only such further minor processes as trimming to shape at the top, to render them ready for such incorporation. 4. Articles of this chapter, other than those of heading Nos 9601 to 9606 or 9615, remain classified within the chapter whether or not composed wholly or partly of precious metal or metal clad with precious metal, of natural or cultured pearls, or precious or semi-precious stones (natural, synthetic or reconstructed). However, heading Nos 9601 to 9606 and 9615 include articles in which natural or cultured pearls, precious or semi-precious stones (natural, synthetic or reconstructed), precious metal or metal clad with precious metal constitute only minor constituents . 27 . 9 . 93 Official Journal of the European Communities 693 || Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9601 Worked ivory, bone, tortoise-shell, horn, antlers, coral, mother-of ­ pearl and other animal carving material, and articles of these mater ­ ials (including articles obtained by moulding) : 9601 10 00  Worked ivory and articles of ivory 17 5,6  9601 90 - Other : 9601 90 10 Worked coral (natural or agglomerated), and articles of coral Free 2,5  9601 90 90 Other Free 5,6  9602 0000 Worked vegetable or mineral carving material and articles of these materials ; moulded or carved articles of wax, of stearin, of natural gums or natural resins or of modelling pastes, and other moulded or carved articles, not elsewhere specified or included ; worked, un ­ hardened gelatin (except gelatin of heading No 3503) and articles of unhardened gelatin 12 4,4  9603 Brooms, brushes (including brushes constituting parts of machines, appliances or vehicles), hand-operated mechanical floor sweepers, not motorized, mops and feather dusters ; prepared knots and tufts for broom or brush making ; paint pads and rollers ; squeegees (other than roller squeegees) : 9603 10 00  Brooms and brushes, consisting of twigs or other vegetable materials bound together, with or without handles 18 5,8 p/st  Tooth brushes, shaving brushes, hair brushes, nail brushes, eyelash brushes and other toilet brushes for use on the person, including such brushes constituting parts of appliances : 9603 21 00   Tooth brushes, including dental-plate brushes 25 6,2 p/st 9603 29 Other : 9603 29 10    Shaving brushes 21 7,7 p/st 9603 29 30 Hairbrushes 21 7,7 p/st 9603 29 90 Other 21 7,7  9603 30  Artists' brushes, writing brushes and similar brushes for the application of cosmetics : 9603 3010   Artists ' and writing brushes 21 7,7 p/st 9603 30 90   Brushes for the application of cosmetics 21 7,7 p/st 9603 40  Paint, distemper, varnish or similar brushes (other than brushes of subheading 9603 30); paint pads and rollers : 9603 40 10   Paint, distemper, varnish or similar brushes 21 7,7 p/st 9603 40 90   Paint pads and rollers 21 7,7 p/st 9603 50 00  Other brushes constituting parts of machines, appliances or vehicles 17 4,9  9603 90 - Other : 9603 90 10   Hand-operated mechanical floor sweepers, not motorized 15 4,4 p/st   Other : 9603 90 91    Road-sweeping brushes ; household type brooms and brushes, in ­ cluding shoe brushes and clothes brushes; brushes for grooming animals 21 7,7  694 Official Journal of the European Communities 27 . 9 . 93 \ Rate of duty CN code Description autonomous (%) conventional (%&gt; Supplementary unit 1 2 3 4 5 9603 90 99 Other 21 7,7  9604 00 00 Hand sieves and hand riddles 20 5,3  9605 00 00 Travel sets for personal toilet, sewing or shoe or clothes cleaning ... 19 8  9606 Buttons, press-fasteners, snap-fasteners and press-studs, button moulds and other parts of these articles ; button blanks : 960610 00  Press-fasteners, snap-fasteners and press-studs and parts therefor 18 7,2   Buttons : 960621 00 Of plastics, not covered with textile material 18 7,2  960622 00 Of base metal, not covered with textile material 18 7,2  9606 2900 Other 18 7,2  9606 30 00  Button moulds and other parts of buttons ; button blanks 13 6,2  9607 Slide fasteners and parts thereof :  Slide fasteners : 96071100 Fitted with chain scoops of base metal 16 11,5 m 9607 19 00 Other 20 14 m 9607 20 - Parts : Of base metal , including narrow strips mounted with chain scoops of base metal : 9607 20 11 Narrow strips mounted with chain scoops 16 11,5 m 9607 2019 Other 16 11,5    Other : 9607 20 91 Narrow strips mounted with chain scoops 20 14 m 9607 20 99 Other 20 14  9608 Ball point pens ; felt-tipped and other porous-tipped pens and mar ­ kers ; fountain pens, stylograph pens and other pens ; duplicating stylos ; propelling or sliding pencils ; pen-holders, pencil-holders and similar holders ; parts (including caps and clips) of the foregoing articles, other than those of heading No 9609 : 9608 10  Ball point pens : 9608 10 10 With liquid ink (rolling ball pens) 22 7,2 p/st Other : 9608 10 30 With body or cap of precious metal or rolled precious metal .... 22 7,2 p/st Other : 9608 10 91  With replaceable refill 22 7,2 p/st 9608 10 99 Other 22 7,2 p/st 9608 20 00  Felt-tipped and other porous-tipped pens and markers 22 7,2 p/st  Fountain pens, stylograph pens and other pens : 9608 31 00 Indian ink drawing pens 22 7,2 p/st 27 . 9 . 93 Official Journal of the European Communities 695 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9608 39 Other : 96083910 With body or cap of precious metal or rolled precious metal .... 22 7,2 p/st 9608 3990 Other 22 7,2 p/st 96084000 - Propelling or sliding pencils 19 6 p/st 9608 50 00  Sets of articles from two or more of the foregoing subheadings 22 7,2  9608 60  Refills for ball-point pens, comprising the ball point and ink-reservoir : 9608 60 10 With liquid ink (for rolling-ball pens) M 4,9 p/st 9608 60 90 Other 17 4,9 p/st  Other : 9608 91 00 Pen nibs and nib points 16 4,6  960899 Other : 96089910 Pen-holders, pencil-holders and similar holders 19 6   Other : 960899 30 Refills for felt-tipped and fibre-tipped pens and pencils 17 4,9 p/st Other : 9608 9991 Of metal 17 4,9  96089999 Other 17 4,9  9609 Pencils (other than pencils of heading No 9608), crayons, pencil leads, pastels, drawing charcoals, writing or drawing chalks and tailors' chalks : 9609 10  Pencils and crayons, with leads encased in a rigid sheath : 9609 10 10 With 'leads' of graphite 17 5,6  9609 10 90 Other 17 5,6  9609 20 00  Pencil leads, black or coloured 14 4,9  9609 90 - Other : 9609 90 10 Pastels and drawing charcoals 14 4,9  9609 90 90 Other 10 3,8  9610 00 00 Slates and boards, with writing or drawing surfaces, whether or not framed 17 5,6  9611 00 00 Date, sealing or numbering stamps, and the like (including devices for printing or embossing labels), designed for operating in the hand ; hand-operated composing sticks and hand printing sets incorporating such composing sticks 16 4,6  696 Official Journal of the European Communities 27 . 9 . 93 ll Rate of duty \ CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9612 Typewriter or similar ribbons, inked or otherwise prepared for giving impressions, whether or not on spools or in cartridges ; ink-pads, whether or not inked, with or without boxes : 9612 10  Ribbons : 96121010 Of plastics 16 5,3  961210 90 Other 16 5,3  9612 20 00  Ink-pads 16 5,3  9613 Cigarette lighters and other lighters, whether or not mechanical or electrical, and parts thereof other than flints and wicks : 96131000  Pocket lighters, gas fuelled, non-refillable 15 6,5 p/st 9613 20  Pocket lighters, gas fuelled, refillable : 96132010 With electrical ignition system 15 6,5 p/st 9613 20 90 With other ignition system 15 6,5 p/st 961330 00 - Table lighters 15 6,5 p/st 96138000 - Other lighten 15 6,5  96139000 - Parts 15 6,5  9614 Smoking pipes (including pipe bowls) and cigar or cigarette holders, and parts thereof : 9614 10 00  Roughly shaped blocks of wood or root, for the manufacture of pipes .... 6 2,5  9614 20  Pipes and pipe bowls : 9614 20 10 Of wood or root 18 6,2  9614 2090 Of other materials 18 6,2  96149000 - Other 18 6,2  9615 Combs, hair-slides and the like ; hairpins, curling pins, curling grips, hair-curlers and the like, other than those of heading No 8516, and parts thereof :  Combs, hair-slides and the like : 9615 11 00 Of hard rubber or plastics 22 5,8  96151900 Other 22 5,8  9615 9000 - Other 22 5,8  9616 Scent sprays and similar toilet sprays, and mounts and heads therefor ; powder-puffs and pads for the application of cosmetics or toilet preparations : 9616 10  Scent sprays and similar toilet sprays, and mounts and heads therefor : 9616 10 10 Toilet sprays 20 6,2  9616 10 90 Mounts and heads 20 6,2  9616 20 00  Powder-puffs and pads for the application of cosmetics or toilet prepara ­ tions 20 6,2  27 . 9 . 93 Official Journal of the European Communities 697 l Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit l " 2 3 4 5 9617 00 Vacuum flasks and other vacuum vessels, complete with cases ; parts thereof other than glass inners :  Vacuum flasks and other vacuum vessels, complete with cases, having a capacity : 96170011   Not exceeding 0,75 litre 26 13  96170019 Exceeding 0,75 litre 26 13  9617 00 90  Parts (other than glass inners) 26 13  9618 00 00 Tailors' dummies and other lay figures ; automata and other animated displays used for shop window dressing 18 4,9  698 Official Journal of the European Communities 27 . 9 . 93 SECTION XXI WORKS OF ART, COLLECTORS' PIECES AND ANTIQUES CHAPTER 97 WORKS OF ART, COLLECTORS' PIECES AND ANTIQUES Notes 1 . This chapter does not cover : (a) unused postage or revenue stamps, postal stationery (stamped paper) and the like, of current or new issue in the country to which they are destined (Chapter 49); (b) theatrical scenery, studio backcloths or the like, of painted canvas (heading No 5907) except if they may be classified within heading No 9706 ; or (c) pearls, natural or cultured, or precious or semi-precious stones (heading Nos 7101 to 7103). 2 . For the purposes of heading No 9702, the expression 'original engravings, prints and lithographs' means impressions produced directly, in black and white or in colour, of one or of several plates wholly executed by hand by the artist, irrespective of the process or of the material employed by him, but not including any mechanical or photomechanical process . 3 . Heading No 9703 does not apply to mass-produced reproductions or works of conventional craftsmanship of a commercial character. 4. (a) Subject to notes 1 to 3 above, articles of this chapter are to be classified in this chapter and not in any other chapter of the nomenclature. (b) Heading No 9706 does not apply to articles of the preceding headings of this chapter. 5 . Frames around paintings, drawings, pastels, collages or similar decorative plaques, engravings, prints or hghographs are to be classified with those articles, provided they are of a kind and of a value normal to those articles. Frames which are not of a kind or of a value normal to the articles refered to in this note are to be classified separately. II Rate of duty I CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9701 Paintings, drawings and pastels, executed entirely by hand, other than drawings of heading No 4906 and other than hand-painted or hand ­ decorated manufactured articles ; collages and similar decorative plaq ­ ues : 9701 10 00  Paintings, drawings and pastels Free Free  9701 90 00 - Other Free Free  9702 00 00 Original engravings, prints and lithographs Free Free  27 . 9 . 93 Official Journal of the European Communities 699 Rate of duty CN code Description autonomous (%) conventional (%) Supplementary unit 1 2 3 4 5 9703 00 00 Original sculptures and statuary, in any material Free Free  9704 0000 Postage or revenue stamps, stamp-postmarks, first-day covers, postal stationery (stamped paper), and the like, used, or if unused not of current or new issue in the country to which they are destined Free Free  9705 00 00 Collections and collectors' pieces of zoological, botanical, mineralogi ­ cal, anatomical, historical, archaeological, palaeontological, ethnogra ­ phic or numismatic interest Free Free  9706 00 00 Antiques of an age exceeding 100 years Free Free  700 Official Journal of the European Communities 27 . 9 . 93 CHAPTER 98 COMPLETE INDUSTRIAL PLANT EXPORTED IN ACCORDANCE WITH COMMISSION REGULATION (EEC) No 518/79 Note Commission Regulation (EEC) No 518/79 of 19 March 1979 (') set up a simplified declaration procedure for recording exports of complete industrial plant in the external trade statistics of the Community and in the statistics of trade between Member States. To make use of this procedure, the parties responsible for supplying statistical information must have obtained the necessary prior authorization from the competent department, as listed in the following table. Member State Name and address of the competent department Belgium Institut national de statistique Rue de Louvain 44 B - 1000 Bruxelles Nationaal Instituut voor de Statistiek Leuvenseweg 44 B - 1000 Brussel Denmark Skatteministeriet Told- og Skattestyrelsen Amaliegade 44 DK - 1256 KÃ ¸benhavn K Germany (FR) Statistisches Bundesamt Gruppe V B  AuÃ enhandel Gustav-Stresemann-Ring 11 Postfach 5528 D - 65189 Wiesbaden Ã Ã »Ã »Ã ¬Ã ´Ã ± Ã SÃ ½Ã ¹Ã ºÃ ® Ã £Ã Ã ±Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ® Ã ¥ÃÃ ·Ã Ã µÃ Ã ¯Ã ± Ã Ã ·Ã  Ã Ã »Ã »Ã ¬Ã ´Ã ¿Ã  (Ã Ã £Ã ¥Ã ) Ã Ã ´Ã Ã  Ã Ã Ã ºÃ ¿Ã Ã Ã ³Ã ¿Ã ½ 14-16 GR - 10166 Ã Ã ¸Ã ®Ã ½Ã ± Spain Departamento de Aduanas e Impuestos Especiales SubdirecciÃ ³n General de PlanificaciÃ ³n InformÃ ¡tica Aduanera C/GuzmÃ ¡n el Bueno, 137 E - 28071 Madrid France Direction gÃ ©nÃ ©rale des douanes et droits indirects Division de la statistique et de l'informatique Bureau C 1 8, rue de la Tour-des-Dames F - 75436 Paris Cedex 09 Italy Ministero delle finanze Dipartimento delle dogane e delle imposte indirette Direzione centrale dei servizi doganali (Tor Pagnotta) I - 00100 Roma-EUR Ireland Central Statistics Office Earlsfort Tenace IRL - Dublin 2 Office of the Revenue Commissioners Dublin Castle IRL - Dublin 2 Luxembourg Institut national de statistique Rue de Louvain 44 B - 1000 Bruxelles Netherlands Inspecteur des Invoerrechten en Accijnzen, in wiens ambtsgebied belanghebbende woont of is gevestigd Portugal DirecÃ §Ã £o-Geral das AlfÃ ¢ndegas DirecÃ §Ã £o de ServiÃ §os de Nomenclatura PolÃ ­tica Pautal Origens e RelaÃ §Ã µes Externas Rua da AlfÃ ¢ndega, 2 P - 1194 Lisboa CODEX United Kingdom The Controller HM Customs and Excise Tariff and Statistical Office Portcullis House 27 Victoria Avenue UK - Southend-on-Sea SS2 6AL (') OJ No L 69, 20. 3 . 1979, p. 10. 27 . 9 . 93 Official Journal of the European Communities 701 CN codes Descnption Component parts of complete industrial plant :  Classified in Chapter 63  Classified in Chapter 68  Classified in Chapter 69  Classified in Chapter 70  Classified in Chapter 72 (excluding goods listed in Annex I to the Treaty establishing the European Coal and Steel Community (ECSC'))  Classified in Chapter 73 (excluding goods listed in Annex I to the Treaty establishing the European Coal and Steel Community (ECSC))  Classified in Chapter 76  Classified in Chapter 82  Classified in Chapter 84  Classified in Chapter 85  Classified in Chapter 86  Classified in Chapter 87  Classified in Chapter 90  Classified in Chapter 94  Not included in the chapters within which they fall 9880 63 00 to 9889 63 10 9880 68 00 to 98896815 9880 69 00 to 9889 69 14 9880 70 00 to 9889 70 20 9880 72 00 to 9889 72 29 9880 73 00 to 9889 73 26 9880 76 00 to 9889 76 16 9880 82 00 to 9889 82 15 9880 84 00 to 9889 84 85 9880 85 00 to 9889 85 48 9880 86 00 to 9889 86 09 9880 87 00 to 9889 87 16 9880 90 00 to 9889 90 33 9880 94 00 to 9889 94 06 9880 99 00 to 98899900 class="page"> 27. 9 . 93 Official Journal of the European Communities 703 ANNEX HEADINGS OR SUBHEADINGS OF WHICH ONLY PART IS COVERED BY A GATT CONCESSION OR IN WHICH DIFFERENT CONCESSIONS HAVE BEEN GRANTED CN code Description of goods Rate of duty conventional % 0306 ex 0306 11 00 25 ex 0306 21 00 25 Crustaceans, whether in shell or not, live, fresh, chilled, frozen, dried, salted or in brine ; crustaceans, in shell, cooked by steaming or by boiling in water, whether or not chilled, frozen, dried, salted or in brine :  Frozen : Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.) :  Crawfish tails  Not frozen : Rock lobster and other sea crawfish (Palinurus spp., Panulirus spp., Jasus spp.) :  Crawfish tails Cheese and curd :  Other cheese : For processing (')  Of a free-at-frontier value of not less than ECU 175,30 (2) per 100 kg net Other : Emmentaler :  Of a minimum fat content of 45 % by weight in the dry matter, matured for at least three months (')  Whole cheeses (4) of a free-at-frontier value per 100 kg net weight of :  Not less than ECU 141,45 , but less than ECU 171,37 (5) (6)  Not less than ECU 171,37 (5) 0406 040690 04069011 12,09 Ecu/ 100 kg/net (3) ex 0406 90 13 24,18 Ecu/ 100 kg/net 9,07 Ecu/ 100 kg/net ( ») Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) The value limits shall be adapted automatically on the basis of changes in the factors determining the formation of prices for Cheddar in the Community. Such adjustment shall be based on an increase or reduction equal to that of the threshold price for Cheddar within the Community. (3) Within the limits of an annual tariff quota of 3 500 tonnes to be granted by the competent Community authorities . (4) The expression 'whole cheeses' shall be taken to apply to whole cheeses of the following weights :  Emmentaler : not less than 60 kg but not more than 1 30 kg,  Gruyfere and Sbrinz : not less than 20 kg but not more than 45 kg,  Bergkdse : not less than 20 kg but not more than 60 kg,  Appenzell : not less than 6 kg but not more than 8 kg . (s) The Community reserves the right to apply value limits lower than those specified in the text of the concessions. With effect from 1 July 1970 the value limits shall be adapted automatically on the basis of changes in the factors determining the formation of prices for Emmentaler in the Community. Such adjustment shall be based on an increase or reduction of ECU 14 in the minimum value for any upward or downward movement of ECU 1 per 100 kg of the common target price for milk in the Community. (6) The Community reserves the right to reduce customs duties autonomously from ECU 24,18 to ECU 18,13 subject to an increase of ECU 6,05 in the value limits. /U4 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description of goods conventional % ex 0406 90 13  Pieces packed in vacuum or inert gas : (cont 'd)  With rind on at least one side, of a net weight :  Of not less than 1 kg, but less than 5 kg and of a free-at-frontier value of not less than ECU 165,63 but less than ECU 205,52 per 100 kg net weight ( ») (2) 24,18 Ecu/ 100 kg/net  Not less than 1 kg and of a free-at-frontier value of not less than ECU 205,52 per 100 kg net weight (excluding Bergk&amp;se) (!) 9,07 Ecu/ 100 kg/net  Other, of a net weight of less than 450 grams and of a free-at-frontier value of not less than ECU 229,70 per 100 kg net weight (other than BergkSse) (*) (3) 9,07 Ecu/ 100 kg/net ex 0406 90 15 Gruyere, Sbrinz :  Of a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months (4) :  Whole cheeses (5) of a free-at-frontier value per 100 kg net weight of :  Not less than ECU 141,45, but less than ECU 171,37 ( l) (2) 24,18 Ecu/ 100 kg/net  Not less than ECU 171,37 ( l) 9,07 Ecu/ 100 kg/net  Pieces packed in vacuum or in inert gas :  With rind on at least one side, of a net weight :  Of not less than 1 kg but less than 5 kg and of a free-at-frontier value of not less than ECU 165,63 but less than ECU 205,52 per 100 kg net weight 0 (2) 24,18 Ecu/ 100 kg/net  Not less than 1 kg and of a free-at-frontier value of not less than ECU 205,52 per 100 kg net weight 0 9,07 Ecu/ 100 kg/net  Other, of a net weight of less than 450 grams and of a free-at-frontier value of not less than ECU 229,70 per 100 kg net weight (*) (3) 9,07 Ecu/ 100 kg/net ex 0406 90 17    Bergkase and Appenzell :  Of a minimum fat content of 45 % by weight, in the dry matter, matured for at least three months (4) :  Whole cheeses (s) of a free-at-frontier value per 100 kg net weight of :  Not less than ECU 141,45 , but less than ECU 171,37 (excluding Appenzell) (*) (2) 24,18 Ecu/ 100 kg/net (') The Community reserves the right to apply value limits lower than those specified in the text of the concessions. With effect from 1 July 1970 the value limits shall be adapted automatically on the basis of changes in the factors determining the formation of prices for Emmentaler in the Community. Such adjustment shall be based on an increase or reduction of ECU 14 in the minimum value for any upward or downward movement of ECU 1 per 100 kg of the common target price for milk in the Community. (2) The Community reserves the right to reduce customs duties autonomously from ECU 24,18 to ECU 18,13 subject to an increase of ECU 6,05 in the value limits. (3) Vacuum-packed pieces of a net weight of not more than 450 grams qualify for the concession only if their packings bear at least the following particulars :  description of the cheese,  fat content,  packer responsible,  country of manufacture . (4) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (5) The expression 'whole cheeses' shall be taken to apply to whole cheeses of the following weights :  Emmentaler : not less than 60 kg but not more than 130 kg,  Gruyire and Sbrinz : not less than 20 kg but not more than 45 kg,  BergkSse : not less than 20 kg but not more than 60 kg,  Appenzell : not less than 6 kg but not more than 8 kg. 27. 9 . 93 Official Journal of the European Communities 705 Rate of duty CN code Description of goods conventional % ex 0406 90 17  Not less than ECU 171,37 (excluding Bergkase) (') 9,07 Ecu/ 100 kg/net (cont 'd)  Pieces packed in vacuum or in inert gas :  With a rind at least on one side, of a net weight :  Of not less than 1 kg but less than 5 kg and of a free-at-frontier value of not less than ECU 165,63 but less than ECU 205,52 per 100 kg net weight (excluding Appenzell) (') (2) 24,18 Ecu/ 100 kg/net  Not less than 1 kg and of a free-at-frontier value of not less than ECU 205,52 per 100 kg net weight (excluding Bergk&amp;se) (*) 9,07 Ecu/ 100 kg/net  Other, of a net weight of less than 450 grams and a free-at-frontier value of not less than ECU 229,70 per 100 kg net weight (other than Bergkase) ( ») (3) 9,07 Ecu/ 100 kg/net ex 0406 90 21 Cheddar :  Whole Cheddar cheeses (of the conventional flat cylindrical shape of a net weight of not less than 33 kg but not more than 44 kg and cheeses of the conventional flat cylindrical shape or cheeses in parallelepiped shape, of a net weight of 10 kg or more) of a minimum fat content of 50 % by weight in the dry matter, matured for at least three months and of a free-at-frontier value of not less than ECU 199,48 (4) per 100 kg net (5) 12,09 Ecu/ 100 kg/net (6) 0511 Animal products not elsewhere specified or included ; dead animals of Chapter 1 or 3, unfit for human consumption :  Other : 0511 91 Products of fish or crustaceans, molluscs and other aquatic invertebrates ; dead animals of Chapter 3 : ex 0511 91 90 Other :  Fish roes; salted cod roe for use as bait and aquatic invertebrates other than crustaceans and molluscs Free (&gt;) The Community reserves the right to apply value limits lower than those specified in the text of the concessions. With effect from 1 July 1970 the value limits shall be adapted automatically on the basis of changes in the factors determining the formation of prices for Emmentaler in the Community. Such adjustment shall be based on an increase or reduction of ECU 14 in the minimum value for any upward or downward movement of ECU 1 per 100 kg of the common target price for milk in the Community. (2) The Community reserves the right to reduce customs duties autonomously from ECU 24,18 to ECU 18,13 subject to an increase of ECU 6,05 in the value limits . (3) Vacuum-packed pieces of a net weight of not more than 450 grams qualify for the concession only if their packings bear at least the following particulars :  description of the cheese,  fat content,  packer responsible,  country of manufacture. (4) The value limits shall be adapted automatically on the basis of changes in the factors determining the formation of prices for Cheddar in the Community . Such adjustment shall be based on an increase or reduction equal to that of the threshold price for Cheddar within the Community. (5) Entry under this subheading is subject to conditions laid down in the relevant Community provisions . (6) Within the limits of an annual tariff quota of 9 000 tonnes to be granted by the competent Community authorities . 27. 9. 93706 Official Journal of the European Communities Rate of duty CN code Description of goods conventional % 0910 Ginger, saffron, turmeric (curcuma), thyme, bay leaves, curry and other spices : 09101000 - Ginger :  In the form of whole roots, pieces or slices :  For the industrial manufacture of essential oils or resinoids (') Free  Other 17  Other Free 1106 Flour and meal of the dried leguminous vegetables of heading No 0713, of sago or of roots of tubers of heading No 0714 ; flour, meal and powder of the products of Chapter 8 : 1106 10 00  Flour and meal of the dried leguminous vegetables of heading No 0713 :  Of peas, beans or lentils 12 1302 Vegetable saps and extracts ; pectic substances, pectinates and pectates ; agar-agar and other mucilages and thickeners, whether or not modified, derived from vegetable products : 1302 20  Pectic substances, pectinates and pectates : ex 1302 20 10 Dry :  Apple pectin 24 1402 Vegetable materials of a kind used primarily as stuffing or as padding (for example kapok, vegetable hair and eel grass), whether or not put up as layer with or without supporting material : 1402 10 00 - Kapok :  Raw Free  Other :  Put up as a layer with supporting material 1,5  Other 1 1504 Fats and oils and their fractions, of fish or marine mammals, whether or not refined, but not chemically modified : 1504 10  Fish liver oils and their fractions : 15041090 Other :  Of halibut Free  Of other fish 6 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 27 . 9 . 93 Official Journal of the European Communities 707 Rate of duty CN code Description of goods conventional % 1512 Sunflower seed, safflower or cotton-seed oil and their fractions, whether or not refined, but not chemically modified :  Sunflower seed or safflower oil and their fractions : 151211 Crude oil : ex 1512 11 10 For technical or industrial uses other than manufacture of foodstuffs for human consumption ( ¢) :  Sunflower seed oil 5 1512 19 Other : ex 1512 19 10 For technical or industrial uses other than the manufacture of foodstuffs for human consumption (l) :  Sunflower seed oil 8 Other : ex 1512 19 99 Safflower oil :  Safflower oil, excluding safflower oil containing 50 % or more by weight of free fatty acids 15 1513 Coconut (copra), palm kernel or babassu oil and their fractions, whether or not refined, but not chemically modified : - Palm kernel or babassu oil and their fractions : 1513 29 Other : Other : ex 1513 29 30 For technical or industrial uses other than the manufacture of foodstuffs for human consumption (') :  Babassu oil 8 Other : Other : ex 1513 29 99 Babassu :  Babassu oil excluding babassu oil containing 50 % or more by weight of free fatty acids 15 1514 Rape, colza or mustard oil and their fractions, whether or not refined, but not chemically modified : 151410 - Crude oil : ex 1514 10 10 For technical and industrial uses other than the manufacture of foodstuffs for human consumption ( !) :  Rape oil and colza oil 5 1514 90 - Other : ex 1514 90 10 For technical and industrial uses other than the manufacture of foodstuffs for human consumption (*) :  Rape oil and colza oil 8 ex 1514 90 90 Other :  Mustard oil , excluding mustard oil containing 50 % or more by weight of free fatty acids 15 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 27 . 9 . 93708 Official Journal of the European Communities Rate of duty CN code Description of goods conventional % 1515 Other fixed vegetable fats and oils (including jojoba oil) and their fractions, whether or not refined, but not chemically modified :  Linseed oil and its fractions : 1515 19 Other : ex 1515 19 90 Other :  Linseed oil , excluding linseed oil containing 50 % or more by weight of free fatty acids 15  Maize (corn) oil and its fractions : 1515 29 Other : ex 1515 29 90 Other :  Maize (corn) oil, excluding maize (corn) oil containing more than 50 % or by weight of free fatty acids 15 1515 50  Sesame oil and its fractions : Other : ex 1515 50 99 Other :  Sesame oils, excluding sesame oil containing 50 % or more by weight of free fatty acids 15 1515 90 - Other : ex 1515 90 10   Oiticica oils ; myrtle wax and Japan wax; their fractions :  Oiticica oils , crude; their fractions, crude 3  Refined or purified oils, other than Japan wax; their fractions refined or purified . 3   Tobacco-seed oil and its fractions : Other : ex 1515 90 39 Other :  Tobacco-seed oil, excluding tobacco seed oil containing more than 50 % or more by weight of free fatty acids 15   Other oils and their fractions : Crude oils : ex 1515 90 40 For technical or industrial uses other than the manufacture of foodstuffs for human consumption (') :  Illipe, karite, makore or touloucouna oils 5 Other : ex 1515 90 60     For technical or industrial uses other than the manufacture of foodstuffs for human consumption (!) :  Illipe, karite, makore or touloucouna oils 8   Other : ex 1515 90 99 Solid, other; fluid :  Other oils excluding oils containing 50 % or more by weight of free fatty acids and excluding illipe or copaiba oils 15 (0 Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 27 . 9 . 93 Official Journal of the European Communities 709 CN code Description of goods Rate of duty conventional % 1516 1516 10 ex 1516 10 90 1516 20 ex 1516 20 99 17 Animal or vegetable fats and oils and their fractions, partly or wholly hydro ­ genated, inter-esterified or elaidinized, whether or not refined, but not further prepared :  Animal fats and oils and their fractions :   Other :  Fats and oils of fish or marine mammals, hydrogenated  Vegetable fats and oils and their fractions : Other :    Other :  Colza, linseed, rape seed, sunflower seed, illipe, karite, makore, touloucouna or babassu oils , for technical or industrial uses other than the manufacture of foodstuffs for human consumption (!)  Ground-nut, cotton seed, soya beans or sunflower seed oils 8 15 15  Other oils, excluding oils containing 50 % or more by weight of free fatty acids and excluding palm kernel, illipe, coconut, colza, rape seed or copaiba oils 1602 1602 90 Other prepared or preserved meat, meat offal or blood :  Other, including preparations of blood of any animal :   Other :    Other : Other : Other : Of sheep or goats : Uncooked; mixtures of cooked meat or offal and uncooked meat or offal : 1602 90 71 1602 90 79  Of sheep  Of goats . Other :  Of sheep  Of goats . 20 26 20 26 2008 2008 20 Fruits, nuts and other edible parts of plants, otherwise prepared or preserved, whether or not containing added sugar or other sweetening matter or spirit, not elsewhere specified or included :  Pineapples :   Not containing added spirit : Not containing added sugar, in immediate packings of a net content :     Of 4,5 kg or more :  Of 4,5 kg but less than 5 kg ex 2008 20 91 23 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 710 Official Journal of the European Communities 27. 9 . 93 Rate of duty CN code Description of goods conventional % 2008 30  Citrus fruit : Not containing added spirit : Not containing added sugar, in immediate packings of a net content : ex 2008 30 91 Of 4,5 kg or more :  Of 4,5 kg but less than 5 kg 23 2008 50 - Apricots : Not containing added spirit : Not containing added sugar, in immediate packings of a net content : ex 2008 50 91 Of 4,5 kg or more :  Of 4,5 kg but less than 5 kg 23 2008 60  Cherries : Not containing added spirit : Not containing added sugar, in immediate packings of a net content : Of 4,5 kg or more : ex 2008 60 71 Sour cherries (Prunus cerasus) :  Of 4,5 kg but less than 5 kg 23 ex 2008 60 79 Other :  Of 4,5 kg but less than 5 kg 23 2008 70  Peaches : Not containing added spirit : Not containing added sugar, in immediate packings of a net content : ex 2008 70 91   Of 4,5 kg or more :  Of 4,5 kg but less than 5 kg 23 2008 80  Strawberries :   Not containing added spirit : Not containing added sugar, in immediate packings of a net content : ex 2008 80 91 Of 4,5 kg or more :  Of 4,5 kg but less than 5 kg 23  Others, including mixtures, except those of subheading 2008 19 : 2008 92 Mixtures : Not containing added spirit : Not containing added sugar, in immediate packings of a net content : ex 2008 92 91 Of 4,5 kg or more :  Of 4,5 kg but less than 5 kg 23 27 . 9 . 93 Official Journal of the European Communities 711 Rate of duty CN code Description of goods conventional % 200899 Other : Not containing added spirit : Not containing added sugar : Plums, in immediate packings of a net content : ex 2008 99 71 Of 4,5 kg or more :  Of 4,5 kg but less than 5 kg 23 ex 2008 99 99 Other :  Other fruit in immediate packings of a net content of less than 5 kg 23 2208 Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol ; spirits, liqueurs and other spirituous beverages ; compound alcoholic preparations of a kind used for the manufacture of beverages : 2208 50  Gin and geneva : Geneva, in containers holding : ex 2208 50 91  2 litres or less :  Of an alcoholic strength of 45,4 % vol or less 1,6 Ecu/% vol/hl + 10 Ecu/hi ex 2208 50 99 More than 2 litres :  Of an alcoholic strength of 45,4 % vol or less 1,6 Ecu/% vol/hl 220890 - Other :   Other, spirituous beverages in containers holding :  2 litres or less : Spirits (excluding liqueurs) : ex 2208 90 51 Distilled from fruit :  Other than brandy made from stone fruit, seed fruit or seed-fruit marc, of an alcoholic strength of 45,4 % vol or less 1,6 Ecu/% vol/hl + 10 Ecu/hi ex 2208 90 53   Other :  Of an alcoholic strength of 45,4 % vol or less 1,6 Ecu/% vol/hl + 10 Ecu/hi ex 2208 90 55   Liqueurs and other spirituous beverages :  Of an alcoholic strength of 45,4 % vol or less 1,6 Ecu/% vol/hl + 10 Ecu/hi  More than 2 litres : Spirits (excluding liqueurs) : ex 2208 90 71  Distilled from fruit :  Other than brandy made from stone fruit, seed fruit or seed-fruit marc, of an alcoholic strength of 45,4 % vol or less 1,6 Ecu/% vol/hl ex 2208 90 73 Other :  Of an alcoholic strength of 45,4 % vol or less 1,6 Ecu/% vol/hl ex 2208 90 79 Liqueurs and other spirituous beverages :  Liqueurs of an alcoholic strength of 45,4 % vol or less 1,6 Ecu/% vol/hl 712 Official Journal of the European Communities 27 . 9 . 93 CN code Description of goods Rate of duty conventional % ex 2208 90 79 (cont 'd) ex 2208 90 91 1,6 Ecu/% vol/hl + 10 Ecu/hi ex 2208 90 99 1,6 Ecu/% vol/hl 2715 00 00 2,5 0,9 2844 28441000   Undenatured ethyl alcohol of an alcoholic strength by volume of less than 80 % vol, in containers holding :  2 litres or less :  Of an alcoholic strength of 45,4 % vol or less More than 2 litres :  Of an alcoholic strength of 45,4 % vol or less Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example bituminous mastics, cutbacks, etc.) :  Bituminous mastics  Other Radioactive chemical elements and radioactive isotopes (including the fissile or fertile chemical elements and isotopes) and their compounds ; mixtures and residues containing these products :  Natural uranium and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing natural uranium or natural uranium compounds (Euratom) :  Natural uranium :  Crude; waste and scrap (Euratom)  Worked :  Bars, rods, angles, shapes and sections, wire, sheets and strips (Euratom)  Other (Euratom)  Ferro-uranium  Other (Euratom)  Uranium enriched in U 235 and its compounds ; plutonium and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium enriched in U 235, plutonium or compounds of these products (Euratom) : Uranium enriched in U 235 and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing uranium enriched in U 235 or compounds of these products, of a U 235 content of :  Less than 20 % by weight :  Ferro-uranium  Other (Euratom)  20 % or more by weight :  Ferro-uranium  Other (Euratom)   Plutonium and its compounds; alloys, dispersions (including cermets), ceramic products and mixtures containing plutonium or compounds of these products :    Mixtures of uranium and plutonium :  Ferro-uranium  Other (Euratom) Free 1,5 4,9 2844 20 2844 2011 4,9 2844 20 19 4,9 2844 20 91 4,9 27. 9 . 93 Official Journal of the European Communities 713 CN code Description of goods Rate of duty conventional % 4,9 2844 20 99 2844 30 2844 30 59 2844 30 90 2844 40 00 Free 1,5 Free Other :  Ferro-uranium  Other  Uranium depleted in U 235 and its compounds ; thorium and its compounds ; alloys, dispersions (including cermets), ceramic products and mixtures containing uraniums depleted in U 235, thorium or compounds of these products : Thorium; alloys, dispersions (including cermets), ceramic products and mixtures containing thorium or compounds of this product :    Other (Euratom) :  Crude, waste and scrap  Worked :  Bars, rods, angles, shapes and sections, sheets and strips - Other Compounds of uranium depleted in U 235 or of thorium, whether or not mixed together (Euratom) :  Of thorium or of uranium depleted in U 235, whether or not mixed together (Euratom), other than thorium salts  Radioactive elements and isotopes and compounds other than those of subheading 2844 10, 2844 20 or 2844 30 ; alloys, dispersions (including cermets), ceramic products and mixtures containing these elements, isotopes or compounds ; radioactive residues :  Uranium derived from U 233 and its compounds ; alloys dispersions (including cermets), ceramic products and mixtures and compounds derived from U 233 or compounds of this product :  Ferro-uranium  Other alloys  Other :  Artificial radioactive isotopes (Euratom)  Compounds of artificial radioactive isotopes (Euratom)  Inorganic products of a kind used as 'luminophores' activated by radioactive compounds  Other Acyclic hydrocarbons :  Unsaturated :   Ethylene :  For use as power or heating fuels  For other purposes (*) Propene (propylene) :  For use as power or heating fuels  For other purposes ( ¢) Butene (butylene) and isomers thereof :  For use as power or heating fuels  For other purposes (') 4,9 Free 5,3 Free 2901 2901 21 00 2901 22 00 2901 2300 12 Free 12 Free 12 Free (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions . 714 Official Journal of the European Communities 27 . 9. 93 Rate of duty CN code Description of goods conventional % 2901 24 00 Buta-l,3-diene and isoprene :  For use as power or heating fuels 12  For other purposes 0 Free 2901 29 Other : 29012910 Buta-l,2-diene; 3-methylbuta-l,2-diene :  For use as power or heating fuels 12  For other purposes 0 Free 2901 29 90 Other :  For use as power or heating fuels 12  For other purposes C 1 ) Free 2902 Cyclic hydrocarbons :  Cyclanes, cyclenes and cycloterpenes : 2902 11 00   Cyclohexane :  For use as power or heating fuels 8,4  For other purposes 0 Free 2902 19 Other : 2902 19 90 Other :  For use as power or heating fuels 8,4  For other purposes 0 Free 3706 Cinematographic film, exposed and developed, whether or not incorporating sound track or consisting only of sound track : 3706 10  Of a width of 35 mm or more : 3706 10 10 Consisting only of sound track :  Negatives and intermediate positives Free  Other positives 0,91 Ecu/ 100 m 370690 - Other : 3706 90 10 Consisting only of sound track :  Negatives and intermediate positives Free  Other positives 0,91 Ecu/ 100 m 5111 Woven fabrics of carded wool or of carded fine animal hair :  Containing 85 % or more by weight of wool or fine animal hair : 5111 11 00   Of a weight not exceeding 300 g/m2 :  Loden fabrics (2) :  Of a value of ECU 2,50 or more per m2 13 (') Entry under this subheading is subject to conditions laid down in the relevant Community provisions. (2) 'Loden fabrics' means plain-weave fabrics weighing not less than 250 but not more than 4S0 g/m2, fulled, single-coloured or with mixed or mottled yarns, made from single yarns of carded wool mixed with fine animal hair; the fabrics may also contain coarse or man-made fibres . The fibres are laid or oriented in the same direction by a surface treatment which renders the fabrics waterproof. 27 . 9 . 93 Official Journal of the European Communities 715 Rate of duty conventionalCN code Description of goods % 5111 1100 (cont'd) 14 13 16 5111 19 5111 19 10  Other  Other fabrics :  Of woollen yarn, of a value of ECU 2,50 or more per m2 . .  Other Other : Of a weight exceeding 300 g/m2 but not exceeding 450 g/m2 :  Loden fabrics 0) :  Of a value of ECU 2,50 or more per m2  Other  Other fabrics :  Of woollen yarn, of a value of ECU 250 or more per m2  Other Of a weight exceeding 450 g/m2 :  Of woollen yarn, of a value of ECU 250 or more per m2 . . .  Other 13 14 13 16 13 16 5111 1990 5112 51121100 13 16 5112 19 5112 19 10 Woven fabrics of combed wool or of combed fine animal hair :  containing at least 85 % in weight of wool or of fine animal hair : Of a weight not exceeding 200 g/m2 :  Of combed yarn, of a value of ECU 3 or more per m2 - Other Other : Of a weight exceeding 200 g/m2 but not exceeding 375 g/m2 :  Of a combed yarn, of a value of ECU 3 or more per m2  Other  Of a weight exceeding 375 g/m2 :  Of combed yarn, of a value of ECU 3 or more per m2  Other Textile fabrics otherwise impregnated, coated or covered ; painted canvas being theatrical scenery, studio back cloths or the like :  Oil cloth and other textile fabrics coated with preparations with a basis of drying oil  Other 5112 1990 13 16 13 16 5907 00 00 5,1 4,9 C 1 ) 'Loden fabrics' means plain-weave fabrics weighing not less than 250 but not more than 450 g/m2, fulled, single-coloured or with mixed or mottled yarns, made from single yarns of carded wool mixed with fine animal hair; the fabrics may also contain coarse or man-made fibres. The fibres are laid or oriented in the same direction by a surface treatment which renders the fabrics waterproof. 716 Official Journal of the European Communities 27 . 9 . 93 Rate of duty CN code Description of goods conventional % 6405 Other footwear : 6405 90 - Other : ex 6405 90 10   With outer soles of rubber, plastics leather or composition leather :  With outer soles of leather or composition leather 20 8211 Knives with cutting blades, serrated or not (including pruning knives), other than knives of heading No 8208, and blades therefor : 8211 10 00  Sets of assorted articles :  Knives, other than those with stainless steel blades 17  Other : 8211 91 Table knives having fixed blades : 82119190 Other :  Knives other than those with stainless steel blades 17 8211 92   Other knives having fixed blades : 821192 90 Other :  Knives other than those with stainless steel blades 17 8211 93 Knives having other than fixed blades, including folding pruning knives : 821193 90 Other :  Knives, other than those with stainless steel blades 17 8408 Compression-ignition internal combustion piston engines (diesel or semi-diesel engines) : 8408 10  Marine propulsion engines (') :   For sea-going vessels of heading Nos 8901 to 8906, tugs of subheading 8904 00 10 and warships of subheading 8906 00 10 0 free (!) Entry under this subheading is subject to conditions laid down in the relevant Community provisions. 27 . 9 . 93 Official Journal of the European Communities 717 ANNEX II SPECIFIC COMMUNITY MEASURES REFERRED TO IN ARTICLE 2 OF REGULATION (EEC) No 2658/87 1 . Tariff suspensions 2 . Tariff quotas 3 . Tariff preferences (including quotas and ceilings) 4. Generalized system of tariff preferences applicable to developing countries 5 . Anti-dumping and countervailing duties 6. Levies 7 . Countervailing charges 8 . Variable components 9 . Monetary compensatory amounts 10 . Accession compensatory amounts and residual duties 11 . Unit values 12 . Reference and minimum prices 13 . Import prohibitions 14. Import restrictions 15 . Import surveillance 16 . Supplementary trade mechanism 17 . Export prohibitions 18 . Export restrictions 19 . Export surveillance 20. Export refunds